             Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 1 of 241




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   KELLY I. VOLKAR (CABN 301377)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 9           john.bostic@usdoj.gov

10 Attorneys for United States of America

11

12                                 UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                          SAN JOSE DIVISION

15
     UNITED STATES OF AMERICA,                   ) CASE NO. 18-CR-00258 EJD
16                                               )
             Plaintiff,                          ) UNITED STATES’ THIRD AMENDED
17                                               ) EXHIBIT LIST
        v.                                       )
18                                               )
     ELIZABETH HOLMES,                           )
19                                               )
             Defendant.                          )
20                                               )

21

22

23

24

25

26

27

28

     GOVT’S THIRD AMENDED EXHIBIT LIST           1
     18-CR-00258 EJD
            Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 2 of 241




 1          The United States, by and through its attorneys of record, herein provides notice of exhibits it

 2 may introduce at trial in its case in chief. The list is intended to be inclusive and does not necessarily

 3 reflect the order in which exhibits may be introduced. The government will amend or supplement this

 4 list as appropriate as trial preparations progress, and it will notify Defendant of any changes to its exhibit

 5 list. Please note that, along with the bates ranges specifically listed below, the government may

 6 introduce documents that are parent documents, attachments, or alternative versions of the items below

 7 in response to defense objections or if necessary to authenticate those items or place them in context.

 8 The government may also introduce exhibits in its rebuttal case in response to evidence received by the

 9 jury in Defendant’s case in chief; to the extent such evidence will be introduced, it is not necessarily

10 identified herein.

11

12

13 DATED: September 5, 2021                                       Respectfully submitted,

14                                                                STEPHANIE M. HINDS
                                                                  Acting United States Attorney
15

16                                                                 /s/
                                                                  JOHN C. BOSTIC
17                                                                JEFF SCHENK
                                                                  ROBERT S. LEACH
18                                                                KELLY I. VOLKAR
19                                                                Assistant United States Attorneys

20

21

22

23

24

25

26

27

28

     GOVT’S THIRD AMENDED EXHIBIT LIST                2
     18-CR-00258 EJD
                                           Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 3 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                   End Bates
  Number                                        Witness
                  8/1/2004                                  ADVIA 2120 Hematology System Operator's Guide                 THER-1239623                THER-1240044
    0001
                                                            Preliminary
    0002        10/26/2004                                  Theranos, Inc. Summary                                        US-REPORTS-0010904          US-REPORTS-0010943
    0003         2/3/2005                                   GSK Disclosure Agreement                                      GSK-TNS-0000001             GSK-TNS-0000006
                 4/21/2005                                  Podcast - Tech Nation - 2005 Unedited Tech Nation             MEDIA-000936                MEDIA-000936
    0004                                                    Interview Elizabeth Holmes, President & CEO, Theranos
                                                            (KQED)
                 4/21/2005                                  Article - Tech Nation - Transcript of 2005 Unedited Tech      MEDIA-000534                MEDIA-000537
    0005                                                    Nation Interview Elizabeth Holmes, President & CEO,
                                                            Theranos (KQED)
                 5/17/2005                                  Letter from Nicholas A. Saccomano(Global Research             PFE0000006                  PFE0000007
    0006
                                                            Technology) to Elizabeth Holmes
    0007         1/28/2006                                  Presentation: Theranos A Presentation for GSK                 GSK-0000001                 GSK-0000024
    0008          3/1/2006                                  DiaSorin ETI-Max 3000 User's Guide                            THPFM0000233109             THPFM0000233240
                 5/22/2006                                  Email from Elizabeth Holmes to Pete Thomas, Melissa           SEC-USAO2-EPROD-000091028   SEC-USAO2-EPROD-000091061
    0009                                                    Findley, Nancy Minning, Channing Robertson, Howard            (SEC-LucasDL-E-0004579)     (SEC-LucasDL-E-0004612)
                                                            Bailey & Viviana Gray, re: Background documents
                 7/19/2006                                  Email from Diana Parks to Howard Burris, Subject: Thank       SCRI_002742                 SCRI_002742
    0010
                                                            you
                  9/1/2006                                  A Pilot Study to Evaluate the use of the Theranos System in   SCRI_000024                 SCRI_000029
    0011                                                    Ambulatory Patients Receiving Treatment with Sunitinib or
                                                            Sorafenib
    0012         9/21/2006                                  GSK Evaluation Agreement                                      TS-0002724                  TS-0002747
    0013         9/21/2006                                  GSK Evaluation Agreement                                      GSK-TNS-0000007             GSK-TNS-0000030
                 10/1/2006                                  Handwritten notes related to A.E. communications              US-REPORTS-0008803          US-REPORTS-0008840
    0014                                                    with Theranos and email threads between        A.E.      ,
                                                            Sunny Balwani, David Harris and Elizabeth Holmes
                10/11/2006                                  Email from Diana Parks to Howard Burris and Suzanne           SCRI_003007                 SCRI_003007
    0015
                                                            Jones, Subject: Theranos
                10/26/2006                                  Email thread between Bryan Tolbert and Craig Hall, Subject:   US-REPORTS-0010162          US-REPORTS-0010162
    0016                                                    RE: Please reply and attend - new website - Second Annual
                                                            Axiom Capital
                10/27/2006                                  Email from Bryan Tolbert to Craig Hall, Subject: Theranos     US-REPORTS-0010163          US-REPORTS-0010165
    0017
                                                            notes with attached doc
                10/27/2006                                  Email thread between Brian Tolbert and Craig Hall, Subject:   US-REPORTS-0010166          US-REPORTS-0010166
    0018                                                    FW: Black Diamond Ventures - Theranos Investment

    0019
                10/27/2006                                  Email from Brian Tolbert to Christopher B. Lucas, re: Black US-REPORTS-0010714            US-REPORTS-0010714
    0020
                                                            Diamond Ventures - Theranos Investment
                 11/2/2006                                  Email from Craig H to Melinda Jayson and Bryan Tolbert, SEC-0000439                       SEC-0000439
    0021
                                                            Subject: Theranos



                                                                                         Page ‐ 1 ‐
                                           Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 4 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                 11/3/2006                                  Email from Elizabeth Holmes to Avadis Tevanian, Pete        SEC-USAO-EPROD-000097572 SEC-USAO-EPROD-000097576
    0022                                                    Thomas, Melizza Findley & Michael Esquivel, re: final       (SEC-LucasDL-E-0001236)  (SEC-LucasDL-E-0001239)
                                                            Schedule of Investors
                 11/4/2006                                  Theranos Series C Preferred Stock Purchase Agreement        USAO-SEC-004513          USAO-SEC-0004540
    0023
                                                                                                                        (TS-1104565)             (TS-1104592)
    0024        12/12/2006                                  Pfizer Services Frame Agreement                             TS-0002684               TS-0002703
                12/15/2006                                  Services Frame Agreement Between Pfizer, Inc. and           THPFM0003573834          THPFM0003573853
    0025
                                                            Theranos, Inc.
                12/15/2006                                  Services Frame Agreement between Pfizer, Inc. & Theranos PFE0000016                  PFE0000035
    0026
                  2/1/2007                                  Email from Susan DiGiaimo to Diane Parks, Elizabeth         THER-2570296             THER-2570300
    0027
                                                            Holmes, Ian Gibbons, Subject: Agenda
    0028
                 4/26/2007                                  Email from Elizabeth Holmes to Susan DiGiaimo, Subject:     THER-2579032             THER-2579034
    0029
                                                            FW: Theranos
                  5/3/2007                                  Theranos Kernel The Clinical Trial Command, Control and     THER-0605205             THER-0605261
    0030
                                                            Meta-Analysis Platform
                  5/3/2007                                  Email From Elizabeth Holmes; To: Seth Michelson; Subject:   THER-0605179             THER-0605191
    0031                                                    A couple of suggestions on pass one of the Pfizer
                                                            presentation
                 5/24/2007                                  Email From Susan DiGiaimo TO Seth Michelson, Subject:       THER-2627945             THER-2627945
    0032
                                                            Meeting at GSK
                  6/1/2007                                  BD High Input Sampler User's Guide for the BD LSR II BD     THPFM0004800114          THPFM0004800297
    0033
                                                            FACSCano BD FACSCanto II
    0034         6/15/2007                                  GSK Evaluation Agreement Amendment #1                       TS-0002748               TS-0002749
    0035         6/22/2007                                  Theranos Proposal for Novartis                              THER-0332803             THER-0332812
                 7/1/2007                                   A Study to Evaluate the use of the Theranos System in       SCRI_000030              SCRI_000040
    0036                                                    Ambulatory Patients Being Treated with Anti-Angiogenesis
                                                            Therapies
                 7/11/2007                                  Email from Susan DiGiaimo to Elizabeth Holmes, re:          THER-2579849             THER-2579851
    0037
                                                            Schering Plough
                 7/23/2007                                  Email From Susan DiGiaimo TO Seth Michelson, Subject:       THER-2579625             THER-2579628
    0038
                                                            Schering Plough
                 7/23/2007                                  Email from Susan DiGiaimo to Elizabeth Holmes, re:          THER-2579873             THER-2579874
    0039
                                                            Schering Plough
    0040         7/28/2007                                  S. DiGiaimo email to E. Holmes re Pfizer documents          THER-2604062             THER-2604094
                 8/3/2007                                   Email from Phil Cestaro to Dee Anna Smith, Subject: FW:     SCRI_001311              SCRI_001311
    0041
                                                            Theranos
                 8/12/2007                                  Email from Phil Cestaro to Howard Burris, Susan Cole, Dee   SCRI_001313              SCRI_001313
    0042
                                                            Anna Smith, Subject: RE: Theranos
                  9/6/2007                                  Email from Deborah Smith to Susan DiGiaimo, re:             THER-2628924             THER-2628925
    0043
                                                            Elizabeth's Vision and Meeting
                  9/7/2007                                  Email from Redacted @gsk.com, To Susan DiGiaimo,            THER-2628945             THER-2628948
    0044
                                                            Elizabeth Holmes, Subject: pre-clinical project

                                                                                        Page ‐ 2 ‐
                                           Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 5 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                          Beg Bates      End Bates
  Number                                        Witness
                 9/12/2007                                  Email from Susan DiGiaimo to Elizabeth Holmes, Subject:    THER-2584984   THER-2584987
    0045
                                                            Pre-clinical project
                 9/13/2007                                  Email from Susan DiGiaimo To Ian Gibbons, Subject: AZ      THER-2650185   THER-2650188
    0046
                                                            Meeting Notes
    0047
                 9/20/2007                                  Email From Elizabeth Holmes To George Arriola, Seth        THER-0605305   THER-0605335
    0048                                                    Michelson, Justin Maxwell, Tim Kemp, Subject: As per our
                                                            kernel meeting conversation
                 9/20/2007                                  Email from Redacted @gsk.com, To Susan DiGiaimo,           THER-2628998   THER-2629003
    0049
                                                            Elizabeth Holmes, Subject: pre-clinical project
                 9/20/2007                                  Email from Ian Gibbons To Susan DiGiaimo, Gary Frenzel,    THER-2635450   THER-2635452
    0050
                                                            Subject: Very sensitive Troponin I assay
                 9/27/2007                                  Email from Redacted gsk.com, To Susan DiGiaimo,            THER-2629150   THER-2629151
    0051
                                                            Elizabeth Holmes, Subject: pre-clinical project
    0052         9/27/2007                                  GSK Evaluation Agreement Amendment #2                      TS-0002750     TS-0002752
                 10/2/2007                                  Email from Susan Digiaimo to Elizabeth Holmes, Subject:    THER-2629166   THER-2629168
    0053
                                                            Material Transfer Agt- Theranos, Inc.
                 10/3/2007                                  Email from Redacted @gsk.com to Susan DiGiaimo,            THER-2629179   THER-2629180
    0054                                                    Michael Esquivel, Subject: Execution Version of Theranos
                                                            Amendment #2
                 10/3/2007                                  Email from Michael Esquivel to Redacted                    THER-2629186   THER-2629190
    0055                                                             @gsk.com; Susan DiGiaimo, Subject: RE
                                                            Execution Version of Theranos Amendment #2
                 10/9/2007                                  Email from Niyana Barron-Avilez, To                        THER-2629210   THER-2629210
    0056                                                    Redacted @gsk.com, Elizabeth Holmes, Subject:
                                                            Theranos Update
                 11/5/2007                                  Email from Elizabeth Holmes to Susan DiGiaimo, Subject:    THER-2629363   THER-2629379 - including
    0057
                                                            Statements of work and follow up                                          attachment
                 11/9/2007                                  Email from Elizabeth Holmes to Susan DiGiaimo, Subject:    THER-2629392   THER-2629396
    0058
                                                            Follow up
                 11/9/2007                                  Email from Elizabeth Holmes to Susan DiGiaimo, Subject:    THER-2629397   THER-2629401
    0059
                                                            Follow up
                11/20/2007                                  Email from Elizabeth Holmes to Susan DiGiaimo, Subject:    THER-2629474   THER-2629475
    0060
                                                            AXO110461- Theranos Information
                11/20/2007                                  Email from Elizabeth Holmes To Susan DiGiaimo, Subject:    THER-2629480   THER-2629485
    0061
                                                            AXO110461-Theranos Information
                12/12/2007                                  Email from Susan DiGiaimo to Elizabeth Holmes, Subject:    THER-2629979   THER-2629996
    0062
                                                            please send
                  1/2/2008                                  Email from Phil Cestaro to Dee Anna Smith, Subject: FW:    SCRI_001324    SCRI_001325
    0063
                                                            Refmal 124 and 107
                  1/3/2008                                  Email from Gary Frenzel to Susan DiGiaimo, Ian Gibbons,    THER-2630206   THER-2630208
    0064
                                                            Elizabeth Holmes, Subject: CPDM Project
                  1/3/2008                                  Email from Susan DiGiamo to Gary Frenzel, Ian Gibbons,     THER-2630209   THER-2630211
    0065
                                                            Elizabeth Holmes, Subject: CPDM Project

                                                                                        Page ‐ 3 ‐
                                           Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 6 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates            End Bates
  Number                                        Witness
                  1/3/2008                                  Email from Ian gibbons to Gary Frenzel, Susan DiGiaimo,     THER-2630212         THER-2630214
    0066
                                                            Elizabeth Holmes, Subject: CPDM Project
                  1/3/2008                                  Email from Gary Frenzel to Susan DiGiaimo, Ian Gibbons,     THER-2635473         THER-2635475
    0067
                                                            Elizabeth Holmes, Subject: CPDM Project
                  1/4/2008                                  Email from Susan Digiaimo To Elizabeth Holmes, Ian          THER-2635482         THER-2635485
    0068
                                                            Gibbons, Gary Frenzel, Subject: CPDM project
    0069          1/4/2008                                  Master Agreement- Exhibit Statement of Work                 THPFM0003573819      THPFM0003573828
                 1/14/2008                                  Email from Susan DiGiaimo To Elizabeth Holmes; Subject:     THER-2630318         THER-2630319
    0070
                                                            follow up
                 1/15/2008                                  Email, re: January Priorities, Development and Ops - From   THER-0204443         THER-00204455
    0071
                                                            Tony Nugent To Elizabeth Holmes
                 1/30/2008                                  Guidance for Industry and FDA Staff: Recommendations for    THER-0927368         THER-0927412
                                                            Clinical Laboratory Improvement Amendments of 1988
    0072
                                                            (CLIA) Waiver Applications for Manufacturers of In Vitro
                                                            Diagnostic Devices
                 2/11/2008                                  Email and docs from Donald Lucas to      K.F.               US-REPORTS-0014700   US-REPORTS-0014768
    0073
                                                            regarding shares gifted to K.F. daughters
                 2/22/2008                                  Letter from David M. Morris(GlaxoSmithKline) to Susan       THER-0877800         THER-0877814
    0074
                                                            DiGiaimo
                 2/22/2008                                  Email from Mark Mathis to Susan DiGiaimo, Subject: Thank    THER-2631004         THER-2631005
    0075
                                                            you all
    0076         2/26/2008                                  Master Service Agreement                                    THPFM0003573798      THPFM0003573813
    0077         2/26/2008                                  GSK Master Service Agreement                                TS-0002647           TS-0002662
                 2/29/2008                                  Email from Redacted @gsk.com To Elizabeth Holmes,           THER-2631029         THER-2631176
    0078
                                                            Subject: Information to request from Derek
                 2/29/2008                                  Email From Ian Gibbons to Surekha Gangakhedkar, Subject:    THPFM0004259679      THPFM0004259826s
    0079
                                                            FYI
                 3/26/2008                                  Email To: Ken Quon, Subject: TNONC, Novartis Shipment       THER-0205147         THER-0205147
    0080
                                                            Planning
                 3/31/2008                                  Email from Susan DiGiaimo to Elizabeth Holmes, Todd         THER-2631298         THER-2631299
    0081
                                                            Surdey, Subject: Schedule TC
                  4/1/2008                                  Email from Elizabeth Holmes to Susan DiGiaimo, Subject:     THER-2631324         THER-2631325
    0082
                                                            Schedule TC
                                                                        Redacted Redacted
                 4/16/2008                                  Email from                    @gsk.com To Susan DiGiaimo,   THER-2631341         THER-2631344
    0083
                                                            Louis.2.Holdstock, Subject: Schedule TC
                 4/16/2008                                  Email from Susan DiGiaimo to Elizabeth Holmes, Subject:     THER-2631354         THER-2631358
    0084
                                                            Schedule TC
                 4/22/2008                                  Email from Susan DiGiaimo to Rebecca Hodge, Louis           THER-2631377         THER-2631381
    0085
                                                            Holdstock, Subject: Schedule TC
                 4/22/2008                                  Email from Louis Holdstock to Susan DiGiaimo, Rebecca       THER-2631387         THER-2631392
    0086
                                                            Hodge, Subject: Schedule TC
                 4/23/2008                                  Email from Susan DiGiaimo to Louis Holdstock, Rebecca       THER-2631407         THER-2631412
    0087
                                                            Hodge, Subject: Schedule TC


                                                                                        Page ‐ 4 ‐
                                           Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 7 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                         Beg Bates         End Bates
  Number                                        Witness
                 4/25/2008                                  Email from Louis holdstock to Susan DiGiaimo, Subject:    THER-2631436      THER-2631442
    0088
                                                            Schedule TC
                 4/26/2008                                  Email from Susan DiGiaimo to Louis Holdstock, Rebecca     THER-2631473      THER-2631479
    0089
                                                            Hodge, Subject: Revised SOW-GSK Metabolic Validation
                  5/6/2008                                  Email from Louis Holdstock To Susan DiGiaimo, Subject:    THER-2632093      THER-2632100
    0090
                                                            Follow up
                  5/7/2008                                  Email From Susan DiGiamo To Seth Michelson, Subject:      THER-2651219      THER-2651219
    0091
                                                            The Tennessee Oncology Center Study-plasma samples
                  5/8/2008                                  Email from Susan DiGiaimo to Louis Holdstock, Subject:    THER-2632107      THER-2632114 -
    0092
                                                            Follow up
                 5/14/2008                                  Email from Rebecca Hodge to Susan DiGiaimo, Subject:      THER-2632161      THER-2632162
    0093
                                                            Follow up on validation study
                 5/19/2008                                  Email from Susan DiGiaimo To Nelson Rhodes, Rebecca       THER-2632181      THER-2632183
    0094                                                    Hodge, David Rusnak, Subject: Follow up on validation
                                                            study
    0095         5/21/2008                                  Theranos, Inc. - GSK / Statement of Work                  THPFM0003573814   THPFM0003573818
    0096         5/21/2008                                  Theranos, Inc. - GSK / Statement of Work                  THPFM0003573829   THPFM0003573833
    0097         5/21/2008                                  GSK Statement of Work                                     TS-0002663        TS-0002667
                 5/23/2008                                  Email from Derek Nunez To Susan DiGiaimo, Elizabeth       THER-2632297      THER-2632298
    0098
                                                            Holmes Subject: Cambridge Obesity Study
                 5/23/2008                                  Email from Susan DiGiaimo to Tim Kemp, Michelle King,     THER-2632323      THER-2632323
    0099                                                    Elizabeth Holmes, Nelson Rhodes, Subject: Hooking up
                                                            Theranos Instruments at GSK
                 5/28/2008                                  Email from Derek Nunez to Susan DiGiaimo, Elizabeth       THER-2632398      THER-2632399
    0100
                                                            Holmes, Antonella Napolitano, Subject: Obesity Study
                 5/30/2008                                  Email from Surekha Gangakhedkar To Susan DiGiaimo,        THER-2632442      THER-2632446
    0101
                                                            Subject: Hi!
                  6/2/2008                                  Email from Phil Cestaro to Dee Anna Smith, Subject: RE:   SCRI_001336       SCRI_001336
    0102
                                                            Theranos
                  6/2/2008                                  Email from Surekha Gangakhedkar to Susan DiGiaimo,        THER-2632456      THER-2632458
    0103
                                                            Subject: GSK data summary
                  6/2/2008                                  Email from Nelson Rhodes To Susan DiGiaimo, Subject:      THER-2632479      THER-2632481 -
    0104
                                                            Thank you!!
                  6/2/2008                                  Email from Susan DiGiaimo To Surekha Gangakhedkar,        THER-2632497      THER-2632498
    0105
                                                            Subject: more data
                  6/4/2008                                  Email from Susan DiGiaimo to Elizabeth Holmes, Subject:   THER-2632499      THER-2632502
    0106
                                                            more data
                  6/4/2008                                  Email from Susan DiGiaimo To Surekha Gangakhedkar,        THER-2632515      THER-2632518
    0107
                                                            Subject: more data
                  6/6/2008                                  Email from Susan DiGiaimo toRedacted @hotmail.com,        THER-2632536      THER-2632544 - includes
    0108
                                                            Subject: GLP-1 Recalibrated data                                            attachments
                  6/6/2008                                  Email from Susan DiGiaimo toRedacted @hotmail.com,        THER-2632545      THER-2632550
    0109
                                                            Subject: GLP-1 Recalibrated data


                                                                                        Page ‐ 5 ‐
                                           Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 8 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates         End Bates
  Number                                        Witness
                  6/9/2008                                  Email from Danise Yam to Susan DiGiaimo, re: Pfizer          THER-2603508      THER-2603650
    0110
                                                            Interim Report
                  6/9/2008                                  Email from Susan Digiaimo to Danise Yam, re: Pfizer          THER-2604128      THER-2604139
    0111
                                                            Interim Report
                 6/11/2008                                  Email from Susan DiGiaimo to Elizabeth Holmes, Surekha       THER-2632558      THER-2632560 -
    0112                                                    Gangakhedkar, Ian Gibbons, Gary Frenzel, Subject:
                                                            Theranos Evaluation
                 6/20/2008                                  Email, re: Pfizer - TNONC - From Danise Yam To Stefan        THER-2590374      THER-2590375
    0113
                                                            Hristu, Devon Bateman, Susan DiGiarno & Lisa Chu
                 6/23/2008                                  Email, re: List of account - From Danise Yam To Susan        THER-2603679      THER-2603679
    0114
                                                            DiGiarno
                 7/30/2008                                  Email, re: Theranos Project - From Lipset Craig To Susan     THER-2603790      THER-2603791
    0115
                                                            DiGiaimo
                 7/30/2008                                  Email From Elizabeth Holmes; To: Susan DiGiaimo;             THER-2604117      THER-2604117
    0116
                                                            Subject: Additional Pfizer e-mail
    0117          8/7/2008                                  Email from S. DiGiaimo re Pfizer                             THER-2603725      THER-2603725
                  8/7/2008                                  Email from S. DiGiaimo to A. Power, cc C. Lipset, re         THER-2607116      THER-2607116
    0118
                                                            Theranos/Pfizer Project
                  8/8/2008                                  Email from Susan DiGiaimo to Charles S. Hottenstein,         THER-2632965      THER-2632971
    0119
                                                            Subject: Follow up
                  8/8/2008                                  Email from DiGiamo to E. Holmes/K. Harrison meeting          THER-2609025      THER-2609025
    0120
                                                            maker for "Pfizer Visit to Theranos"
                 8/11/2008                                  Email from Susan DiGiaimo to Susan Arbuck, re:               THER-2579976      THER-2579982 -
    0121
                                                            Introductions
                 8/13/2008                                  Email from Elizabeth Holmes to Stefan Hristu, Subject: FW:   THER-2579325      THER-2579326
    0122
                                                            Merck work plan
                 8/15/2008                                  Email from Stefan Hristu to Gary Frenzel, Subject: Merck     THER-2579557      THER-2579558
    0123
                                                            work plan
                 8/19/2008                                  Email, re: Imaging study - recruitment planning update -     AZ000016853       AZ000016856
    0124                                                    From Susan DiGiaimo To Helen Kevill, Ann Parker, Bee
                                                            Ayita, Stefan Hristu, Bridgit Patrick & Shirley Spratt
                 8/20/2008                                  Email from Stefan Hristu to Suzanna Jones, Subject: RE:      SCRI_005425       SCRI_005426
    0125
                                                            Request for meeting with Theranos
                 8/22/2008                                  Email from A. Power to E. Holmes, Lipset, Thibonnier,        THER-2604356      THER-2604382
    0126
                                                            Hristu
                 8/29/2008                                  Email from Susan DiGiaimo to Barbara Weber, Subject:         THER-2633203      THER-2633215
    0127
                                                            Introductions
    0128
    0129          9/1/2008                                  BCS XP System Instruction Manual                             THPFM0000176979   THPFM0000177534
                  9/1/2008                                  DRAFT: Clinical Assay development And Feasibility            THPFM0002350462   THPFM0002350486
                                                            Project Agreement For Use of Theranos Systems Between
    0130
                                                            Centocor Research and Development, Inc. and Theranos,
                                                            Inc.


                                                                                         Page ‐ 6 ‐
                                           Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 9 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                 End Bates
  Number                                        Witness
                  9/1/2008                                  Clinical Assay development And Feasibility Project     THPFM0002350487                  THPFM0002350511
                                                            Agreement For Use of Theranos Systems Between Centocor
    0131
                                                            Research and Development, Inc. and Theranos, Inc.

                 9/12/2008                                  Email from Susan DiGiaimo To Frank Hoke, Subject: follow THER-2633295                   THER-2633463
    0132
                                                            up
    0133         9/16/2008                                  Email from Susan DiGiaimo to Ismail Kola, re: Introductions THER-2580012                THER-2580018
                 9/16/2008                                  Letter to D. Yam from D. Ondyak re 2007 tax returns         SEC-USAO-EPROD-000371946    SEC-USAO-EPROD-000371948
    0134                                                                                                                (SEC-MOSSADAMS-E-0002620)   (SEC-MOSSADAMS-E-0002622)

                 9/24/2008                                  Email, re: Follow up tp our meeting - From Craig Lipset To THER-2605351                 THER-2605353
    0135                                                    Stefan Hristu, Aidan Power, Marc Thibonnier & Elizabeth
                                                            Holmes
                 9/30/2008                                  Letter from Maria Luisa Rios Candelore (Associate Director- THER-0905813                THER-0905820
    0136                                                    Merck) to Elizabeth Holmes and Evaluation Agreement

                 10/1/2008                                  Email from Elizabeth Holmes to Ian Gibbons Stefan Hristu      THER-2605033              THER-2605052
    0137
                                                            & Gary Frenzel
    0138         10/1/2008                                  Email from Elizabeth Holmes to Daniese Yam                    THPFM0002350460           THPFM0002350461
                 10/2/2008                                  Email from Elizabeth Holmes to Gary Frenzel, Stefan Hristu,   THER-2579560              THER-2579561
    0139
                                                            Subject: Theranos- Fully executed
                 10/8/2008                                  Email, re: TNONC final report - please review w/              THER-2603704              THER-2603723
    0140                                                    ATTACHMENTS - From Stefan Hristu To Ian Gibbons,
                                                            Seth Michelson & Elizabeth Holmes
                 10/8/2008                                  Email From Stefan Hristu To Ian Gibbons, Subject: TNONC       THER-2607287              THER-2607306
    0141
                                                            final Report- please review
    0142
                10/11/2008                                  E-mail from E. Holmes to A. Power/C. Lipset, cc             THER-2605305                THER-2605331
    0143
                                                            Thibonnier, re "follow up to our meeting" with attachments.
                10/13/2008                                  E. Holmes email to DiGiamo re "follow up" with study report THER-2605557                THER-2605583
    0144
                                                            and data.
                10/14/2008                                  Email from Elizabeth Holmes to Pete Thomas, Channing        SEC-USAO-EPROD-000096622    SEC-USAO-EPROD-000096623
                                                            Robertson, Bob Shapiro, Melissa Findley & Nancy Minning, (SEC-LucasDL-E-0000286)        (SEC-LucasDL-E-0000287)
    0145
                                                            re: Tomorrows meeting, Theranos projected cash balance
                                                            through 02-09
    0146
                10/21/2008                                  Email from Thomas Kerbusch to Susan DIGIaimo, re:             THER-2580110              THER-2580112
    0147
                                                            Introductions
                10/27/2008                                  Email from Susan DiGiaimo To Elizabeth Holmes, Subject:       THER-2634103              THER-2634105
    0148
                                                            Opportunity to Meet
                10/28/2008                                  Email from Susan DiGiaimo to Seth Michelson, re:              THER-2573703              THER-2573706
    0149
                                                            Opportunity to Meet
                10/28/2008                                  Email from Carolyn Balkenhol to Susan DiGiaimo, re:           THER-2580137              THER-2580188
    0150
                                                            Theranos and Schering-Plough

                                                                                         Page ‐ 7 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 10 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates      End Bates
  Number                                        Witness
                10/28/2008                                  Email from Susan DiGiaimo to Carolyn Balken, re:              THER-2634109   THER-2634111
    0151
                                                            Opportunity to Meet
                10/29/2008                                  Email from Stefan Hristu to Elizabeth Holmes, Tim Kemp        THER-2579405   THER-2579406
    0152                                                    and Gary Frenzel, Subject: RE: Merck Acknowledgement
                                                            (LKR40532)
                10/29/2008                                  Email from Stefan Hristu to Elizabeth Holmes, Tim Kemp,       THER-2579407   THER-2579408
    0153                                                    Saritha Jamdhyala, Loren Hart, Sandhya Kaippa, Subject:
                                                            Merck Trial setup and datainput
                10/30/2008                                  Email from Elizabeth Holmes to Stefan Hristu, Subject: FW:    THER-2579424   THER-2579426
    0154
                                                            Theranos- Fully executed
                 11/4/2008                                  Email from Elizabeth Holmes to Howard Burris, Subject:        SCRI_003020    SCRI_003043
    0155                                                    Results, attached: Excerpts from Theranos TNONC
                                                            Angiogenesis System Validation Final Study Report.pdf
                 11/4/2008                                  Email from Elizabeth Holmes to James McLeod & Gregg           THER-2580244   THER-2580253
    0156
                                                            Jewett, re: Question
                 11/4/2008                                  Email, re: planning for tonight - From Elizabeth Holmes To    THER-2603703   THER-2603703
    0157
                                                            Stefan Hristu
                 11/5/2008                                  Email form Howard Burris to Suzanna Jones, Subject: Re:       SCRI_005545    SCRI_005547
    0158
                                                            Results
                11/10/2008                                  Email, re: Follow up to our meeting w/ ATTACHMENTS -          THER-2608636   THER-2608744
    0159
                                                            From Gary Frenzel To Ian Gibbons & Stefan Hristu
    0160
    0161        11/11/2008                                  Email from E. Holmes to G. Frenzel/S. Hristu re "follow up"   THER-2606343   THER-2606369
    0162        11/13/2008                                  Email from G. Frenzel to S. Weber re Final Report             THER-5593789   THER-5593817
                12/1/2008                                   Email from Susan DiGiaimo to Anne Marie Martin, re:           THER-2634248   THER-2634269
    0163
                                                            Follow up to possibility of Potential Project
    0164         12/1/2008                                  CELL-DYN Ruby System Operator's Manual                        TS-0351513     TS-0352224
                12/16/2008                                  To: Marc Thibonnier, Seth Michelson, Stefan Hristu,           THER-0204240   THER-0204279
    0165
                                                            Subject: John Varaklis, Novartis, visits Theranos
                12/19/2008                                  Email From Tony Nugent, To Ian Gibbons, Tony Nugent,          THER-0927362   THER-0927412
                                                            Gary Frenzel, Seth Michelson, Marc Thibonnier, Lloyd
    0166
                                                            Marugg, Tim Kemp, Stefan Hristu, Elizabeth Holmes,
                                                            Subject: My Notes From Meeting
                12/31/2008                                  Diagnostics Review of Theranos' Technology and Final          PFE0000043     PFE0000049
    0167
                                                            Recommendations Shane Weber
    0168
                 1/17/2009                                  Email from Phil Cestaro to Howard Burris, Subject: Re:  SCRI_001381          SCRI_001382
    0169
                                                            Theranos
                 1/22/2009                                  Email from Carolyn Balkenhol to Channing Robertson, re: THPFM0003750745      THPFM0003750746
    0170
                                                            2009 Goals
                 1/23/2009                                  Email, re: D1330C00003 Amended Informed Consent Form - AZ000017001           AZ000017004
    0171                                                    From Stefan Hristu To Helen Kevill & Shirley Spratt



                                                                                         Page ‐ 8 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 11 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates         End Bates
  Number                                        Witness
                 1/23/2009                                  Email From Stefan Hristu To Elizabeth Holmes, Marc         THER-2573934        THER-2573935
    0172                                                    Thibonnier, Seth Michelson, Ian Gibbons, Gary Frenzel, Tim
                                                            Kemp, Subject: Celgene presentation final
                 1/28/2009                                  Email from M. Thibonnier to G. Frenzel, S. Hristu, C.      THER-2607431        THER-2607435
    0173
                                                            Balkenhol, E. Holmes re URGENT
                 1/30/2009                                  Email, re: Theranos wrap up - From Shane Weber To Aidan PFE0000050             PFE0000050
    0174
                                                            Power, Craig Lipset & Hakan Sakul
    0175
                  2/2/2009                                  Email From Carolyn Balkenhol; To: Marc Thibonnier;           THPFM0001779542   THPFM0001779543
    0176
                                                            Subject: Final 2009 Goals
    0177          2/6/2009                                  Email from Stefan Hristu to Elizabeth Holmes, re:            THER-2580307      THER-2580308
    0178          2/6/2009                                  Email from Stefan Hristu to Gary Frenzel, re: Evaluation     THER-2580863      THER-2580863
    0179          2/7/2009                                  Email from Stefan Hristu to Gary Frenzel, re: Evaluation     THER-2580864      THER-2580865
    0180          2/9/2009                                  Email from Stefan Hristu to Elizabeth Holmes, re:            THER-2580312      THER-2580314
    0181          2/9/2009                                  Next Steps/Action Items Week of February 9th, 2009           THER-0927726      THER-0927731
    0182         2/10/2009                                  Email from Stefan Hristu to Elizabeth Holmes, re:            THER-2580315      THER-2580323
    0183         2/10/2009                                  Email from Stefan Hristu to Elizabeth Holmes, re:            THER-2580324      THER-2580332
    0184         2/11/2009                                  Email from Stefan Hristu to Elizabeth Holmes, re:            THER-2580333      THER-2580336
    0185         2/11/2009                                  Email from Stefan Hristu to Gary Frenzel, re: Evaluation     THER-2580869      THER-2580871
                 2/19/2009                                  Email from Cathleen Miick to Stefan Hristu, Ian Gibbons      THER-2579620      THER-2579620
    0186
                                                            and Marc Thiibonnier, Subject: Prior studies and names
                 2/26/2009                                  Email from Susan DiGiaimo To Walter Bordogna, Yuan Liu,      THER-2634755      THER-2634763
    0187
                                                            Subject: Documentation Requested
                  3/6/2009                                  Email from Elizabeth Holmes to Constance Cullen, re:         THER-2580346      THER-2580348
    0188
                                                            Follow up to our call
                 3/11/2009                                  Email from Gary Frenzel to Danise Yam, Subject: Theranos-    THER-2636714      THER-2636716
    0189
                                                            Fully executed
                 3/11/2009                                  Email from Gary Frenzel to Danise Yam, Subject: Theranos-    THER-2637671      THER-2637673
    0190
                                                            Fully executed
                 3/17/2009                                  Email from Susan DiGiaimo to Patrick Vallance, Subject:      THER-2635074      THER-2635078
    0191
                                                            Introductions
                 3/30/2009                                  Email, re: Copy: Schering-Plough folks here - Draft agenda   THER-2581026      THER-2581027
                                                            attached - From Carolyn Balkenhol To Elizabeth Holmes,
    0192                                                    Marc Thibonnier, Seth Michelson, Tim Kemp, Stefan Hristu,
                                                            Gary Frenzel, Ian Gibbons, Daniel Young & Kelley Harrison

                 3/31/2009                                  CNTO5825 PK/PD Theranos Custom Assay Development             JAN_000000276     JAN_000000362
    0193
                                                            Program Final Development Report Outline
    0194          4/2/2009                                  Email from D. Yam to EY re Follow up to our meeting          THER-4474336      THER-4474362
                  4/8/2009                                  Email, re: Astrazeneca, Marsden collaboration day, From      AZ000018522       AZ000018522
    0195
                                                            Glen Clack To Michael Lamone & Huw Bowen
                  4/9/2009                                  Email From Seth Michelson; To: Stefan Hristu; Subject:       THER-2650289      THER-2650290
    0196
                                                            Astrazeneca, Marsen collaboration day


                                                                                        Page ‐ 9 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 12 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates         End Bates
  Number                                        Witness
                 4/27/2009                                  Email from Tim Kemp to Elizabeth Holmes, Marc                THER-2635150      THER-2635152
    0197
                                                            Thibonnier, Stefan Hristu, Subject: shipping from GSK
                 4/29/2009                                  Email from Sarah Luijpers to Carolyn Balkenhol, Elizabeth    THER-2580355      THER-2580375
    0198                                                    Holmes, Stephanie Stec & James McLeod, re: Theranos
                                                            OSA
    0199         4/29/2009                                  Services Agreement - Grant Number 70647                      THPFM0003573854   THPFM0003573873
    0200         4/29/2009                                  Schering Plough Services Agreement                           TS-0002704        TS-0002723
                 4/29/2009                                  Email from D. Yam to C. Balkenhol re Need an invoice for     THER-4474551      THER-4474553
    0201
                                                            Shering-Plough
                 4/30/2009                                  Email from Sarah Luijpers to Stephanie Stec & Carolyn        THER-2548167      THER-2548180
    0202
                                                            Balkenhol, re: Theranos Full Contract Attached
                 4/30/2009                                  Email from Sarah Luijpers to Stephanie Stec & Carolyn        THPFM0005487481   THPFM0005487494
    0203
                                                            Balkenhol, re: Theranos Full Contract Attached
    0204          5/1/2009                                  ADVIA 1800 Chemistry System Operator's Guide                 THER-0644560      THER-0644764
                  5/5/2009                                  Email from Roopa Unnikrishnan To Carrie Brodmerkel,          JAN_000001049     JAN_000001052
    0205
                                                            Craig Lipset, Darlene Coraci, Subject: Introductions
                  5/6/2009                                  Email From Carolyn Balkenhol To Seth Michelson, Daniel       THER-2579652      THER-2579653
                                                            Young, Gary Frenzel, Ian Gibbons, Marc Thibonnier, Tim
    0206
                                                            Kemp, Elizabeth Holmes, Stefan Hristu, Subject: Notes from
                                                            the board in the meeting today
                  5/8/2009                                  Email from Gary Frenzel to Matthew LoZA, Carrie              JAN_000000160     JAN_000000161
                                                            Brodmerkel, Surekha Gangakhedkar, Ian Gibbons, Elizabeth
    0207
                                                            Holmes, Gary Frenzel, Subject: Answers to PK Questions

                 5/10/2009                                  Email from Matthew Loza to Gary Frenzel, Carrie              JAN_000002160     JAN_000002168
                                                            Brodmerkel, Surekha Gangakhedkar, Ian Gibbons, Elizabeth
    0208
                                                            Holmes, Jennifer Yohrling ,Fred Baribaud, Subject: Topics
                                                            for Theranos TC
                 5/11/2009                                  Email thread from Matthew Loza to Carrie Brodmerkel, Fred    JAN_000000530     JAN_000000533
    0209                                                    Baribaud, Jennifer Yohrling, Subject: FW: Answers to PK
                                                            questions, attached PK assay concerns
                 5/12/2009                                  Email from Stefan Hristu to Yan Degenhardt, Subject:         THER-2635303      THER-2635304
    0210
                                                            Theranos project in anti-mitosis
                 5/14/2009                                  Email from Matthew Loza to Gary Frenzel, Carrie              JAN_000003549     JAN_000003554
                                                            Brodmerkel, Surekha Gangakhedkar, Ian Gibbons, Elizabeth
    0211
                                                            Holmes, Jennifer Yohrling ,Fred Baribaud, Subject: Answers
                                                            to PK questions
                 5/14/2009                                  Email From Morrie Schambelan To Marc Thibonnier,             THER-2655490      THER-2655493
    0212                                                    Elizabeth Holmes, Seth Michelson, Gary Frenzel, Ian
                                                            Gibbons, Stefan Hristue, Subject: Markers
                 5/18/2009                                  Email, re: FWD: follow up - From Elizabeth Holmes To         THER-2603788      THER-2603789
    0213
                                                            Stefan Hristu



                                                                                        Page ‐ 10 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 13 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                 5/19/2009                                  Email from Carolyn Balkenhol to Teresa Landry &              THER-0927970             THER-0927971
    0214                                                    Channing Robertson, re: Important correction to yesterdays
                                                            compensation committee binder
                 5/21/2009                                  Email From Mary Louise Cohen; To: Elizabeth Holmes;          THER-0927988             THER-0927989
    0215
                                                            Subject: more FDA definitions of lab analyzers
                 5/27/2009                                  Direct-to-Consumer Genetic Testing Companies                 SEC-USAO-EPROD-000328332 SEC-USAO-EPROD-000328332
    0216                                                                                                                 (WAG-TH-00006781)        (WAG-TH-00006781)

                  6/4/2009                                  Email from Surekha Gangakhedkar to Matthew Loza,             JAN_000000807            JAN_000000808
    0217                                                    Jennifer Yohrling, Carries Brodmerkel, Gary Frenzel,
                                                            Elizabeth Holmes ,Subject; PK data
                  6/9/2009                                  Email from Surekha Gangakhedkar to Gary Frenzel, Jennifer    JAN_000002559            JAN_000002564
    0218                                                    Yohrling, Matthew Loza, Ian Gibbons, Carries Brodmerkel,
                                                            Elizabeth Holmes, Subject: PK data
                 6/10/2009                                  Email From Carolyn Balkenhol; To: Elizabeth Holmes,          THER-2581567             THER-2581572
    0219
                                                            Subject: Documents for Centocor Tomorrow
                 6/10/2009                                  Email From Carolyn Balkenhol, To: Elizabeth Holmes;          THER-2581592             THER-2581610
    0220
                                                            Subject: Final Centocor documents
                 6/12/2009                                  Email from Surekha Gangakhedkar to Gary Frenzel, Jennifer    JAN_000002467            JAN_000002469 - includes
    0221                                                    Yohrling, Matthew Loza, Ian Gibbons, Carries Brodmerkel,                              attachment
                                                            Elizabeth Holmes, Subject: PK validation data
                 6/15/2009                                  Email from Matthew Loza to Surekha Gangkhedkar, Gary         JAN_000001084            JAN_000001085
                                                            Frenzel, Jennifer Yohrling, Ian Gibbons , Carries
    0222
                                                            Brodmerkely, Elizabeth Holmes ,Subject: PK validation data

                 6/16/2009                                  Email from Gary Frenzel to Stefan Hristu & Elizabeth         THER-2580386             THER-2580386
    0223
                                                            Holmes, re: Assay Development
                 6/18/2009                                  Email Fom Carolyn Balkenhol; To: Elizabeth Holmes;           THER-2655741             THER-2655741
    0224
                                                            Subject: UCSF meeting in SF
                 6/24/2009                                  Email From Elizabeth Holmes TO Melissa Findley, Nancy        SEC-USAO2-EPROD-000087364 SEC-USAO2-EPROD-000087366
    0225                                                    Minning, Subject: Compensation info from the last board      (SEC-LucasDL-E-0000915)   (SEC-LucasDL-E-0000917)
                                                            meeting
    0226          7/7/2009                                  The Theranos Oncology Solution                               THER-2635350             THER-2635355
                 7/16/2009                                  Email From Mary louise Cohen; To: Elizabeth Holmes;          THER-0930760             THER-0930763
    0227                                                    Subject: notes from call with Gutman re FDA and sepsis
                                                            panel
                 7/24/2009                                  Email To Janice McCourt; Subject: Monday Novartis            THER-0204287             THER-0204287
    0228
                                                            meeting prep
                 7/27/2009                                  Email from Marc Thibonnier; To Janice McCourt, Subject;      THER-0331288             THER-0331288
    0229
                                                            Thank You*
                 7/27/2009                                  Email To; Elizabeth Holmes; Subject: Meeting at Novartis     THER-0331417             THER-0331417
    0230
                                                            Oncology Biomarkers team
                 7/30/2009                                  Email From Marc Thibonnier; To: Elizabeth Holmes;            THER-2655523             THER-2655523
    0231
                                                            Subject: Meeting with Alan Wi from UCSF

                                                                                         Page ‐ 11 ‐
Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 14 of 241
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 15 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                12/31/2009                                  Revenue                                                     SEC-USAO2-EPROD-000016052 SEC-USAO2-EPROD-000016059
    0253
                  1/1/2010                                  Second Amendment to Clinical Assay development and          TS-0002620               TS-0002623
    0254                                                    Feasibility Project Agreement between Theranos ,Inc. and
                                                            Centocor Research & Development, Inc.
    0255          1/5/2010                                  Email from E. Holmes to T. Nugent with attachment           THER-4657110             THER-4657110
                 1/22/2010                                  Email from D. Yam to E. Holmes re "For Tina," attaching     THPFM0000690035          THPFM0000690039 (including
    0256
                                                            Monthly Financial statement Dec 2009USCIS xls                                        native)
                 1/25/2010                                  Exhibit 128: Appointment from Jay Rosan for 2/1/2010,       SEC-TX-000001992         SEC-TX-000001993
    0257
                                                            Subject: Copy: Conversation with Theranos and Walgreens
                 1/25/2010                                  E-mail from Jay Rosan Subject: Copy: Converation with       SEC-USAO2-EPROD-000238281 SEC-USAO2-EPROD-000238282
    0258                                                    Theranos and Walgreens, "can you set up a phone call next   (WAG-TH-00010171)         (WAG-TH-00010172)
                                                            week with Carolyn"
    0259         1/26/2010                                  Email from Gary Frenzel to Danise Yam, Validation Report    THER-2636640             THER-2636641
                 1/26/2010                                  Email from Danise Yam to Carolyn Balkenhol, Subject: RE:    TS-0324015               TS-0324019
    0260
                                                            Invoice AY09001 (UNCLASSIFIED)
                 1/26/2010                                  Email from G. Frenzel to D. Yam re Validation Report with   THER-4475282             THER-4475282
    0261
                                                            attachment
                 1/26/2010                                  Email from G. Frenzel to D. Yam re Validation Report with   THER-4475303             THER-4475303
    0262
                                                            attachment
                 1/29/2010                                  Email from LTC Kevin Chung to Danise Yam, Subject: RE:      US-REPORTS-0000413       US-REPORTS-0000417
    0263
                                                            Invoice AY09001 (UNCLASSIFIED)
    0264          2/1/2010                                  BD Macro-Vue RPR Card Tests                                 THPFM0002153309          THPFM0002153323
    0265          2/8/2010                                  A Strategy for Clinical R&D at Theranos Version 1           THER-2498295             THER-2498298
                 2/11/2010                                  Email From Marc Thibonnier; To: Channing Robertson,         THPFM0005248100          THPFM0005248248
    0266
                                                            Subject: Getting ready fo FDA inspection
                 2/12/2010                                  Email From Marc Thibonnier To: Seth Michelson; Subject:     THPFM0001736554          THPFM0001736555
    0267
                                                            List of Questions
                 2/19/2010                                  Email from Marc Thibonnier; To: Seth Michelson, Subject:    THPFM0004630736          THPFM0004630743
    0268
                                                            February 8 FDA meeting minutes approved by Elizabeth
    0269          3/1/2010                                  BD LSRFortessa Cell Analyzer User's Guide                   THPFM0004799560          THPFM0004799753
                  3/3/2010                                  Email from Elizabeth Holmes to Daniel Young, Seth           THPFM0001735008          THPFM0001735214
                                                            Michelson, Sunny Balwani, Paula Chaltas, Carolyn
    0270
                                                            Balkenhol ,Subject: Protocol Synopses and High Level
                                                            Development Plan: ACE-011
                 3/13/2010                                  Email From Tim Kemp; To: Surekha Gangakhedkar,              THER-2589779             THER-2589779
    0271
                                                            Subject: Coverage for Centocor
                 3/15/2010                                  Exhibit 129: Email from Elizabeth Holmes to Jay Rosan,      SEC-TX-000001994         SEC-TX-000002032
    0272
                                                            Subject: Theranos Systems at Walgreens
                 3/15/2010                                  E-mail from Elizabeth Holmes to Jay Rosan re Theranos       THER-2436909             THER-2436945
    0273
                                                            Systems at Walgreens
                 3/17/2010                                  Email from Elizabeth Holmes to Sistare, Frank D and Fare,   TS-0329703               TS-0329704
    0274                                                    Thomas L, Carolyn Balkenhol, Subject: RE: List of urinary
                                                            Kidney Injury Biomarkers

                                                                                        Page ‐ 13 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 16 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                End Bates
  Number                                        Witness
                 3/18/2010                                  Calendar invite to Sunny Balwani, Gary Frenze, Daniel       THPFM0000866416       THPFM0000866418
    0275
                                                            Young & Channing Robertson, re: 3/18/2010
                 3/18/2010                                  Email from Jay Rosan to Alexandra Jung, Stewart Wasson, SEC-USAO2-EPROD-000238288 SEC-USAO2-EPROD-000238288
                                                            Daniel Doyle, Robert Zimmerman, Wade Miquelon, cc to        (WAG-TH-00010178)     (WAG-TH-00010178)
    0276                                                    Julia Smith, Nadia Big, Patricia Mills, Tiffini Fourkas, re
                                                            Copy: Walgreens and Theranos Meeting (5:00 - 6:00 central)

                 3/19/2010                                  Email from Elizabeth Holmes to Bruce Shepard & Sunny       THPFM0002105918          THPFM0002105938
    0277
                                                            Balwani, re: Times to talk
                 3/23/2010                                  Email from Wade Miquelon to Greg Wasson; Kermit            SEC-USAO-EPROD-000328335 SEC-USAO-EPROD-000328373
    0278                                                    Crawford re FW: Follow up to our meeting today             (WAG-TH-00006784)        (WAG-TH-00006822)

                 3/24/2010                                  Email from Sunny Balwani to Elizabeth Holmes, Subject:     TS-0926609               TS-0926611
    0279
                                                            follow up
    0280         3/31/2010                                  Exhibit 847: Letter to Elizabeth Holmes from Steven Burd   PFM-DEPO-00017720        PFM-DEPO-00017721
                 3/31/2010                                  Letter from Steven Burd to Elizabeth Holmes regarding      SEC-USAO-EPROD-000016615 SEC-USAO-EPROD-000016616
    0281                                                    Theranos and Safeway                                       (SWYSEC_000000084)       (SWYSEC_000000085)

    0282
                  4/1/2010                                  Email from Elizabeth Holmes to Redacted @gskbio.com, THPFM0001784442                THPFM0001784451
    0283                                                    Redacted @gsk, Subject: Follow up

                  4/2/2010                                  Exhibit 130: Appointment from Jay Rosan for 4/6/2010,      SEC-TX-000002033         SEC-TX-000002033
    0284                                                    Subject: Copy: Meeting with Theranos - Elizabeth Holmes,
                                                            President & CEO (650) 470-6111
                  4/2/2010                                  Email From Pascal Gerard To Elizabeth Holmes, Bruce        THPFM0001786055          THPFM0001786064
    0285
                                                            Innis, Muriel Paste, Subject: Follow Up
                  4/6/2010                                  E-mail calendar invite from Jay Rosan: Meeting with        SEC-USAO2-EPROD-000238292 SEC-USAO2-EPROD-000238292
    0286                                                    Theranos                                                   (WAG-TH-00010182)         (WAG-TH-00010182)

                 4/12/2010                                  Email forward from Elizabeth Holmes to Sunny Balwani       US-REPORTS-0012497       US-REPORTS-0012497
    0287
                                                            from Dan Doyle, Subject: Fwd.: Theranos Visit              (THER-AZ-06326501)       (THER-AZ-06326501)
                 4/13/2010                                  Email from Redacted @gskbio.com to Elizabeth Holmes,       THPFM0001786045          THPFM0001786054
    0288
                                                            Subject: Follow up
                 4/14/2010                                  Email from Elizabeth Holmes to Redacted @gskbio.com,       THPFM0000146050          THPFM0000146224
                                                              Redacted @gsk.com, Redacted @gskbio.com,
    0289                                                    Redacted @gsk.com; Subject: Follow up


                 4/14/2010                                  Email from Elizabeth Holmes to Redacted @gskbio.com, THPFM0001784452                THPFM0001784623
    0290                                                    Redacted @gsk, Subject: Follow up

                 4/14/2010                                  Email from Elizabeth Holmes to Alex Jung, Jay Rosan and    TS-0906360               TS-090636414
    0291
                                                            Sunny Balwani, Subject: Follow up from Walgreens

                                                                                        Page ‐ 14 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 17 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates                   End Bates
  Number                                        Witness
                 4/14/2010                                  Email from Elizabeth Holmes to Alex Jung, Jay Rosan and     TS-0925168                  TS-0925222
    0292
                                                            Sunny Balwani, Subject: Follow up from Walgreens
                 4/19/2010                                  Email from Elizabeth Holmes to Pascal Gerard, Subject:      THPFM0001784430             THPFM0001784441
    0293
                                                            follow up
                 4/19/2010                                  Email from Redacted @gskbio.com to Elizabeth Holmes,        THPFM0001786033             THPFM0001786044
    0294
                                                            Subject: Follow up
                 4/20/2010                                  Email From Marc Thibonnier; To: Seth Michelson, Daniel      THER-0606926                THER-0606928
    0295                                                    Young, Tim Kemp; Subject: Validation on report for 510(k)

                 4/22/2010                                  Email From Seth Michelson to Elizabeth Holmes, Sunny        THER-1718097                THER-1718123
                                                            Balwani, Subject: Emailing: scanned FDA mtg notes 9-29-
    0296
                                                            09 Responses to Celgene specific questions doc, Minutes
                                                            and Notes from FDA meeting 9-29-09
                 4/23/2010                                  Celgene's Theranos & ACE-011 Data Integration, Analysis,    THER-2567610                entire document
    0297
                                                            Modeling and Simulation Applications
                 4/24/2010                                  Email from Daniel Young to Nianhang Chen, Henry Lau,        THER-2567606                THER-2567613 -
    0298                                                    Kapil Gadkar, Seth Michelson, Subject: Urgent requests:
                                                            Hgb simulations (ACE-011, MM patients)
                 4/26/2010                                  Exhibit 131: Redacted email to various Walgreens            SEC-TX-000002034            SEC-TX-000002036
    0299
                                                            employees, Subject: Theranos Briefing
                 4/26/2010                                  Email from Wade Miquelon to Greg Wasson; Sona Chawla,       SEC-USAO-EPROD-000328378 SEC-USAO-EPROD-000328379
                                                            Kermt Crawford, Elena Kraus, Kim Feil, Bryan Pugh, Erich    (WAG-TH-00006827)        (WAG-TH-00006828)
                                                            Reutzel, Jay Rosan, Tim Theriault, Mark Wagner, Brad
    0300
                                                            Wasson, Colin Watts, Dan Doyle, Alex Jung, Mark Vainisi,
                                                            awaldeck@innosight.com re Theranos Briefing

                 4/26/2010                                  E-mail calendar invite from Wade Miquelon: Theranos         SEC-USAO2-EPROD-000240176 SEC-USAO2-EPROD-000240178
    0301                                                    Briefing                                                    (WAG-TH-00012066)         (WAG-TH-C0012068)

                 4/27/2010                                  Johns Hopkins Medicine - Summary of                         US-REPORTS-0000611          US-REPORTS-0000612
    0302
                                                            Hopkins/Walgreens/Theranos Meeting                          (JH_SEC_0000085)            (JH_SEC_0000086)
                 4/27/2010                                  Email from Mark Campbell to Jared Hutchings, Subject:       SEC-USAO2-EPROD-000054232   SEC-USAO2-EPROD-000054232
    0303
                                                            Theranos San Hill Financial 10/09/2009                      (PVP055503)                 (PVP055504)
    0304
    0305
                 4/27/2010                                  John Hopkins Medicine - Summary of                          TS-1084320                  TS-1084321
    0306
                                                            Hopkins/Walgreens/Theranos Meeting
    0307
    0308
    0309
    0310
                  5/3/2010                                  Exhibit 133: Redacted email to various Walgreens            SEC-TX-000002041            SEC-TX-000002050
    0311                                                    employees, Subject: Re: Mini Lab - WE NEED YOUR
                                                            FEEDBACK

                                                                                       Page ‐ 15 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 18 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                         Beg Bates                  End Bates
  Number                                        Witness
                  5/3/2010                                  Email from Elizabeth Holmes to Elizabeth Holmes and       THER-AZ-05984358           THER-AZ-05984359
    0312                                                    Sunny Balwani, Subject: Copy: Walgreens here, with
                                                            attached Theranos Meeting doc
                  5/3/2010                                  E-mail from Wade Miquelon Re: Mini Lab - WE NEED          SEC-USAO2-EPROD-000240166 SEC-USAO2-EPROD-000240175
    0313                                                    YOUR FEEDBACK                                             (WAG-TH-00012056)         (WAG-TH-00012065)

                  5/6/2010                                  Email from Micki Unkrich to Amy Shappert & Heather        SEC-USAO-EPROD-000328276 SEC-USAO-EPROD-000328332
    0314                                                    Zimmerman, re: Confidential - More Theranos Information   (WAG-TH-00006725)        (WAG-TH-00006781)

                  5/6/2010                                  Email From Heather Zimmerman To Bryan Schneider ,Micki SEC-USAO2-EPROD-000237816     SEC-USAO2-EPROD-000237823
    0315                                                    Unkrich, Subject: Mini Lab- WE NEED YOUR                 (WAG-TH-00009706)           (WAG-TH-00009713)
                                                            FEEDBACK
                  5/6/2010                                  Insight - Project Beta - Diligence Summary & Outline for WG031060                    WG031069
    0316
                                                            Senior Leadership Meeting - DRAFT
                  5/7/2010                                  Johns Hopkins Medicine - Walgreens Collaboration         SEC-USAO2-EPROD-000013038   SEC-USAO2-EPROD-000013063
    0317
                                                            Framework                                                (JH_SEC_0000036)            (JH_SEC_0000061)
    0318
                  5/7/2010                                  Email from Daniel Young to Nianhang Chen, Robert knight, THER-2567614                THER-2567621
                                                            Gary Renshaw, Marie Ouccio-Pick, Steve Ritland, Elizabeth
    0319
                                                            Holmes, Kapil Gadkar, Subject: Urgent request: Hgb
                                                            simulations (ACE-011)
    0320
                  5/7/2010                                  Email from Elizabeth Holmes to Jay Rosan cc Sunny         THPFM0000416490            THPFM0000416492
    0321
                                                            Balwani re Regulatory Overview Summary
                  5/7/2010                                  Email thread between Kitty Vineyard and Carolyn           TS-322530                  TS-322531
    0322                                                    Balkenhol, Subject: RE: ABA RESCUE Contract
                                                            (UNCLASSIFIED)
    0323
    0324
    0325
                  5/7/2010                                  Email from Dan Doyle to Bryan Schneider et al. Subject:   SEC-USAO2-EPROD-000237828 SEC-USAO2-EPROD-000237830
    0326                                                    Project Beta - Regulatory Overview Summary and attached   (WAG-TH-00009718)         (WAG-TH-00009720)
                                                            document
    0327
                  5/8/2010                                  Email from Kermit Crawford to Robert Zimmerman, Subject: WAG-AZ_LITIG-001497         WAG-AZ_LITIG-001498
    0328
                                                            Fe: FW: Beta                                             (WG032815)                  (WG032816)
                 5/10/2010                                  Email thread between Bryan Schneider and Micki Unkrich, US-REPORTS-0012669           US-REPORTS-0012671
    0329                                                    Heather Zimmerman, Subject; FW: Documents for your
                                                            review
    0330         5/11/2010                                  Partial Email from Elizabeth Holmes to   A.E.            US-REPORTS-0010871          US-REPORTS-0010871
                 5/13/2010                                  Project Beta Updated Info Request                        WAG-AZ-LITIG-001495         WAG-AZ-LITIG-001496
    0331
                                                                                                                     (WG030266)                  (WG030267)



                                                                                       Page ‐ 16 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 19 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                  End Bates
  Number                                        Witness
                 5/14/2010                                  Email From Elizabeth Holmes To                             SEC-USAO-EPROD-000016617 SEC-USAO-EPROD-000016617
    0332                                                    jsimons@prostatecancerfoundation.org, Steve Burd, Subject: (SWYSEC_000000086)       (SWYSEC_000000086)
                                                            Follow up to our call
    0333
                 5/16/2010                                  Email from Colin Watts to Greg Wasson, Cheryl Pegus, cc     SEC-USAO2-EPROD-000238878 SEC-USAO2-EPROD-000238881
                                                            Dan Doyle, Hal Rosenbluth, Jay Rosan, Kermit Crawford,      (WAG-TH-00010768)         (WAG-TH-00010771)
    0334
                                                            Mark Vainisi, Wade Miquelon, Robert Zimmerman, Re:
                                                            Meeting on Project Beta (Link)
    0335
                 5/19/2010                                  Theranos- Safeway Board Meeting                             SEC-USAO-EPROD-000122138 SEC-USAO-EPROD-000122156
    0336                                                                                                                (SWYSEC_000000358)       (SWYSEC_000000376)

    0337
                 5/19/2010                                  Theranos Projections- SWY Contribution General Chem         SEC-USAO-EPROD-000122171 SEC-USAO-EPROD-000122190
    0338                                                    Tests Only                                                  (SWYSEC_000000391)       (SWYSEC_000000410)

    0339
                 5/19/2010                                  Email forwarded from Atul Kavthekar to Atul Kavthekar,      WAG-AZ-LITIG-001492        WAG-AZ-LITIG-001494
    0340
                                                            Sunny Balwani, Subject: RE: Due Diligence Request List      (WG030264)                 (WG030265)
                 5/21/2010                                  Email from Elena Kraus to Greg Kustman, Subject: Fwd.:      WAG-TH-DOJ-00022405        WAG-TH-DOJ-00022409
    0341
                                                            Due Diligence Request List                                  (WG030263)                 (WG030265)
                 5/24/2010                                  Peer Ventures Partners - Theranos Presentation notes from   SEC-USAO-EPROD-000076491   SEC-USAO-EPROD-000076491
    0342
                                                            Mark Campbell to Jared Hutchings                            (PVP022435)                (PVP022437)
                 5/24/2010                                  Email from Atul Kavthekar to Dan Doyle et al. Subject:      WAG-AZ-LITIG-001509        WAG-AZ-LITIG-001509
    0343
                                                            Copy: Call with Collaborate to review their findings        (WG017540)                 (WG017540)
                 5/26/2010                                  Collaborate report titled ' Theranos Systems Supplemental   US-REPORTS-0012527         US-REPORTS-0012540
    0344
                                                            Report May 26, 2010'
                  6/1/2010                                  Collaborate report titled ' Theranos Systems Supplemental   WAG-AZ-LITIG-000396        WAG-AZ-LITIG-000453
    0345
                                                            Report June 1, 2010'                                        (WG000195)                 (WG000252)
                  6/9/2010                                  Email thread between Dan Doyle and Elizabeth Holmes,        WAG-AZ-LITIG-001655        WAG-AZ-LITIG-001660 (THER
    0346
                                                            Subject: RE: Follow up to our call, attached Beta Slides    (THER-AZ-05592775)         AZ-05592778)
    0347         6/9/2010                                   Walgreens - Beta Slides                                     US-REPORTS-0012687         US-REPORTS_0012688
                 6/14/2010                                  Email from Surekha Gangakhedkar to Kapil Gadkar, Brian      THER-2567885               THER-2567887
    0348
                                                            Lindberg, Subject: Thank You
                 6/15/2010                                  Exhibit 849: Email from Elizabeth Holmes to Steven Burd,    SEC-USAO2-EPROD-000146443 SEC-USAO2-EPROD-000146447
    0349                                                    Subject: Network Alternatives & Exclusivity                 (SWYSEC_000000351)        (SWYSEC_000000355)

                 6/16/2010                                  Email thread between Elizabeth Holmes to Steve Burd,        SEC-USAO-EPROD-000122823 SEC-USAO-EPROD-000122828
    0350                                                    subject: Theranos_Safeway Letter 6-10 and attached letter   (SWYSEC_000001043)       (SWYSEC_000001048)

    0351
    0352
                 6/21/2010                                  Email from Daniel Young to Kapil Gadkar, Brian Lindberg, THER-2568011                  THER-2568014
    0353
                                                            Subject: Celgene Meeting Minutes 6-18-2010.doc

                                                                                         Page ‐ 17 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 20 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
                  7/2/2010                                  Email from Elizabeth Holmes to Steve Burd, Subject:           SEC-USAO-EPROD-000016850 SEC-USAO-EPROD-000016850
    0354                                                    Theranos stock, with attachments                              (SWYSEC_000000319)       (SWYSEC_000000319)

    0355
                  7/7/2010                                  Email from Suzanne Jones to Howard Burris, Subject: RE:       SCRI_003209              SCRI_003209
    0356
                                                            Theranos RM 107
                  7/7/2010                                  Email from Suzanne Jones to Burris Howard, Russell Russ,      SCRI_003213              SCRI_003237
    0357                                                    Anna Smith Dee, Ashley Lawless, John Nashville Gonzalez,
                                                            Subject: Results
                  7/7/2010                                  Email from Martin Barbara-Nashville, To Carolyn               SCRI_003329              SCRI_003351 -
    0358
                                                            Balkenhol, Burris Howard, Subject: Study Report
                  7/7/2010                                  Email form Skip Burris (Howard) to Elizabeth Holmes,          SCRI_003392              SCRI_003392
    0359
                                                            Subject: Today's call
                  7/8/2010                                  Email from Skip Burris (Howard) to Elizabeth Holmes,          SCRI_003408              SCRI_003408
    0360
                                                            Subject: Sarah Cannon Invoice
                  7/9/2010                                  Email From Sunny Balwani To Daniel Young, Subject: State      THPFM0000071675          THPFM0000071676
    0361
                                                            List with Non-Pharmacist Lab Director Required
                  7/9/2010                                  Email, re: RE: Revised protocol for collection of blood for   CEL-0005985              CEL-0005988
                                                            Theranos assays From Peter Bryan To Kapil Gadkar, Daniel
    0362
                                                            Young, Victoria Sung, Gary Frenzel, Surekha
                                                            Gangakhedkar, Nianhang Chen, and others
                 7/13/2010                                  Email from David Harris to Elizabeth Holmes, Subject:         US-REPORTS-0010872       US-REPORTS-0010872
    0363
                                                            communication
                 7/20/2010                                  Email, re: ACE-011 Program from Victoria Sung to
    0364
                                                            Elizabeth Holmes
                 7/29/2010                                  Email from Elizabeth Holmes to Steve Burd, Robert             SEC-USAO-EPROD-000122718 SEC-USAO-EPROD-000122822
                                                            Edwards, CC'd Sunny Balwani, Subject: Theranos Safeway        (SWYSEC_000000938)       (SWYSEC_000001042)
    0365                                                    Master Agreement with attached Theranos Master Purchase
                                                            Agreement 7 27 10 doc and new clean version with redlining

    0366
    0367         7/30/2010                                  Exhibit 934: Theranos Master Purchase Agreement               THPFM0004652610          THPFM0004652661
    0368
                 7/30/2010                                  Exhibit 102: Option Agreement between Safeway and             SEC-USAO-EPROD-000016581 SEC-USAO-EPROD-000016586
    0369                                                    Theranos                                                      (SWYSEC_000000054        (SWYSEC_000000059)

                 7/30/2010                                  Email from Elizabeth Holmes to Steve Burd and Robert          SEC-USAO-EPROD-000016667 SEC-USAO-EPROD-000016668
    0370                                                    Edwards, Subject: Theranos Financial Projections, with        (SWYSEC_000000136)       (SWYSEC_000000137)
                                                            attachment Theranos Pro forma Statements
    0371
                 7/30/2010                                  Theranos Master Purchase Agreement                            SEC-USAO-EPROD-000063140 WAG-TH-00000048
    0372                                                                                                                  (WAG-TH-00000006)

    0373

                                                                                        Page ‐ 18 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 21 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                           Beg Bates                End Bates
  Number                                        Witness
    0374
                  8/1/2012                                  Safeway - Theranos Update                                     SEC-USAO-EPROD-000122331 SEC-USAO-EPROD-000122350
    0375                                                                                                                  (SWYSEC_000000551)       (SWYSEC_000000570)

    0376          8/1/2010                                  Operator's Manual Drew 3                                      THER-0440784             THER-0440923
                  8/3/2010                                  Email, re: pictures from last week Celgene visit from Kapil   CEL-0004898              CEL-0004898
    0377
                                                            Gadkar to Victoria Sung and other with attachment
    0378         8/24/2010                                  Exhibit 850: Theranos Next Steps                              PFM-DEPO-00017746        PFM-DEPO-00017755
                 8/27/2010                                  Email from Kevin Hunter to Elizabeth Holmes, Subject:         THER-AZ-01605535         THER-AZ-01605535
    0379
                                                            Legal structure talking points, Attachments: Image001
    0380         8/27/2010                                  Draft Legal Structure Options - "Plan A description"          THER-AZ-01605536         THER-AZ-01605537
    0381         8/30/2010                                  GSK Non-Disclosure Agreement                                  GSK-TNS-0000035          GSK-TNS-0000041
                 9/7/2010                                   Email From David Eduardo To Daniel Young, Subject:            THPFM0000065114          THPFM0000065117
    0382
                                                            Theranos' Lab in Nuevo Leon, Mexico
    0383
                  9/9/2010                                  E-mail from Jay Rosan to Elizabeth Holmes, Andy Waldeck, THPFM0005620882               THPFM0005620884
    0384
                                                            and Renaat Van den Hooff
    0385
    0386
                 9/20/2010                                  Theranos Master Purchase Agreement                            SEC-USAO-EPROD-000016526 SEC-USAO-EPROD-000016613
    0387                                                                                                                  (SWYSEC_000000001)       (SWYSEC_000000082)

                 9/20/2010                                  Email, re: devices to WAG From Sunny Balwani to Daniel        TS-0974707               TS-0974707
    0388                                                    Young, Elizabeth Holmes, Surekha Gangakhedkar, and
                                                            others
    0389
    0390
                 9/28/2010                                  E-mail from Barbara Flohr re Theranos Weekly Update           THPFM0000273939          THPFM0000273941
    0391
                                                            Agenda and Minutes 9 24.pdf
                 10/1/2010                                  IMMULITE 2000 Systems IMMULITE 2500 System                    SMS0017235               SMS0017688
    0392
                                                            Immunoassay System Operator's Guide
    0393         10/5/2010                                  Walgreens Meeting Agenda - Project Beta                       WG148049                 WG148051
                10/19/2010                                  Theranos- Safeway Board Meeting                               SEC-USAO-EPROD-000122157 SEC-USAO-EPROD-000122160
    0394                                                                                                                  (SWYSEC_000000377)       (SWYSEC_000000380)

                10/19/2010                                  Theranos 5-year Projection - P&L Recap slide - Safeway        SEC-USAO-EPROD-000122190 SEC-USAO-EPROD-000122190
    0395                                                    Board meeting                                                 (SWYSEC_000000410)       (SWYSEC_000000410)

                10/19/2010                                  Safeway Board Meeting, Theranos Agreement slide               SEC-USAO-EPROD-000122158 SEC-USAO-EPROD-000122158
    0396                                                                                                                  (SWYSEC_000000378)       (SWYSEC_000000378)

                 11/9/2010                                  Email from Mark Campbell to Jared Hutchings, Subject:         SEC-USAO2-EPROD-000054360 SEC-USAO2-EPROD-000054360
    0397
                                                            Eccles Update                                                 (PVP055949)               (PVP055950)


                                                                                         Page ‐ 19 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 22 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                         Beg Bates                End Bates
  Number                                        Witness
                11/10/2010                                  Email From Daniel Chan To Steve Burd, Bob Gordonm         SEC-USAO-EPROD-000016732 SEC-USAO-EPROD-000016734
    0398                                                    Subject: Safeway-Consulting Agreement                     (SWYSEC_000000201        (SWYSEC_000000203)

    0399
                11/20/2010                                  Email from Elizabeth Holmes to Pascal Gerard, Subject:    TS-0948087               TS-0948088
    0400
                                                            follow up
                11/22/2010                                  Email, re: RE: ACE-011 From Kapil Gadkar to Victoria
    0401                                                                                                              CEL-0004192              CEL-0004192
                                                            Sung and Surekha Gangakhedkar
                 12/6/2010                                  Email, re: RE: Meeting minutes and Validation protocol
                                                            From Peter Bryan To Kapil Gadkar, Gary Frenzel, Surekha
    0402                                                                                                              CEL-0003974              CEL-0003974
                                                            Gangakhedkar, Sharada Sivaraman, Daniel Young, and
                                                            others with attachment
                12/12/2010                                  E-mail from Renaat Vandenhooff to Greg Kunstman re        SEC-USAO2-EPROD-000239803 SEC-USAO2-EPROD-000239809
    0403                                                    Regulatory and Business Model Document                    (WAG-TH-00011693)         (WAG-TH-00011699) -

                12/14/2010                                  Walgreens Meeting Minutes - Project Beta                  WAG-AZ-LITIG-001570      WAG-AZ-LITIG-001573
    0404
                                                                                                                      (WG146091)               (WG146094)
    0405
    0406        12/31/2010                                  Theranos, Inc. .Sales                                     THPFM0000137677          THPFM0000137677
    0407         1/1/2011                                   Potential Regulatory Approach - For Discussion            US-REPORTS-0012601       US-REPORTS-0012601
                 1/15/2011                                  Email From Daniel Young To Kapil Gadkar, Subject: SOW     THPFM0002323903          THPFM0002323904
    0408
                                                            for verkalant
                 1/22/2011                                  Email from Kermit Crawford to Wade Miquelon, cc Colin     SEC-USAO2-EPROD-000238892 SEC-USAO2-EPROD-000238893
    0409                                                    Watts, Gregory Wasson, Mark Vainisi, Robert Zimmerman,    (WAG-TH-00010782)         (WAG-TH-00010783)
                                                            Re: Theranos
                 1/26/2011                                  Email from Daniel Young to Elizabeth Holmes, Sunny        THPFM0002323899          THPFM0002323902
    0410
                                                            Balwani, Subject: Celgene visit Prep
                 1/27/2011                                  Email from Kapil Gadkar to Daniel Young, Gary Frenzel,    THPFM0000064678          THPFM0000064752
                                                            Surekha Gangakhedkar, Ian Gibbons, Sharada Sivaraman
    0411
                                                            and Tina Noyes, Subject: ACE-011-DMPK-001 combined
                                                            draft report comments
    0412
                  2/7/2011                                  Email from Kapil Gadkar to Daniel Young, Gary Frenzel,    THPFM0000071686          THPFM0000071688 - includes
    0413                                                    Tina Noyes, Surekha Gangakhedkar, Don Vu, Sharada                                  attachment
                                                            Sivaraman, and Tim Kemp, Subject: Celgene visit prep
    0414
                  2/9/2011                                  Email From Daniel Young To Chinmay Pangarkar, Subject: THPFM0000075347             THPFM0000075352
    0415
                                                            FW: accuracy
    0416
                 3/10/2011                                  E-mail from Elizabeth Holmes to Gail Javitt re Responses to SEC-USAO2-EPROD-000238133 SEC-USAO2-EPROD-000238140
    0417                                                    Questions                                                   (WAG-TH-00010023)         (WAG-TH-00010030)

    0418         3/14/2011                                  Theranos-Celgene Joint Team Meeting Minutes               THER-0607991             THER-0607993
    0419         3/14/2011                                  Theranos-Celgene Joint Team Meeting Minutes               THPFM0000064763          THPFM0000064765

                                                                                       Page ‐ 20 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 23 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
                 3/15/2011                                  Exhibit 100: Minutes of a Meeting of the Board of Directors   SEC-TX-000003137         SEC-TX-000003139
    0420
                                                            of Safeway Inc.
                 3/18/2011                                  Email from Kapil Gadkar, to hsingh@celgene.com,               THER-0607988             THER-0607993
                                                            Nianhang Chen, wsmith@celgene.com, Henry Lau, Victoria
    0421
                                                            Sung, Daniel Young, Matthew Percival, Subject: follow up
                                                            to Teleconference
                 3/18/2011                                  Email from Kapil Gadkar to hsingh@celgene.com, Nianhang       THPFM0000064760          THPFM0000064765
    0422                                                    Chen, wsmith@celgene.com, Henry Lau, Victoria Sung,
                                                            Subject: Follow up to Teleconference
                 3/20/2011                                  Exhibit 852:Theranos at Safeway, Executive Briefing           SEC-USAO-EPROD-000122508 SEC-USAO-EPROD-000122516
    0423                                                                                                                  (SWYSEC_000000728)       (SWYSEC_000000736)

    0424
                 3/31/2011                                  Email from Jared Hutchings to Elizabeth Holmes, Subject:SEC-USAO2-EPROD-000049597      SEC-USAO2-EPROD-000049597
    0425
                                                            Friday's Meeting                                        (PVP038468)                    (PVP038469)
                  Apr-11                                    Notes/Meeting with Theranos management                  SEC-USAO2-EPROD-000049620      SEC-USAO2-EPROD-000049620
    0426
                                                                                                                    (PVP038548)                    (PVP038548)
                  4/6/2011                                  Email thread between Sunny Balwani, Kim Romanski et al. THER-AZ-06363458               THER-AZ-06363458
    0427                                                    Subject: Re: WAG/Theranos meeting at 1pm CST - Agenda

    0428          5/1/2011                                  OraQuick Advance Rapid Antibody Test HIV-1/2                  THPFM0001649231          THPFM0001649249
                  5/8/2011                                  Email from Dan Doyle to Christian Holmes, Elizabeth           WAG-AZ-LITIG-001578      WAG-AZ-LITIG-001578
    0429
                                                            Holmes and Sunny Balwani                                      (THER-AZ-06088734)       (THER-AZ-06088734)
                  5/9/2011                                  Email, re: RE: PD Biomarker Assays for REN-001 From
    0430
                                                            Victoria Sung to Kapil Gadkar, Daniel Young, and others
    0431         5/16/2011                                  Email from D. Yam to KPMG re Pfizer rev rec                   THER-4479220             THER-4479246
                 6/1/2011                                   Theranos, Inc. Executive Briefing                             SEC-USAO-EPROD-000122498 SEC-USAO-EPROD-000122506
    0432                                                                                                                  (SWYSEC_000000718)       (SWYSEC_000000726)

    0433
                 6/13/2011                                  Email thread between Elizabeth Holmes, Sunny Balwani and      WAG-AZ-LITIG-001902      WAG-AZ-LITIG-001903
    0434                                                    Kim Romanski, Subject: FW: Follow-up on CDSs-one more,        (THER-AZ-06330196)       (THER-AZ-06330197)
                                                            attached CV 11.08.10
                 6/15/2011                                  Email from Diana Dupuy to Elizabeth Holmes, Subject:          US-REPORTS-0015981       US-REPORTS-0015981
    0435
                                                            Thank You - Clinical Laboratory Scientist Interview
                 6/15/2011                                  Email from Diana Dupuy to Sunny Balwani, Subject: Thank       US-REPORTS-0015983       US-REPORTS-0015983
    0436
                                                            You - Clinical Laboratory Scientist Interview
                 6/20/2011                                  Email Kimberly Romanski to Patty Haworth et al. Subject:      SEC-USAO-EPROD-000325887 SEC-USAO-EPROD-000325888
    0437                                                    Re: 6/20 Project Beta Payor Strategy Session Update           (WAG-TH-00004331)        (WAG-TH-00004332)
                                                                                                                          (WG007194)               (WG007195)
    0438
                 6/25/2011                                  E-mail from Kim Romanski re Theranos - update from            SEC-USAO-EPROD-000328414 SEC-USAO-EPROD-000328415
    0439                                                    Colin/Wade meeting                                            (WAG-TH-00006863)        (WAG-TH-00006864)


                                                                                        Page ‐ 21 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 24 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                     Beg Bates                  End Bates
  Number                                        Witness
                  7/6/2011                                  Email from Colin Watts to Kermit Crawford, Subject:    SEC-USAO-EPROD-000328416   SEC-USAO-EPROD-000328418
    0440                                                    Fw:Beta Update - timeline                              (WAG-TH-00006865)          (WAG-TH-00006867)
                                                                                                                   (WG000365)                 (WG000367)
                  7/7/2011                                  Email from Arnold Gelb to Elizabeth Holmes, Subject: FQ:
                                                                                                                   TS-0532822                 TS-0532843 -
    0441
                                                            Quote for ADVIA 1800 and Immulite 200 XPI
                  7/8/2011                                  Theranos-Celgene Collaboration ACE-011 Program Interim THPFM0005466118            THPFM0005466129
    0442
                                                            Analysis Part-1 of ACE-011- REN-001 program
                 7/11/2011                                  Email from Kapil Gadkar to hsingh@celgene.com, Daniel       THPFM0005466117       THPFM0005466117
    0443                                                    Young, Matthew Percival, Subject: Intermin Analysis (Step
                                                            1)
                 7/25/2011                                  PPD - DAIDS Guidelines for Good Clinical Laboratory         US-REPORTS-0015655    US-REPORTS-0015770
    0444
                                                            Practice Standards
                  8/1/2011                                  Theranos-Celgene Collaboration ACE-011 Program Interim THPFM0005466131            THPFM0005466158
    0445                                                    Analysis Dose Modification Rules for Part-2 of REN-001-
                                                            ACE-011
                  8/2/2011                                  Email from Kapil Gadkar to hsingh@celgene.com. Nianhang THPFM0005466130           THPFM0005466130
    0446                                                    Chen, wsmith@celgene.com, Daniel Young, Matthew
                                                            Percival, Subject: Step3 of Interim Analysis
                  8/2/2011                                  Email, re: RE: PD Marker Assays From Victoria Sung to       CEL-0002041           CEL-0002046
    0447
                                                            Daniel Young and others
                  8/8/2011                                  Theranos-Celgene Collaboration ACE-011 Program Interim THPFM0005466160            THPFM0005466174
    0448                                                    Analysis Dose Modification Rules for Part -2 of REN-001-
                                                            ACE-011
                  8/9/2011                                  Email from Kapil Gadkar to wsmith@celgene.com,              THPFM0005466159       THPFM0005466159
                                                            Nianhang Chen, hsingh@celgene.com. Matthew Percival,
    0449
                                                            Daniel Young, Subject: post teleconference follow up
                                                            analyses
                  8/9/2011                                  Theranos-Celgene Collaboration AVE-011 Program Interim THPFM0005466176            THPFM0005466187
    0450                                                    Analysis Dose Modification Rules for Part-2 of REN-001-
                                                            ACE-011
                 8/10/2011                                  Email From Arnold Gelb To Elizabeth Holmes, Daniel          THPFM0000062852       THPFM0000062853
    0451
                                                            Young, Subject: CLIA Update
                 8/10/2011                                  Email from Kapil Gadkar to Nianhang Chen, William Smith THPFM0005466175           THPFM0005466175
    0452                                                    hsingh@celgene.com, Matthew Percival, Daniel Young
                                                            ,Subject: post teleconference follow up analyses (part 2)
                 8/13/2011                                  Email from Sunny Balwani to Elizabeth Holmes, Subject:      WAG-AZ-LITIG-001586   WAG-AZ-LITIG-001590 (THER-
    0453
                                                            FW: Contract Amendment Feedback                             (THER-AZ-06083673)    AZ-06083677)
                 8/15/2011                                  Theranos-Celgene Collaboration AACE-011 Program             THPFM0005466191       THPFM0005466225
    0454                                                    Interim Analysis Dose Modification Rules for Part-2 of REN-
                                                            001-ACE-011
                 8/15/2011                                  Theranos-Celgene Collaboration AVE-011 Program Interim THPFM0005466230            THPFM0005466273
    0455                                                    Analysis Dose Modification Rules for Part-2 of REN-001-
                                                            ACE-011


                                                                                        Page ‐ 22 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 25 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
                 8/16/2011                                  Email from Kapil Gadkar to Nianhang Chen, William Smith,      THPFM0005466188          THPFM0005466190
    0456                                                    Hem Singh, Matthew Percival, Daniel Young ,Subject: post
                                                            teleconference follow up analyses (part 2)
                 8/17/2011                                  Email from Kapil Gadkar to Nianhang Chen, William Smith,      THPFM0005466226          THPFM0005466229
    0457                                                    Hem Singh, Matthew Percival, Daniel Young, Subject: New
                                                            requests on simulation, urgent!
                 8/20/2011                                  Exhibit 106: Email from Elizabeth Holmes to Robert            SEC-USAO-EPROD-000381628 SEC-USAO-EPROD-000381628
    0458                                                    Gordon, Subject: RE: Theranos - Wire Confirmation             (SWYSEC_000001626)       (SWYSEC_000001626)

    0459         8/23/2011                                  Email from P. Chaltas to C. Holmes, cc G. Frenzel             THER-4115220             THER-4115221
    0460
                 8/24/2011                                  Email From Christian Holmes TO Daniel Young, Sunny            THPFM0000071777          THPFM0000071782
    0461
                                                            Balwani, Subject: Theranos next steps
                 8/29/2011                                  Slide Deck:ACE-011 REN-001, Part 1 PD Endpoints: FSH,         THER-2051179
    0462
                                                            LH and estradiol
                 8/29/2011                                  ACE-011 REN-001, Part 1 PD Endpoints:FSH, LH and              THPFM0005487628
    0463
                                                            estradiol
                 8/30/2011                                  Email from Sunny Balwani to Christian Holmes & Elizabeth      THPFM0000289848          THPFM0000289849
    0464                                                    Holmes, re: Follow-up questions to Theranos about FDA
                                                            approval
                 8/30/2011                                  Email from Christine Murphy to Elizabeth Holmes, Subject:     TS-0324480               TS-0324480
    0465
                                                            Theranos' s Point of Care Fluidic Systems Laptop
                  9/6/2011                                  2010 Tax Returns                                              SEC-USAO-EPROD-000371530 SEC-USAO-EPROD
    0466
                 9/12/2011                                  Email from Kapil Gadkar to hsingh@celgene.com, Daniel         THPFM0005466274          THPFM0005466288
    0467                                                    Young, Matthew Percival, Subject: Celgene Interim Analysis
                                                            Report
                 9/18/2011                                  Email from Kapil Gadkar to Daniel Young and Matthew           THPFM0001711598          THPFM0001711607
    0468
                                                            Perciva, Subject: Celgene Interim Analysis Report
                 9/19/2011                                  Email from SGM Kyle Sims to info@theranos.com, Subject:       TS-0321447               TS-0321447
    0469
                                                            Contact Theranos
                 9/30/2011                                  Email from Elizabeth Homes to Erin Edgar, Subject:            TS-0326862               TS-0326864
    0470                                                    Overview, attached: Theranos - Overview for
                                                            USCENTCOM vF (2)
                 10/3/2011                                  Email from Erin Edgar to Charles Huntsinger, Subject: Fwd.:   TS-0324586               TS-0324586
    0471
                                                            COS wants to talk to you
                10/11/2011                                  Email From Erin Edgar To Elizabeth Holmes, Subject: CLIA      THPFM0001303792          THPFM0001303793
    0472
                                                            and FDA Certification
                10/11/2011                                  Email from MAJ Christine Murphy to Christian Holmes,          TS-0377708               TS-0377710
    0473
                                                            Subject: RE: Copies of FDA and CLIA Approvals
                10/13/2011                                  Email From Christine L Murphy To Elizabeth Holmes,            THPFM0001303783          THPFM0001303786
    0474                                                    Sunny Balwani, Christian Holmes, Subject: CLIA and FDA
                                                            Certification


                                                                                        Page ‐ 23 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 26 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates                 End Bates
  Number                                        Witness
                10/13/2011                                  Email from Elizabeth Holmes to Christine Murphy, Subject:   TS-0324597                TS-0324599
    0475
                                                            RE: CLIA and FDA Certification
                10/14/2011                                  Email from Erin Edgar to Elizabeth Holmes, Subject: Re:     TS-0324567
    0476
                                                            FYI
                10/20/2011                                  Email from Stanley Belkowski to Elizabeth Holmes, Daniel    THER-2051171              THER-2051173
    0477                                                    Young, Christian Holmes, Subject: Theranos in a
                                                            presentation
                10/20/2011                                  Email thread between Elizabeth Holmes and Kevin Chung,      TS-0326888                TS-0326889
    0478
                                                            Subject: RE: Follow up to our call (UNCLASSIFIED)
                10/20/2011                                  Email thread between Elizabeth Holmes and Kevin Chung,      TS-0326892                TS-0326895
    0479                                                    Subject: RE: Device clearance (UNCLASSIFIED), attached:
                                                            Theranos Regulatory Background Kchung
                10/20/2011                                  Email invite from Emely Reamsnyder, Genesis Concepts, to    TS-0370462                TS-0370463
                                                            David Baer, Kevin Chung, Stuart Tyner, Paul Mann,
    0480                                                    William Nauschuets, Paula Chaltas, Subject: Telecon:
                                                            Theranos Laboratory Diagnostics Discussion
                                                            (UNCLASSIFIED)
    0481
    0482
    0483
    0484
                10/21/2011                                  Email from Christian Holmes, Stanley Belkowski, Elizabeth THER-2051166                THER-2051170
    0485
                                                            Holmes, Daniel Young, Subject: Theranos in a presentation
                10/21/2011                                  Incorporating Decision Enabling Biomarkers in Early       THPFM0003154044             THPFM0003154044
                                                            Development Centocor Research and Development,
    0486
                                                            Immunology Therapeutic Area, Stanley M. Belkowski, Ph.D.

                10/31/2011                                  Email From Andrea Cuppoletti To Daniel Young, Arnold      THPFM0000063141       THPFM0000063186
    0487                                                    Geld, Sanl Hadziahmetovic, Subject: RE: LDT "Validation"
                                                            Under CLIA
                 11/3/2011                                  Email From Colin Watts, To Colin Watts, Wade Miquelon, SEC-USAO-EPROD-000063195 SEC-USAO-EPROD-000063220
                                                            Kermit Crawford, Robert Zimmerman, Mark Vainisi, Daniel (WAG-TH-00000153)       (WAG-TH-00000178)
    0488                                                    Doyle, Erich Reutzel, Kimberly Romanski, Mithcell Corwin,
                                                            Jay Rosan, John Cantlin, Jeffrey Kang, Subject: Beta
                                                            Executive Review
    0489
                11/11/2011                                  Theranos Validation Master Plan For Cytometry-Hematology THER-1940229                 THER-1940247
    0490
                                                            Assays on Theranos Devices
                11/30/2011                                  Email from Paula Chaltas to SGM Kyle Sims, Subject:      TS-0324310                   TS-0324311
    0491
                                                            Theranos Visit
                 12/1/2011                                  ADVIA Centaur XP Immunoassay System Operator's Guide THPFM0001881005                  THPFM0001881528
    0492
                 12/5/2011                                  Email from Dan Doyle to Elizabeth Holmes, Subject:          THPFM0005499363 (THER-AZ- THPFM0005499365 (THER-AZ-
    0493
                                                            Theranos/Walgreens Discussion with attached documents       01603100)                 01603102)

                                                                                       Page ‐ 24 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 27 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
                12/22/2011                                  Email thread between Diana Dupuy and Theranos Human           US-REPORTS-0015863       US-REPORTS-0015863
    0494                                                    Resources, Subject: RE: Welcome to Theranos

                12/30/2011                                  Exhibit 104: Theranos, Inc. Convertible Promissory Note       SEC-USAO-EPROD-000016590 SEC-USAO-EPROD-000016601
    0495                                                                                                                  (SWYSEC_000000061)       (SWYSEC_000000072)

                12/30/2011                                  Exhibit 105: Theranos, Inc. Convertible Promissory Note       SEC-USAO-EPROD-000016603 SEC-USAO-EPROD-0000166123
    0496                                                                                                                  (SWYSEC_000000073)       (SWYSEC_000000082)

                  1/4/2012                                  Exhibit 853: Email from Bob Gordon to Sunny Balwani,          PFM-DEPO-00017816        PFM-DEPO-00017818
    0497
                                                            Subject: RE: MSA - Amendment
                  1/6/2012                                  Email from Melissa Givens to Elizabeth Homes, Subject:        TS-0362347               TS-0362347
    0498
                                                            product query, attached: smime.p7s
    0499
                  1/9/2012                                  Email from Daniel Edlin To Pascal Gerard, Subject:            THER-2635436             THER-2635439
    0500
                                                            Theranos-GSK Assays and Validation Update-
                  1/9/2012                                  Centers for Medicare & Medicaid Services - Clinical           WAG-TH-DOJ-00002831      WAG-TH-DOJ-00002831
    0501                                                    Laboratory Improvement Amendments Certificate of
                                                            Compliance
                 1/15/2012                                  Email from Kapil Gadkar to Daniel Young, Subject: RE:         THPFM0002336115          THPFM0002336123
    0502
                                                            SOW for verkalant
                 1/18/2012                                  Email From Jay Rosan to Wade Miquelon, Gregory                SEC-USAO-EPROD-000063226 SEC-USAO-EPROD-000063255
                                                            Kunstman, Daniel Doyle, Kimbely Romanski, Heather             (WAG-TH-00000184)        (WAG-TH-00000213)
    0503
                                                            Zimmerman, Subject: Here is the slide show that was
                                                            presented to us by Sunny and Elizabeth
                 1/19/2012                                  Email thread from Daniel Edlin to Stephen Cook, Subject:      TS-0324734               TS-0324739
                                                            RE: Lab Set (UNCLASSIFIED), attached: Theranos
    0504
                                                            USASOC Project CONFIDENTIAL - DO NOT
                                                            CIRCULATE
                 1/24/2012                                  Statement of Work for Point of Care Diagnostics in Support    THER-2051194             THER-2051202
    0505                                                    of Flight Research on ISS-Request for Proposal (RFP) Inputs

                 1/29/2012                                  Email from Diana Dupuy to Dr. Arnold Gelb, Subject:           US-REPORTS-0015801       US-REPORTS-0015801
    0506
                                                            Following Up
                  2/2/2012                                  Email from Careers@Theranos to Diana Dupuy, Subject:          US-REPORTS-0015869       US-REPORTS-0015869
    0507
                                                            Thank You
                  2/7/2012                                  Email from Jay Rosan to Gregory Kuntsman, Daniel Doyle,       SEC-USAO-EPROD-000063257 SEC-USAO-EPROD-000063260
    0508                                                    Kimberly Romanski, cc Wade Miquelon, re Beta Boston           (WAG-TH-00000215)        (WAG-TH-00000218)
                                                            Meeting with Elizabeth and Sunny
                  2/8/2012                                  Email From Arnold Gelb To Daniel Young, Subject:              THPFM0000071652          THPFM0000071654
    0509
                                                            concerns re: validation in CLIA
                  2/8/2012                                  Email From Daniel Young To Ariene Nunezm Arnold Gelb,         THPFM0002323905          THPFM0002323908
    0510
                                                            Subject: concerns re: validation in CLIA


                                                                                        Page ‐ 25 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 28 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates            End Bates
  Number                                        Witness
                 2/14/2012                                  Email from COL Erin Edgar to Elizabeth Holmes and SMG THPFM0000690813           THPFM0000690813
    0511
                                                            Kyle Sims, Subject: RE: FYI
                 2/14/2012                                  Email from Samuel Kim to Diana Dupuy, Subject: Theranos - US-REPORTS-0015870    US-REPORTS-0015870
    0512
                                                            CEO Interview
                 2/16/2012                                  Email thread between Elizabeth Holmes and Surekha           THPFM0000186259     THPFM0000186269
    0513                                                    Gangakhedkar at al. Subject: Re: Reference data - request,
                                                            attached K071041 Coaquchek 510k
                 2/16/2012                                  Email thread between Erin Edgar and Elizabeth Holmes,       TS-0325043          TS-0325046
    0514                                                    Subject: FW: Next Medical Unit into Afghanistan
                                                            (UNCLASSIFIED)
                 2/16/2012                                  Email thread between Elizabeth Holmes and Kevin Chung, TS-0326995               TS-0326995
    0515
                                                            Subject: RE: labs not available in theater (UNCLASSIFIED
                 2/16/2012                                  Email thread between Elizabeth Holmes and Erin Edgar et al. TS-0327003          TS-0327003
    0516
                                                            Subject: RE: SOCOM Contract
    0517
                 2/16/2012                                  Email from Stephanie Elder to Daniel Edlin, Subject: RE:   TS-0325019           TS-0325025
    0518
                                                            Lab Set (UNCLASSIFIED)
                 2/17/2012                                  Email thread between Laura Brosch and Erin Edgar et al.    TS-0325008           TS-0325010
    0519
                                                            Subject: RE: Theranos at Bagram (UNCLASSIFIED)
                 2/17/2012                                  Email thread between Elizabeth Holmes and Kevin Chung,     TS-0326984           TS-0326984
    0520
                                                            Subject: RE: Theranos at Bagram
    0521
    0522
                 2/21/2012                                  Email thread between Christine Murphy and Richard Sims,    TS-0324922           TS-0324924
    0523                                                    Stephanie Elder, et al. Subject: FW: Theranos at Bagram
                                                            (UNCLASSIFIED)
    0524
                 2/21/2012                                  Email from Theranos Human Resources to Diana dupuy,        US-REPORTS-0015996   US-REPORTS-0016069
    0525                                                    Subject: Welcome to Theranos, including onboarding
                                                            attachments
    0526         2/21/2012                                  Diana Dupuy Offer Letter - Theranos                        US-REPORTS-0016092   US-REPORTS-0016093
                 2/22/2012                                  Email from Elizabeth Holmes to Stephanie Elder, Subject:   TS-0325061           TS-0325066
    0527
                                                            RE: Lab Set (UNCLASSIFIED)
                 2/23/2012                                  Email from Elizabeth Holmes to Daniel Young , Daniel       THPFM0001781864      THPFM0001781872
    0528
                                                            Edlin, Surekha Gangakhedkar, Subject: Celgene Assays
    0529
                 2/23/2012                                  Email from Daniel Edlin to Victoria Sung, Elizabeth           THPFM0005441183   THPFM0005441189
    0530
                                                            Holmes, Daniel Young, Subject: Thank You
                 2/24/2012                                  Email from Surekha Gangakhedkar to Elizabeth Holmes,          THPFM0000144275   THPFM0000144345
    0531                                                    Christian Holmes, Daniel Edlin, Nicholas Menchell, Sani
                                                            Hadziahmetovic, Subject: Validation Reports
                 2/24/2012                                  Email thread between Elizabeth Holmes and Surekha             THPFM000144275    THPFM000144276
    0532                                                    Gangakhedkar at al. Subject: Re: Validation reports, attached
                                                            02-08-11 Ace 011 Validation

                                                                                        Page ‐ 26 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 29 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                             Beg Bates            End Bates
  Number                                        Witness
                 2/24/2012                                  Email from Theranos Human Resources to Diana Dupuy,            US-REPORTS-0015871   US-REPORTS-0015945
                                                            Subject: Theranos Handbook and acceptance package,
    0533
                                                            Attachments: Theranos Handbook July 2010, Checklist -
                                                            New Hire (update) PDFs
                  3/1/2012                                  Email from Daniel Edlin to Victoria Sung, Elizabeth            THPFM0005441190      THPFM0005441193
    0534
                                                            Holmes, Daniel Young, Subject: Thank You
                  3/1/2012                                  Email from Daniel Young to Danise Yam, Subject: Celgene        THPFM0005466112      THPFM0005466288
    0535
                                                            Interim Reports
    0536          3/1/2012                                  esr-autoplus & esr-657 mixer Operator's Manual                 THPFM0005749716      THPFM0005749763
    0537          3/2/2012                                  Centocor Briefing                                              THPFM0000259245
    0538          3/2/2012                                  Theranos- Centocor TC Minutes                                  THPFM0002360688      THPFM0002360689
                  3/3/2012                                  Email from Daniel Edlin to Stephanie Elder with attachment,    TS-0325438           TS-0325458
    0539
                                                            Subject: Lab Set (UNCLASSIFIED)
                  3/5/2012                                  Email from Victoria Sung to Eliz abeth Holmes, Daniel          THER-2051177         THER-2051178
    0540                                                    Edlin, Daniel Young ,Nianhang Chen, Subject: For our
                                                            discussion this morning
                  3/5/2012                                  Email from Victoria Sung to Elizabeth Holmes, Daniel           THPFM0005487626      THPFM0005487628
    0541                                                    Edlin, Daniel Young, ronb@b2s-stats.comm Subject: For our
                                                            discussion this morning
                  3/5/2012                                  Email thread from Daniel Edlin to Melissa Givens, Subject:     TS-0325469           TS-0325484
    0542
                                                            RE: interest in product line, attached: Theranos Overview -
                  3/5/2012                                  Email thread between Elizabeth Holmes and Kevin Chung,         TS-0328072           TS-0328114
    0543
                                                            Subject: RE: JCIDS, attached Theranos test list for military
    0544
    0545
    0546
                  3/5/2012                                  Email, re: RE: Email for Slides From Victoria Sung to          CEL-0000307          CEL-0000355
    0547
                                                            Daniel Edlin with attachments
                  3/5/2012                                  Email, re: RE: Email for Slides From Victoria Sung to          CEL-0000306          CEL-0000306
    0548
                                                            Daniel Edlin
                  3/7/2012                                  Email from MAJ Christine Murphy to COL Erin Edgar and          TS-0325190           TS-0325198
    0549
                                                            others, Subject: RE: Theranos
    0550
                  3/8/2012                                  Email from Daniel Edlin to Kevin Chung, Subject: RE:           TS-0325082           TS-0325161
    0551                                                    JCIDS (UNCLASSIFIED), attached: DoD Briefing 03 08
                                                            2012 -
    0552
    0553
                  3/8/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject: Blood    US-REPORTS-0015648         US-REPORTS-0015649
    0554
                                                            Bank Reagents from Biotest Cleared - Hospital Buyer
    0555          3/8/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject: Eluate US-REPORTS-0015771           US-REPORTS-0015771
                  3/8/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject: Quotient US-REPORTS-0015824         US-REPORTS-0015824
    0556                                                    Biodiagnostics Signs Agreement with American Red Cross
                                                            to Supply Line of Blood-Typing Reagents

                                                                                         Page ‐ 27 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 30 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                          Beg Bates            End Bates
  Number                                        Witness
                  3/9/2012                                  Email from Daniel Edlin to Daniel Young, Elizabeth         THER-2628016         THER-2628017
    0557
                                                            Holmes, Subject: follow-up of TC
    0558         3/10/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject: NEO        US-REPORTS-0015821   US-REPORTS-0015821
                 3/13/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject:            US-REPORTS-0015772   US-REPORTS-0015793
    0559                                                    Emailing: 06-TranSci-ch06-cpp.pdf with attachment titled
                                                            Chapter 6: Introduction to the Rh blood group system
                 3/13/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject:            US-REPORTS-0015794   US-REPORTS-0015798
    0560                                                    Emailing:
                                                            Red_Blood_Cell_Antigen_Genotyping_by_DNA_Analysus.
                 3/13/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject:            US-REPORTS-0015865   US-REPORTS-0015867
    0561
                                                            RhChart.doc with attachment
                 3/16/2012                                  Email from John Killion to Christian Holmes & Sunny        THPFM0000268233      THPFM0000268235
    0562                                                    Balwani, re: update regulatory information for BCBSNC &
                                                            three individuals from UNC
                 3/16/2012                                  Email from Surekha Gangakhedkar to Daniel Edlin, Daniel    THPFM0004261520      THPFM0004261528
    0563
                                                            Young, Subject: Celgene Assays
                 3/20/2012                                  Email thread between Arnold Gelb and Diana Dupuy,          US-REPORTS-0015807   US-REPORTS-0015808
    0564
                                                            Subject: Re: Suggestion
                 3/20/2012                                  Email, re: ACE-011 REN-001 From Victoria Sung to Daniel    CEL-0000122          CEL-0000122
    0565
                                                            Edlin, Daniel Young, and Elizabeth Holmes
                 3/21/2012                                  Email from Christian Holmes to Jeffrey Blickman , Daniel   THPFM0000190125      THPFM0000190129
    0566                                                    Edlin & Christian Holmes, re: Discussion Today - Sunny
                                                            Follow-up
                 3/21/2012                                  Email from Christian Holmes to Tom Carleton, Scott         THPFM0004498921      THPFM0004498927
    0567                                                    Murray, Sunny Balwani & John Killion, re: Discussion
                                                            Today - Sunny follow-up
                 3/23/2012                                  Email from Daniel Young to Victoria Sung, Nianhang Chen,   THER-2051174         THER-2051176
    0568                                                    Elizabeth Holmes, Daniel Edlin, ronb@b2s-stats.com,
                                                            Subject: For our discussion this morning
                 3/23/2012                                  Email from Daniel Young to Victoria Sung, Nianhang Chen,   THPFM0005487637      THPFM0005487639
    0569                                                    Elizabeth Holmes, Daniel Edlin, ronb@b2s-stats.com,
                                                            Subject: For our discussion this morning
                 3/28/2012                                  Email from Arnold Gelb to Diana Dupuy, Subject: RE:        US-REPORTS-0015806   US-REPORTS-0015806
    0570
                                                            Observations
                 3/31/2012                                  Email from Daniel Edlin to Stephanie Elder and MAJ         THPFM0000691339      THPFM0000691345
                                                            Christine Murphy with attachments, Subject: Theranos-
    0571
                                                            USASOC Project Quote, Assay Pricing List, Cartridge
                                                            Configuration
                  4/2/2012                                  Email from Daniel Edlin to Daniel Young, Subject:          THPFM0002269758      THPFM0002269760
    0572
                                                            Screening assays/diagnostic tools
                  4/3/2012                                  Email from Daniel Edlin to Daniel Young, Subject:          THPFM0000064910      THPFM0000064912
    0573
                                                            Screening assays/diagnostic tools



                                                                                       Page ‐ 28 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 31 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                             Beg Bates                    End Bates
  Number                                        Witness
                  4/3/2012                                  Email from Daniel Edlin To Elizabeth Holmes, Subject:          THPFM0002360685              THPFM0002360689
                                                            Feedback needed for: ABA note/FDA regulations for GSK
    0574
                                                            and CENTCOM/CDA and System deployment for LTC
                                                            Silverthorne/Cewntocor Minutes (review)
                  4/3/2012                                  Email, re: RE: For our discussion this morning from Daniel     SEC2-USAO-EPROD-001308335 SEC2-USAO-EPROD-001308335
    0575
                                                            Edlin to Victoria Sung
                  4/4/2012                                  Email from Daniel Young to Daniel Edlin, Subject:              THPFM0002360682              THPFM0002360684
    0576
                                                            screening assays/diagnostic tools
                  4/5/2012                                  Emails from Diana Dupuy to Arnold Gelb, ranging from           US-REPORTS-0015946           US-REPORTS-0015953
    0577
                                                            6/15/2011-4/27/2012
                  4/5/2012                                  Email from D. Yam to KPMG re 2010 Updated post -close          THER-4481663                 THER-4481664
    0578
                                                            entries schedule
                  4/8/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject:                US-REPORTS-0015651           US-REPORTS-0015652
    0579
                                                            Emailing: apcsubk1.pdf and attachment
                  4/8/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject:                US-REPORTS-0015654           US-REPORTS-0015654
    0580
                                                            Emailing: gdp.pdf with attachment
                  4/8/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject: Emailing       US-REPORTS-0015973           US-REPORTS-0015979
    0581                                                    Tutorial on State Laboratory Law 2020 Feb 07 and
                                                            attachment
                 4/10/2012                                  Email from Elizabeth Holmes to Sunny Balwani Re:               SEC-TX-000007945 (Balwani-   SEC-TX-000007945 (Balwani-
    0582                                                    Facebook to Buy Photo-Sharing Service Instagram for $1         2870)                        2870)
                                                            Billion
                 4/11/2012                                  Email from Nancy Minning to Melissa Findley, re: Theranos      SEC-USAO2-EPROD-000087600 SEC-USAO2-EPROD-000087601
    0583                                                    update                                                         (SEC-LucasDL-E-0001151)   (SEC-LucasDL-E-0001152)

                 4/13/2012                                  Email from Arnold Gelb to Hoda Alamdar, Hoai Nguyen,      US-REPORTS-0015804                US-REPORTS-0015805
    0584                                                    Diana Dupuy and Suravi Thomas, Subject: Fwd.: Clinical
                                                            Sample Vendor Information
                 4/16/2012                                  Email from Daniel Edlin to Elizabeth Holmes, Subject: GSK THER-2628018                      THER-2628019
    0585
                                                            Trial Update
                 4/18/2012                                  Email thread between Daniel Edlin and Melissa Givens,     TS-0325616                        TS-0325616
    0586
                                                            Subject: RE: lab visit
    0587
                 4/24/2012                                  Email from Elizabeth Holmes to Erin Edgar, Subject: RE:        TS-0328135                   TS-0328135
    0588
                                                            Theranos Update to Gen Mattis
    0589         4/25/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject: FW: Q          US-REPORTS-0015811           US-REPORTS-0015812
                 4/27/2012                                  Email, re: lab visit next week From Melissa Givens to Daniel   TS-0325611                   TS-0325611
    0590
                                                            Edlin and Elizabeth Holmes
                 4/27/2012                                  Email from Diana Dupuy to Sunny Balwani, Subject:              US-REPORTS-0015984           US-REPORTS-0015984
    0591
                                                            THERANOSINV xlsx with attachment
                 4/27/2012                                  Email thread between Diana Dupuy and Sunny Balwani and         US-REPORTS-0015985           US-REPORTS-0015995
    0592
                                                            to herself, Subject: Observations
                  5/1/2012                                  Email from Arnold Gelb to Diana Dupuy, Subject: RE: Time       US-REPORTS-0015802           US-REPORTS-0015803
    0593
                                                            and SOP with attachments regarding Siemens training class

                                                                                         Page ‐ 29 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 32 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates            End Bates
  Number                                        Witness
                  5/3/2012                                  Email From Elizabeth Holmes to Arnold Gelb, Daniel          THPFM0000063187      THPFM0000063187
    0594
                                                            Young, Subj
                  5/3/2012                                  Email From Arnold Gelb To Daniel Young, Elizabeth           THPFM0000063188      THPFM0000063189
    0595
                                                            Holmes, Subject: RE
    0596         5/10/2012                                  GSK Confidential Disclosure Agreement                       GSK-TNS-0000049      GSK-TNS-0000051
                 5/21/2012                                  Email from Diana Dupuy to Diana Dupuy, Subject:             US-REPORTS-0015980   US-REPORTS-0015980
    0597
                                                            Observations
                 5/25/2012                                  Letter from Sunny Balwani to Diana Dupuy, Re:               US-REPORTS-0015631   US-REPORTS-0015632
    0598
                                                            Termination of Employment
                 5/25/2012                                  Letter from Dan Doyle to Diana Dupuy , Re: Your             US-REPORTS-0015633   US-REPORTS-0015634
                                                            Continuing Obligations to Protect Theranos' Confidential
    0599
                                                            and Proprietary Information and Trade Secrets and to Not
                                                            Solicit Theranos' Employees
                 5/25/2012                                  Email from Diana Dupuy to Arnold Gelb, Subject: My          US-REPORTS-0015820   US-REPORTS-0015820
    0600
                                                            belongings
                 5/25/2012                                  Email thread between Arnold Gelb and Diana Dupuy,           US-REPORTS-0015862   US-REPORTS-0015862
    0601
                                                            Subject: RE: My belongings
                 5/25/2012                                  Letter from Sunny Balwani to Diana Dupuy, Re:               US-REPORTS-0016077   US-REPORTS-0016091
    0602
                                                            Termination of Employment and attachments
                 5/26/2012                                  Email thread between Diana Dupuy and Paul J, Subject:       US-REPORTS-0015822   US-REPORTS-0015822
    0603
                                                            saying goodbye
    0604         5/27/2012                                  Email from Diana Dupuy to Sunny Balwani, Subject: Events    US-REPORTS-0015799   US-REPORTS-0015800
                 5/27/2012                                  Email thread between Sunny Balwani and Diana Dupuy,         US-REPORTS-0015809   US-REPORTS-0015810
    0605
                                                            Subject: RE: Observations
                 5/27/2012                                  Email thread between Sunny Balwani and Diana Dupuy,         US-REPORTS-0015825   US-REPORTS-0015832
    0606
                                                            Subject: RE: Events
                 5/27/2012                                  Email from Diana Dupuy to Sunny Balwani, Subject: FW:       US-REPORTS-0015982   US-REPORTS-0015982
    0607
                                                            Observations
                 5/29/2012                                  Letter from Theranos to Diana Dupuy, Re: Final Demand for   US-REPORTS-0015627   US-REPORTS-0015628
    0608
                                                            Compliance with Your Legal Obligations to Theranos
                 5/29/2012                                  Letter from David Doyle to Diana Dupuy, Re: Final Demand    US-REPORTS-0015635   US-REPORTS-0015647
    0609                                                    for Compliance with Your Legal Obligations to Theranos

                 5/29/2012                                  Email from David Doyle to Diana Dupuy, Subject: Important US-REPORTS-0015813     US-REPORTS-0015815
    0610                                                    notice from Theranos, Attachments: Final Compliance,
                                                            Declaration and Termination Certification
                 5/29/2012                                  Letter from David Doyle to Diana Dupuy, Re: Final Demand US-REPORTS-0015816      US-REPORTS-0015818
    0611                                                    for Compliance with Your Legal Obligations to Theranos

                 5/29/2012                                  Email thread between Diana Dupuy, David Doyle and           US-REPORTS-0015833   US-REPORTS-0015861
    0612                                                    Gerard O'Shea, Subject: RE: Important notice from
                                                            Theranos, and attached Declaration of Diana Dupuy



                                                                                       Page ‐ 30 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 33 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                End Bates
  Number                                        Witness
                 5/29/2012                                  Letter from David Doyle to Diana Dupuy, Re: Final Demand US-REPORTS-0016073           US-REPORTS-0016074
    0613                                                    for Compliance with Your Legal Obligations to Theranos

                                                                                                  Redacted
                 5/31/2012                                  Email from Diana Dupuy to David at           @gmail.com, US-REPORTS-0015954           US-REPORTS-0015972
    0614                                                    Subject: FW: contact us SST Clot activator/gel, with
                                                            attachments
                  6/4/2012                                  Email from D. Yam to E. Holmes with attachment Financial THPFM0000691796              THPFM0000691800
    0615                                                    Statement Analysis Template-Theranos.pdf; FS 123111.pdf

                  6/5/2012                                  Exhibit 439: Amended and Restated Theranos Master            PFM-DEPO-00008517        PFM-DEPO-00008553
    0616
                                                            Services Agreement
                  6/5/2012                                  Amended and Restated Theranos Master Services                SEC-USAO-EPROD-000063143 SEC-USAO-EPROD-000063143
    0617                                                    Agreement                                                    (WAG-TH-00000050)        (WAG-TH-00000086)

                  6/7/2012                                  Email from Christine Murphy to Elizabeth Holmes et al.       TS-0325892               TS-0325892
    0618
                                                            Subject: CENTCOM Updates and Documentation
                 6/14/2012                                  Email from Erin Edgar to Christine Murphy et al. Subject:    TS-0325808               TS-0325809
    0619
                                                            RE: SOCAF Surgeon/USASOC Contact
    0620
                 6/15/2012                                  Email from Sally Hojvat to LTC David Shoemaker, Subject: TS-0318344                   TS-0318345
    0621                                                    RE: Seeking regulatory advice regarding Theranos
                                                            (UNCLASSIFIED)
    0622
                 6/19/2012                                  Email from Elizabeth Holmes to Erin Edgar, Subject: Re:      TS-0328183               TS-0328187
    0623
                                                            (U) Theranos Trial at CJTH
    0624         6/19/2012                                  Email from Elizabeth Holmes to Erin Edgar, Subject: FYI      TS-0328197               TS-0328197
    0625
                 6/21/2012                                  Information Paper, Subject: Clinical Laboratory Testing in   US-REPORTS-0004324       US-REPORTS-0004324
    0626
                                                            Theater Using Theranos (Palo Alto, CA)
                 6/23/2012                                  Email from Elizabeth Holmes to Erin Edgar et al. Subject:    TS-0328206               TS-0328207
    0627
                                                            RE: Regulatory Strategy
                 6/23/2012                                  Theranos Meeting Minutes, between Ken, Dr. J, Elizabeth      WAG-TH-DOJ-00002826      WAG-TH-DOJ-00002830
    0628
                                                            and Sunny
    0629         6/25/2012                                  Confidential Settlement Communication                        US-REPORTS-0015624       US-REPORTS-0015626
                 6/25/2012                                  Letter from the Law Offices of Jacob Sider to Elizabeth      US-REPORTS-0016070       US-REPORTS-0016072
    0630
                                                            Holmes, Re: Former Employee Diana Dupuy
                 6/25/2012                                  Email from Jay Rosan to Kim Romanski, Dan Doyle, Greg        SEC-USAO-EPROD-000065535 SEC-USAO-EPROD-000065556
    0631                                                    Kunstman, Kenneth Finnegan, cc Wade Miquelon                 (WAG-TH-00002493)        (WAG-TH-00002514)

                 6/25/2012                                  Email from Jay Rosan to Walgreens staff, Subject: Meeting    US-REPORTS-0011991       US-REPORTS-0012015
    0632
                                                                                                                         (WAG-TH-DOJ-00002825)    (WAG-TH-DOJ-00002846
                 6/26/2012                                  Theranos Standard Operating Procedure CL SOP-09308           THER-1443869             THER-1443882
    0633                                                    Lead Testing in Whole Blood using the ESA Biosciences
                                                            LeadCare II Blood Lead Analyzer

                                                                                         Page ‐ 31 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 34 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                   End Bates
  Number                                        Witness
    0634
    0635
                  7/6/2012                                  Letter from Gerard O'Shea, Wilson Sonsini Goodrich &         US-REPORTS-0015629         US-REPORTS-0015630
    0636                                                    Rosati to Jacob Sider, Law Office of Jacon Sider, Re: Former
                                                            Theranos Employee Diana Dupuy
                  7/6/2012                                  Letter from Gerard O'Shea, Wilson Sonsini Goodrich &         US-REPORTS-0016075         US-REPORTS-0016076
    0637                                                    Rosati to Jacob Sider, Law Office of Jacon Sider, Re: Former
                                                            Theranos Employee Diana Dupuy
                 7/12/2012                                  Email from Arnold Gelb to Sunny Balwani, Subject: FW:        THPFM0001170258            THPFM0001170259
    0638                                                    Notification of Address Change and Status of Update to
                                                            Testing Menu
                 7/24/2012                                  Email from Daniel Edlin to Pascal Gerard, Daniel Young,      THER-2628021               THER-2628024
    0639
                                                            Nicolas Markine-Goriaynoff, Subject: Flu H1N1 panel
                 7/26/2012                                  Exhibit 854: Confidential Safeway Revenue Recognition for PFM-DEPO-00017819             PFM-DEPO-00017820
    0640
                                                            Sales of Laboratory Services
                  8/1/2012                                  Safeway Theranos Update                                      SEC-USAO-EPROD-000122331   SEC-USAO-EPROD-000122350
    0641

    0642
    0643          8/1/2012                                  DCA Vantage Analyzer Operator's Guide                       THPFM0000022411             THPFM0000022624
    0644
    0645          8/3/2012                                  Email from E. Edgar to E. Holmes re FDA Lady                THPFM0000692382             THPFM0000692382
                  8/3/2012                                  Email from Erin Edgar to Elizabeth Holmes, Subject: FDA     TS-0326374                  TS-0326374
    0646
                                                            Lady
                  8/7/2012                                  Email from T. Paetkau to M. Ramamurthy re Raquel            THPFM0001087978             THPFM0001087990
    0647
                                                            Rosendin
                  8/8/2012                                  Email From Arnold Gelb; To: Elizabeth Holmes, Sunny         THER-2546432                THER-2546472
    0648                                                    Balwani; Subject: what % of our volume are we sending out
                                                            to ARUP right now
    0649          8/9/2012                                  Email from James Mattis To: XXXX, Subject: Follow Up        TS-0297587                  TS-0297590
    0650
                 8/11/2012                                  Letter To Raquel Rosendid From Theranos- Your Obligation TS-0245864                     TS-0245867
    0651
                                                            To Protect Theranos' Confidential Information
                 8/11/2012                                  Email from M. Ramamurthy to S. Balwani re                THPFM0001318455                THPFM0001318458
    0652
                                                            Theranos/Janette Chan
                 8/12/2012                                  Email From James Mattis to Elizabeth Holmes, Subject:    TS-0005536                     TS-0005538
    0653
                                                            Follow Up
    0654
                 8/14/2012                                  Theranos Standard Operating Procedure CL SOP-06033          THPFM0004032134             THPFM0004032147
    0655                                                    Operation and Maintenance of the DiaSorin ETI-Max 3000
                                                            System




                                                                                        Page ‐ 32 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 35 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                    End Bates
  Number                                        Witness
                 8/15/2012                                  Email forward from Elizabeth Holmes to Sunny Balwani,      TS-0318342                   TS-0318345
                                                            Subject: FW: Theranos (UNCLASSIFIED), attached:
    0656
                                                            RE_Seeking regulatory service regarding Theranos
                                                            (UNCLASSIFIED)
    0657
                 8/16/2012                                  Email from Stephanie Elder to Daniel Edlin and MSG Kyle    TS-0326299                   TS-0326314
    0658
                                                            Sims, Subject: RE: Draft of test plan
                12/13/2011                                  Email from Elizabeth Holmes to SGM Kyle Sims with          TS-0326940                   TS-0326973
    0659                                                    attachment, Subject: FW: ipmx03.int.dr1.us.army mil
                                                            Encrypted message detected
                 8/17/2012                                  Letter To Mona Ramamurthy(Head of HR at Theranos)          SEC-USAO-EPROD-000372927 SEC-USAO-EPROD-000372935
    0660                                                    From Tyler M. Paetkau                                      (SEC-RosendinR-E-0000005) (SEC-RosendinR-E-0000013)

                 8/17/2012                                  Email with redactions from LTC David Shoemaker to MG       US-REPORTS-0004304           US-REPORTS-0004307
    0661                                                    James Gilman, Subject: Theranos, request to meet with
                                                            CENTCOM (UNCLASSIFIED)
                 8/20/2012                                  Email with redactions from LTC David Shoemaker to COL      US-REPORTS-0004310           US-REPORTS-0004316
    0662                                                    Russell Coleman and Kenneth Bertram, Subject: FW:
                                                            Theranos follow-up (UNCLASSIFIED)
                 8/22/2012                                  Email from Nancy Minning to Melissa Findley, re: June      SEC-USAO-EPROD-000096606 SEC-USAO-EPROD-000096611
    0663                                                    quarterly update                                           (SEC-LucasDL-E-0000270)  (SEC-LucasDL-E-0000275)

                 8/22/2012                                  Email from Nancy Minning to Melissa Findley, re: Follow-   SEC-USAO-EPROD-000096612 SEC-USAO-EPROD-000096618
    0664                                                    up to your request                                         (SEC-LucasDL-E-0000276)  (SEC-LucasDL-E-0000282)

                 8/22/2012                                  Exhibit 107: Minutes of a Meeting of the Board of Directors SEC-TX-000003224            SEC-TX-000003226
    0665
                                                            of Safeway Inc.
                 8/22/2012                                  Email thread between Erin Edgar and Elizabeth Holmes,        TS-0328270                 TS-0328273
    0666
                                                            Subject: RE: Theranos (UNCLASSIFIED)
                 8/24/2012                                  Email from      A.E.       to Melissa Findley, re: Follow-up SEC-USAO-EPROD-000098826   SEC-USAO-EPROD-000098833
    0667                                                    to your request                                              (SEC-LucasDL-E-0002490)    (SEC-LucasDL-E-0002497)

                 8/29/2012                                  Email from Daniel Edlin to Pascal Gerard, Subject: financial THPFM0004485555           THPFM0004485558
    0668
                                                            information
                 9/10/2012                                  2011 Tax Returns                                             SEC-USAO-EPROD-000370534 SEC-USAO-EPROD-000370608
    0669                                                                                                                 (SEC-MOSSADAMS-E-0001208) (SEC-MOSSADAMS-E-0001282)

                 9/11/2012                                  Email thread between Elizabeth Holmes and Steve Burd       SEC-USAO-EPROD-000016742
    0670                                                    from 9/11/2012-9/17/2012, Subject: RE: RE: In Store Test   (SWYSEC_000000211)

                                                                                                                       SEC-USAO-EPROD-000016743 SEC-USAO-EPROD-000016747
    0670
    0671


                                                                                        Page ‐ 33 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 36 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                        Beg Bates                End Bates
  Number                                        Witness
                 9/12/2012                                  Email From Elizabeth Holmes To Steve Burd, Subject:       SEC-USAO-EPROD-000016746 SEC-USAO-EPROD-000016747
    0672                                                    Campus Facility Performance                               (SWYSEC_000000215)       (SWYSEC_000000216)

    0673
    0674
                 9/12/2012                                  Email from      A.E.      to   A.E.      , Subject: FW:   US-REPORTS-0010869       US-REPORTS-0010869
    0675
                                                            June call
                 9/14/2012                                  Email from      A.E.      to   A.E.      , Subject FW:    US-REPORTS-0010870       US-REPORTS-0010871
    0676
                                                            June quarterly update
                 9/17/2012                                  Email From Elizabeth Holmes To Steve Burd, Subject: Key   SEC-USAO-EPROD-000016745 SEC-USAO-EPROD-000016745
    0677                                                    Milestones For Bay Area Launch                            (SWYSEC_000000214        (SWYSEC_000000214

    0678
    0679
    0680
                 9/18/2012                                  Letter to D. Yam from D. Ondyak re 2011 tax returns       SEC-USAO-EPROD-000369344 SEC-USAO-EPROD-000369346
    0681                                                                                                              (SEC-MOSSADAMS-E-0000018) (SEC-MOSSADAMS-E-0000020)

                 9/19/2012                                  Email from Michael Craig to Sunny Balwani, Subject: RE:   TS-0376211               TS-0376211
    0682
                                                            Minilab "dry run"
                 9/21/2012                                  Email from Christian Holmes To Daniel Edlin, Subject:     THPFM0005440964          THPFM0005440967
    0683
                                                            Contact Theranos (Unclassified)
                 9/25/2012                                  Email From Elizabeth Holmes To Steve Burd, Subject:       SEC-USAO-EPROD-000016756 SEC-USAO-EPROD-000016757
    0684                                                    Theranos Updates                                          (SWYSEC_000000225)       (SWYSEC_000000226)

    0685
    0686         9/26/2012                                  Theranos invoice to US AFRICOM, LTC Melissa Givens        TS-0315611               TS-0315611
    0687         10/1/2012                                  m2000sp Operations Manual Abbott Molecular                THPFM0005736211          THPFM0005737100
                 10/7/2012                                  Email from Connie Tran via LinkedIn to Diana Dupuy,       US-REPORTS-0015650       US-REPORTS-0015650
    0688
                                                            Subject: RE: Not really sure what happened???
                10/11/2012                                  Email from Elizabeth Holmes to SMG Kyle Sims, Subject:    THPFM0000694509          THPFM0000694510
    0689
                                                            USASOC Contract
    0690
                10/23/2012                                  Email from Elizabeth Holmes to Steve Burd, Subject: RE:   SEC-USAO-EPROD-000016774 SEC-USAO-EPROD-000016774
    0691                                                    RE: Launch Six Stores                                     (SWYSEC_000000243)       (SWYSEC_000000243)

    0692
                10/25/2012                                  Email from Elizabeth Holmes to Steve Burd, Subject: RE:   SEC-USAO-EPROD-000016776 SEC-USAO-EPROD-000016776
    0693                                                    RE:Six Store Launch Schedule                              (SWYSEC_000000245)       (SWYSEC_000000245)

    0694




                                                                                        Page ‐ 34 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 37 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                 11/1/2012                                  TECAN Operating Manual Freedom EVO                          THER-1501388             THER-1501815


    0695



    0696         11/1/2012                                  XN Series (For XN-3000 system) Instructions for Use         THER-1501822             THER-1502281
                 11/3/2012                                  Email from Sunny Balwani to Dan Doyle, Subject: RE:         US-REPORTS-0012017       US-REPORTS-00120020
    0697
                                                            Innovation payment letter                                   (WAG-TH-DOJ-00009293)
                 11/6/2012                                  Email with redactions from COL Kent Kester to LTC David     US-REPORTS-0004308       US-REPORTS-0004309
    0698                                                    Shoemaker, Subject: RE: Theranos Points of Service Device
                                                            (UNCLASSIFIED)
                 11/9/2012                                  Email from Elizabeth Holmes to Steve Burd, Subject: RE:     SEC-USAO-EPROD-000016779 SEC-USAO-EPROD-000016779
    0699                                                    RE:Six Store Launch                                         (SWYSEC_000000248)       (SWYSEC_000000248)

    0700
                11/12/2012                                  Email From Elizabeth Holmes To Steve Burd, Subject:         SEC-USAO-EPROD-000016783 SEC-USAO-EPROD-000016783
    0701                                                    Becoming Discouraged                                        (SWYSEC_000000252)       (SWYSEC_000000252)

    0702
                11/12/2012                                  LinkedIn messages between Samantha Wong and Diana           US-REPORTS-0015868       US-REPORTS-0015868
    0703
                                                            Dupuy, Subject: RE: How are you?
    0704
    0705
    0706
                11/16/2012                                  Department of Health and Human Services Meeting Minutes TS-0360121                   TS-0360126
    0707                                                    - Meeting Date: October 15, 2012 with attached Theranos
                                                            Briefing
    0708
                11/19/2012                                  Email from Nancy Minning to Kurt Latta, re: Business        SEC-USAO-EPROD-000098491 SEC-USAO-EPROD-000098492
    0709                                                    update                                                      (SEC-LucasDL-E-0002155)  (SEC-LucasDL-E-0002156)

                11/19/2012                                  Email from Nancy Minning to Elizabeth Holmes, A.E.          SEC-USAO-EPROD-000099767 SEC-USAO-EPROD-000099768
    0710                                                     A.E. & Melissa Findley, re: Business update                (SEC-LucasDL-E-0003431)  (SEC-LucasDL-E-0003432)

                11/19/2012                                  Email from Nancy Minning to Kurt Latta, re: Business        SEC-USAO-EPROD-000099777 SEC-USAO-EPROD-000099779
    0711                                                    update                                                      (SEC-LucasDL-E-0003441)  (SEC-LucasDL-E-0003443)

                11/21/2012                                  Email from Nancy Minning to Melissa Findley, re: Business SEC-USAO-EPROD-000097509 SEC-USAO-EPROD-000097512
    0712                                                    update                                                    (SEC-LucasDL-E-0001173)  (SEC-LucasDL-E-0001176)

                11/28/2012                                  Email from Nancy Minning to       A.E.      , re: Business SEC-USAO-EPROD-000096624 SEC-USAO-EPROD-000096628
    0713                                                    Update                                                     (SEC-LucasDL-E-0000288)  (SEC-LucasDL-E-0000292)


                                                                                        Page ‐ 35 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 38 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                End Bates
  Number                                        Witness
                 12/3/2012                                  Email thread between Melissa Givens and Daniel Edlin,      TS-0362360               TS-0362362
    0714
                                                            Subject: RE: one more issue, attached smime.p7s
                12/10/2012                                  Email thread between Elizabeth Holmes and Steve Burd,      SEC-USAO-EPROD-000016790 SEC-USAO-EPROD-000016791
    0715                                                    Subject: Re: Re: Process/Discussion/Patient Experience     (SWYSEC_000000259)       (SWYSEC_000000260)

    0716
                12/13/2012                                  Email from LTC Melissa Givens to Daniel Edlin and          TS-0362560               TS-0362562
    0717
                                                            Elizabeth Holmes, Subject: RE: one more issue
                12/18/2012                                  Email From Elizabeth Holmes To Steve Burd, Subject:        SEC-USAO-EPROD-000016792 SEC-USAO-EPROD-000016792
    0718                                                    Phone Call To Discuss Schedule                             (SWYSEC_000000261)       (SWYSEC_000000261)

    0719
                12/28/2012                                  Email from Elizabeth Holmes to Steve Burd, Subject see     SEC-USAO-EPROD-000122217 SEC-USAO-EPROD-000122288
                                                            attached, Attachment: Theranos - Master Agreement          (SWYSEC_000000437)       (SWYSEC_000000508)
    0720
                                                            Amendment F RL 9-27-12.doc, Theranos - Master
                                                            Agreement Amendment F RL 12-12 doc
    0721
                12/29/2012                                  Email from Daniel Edlin to Stephanie Elder, Subject: RE:   TS-0323424               TS-0323426
    0722
                                                            Your voicemail (UNCLASSIFIED)
                  1/1/2013                                  Email thread between Elizabeth Holmes and Steve Burd,      SEC-USAO-EPROD-000122934 SEC-USAO-EPROD-000122936
    0723                                                    Subject: Re: Re: Contract Discussions                      (SWYSEC_000001154)       (SWYSEC_000001156)

    0724
                  1/2/2013                                  Email thread between Elizabeth Holmes and Steve Burd,      SEC-USAO-EPROD-000016803 SEC-USAO-EPROD-000016803
    0725                                                    Subject: Re: Re: Theranos Safeway Proposal                 (SWYSEC_000000272)       (SWYSEC_000000272)

                  1/2/2013                                  Email from Steve Burd to Elizabeth Holmes, Subject: Fwd. SEC-USAO-EPROD-000122930 SEC-USAO-EPROD-000122932
    0726                                                    Fwd. Theranos - Safeway Proposal, Attachments: ATT00001 (SWYSEC_000001150)        (SWYSEC_000001152)
                                                            htm, Theranos - SWY Proposal 1-2-13 doc
                  1/2/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Subject: THPFM0001578878            THPFM0001578878
    0727
                                                            demos on 1/4 and 1/14
    0728
    0729
                  1/3/2013                                  Email From Steve Burd To Elizabeth Holmes, Subject:     SEC-USAO-EPROD-000016804 SEC-USAO-EPROD-000016804
    0730                                                    Weekly Pharmacy Special Project Status Recap_12/28/2012 (SWYSEC_000000273)       (SWYSEC_000000273)

                  1/3/2013                                  Email from Daniel Young to Elizabeth Holmes, Daniel        THPFM0001552451          THPFM0001552452
    0731                                                    Edlin, Sunny Balwani, Christian Holmes & Samantha
                                                            Aneka, re: demos on 1/4 and 1/14
    0732
                  1/7/2013                                  Email thread between Bruce Doll and Gary Roughead,         SEC-USAO-EPROD-000011095 SEC-USAO-EPROD-000011097
                                                            Subject: Re: Theranos update                               (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    0733
                                                                                                                       0569)                    0571)


                                                                                        Page ‐ 36 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 39 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                        Description                      Beg Bates                        End Bates
  Number                                        Witness
    0734
    0735
                  1/8/2013                                  Email From Surekha Gangakhedkar, To: ELISA, Subject:        TS-0035242                 TS-0035242
    0736
                                                            Agendas for today's ELISA meeting
                  1/9/2013                                  Email, re: RE: cartridge runs in devices From Michael Craig THPFM0003799715            THPFM0003799718
    0737                                                    To Daniel Young, Samartha Anekal, Chinmay Pangarkar and
                                                            others
    0738          1/9/2013                                  Email from Daniel Young to Channing Robertson, re: Doro THPFM0003800255                THPFM0003800255
                  1/9/2013                                  Email From Sunny Balwani To Daniel Young, Subject:          TS-0024716                 TS-0024717
    0739
                                                            Current Test Menu List- CPT Codes- Narratives
                  1/9/2013                                  Email From Daniel Young, To Sunny Balwani, Subject:         TS-0025138                 TS-0025139
    0740
                                                            Current Test Menu List- CPT Codes- Narratives
                  1/9/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth         TS-0025769                 TS-0025770
    0741                                                    Holmes, Christian Holmes, Subject: Current Test Menu List-
                                                            CPT Codes- Narratives
                 1/10/2013                                  Email from Christian Holmes to Daniel Edlin, Jeffrey        THPFM0002482318            THPFM0002482319
    0742                                                    Blickman, Nicholas Menchel, Sani Hadziahmetvic & Max
                                                            Fosque, re: Follow-up
                 1/12/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:      THPFM0000855429            THPFM0000855429
    0743
                                                            Extension/Expansion of current role
                 1/12/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:      TS-0035250                 TS-0035250
    0744
                                                            Extension/Expansion of current role
                 1/12/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:      TS-0035253                 TS-0035253
    0745
                                                            Extension/Expansion of current role
                 1/13/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:      TS-0035254                 TS-0035254
    0746
                                                            extension/Expansion of current role
                 1/14/2013                                  Email from Channing Robertson to Elizabeth Holmes, re: my TS-0035290                   TS-0035290
    0747
                                                            role
                 1/14/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:      TS-0035296                 TS-0035296
    0748
                                                            Agreement
                 1/14/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:      TS-0035297                 TS-0035297
    0749
                                                            My role
                 1/14/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:      TS-0035298                 TS-0035298
    0750
                                                            Agreement
                 1/14/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:      TS-0035299                 TS-0035300
    0751
                                                            Agreement
                 1/14/2013                                  Email from Deborah Sloan to Adrit Lath, Michael Chen, Pey- TS-0035301                  TS-0035301
                                                            Jiun Ko, Tammy Burd, Samantha Anekal, Clarissa Lui,
    0752
                                                            Channing Robertson & Edwina Lai, re: BCD 3.0 Integration -
                                                            Todays Agenda
                 1/15/2013                                  Email thread between Elizabeth Holmes and Steve Burd,       SEC-USAO-EPROD-000016806   SEC-USAO-EPROD-000016807
    0753                                                    Subject: Re: Re:Obstacles to Launch                         (SWYSEC_000000275)         (SWYSEC_000000276)

    0754

                                                                                      Page ‐ 37 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 40 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                End Bates
  Number                                        Witness
                 1/16/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:     TS-0035331               TS-0035332
    0755
                                                            Agreement
                 1/16/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:     TS-0035333               TS-0035333
    0756
                                                            More musings
                 1/17/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:     TS-0035340               TS-0035341
    0757
                                                            Agreement
                 1/17/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:     TS-0035342               TS-0035342
    0758
                                                            More musings
                 1/17/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:     TS-0035343               TS-0035345
    0759
                                                            Agreement
                 1/17/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:     TS-0035346               TS-0035346
    0760
                                                            More musings
                 1/17/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:     TS-0035349               TS-0035351
    0761
                                                            Agreement
    0762
                 1/18/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:     TS-0035363               TS-0035365
    0763
                                                            Agreement
                 1/18/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:     TS-0035366               TS-0035368
    0764
                                                            Agreement
                 1/18/2013                                  E-mail from Jay Rosan to Kenneth Finnegan and Ken          SEC-USAO2-EPROD-000247898 SEC-USAO2-EPROD-000247901
    0765                                                    Romanski re Need information for VC meeting this week      (WAG-TH-00019788)         (WAG-TH-00019791)

                 1/19/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:     THPFM0000855566          THPFM0000855566
    0766
                                                            Gallo
                 1/19/2013                                  Email from Channing Robertson to Deborah Sloan, re:        TS-0035377               TS-0035377
    0767
                                                            Micromachining
                 1/19/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:     TS-0035378               TS-0035378
    0768
                                                            Helping out
                 1/19/2013                                  Email from Elizabeth Holmes to Channing Robertson, re:     TS-0035379               TS-0035379
    0769
                                                            Helping out
                 1/20/2013                                  Email thread between Elizabeth Holmes and Steve Burd,      SEC-USAO-EPROD-000016810 SEC-USAO-EPROD-000016812
    0770                                                    Subject: Re: Re: Re: Fwd.:                                 (SWYSEC_000000279)       (SWYSEC_000000281)

    0771
                 1/21/2013                                  Email thread between Bruce Doll and Gary Roughead,         SEC-USAO-EPROD-000011112 SEC-USAO-EPROD-000011113
                                                            Subject: Re: Theranos update                               (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    0772
                                                                                                                       0586)                    0587)

    0773
    0774
                 1/21/2013                                  E-mail from Kenneth Finnegan to Jay Rosan re soft launch   SEC-USAO2-EPROD-000247941 SEC-USAO2-EPROD-000247946
    0775                                                                                                               (WAG-TH-00019831)         (WAG-TH-00019836)



                                                                                        Page ‐ 38 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 41 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                           Beg Bates                End Bates
  Number                                        Witness
                 1/22/2013                                  Email thread between Daniel Edlin and Bruce Doll, Subject: SEC-USAO-EPROD-000011130 SEC-USAO-EPROD-000011133
                                                            Theranos Update                                            (ROUGHEAD_THERANOS       (ROUGHEAD_THERANOS_000
    0776
                                                                                                                                                0607)

    0777
                 1/23/2013                                  Email thread between Bruce Doll, Warren Lockette, Bailey      SEC-USAO-EPROD-000011144 SEC-USAO-EPROD-000011145
                                                            Mapp, John Kugler, James Black, Michael Mittelman,            (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    0778
                                                            Jonathan Woodson, et al. Subject: Re: Theranos                0618)                    0619)

    0779
                 1/24/2013                                  Calendar invite to Team, re: Agenda for tomorrows BCD 3.0 TS-0035459                TS-0035459
    0780
                                                            project team meeting
                 1/25/2013                                  Partner Fund Management - handwritten notes               SEC-USAO2-EPROD-000043862 SEC-USAO2-EPROD-000043862
    0781
    0782
    0783         1/25/2013                                  Partner Fund Management Notes                             PFM-GJ-00002897              PFM-GJ-00002901
                 1/26/2013                                  Email from Michael Craig to Sunny Balwani, Subject: RE: THPFM0001570713                THPFM0001570717
    0784
                                                            update
                 1/29/2013                                  Exhibit 771: Email from Sunny Balwani, Subject: Fwd.: PSC THPFM0000265020              THPFM0000265027
    0785
                 1/30/2013                                  Email from Steve Burd to Elizabeth Holmes, Subject:           SEC-USAO-EPROD-000122929 SEC-USAO-EPROD-000122929
    0786                                                    Contract Discussions                                          (SWYSEC_000001149)       (SWYSEC_000001149)

    0787
                  2/6/2013                                  Email From Daniel Young To Surekha Gangakhedkar,              THPFM0000075955          THPFM0000075956
    0788
                                                            Subject: Assays on retail list
                  2/8/2013                                  Letter from Robert Gordon to Robert Berkowitz with            TS-0028935               TS-0028936
    0789
                                                            Summary of Confirmation Request
    0790
                  2/8/2013                                  Email from E. Holmes to J. Hutchings re Follow up to our      SEC-USAO2-EPROD-000049843 SEC-USAO2-EPROD-000049843
    0791
                                                            call
                 2/12/2013                                  Email, re: Stanford - (please ignore previous email) - From   TS-0029276               TS-0029279
    0792
                                                            Danise Yam To Elizabeth Holmes & Sunny Balwani
                 2/15/2013                                  Email from Tami Anderson to Elizabeth Homes and other,        TS-0029478               TS-0029479
    0793
                                                            Subject: Corp Comm Weekly Recap/Next Steps
                 2/15/2013                                  Theranos Inc., At Will Employment, Confidential               TS-0042681               TS-0042690
    0794                                                    Information and Invention Assignment Agreement (signed
                                                            copy)
                 2/16/2013                                  Email from Steve Burd to Elizabeth Holmes, Subject:           SEC-USAO-EPROD-000122928 SEC-USAO-EPROD-000122928
    0795                                                    Summary of Key Proposals For revised Contract                 (SWYSEC_000001148)       (SWYSEC_000001148)

                2/18/2013 -                                 Email from Elizabeth Holmes to Steve Burd, with attached      TS-0008867               TS-0008869
    0796
                proper date                                 Fidelity letter 110212 LOC pdf and SW13001 pdf
    0797

                                                                                         Page ‐ 39 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 42 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                  End Bates
  Number                                        Witness
    0798
                 2/18/2013                                  Email From Elizabeth Holmes To Steve Burd                    SEC-USAO-EPROD-000122120 SEC-USAO-EPROD-000122130
    0799                                                                                                                 (SWYSEC_000000340)       (SWYSEC_000000350)

    0800
    0801         2/20/2013                                  Innovations in Technology: Improving Health Care             TS-0035352                 TS-0035352
    0802
                 2/22/2013                                  Email from Laura Fogelman to Elizabeth Holmes and others,    THPFM0000810712            THPFM0000810713
    0803
                                                            Subject: Corp Comm Weekly Recap/Next Steps
    0804         2/23/2013                                  Email, re: Stanford 01/14/13 - From Danise Yam To            TS-0028177                 TS-0028179
                 2/27/2013                                  Email from Cai, Xiao-Yan to Stefan Hristu, Subject:          THER-2579555               THER-2579555
    0805
                                                            Theranos demo equipment
                 2/27/2013                                  Email from Christian Holmes to Christian Holmes, re: UCSF    THPFM0000572002            THPFM0000572003
    0806
                                                            to do 2/26
                 2/27/2013                                  Email from Danise Yam to Elizabeth Holmes, re: a few         THPFM0000885852            THPFM0000885853
    0807
                                                            pending equity issues
    0808          3/1/2013                                  Bio-Rad Multispot HIV-1/HIV-2 Rapid Test                     THER-0341515             THER-0341544
                  3/5/2013                                  Email from Steve Burd to Elizabeth Holmes, Subject: Fwd.:    SEC-USAO-EPROD-000016831 SEC-USAO-EPROD-000016840
    0809                                                    Fwd.: Master Schedule with Attachment: master schedule 3-    (SWYSEC_000000300)       (SWYSEC_000000309)
                                                            5-2013.doc, ATT00001.htm
    0810          3/5/2013
                 3/13/2013                                  Email thread between Dan Doyle and Sunny Balwani,            WAG-AZ-001635              WAG-AZ-001638
    0811
                                                            Subject: RE: Need Information for VC meeting this week       (THER-AZ-03569428)         (THER-AZ-03569431)
                 3/19/2013                                  Exhibit 108: Email from Elizabeth Holmes to Robert           SEC-USAO-EPROD-000382416   SEC-USAO-EPROD-000382417
    0812                                                    Gorden, Subject: RE: Theranos - Invoice for Inventory Pre-   (SWYSEC_000002414)         (SWYSEC_000002415)
                                                            Purchase
                 3/19/2013                                  Email From Bob Gordon To Elizabeth Holmes, Subject:          SEC-USAO-EPROD-000122116
    0813                                                    Theranos-Invoice for Inventory Pre-Purchase                  (SWYSEC_000000336)

                 3/19/2013                                  Email from Elizabeth Holmes to Bob Gordon, Subject: RE       SEC-USAO-EPROD-000122204 SEC-USAO-EPROD-000122205
    0814                                                    RE Theranos - Invoice for Inventory Pre-Purchase             (SWYSEC_000000424)       (SWYSEC_000000425)

                 3/19/2013                                  Email from David Doyle to Elizabeth Holmes, Subject: FW: THPFM0003107264                THPFM0003107269
    0815
                                                            Billing
    0816
    0817
                 3/21/2013                                  Email from Wade Miquelon to Greg Wasson re FW:               SEC-USAO-EPROD-000063366 SEC-USAO-EPROD-000063367
    0818                                                    Newsflash: Beta has begun with the first store!              (WAG-TH-00000324)        (WAG-TH-00000325)

                 3/21/2013                                  E-mail from Kim Romanski to PDandi                       SEC-USAO2-EPROD-000251795 SEC-USAO2-EPROD-000251796
    0819                                                    [pdandi@walgreens.com] re Newsflash: Beta has begun with (WAG-TH-00023685)         (WAG-TH-00023686)
                                                            the first store!



                                                                                         Page ‐ 40 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 43 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                  End Bates
  Number                                        Witness
                 3/22/2013                                  Email from Elizabeth Holmes to Steve Burd, Subject: RE        SEC-USAO-EPROD-000122203
    0820                                                    Trigger Point for the $25 million                             (SWYSEC_000000423)

    0821
    0822
                 3/24/2013                                  Email From Elizabeth Holmes To Steve Burd, Subject:           SEC-USAO-EPROD-000122112 SEC-USAO-EPROD-000122115
    0823                                                    Safeway Request                                               (SWYSEC_000000332)       (SWYSEC_000000335)

                 3/25/2013                                  Email from Elizabeth Holmes to Steve Burd, Subject: FW        SEC-USAO-EPROD-000122192 SEC-USAO-EPROD-000122202
    0824                                                    Safeway Request, Attachment: Theranos_Amendment to            (SWYSEC_000000412)       (SWYSEC_000000422)
                                                            SWY Agreement_F docx
    0825
                 3/26/2013                                  Email From Samartha Anekal To Daniel Young, Paul Patel,       THPFM0001393056            THPFM0001393061
    0826
                                                            Subject: Monoloab 23A mobile lab 5 on Phenol Red
                 3/26/2013                                  Email From Samartha Anekal To Daniel Young, Paul Patel,       THPFM0001393076            THPFM0001393081
    0827
                                                            Subject: Monoloab 23A mobile lab 5 on Phenol Red
                 3/26/2013                                  Email From Sunny Balwani, To Christian Holmes; Subject:       TS-0787354                 TS-0787357
    0828
                                                            wag meeting notes
                  4/1/2013                                  Bio-Rad Laboratories TANGO optimo System User Manual          THPFM0003898929            THPFM0003899222
    0829
                  4/1/2013                                  Confirmation of Receipt and Agreement to Handbook             TS-0042712
    0830
                                                            Policies (signed copy)
                  4/5/2013                                  Email from Michael Craig to Sunny Balwani, Subject:           THPFM0001567322            THPFM0001567323
    0831
                                                            Personalization update
    0832
                  4/8/2013                                  E-mail from Jay Rosan to Sunny Balwani re Draft Agenda        THPFM0001574555            THPFM0001574557
    0833
                                                            for Theranos/Pilot Store Trip
                  4/9/2013                                  Email from Daniel Edlin to Michael Craig, Subject: FW:        THPFM0000028304
    0834
                                                            DoD app
                  4/9/2013                                  Email from Michael Craig to Sunny Balwani, Subject: Initial   THPFM0001156627            THPFM0001156628e
    0835
                                                            Success with 4S
    0836         4/15/2013                                  Email from D. Zalatan to M. Ramamurthy re Resignation         THPFM0001041733            THPFM0001041734
    0837         4/16/2013                                  Email from Daniel Edlin to Tina Noyes, Subject: RE Demo       THPFM0000028301            THPFM0000028303
                 4/16/2013                                  Email, re: Details for Tomorrow's Demos - From Karen          THPFM0001604461            THPFM0001604463
    0838
                                                            Shaw To Surekha Gangakhedkar
    0839
                 4/19/2013                                  E-mail from Elizabeth Holmes to Wade Miquelon re Lab          SEC-USAO-EPROD-000065573 SEC-USAO-EPROD-000065574
    0840                                                    Results have arrived!                                         (WAG-TH-00002531)        (WAG-TH-00002532)

                 4/23/2013                                  Email, re: SOP for internal demos - From Daniel Young To      THPFM0000076049            THPFM0000076051
    0841
                                                            Elizabeth Holmes & Sunny Balwani
                 4/23/2013                                  Email From Jenny Folkesson To Sunny Balwani, Daniel           TS-0033015
    0842                                                    Young, Subject: CV/OCR on computer generated EMR lab
                                                            order

                                                                                        Page ‐ 41 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 44 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates                End Bates
  Number                                        Witness
                 4/23/2013                                  Email from Sunny Balwani To Jenny Folkesson, Daniel         TS-0033016
    0843                                                    Young, Subject: CV/OCR on computer generated EMR lab
                                                            order
                 4/23/2013                                  Email From Jenny Folkesson To Sunny Balwani, Daniel         TS-0033017
    0844                                                    Young, Subject: CV/OCR on computer generated EMR lab
                                                            order
                 4/23/2013                                  Email From Sunny Balwani To Nicholas Menchel, Max           TS-0033018               TS-0033019
    0845                                                    Fosque, Subject: CV/OCR on computer generated EMR lab
                                                            order
                 4/25/2013                                  Email from Steve Burd to Elizabeth Holmes, Subject: Fwd.    SEC-USAO-EPROD-000122912 SEC-USAO-EPROD-000122920
                                                            Fwd. Theranos - Amendment No 1 with Attachment:             (SWYSEC_000001132)       (SWYSEC_000001140)
    0846
                                                            ATT00001 htm, Theranos - Amendment No. 1 4-25-13 doc

    0847
                 4/26/2013                                  Email from Christian Holmes to Christian Holmes, re: Navy THPFM0000571943            THPFM0000571944
    0848
                                                            call 4/26 - EAH
                 4/26/2013                                  Email From Daniel Young To Sunny Balwani, Subject:        TS-0033092                 TS-0033093
    0849
                                                            CV?OCR on computer generated EMR lab order
                 4/26/2013                                  Email From Sunny Balwani To Daniel Young; Subject:        TS-0033094                 TS-0033095
    0850
                                                            CV/OCR on computer generated EMR lab order
    0851
                 4/30/2013                                  Email From Tony Nugent To Sunny Balwani, Tim Kemp,          THPFM0000264425          THPFM0000264429
    0852
                                                            Ken Quon, Subject: 3.0s
                  5/1/2013                                  Email from Surekha Gangakhedkar To Chinmay Pangarkar,       THPFM0000068864          THPFM0000068866
    0853                                                    Elizabeth Holmes, Daniel Young, Paul Patel, Samantha
                                                            Anekal and Michael Chen
                 5/15/2013                                  Email thread between Tina Noyes, Surekha Gangakhedkar,      THPFM0000253442          THPFM0000253443
    0854                                                    and Sharada Sivaraman, Subject: RE: Boneplex demo for
                                                            today
    0855         5/23/2013                                  Email from Elizabeth Holmes, re: Ian Gibbons passing away   THPFM0004672258
    0856         5/24/2013                                  Email from E. Paz to M. Ramamurthy re Ian                   THPFM0004672256          THPFM0004672257
                 5/30/2013                                  Email from M. Ramamurthy to E. Holmes & S. Balwani,         THPFM0005494976          THPFM0005494978
    0857
                                                            Subject: From D. Zalatan
    0858
                 5/31/2013                                  Email, re: RE: Demo on 5/31 From Elizabeth Holmes To       TS-1092325                TS-1092327
    0859
                                                            Daniel Edlin, Sunny Balwani, Christian Holmes, and others
                  6/1/2013                                  Email from Daniel Edlin to Elizabeth Holmes, Sunny         THPFM0000028223           THPFM0000028237
    0860                                                    Balwani, Daniel Young & Christian Holmes, re: Demo
                                                            report coordination
                  6/1/2013                                  Email, re: Demo report coordination - From Daniel Edlin To THPFM0000028250           THPFM0000028259
    0861                                                    Elizabeth Holmes, Daniel Young, Sunny Balwani &
                                                            Christian Holmes



                                                                                        Page ‐ 42 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 45 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates         End Bates
  Number                                        Witness
                  6/1/2013                                  Email from Daniel Edlin to Elizabeth Holmes, Sunny           THPFM0000147224   THPFM0000147238
    0862                                                    Balwani, cc Daniel Young, Christian Holmes, RE: Demo
                                                            report coordination with attachment
                  6/1/2013                                  Email from Daniel Edlin to Daniel Young cc Elizabeth         TS-1072845        TS-1072849
    0863
                                                            Holmes, Sunny Balwani RE: Demo report coordination
                  6/1/2013                                  Email, re: RE: Demo report coordination From Daniel Edlin    TS-1077003        TS-1077010
    0864
                                                            To Elizabeth Holmes, Sunny Balwani, and Daniel Young
                  6/3/2013                                  Email From Daniel Young, To :Samartha Anekal, Subject:       THPFM0001396131
    0865
                                                            4S
                  6/4/2013                                  Email thread between Surekha Gangakhedkar, Sharada           THPFM0000253425   THPFM0000253427
    0866                                                    Sivaraman and Esther Chan, Subject: RE: Next assays on 4.0

                  6/4/2013                                  Partial Email thread from Andriy Batchinsky to Daniel Edlin, TS-0371925        TS-0371928
    0867                                                    Subject: RE: Theranos for Animal study (UNCLASSIFIED)

    0868
    0869          6/5/2013                                  Deposition transcript fo Elizabeth Holmes                    THER-1953197      THER-1953710
                  6/7/2013                                  Email from Daniel Edlin to Chinmay Pangarkar, Subject:       THPFM0000028190   THPFM0000028192
    0870
                                                            RE: CBC Results for demo sample 5/31
                 6/11/2013                                  Email from S. Balwani to E. Holmes re demo next Tuesday      TS-0902539        TS-0902540
    0871
                                                            (6/11) @ noon. "Very frustrating."
                 6/11/2013                                  Email, re: Re: demo next Tuesday (6/11) @ noon From          TS-1109888        TS-1109890
    0872
                                                            Elizbeth Holmes to Daniel Young, and Sunny Balwani
                 6/15/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:       THPFM0000289730   THPFM0000289731
    0873
                                                            FW: Regarding NASA demo
                 6/19/2013                                  Email From Adam Rosendorff To CLIA Lab, Subject: RE:         THPFM0001619622
    0874
                                                            Lab availability for NASA- Thursday and Friday
    0875
                 6/20/2013                                  Email, re: RE: UI feedback From Michael Craig to Matthew THPFM0002582714       THPFM0002582730
    0876
                                                            Black, Chinmay Pangarkar and others
                 6/20/2013                                  Email From Christian Holmes; To: Sunny Balwani, Elizabeth TS-0789093           TS-0789094
    0877
                                                            Holmes; Subject: WAG debrief from 6/18
                 6/22/2013                                  Email from Sunny Balwani to Elizabeth Holmes, re: email to TS-0248293
    0878                                                        A.E.
    0879
                 6/26/2013                                  Exhibit 857: Confidential Safeway Questions for Theranos PFM-DEPO-00017852
    0880
                                                            Meeting
                 6/26/2013                                  Exhibit 858: Confidential Safeway Meeting at Theranos,     PFM-DEPO-00017853   PFM-DEPO-00017857
    0881
                                                            Bob Gordon
                 6/26/2013                                  Email from Sunny Balwani to Elizabeth Holmes, re: email to THPFM0001334431
    0882                                                        A.E.
                 6/26/2013                                  Email from Elizabeth Holmes to Sunny Balwani, re: email to TS-0248357
    0883                                                        A.E.


                                                                                        Page ‐ 43 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 46 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                  End Bates
  Number                                        Witness
                 6/26/2013                                  Email from Elizabeth Holmes to Sunny Balwani, re: email to TS-0248358
    0884                                                        A.E.
                 6/26/2013                                  Email from Sunny Balwani to Elizabeth Holmes, re: email to TS-0248359
    0885                                                        A.E.
                 6/27/2013                                  Email from Samartha Anekal to Sunny Balwani and Timothy        THPFM0000267749            THPFM0000267751
    0886
                                                            Smith, Subject: RE: hardware update
                 6/28/2013                                  Exhibit 109: Email from Robert Gordon to Elizabeth Holmes      SEC-USAO-EPROD-000382400 SEC-USAO-EPROD-000382405
    0887                                                    and Sunny Balwani with attachment, Subject:                    (SWYSEC_000002398)       (SWYSEC_000002403)
                                                            Safeway/Theranos - Meeting 6-26-13
                 6/28/2013                                  Email From Elizabeth Holmes To Elizabeth Holmes, Sunny         THER-0945531               THER-0945534
    0888
                                                            Balwani, Subject: Message from Douglas Warner
                 6/28/2013                                  Email from Bob Gordon to Elizabeth Holmes re                   TS-0034016                 TS-0034026; TS-0034020
    0889
                                                            Safeway/Theranos - Meeting 6-26-13 with attachment
                 6/29/2013                                  Exhibit 859: Confidential Email from Sunny Balwani to          SEC-USAO-EPROD-000382379
    0890                                                    Robert Goden and Elizabeth Holmes, Subject:                    (SWYSEC_000002377
                                                            Safeway/Theranos - Meeting 6-26-13
                 6/30/2013                                  Theranos, Inc. and Subsidiary - Consolidated Statements of     SEC-USAO-EPROD-000008075 SEC-USAO-EPROD-000008079
                                                            Operations - $36,649.00                                        (KOVACEVICH_THERANOS_0 (KOVACEVICH_THERANOS_0
    0891
                                                                                                                           000307)                  000311)

                 6/30/2013                                  Email, re: RE: Mobilelab5 Ready, With Demo App installed THPFM0002583122                  THPFM0002583135
    0892                                                    From Michael Craig to Nishit Doshi and Chinmay Pangarkar

                  7/2/2013                                   Exhibit 861: Confidential Theranos Contract Discussion        SEC-USAO-EPROD-000382407 SEC-USAO-EPROD-000382410
    0893                                                    from Bob Gordon to Elizabeth Holmes and Sunny Balwani          (SWYSEC_000002405)       (SWYSEC_000002408)

                  7/2/2013                                  Exhibit 110: Email from Robert Gordon to Elizabeth Holmes      SEC-USAO-EPROD-000382406
    0894                                                    and Sunny Balwani with attachment, Subject: Theranos-          (SWYSEC_000002404)
                                                            Safeway Contract
                  7/3/2013                                  Email from Daniel Edlin to Christian Holmes, Jeffrey           THPFM0000190941            THPFM0000190949
    0895                                                    Blickman Nicholas Menchel, Sani Hadziahmetovic & Max
                                                            Fosque
                  7/8/2013                                  Email From Katharina Linden; To: Daniel Edlin; Subject:        TS-0371922                 TS-0371930
    0896
                                                            Theranos for Animal Study
                  7/8/2013                                  Email, re: RE: SOP for collecting/preparing/storing/shipping   TS-0449200                 TS-0449210
    0897
                                                            samples? From Daniel Edlin to Elizabeth Holmes
                 7/10/2013                                  Exhibit 111: Email from Robert Gordon to Elizabeth Holmes      SEC-USAO-EPROD-000382382 SEC-USAO-EPROD-000382386
    0898                                                    and Sunny Balwani with attachment, Subject: Theranos -         (SWYSEC_000002380)       (SWYSEC_000002384)
                                                            Contract Proposal 7-10-13
                 7/10/2013                                  Email From Daniel Young, To Elizabeth Holmes, Sunny            THPFM0000076426            THPFM0000076429
    0899
                                                            Balwani, Subject: NASA demo results
    0900
    0901
    0902

                                                                                         Page ‐ 44 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 47 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                End Bates
  Number                                        Witness
                 7/12/2013                                  Email From Daniel Edlin To Elizabeth Holmes, Subject:      THPFM0000027788          THPFM0000027791
    0903
                                                            Demo Results for 7/11
                 7/12/2013                                  Email from Daniel Edlin to Daniel Young cc Elizabeth       THPFM0000064613          THPFM0000064621
    0904
                                                            Holmes RE: Demo Results for 7/11 with attachments
                 7/12/2013                                  Email From Daniel Edlin To Daniel Young, Subject: Demo     THPFM0000068395          THPFM0000068401
    0905
                                                            Results for 7/11
                 7/12/2013                                  E-mail from Jay Rosan to Sunny Balwani and Elizabeth       THPFM0001334172
    0906
                                                            Holmes
                 7/12/2013                                  Email From William Westrick; To: Xinwei Sam Gong;          THPFM0001389635
    0907
                                                            Subject: Advia Programming
                 7/12/2013                                  Email From: Daniel Young; To: Xinwei Sam Gong; Subject:    THPFM0004559864          THPFM0004560069
    0908
                                                            Advia User Guide
                 7/14/2013                                  Email from Elizabeth Holmes to Melissa Findley & Nancy     SEC-USAO-EPROD-000101253 SEC-USAO-EPROD-000101254
    0909                                                    Minning, re: board questions                               (SEC-LucasDL-E-0004917)  (SEC-LucasDL-E-0004918)

                 7/18/2013                                  Email form Christian Holmes to Sani Hadziahmetvic, re:     THPFM0001370871          THPFM0001370872
    0910
                                                            Edison 3.5s
                 7/22/2013                                  Email From Sunny Balwani To Adam Rosendorff, Kerry         THPFM0001360951          THPFM0001360952
    0911
                                                            Elenitoba-Johnson, Subject: RE:
                 7/24/2013                                  Email from Nicholas Menchel to Max Fosque, Christian       THPFM0001694015          THPFM0001694017
    0912                                                    Holmes, Jeffrey Blickman, Daniel Edlin & Sani
                                                            Hadziahmetovic, re: Theranos
                 7/25/2013                                  Correspondence, From Elizabeth Holmes To Richard           SEC-USAO-EPROD-000008073 SEC-USAO-EPROD-000008079
                                                            Kovacevich                                                 (KOVACEVICH_THERANOS_0 (KOVACEVICH_THERANOS_0
    0913
                                                                                                                       000305)                  000311)

                 7/25/2013                                  Email from Michael Craig to Daniel Edlin, Chinmay       THPFM0003799245             THPFM0003799246
    0914                                                    Pangarkar, Samatna Aneka, Daniel Young, Sandhya Kaippa,
                                                            Subject; RE: Potential Meeting tomorrow with 4s
    0915
                 7/26/2013                                  Email from Jeffrey Blickman to Elizabeth Holmes Sunny      THPFM0000287569          THPFM0000287586
    0916
                                                            Balwani & Christian Holmes, re: press release update
                 7/28/2013                                  Email from Jeffery Blickman to Elizabeth Homes, Subject:   THPFM0000169860          THPFM0000169874
    0917
                                                            RE: Press Release Timing: Noon Tomorrow (Saturday)
                 7/28/2013                                  Email from E. Holmes to J. Hutchings re FW                 SEC-USAO2-EPROD-000050010 SEC-USAO2-EPROD-000050011
    0918
                                                                                                                       (PVP039355)               (PVP039357)
                 7/29/2013                                  Email from Chris Lucas to Bryan Tolbert, Subject: Theranos SEC-0000168
    0919
                                                            New Board Members
                 7/29/2013                                  Theranos Announces New Members of its                      TS-0238402
    0920
                                                            Board of Directors
    0921
                  8/1/2013                                  Exhibit 218: Email from Tony Nugent to Sunny Balwani,
    0922
                                                            Subject: RE: Edison 3.5 update


                                                                                        Page ‐ 45 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 48 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                End Bates
  Number                                        Witness
                  8/1/2013                                  Email from Sunny Balwani to Danise Yam, re: A.E.           THPFM0000278729          THPFM0000278730
    0923
                  8/1/2013                                  Email From Tony Nugent To Sunny Balwani, Subject:          THPFM0001548843
    0924
                                                            Edison 3.5 Update
    0925          8/1/2013                                  Email, From Dick Kovacevich To Elizabeth Holmes            TS-0371456               TS-0371460
    0926
                  8/2/2013                                  Email, re: thoughput and latency estimates - From Sunny    THPFM0000278726          THPFM0000278728
    0927
                                                            Balwani To Daniel Young and Elizabeth Holmes
                  8/2/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth        TS-0546225               TS-0546227
    0928
                                                            Holmes, Subject: thoughput and latency estimates
                  8/3/2013                                  Email from Samartha Anekal to Sunny Balwani and others,    THPFM0000264408          THPFM0000264412
    0929
                                                            Subject: RE: Edison 3.5 Quality
                  8/3/2013                                  Email from Samartha Anekal to Sunny Balwani and Tony       THPFM0001747740          THPFM0001747742
    0930
                                                            Nugent, Subject: RE: Edison 3.5. Quality
                  8/3/2013                                  Email from Tony Nugent to Sunny Balwani, RE: Edison 3.5    THPFM0003740115          THPFM0003740116
    0931
                                                            Quality
                  8/3/2013                                  Email from Tony Nugent to Samartha Anekal, Subject: RE:    THPFM0003740118          THPFM0003740120
    0932
                                                            Edison 3.5 Quality
                  8/3/2013                                  Email from Tony Nugent to Samartha Anekal, Subject: RE:    THPFM0003740124          THPFM0003740125
    0933
                                                            Edison 3.5 Quality
                  8/3/2013                                  Email from Tony Nugent to Samartha Anekal, Subject: RE:    THPFM0003740126          THPFM0003740127
    0934
                                                            Edison 3.5 Quality
                  8/3/2013                                  Email from Tony Nugent to Samartha Anekal, Subject: RE:    THPFM0003740128
    0935
                                                            Edison 3.5 Quality
                  8/3/2013                                  Exhibit 220: Email from Samartha Anekai to Tony Nuggent,   THPFM0001694646          THPFM0001694649
    0936
                                                            Subject: RE: Edison 3.5 Quality
    0937
                  8/3/2013                                  Exhibit 862: Confidential Email from Elizabeth Holmes to   SEC-USAO-EPROD-000382429 SEC-USAO-EPROD-000382430
    0938                                                    Robert Gordon, Subject: Safeway - Theranos                 (SWYSEC_000002427)       (SWYSEC_000002428)

                  8/3/2013                                  Email From Adam Rosendorff To Daniel Young, Elizabeth      THPFM0000273433          THPFM0000273434
    0939
                                                            Holmes, Sunny Balwani, Subject: RE:
    0940
                  8/3/2013                                  Email From Samartha Anekal To Sunny Balwani, Tony          THPFM0002655205          THPFM0002655210
    0941                                                    Nugent, Daniel Young, Elizabeth Holmes, Subject: Edison
                                                            3.5 Quality
                  8/3/2013                                  Email from Samartha Anekal to Tony Nugent, Subject: RE:    THPFM0003739099          THPFM0003739102
    0942
                                                            Edison 3.5 Quality
                  8/3/2013                                  Email From Tony Nugent To Samartha Anekal, Sunny           THPFM0003740109          THPFM0003740111
    0943                                                    Balwani, Daniel Young, Elizabeth Holmes, Subject: Edison
                                                            3.5 Quality
                  8/3/2013                                  Email from Tony Nugent to Samartha Anekal, Subject: RE:    THPFM0003740121          THPFM0003740123
    0944
                                                            Edison 3.5 Quality


                                                                                        Page ‐ 46 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 49 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                 End Bates
  Number                                        Witness
                  8/3/2013                                  Email From Daniel Young; To: Elizabeth Holmes, Michael     TS-0034328                TS-0034329
    0945                                                    Chen, Samartha Anekal, Daniel Edlin, Christian Holmes,
                                                            Subject: BCD update
                  8/3/2013                                  Email From Daniel Young; To: Elizabeth Holmes, Michael     TS-0034330                TS-0034331
    0946                                                    Chen, Samartha Anekal, Daniel Edlin, Christian Holmes,
                                                            Subject: BCD update
                  8/5/2013                                  Email From: Ana L. Quintana; To: Bryan Tolbert; Subject:   SEC-0000169               SEC-0000172
    0947                                                    Black Diamond Ventures XII, LLC | Theranos Shareholder
                                                            Letter
                  8/5/2013                                  Email from Daniel Edlin to Sharada Sivaraman, Surekha      THPFM0000610267           THPFM0000610269
    0948                                                    Gangakhedkar, Daniel Young, Elizabeth Holmes, Subject:
                                                            Assay Development for New Diabetes Study
                  8/5/2013                                  Email from Ana L. Quintana to Bryan Tolbert, re: Black     USAO-SEC-0001772          USAO-SEC-0001775
    0949
                                                            Diamond Ventures XII, LLC / Theranos Shareholder Letter
                  8/6/2013                                  Exhibit 142: Walgreens - THERANOS Meeting, August 12 -     SEC-USAO-EPROD-000063573 SEC-USAO-EPROD-00006356
    0950                                                    13, 2013, Palo Alto, CA, Draft                             (WAG-TH-00000531)        (WAG-TH-00000534)

    0950                                                                                                               SEC-USAO-EPROD-00006357
                  8/9/2013                                  Email From Daniel Edlin To Daniel Young, Subject: demo     THPFM0002270863           THPFM0002270864
    0951
                                                            on 8/13-4s and minilab
    0952
    0953
                 8/12/2013                                  Email From Tony Nugent To Farzin Shadpour, Subject:        THPFM0003740083           THPFM0003740085
    0954                                                    Summary of Historical Edison numbers so we have a fixed
                                                            point of reference on numbers going forward
                 8/12/2013                                  E-mail from Jay Rosan to Richard Ashworth re Final         SEC-USAO2-EPROD-000250333 SEC-USAO2-EPROD-000250335
    0955                                                    National Roll Out Plan                                     (WAG-TH-00022223)         (WAG-TH-00022225)

    0956
                 8/13/2013                                  Exhibit 940: Email from Sharada Sivaraman to Jeffrey       THPFM0000191037           THPFM0000191041
    0957
                                                            Blickman, Subject: RE: demo workflow
    0958
                 8/13/2013                                  Email thread from Samantha Anekal to Daniel Edlin, Daniel THPFM0001390019            THPFM0001390020
    0959                                                    Young, Michael Craig, Chinmay Pangarkar, Nishit Doshi,
                                                            Subject: RE: Demo on 8/13 - 4s and minilab
                 8/13/2013                                  Email From Samartha Anekal To Daniel Edlin, Daniel        THPFM0002325992            THPFM0002325994
    0960
                                                            Young, Subject: Demo on 8/13- 4s and minilab
                 8/13/2013                                  Email from Elizabeth Holmes to Daniel Edlin, cc Sunny     TS-0375316
    0961                                                    Balwani, Daniel Young, Samantha Anekal Re: devices in the
                                                            demo room for tomorrow's meeting
    0962
                 8/14/2013                                  Exhibit 938: Email from Jeffrey Blickman to Nimesh Jhaveri THPFM0003945259           THPFM0003945261
    0963
                                                            with attachment, Subject: Theranos Test Report
    0964

                                                                                        Page ‐ 47 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 50 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                  End Bates
  Number                                        Witness
                 8/14/2013                                  Exhibit 942: Email from Nimesh Jhaveri to Jeffrey          THPFM0003942296            THPFM0003942298
    0965
                                                            Blickman, Subject: Re: Theranos Test Report
                 8/14/2013                                  Email from Daniel Young; To: Christian Holmes, Daniel      THPFM0000270257            THPFM0000270270
    0966                                                    Edlin, Sunny Balwani, Jeffrey Blickman, Subject: demo
                                                            results 8_13_2013
    0967         8/14/2013                                  Full Assay List                                            TS-0297832                 TS-0297844
                 8/14/2013                                  Email thread between Christian Holmes, Elizabeth Holmes,   TS-0297857                 TS-0297858
    0968                                                    and Daniel Edlin, Subject; FW: Theranos at UCSF and
                                                            Children's Oakland with attached Full Assay List
                 8/14/2013                                  Email from Stefano Pessina to Wade Miquelon, Greg          SEC-USAO-EPROD-000063656
    0969                                                    Wasson Re: Theranos                                        (WAG-TH-00000614)

                 8/15/2013                                  Exhibit 863: Confidential Email from Sunny Balwani to      SEC-USAO-EPROD-000382396 SEC-USAO-EPROD-000382397
    0970                                                    Robert Gordon, Subject: Safeway - Theranos                 (SWYSEC_000002394)       (SWYSEC_000002395)

                 8/15/2013                                  Email from Wade Miquelon to Debbie Garza re Final          SEC-USAO-EPROD-000063657 SEC-USAO-EPROD-000063659
    0971                                                    National Roll Out Plan                                     (WAG-TH-00000615)        (WAG-TH-00000617)

                 8/17/2013                                  Email from Sharada Sivaraman to Daniel Young and           SEC-USAO-EPROD-000095516 SEC-USAO-EPROD-000095525
    0972                                                    Surekha Gangakhedkar, Subject: RF: ELISA validation        (SEC-DOJ-E-0000010)      (SEC-DOJ-E-0000019)
                                                            protocol
                 8/17/2013                                  Email from Sharada Sivaraman, Surekha, Daniel Young        THPFM0001401810            THPFM0001401811
    0973
                                                            Subject: ELISA validation protocol
                 8/17/2013                                  Email From Daniel Young To Sharada Sivaraman, Subject:     THPFM0001608804            THPFM0001608806
    0974
                                                            ELISA validation protocol
                 8/17/2013                                  Email From Sunny Balwani; TO Christian Holmes; Subject:    TS-0791088                 TS-0791089
    0975
                                                            Today's meeting notes
    0976
    0977
                 8/19/2013                                  Email from Laura Fogelman to Elizabeth Holmes and others, TS-0034655                  TS-0034660
    0978                                                    Subject: Theranos Story and Next Steps for 8/22 Interview

                 8/19/2013                                  Email from Christian Holmes to Elizabeth Holmes and        THPFM0000284000       THPFM0000284002
    0979                                                    Sunny Balwani, Subject: FW: Theranos Stats/Sources for Joe
                                                            Rago Interview
    0980         8/19/2013                                  Email From Elizabeth Holmes. To Susan Schendel             TS-0036161
                 8/19/2013                                  Exhibit 2: Email dated 8/19/2013 from Sharada Sivaraman SEC-USAO-EPROD-000095517
    0981                                                                                                               (SEC-DOJ-E-0000011)

                 8/20/2013                                  Email from Jared Hutchings to George Hamilton, Re: Signed SEC-USAO-EPROD-000072105 SEC-USAO-EPROD-000072106
    0982
                                                            CDA                                                       (IHC0001435)             (IHC0001436)
    0983         8/20/2013                                  Exhibit 775: Email from Daniel Edlin, Subject: RE: DOD    THPFM0000610205
    0984


                                                                                        Page ‐ 48 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 51 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates         End Bates
  Number                                        Witness
                 8/20/2013                                  Email from Laura Fogelman to Christian Holmes, Subject:     THPFM0000287561   THPFM0000287563
    0985
                                                            Re: Theranos States/Sources for Joe Rago Interview
                 8/20/2013                                  Email from Christian Holmes to Elizabeth Holmes, re:        THPFM0000806888   THPFM0000806891
    0986
                                                            Follow-up visit - August 22nd
                 8/20/2013                                  Email thread between Daniel Edlin and Elizabeth Holmes,     TS-0297859        TS-0297860
    0987                                                    with attached Theranos Entity CDA and Theranos Individual
                                                            CDA
                 8/21/2013                                  Email from Vishnu Reddy to Samartha Anekal and others,      THPFM0001548812   THPFM0001548814
    0988
                                                            Subject: Edison 3.5 Readers Bring-up
                 8/21/2013                                  Email From Daniel Young; To: Xinwei Sam Gong; Subject:      THPFM0000076642   THPFM0000076643
    0989
                                                            some updates and concerns
                 8/21/2013                                  Email from Daniel Young to Michael Chen and other           THPFM0000076640   THPFM0000076641
    0990                                                    Theranos employees, Subject: RE: **Important Demo this
                                                            Thursday 8/22**
                 8/21/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth         THPFM0000806835   THPFM0000806837
    0991
                                                            Holmes, Subject: Test menu for launch
                 8/21/2013                                  Email From Elizabeth Holmes To Sunny Balwani, Daniel        THPFM0000853679   THPFM0000853680
    0992
                                                            Young, Subject: Test m end for launch
                 8/21/2013                                  Email from Daniel Young; To: Sunny Balwani, Elizabeth       TS-0034667        TS-0034668
    0993
                                                            Holmes; Subject: Test menu for launch
                 8/21/2013                                  Email From Daniel Young; To: Elizabeth Holmes, Sunny        TS-0034669        TS-0034670
    0994
                                                            Balwani, Subject: Test menu for launch
                 8/21/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth         TS-0034671        TS-0034672
    0995
                                                            Holmes, Subject: test menu for launch
                 8/21/2013                                  Email From Sunny Balwani, To Daniel Young, Elizabeth        TS-0034673        TS-0034674
    0996
                                                            Holmes, Subject: Test Menu for launch
                 8/21/2013                                  Email From Elizabeth Holmes To Sunny Balwani, Daniel        TS-0034675        TS-0034676
    0997
                                                            Young, Subject: Test menu for launch
                 8/21/2013                                  Email From Elizabeth Holmes; To: Sunny Balwani, Daniel      TS-0034677        TS-0034678
    0998
                                                            Young, Subject: test menu for launch
                 8/21/2013                                  Email From Daniel Young, To Elizabeth Holms, Sunny          TS-0034679        TS-0034680
    0999
                                                            Balwani, Subject: test menu for launch
                 8/21/2013                                  Email From Daniel Young, To Elizabeth Holmes, Sunny         TS-0034681        TS-0034682
    1000
                                                            Balwani, Subject: test menu for launch
                 8/21/2013                                  Email From Sunny Balwani, TO Daniel Young, Elizabeth        TS-0034683        TS-0034685
    1001
                                                            Holmes, Subject: test menu for launch
                 8/21/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth         TS-0034686        TS-0034688
    1002
                                                            Holmes, Subject: Test menu for launch
                 8/21/2013                                  Email from Daniel Young To Sunny Balwani, Elizabeth         TS-0034689        TS-0034691
    1003
                                                            Holmes, Subject: test menu for launch
                 8/21/2013                                  Email from Daniel Young To Sunny Balwani, Elizabeth         TS-0034692        TS-0034694
    1004
                                                            Holmes, Subject: test menu for launch
                 8/21/2013                                  Email from Sunny Balwani To Daniel Young Elizabeth          TS-0034695        TS-0034697
    1005
                                                            Holmes, Subject: test menu for launch

                                                                                       Page ‐ 49 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 52 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                  End Bates
  Number                                        Witness
                 8/21/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth          TS-0034698                 TS-0034700
    1006
                                                            Holmes, Subject: Test menu for launch
                 8/21/2013                                  Email from Daniel Young To Sunny Balwani, Elizabeth          TS-0034701                 TS-0034703
    1007
                                                            Holmes, Subject: test menu for launch
                 8/21/2013                                  Email from Daniel Young To Sunny Balwani, Elizabeth          TS-0034704                 TS-0034706
    1008
                                                            Holmes, Subject: test menu for launch
                 8/21/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth          TS-0034707                 TS-0034709
    1009
                                                            Holmes, Subject: test menu for launch
                 8/21/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth          TS-0034710                 TS-0034712
    1010
                                                            Holmes, Subject: Test menu for launch
                 8/21/2013                                  Flight Payload Standardized Hazard Control Report - Form     TS-0297847                 TS-0297856
    1011
                                                            1230
                 8/21/2013                                  Email from Daniel Edlin to Elizabeth Holmes, Subject:        TS-0297861
    1012                                                    Spaceflight requirements for NASA with attached JSC 1230
                                                            Form
    1013
                 8/22/2013                                  Email thread between Sunny Balwani and Elizabeth Holmes,     THPFM0002698493            THPFM0002698498
    1014                                                    Subject: FW: *Important Demo this Thursday, 8/22** -
                                                            PLEASE REPLY
                 8/22/2013                                  Email from Jeffrey Blickman to Jeffrey Blickman, Subject:    THPFM0000448826            THPFM0000448828
    1015
                                                            PR Medica Training (8/20)
                 8/22/2013                                  Email from Tami Anderson to Sunny Balwani, Christian         THPFM0000504189            THPFM0000504189
    1016                                                    Holmes, Cassie Hughes & Laura Fogelman, re: Grow time
                                                            tracking week of 8/12/13
                 8/22/2013                                  Email From Xinwei Sam Gong To: Daniel Young, William         THPFM0003518056            THPFM0003518059
    1017
                                                            Westrick, Subject: Results from Tonight (Advia)
                 8/22/2013                                  Email From Daniel Edlin; To: Daniel Young, Subject:          THPFM0004299483            THPFM0004299486
    1018
                                                            *Important Demo this Thursday,8/22** PLEASE REPLY
                 8/22/2013                                  Email thread between Surekha Gangakhedkar, ELISA, et al.     THPFM0005295690            THPFM0005295692
    1019
                                                            Subject: RE: Validation plans with attachment
                 8/22/2013                                  Email from Daniel Edlin to Elizabeth Holmes, Subject: FW:    TS-0297862                 TS-0297863
    1020
                                                            updates
                 8/22/2013                                  Email, re: FW: *Important Demo this Thursday, 8/22** -       TS-1043807                 TS-1043810
    1021                                                    PLEASE REPLY From Sunny Balwani to Elizabeth Holmes

                 8/23/2013                                  Email from Rose Edmonds to Surekha Gangakhedkar et al.       FBI-SG-0000003
    1022
                                                            Subject: ADVIA Schedule Etc. for this Weekend
                 8/23/2013                                  Email form Jared Hutchings to George Hamilton cc Diane       SEC-USAO-EPROD-000072050
    1023
                                                            Elkins re Meeting Monday                                     (IHC0001380)
    1024
                 8/23/2013                                  Theranos Master Validation Plan For Elisa Assays on          THER-2060225               THER-2060241
    1025
                                                            Theranos Devices
                 8/23/2013                                  Email from Daniel Edlin to Paul Patel and others, Subject:   THPFM0000030911            THPFM0000030913
    1026
                                                            RE: **Demo this Afternoon, 8/23**

                                                                                         Page ‐ 50 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 53 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                          Beg Bates                End Bates
  Number                                        Witness
                 8/23/2013                                  Email from Daniel Edlin to Elizabeth Holmes, Subject: FW: TS-0297864                TS-0297869
    1027
                                                            THERANOS Limited Objective Experiment (LOE)
                 8/23/2013                                  Email from Daniel Edlin to Elizabeth Holmes, Subject:     TS-0297870                TS-0297871
    1028
                                                            Walter Reed Quote
    1029         8/23/2013                                  Exhibit 3: Email dated 8/23/2013 from Sharada Sivaraman US-REPORTS-0000818
    1030         8/23/2013                                  Exhibit 4: Email dated 8/23/2013 from Rose Edmonds        US-REPORTS-0000819
                 8/24/2013                                  Email From Surekha Gangakhedkar To Daniel Young, Adam THER-2060224                  THER-2060243
    1031                                                    (No Suggestions), Elizabeth Holmes, Subject: Assay
                                                            documents for review
                 8/24/2013                                  Email From Paul Patel To Rose Edmonds, Elizabeth Holmes, THPFM0004221101            THPFM0004221103t
    1032                                                    Sunny Balwani, Subject: GC LDT validation timeline
                                                            schedule
                 8/24/2013                                  Email between Daniel Edlin and Elizabeth Holmes, Subject: TS-0297830                TS-0297871
    1033
                                                            Follow Up Items - 8/24/2013, with attachments
    1034
    1035
                 8/25/2013                                  Letter to Tony Nugent From Mona Ramamurthly (Theranos) NUGENT-010                   NUGENT-030
                                                            and Employee Documents; Your Continuing Obligations to
    1036                                                    Protect Theranos' Confidential and Proprietary Information
                                                            and Trade Secrets and to not Solicit Theranos' Employees

                 8/25/2013                                  Exhibit 214: Letter from Mona Ramamurthy (HR) to Tony      PFM-DEPO-00006146        PFM-DEPO-00006159
    1037
                                                            Nugent regarding termination and confidentiality
    1038
                 8/25/2013                                  Exhibit 224: Email from Tony Nugent to Sunny Balwani,      THPFM0004808812          THPFM0004808816
    1039
                                                            Subject: RE: E 3.5 Update
                 8/25/2013                                  Email from Sunny Balwani to Vishnu Reddy, Sukhdev          THPFM0000264396          THPFM0000264398
    1040                                                    Balwani, Daniel Young and Samantha Anekal, Subject: RE
                                                            Units being shipped to Palo Alto From Newark
                 8/25/2013                                  Email, re: RE: E 3.5 Update From Sunny Balwani to Tony     THPFM0003393642          THPFM0003393645
    1041
                                                            Nugent, Elizabeth Holmes, and others
                 8/25/2013                                  Email, re: FW: Edison 3.5 Quality From Tony Nugent to      THPFM0003589980          THPFM0003589981
    1042
                                                            Sunny Balwani, Elizabeth Holmes, and others
                 8/25/2013                                  Email, re: Re: E 3.5 Update From Danise Yam to Sunny       THPFM0003600172          THPFM0003600178
    1043
                                                            Balwani, Elizabeth Holmes, and others
                 8/25/2013                                  Email From Tony Nugent To Sunny Balwani, Elizabeth         THPFM0004808817          THPFM0004808818
    1044
                                                            Holmes, Mona Ramamurthy, Subject; Edison 3.5 Quality
                 8/25/2013                                  Email from Sunny Balwani To Tony Nugent, Elizabeth         THPFM0004808828          THPFM0004808832
    1045
                                                            Holmes, Mona, Subject: E 3.5 Update
                 8/25/2013                                  Email, re: RE: E 3.5 Update From Sunny Balwani To Tony     THPFM0005221635          THPFM0005221637
    1046
                                                            Nugent, Elizabeth Holmes, and others
                 8/26/2013                                  Email, re: FW - From Elizabeth Holmes To Jared Hutchings   SEC-USAO2-EPROD-000050094 SEC-USAO2-EPROD-000050094
    1047
                                                                                                                       (PVP039473)               (PVP039474)


                                                                                       Page ‐ 51 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 54 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                        Beg Bates                 End Bates
  Number                                        Witness
                 8/27/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Christian TS-0249952                 TS-0249955
    1048
                                                            Holmes, Subject: SF Business Times questions
                 8/29/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Subject: THPFM0003106027             THPFM0003106029
    1049
                                                            Concerns about the launch
                 8/29/2013                                  Email From Nicholas Haase To Elizabeth Holmes, Paul           THPFM0003799043      THPFM0003799044
    1050
                                                            Patel, Subject: Updated LDT Launch Schedule
                 8/30/2013                                  Email from Daniel Young, To Surekha Gangakhedkar,             FBI-SG-0000004
    1051                                                    Elizabeth Holmes, Sharada Sivaraman, Subject: missing data
                                                            from 3.5 runs
                 8/30/2013                                  Article - San Francisco Business Times - Theranos: The        MEDIA-000917         MEDIA-000920
                                                            biggest biotech you've never heard of, Firm sees stealth as a
    1052
                                                            competitive advantage while it works to bring a revolutionary
                                                            medical device to market
                 8/30/2013                                  Email from Sunny Balwani To Elizabeth Holmes, Subject: THPFM0000806468             THPFM0000806471
    1053
                                                            RE: Joe's Email and Other
                 8/30/2013                                  Email from Michael Craig to Surekha Gangakhedkar, Tina THPFM0004299162             THPFM0004299166
    1054                                                    Noyes, Sekhar Variam et al. Subject: RE: Issues with
                                                            Normandy interface
                 8/30/2013                                  Email From Donald Lucas to Elizabeth Holmes, Subject:         THPFM0004725596      THPFM0004725598
    1055
                                                            Thank you!
                 8/30/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Christian TS-0034831
    1056
                                                            Holmes, Subject: FW: Dr. Osborne
    1057         8/30/2013                                  QuadMed document                                              TS-0034841           TS-0034845
                 8/30/2013                                  Email, re: RE: Issues with Normandy interface From Sunny TS-1126168                TS-1126170
                                                            Balwani to Michael Craig, Elizabeth Holmes, Surekha
    1058
                                                            Gangakhedkar, Daniel Young, Samarth Anekal, Sharada
                                                            Sivaraman and others
                 8/30/2013                                  Email thread between Elizabeth Holmes, Daniel Young,          US-REPORTS-0013639   US-REPORTS_-0013640
    1059                                                    Surekha Gangakhedkar, Subject: RE: missing data from 3.5
                                                            runs
    1060
    1061
    1062
                 8/31/2013                                  Email thread between W.G.       and Divesh Makan,        US-REPORTS-0010058        US-REPORTS-0010059
    1063
                                                            Subject: FW: Iconiq-Theranos
                 8/31/2013                                  Email From Elizabeth Holmes To Joseph Rago, Subject: RE: THPFM0000853586           THPFM0000853587
    1064
                  9/2/2013                                  Email from Sharada Sivarman to Surekha Gangakhedkar,     THPFM0000254553           THPFM0000254573
    1065
                                                            Subject: RE: Upgraded Devices
                  9/3/2013                                  Email from Jacque Millard to George Hamilton RE:         SEC-USAO-EPROD-000072118 SEC-USAO-EPROD-000072119
    1066
                                                            Theranos/PEER                                            (IHC0001448)             (IHC0001449)
    1067
                  9/3/2013                                  Email from Elizabeth Holmes To Christian Holmes, Subject: THPFM0000154312          THPFM0000154313
    1068
                                                            Emailing: Exec_August_2013_v2

                                                                                       Page ‐ 52 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 55 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                End Bates
  Number                                        Witness
                  9/4/2013                                  Email From Christian Holmes To Donald Lucas, Subject:          SEC-USAO-EPROD-000356617
    1069
                                                            overview deck                                                  (LVG00031222)
                  9/4/2013                                  Email From Daniel Young To Adam Rosendorff, Subject:           THPFM0002336092          THPFM0002336094
    1070
                                                            Advia immunoassay Batch-1 data summary
    1071          9/5/2013                                  Surekha Gangakhedkar resignation letter                        THPFM0003650238
                  9/5/2013                                  Email From Surekha Gangakhedkar, To Sharada Sivaraman,         THPFM0001546546          THPFM0001546549
    1072
                                                            Subject: finger stick vs. venous
                  9/5/2013                                  Email From Adam Rosendorff To Daniel Young, Paul Patel,        THPFM0001608214          THPFM0001608216
    1073
                                                            Subject: finger stick vs venous
                  9/5/2013                                  Email From Daniel Young, To Elizabeth Holmes, Sunny            TS-0034952
    1074                                                    Balwani, Christian Holmes, Subject: requesting results for
                                                            the third time
                  9/5/2013                                  Email From Daniel Young To Elizabeth Holmes, Sunny             TS-0034953
    1075                                                    Balwani, Christian Holmes, Subject: requesting results for
                                                            the third time
                  9/5/2013                                  Email From Sunny Balwani To Adam Rosendorff, Kerry             TS-0034954
    1076                                                    Elenitoba-Johnson, Subject: requesting results for the third
                                                            time
                  9/5/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth            TS-0034955
    1077                                                    Holmes, Christian Holmes, Subject: requesting results for
                                                            the third time
                  9/5/2013                                  Email From Sunny Balwani To Daniel Young, Elizabeth            TS-0034956
    1078
                                                            Holmes, Subject: requesting results for the third time
                  9/5/2013                                  Email From Adam Rosendorff To Sunny Balwani, Subject:          TS-0034961               TS-0034962
    1079
                                                            requesting results for the third time
                  9/5/2013                                  Email between Daniel Edlin and Martin Drake, Subject: RE:      TS-0322510               TS-0322518
    1080
                                                            THERANOS Limited Objective Experiment (LOE)
    1081
    1082
                  9/5/2013                                  Email from Wade Miquelon to Elizabeth Holmes re Partner SEC-USAO-EPROD-000063719 SEC-USAO-EPROD-000063722
    1083                                                    framework                                               (WAG-TH-00000677)        (WAG-TH-00000680)

    1084
                  9/6/2013                                  Email from Joseph Rago to Elizabeth Holmes and Jeffrey         THPFM0000806151          THPFM0000806155
    1085
                                                            Blickman, Subject: RE: Readback
                  9/6/2013                                  Email From Joseph Rago to Elizabeth Holmes, Subject: RE:       THPFM0000806118          THPFM0000806122
    1086
                                                            Readback.
                  9/6/2013                                  Email from Sunny Balwani to Elizabeth Holmes, Subject:         THPFM0000806132          THPFM0000806138
    1087
                                                            RE: Readback
                  9/6/2013                                  Email From Tami Anderson To Jeffrey Blickman, Subject:         THPFM0000806147          THPFM0000806150
    1088
                                                            RE: Readback
    1089
                  9/6/2013                                  Email From Jeffrey Blickman To Elizabeth Holmes, Subject: THPFM0000806157               THPFM0000806160
    1090
                                                            Re: Readback

                                                                                         Page ‐ 53 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 56 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                  9/6/2013                                  Email from Joe Rago to Elizabeth Homes and Jeffrey          THPFM0000806161          THPFM0000806163
    1091
                                                            Blickman, Subject: Readback.
                  9/6/2013                                  Email thread between Joseph Rago, Elizabeth Holmes and      THPFM0000853498          THPFM0000853502
    1092
                                                            Jeffrey Blickman, subject: Readback.
                  9/6/2013                                  Email from Elizabeth Holmes, To Tami Anderson, Cassie       THPFM0000853510          THPFM0000853514
    1093
                                                            Highes, Subject: FW: Readback
                  9/6/2013                                  Email From Elizabeth Holmes To Sunny Balwani, Subject:      THPFM0000853519          THPFM0000853522
    1094
                                                            Fwd.: Readback.
                  9/6/2013                                  Email from E. Holmes to Sally Hojvat and Peyton Hobson re   THPFM0000853528          THPFM0000853531
    1095
                                                            FDA Informational Meeting Request
                  9/6/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Sunny         THPFM0001211241          THPFM0001211247
    1096
                                                            Balwani, Subject: RE: Readback
                  9/6/2013                                  Email From Sharada Sivaraman To Daniel Young, Surekha       THPFM0003795701          THPFM0003795703
    1097                                                    Gangakhedkar, Xinwei Sam, Sarah Cabayan, Adam
                                                            Rosendorff; Subject: immuno-assays on Advia
                  9/6/2013                                  Email from E. Holmes to J. Hutchings & M. Campbell re       SEC-USAO2-EPROD-000054777
    1098
                                                            FW: Theranos                                                (PVP057201)
                  9/7/2013                                  Email From Mike Kyatt MajGen to Matthew Nathan, Susan       SEC-USAO-EPROD-000021691 SEC-USAO-EPROD-000021694
    1099                                                    Schendel, Subject: Wall Street Journal Article on Blood     (TGPS00004829)            (TGPS00004832)
                                                            Testing Device
    1100          9/7/2013                                  Email From Elizabeth Holms To: All Theranos Employees       THPFM0000000540
                  9/7/2013                                  Email from Sunny Balwani To Elizabeth Holmes, Subject:      THPFM0001464140          THPFM0001464142
    1101
                                                            Medical release of Sodium, and Glucose
                  9/7/2013                                  Email from Theranos to shareholders, re: Theranos ,         SEC-USAO-EPROD-000123387 SEC-USAO-EPROD-000123388
    1102
                                                            beginning commercial launch                                 (TS-0036627)             (TS-0036628)
    1103
                  9/7/2013                                  WSJ: "a Drop of Blood. An Instant Diagnosis"                SEC-USAO2-EPROD-000036581 SEC-USAO2-EPROD-000036589
                                                                                                                        (MFH00000484)             (MFH00000492)
    1104


                  9/8/2013                                  Email from Nazila Doroodian to Sarah Lucas, re: Live from   SEC-USAO-EPROD-000356495
    1105
                                                            Palo Alto it's life changing news                           (LVG00031100)
                  9/8/2013                                  Article - The Wall Street Journal - Elizabeth Holmes: The   MEDIA-000191             MEDIA-000194
    1106
                                                            Breakthrough of Instant Diagnosis - Joseph Rago
                  9/8/2013                                  Email from M. Ramamurthy to M. Ramamurthy re                THPFM0003397612          THPFM0003397613
    1107
                                                            Communication & Confidentiality
                  9/9/2013                                  Email from Jacque Millard to George Hamilton, Bert          SEC-USAO-EPROD-000072073 SEC-USAO-EPROD-000072075
    1108
                                                            Zimmerli RE: Google Alert - Theranos                        (IHC0001403)             (IHC0001405)
                  9/9/2013                                  Email from Mona Ramamurthy to Elizabeth Holmes and          THPFM0003650233          THPFM0003650238
    1109                                                    Sunny Balwani, Subject: FW: Summary Document with
                                                            attached Assay Development Strategy for Immunoassays
    1110
                  9/9/2013                                  Theranos Standard Operating Procedure CL SOP-15021          THER-0338638             THER-0338650
    1111
                                                            SOP BD LSRFortessa

                                                                                        Page ‐ 54 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 57 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                  End Bates
  Number                                        Witness
                  9/9/2013                                  Theranos Business Wire press release: Theranos Selects     THER-1369094                THER-1369094
    1112                                                    Walgreens as a Long-Term Partner Through Which to Offer
                                                            Its New Clinical Laboratory Service
                  9/9/2013                                  Press release: Theranos Selects Walgreens as a Long-Term USAO-SEC-0004598              USAO-SEC-0004601
    1113                                                    Partner Through Which to Offer Its New Clinical Laboratory (THPFM0001815817)           (THPFM0001815820)
                                                            Service
    1114
                 9/10/2013                                  Email from Eric Liston to George Hamilton re Ther for       SEC-USAO-EPROD-000072120 SEC-USAO-EPROD-000072121
    1115
                                                            George H Pricing 9-10-13V2 xlsx with attachment             (IHC0001450)             (IHC0001451)
    1116
                 9/10/2013                                  Email from Jeffrey Blickman to Elizabeth Holmes, Subject:   THPFM0000274914            THPFM0000274916
    1117
                                                            TOP PICKS: Comments/Tweets/Posts/etc.
                 9/11/2013                                  Email thread between W.G. , Divesh Maka and                 US-REPORTS-0010060         US-REPORTS-0010065
    1118
                                                            Caroline Xie, Subject: Theranos Notes
                 9/11/2013                                  Email From Karen Shaw To Karthik Jayasurya, Subject:        THPFM0003795598            THPFM0003795600
    1119
                                                            Immunoassays on Advia
                 9/11/2013                                  Email from W.G.          To Divesh Makan, Subject:          US-REPORTS-0011843         US-REPORTS-0011848
    1120
                                                            Theranos Notes
                 9/11/2013                                  2012 Tax Returns                                            SEC-USAO-EPROD-000371146 SEC-USAO-EPROD-000371222
    1121                                                                                                                (SEC-MOSSADAMS-E-0001820) (SEC-MOSSADAMS-E-0001896)

                 9/12/2013                                  Email from Jacque Millard to Gert Zimmerli cc George        SEC-USAO-EPROD-000071789   SEC-USAO-EPROD-000071790
    1122
                                                            Hamilton RE: Theranos                                       (IHC0001119)               (IHC0001120)
                 9/12/2013                                  Email thread between Gary Roughead and Bruce Doll,          SEC-USAO-EPROD-000011264   SEC-USAO-EPROD-000011268
                                                            Subject: Re: FW: Lab advance Theranos                       (ROUGHEAD_THERANOS_000     (ROUGHEAD_THERANOS_000
    1123
                                                                                                                        0738)                      0742)

    1124
    1125
                 9/12/2013                                  Email from M. Ramamurthy to E. Holmes & S. Balwani re       THPFM0003393687
    1126
                                                            Resignation
    1127
                 9/13/2013                                  Email From Bruce Doll To Gary Roughead, Matthew        SEC-USAO-EPROD-000011288 SEC-USAO-EPROD-000011294
                                                            Nathan, Subject: Theranos CRADA background information (ROUGHHEAD_THERANOS_0 (ROUGHHEAD_THERANOS_00
    1128
                                                                                                                   000762)                  00768)

                 9/13/2013                                  Email from Gary Roughead to RADM Bruce Doll, Subject:       SEC-USAO-EPROD-000011295 SEC-USAO-EPROD-000011301
                                                            Re: Theranos CRADA background information                   (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    1129
                                                                                                                        0769) - proper Bates #   0775)

                 9/13/2013                                  Email from RADM Bruce Doll to Gary Roughead, Subject:       US-REPORTS-0002721         US-REPORTS-0002726
    1130
                                                            Theranos CRADA background information
    1131


                                                                                        Page ‐ 55 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 58 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                 9/14/2013                                  Email from Timothy Smith, To: Daniel Young; Elizabeth       THPFM0000270200          THPFM0000270202
    1132
                                                            Holmes, Subject: minilab
    1133
                 9/15/2013                                  Email From Sharada Sivaraman to Andy Chen, Subject:         THPFM0002192021          THPFM0002192024
    1134
                                                            Vitamin D Action Plan
                 9/15/2013                                  Email from Sharada Sivaraman to Sunny Balwani, Subject:     TS-0044825               TS-0044827
    1135
                                                            FW: Vitamin D Action Plan
    1136
                 9/16/2013                                  Email from Donald Lucas to Donald Lucas, Subject:           SEC-USAO-EPROD-000356429 SEC-USAO-EPROD-000356430
    1137
                                                            Theranos                                                    (LVG00031034)            (LVG00031035)
                 9/16/2013                                  Email from Gary Roughhead To Bruce Doll, Subject: PI        SEC-USAO-EPROD-000011270
                                                            question for Theranos                                       (ROUGHEAD_THERANOS_000
    1138
                                                                                                                        0744)

    1139
                 9/16/2013                                  Email From Matthew Nathan To Gary Roughead, Subject: PI SEC-USAO-EPROD-000011275 SEC-USAO-EPROD-000011276
                                                            questions for Theranos                                  (ROUGHHEAD_THERANOS_0 (ROUGHHEAD_THERANOS_00
    1140
                                                                                                                    000749)                  00750)

                 9/16/2013                                  Email from Sani Hadziahmetovic to Sunny Balwani &           THPFM0001564296          THPFM0001564297
    1141
                                                            Christian Holmes, re:Cartridge Mfg Update
    1142
    1143
    1144         9/17/2013                                  Email from Suraj Saksena to Sunny Balwani, Subject: Vit D   TS-0044836
                 9/17/2013                                  Email from Michael Craig to Patient Services (Theranos),    THPFM0001454587
    1145
                                                            Subject: RE: Sending you your lab results
                 9/17/2013                                  Email from Sunny Balwani to Sharada Sivaraman, Aruna        TS-0044846               TS-0044847
    1146                                                    Ayer, Ran Hu, Jared Oleary and Samantha Anekal, Subject:
                                                            RE: Priorities today
                 9/17/2013                                  Email from Sharada Sivaraman to Aruna Ayer, Ran Hu and      TS-044843
    1147
                                                            Sunny Balwani, Subject: Priorities Today
                 9/18/2013                                  Email From Daniel Edlin To Adam Rosendorff, Subject:        THPFM0003735159          THPFM0003735161
    1148
                                                            Demo Report for 9/17
                 9/18/2013                                  Letter to D. Yam from D. Ondyak re 2012 tax returns         SEC-USAO-EPROD-000369334 SEC-USAO-EPROD-000369336
    1149                                                                                                                (SEC-MOSSADAMS-E-0000008) (SEC-MOSSADAMS-E-0000010)

                 9/19/2013                                  Correspondence, From Elizabeth Holmes To Henry              SEC-USAO-EPROD-000070187 SEC-USAO-EPROD-000070190
    1150
                                                            Kissinger                                                   (HAK00000013)            (HAK00000016)
    1151
                 9/19/2013                                  Exhibit 213: Email from Anthony Nugent to Mona              PFM-DEPO-00006140        PFM-DEPO-00006145
    1152
                                                            Ramamurthy, Subject: Re: Theranos Confidentiality
                 9/20/2013                                  Email from Rose Edmonds To Daniel young, Ximwei Sam         THPFM0001985115          THPFM0001985118
    1153
                                                            Gong, Subject: validation updates
    1154

                                                                                        Page ‐ 56 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 59 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                 9/23/2013                                  Email From Kwesi Mercurius To General Chemistry,             THPFM0000154786          THPFM0000154789
    1155                                                    Subject: Painfully Detailed Update for Advia Validation as
                                                            of end of day
                 9/23/2013                                  Email From Chinmay Pangarkar To Daniel Young, Subject;       THPFM0000620004          THPFM0000620005
    1156
                                                            Screening at wag-results
                 9/23/2013                                  Email from Daniel Edlin to Paul Patel, Subject: RE: Demo     THPFM0001361307          THPFM0001361309
    1157
                                                            tomorrow morning ~ 10AM
                 9/24/2013                                  Email from E. Holmes to Peyton Hobson re FDA                 THER-0952129             THER-0952133
    1158
                                                            Informational Meeting Request
                 9/24/2013                                  Email thread between Daniel Edlin and Bruce Doll, Subject:   SEC-USAO-EPROD-000123434 SEC-USAO-EPROD-000123437
    1159
                                                            RE: Theranos                                                 (TS-0036674)             (TS-0036677)
    1160
                 9/25/2013                                  Exhibit 122: Email from Darren Crandall to Sharada           THPFM0003733719          THPFM0003733720
    1161
                                                            Sivaraman, Subject: fT4 Tray QC
                 9/25/2013                                  Email from Sunny Balwani to Sharada Sivaraman, Shashank      THPFM0001559952          THPFM0001559960
                                                            Sharma, Daniel Young, Suraj Saksensa, Samantha Anekal,
    1162
                                                            Elizabeth Holmes, Ran Hu, Tina Lin and William Westrick,
                                                            Subject: RE: Liquid Filling Robot Validation
                 9/25/2013                                  Email from Elizabeth Holmes to John Hobson, Subject: RE:     TS-0231680               TS-0231681
    1163
                                                            Meeting changed: Theranos
                 9/25/2013                                  Email from Daniel Edlin to SGM Kyle Sims and Elizabeth       TS-0328601
    1164
                                                            Holmes, Subject: Theranos Update
                 9/28/2013                                  Email from Theranos to       A.E.      , re: addressing      THER-0247784             THER-0247785
    1165
                                                            issues
                 9/28/2013                                  Email from Theranos to      A.E. re response to emails       USAO-SEC-0004602         USAO-SEC-0004603
    1166
                                                            to Elizabeth and Sunny                                       (THPFM0000853167)        (THPFM0000853168)
                 10/1/2013                                  Email from Sunny Balwani to Elizabeth Holmes, Subject:       THPFM0001578338          THPFM0001578342
    1167
                                                            FW: Vitamin B12
                 10/2/2013                                  Exhibit 123: Email from Aruna Ayer to Salina Abusali,        THPFM0001809906          THPFM0001809907
    1168
                                                            Subject: RE: VB12 Data
                 10/4/2013                                  Email From Sani Hadziahmetovic, To: Sunny Balwani;           THPFM0002699161          THPFM0002699163
    1169
                                                            Subject: 4s
                 10/5/2013                                  Email thread between W.G. , Elizabeth Holmes et al.          US-REPORTS-0010066       US-REPORTS-0010066
    1170
                                                            Subject: Thank you and follow-up
                 10/7/2013                                  Email From Leona Garriott To Stephanie Hagen, Elizabeth      TS-0250087
    1171
                                                            Holmes, Subject: URGENT: BOD DRIVERS
                 10/8/2013                                  Theranos, Meeting of the Board of Directors, October, 8th,   TS-0023403               TS-0023718
    1172
                                                            2013
    1173
    1174        10/10/2013                                  Disclosure Agreement betweent Pfizer, Inc. and Theranos      PFE0000001               PFE0000004
    1175
                10/15/2013                                  Email from Sunny Balwani to Sharada Sivaraman, Ran Hu        TS-0044857
    1176
                                                            and Suraj Saksena, Subject: teams


                                                                                        Page ‐ 57 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 60 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                             Beg Bates                End Bates
  Number                                        Witness
                10/16/2013                                  Email from E. Holmes to Sally Hojvat and Peyton Hobson           SEC-USAO-EPROD-000537158 SEC-USAO-EPROD-000537162
    1177                                                    attaching Theranos Workflow Diagrams FDA                         (THPFM0000154268)        (THPFM0000154272)

                10/16/2013                                  Email from Daniel Edlin to Michael Craig, Ameet Juriani,         THPFM0002325998          THPFM0002326002
    1178
                                                            Subject: RE: Demo today at 12pm - devices in room
                10/17/2013                                  Email thread between W.G. , Elizabeth Holmes et al.              US-REPORTS-0010067       US-REPORTS-0010067
    1179
                                                            Subject: Thank you, follow-up and annual event
                10/17/2013                                  Email thread between W.G.           and Donald Lucas,            US-REPORTS-0010069       US-REPORTS-00010071
    1180                                                    Subject: RE: need will asap to call me if he is not already in
                                                            meeting at Theranos….
                10/18/2013                                  Email from Wade Miquelon to Rick Hans cc Robert                  SEC-USAO-EPROD-000064100 SEC-USAO-EPROD-000064101
    1181                                                    Zimmerman, Ashish Kohli, Snehal Shah, Nicholas Zangler           (WAG-TH-00001058         (WAG-TH-00001059)
                                                            Re: Theranos vs. Piccolo
                10/19/2013                                  Email From Sunny Balwani To Kerry Elenitoba-Johnson,             THPFM0001332758          THPFM0001332760
    1182
                                                            Subject: RE:CLIA SOPs
                10/19/2013                                  Email from K. Elenitoba-Johnson to S. Balwani & A.               SEC-USAO-EPROD-001715635 SEC-USAO-EPROD-001715638
    1183                                                    Rosendorff re CLIA SOPs                                          (THPFM0001332750)        (THPFM0001332753)

                10/22/2013                                  Exhibit 124: Email from Ling Meng to various others,             THPFM0002172349          THPFM0002172354
    1184
                                                            Subject: RE: Spiked B12 Samples
                10/23/2013                                  Email thread between W.G.            and Dave Goldberg,          US-REPORTS-0010072       US-REPORTS-0010078
    1185
                                                            Subject: RE: Updates
                10/23/2013                                  Email From Nicholas Haase To Adam Rosendorff, Paul               THPFM0000000815          THPFM0000000815
    1186                                                    Patel, Curtis Schnelder, Subject: Iron and TIBC serum vs.
                                                            plasma
                10/23/2013                                  Email From Daniel Young To Elizabeth Holmes, Subject:            THPFM0000358650          THPFM0000358653
    1187
                                                            Tests in CLIA lab
                10/23/2013                                  Email from Jeffrey Blickman to Elizabeth Holmes, Subject:        THPFM0000804536          THPFM0000804538
    1188
                                                            FW: AZ WAG Ribbon Cutting
                10/23/2013                                  Email From Elizabeth Holmes to Daniel Young, Subject:            THPFM0005266286          THPFM0005266291
    1189
                                                            Take a look
    1190
                10/23/2013                                  Email From Sally.skerritt@pfizer.com; To: Morten                 THPFM0002515667          THPFM0002515667
    1191                                                    Sogaaard, Gregory Naeve; Craig Lipset, Christian Holmes;
                                                            Subject: Theranos Site Visit
                10/24/2013                                  Email thread between Elizabeth Holmes and W.G. ,                 US-REPORTS-0010079       US-REPORTS-0010081
    1192
                                                            Subject: RE: Tomorrow and agenda
                10/24/2013                                  Email to Elizabeth Holmes, Sunny Balwani, Christian              THPFM0001192409          THPFM0001192410
    1193                                                    Holmes & Daniel Edlin, re: Canceled: PR (internal): AZ
                                                            ribbon cutting + WIRED bio/questions
                10/25/2013                                  Email thread between W.G.         and Divesh Makan,              US-REPORTS-0010082       US-REPORTS-0010084
    1194
                                                            Subject: Theranos thoughts
    1195        10/25/2013                                  Theranos handwritten notes                                       US-REPORTS-0010104       US-REPORTS-0010114


                                                                                          Page ‐ 58 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 61 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
                10/26/2013                                  Exhibit 125: Email from Ling Wang to Sharada Sivaraman        THPFM0001475935          THPFM0001475936
    1196
                                                            and other, Subject:
                10/27/2013                                  Email thread between W.G.          and Divesh Makan,          US-REPORTS-0010085       US-REPORTS-0010100
    1197
                                                            Subject: RE: Theranos thoughts
                10/28/2013                                  Email thread between Divesh Makan and W.G. ,                  US-REPORTS-0010101       US-REPORTS-0010103
    1198
                                                            Subject: Re: Theranos thoughts
                10/28/2013                                  Email, re: Following up on your technology - From Christian   THPFM0001366035          THPFM0001366041
    1199                                                    Holmes To Hakan Sakul, Sally Skerritt, Morten Sogaard &
                                                            Gregory Naeve
                10/28/2013                                  Email From Sunny Balwani To Christian holmes; Subject:        TS-0794595               TS-0794595
    1200
                                                            WAG
    1201
                10/29/2013                                  Email thread between Daniel Edlin and Eric Jams Wagar,        SEC-USAO2-EPROD-000059806 SEC-USAO2-EPROD-000059808
                                                            Subject: Re: Theranos Conference Call (UNCLASSIFIED)          (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    1202
                                                                                                                          1942)                     1944)

                10/29/2013                                  Email thread between W.G. , Elizabeth Holmes et al.           US-REPORTS-0010115       US-REPORTS-0010117
    1203
                                                            Subject: Thank you, quick update and info request
                10/29/2013                                  Email From Linda Ly, Subject: ADVIA Calibrations for          THPFM0001511141          THPFM0001511144
    1204
                                                            Demo Today
    1205
                10/30/2013                                  Email From Sunny Balwani To Paul Patel, Subject: GC    THPFM0000289523          THPFM0000289527
    1206
                                                            Updates
                10/30/2013                                  Email from Wade Miquelon to Bonnie Gordon re Thank you SEC-USAO-EPROD-000065602 SEC-USAO-EPROD-000065602
    1207                                                                                                           (WAG-TH-00002560)        (WAG-TH-00002560)

                 11/1/2013                                  Email from Matthew Nathan to Gary Roughead, Bruce Doll, SEC-USAO-EPROD-000011364 SEC-USAO-EPROD-000011364
                                                            Subject: RE: Phone Call                                 (ROUGHHEAD_THERANOS_0 (ROUGHHEAD_THERANOS_00
    1208
                                                                                                                    000838)                  00838)

    1209
                 11/1/2013                                  Email From Jay Rosan To Wade Miquelon, Brad Wasson,           SEC-USAO-EPROD-000064151 SEC-USAO-EPROD-000064155
    1210                                                    Richard Ashwoth, Subject Summarized and detailed minutes      (WAG-TH-00001109)        (WAG-TH-00001113)
                                                            of meeting V2
                 11/2/2013                                  Email To Elizabeth Holmes, Subject: We can do FSH, LH,        THPFM0000292134          THPFM0000292137
    1211
                                                            HSG and TSH
    1212         11/4/2013                                  Exhibit 215: Tony Nugent Theranos History                     PFM-DEPO-00006160        PFM-DEPO-00006164
                 11/4/2013                                  Email from Jeffrey Blickman to Elizabeth Holmes, Subject:     THPFM0000804137          THPFM0000804138
    1213
                                                            RE:
                 11/5/2013                                  Exhibit 944: Email from Daniel Young to Sunny Balwani,        THPFM0001550137          THPFM0001550139
    1214
                                                            Subject: RE: Advia
                 11/5/2013                                  Email from Samartha Anekal to Daniel Young, Xinwei Sam        THPFM0000050064           THPFM0000050064
    1215
                                                            Gong, and Erez Galil, Subject: RE: Advia issues


                                                                                        Page ‐ 59 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 62 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
                 11/5/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:        THPFM0000804123          THPFM0000804125
    1216
                                                            CLIA updates
    1217
                 11/5/2013                                  Email from Sunny Balwani To Elizabeth Holmes Subject:         TS-0547369               TS-0547372
    1218
                                                            CLIA updates
                 11/5/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:        TS-0795030               TS-0795032
    1219
                                                            CLIA updates
                 11/6/2013                                  Article - Wired - What Health Care Needs Is a Real-Time       MEDIA-000007             MEDIA-000007
    1220
                                                            Snapshot of You - Daniela Hernandez
    1221         11/6/2013                                  Video - Wired Data One Tiny Drop Changes Everything           MEDIA-000451             MEDIA-000451
    1222
                 11/7/2013                                  Exhibit 766: Email from Max Fosque, Subject: RE: WAG          THPFM0001526357          THPFM0001526360
    1223
                                                            PHX Issues List
                 11/7/2013                                  Email between Bruce Doll and Gary Roughead, Subject:          ROUGHEAD_THERANOS_000 ROUGHEAD_THERANOS_0003
    1224                                                    Summary Comments MTF and Theranos prices, document            3445                  446
                                                            attached
                 11/7/2013                                  Email From Bruce Doll To Gary Roughhead, Matthew              SEC-USAO2-EPROD-000061309 SEC-USAO2-EPROD-000061310
                                                            Nathan, Robert Fry, Subject Summary Comments MTF and          (ROUGHHEAD_THERANOS_0 (ROUGHHEAD_THERANOS_00
    1225
                                                            Theranos prices                                               003445)                   03446)

    1226         11/7/2013                                  Email from Michael Craig to Elizabeth Holmes                  THPFM0000152236          THPFM0000152237
                 11/7/2013                                  Email From Uyen Do; To: Erika Cheung, Subject: New            THPFM0001474818          THPFM0001474823
    1227
                                                            Daily Demo Schedule
    1228
    1229
                 11/8/2013                                  Email from Yasmin Ibarra to Ana Quintana, Subject: BDV        SEC-0000173              SEC-0000183
    1230                                                    Annual Meeting Confidential Presentation Deck | Offering
                                                            with attached BDV Annual Deck (11-01-03) - Final)
                 11/8/2013                                  Email From Xinwei Sam Gong ; To: Daniel Young, Subject:       THPFM0001381493          THPFM0001381494
    1231
                                                            Advias
                 11/9/2013                                  Email from CDRH Registration and Listing to Brad              TS-0043716
    1232                                                    Arington, Subject: Registration Number has been assigned -
                                                            Your registration number is 3010479366
                11/10/2013                                  Email From Sunny Balwani To Adam Rosendorff, Subject:         THPFM0000313401          THPFM0000313405
    1233
                                                            RE: Compliance with Federal Law CFR 493, 1253
                11/10/2013                                  Email From Daniel Young To Sunny Balwani, Elizabeth           THPFM0001386113          THPFM0001386115
    1234
                                                            Holmes
                11/10/2013                                  Email from Tina Lin to Michael Craig et al. Subject: things   THPFM0001482931          THPFM0001482937
    1235
                                                            that went wrong - November 9 edition
                11/10/2013                                  Email To Adam Rosendorff, Elizabeth Holmes, Subject:          THPFM0001551308          THPFM0001551309
    1236
                                                            Compliance with Federal Law CFR 493.1253
                11/10/2013                                  Email From Adam Rosendorff To Sunny Balwani, Subject:         THPFM0001555793          THPFM0001555794
    1237
                                                            Compliance with Federal Law CFR 493.1253


                                                                                        Page ‐ 60 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 63 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                End Bates
  Number                                        Witness
                11/10/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:         THPFM0001559648          THPFM0001559651
    1238
                                                            Compliance with Federal Law CFR 493.1253
                11/11/2013                                  Email From Adam Rosendorff to Sunny Balwani, Subject:          THPFM0000266077          THPFM0000266087
    1239
                                                            RE: Compliance with Federal Law CFR 493, 1253
                11/11/2013                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:         THPFM0000500903          THPFM0000500908
    1240
                                                            FW: Compliance with Federal Law CFR 493, 1253
                11/11/2013                                  Email From Daniel Young To Sunny Balwani, Subject:             THPFM0001564594          THPFM0001564599
    1241
                                                            Compliance with Federal Law CFR 493.1253
                11/13/2013                                  Article - AZ Central - Get your blood tested at the Store -    MEDIA-000542             MEDIA-000545
    1242
                                                            Ken Alltucker
                11/13/2013                                  Theranos and Walgreens Expand Diagnosic                        THER-0213330             THER-0213333
    1243
                                                            Lab Tesing to the Phoenix Metropolitan Area
                11/13/2013                                  Email From Adam Rosendorff To Sarah Cabayan, Subject:          THPFM0002138383          THPFM0002138385
    1244
                                                            Normandy Shift Schedule
    1245        11/13/2013                                  Theranos Patient Records                                       THPFM0004067104          THPFM0004067105
    1246
                11/15/2013                                  Email threat between W.G.            and Elizabeth Holmes,     US-REPORTS-0010118       US-REPORTS-0010124
    1247
                                                            Subject: Re:
                11/15/2013                                  Email From Daniel Young To Sunny Balwani, Elizabeth            THPFM0000057351
    1248
                                                            Holmes, Subject: Assay validation
                11/15/2013                                  Email From Sunny Balwani; To: Nicholas Haase, Xinwei           THPFM0001332381          THPFM0001332382
    1249
                                                            Sam Gong, Daniel Young; Subject: Advias in Normandy
                11/15/2013                                  Email From Max Fosque To Hoda Alamdar, Daniel Edlin,           THPFM0004967099          THPFM0004967103
    1250                                                    Adam Rosendorff, Daniel Young, Subject: Patients from
                                                            Yesterday
                11/18/2013                                  Article - Singularity Hub - Small, Fast and Cheap, Theranos    MEDIA-000003             MEDIA-000006
    1251                                                    is the Poster Child of Med Tech - and It's at Walgreen's -
                                                            Cameron Scott
                11/18/2013                                  Article - Medscape - Creative Disruption? She's 29 and Set     MEDIA-000089             MEDIA-000172
                                                            to Reboot Lab Medicine - Elizabeth Holmes Plans to
    1252
                                                            revolutionize testing by using tiny blood draws and offering
                                                            near-instantaneous results -
                11/18/2013                                  Video - Medscape Creative Disruption? She's 29 and Set to      MEDIA-000441             MEDIA-000441
                                                            Reboot Lab Medicine - Elizabeth Holmes Plans to
    1253
                                                            revolutionize testing by using tiny blood draws and offering
                                                            near-instantaneous results - Eric J. Topol
                11/18/2013                                  Email From Greg Wasson, To Wade Miquelon, Subject:             WG002257                 WG002259
    1254
                                                            Theranos post from Singularity Hub
                11/19/2013                                  Email form W.G.           to W.G. , Subject: Theranos          US-REPORTS-0010131       US-REPORTS-0010132
    1255
                                                            DD call
                11/19/2013                                  Email From Bradley Fluegel To Greg Wasson, Wade                SEC-USAO-EPROD-000064189 SEC-USAO-EPROD-000064194
    1256                                                    Miquelon, Sona Chawla, Adam Pellegrinni, Subject: Eric         (WAG-TH-00001147)        (WAG-TH-00001152)
                                                            Topol Interview Elizabeth Holmes


                                                                                         Page ‐ 61 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 64 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                     Beg Bates                        End Bates
  Number                                        Witness
                11/20/2013                                  Email from CDRH Registration and Listing to Brad             TS-0043718
                                                            Arington, Subject: Please Complete Your Medical Device
    1257
                                                            Establishment Annual Registration for Fiscal Year 2014
                                                            (Registration Number: 3006231732)
                11/20/2013                                  Email from CDRH Registration and Listing to Brad             TS-0043719
                                                            Arington, Subject: Please Complete Your Medical Device
    1258
                                                            Establishment Annual Registration for Fiscal Year 2014
                                                            (Registration Number: 3010479366)
                11/20/2013                                  Email thread between Erika Cheung, Suraj Saksena, Uyen      THPFM0000170856            THPFM0000170858
    1259                                                    Do, Daniel Young, Sunny Balwani, and others, Subject: Both
                                                            QC Controls for Vitamin D didn't pass
                11/20/2013                                  Email thread between W.G.          and Even Lintz, Subject: US-REPORTS-0010125         US-REPORTS-0010130
    1260
                                                            Re: usb key
                11/20/2013                                  Email From Jared Hutchings To Elizabeth Holmes, Subject: TS-0001589
    1261
                                                            Dignity | Theranos
                11/22/2013                                  Exhibit 946: Email from Kimberly Romanski to Matt Sesto WAG-TH-DOJ-00033286            WAG-TH-DOJ-00033287
    1262                                                    and others, Subject: Update on open items - based on
                                                            conversation with Christian
                11/22/2013                                  Email From Daniel Young, To Sunny Balwani, Christian        THPFM0000266072            THPFM0000266073
    1263                                                    Holmes Elizabeth Holmes, Subject: Patient with Dr.
                                                            requesting venous
                11/23/2013                                  Exhibit 947: Email from Kimberly Romanski to Christian      WAG-TH-DOJ-00033288        WAG-TH-DOJ-00033290
    1264                                                    Holmes, Sunny Balwani, and Brad Wasson, Subject:
                                                            Walgreens & Theranos weekly status
                11/23/2013                                  Email from Christian Holmes to Christian Holmes, Subject: THPFM0000019684              THPFM0000019685
    1265
                                                            Pfizer/Theranos CDA
                11/23/2013                                  Email from Christian Holmes to Christian Holmes, Subject: THPFM0000019697              THPFM0000019703
    1266
                                                            Pfizer/Theranos CDA
                11/23/2013                                  Email From Daniel Young, To Max Fosque, Elizabeth           THPFM0000266053            THPFM0000266060
    1267                                                    Holmes, Christian Holmes, Sunny Balwani, Jeffrey
                                                            Blickman, Subject: Patient with Dr. requesting venous
                11/23/2013                                  Email From Elizabeth Holmes To Max Fosque, Daniel           THPFM0000267389            THPFM0000267391
    1268                                                    Young, Sunny Balwani, Nicholas Menchel, Jeffrey
                                                            Blickman, Subject: Patient with Dr. requesting venous
    1269        11/23/2013                                  Email from E. Holmes to B. Cohn & C. James                  PFM-GJ-00000071
                11/24/2013                                  Email From Daniel Young To Elizabeth Holmes, Max            THPFM0000803263            THPFM0000803266
    1270                                                    Fosque, Nicholas Menchel, Jeffrey Blickman, Subject:
                                                            Patient with Dr. requesting venous
                11/25/2013                                  Screenshot of Theranos related meetings                     SEC-USAO-EPROD-000067747
    1271                                                                                                                (DH-SF1403-00000003)

    1272        11/25/2013                                  Handwritten notes - Theranos                          US-REPORTS-0002601       US-REPORTS-0002604
                11/26/2013                                  Correspondence, From Henry Kissinger To Bill Gates    SEC-USAO-EPROD-000070185 SEC-USAO-EPROD-000070194
    1273
                                                                                                                  (HAK00000011)

                                                                                       Page ‐ 62 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 65 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                End Bates
  Number                                        Witness
    1274
    1275
                11/26/2013                                  Correspondence, re: Theranos Laboratory Services - From      THER-0345844             THER-0345859
                                                            Jeffrey N. Gibbs, Hyman Phelps & McNamara, P.C., To
    1276
                                                            Alberto Gutierrez, Office of In Vitro Diagnostics and
                                                            Radiological Health
                11/26/2013                                  Theranos Standard Operating Procedure- Proficiency testing   THPFM0000082747          THPFM0000082754
    1277
                                                            for Theranos Lab-Developed Tests
                11/26/2013                                  Theranos Standard Operating Procedure- Proficiency testing   THPFM0000082755          THPFM0000082762
    1278
                                                            for Theranos Lab-Developed Test: Edison 3.5
                11/26/2013                                  Form SF-30 - Amendment of Solicitation/Modification of       TS-0298609               TS-0298610
    1279
                                                            Contract, Name of Contractor: Theranos
                11/26/2013                                  Email From Christian Holmes; Subject: Sunny Balwani;         TS-0770787               TS-0770788
    1280
                                                            Subject: Cvs meeting
                11/26/2013                                  Letter from Jeffrey Gibbs, Hyman, Phelps & McNamara to       TS-0995690               TS-0995705
    1281
                                                            Alberto Gutierrez, FDA
    1282
    1283
    1284
    1285        11/27/2013                                  Video - Fox Business Betting big on lab tests                MEDIA-000071             MEDIA-000071
    1286
                11/30/2013                                  Email from Suraj Saksena to Elizabeth Holmes, Daniel         THER-0256531             THER-0256533
                                                            Young, Nishit Doshi, Sunny Balwani, Sharada Sivaraman,
    1287
                                                            Ran Hu, Samartha Anekal, Subject: RE: Both QC for
                                                            Vitamin D didn't pass
                11/30/2013                                  Email from Elizabeth Holmes to Daniel Young, Subject: RE:    THER-0256537             THER-0256539
    1288
                                                            Both QC Controls for Vitamin D didn't pass
                11/30/2013                                  Email From Sunny Balwani To Erika Cheung, Subject: Both      THPFM0000803069          THPFM0000803070
    1289
                                                            QC Controls for Vitamin D didn't pass
                 12/1/2013                                  Email from Jim Goetz to Michael Dixon, Douge Leone,          SEC-USAO-EPROD-000373406 SEC-USAO-EPROD-000373407
    1290                                                    Subject: Re: Theranos - Monday 12/2 @ 5:30pm in Palo         (SEQUOIA_0000455)        (SEQUOIA_0000456)
                                                            Alto
                 12/1/2013                                  Email From Elizabeth Holmes To Adam Rosendorff,              THPFM0000850665
    1291
                                                            Subject: RE:
                 12/2/2013                                  United States Food and Drug Administration, Los Angeles      TS-0043721               TS-0043722
    1292
                                                            District Office, Notice of FDA Action
                 12/2/2013                                  Email from       A.E.        to Danise Yam, re: Stock        THPFM0001450005
    1293
                                                            question
                 12/3/2013                                  Exhibit 767: Email from Max Fosque, Subject: RE: Help on     THPFM0001419199          THPFM0001419201
    1294
                                                            patient and clinician experience
                 12/3/2013                                  Email From Sunny Balwani To Adam Rosendorff, Daniel          ROSEN-0000067
    1295                                                    Young, Hoda Alamdar, Kerry Elenitoba-Johnson, Subject:
                                                            Normandy lab


                                                                                         Page ‐ 63 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 66 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                       Beg Bates                   End Bates
  Number                                        Witness
                 12/3/2013                                  Email From Daniel Young To Adam Rosendorff, Subject:         THPFM0000000934         THPFM0000000935
    1296
                                                            QC data documentation
                 12/3/2013                                  Email From Max Fosque To Nicholas Menchel, Christian         THPFM0001515409         THPFM0001515411
    1297                                                    Holmes Jeffrey Blickman, Subject: help on patient and
                                                            clinician experience
                 12/5/2013                                  Exhibit 943: Email from Christian Holmes to Daniel Edlin, THPFM0001689312            THPFM0001689319
    1298
                                                            Subject: Emailing: Walgreens_Physician_Sales_Deck_2013
                 12/5/2013                                  Email From Chinmay Pangarkar; To: Daniel Young; Subject: THER-0660143                THER-0660144
    1299
                                                            thoughts on acceptance criteria
                 12/5/2013                                  Email from Channing Robertson to Elizabeth Holmes, re:       THPFM0000152067
    1300
                                                            Other technologies
                 12/5/2013                                  Email From Max Fosque To Christian Holmes, Nicholas          THPFM0001371772         THPFM0001371774
    1301
                                                            Menchel, Subject: VIP Patient Results
                 12/5/2013                                  Email From Nicholas Menchel, TO Max Fosque, Christian THPFM0001523336                THPFM0001523337
    1302
                                                            Holmes, Subject: VIP Patient Results
                 12/5/2013                                  Email From Nicholas Menchel To Daniel Young, Max             TS-0498136
    1303
                                                            Fosque, Subject: RE:
                 12/6/2013                                  Email from Sunny Balwani to Michael Dixon, cc Elizabeth TS-0400455                   TS-0400456
    1304
                                                            Holmes RE: thank you
                 12/7/2013                                  Email From Sunny Balwani To Pranav Patel, Subject:           THPFM0000000955         THPFM0000000957
    1305
                                                            TNAA update & validation plans
    1306         12/8/2013                                  Email from Theranos to        A.E.      , re: Share inquires THPFM0001467410         THPFM0001467417
                 12/8/2013                                  Email from Theranos to      A.E. re receiving                USAO-SEC-0004607        USAO-SEC-0004614
    1307
                                                            information this month                                       (THPFM0001548297)       (THPFM0001548304)
                 12/8/2013                                  Email, re: Note from the field - From Elizabeth Holmes To TS-0389114                 TS-0389115
    1308
                                                            Donald Lucas
                 12/8/2013                                  Email from Elizabeth Holmes, To Donald Lucas ,Subject:       TS-0398578              TS-0398579
    1309
                                                            Note from the field
                 12/8/2013                                  Email From Donald Lucas to Elizabeth Holmes, Subject:        TS-0472053              TS-0472054
    1310
                                                            Note from the field
                 12/8/2013                                  Email From Donald A. Lucas; To: Christian Holmes,            TS-0472055              TS-0472056
    1311
                                                            Elizabeth Holmes; Subject: Note from the field
    1312
                 12/9/2013                                  Theranos Notes                                           SEC-USAO-EPROD-000067754 SEC-USAO-EPROD-000067754
    1313                                                                                                             (DH-SF1403-00000077)     (DH-SF1403-00000081)

                 12/9/2013                                  Theranos Notes                                           SEC-USAO-EPROD-000067778 SEC-USAO-EPROD-000067778
    1314                                                                                                             (DH-SF1403-00000178)     (DH-SF1403-00000185)

                 12/9/2013                                  Email from J. Hutchings to M. Campbell re Theranos       SEC-USAO2-EPROD-000050728   SEC-USAO2-EPROD-000050728
    1315
                                                                                                                     (PVP040689)                 (PVP040692)
                 12/9/2013                                  Email from W. Rose to J. Hutchings re Theranos           SEC-USAO2-EPROD-000050747   SEC-USAO2-EPROD-000050747
    1316
                                                                                                                     (PVP040903)                 (PVP040906)


                                                                                        Page ‐ 64 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 67 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                   End Bates
  Number                                        Witness
                 12/9/2013                                  Email from Christian Holmes to Christian Holmes, re:        TS-0364406
    1317
                                                            Chung/NASA request
    1318
    1319
                 12/9/2013                                  Email from J. Hutchings to M. Campbell re Theranos /        SEC-USAO2-EPROD-000055006 SEC-USAO2-EPROD-000055006
    1320
                                                            Dignity                                                     (PVP057799)               (PVP057802)
                12/10/2013                                  Email from J. Hutchings to A. Rieder and L. Zuckerman re    SEC-USAO2-EPROD-000050764
    1321
                                                            PEER IV Closing                                             (PVP040972)
                12/10/2013                                  Email from J. Hutchings to L. Zuckerman re PEER IV          SEC-USAO2-EPROD-000050765
    1322
                                                            Closing                                                     (PVP040973)
                12/11/2013                                  Email thread between Erika Cheung and Ran Hu - Subject:     THPFM0000170861           THPFM0000170862
    1323
                                                            QCs failing with updated Range
                12/12/2013                                  Email, re: Theranos /financial due diligence call - From    SEC-USAO-EPROD-000067781 SEC-USAO-EPROD-000067781
    1324                                                    Jared Hutchings To Lisa Zuckerman                           (DH-SF1403-00000188)     (DH-SF1403-00000207)

                12/12/2013                                  Email from J. Hutchings to M. Campbell re                   SEC-USAO2-EPROD-000055041 SEC-USAO2-EPROD-000055041
    1325
                                                            Theranos/financial due diligence call                       (PVP058052)               (PVP058059)
    1326
                12/13/2013                                  Email from Brad Arington to Paquita Segarra, Subject:       TS-0043723
    1327
                                                            Notice of FDA Action
                12/16/2013                                  Email from L. Zuckerman to J. Hutchings re Dignity |        SEC-USAO2-EPROD-000050819   SEC-USAO2-EPROD-000050819
    1328
                                                            Theranos                                                    (PVP041081)                 (PVP041082)
                12/16/2013                                  Email from Theranos to     A.E. re Theranos                 USAO-SEC-0004615            USAO-SEC-0004617
    1329                                                    Stockholder Consents for your Signature by this Wednesday   (THPFM0000850126)           (THPFM0000850128)
                                                            12/18/13
                12/16/2013                                  Email from CDRH Registration and Listing to Brad            TS-0043724
                                                            Arington, Subject: Please Complete Your Medical Device
    1330
                                                            Establishment Annual Registration for Fiscal Year 2014
                                                            (Registration Number: 3006231732)
                12/16/2013                                  Email from CDRH Registration and Listing to Brad            TS-0043725
                                                            Arington, Subject: Please Complete Your Medical Device
    1331
                                                            Establishment Annual Registration for Fiscal Year 2014
                                                            (Registration Number: 3010479366)
                12/16/2013                                  Email from E. Holmes to J. Hutchings re Theranos            SEC-USAO2-EPROD-000050808 SEC-USAO2-EPROD-000050808
    1332
                                                            Stockholder Consents                                        (PVP041053)               (PVP041055)
                12/17/2013                                  Email from J. Hutchings to M. Campbell re Meeting           SEC-USAO2-EPROD-000050842
    1333
                                                            tomorrow                                                    (PVP041362)
                12/17/2013                                  Email from Theranos to      A.E.        , re: Theranos      THPFM0000849725           THPFM0000849815
    1334                                                    stockholder consents for your signature by this Wednesday
                                                            12/18/13
                12/17/2013                                  Email from Theranos to      A.E.        , re: Theranos      THPFM0002650416             THPFM0002650418
    1335                                                    stockholder consents for your signature by this Wednesday
                                                            12/18/13


                                                                                        Page ‐ 65 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 68 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                  End Bates
  Number                                        Witness
                12/17/2013                                  Email, re: Theranos / Dignity - From Jared Hutchings To    TS-0244091
    1336
                                                            Sunny Balwani & Elizabeth Holmes
                12/17/2013                                  Email, re: RE: Pfizer /Theranos CDA From Christian         THPFM0000022165            THPFM0000022172
    1337
                                                            Holmes to Tina Goss with attachment
                12/18/2013                                  Email from Theranos to Chris@bdventures.com, Subject:      THPFM0001769143            THPFM0001769146
    1338                                                    Theranos Stockholder Consents for your Signature by this
                                                            Wednesday 12/18/13
                12/18/2013                                  Email From Elizabeth Holmes To Sunny Balwani, Subject:     TS-0238685                 TS-0238686
    1339
                                                            Theranos | Dignity
                12/18/2013                                  Email from Mark Vainisi to Wade Miquelon cc Alan Nielsen   SEC-USAO-EPROD-000065128 SEC-USAO-EPROD-000065129
    1340                                                    re Theranos (Quick but important question)                 (WAG-TH-00002086)        (WAG-TH-00002087)

                12/19/2013                                  Exhibit 112: Email from Robert Gordon to Sunny Balwani,    SEC-USAO-EPROD-000016862
    1341                                                    Subject: Safeway-Theranos                                  (SWYSEC_000000331)

                12/19/2013                                  Email From Adam Rosendorff To CLIA Lab, Subject: QC        THPFM0002137961
    1342
                                                            data
                12/19/2013                                  Email from Mark Vainisi to Wade Miquelon cc Bill           SEC-USAO-EPROD-000065133
    1343                                                    Wafford, Robert Zimmerman re Theranos                      (WAG-TH-00002091)

                12/20/2013                                  12/20/2013 Update - Bryan's notes                          US-REPORTS-0010183         US-REPORTS-0010185
    1344
                                                                                                                       (HBD_001497)               (HBD_001499)
                12/20/2013                                  December 20, 2013 Phone Call with Elizabeth Holmes and     US-REPORTS-0010186         US-REPORTS-0010187
    1345
                                                            Chris Lucas (regarding Theranos)
                12/20/2013                                  Email from Ana Quintana to Ana Quintana and Christopher    SEC-0000184                SEC-0000185
    1346                                                    Lucas, Subject: IMPORTANT: BDV XII, LLC | Theranos -
                                                            Investor Update Call by CEO, Elizabeth Holmes
    1347        12/20/2013                                  Bryan's notes, Update - Work - Dynalist                    US-REPORTS-0007010         US-REPORTS-0007012
    1348        12/20/2013                                  Audio recording of Elizabeth Holmes part 1                 SEC-0000060
    1349        12/20/2013                                  Audio recording of Elizabeth Holmes part 2                 SEC-0000061
                12/22/2013                                  Email From Adam Rosendorff To Sunny Balwani, Subject:      TS-0037835
    1350
                                                            Safeway samples
    1351
                12/23/2013                                  Email from J. Hutchings to M. Campbell re Reference call SEC-USAO2-EPROD-000050898 SEC-USAO2-EPROD-000050898
    1352
                                                                                                                     (PVP041527)               (PVP041528)
                12/23/2013                                  Email between Gary Roughead and Bruce Doll, Subject: Re: SEC-USAO-EPROD-000011667
                                                            Theranos meeting at MRMC                                 (ROUGHEAD_THERANOS_000
    1353
                                                                                                                     1141)

                12/23/2013                                  Email from CallAol to Bryan Tolbert, Subject: HIGHLY       US-REPORTS-0010188         US-REPORTS-0010190
    1354                                                    CONFIDENTIAL - Discussion with Elizabeth Holmes            (SEC-HBD-E-0000420)        (SEC-HBD-E-0000422)
                                                            Regarding Theranos
                12/23/2013                                  Email thread between W.G.        and Sunny Balwani,        US-REPORTS-0010133         US-REPORTS-0010142
    1355
                                                            Subject: Re: Follow-up

                                                                                        Page ‐ 66 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 69 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                   End Bates
  Number                                        Witness
                12/23/2013                                  Email from      A.E.       to Theranos, re: Theranos      THPFM0001759606                  THPFM0001759609
    1356                                                    stockholder consents for your signature by this Wednesday
                                                            12/18/13
                12/23/2013                                  Email From Jared Hutchings To Elizabeth Holmes, Subject: TS-0001595
    1357
                                                            Draper call
    1358
                12/23/2013                                  TNAA LDT Validation Report                                     SEC-USAO-EPROD-000127751 SEC-USAO-EPROD-000127770
    1359
                                                                                                                           (TS-0040991)             (TS-0041010)
                12/23/2013                                  Email from C. James to E. Holmes, cc S. Balwani, B.            PFM-GJ-00002695
    1360
                                                            Grossman, re
                12/24/2013                                  Email from Adam Rosendorff to Sunny Balwani, Subject           THPFM0001302625             THPFM0001302626
    1361
                                                            12/23 9pm
                12/24/2013                                  Email from      A.E.       to Sunny Balwani, re: Theranos      THPFM0001773118             THPFM0001773125
    1362                                                    stockholder consents for your signature by this Wednesday
                                                            12/18/13
                12/24/2013                                  Email from     A.E. to Balwani re Theranos                     THPFM0003621039             THPFM0003621046
    1363                                                    Stockholder Consents for your Signature by this Wednesday
                                                            12/18/13
                12/24/2013                                  Email from Chris James To Elizabeth Holmes, Sunny              TS-0001896
    1364
                                                            Balwani, Brian Grossman, Subject: Re: RE
                12/24/2013                                  Email From Chris James, To Elizabeth Holmes, Sunny             TS-0006086
    1365
                                                            Balwani, Brian Grossman, Subject: Re: RE
    1366        12/26/2013                                  New York State Department of Health                            NYDPH-0000111               NYDPH-0000118
    1367        12/26/2013                                  New York State Department of Health Plan of Correction         THPFM0004723603             THPFM0004723605
                12/27/2013                                  Email from J. Hutchings to M. Campbell re Theranos             SEC-USAO2-EPROD-000050919   SEC-USAO2-EPROD-000050919
    1368
                                                            Closing                                                        (PVP041559)                 (PVP041561)
                12/27/2013                                  Email From David Eduardo Aramblde To Daniel Young,             THPFM0000061333             THPFM0000061335
    1369                                                    Subject: Summary of T-Project Palo Alto Meeting (Dec-20)

                12/29/2013                                  Email from Balwani to     A.E. re Theranos                     THPFM0001331695             THPFM0001331700
    1370                                                    Stockholder Consents for your Signature by this Wednesday
                                                            12/18/13
                12/29/2013                                  Email from Sunny Balwani to        A.E.       , re: Theranos   US-REPORTS-0008754          US-REPORTS-0008771
    1371                                                    stockholder consents for your signature by this Wednesday      (THPFM0003628209)           (THPFM0003628217)
                                                            12/18/13
                12/29/2013                                  Email from Elizabeth Holmes to Sunny Balwani, re:              TS-0251809                  TS-0251814
    1372                                                    Theranos stockholder consents for your signature by this
                                                            Wednesday 12/18/13
                12/29/2013                                  Email from Elizabeth Holmes to Sunny Balwani, re:              TS-0251815                  TS-0251820
    1373                                                    Theranos stockholder consents for your signature by this
                                                            Wednesday 12/18/13
                12/29/2013                                  Email from Sunny Balwani to        A.E.       , re: Theranos   TS-0251821                  TS-0251826
    1374                                                    stockholder consents for your signature by this Wednesday
                                                            12/18/13

                                                                                         Page ‐ 67 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 70 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                   End Bates
  Number                                        Witness
    1375
                12/30/2013                                  Email from L. Zuckerman to J. Hutchings, Balwani and E.      SEC-USAO2-EPROD-000050954   SEC-USAO2-EPROD-000050954
    1376
                                                            Holmes re Strategic Overview & next steps                    (PVP041615)                 (PVP041616)
                12/30/2013                                  Theranos Bank Documentation re      A.E.       wire          SEC-USAO-EPROD-000081093    SEC-USAO-EPROD-000094684
    1377                                                                                                                 (SEC-USAO-EPROD-
                                                                                                                         000081192)
                12/30/2013                                  Email from Mark Vainisi to Wade Miquelon Re: Fwd.            SEC-USAO-EPROD-000065167    SEC-USAO-EPROD-000065168
    1378                                                    ("rather than committing to another 50m, I would consider    (WAG-TH-00002125)           (WAG-TH-00002126)
                                                            punting on the issue")

    1380        12/31/2013
    1381        12/31/2013
                12/31/2013                                  Moneynet Daily Transaction Log. Report 120                   SEC-USAO-EPROD-000081093 SEC-USAO-EPROD-000094684
    1382                                                                                                                 (SEC-COMERICA-E-0000641)

                12/31/2013                                  Master Signature Page- Agreement between Theranos and        US-REPORTS-0010191       US-REPORTS-0010191
    1383
                                                            Hall Black Diamond                                           (SEC-HBD-E-0000095)      (SEC-HBD-E-0000095)
                12/31/2013                                  Theranos Bank Documentation re Black Diamond Ventures        SEC-USAO-EPROD-000081093 SEC-USAO-EPROD-000094684
    1384                                                    XII - B wire                                                 (SEC-USAO-EPROD-
                                                                                                                         000081194)
    1385
                12/31/2013                                  Email from Theranos to      A.E.        , re: Theranos       TS-0252115                  TS-0252121
    1386                                                    stockholder consents for your signature by this Wednesday
                                                            12/18/13
                12/31/2013                                  Letter from Walgreens to Elizabeth Holmes, Re: Amended       SEC-USAO-EPROD-000063145 SEC-USAO-EPROD-000063145
    1387                                                    and Restated Theranos Master Services Agreement              (WAG-TH-00000099)        (WAG-TH-00000104)

    1388
                12/31/2013                                  Moss Adams LLP Tax Department Sign-off Sheet                 SEC-USAO-EPROD-000369909 SEC-USAO-EPROD-000370028
    1389                                                                                                                 (SEC-MOSSADAMS-E-0000583) (SEC-MOSSADAMS-E-0000702)

                  1/2/2014                                  Email From Jared Hutchings To Wade- SF Rose, Subject:        SEC-USAO2-EPROD-000050963
    1390
                                                            Re: Theranos                                                 (PVP041629)
                  1/2/2014                                  Email From Timothy Smith; To: Sunny Balwani, Subject:        THPFM0000283864           THPFM0000283867
    1391
                                                            RE: RE:
                  1/3/2014                                  Confirmed email to Marty/Lester re: Theranos - Sent Friday   US-REPORTS-0010193          US-REPORTS-0010194
    1392
                                                            1pm by Lina Hollis to ChallAol
                  1/3/2014                                  Email from ChallAol to Gary Nordhelmer, Subject:             USAO-SEC-0001824            USAO-SEC-0001824
    1393
                                                            Investment                                                   (SEC-HBD-E-0000401)         (SEC-HBD-E-0000401)
                  1/3/2014                                  Email From Mark Pandori To Langly Gee, Subject: RE:          THPFM0004955612             THPFM0004955613
    1394
                                                            8661 Unsuccessful PT Survey Report
                  1/4/2014                                  Exhibit 431: Email from Danise Yam to Sunny Balwani,         THPFM0001191045
    1395
                                                            Subject: RE: Balance Sheet as of 1/8/14


                                                                                         Page ‐ 68 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 71 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                  1/4/2014                                  Exhibit 432: Email from Danise Yam to Sunny Balwani,        THPFM0001203098          THPFM0001203100
    1396
                                                            Subject: RE: Balance Sheet as of 1/8/14
                  1/5/2014                                  Email From Adam Rosendorff To Elizabeth Holmes,             THPFM0004362988          THPFM0004362992
    1397
                                                            Subject: FW: NYS PT failures
                  1/6/2014                                  Email thread between Brian Grossman, Elizabeth Holmes       SEC-USAO2-EPROD-000041999 SEC-USAO2-EPROD-000042002
    1398                                                    and Sunny Balwani, Subject: Due Diligence Questions         (PFM-SEC-00000031)        (PFM-SEC-00000034)

                  1/6/2014                                  Email from C. Holmes to E. Holmes re Pfizer deck            SEC-USAO-EPROD-001838762 SEC-USAO-EPROD-001838789
    1399
                  1/6/2014                                  Email from S. Balwani to B. Grossman, cc C. James & E.      PFM-GJ-00000104          PFM-GJ-00000107
    1400
                                                            Holmes
                  1/7/2014                                  Notes, re; Tim Draper                                       SEC-USAO-EPROD-000067790 SEC-USAO-EPROD-000067790
                                                                                                                        (DH-SF1403-00000484)     (DH-SF1403-00000493)

    1401



                  1/7/2014                                  Email From Elizabeth Holmes TO Sunny Balwani, Subject:      THER-0260072
    1402
                                                            Due Diligence Questions
                  1/7/2014                                  Email From Brian Grossman To Sunny Balwani, Chris           THER-0260150             THER-0260153
    1403
                                                            James, Elizabeth Holmes. Subject: Due Diligence Questions
                  1/7/2014                                  Email from Sunny Balwani To Brian Frossman, Chris James,    TS-0001761               TS-0001764
    1404
                                                            Elizabeth Holmes, Subject: Due Diligence Questions
                  1/7/2014                                  Email from Theranos to      A.E.        , re: Theranos      TS-0252209               TS-0252220
    1405                                                    stockholder consents for your signature by this Wednesday
                                                            12/18/13
                  1/7/2014                                  Email from Theranos to      A.E.        , re: Theranos      TS-0252222               TS-0252229
    1406                                                    stockholder consents for your signature by this Wednesday
                                                            12/18/13
    1407
                  1/8/2014                                  Dignity Health and Theranos Collaboration Proposal,         SEC-USAO-EPROD-000067772 SEC-USAO-EPROD-000067772
    1408                                                    DRAFT Term Sheet                                            (DH-SF1403-00000135)     (DH-SF1403-00000140)

    1409
    1410
                  1/9/2014                                  Email from Christian Holmes to Morten Sogaard, Rosetta      THPFM0004782254          THPFM0004782258
    1411                                                    Giurdanella, Elizabeth Holmes & Hakan Sakul, re: Meeting
                                                            at JPM - Theranos/Pfizer
                  1/9/2014                                  Email From Jared Hutchings, To Elizabeth Holmes, Subject:   TS-0001593
    1412
                                                            dignity
                  1/9/2014                                  Email from C. Holmes to M. Sogaard, R. Giurdanelia, cc E.   SEC-USAO-EPROD-004253486 SEC-USAO-EPROD-004253518 -
    1413
                                                            Holmes & H. Sakul
    1414         1/10/2014                                  Note re Due Diligence Questions                             PFM-GJ-00002704          PFM-GJ-00002706
    1415         1/10/2014                                  Note from CJ/BG/VK/SriB: Theranos Due Diligence Mtg.        PFM-GJ-00002761          PFM-GJ-00002762

                                                                                        Page ‐ 69 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 72 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                End Bates
  Number                                        Witness
                 1/11/2014                                  Exhibit 126: Email from Tyler Shultz to Ling Wang, Subject: THPFM0002192062         THPFM0002192063
    1416
                                                            RE: Tray QC question
                 1/11/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject: THPFM0001331391
    1417
                                                            Fwd.: CLIA issues
                 1/11/2014                                  Email From Hoda Alamdar To Mark Pandori; Adam               THPFM0001361873         THPFM0001361875
    1418
                                                            Rosendorff, Subject: RE: GC and Advia training
                 1/14/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject: THER-0260648                 THER-0260649
    1419
                                                            RE
                 1/14/2014                                  Email From Jared Hutchings to Elizabeth Holmes, Sunny       TS-0001619
    1420
                                                            Balwani, Subject: RE: Dignity | Theranos
                 1/14/2014                                  Theranos Amended and Restated Investors' Rights             TS-0240257              TS-0240394
    1421
                                                            Agreement
    1422         1/14/2014                                  Email from S. Balwani to B. Grossman                        PFM-GJ-00000129         PFM-GJ-00000130
                 1/15/2014                                  Email From Elizabeth Holmes To Sunny Balwani, Subject: THER-0260697                 THER-0260698
    1423
                                                            RE
    1424
                 1/15/2014                                  Amended and Restated Certificate of Incorporation of        THPFM0003056124          THPFM0003056496
    1425
                                                            Theranos, INC.
                 1/15/2014                                  Delaware state Certificate of Incorporation of Theranos and SEC-USAO-EPROD-006343504 SEC-USAO-EPROD-006343762
    1426
                                                            Theranos Confidential Overview                              (UHG0000004)             (UHG0000262) )
    1427
    1428
                 1/16/2014                                  Exhibit 948: Email from Kimberly Romanski to Nicole        THPFM0000572386          THPFM0000572388
    1429                                                    Leiter and others, Subject: WAG/Theranos meeting today -
                                                            updated materials
                 1/16/2014                                  Email From Adam Rosendorff To CLIA Lab, Subject: CL        THPFM0001361886          THPFM0001361889
    1430
                                                            QIO-00020 Quality Control Guidelines
                 1/16/2014                                  Email From Adam Rosendorff To Sharada Siviarman,           THPFM0003891645          THPFM0003891652
    1431
                                                            Subject: QC for EDISONS
                 1/16/2014                                  Email From Adam Rosendorff To Sharada Sivaraman,           THPFM0004225477          THPFM0004225484
    1432
                                                            Subject; QC for EDISONS
                 1/17/2014                                  Exhibit 949: Email from Patty Haworth to Kimberly          PFM-DEPO-00019230        PFM-DEPO-00019233
    1433                                                    Romanski and others, Subject: Walgreens/Theranos AZ
                                                            Rollout Planning Recap
                 1/17/2014                                  Email from Sunny Balwani to Brian Grossman RE: Data        THPFM0003870572          THPFM0003870579
    1434
                                                            including Nucleic Acid Amplification assays
    1435
    1436         1/17/2014                                  Email from B. Grossman to S. Balwani                       PFM-GJ-00000157          PFM-GJ-00000158
                 1/18/2014                                  Email from Jared Hutchings To Elizabeth Holmes, Subject:   TS-0001554
    1437
                                                            ARUP
                 1/18/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:     SEC-USAO-EPROD-000124670 SEC-USAO-EPROD-000124673
    1438
                                                            thank you                                                  (TS-0037910)             (TS-0037913)
                 1/19/2014                                  Email from Samantha Aneka to Daniel Edlin and Daniel       THPFM0000103334          THPFM0000103337
    1439
                                                            Young, Subject: RE: 4s demo on 1/29

                                                                                        Page ‐ 70 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 73 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                        Beg Bates                  End Bates
  Number                                        Witness
                 1/20/2014                                  Email thread between Sunny Balwani and Brian Grossman,   SEC-USAO2-EPROD-000042066 SEC-USAO2-EPROD-000042069
    1440                                                    Subject: RE: RE: RE:                                     (PFM-SEC-00000098)        (PFM-SEC-00000101)

                 1/20/2014                                  Email thread between Michael Dixon and Sunny Balwani,    SEC-USAO-EPROD-000372983 SEC-USAO-EPROD-000372991
    1441                                                    Subject: RE: thank you                                   (SEQUOIA_0000032)        (SEQUOIA_0000040)

                 1/20/2014                                  Email from Daniel Grossman to Channing Robertson, re:    THPFM0003750720            THPFM0003750723
    1442
                                                            lack of communication
    1443         1/20/2014                                  Email from S. Balwani to B. Grossman                     PFM-GJ-00000171            PFM-GJ-00000174
                 1/21/2014                                  Email from Erika Cheung to Romina Riener - Subject: CL   THPFM0000170872            THPFM0000170874
    1444
                                                            QIO-00020 Quality Control Guidelines.docx
                 1/21/2014                                  Note from CJ/BG/VK/AR/Sri: Theranos Due Diligence Mtg    SEC-USAO2-EPROD-000043809 SEC-USAO2-EPROD-000043809
    1445                                                    in 1601 S. California Avenue, Palo Alto                  (PFM-SEC-00002694)

                 1/21/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:   THER-0009810               THER-0009812
    1446
                                                            RE:RE:
                 1/21/2014                                  Email from Michael Craig to Daniel Edlin, Subject: RD:   THPFM0001682681            THPFM0001682684
    1447
                                                            HSV 1/2 **New Information About Demo & App**
    1448         1/21/2014                                  Note from AR: Introductions re potential transaction     PFM-GJ-00002756           PFM-GJ-00002758
                 1/22/2014                                  Meeting #2 Notes                                         SEC-USAO2-EPROD-000043802 SEC-USAO2-EPROD-000043802
    1449                                                                                                             (PFM-SEC-00002677)        (PFM-SEC-00002681)

                 1/22/2014                                  Email from Michael Dixon to Michael Dixon, Subject:      SEC-USAO-EPROD-000373397
    1450                                                    Theranos notes                                           (SEQUOIA_0000446)

                 1/22/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:   THER-0009828               THER-0009831
    1451
                                                            RE: RE:
                 1/22/2014                                  Email from Sunny Balwani to Elizabeth Holmes FW:RE:RE:   THPFM0000868711            THPFM0000868713
    1452                                                    ("we are open to you engaging consultants as long as
                                                            discussion does not include our trade secrets")
    1453         1/22/2014                                  Note re meeting #2                                       PFM-GJ-00002746            PFM-GJ-00002750
    1454         1/22/2014                                  Email from S. Balwani to B. Grossman                     PFM-GJ-00000186            PFM-GJ-00000188
                 1/23/2014                                  Email From Sunny Balwani To Elizabeth Holmes Subject:    THER-0009871               THER-0009873
    1455
                                                            RE:RE:
                 1/23/2014                                  Email from Sunny Balwani to Elizabeth Holmes RE: RE:     THPFM0000868708            THPFM0000868710
    1456                                                    RE: consultants ("Glad that we were able to cover good
                                                            ground")
    1457
                 1/23/2014                                  Email from A. Gutierrez to E. Holmes re Theranos Updated TS-0469692                 TS-0469693
    1458
                                                            Month by Month Submission Plan
    1459
                 1/24/2014                                  Call w/ Sunny notes                                      SEC-USAO2-EPROD-000043770 SEC-USAO2-EPROD-000043770
    1460                                                                                                             (PFM-SEC-00002619)        (PFM-SEC-00002620)


                                                                                       Page ‐ 71 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 74 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                   End Bates
  Number                                        Witness
    1461         1/24/2014                                  Email, From Dick Kovacevich To Elizabeth Holmes              THPFM0000800220
                 1/24/2014                                  Email From Sunny Balwani; To: Daniel Young, Elizabeth        SEC-USAO-EPROD-000124819 SEC-USAO-EPROD-000124822
    1462
                                                            Holmes; Subject: ASSAY LIST xlsx                             (TS-0038059)             (TS-0038062)
                                                                                                               Redacted
                 1/24/2014                                  Email from David Wood to Sriram Balasuryan and               US-REPORTS-0004631       US-REPORTS-0004997
                                                            Redacted
                                                                     , Subject: Theranos Proforma Financials
    1463
                                                            1.8.2014 xlsx - wrong description - wrong Bates - wrong date

    1464
    1465         1/24/2014                                  Notes re Call /w Sunny                                       PFM-GJ-00002688             PFM-GJ-00002689
                 1/26/2014                                  Letter from Elizabeth Holmes to Henry Kissinger              SEC-USAO-EPROD-000332       SEC-USAO-EPROD-000333
    1466
                                                                                                                         (HAK00001303)               (HAK00001304)
    1467         1/26/2014                                  Note from CJ/BG/VK/SriB: Theranos Due Diligence Mtg.         PFM-GJ-00002763             PFM-GJ-00002769
    1468         1/26/2014                                  Notes re Model Top Down                                      PFM-GJ-00002754             PFM-GJ-00002755
                 1/27/2014                                  Email From Alexandra Ertola to Melissa Findley,              SEC-USAO2-EPROD-000087629   SEC-USAO2-EPROD-000087636
                                                            Kurtlatta@juno.com, Subject: RV::: Black Diamond             (SEC-LucasDL-E-0001180)     (SEC-LucasDL-E-0001187)
    1469
                                                            Ventures XII-B, LLC (Theranos, Inc.) Series C-2 Preferred
                                                            Stock Financing
                 1/27/2014                                  Email From Adam Rosendorff to Nicholas Menchel, Max          THPFM0001198017             THPFM0001198019
    1470                                                    Fosque, Daniel Edlin, Christian Holmes, Subject: RE: Drug
                                                            testing, VIP
                 1/27/2014                                  Email From Daniel Young To Sunny Balwani, Elizabeth          THPFM0001201015             THPFM0001201020
    1471
                                                            Holmes, Subject: ASSAY LIsT xlsx
                 1/27/2014                                  Email From Sunny Balwani to Brian Grossman, Elizabeth        TS-0006793
    1472
                                                            Holmes, Subject: Open Items for PFM Investment
                 1/27/2014                                  Email From Sunny Balwani To Kimberly Summe, Brian            TS-0006797
    1473                                                    Grossman, Darin Sadow, Elizabeth Holmes, Subject: Follow
                                                            up in consultant
                 1/27/2014                                  Email From Daniel Young; To: Sunny Balwani, Elizabeth        SEC-USAO-EPROD-000124918    SEC-USAO-EPROD-000124923
    1474
                                                            Holmes, Subject: ASSAY LIST.xlsx                             (TS-0038158)                (TS-0038163)
                 1/27/2014                                  Email From Daniel Young; To: Sunny Balwani, Elizabeth        SEC-USAO-EPROD-000124924    SEC-USAO-EPROD-000124929
    1475
                                                            Holmes; Subject: ASSAY LIST xlsx                             (TS-0038164)                (TS-0038169)
    1476         1/27/2014                                  Notes re Theranos                                            PFM-GJ-00002833
                 1/27/2014                                  Email from B. Grossman to S. Balwani re Questions for Call   PFM-GJ-00000291             PFM-GJ-00000293
    1477
                                                            on Financial Model
                 1/28/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject;       THER-0261594                THER-0261596
    1478
                                                            Questions for Call on Financial Model
                 1/28/2014                                  Email from Christian Holmes to Christian Holmes, re: DOD     THPFM0000019042             THPFM0000019043
    1479
                                                            Meeting Prep
    1480         1/28/2014                                  Notes re Questions for Call on Financial Model               PFM-GJ-00002781             PFM-GJ-00002783
    1481         1/28/2014                                  Note from call /w sunny in San Francisco                     PFM-GJ-00002760
                 1/28/2014                                  Email from S. Balwani re B. Grossman re Open Items for       PFM-GJ-00000332             PFM-GJ-00000335
    1482
                                                            PFM Investment



                                                                                        Page ‐ 72 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 75 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                   End Bates
  Number                                        Witness
                 1/29/2014                                  Correspondence, re:Due Diligence review of Peer Ventures       SEC-USAO-EPROD-000067770
    1483                                                    Group IV, L.P. - From Strategic Investment Group To Lisa       (DH-SF1403-00000130)
                                                            Zuckerman & Michael Blaszyk
                 1/29/2014                                  Email from Elizabeth Holmes to Sunny Balwani and others,       THPFM0001386110
    1484
                                                            No Subject
                 1/29/2014                                  Email from M. Campbell to J. Hutchings re                      SEC-USAO2-EPROD-000051206   SEC-USAO2-EPROD-000051206
    1485
                                                            Theranos/Dignity follow up items                               (PVP042434)                 (PVP042435)
                 1/29/2014                                  Email from Jared Hutchings to Mark Campbell, Subject:          SEC-USAO2-EPROD-000055260   SEC-USAO2-EPROD-000055260
    1486
                                                            Fwd.: CAN YOU REVIEW for accuracy by afternoon                 (PVP059261)                 (PVP059263)
                 1/29/2014                                  Email from Mark Campbell to Jared Hutchings, Subject:          SEC-USAO2-EPROD-000055270   SEC-USAO2-EPROD-000055270
    1487
                                                            Notes on Lisa's Overview                                       (PVP059280)                 (PVP059281)
                 1/29/2014                                  Email From Sunny Balwani To Brian Grossman, Subject:           THER-0261668                THER-0261669
    1488
                                                            Thought you would appreciate
                 1/29/2014                                  Email From Max Fosque To Sunny Balwani, Nishit Doshi,          THPFM0000273340             THPFM0000273343
    1489                                                    Daniel Young, Jeffrey Blickman, Elizabeth Holmes; Subject:
                                                            Series of events; detailed
    1490
                 1/29/2014                                  Email From Mark Pandori To Max Fosque, Subject: End of THPFM0002147554                     THPFM0002147556
    1491
                                                            shift Log 1/28 2pm
                 1/29/2014                                  Email from Brad Arington to Paquita Segarra, Subject: Entry TS-0043735
    1492
                                                            Number: NE9-0122863-9
    1493
                 1/30/2014                                  Memorandum, re: Ratification of Investment Manager             SEC-USAO-EPROD-000067768 SEC-USAO-EPROD-000067768
    1494                                                    Changes - From Alyssa Rieder To Dignity Health                 (DH-SF1403-00000123)     (DH-SF1403-00000124)

                 1/30/2014                                  Memorandum, re: Investment in PEER Ventures Fund IV            SEC-USAO-EPROD-000067769 SEC-USAO-EPROD-000067769
    1495                                                    (Theranos) - From Michael Blaszyk & Lisa Zuckerman To          (DH-SF1403-00000125)     (DH-SF1403-00000129)
                                                            Dignity Health
                 1/31/2014                                  Exhibit 776: Email from Daniel Edlin, Subject: Important for   THPFM0000151894             THPFM0000151895
    1496
                                                            us
                 1/31/2014                                  Email From Daniel Edlin; Subject: Christian Holmes;            TS-0370866                  TS-0370867
    1497
                                                            Elizabeth Holmes; Subject: Important for us
                  2/1/2014                                  Email from Sunny Balwani to Daniel Young and Pranav            THPFM0000799909             THPFM0000799916
    1498
                                                            Patel, Subject: RE: Theranos/Dignity follow up items
                  2/1/2014                                  Walgreens Diagnostic Testing - Program Management Slides       US-REPORTS-0012657          US-REPORTS-0012778
    1499
    1500          2/3/2014                                  Amended and Restated Investors' Rights Agreement               PFM-GJ-00003327             PFM-GJ-00003354
    1501          2/3/2014                                  Amended and Restated Voting Agreement                          PFM-GJ-00003355             PFM-GJ-00003364
    1502          2/3/2014                                  Summary Capitalization                                         PFM-GJ-00003365
    1503          2/3/2014                                  Side Letter                                                    PFM-GJ-00003367             PFM-GJ-00003368
    1504          2/3/2014                                  Certificate fo Designation fo Series C-2 Preferred Stock       PFM-GJ-00003369             PFM-GJ-00003371
    1505          2/3/2014                                  Series C-2 Preferred Stock Purchase Agreement                  PFM-GJ-00003372             PFM-GJ-00003395
    1506          2/3/2014                                  Master Signature Page                                          PFM-GJ-00003325
    1507          2/3/2014                                  Share Certificate                                              PFM-GJ-00003398             PFM-GJ-00003399

                                                                                         Page ‐ 73 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 76 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
    1508          2/3/2014                                  Share Certificate                                           PFM-GJ-00003400          PFM-GJ-00003401
    1509          2/3/2014                                  Share Certificate                                           PFM-GJ-00003402          PFM-GJ-00003403
                  2/5/2014                                  Email thread between Erika Cheung, Romina Riener, Suraj     THPFM0001361933          THPFM0001361935
    1510                                                    Saksena, Adam Rosendorff, and others - Subject: SOPs for
                                                            EDISON Total T4, Total T3, Testosterone, FSH
                  2/5/2014                                  Email thread between Erika Cheung, Adam Rosendorff,         THPFM0002688065          THPFM0002688068
    1511                                                    Romina Riener, Suraj Saksena, and others - Subject: SOPs
                                                            for EDISON Total T4, Total T3, Testosterone, FSH
                  2/5/2014                                  Email from Erika Cheung to Adam Rosendorff, Subject: RE:    THPFM0000001120          THPFM0000001122
    1512                                                    SOPs for EDISON Total T4, Total T3, Testosterone, FSH

                  2/5/2014                                  Email From Adam Rosendorff To David Ramos, Subject:         THPFM0000003306          THPFM0000003307
    1513
                                                            RE: AVIDA 1
                  2/6/2014                                  Investor Bank Documentation re PFM Healthcare Master        FRB-001207               FRB-001215
    1514
                                                            Fund wire
    1515
                  2/6/2014                                  Email from Elizabeth Holmes To Sunny Balwani, Subject:      THER-0262166
    1516
                                                            brian Grossman
                  2/6/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject;      THER-0262168
    1517
                                                            brian Grossman
                  2/7/2014                                  Exhibit 117: Email from Tyler Shultz to Elizabeth Holmes,   THPFM0000799793
    1518
                                                            Subject: RE: Time to talk?
                  2/7/2014                                  Dignity Health and Theranos Collaboration Proposal Term     THPFM0004527121          THPFM0004527128
    1519
                                                            Sheet
    1520
                 2/10/2014                                  Dignity Health Board of Directors Investment Committee      SEC-USAO-EPROD-000067767 SEC-USAO-EPROD-000067767
    1521                                                                                                                (DH-SF1403               (DH-SF1403-00000122)

                 2/10/2014                                  Email From Mark Pandori To Adam Rosendorff, Subject:        THPFM0005255919
    1522
                                                            alert: FW: QC for TSH Failed
    1523
                 2/11/2014                                  Email thread between Erika Cheung, Adam Rosendorff,         THPFM0004955451          THPFM0004955453
    1524                                                    Jamie Liu, and Mark Pandori - Subject: QC for TSH Failed
                                                            After Re-run
                 2/11/2014                                  Email From Mark Pandori To Adam Rosendorff, Subject QC      THPFM0002147453          THPFM0002147456
    1525
                                                            for TSH Failed After Re-run
                 2/11/2014                                  Email from Sunny Balwani to Elizabeth Holmes, Subject:      THPFM0003870505          THPFM0003870514
    1526
                                                            Fwd.: 6tip validation
                 2/12/2014                                  Email From Adam Rosendorff To Sunny Balwani, Brad           ROSEN-0000095            ROSEN-0000096
    1527
                                                            Arrington, Subject: RE: Lab Reports
                 2/12/2014                                  Email From Adam Rosendorff To Mark Pandori, Subject:        THPFM0000003311          THPFM0000003312
    1528
                                                            RE: Both TSH QCs Failed
                 2/12/2014                                  Email from Adam Rosendorff to Sharada Siviarman,            THPFM0000003313          THPFM0000003315
    1529
                                                            Subject: PTH

                                                                                        Page ‐ 74 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 77 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                        Beg Bates                End Bates
  Number                                        Witness
                 2/13/2014                                  Email thread between Erika Cheung, Adam Rosendorff,       THPFM0002137611          THPFM0002137616
    1530                                                    Aurelie Souppe, Jamie Liu, and Romina Riener - Subject:
                                                            Edison 3.5 tests, QC range establish
                 2/14/2014                                  Exhibit 127: Email from Surja Saksena to Tyler Shultz,    THPFM0003733695          THPFM0003733696
    1531
                                                            Subject: FW: TT4 reagent Qualification
                 2/15/2014                                  Exhibit 125: Email from Sunny Balwani to Robert Gordon    SEC-USAO-EPROD-000382443 SEC-USAO-EPROD-000382449
    1532                                                    with attachment, Subject: RE: Phone Call?                 (SWYSEC_000002441)       (SWYSEC_000002447)

    1533
    1534
                 2/15/2014                                  Email From Kurt Latta To Alexandra Ertola, Subject:       SEC-USAO-EPROD-000096522 SEC-USAO-EPROD-000096525
    1535                                                    Theranos                                                  (SEC_LucasDL-E-0000186)# (SEC_LucasDL-E-0000189)

                 2/18/2014                                  This Woman Invented a Way to Run 30 Lab Tests on Only     MEDIA-000365             MEDIA-000365
    1536
                                                            One Drop of Blood - Caitlin Roper
                 2/18/2014                                  Exhibit 864: Email from Sunny Balwani to Robert Gordon,   PFM-DEPO-00017871        PFM-DEPO-00017872
    1537                                                    Subject: Safeway - Theranos

                 2/18/2014                                  Exhibit 126: Email from Sunny Balwani to Robert Gordon,   SEC-USAO-EPROD-000382438 SEC-USAO-EPROD-000382439
    1538                                                    Subject: RE: Theranos - Values of Notes                   (SWYSEC_000002436)       (SWYSEC_000002437)

                 2/19/2014                                  Email From Sunny Balwani To Adam Rosendorff, Subject:     ROSEN-0000112            ROSEN-0000114
    1539
                                                            Low HDLs- UPDATE
                 2/19/2014                                  Email From Sunny Balwani To Adam Rosendorff, Subject:     THPFM0000001161          THPFM0000001163
    1540
                                                            Low HDLs-UPDATE
                 2/19/2014                                  Email From Daniel Young To Adam Rosendorff, Sunny         THPFM0000283860          THPFM0000283863
    1541
                                                            Balwani, Subject: Low HDLs
                 2/19/2014                                  Email From Daniel Young To Sunny Balwani, Adam            THPFM0000286579          THPFM0000286585
    1542                                                    Rosendorff, Mark Pandori, Subject: RE: Low HDLs-
                                                            UPDATE
                 2/19/2014                                  Email From Adam Rosendorff To Sunny Balwani, Daniel       THPFM0001407078          THPFM0001407082
    1543                                                    Young, Mark Pandori, Subject: RE: LOW HDLs- UPDATE

                 2/19/2014                                  Email From Daniel Young To Sunny Balwani, Elizabeth       THPFM0001555770          THPFM0001555772
    1544
                                                            Holmes, Subject: Low HDLs
                 2/19/2014                                  Email From Mark Pandori To Langly Gee, Subject: Low       THPFM0001892124          THPFM0001892125
    1545
                                                            HDLs
                 2/19/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:    SEC-USAO-EPROD-000126119 SEC-USAO-EPROD-000126205
    1546
                                                            Safeway Inc. Announces 4th Quarter Results                (TS-0039359)             (TS-0039445)
                 2/19/2014                                  Email From Sunny Balwani to Elizabeth Holmes, Subject:    TS-0231083               TS-0231084
    1547
                                                            Critical Values
                 2/20/2014                                  Exhibit 128: Email from Erika Cheung to Tyler Shultz,     THPFM0004809448          THPFM0004809449
    1548
                                                            Subject: FW: Proficiency spread sheet


                                                                                        Page ‐ 75 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 78 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                 2/20/2014                                  Multiple Emails and attachments - Subjects: Proficiency     PFM-DEPO-00005431        PFM-DEPO-00005456
    1549
                                                            spread sheet; New QC measure for Edisons; Folloy Up
                 2/20/2014                                  Email From Adam Rosendorff To Mark Pandori, Subject:        THPFM0000003342          THPFM0000003345
    1550
                                                            Low HDLs-UPDATE
                 2/20/2014                                  Email from Danise Yam to Amy Habie, Subject: RE:            THPFM0003028678           THPFM0003028684
    1551
                                                            Executed Stock Option Agreement
    1552
                 2/21/2014                                  Email From Adam Rosendorff To Sunny Balwani, Elizabeth      ROSEN-0000115            ROSEN-0000119
    1553
                                                            Holmes, Subject: RE: HDL values
    1554         2/21/2014                                  Email from Suraj Saksena to Sunny Balwani, Subject: Tyler   THPFM0001318288
                 2/21/2014                                  Email From Adam Rosendorff To Sunny Balwani, Daniel         THPFM0001407063          THPFM0001407067
    1555
                                                            Young, Elizabeth Holmes, Subject: RE: HDL values
                 2/21/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Daniel        THPFM0001702831          THPFM0001702834
    1556
                                                            Young, Paul Patel, Subject: Emailing: PA01458_PA01420
                 2/22/2014                                  Email from Mark Pandori to Erika Cheung - Subject: Task     THPFM0001799207          THPFM0001799208
    1557
                                                            Assignments w/ attachment
                 2/22/2014                                  Email From Sunny Balwani To Mark Pandori, Daniel Young      THPFM0000001199          THPFM0000001201
    1558                                                    ,Adam Rosendorff, Paul Patel, Elizabeth Holmes, Subject:
                                                            Morning HDL Study Tecan Dilution Results
                 2/22/2014                                  Email From Daniel Young To Mark Pandori, Sunny              THPFM0000001202          THPFM0000001204
    1559                                                    Balwani, Adam Rosendorff, Paul Patel, Subject Morning
                                                            HDL Study Tecan Dilution Results
                 2/22/2014                                  Email from S. Balwani to B. Grossman re Safeway LBO         PFM-GJ-00002813
    1560
                                                            News
    1561         2/23/2014                                  Email From Suraj Saksensa to Sunny Balwani                  THPFM0001582908          THPFM0001582909
                 2/23/2014                                  Email From Adam Rosendorff To Mark Pandori, Subject:        THPFM0002147134          THPFM0002147139
    1562
                                                            Morning HDL Study Tecan Dilution Results
                 2/24/2014                                  Attachment 2: Document titled "Re: FDA Minutes for          US-REPORTS-0006479       US-REPORTS-0006484
    1563
                                                            Q131644 February 24, 2014 meeting."
                 2/24/2014                                  Rosendorff email to Gmail account re Cholesterol            SEC-USAO2-EPROD-000070971 SEC-USAO2-EPROD-000071073
    1564                                                                                                                (SEC-ArendsenH-E-0000046-47)

    1565
                 2/25/2014                                  Email from Sunny Balwani to Daniel Young and others,        ROSEN-0000132            ROSEN-0000137
    1566
                                                            Subject: RE: proficiency testing for LDTs
    1567
                 2/25/2014                                  Email from Elizabeth Holmes to Adam Rosendorff, Subject: ROSEN-0000143               ROSEN-0000147
    1568
                                                            RE: proficiency testing for LDTs
                 2/25/2014                                  Email from Sunny Balwani To Adam Rosendorff, Langly         ROSEN-0000161            ROSEN-0000167
    1569                                                    Gee, Daniel Young, Mark Pandori, Subject: proficiency
                                                            testing for LDTs
                 2/25/2014                                  Email from Mark Pandori to Adam Rosendorff, Sunny           THPFM0000001266           THPFM0000001276
    1570                                                    Balwani, and Daniel Young, Subject: RE: proficiency testing
                                                            for LDTs

                                                                                        Page ‐ 76 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 79 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                End Bates
  Number                                        Witness
    1571
                 2/25/2014                                  Email from Suraj Saksena to Sunny Balwani, Daniel Young,       THPFM0000273319          THPFM0000273322
    1572                                                    Samantha Anekal and Sharada Sivaraman, Subject: RE
                                                            proficiency testing for LDTs
                 2/25/2014                                  Email From Sunny Balwani To Daniel Young, Adam                 THPFM0000798829          THPFM0000798833
    1573                                                    Rosendorff, Landly Gee, Mark Pandori, Samartha Anekal,
                                                            Elizabeth Holmes, Subject: proficiency testing for LDTs
                 2/25/2014                                  Email From Sunny Balwani To Daniel Young, Elizabeth            TS-0009275               TS-0009277
    1574
                                                            Holmes, Subject: syphilis validation
                 2/25/2014                                  Email from Sunny Balwani to Sharada Sivaraman and Suraj        TS-0231085               TS-0231089 - includes
    1575
                                                            Saksena, Subject: FW: proficiency testing for LDTs                                      attachments
                 2/25/2014                                  Email from Sunny Balwani to Adam Rosendorff, Daniel            TS-0231094               TS-0231097
    1576                                                    Young, and Langly Gee, Subject: RE: proficiency testing for
                                                            LDTs
                 2/25/2014                                  Email from Adam Rosendorff to Sunny Balwani and Daniel         TS-0231103               TS-0231107
    1577
                                                            Young, Subject: RE: proficiency testing for LDTs
                 2/25/2014                                  Email From Elizabeth Holmes; To: Daniel Young, Sunny           TS-0231136               TS-0231141
    1578
                                                            Balwani; Subject: proficiency testing for LDTs
                 2/25/2014                                  Email From Daniel Young; To: Sunny Balwani; Subject:           TS-0231142               TS-0231144
    1579
                                                            syphilis validation
                 2/25/2014                                  Email From Sunny Balwani To Adam Rosendorff, Subject:          TS-0231163               TS-0231168
    1580
                                                            proficiency testing for LDTs
                 2/25/2014                                  Email From Sharada Sivaraman To Sunny Balwani, Daniel          TS-0231175               TS-0231176
    1581                                                    Young, Elizabeth Holmes, Subject: parallel testing for VitD,
                                                            TSH, PSA and FT4
    1582
    1583
                 2/26/2014                                  Exhibit 119: Email from Tyler Schultz to Daniel Young,         THPFM0004570006          THPFM0004570009
    1584
                                                            Subject: RE: Follow UP
    1585
    1586
    1587         2/26/2014                                  Email thread - Subject: 3.5 Readers                            THPFM0001365352          THPFM0001365354
                 2/26/2014                                  Email From Adam Rosendorff To Redacted @gmail.com,             ROSEN-0000154            ROSEN-0000160
    1588
                                                            Subject: proficiency testing for LDTs
                 2/26/2014                                  Email From Erika Cheung To Jamie Lie, Subject: FW: New         THPFM0000170875          THPFM0000170876
    1589
                                                            QC measure for Edisons
                 2/26/2014                                  Email From Daniel Young; To Elizabeth Holmes, Sunny            THPFM0000798753          THPFM0000798755
    1590
                                                            Balwani, Subject: syphilis validation
                 2/26/2014                                  Email From Daniel Young; To: Tyler Schultz, Subject:           THPFM0004809453          THPFM0004809457
    1591
                                                            Follow Up
                 2/27/2014                                  Email from Jamie Dodge to George Hamilton RE:                  SEC-USAO-EPROD-000073361 SEC-USAO-EPROD-000073365
    1592
                                                            Investment oversight call follow-up                            (IHC0002691)             (IHC0002695)


                                                                                         Page ‐ 77 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 80 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                 2/27/2014                                  Email from Erika Cheung to Mark Pandori - Subject:           PFM-DEPO-00005097
    1593
                                                            Redundancy
    1594
                 2/27/2014                                  Email From Erika Cheung to Mark Pandori, Subject:             THPFM0000001277
    1595
                                                            Redundancy
    1596         2/28/2014                                  Email thread - Subject: TSH on standby                        THPFM0000001278         THPFM0000001279
                 2/28/2014                                  Email from S. Balwani to B. Grossman re Labs - Theranos PFM-GJ-00002745               PFM-GJ-00002745
    1597
                                                            update
                  3/1/2014                                  Article - Take Part - Forget Vials of Blood - New Tests       MEDIA-000010            MEDIA-000010
    1598                                                    Require Just One Drop: How a Stanford Dropout is
                                                            revolutionizing the blood-testing industry - Liana Aghajanian
                  3/1/2014                                  Article - Wired - One Drop, Infinite Data: How Elizabeth      MEDIA-000045            MEDIA-000049
    1599
                                                            Holmes Built a Better Blood Test - Caitlin Roper
                  3/1/2014                                  Email, re: Interview for Smithsonian Magazine - From          TS-1088328              TS-1088331
    1600                                                    Jeffrey Blickman To Elizabeth Holmes, Sunny Balwani,
                                                            Daniel Edlin & Christian Holmes
    1601
                  3/3/2014                                  Email from Michael Finn to Donald Lucas, Subject: Industry   SEC-USAO2-EPROD-000029332 SEC-USAO2-EPROD-000029338
    1602
                                                            Perspective on Theranos                                      (LVG00004794              (LVG00004800)
                  3/4/2014                                  Email from Danise Yam to Amy Habie, Subject: RE:             THPFM0003012267            THPFM0003012272
    1603
                                                            Executed Stock Option Agreement
                  3/5/2014                                  Email from Romina Riener to Mark Pandori - Subject SCU       THPFM0000170837          THPFM0000170838
    1604
                                                            1575 follow-up / outlier deletion by CLAs
                  3/5/2014                                  Email From Season Flores To Elizabeth Holmes, Subject:       THPFM0000798603          THPFM0000798607
    1605
                                                            HOT List 3/4!
                  3/5/2014                                  Email, re: Re: I hope you are enjoying all the Interviews    WAG-AZ-LITIG-000864      WAG-AZ-LITIG-000864
    1606
                                                                                                                         (WG146026)               (WG146026)
                  3/6/2014                                  Department of Health and Human Services, Food and Drug       THER-1995654             THER-1995658
    1607                                                    Administration, Letter from Kellie B. Kelm (FDA), Lead
                                                            Reviewer to Brad Arington, RE: Q140057
    1608
    1609          3/6/2014                                  Email from S. Balwani to B. Grossman re Albertsons           PFM-GJ-00002787          PFM-GJ-00002794
                  3/7/2014                                  Email from Christian Holmes to Christian Holmes, re: CVS     THPFM0001369648          THPFM0001369650
    1610
                                                            discussion w SB
                  3/8/2014                                  Email thread between Erika Cheung, Jamie Liu, Hoda           THPFM0000170839          THPFM0000170841
    1611                                                    Alamdar, Mark Pandori, and others - Subject: Double
                                                            Checking Tecan Specs and Strange Patient Results
    1612          3/8/2014                                  Theranos Overview_2014_AZ Legislature Power Point            THER-0217068             THER-0217127
                 3/11/2014                                  Email thread between Stella Howard, Hoda Alamdar, and        THPFM0001621044          THPFM0001621045
    1613                                                    Jamie Lie, Erika Cheung and others Cced - Subject: Vit D
                                                            for Forrest Howard w/ attachment
                 3/11/2014                                  Email From Lisa Zuckerman To Elizabeth Holmes, Jared         TS-0001588
    1614                                                    Hutchings, Subject: Dignity Health Investment Committee
                                                            Retreat- Invitation

                                                                                        Page ‐ 78 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 81 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                  End Bates
  Number                                        Witness
                 3/11/2014                                  Email From Jeffrey Blickman TO Sunny Balwani, Subject:      TS-0804452                 TS-0804454
    1615
                                                            Walgreens Theranos Presentation
                 3/12/2014                                  Video - Arizona Senate Health and Human Services            MEDIA-000416               MEDIA-000416
    1616
                                                            Committee
                 3/12/2014                                  Email from Erika Cheung to Vishnu Reddy, Samartha           THPFM0001494625            THPFM0001494626
    1617                                                    Anekal, Alphonso Nguyent, Jared Oleary, and others -
                                                            Subject: Documented Cases of Reader 3.5 Errors
                 3/13/2014                                  Attachment 1: Document titled "Meeting Minutes: Theranos-   US-REPORTS-0006700;        US-REPORTS-0006704
    1618                                                    FDA Internal CLIA Waiver Study Options Meeting 1 held
                                                            March 13, 2014."
                 3/17/2014                                  Exhibit 774: Email from Sunny Balwani, Subject: RE:         THPFM0001502382            THPFM0001502386
    1619
                                                            Update: Week ending 3/16
                 3/17/2014                                  Email From Sunny Balwani, To: Christian Holmes; Subject:    TS-0804866                 TS-0804868
    1620
                                                            Update: Week ending 3/16
                 3/18/2014                                  Email between Gary Roughead and Bruce Doll, Subject:        SEC-USAO-EPROD-000011741
                                                            Theranos follow-up                                          (ROUGHEAD_THERANOS_000
    1621
                                                                                                                        1215)

                 3/18/2014                                  PowerPoint, re: Theranos: Meeting of the Board of Directors TS-0023719                 TS-0023811
    1622
    1623
    1624
    1625
                 3/18/2014                                  Email, re: Re: Kevin Hunter, Collaborate Follow Up          WAG-AZ-LITIG-001171        WAG-AZ-LITIG-001173
    1626
                                                                                                                        (WG146027)                 (WG146029)
    1627
                 3/20/2014                                  Email From Nicholas Haase To Erez Galol, Daniel Young,      THPFM0000055531            THPFM0000055539
    1628                                                    Samartha Anekal, Subject; Validation Protocol/Data
                                                            Analysis Format Follow Up
                 3/20/2014                                  Email From Samartha Anekal, To: Daniel Young; Timothy       THPFM0000103049            THPFM0000103053
    1629
                                                            Smith, Subject: H-Bridge Cooling Rework
                 3/21/2014                                  Email From Daniel Young; To: Max Fosque, Sunny              TS-0044955                 TS-0044957
    1630                                                    Balwani, Mark Pandori; Subject: what % of our samples
                                                            since 9/9 are we running in-house
                 3/26/2014                                  Exhibit 113: Email from Sunny Balwani to Robert Gordon      SEC-USAO-EPROD-000382516 SEC-USAO-EPROD-000382519
    1631                                                    with attachment, Subject: Recap of our conversation         (SWYSEC_000002514)       (SWYSEC_000002517)

                 3/28/2014                                  Email thread between Erika Cheung, Li Ding-Chiang, and THPFM0004221326                 THPFM0004221328
    1632                                                    others - Subject: tPSA result for SCU # 7340 NOT
                                                            ENTERED into LIS
                 3/28/2014                                  Email From Langly Gee To Erika Cheung, Mark Pandori,   THPFM0001362138                 THPFM0001362139
    1633
                                                            Aurelie Souppe, Subject: Failed QC
                 3/31/2014                                  Theranos Standard Operating Procedure CL SOP-15022 M5 THPFM0004221972                  THPFM0004221975
    1634
                                                            SOP

                                                                                        Page ‐ 79 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 82 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                   End Bates
  Number                                        Witness
                  4/1/2014                                  Questions for Sunny handwritten notes                      SEC-USAO2-EPROD-000043890 SEC-USAO2-EPROD-000043890
    1635                                                                                                               (PFM-SEC-00002985)        (PFM-SEC-00002990)

                  4/1/2014                                  Exhibit 114: Email from Robert Gordon to Sunny Balwani     SEC-USAO-EPROD-000382532 SEC-USAO-EPROD-000382537
    1636                                                    with attachment, Subject: Theranos - Rent Model Term       (SWYSEC_000002530)       (SWYSEC_000002535)
                                                            Sheet
                  4/1/2014                                  Letter to Elizabeth Holmes from Sherri Venticimque-        THPFM0004646097             THPFM0004646099
    1637
                                                            Presti(Billing Manager); Boies ,Schiller & Flexner LLP
                  4/1/2014                                  Notes - Theranos Update                                    SEC-USAO2-EPROD-000043854
    1638
    1639          4/1/2014                                  Notes re Theranos                                          PFM-GJ-00002832
                  4/2/2014                                  Theranos Update 4.1.2014                                   SEC-USAO2-EPROD-000043839
    1640                                                                                                               (PFM-SEC-00002763)

                  4/2/2014                                  Email from Roger Parloff (Fortune Magazine) to Elizabeth   THPFM0004673831             THPFM0004673836
    1641
                                                            Holmes (Dawn Schneider was added to the email chain)
                  4/4/2014                                  Email between Elizabeth Holmes and Gary Roughead,          SEC-USAO2-EPROD-000059794 SEC-USAO2-EPROD-000059797
                                                            Subject: RE: Greetings                                     (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    1642
                                                                                                                       1930)                     1933)

                  4/4/2014                                  Letter to Elizabeth Holmes from Sherri Venticinque-Presti, THPFM0004646100             THPFM0004646102
    1643
                                                            Billing Manager, Boies, Schiller & Flexner LLP
                  4/4/2014                                  E-mail chain titled "Question from Dr. Scott Wood re:       TS-1086397                 TS-1086398
    1644
                                                            patient results"
                  4/6/2014                                  Email, re: DaVita /HCP - From Jared Hutchings To            TS-0001583
    1645
                                                            Elizabeth Holmes
    1646          4/7/2014                                  Elizabeth Holmes Interview partial transcription - 04/07/14 PARLOFF-0000018            PARLOFF-0000108
    1647          4/7/2014                                  Audio File (mp3) - Elizabeth Holmes - 04/07/14 (Part 1)     PARLOFF-0000184            PARLOFF-0000184
    1648          4/7/2014                                  Audio File (mp3) - Elizabeth Holmes - 04/07/14 (Part 2)     PARLOFF-0000185            PARLOFF-0000185
                  4/7/2014                                  Email from Stephanie Elder to Elizabeth Holmes, Subject: US-REPORTS-0008240            US-REPORTS-0008242
    1649
                                                            RE: W911QY-12-P-0323
                  4/8/2014                                  Email from Bert Zimmerli to George Hamilton RE: Theranos SEC-TX-000001854
    1650
                                                            4/24 meeting objectives                                     (IHC0002724)
    1651          4/8/2014                                  Audio File (mp3) - Elizabeth Holmes - 04/08/14              PARLOFF-0000186            PARLOFF-0000186
    1652          4/8/2014                                  Audio File (mp3) - Elizabeth Holmes - 04/08/14              PARLOFF-0000187            PARLOFF-0000187
    1653          4/8/2014                                  Audio File (mp3) - Elizabeth Holmes - 04/08/14              PARLOFF-0000188            PARLOFF-0000188
    1654
                  4/9/2014                                  Email thread between Erika Cheung and Suraj Saksena -      THPFM0000170922             THPFM0000170924
    1655
                                                            Subject: Do any of you have the Vit D QC data file open?
    1656         4/9/2014                                   Sunny Balwani Notes/transcription - 04/09/14               PARLOFF-0000124             PARLOFF-0000128
    1657         4/10/2014                                  Audio File (mp3) - Elizabeth Holmes - 04/10/14             PARLOFF-0000189             PARLOFF-0000189
                 4/10/2014                                  Email, re: Re: following the project call - From Nimesh    WAG-AZ-LITIG-001174         WAG-AZ-LITIG-001176
    1658
                                                            Jhaveni To Stewart Wasson                                  (WG025445)                  (WG025447)


                                                                                        Page ‐ 80 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 83 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates              End Bates
  Number                                        Witness
                 4/10/2014                                  Email, re: Re: following the project call - From Nimesh       WAG-AZ-LITIG-001177    WAG-AZ-LITIG-001179
    1659
                                                            Jhaveni To Christian Holmes                                   (WG025451)             (WG025453)
                 4/11/2014                                  Exhibit 116: Email from Tyler Shultz to Elizabeth Holmes,     THPFM0000797369        THPFM0000797374
    1660
                                                            Subject: RE: Follow up to previous discussion
                 4/11/2014                                  Exhibit 120: Message to Tyler regarding his 4/11/2014 email   PFM-DEPO-00004911      PFM-DEPO-00004922
    1661
                                                            to Elizabeth Holmes
                 4/11/2014                                  Email From Elizabeth Holmes; To: Daniel Young, Sunny          TS-0231209             TS-0231214
    1662
                                                            Balwani; Subject: Follow up to previous discussion
                 4/12/2014                                  Exhibit 121: Email from Elizabeth Holmes to Tyler Shultz,     THPFM0001360712        THPFM0001360717
    1663
                                                            Subject: RE: Follow up to previous discussion
                 4/12/2014                                  Email From Sunny Balwani To Daniel Young, Chinmay             THPFM0003650516        THPFM0003650518
    1664                                                    Pangakar, Samartha Aneka,Suraj Saksena, Elizabeth
                                                            Holmes, Subject: FW: QC on devices in upstairs Lab
                 4/12/2014                                  Email From Sunny Balwani To Daniel Young, Elizabeth           TS-0009320             TS-0009326
    1665
                                                            Holmes, Subject: Follow up to previous discussion
                 4/12/2014                                  Email From Sunny Balwani To Daniel Young, Elizabeth           TS-0009341             TS-0009348
    1666
                                                            Holmes, Subject: follow up to previous discussion
                 4/12/2014                                  Email From Daniel Young To Sunny Balwani, Elizabeth           TS-0773306             TS-0773312
    1667
                                                            Holmes, Subject: Follow up to a previous discussion
                 4/13/2014                                  Email From Anam Khan To Jeffrey Blickman, Subject: VIP        THPFM0000192210        THPFM0000192218
    1668
                                                            Demo- Sample Normandy
                 4/13/2014                                  Email From Sunny Balwani To Daniel Young, Elizabeth           TS-0009365            TS-0009380
    1669
                                                            Holmes, Subject: my response to Tyler
                 4/14/2014                                  Exhibit 434: Email from Danise Yam to Manpreet Singh,         THPFM0001449029       THPFM0001449041
    1670
                                                            Subject: RE: Urgent
                 4/14/2014                                  Email, re: Fwd.: weekly update 4/13                            US-REPORTS-0012264 (THER- US-REPORTS-0012264 T)HER-
    1671
                                                                                                                           AZ-03539312)              AZ-03539315)
                 4/14/2014                                  Piece on Elizabeth Holmes for the "Time 100," statement by SEC-USAO-EPROD-000333775
    1672
                                                            Henry Kissinger                                                (HAK00002389)
                 4/15/2014                                  Exhibit 954: Email from Nimesh Jhaveri to Kermit Crawford THPFM0000797107                THPFM0000797108
    1673                                                    and others, Subject: Diagnostic Testing - Live in 10 stores in
                                                            Phoenix!!
                 4/15/2014                                  Exhibit 115: Email from Sunny Balwani to Robert Gordon SEC-USAO-EPROD-000382503 SEC-USAO-EPROD-000382510
    1674                                                    with attachment, Subject: RE: Theranos - Rent Model Term (SWYSEC_000002501)              (SWYSEC_000002510)
                                                            Sheet
                 4/15/2014                                  Email From Tyler Shultz To Sunny Balwani, Elizabeth            TS-0009481                TS-0009491
    1675                                                    Holmes, Daniel Young, Subject: Follow up to previous
                                                            discussion
                 4/15/2014                                  Email from Nimesh Jhaveri to Walgreens staff, Subject:         WAG-AZ-LITIG-001744       WAG-AZ-LITIG-001746
    1676
                                                            Diagnostic Testing - Live in 10 stores in Phoenix!             (WG002905)                (WG002907)
                 4/15/2014                                  Email From Victoria Collorn; To: Season Flores; Subject:       TS-0261442                TS-0261444
    1677
                                                            charter quote
                 4/15/2014                                  Email from H. Holmes to M. Ramamurthy re Follow up to THPFM0000846961                    THPFM0000846969
    1678
                                                            previous discussion

                                                                                        Page ‐ 81 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 84 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                         Beg Bates                    End Bates
  Number                                        Witness
                 4/15/2014                                  Email from S. Balwani to M. Ramamurthy re Follow up to      THPFM0001329130              THPFM0001329143
    1679
                                                            previous discussion
    1680         4/16/2014                                  Theranos Press Release - Appointment of Bill Frist to BOD   PARLOFF-0000173              PARLOFF-0000173
    1681         4/16/2014                                  Erika Cheung letter of resignation                          PFM-DEPO-00005077
                 4/16/2014                                  Theranos Appoints William H. Frist, M.D., to                THER-0271913                 THER-0271913
    1682
                                                            its Board of Directors
                 4/16/2014                                  Email from Daniel Edlin to Stella Howard, Mark Pandori,     THPFM0000001429              THPFM0000001430
    1683                                                    Tina Lin, Normandy, CLIA.lab, Subject: RE: VIP Customer
                                                            tomorrow (Wednesday) at 9am
                 4/18/2014                                  Rosendorff email to Gmail account re FW: Potassium          SEC-USAO2-EPROD-000070971 SEC-USAO2-EPROD-000071073
    1684                                                                                                                (SEC-ArendsenH-E-0000043-45)

                 4/21/2014                                  Email From Tim Hamill To Daniel Young, Betty Yalich,        THPFM0001398050              THPFM0001398060
    1685
                                                            Michael Skehan, Subject: Theranos Study
                 4/21/2014                                  Letter to Elizabeth Holmes from Sherri Venticimque-         THPFM0004646103              THPFM0004646132
    1686
                                                            Presti(Billing Manager); Boies ,Schiller & Flexner LLP
                 4/22/2014                                  Email, re: Re: Diagnostics Testing - Live in 10 stores in   (WAG-AZ-LITIG-               (WAG-AZ-LITIG-0011847
    1687
                                                            Phoenix!! - From Nimesh Jhaveri To Jay Rosan                001184)WG006861              (WG006864)
                 4/23/2014                                  Email From Suraj Saksena to Adam Rosendorff and             THPFM0000001468              THPFM0000001471
    1688
                                                            Chinmay Pangarkar, Subject: HCGQC Material
    1689
                 4/24/2014                                  Email from C. Holmes to L. Zuckerman et al re Draft of slide SEC-USAO2-EPROD-000051680   SEC-USAO2-EPROD-000051680
    1690
                                                            - for review                                                 (PVP044376)                 (PVP044379)
                 4/24/2014                                  Email, re: Re: reporter's inquiry - Theranos                 WAG-AZ-LITIG-001188         WAG-AZ-LITIG-001190
    1691
                                                                                                                         (WG002981)                  (WG002983)
                 4/25/2014                                  Exhibit 865: Email from Sunny Balwani to Robert Gordon, PFM-DEPO-00017873                PFM-DEPO-00017876
    1692
                                                            Subject: Safeway/Theranos
                 4/25/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject: THER-0272569
    1693
                                                            FW:
                 4/26/2014                                  Email From Arosendorff To Daniel Young, Max Fosque,          THPFM0001400520             THPFM0001400524
    1694                                                    Mark Oandori, Nishit Dosh, Christian Holmes, Nicholas
                                                            Haase, Subject: Visitors today- WAG VIP
                 4/26/2014                                  Email from Maz Fosque to Mark Pandori, Adam Rosendorff, THPFM0001495708                  THPFM0001495710
    1695                                                    Daniel Young, Nick Hasse, Nishit Dashi & Christian
                                                            Holmes, re: Fwd.: Visitors today - WAG VIP
    1696
                  5/1/2014                                  E-mail from Tim Richards to Sunny Balwani re Interest in    THPFM0000796297              THPFM0000796298
    1697
                                                            Seventh Sense Biosystems
                  5/1/2014                                  Email from Sunny Balwani to Elizabeth Holmes re             THPFM0001558606              THPFM0001558608
    1698
                                                            Safeway/Theranos
                  5/1/2014                                  Email, re: FW: Phoenix Store visit - From Nimesh Jhaveri    WAG-AZ-LITIG-001191          WAG-AZ-LITIG-001193
    1699
                                                            To Stewart Wasson                                           (WG006872)                   (WG006874)
                  5/3/2014                                  E-mail from Daniel Young to Sunny Balwani, Nishit Doshi,    TS-0550583                   TS-0550584
    1700
                                                            Elizabeth Holmes, Subject: RE: Advia 3

                                                                                         Page ‐ 82 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 85 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                End Bates
  Number                                        Witness
                  5/4/2014                                  Email From Daniel Young; To: Nishit Doshi, Curtis              THPFM0002013455          THPFM0002013461
    1701                                                    Schneider, Erez Falil, Xinwei Sam Gong; Subject: New Data
                                                            for ISE validation
                  5/4/2014                                  Email, re: Re: Phoenix Store visit - From Harry Leider To      WAG-AZ-LITIG-002137      WAG-AZ-LITIG-002140
    1702
                                                            Jeff Kang & Suzanne Hansen                                     (WG023750)               (WG023753)
                  5/4/2014                                  Email, re: Re: Clinic Visits - From Nimesh To PHI(redacted)    WAG-AZ-LITIG-001198      WAG-AZ-LITIG-001203
    1703
                                                                                                                           (WG025581)               (WG025586)
                  5/5/2014                                  Email thread from 4/4/2014-5/5/2014 between Brad               THER-1995692             THER-1995695
    1704                                                    Arington and Kellie Kelm (FDA), Subject: Supplement to
                                                            Pre-Submission Q140057
    1705
                  5/5/2014                                  Email, re: Re: Phoenix Store Visit - From Nimesh Jhaveni       WAG-AZ-LITIG-002141      WAG-AZ-LITIG-002145
    1706
                                                            To Stewart Wasson                                              (WG003008)               (WG003012)
                  5/5/2014                                  Email, re: Re: Clinic Visits - From Harry Leider To Nimesh     WAG-AZ-LITIG-001212      WAG-AZ-LITIG-001217
    1707
                                                            Jhaveri & Suzanne Hansen                                       (WG023755)               (WG023760)
                  5/6/2014                                  Email, re: Re: details about vp vs fs - From Nimesh Jhaveri    TS-0812253
    1708
                                                            To Sunny Balwani
                  5/6/2014                                  Email from Sunny Balwani to Elizabeth Holmes re FW:            THPFM0001558533          THPFM0001558533
    1709
                                                            Final Deck with attachment
                  5/6/2014                                  Email from Christian Holmes to Christian Holmes, re:           THPFM0003764673
    1710
                                                            Sample use cases
                  5/6/2014                                  Email from P. Haworth to Jhaveri et al re Diagnostic TestingWAG-SEC--000693          WAG-SEC--000709          (WAG-
    1711
                                                            Executive Steering Committee Slide Deck                     (WAG-TH-00048207)        TH-00048222)
                  5/7/2014                                  Theranos Meeting Minutes                                    SEC-USAO-EPROD-000072275
    1712
                                                                                                                        (IHC0001605)
                  5/7/2014                                  Email, re: FW: details about vp vs fs - From Nimesh Jhaveri WAG-TH-DOJ-00015826
    1713
                                                            To Brad Wasson
                  5/8/2014                                  Email, re: Cedars / Theranos - From Jared Hutchings To      TS-0001557
    1714
                                                            Elizabeth Holmes & Christian Holmes
                  5/9/2014                                  PowerPoint, re: Theranos Meeting of the Board of Directors THPFM0001672890
    1715
                 5/10/2014                                  Exhibit 116: Email from Robert Gordon to Sunny Balwani,        SEC-USAO-EPROD-000382548 SEC-USAO-EPROD-000382549
    1716                                                    Subject: Safeway / Theranos                                    (SWYSEC_000002546)       (SWYSEC_000002547)

                 5/10/2014                                  Email From Elizabeth Holmes to Daniel Young, Sunny             THPFM0000101698          THPFM0000101701
    1717
                                                            Balwani, Subject: e: ISE output
    1718         5/12/2014                                  Audio File (mp3) - Elizabeth Holmes - 05/12/14                 PARLOFF-0000190          PARLOFF-0000190
    1719         5/12/2014                                  Audio File (mp3) - Elizabeth Holmes - 05/12/14                 PARLOFF-0000191          PARLOFF-0000191
    1720         5/12/2014                                  Email, From Dick Kovacevich To Elizabeth Holmes                THPFM0000795744          THPFM0000795745
    1721
                 5/13/2014                                  Theranos visit w/ sunny late Apr 14 - Partner Fun              SEC-USAO2-EPROD-000043891 SEC-USAO2-EPROD-000043891
    1722                                                    Management                                                     (PFM-SEC-00002991)#       (PFM-SEC-00002993)

    1723

                                                                                         Page ‐ 83 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 86 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                  End Bates
  Number                                        Witness
                 5/13/2014                                  Rosendorff email to C. Pangarkar, bcc to Gmail, re PT        SEC-USAO-EPROD-001963014
    1724                                                    testing for Edisons                                          (THPFM0001580129)

                 5/14/2014                                  Email form Elizabeth Holmes to Ryan Karpel, cc Sunny         TS-1052342                 TS-1052353
    1725                                                    Balwani, Tracy Masson, Christian Holmes, RE: AZ PSC
                                                            Reports 5/13
                 5/15/2014                                  Email from Michael Craig to Sunny Balwani, Subject: RE:      THPFM0003611441            THPFM0003611442
    1726
                                                            QC Update & Findings
                 5/16/2014                                  Email from Christian Holmes to Dustin Cook cc George         SEC-USAO-EPROD-000073377 SEC-USAO-EPROD-000073383
    1727
                                                            Hamilton RE: Next Steps                                      (IHC0002707)             (IHC0002713)
                 5/16/2014                                  Exhibit 778: Email from Christian Holmes to Dustin Cook,     PFM-DEPO-00015636        PFM-DEPO-00015642
    1728
                                                            Subject: RE: Next Steps
    1729
                 5/16/2014                                  Email from Christian Holmes to Christian Holmes, re: Sales   THPFM0001372282            THPFM0001372283
    1730
                                                            notes from EAH
    1731         5/21/2014                                  Audio File (mp3) - Elizabeth Holmes - 05/21/14               PARLOFF-0000192            PARLOFF-0000192
                 5/21/2014                                  Email From Elizabeth Holmes To Lisa Durkin, Subject:         THER-0276761               THER-0276805
    1732
                                                            Roger Parloff- aggregated actions items
                 5/23/2014                                  Email from Elizabeth Holmes to Robert Edwards re Follow      TS-0009166                 TS-0009173
    1733
                                                            up to our call
                 5/22/2014                                  Email, re: Re: Diagnostics Testing - Live in 10 stores in    WAG-AZ-LITIG-001219        WAG-AZ-LITIG-001221
    1734
                                                            Phoenix!! - From Jay Rosan To Nimesh Jhaveri                 (WG016411)                 (WG016413)
                 5/23/2014                                  Email From Elizabeth Holmes to                               TS-0042287
    1735                                                               Redacted
                                                            Jim
    1736
                 5/24/2014                                  Email from Christian Holmes to Elizabeth Holmes, re:         THPFM0000794798            THPFM0000794807
    1737
                                                            Follow-up Items for Roger
                 5/25/2014                                  Email From Elizabeth Holmes To                               THER-0277663               THER-0277927
    1738                                                    roger_parloff@fortune.com, Subject: Extremely Important if
                                                            You are a "HARD" stick when going for lab work
    1739         5/26/2014                                  Audio File (mp3) - Sunny Balwani - 04/09/14                  PARLOFF-0000199          PARLOFF-0000199
                 5/27/2014                                  Email from Bill Wafford to Wade Miquelon re FW: series       SEC-USAO-EPROD-000065656 SEC-USAO-EPROD-000065657
    1740                                                    C2 documents (THERANOS)                                      (WAG-TH-00002614)        (WAG-TH-00002615)

    1741         5/28/2014                                  Audio File (mp3) - Elizabeth Holmes - 05/28/14           PARLOFF-0000193                PARLOFF-0000193
                 5/28/2014                                  Email from Elizabeth Holmes to Steve Burd, Subject: CPT TS-0046110                      TS-0046111
    1742                                                    Code Price Comparison, Attached: TheranosVs.Labcorp xlsx

    1743
    1744
                 5/29/2014                                  Exhibit 117: Email from Elizabeth Holmes to Robert           SEC-USAO-EPROD-000382525 SEC-USAO-EPROD-000382526
    1745                                                    Gordon, Subject: RE: Safeway / Theranos                      (SWYSEC_000002523)       (SWYSEC_000002524)



                                                                                        Page ‐ 84 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 87 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates            End Bates
  Number                                        Witness
                 5/30/2014                                  Email, re: documentation for Theranos System - From Daniel THER-0965868             THER-0965869
    1746
                                                            Young To Elizabeth Holmes
                 5/30/2014                                  Fortune article - New Blood by Roger Parloff               SEC-USAO-EPROD-000333446 SEC-USAO-EPROD-000333454
    1747
                                                                                                                       (HAK00002060)            (HAK00002068)
    1748
    1749          6/1/2014                                  Article - Fortune - New Blood - Roger Parloff               MEDIA-000012         MEDIA-000023
                  6/1/2014                                  Magazine Cover - Fortune - This CEO is Out for Blood,       MEDIA-000403
    1750                                                    Elizabeth Holmes and Her Secretive Company, Theranos,
                                                            Aim to Revolutionize Health Care
                  6/1/2014                                  Journal - Hematology Reports - Intensive serial biomarker   MEDIA-000818         MEDIA-000822
                                                            profiling for the prediction
                                                            of neutropenic fever in patients with hematologic
    1751
                                                            malignancies undergoing chemotherapy:
                                                            a pilot study - Steven M. Chan, John Chadwick, Daniel L.
                                                            Young, Elizabeth Holmes, Jason Gotlib
                  6/1/2014                                  Email From Elizabeth Holmes To Daniel Edlin, Subject:       THPFM0001374363      THPFM0001374390
    1752
                                                            Roger Parloff-aggregated action items
                  6/1/2014                                  Email from Elizabeth Holmes to Daniel Edlin, re: Roger      THPFM0001374391      THPFM0001374422
    1753
                                                            Parloff - aggregated action items
    1754          6/2/2014                                  Audio File (mp3) - Elizabeth Holmes - 06/02/14              PARLOFF-0000194      PARLOFF-0000194
                  6/3/2014                                  Exhibit 955: Email from Patty Haworth to Tracy Masson and   THPFM0001575748      THPFM0001575760
    1755                                                    others with attachment, Subject: 5/28 Walgreens-Theranos
                                                            Partnership Meeting Minutes & Action Items
    1756
                  6/4/2014                                  Email From Adam Rosendorff To Redacted @gmail.com, THPFM0000291537               THPFM0000291540
    1757
                                                            Subject: Dr. Asin- Please call ASAP
                  6/5/2014                                  Email from Daniel Edlin to Scott Marmer, Subject: contracts THPFM0003573797      THPFM0003573873
    1758
                  6/6/2014                                  Email from Elizabeth Holmes to Daniel Edlin, Subject: RE:   THPFM0000845020      THPFM0000845026
    1759
                                                            Roger Parloff Follow-Up Items - 6/5/14
                  6/9/2014                                  Email from Elizabeth Holmes to Sunny Balwani re FW:         US-REPORTS-0008859   US-REPORTS-0008863
    1760
                                                            Follow ups                                                  (THPFM000844931)     (THPFM000844935)
                  6/9/2014                                  Email thread from 1/22/2014-6/9/2014 between Elizabeth      TS-0232143           TS-0232145
    1761                                                    Holmes and Alberto Gutierrez, Subject: Theranos Updated
                                                            Month by Month Submission Plan
    1762
                 6/10/2014                                  Calendar appointment, Attendees: Paul Patel, Samartha       THPFM0000001698      THPFM0000001700
                                                            Anekal, Rose Edmonds, Caitlin Ortega, and Adam
    1763
                                                            Rosendorff, Location: CONF 1601 Shaolin, Subject:
                                                            multiple CTN/finger stick study
                 6/10/2014                                  Exhibit 6//Ex 6-4: Four page email dated 6/10/2014 from     FBI-SG-0000005       FBI-SG-0000008
    1764
                                                            Mona Ramamurthy
                 6/10/2014                                  Email From Lisa Durkin; To: Elizabeth Holme; Subject:       THPFM0000793464      THPFM0000793465
    1765
                                                            Daily Update

                                                                                        Page ‐ 85 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 88 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                   End Bates
  Number                                        Witness
                 6/11/2014                                  Theranos - Intermountain Meeting Agenda for June 11, 2014 SEC-USAO-EPROD-000072340
    1766
                                                                                                                          (IHC0001670)
                 6/11/2014                                  Email From Season Flores To Elizabeth Holmes Subject:         THER-0281111               THER-0281120
    1767
                                                            Nightly Check-in
                 6/12/2014                                  Email, re: Theranos Fortune article - soft copy - From Daniel SEC-USAO-EPROD-000333445   SEC-USAO-EPROD-000333454
    1768
                                                            Edlin To Louise Kushner                                       (HAK00002059)              (HAK00002068)
                 6/12/2014                                  Exhibit 3: Email from Mark Campbell to Peter Anderson,        SEC-USAO-EPROD-000015292
    1769
                                                            Subject: Fortune Article                                      (SHTHER01515)
    1770         6/12/2014                                  Email from Theranos to shareholders, re: Theranos             THER-2052816               THER-2052820
                 6/12/2014                                  Email from Sunny Balwani to Elizabeth Holmes RE:              THPFM0000833200            THPFM0000833203
    1771
                                                            shareholders
                 6/12/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Daniel          THPFM0001150894            THPFM0001150897
    1772
                                                            Young, Samartha Anekal, Subject: Edison backlogs
                 6/12/2014                                  Email from Steve Burd to Elizabeth Holmes, Subject:           TS-0009184
    1773
                                                            Fortune Article
    1774
    1775
                 6/12/2014                                  Fortune article titled "This CEO's out for blood" by Roger   US-REPORTS-0006982          US-REPORTS-0007003
    1776
                                                            Parloff
                 6/12/2014                                  Email re Theranos                                            SEC-USAO2-EPROD-000051877 SEC-USAO2-EPROD-000051877
    1777
                                                                                                                         (PVP044741)               (PVP044744)
                 6/13/2014                                  Correspondence, re: Q140057/S001 Theranos Capillary          SEC-FDA-E-0003993         SEC-FDA-E-0003996
    1778                                                    Tubes and Nanotainer - From Kellie Kelm To Brad Arington

    1779
                 6/13/2014                                  Email from Kellie Kelm (FDA) to Brad Arington - Subject:     THER-0352820                THER-0352825
    1780
                                                            Q140057/S001 Preliminary feedback
    1781
    1782
    1783
    1784
    1785
    1786
    1787
                 6/14/2014                                  Email From Matthew Nathan to Gary Roughhead, Subject:        SEC-USAO2-EPROD-000059915
                                                            Of Interest                                                  (ROUGHHEAD_THERANOS_0
    1788
                                                                                                                         002051)

                 6/14/2014                                  Email from Howard Burris to Elizabeth Holmes, Subject:       SCRI_003796
    1789
                                                            Great Article
                 6/14/2014                                  Email From Sunny Balwani To Elizabeth Holmes Subject:        THER-0281972                THER-0282054
    1790                                                    LabCorp Week: In Case You Missed It- Recap of Notes,
                                                            Working Model & Conference Call Transcripts


                                                                                         Page ‐ 86 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 89 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                  End Bates
  Number                                        Witness
                 6/14/2014                                  Email from Sunny Balwani to Daniel Young, Samartha           THPFM0001150886
    1791                                                    Anekal, Chinmay Pangarkar, Suraj Saksena, Nishit Doshi,
                                                            Elizabeth Holmes, Subject: Edison QC Process
    1792
                 6/14/2014                                  Email, re: Re: Fortune cover - From Nimesh Jhaveri To        WAG-AZ-LITIG-001222        WAG-AZ-LITIG-001225
    1793
                                                            Casey Kozlowski                                              (WG025628)                 (WG025631)
                 6/14/2014                                  Email, re: Fwd.: Fortune cover - From Nimesh Jhaveri To      WAG-AZ-LITIG-001226        WAG-AZ-LITIG-001229
    1794
                                                            Matthew Sesto                                                (WG025636)                 (WG025639)
                 6/15/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:       THER-0012874               THER-0012875
    1795
                                                            Theranos story
                 6/15/2014                                  Email, re: RE: Theranos story - From Dick Kovacevich To      TS-0042582
    1796
                                                            Elizabeth Holmes
    1797
                 6/15/2014                                  Email, re: Re: Theranos quality - From Nimesh Jhaveri To     WAG-AZ-LITIG-001230        WAG-AZ-LITIG-001233
    1798
                                                            Suzanne Hansen                                               (WG025646)                 (WG025648)
    1799         6/19/2014                                  Minutes, re: Teleconference Meeting b/w FDA & Theranos       SEC-FDA-E-0001069          SEC-FDA-E-0001075
    1800         6/19/2014                                  Meeting Minutes from FDA                                     THER-0353763               THER-0353769
                 6/19/2014                                  Theranos Letter and Draft Minutes, re: Teleconference        THER-1995706               THER-1995712
                                                            Meeting - b/w Courtney Ias, Yung Chan, Kellie Kelm,
    1801
                                                            Elizabeth Stafford, Kevin Maher, Lee Carrington, Peyton
                                                            Hobson, Ines Garcia, Krishnakumar Devadas
                 6/19/2014                                  Email from Christian Holmes to LoriAnn Kettler & Christian   THPFM0000022074            THPFM0000022078
    1802
                                                            Holmes, re: CLIA questions
    1803         6/19/2014                                  FDA Meeting Minutes Q140057/5001                             THPFM0000526299            THPFM0000526305
    1804
                 6/20/2014                                  Email, re: Theranos - From Peggy Schepler To Audra           US-REPORTS-0010822
    1805
                                                            Zachman                                                      (LINNERSON-001131)
                 6/20/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:       THPFM0000792809            THPFM0000792810
    1806
                                                            Daily Update
                 6/20/2014                                  Email From: Lisa Durkin; To: Elizabeth Holmes; Subject:      THPFM0000792780            THPFM0000792782
    1807
                                                            Daily Update
    1808
                 6/22/2014                                  Marjorie O'Dell test results, Theranos, dates 6/21/2014,     US-REPORTS-0015046         US-REPORTS-0015051
    1809
                                                            5/28/2014, 1/30/2016
    1810         6/23/2014                                  Summary of Telephone Call with Theranos                      THPFM0000536077            THPFM0000536078
                 6/23/2014                                  Email From Daniel Young; To: Sunny Balwani, Elizabeth        TS-0231374                 TS-0231375
    1811
                                                            Holmes; Subject: QC/Bring up upstairs Lab
                 6/23/2014                                  Email From Sunny Balwani To Daniel Young; Subject: QC/       TS-0231376                 TS-0231377
    1812
                                                            Bring up upstairs lab
                 6/23/2014                                  Email, re: Re: Partnership Meeting Agenda 07-10-2014         WAG-AZ-LITIG-001234        WAG-AZ-LITIG-001238
    1813
                                                            DRAFT - Feedback Due EOD 6/20                                (WG003395)                 (WG003398)
                 6/24/2014                                  Email from Christian Holmes to Dustin Cook cc George         SEC-USAO-EPROD-000073357   SEC-USAO-EPROD-000073360
    1814
                                                            Hamilton RE: Intermountain Theranos Next Steps               (IHC0002687)               (IHC0002690)


                                                                                        Page ‐ 87 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 90 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                 6/24/2014                                  Exhibit 777: Email from Christian Holmes to Dustin Cook,     PFM-DEPO-00015623        PFM-DEPO-00015635
    1815
                                                            Subject: RE: Intermountain Theranos Next Steps
                 6/24/2014                                  Email from Elizabeth Holmes to Bill Frist, Subject: RE:      SEC-USAO-EPROD-000012287 SEC-USAO-EPROD-000012292
    1816                                                                                                                 (SEC-FRISTW-E-0000065)   (SEC-FRISTW-E-0000070)

    1817
                 6/24/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:       THER-0012889
    1818
                                                            Theranos Q2 Updates
                 6/24/2014                                  Email from Carrie Brodmerkel to Elizabeth Holmes, Subject:   THPFM000143047           THPFM000143049
    1819
                                                            Congrats
                 6/24/2014                                  Email from Daniel Young; To: Sunny Balwani, Elizabeth        TS-0231380               TS-0231382
    1820
                                                            Holmes; Subject: RE: QC/ Bring up upstairs lab
    1821         6/25/2014                                  Video - Aspen Personalized Medicine the future is now        MEDIA-000417             MEDIA-000417
                 6/26/2014                                  Correspondence, re: Follow-up to conversation - From         SEC-USAO-EPROD-000332689 SEC-USAO-EPROD-000332690
    1822
                                                            Elizabeth Holmes To Dr. Henry Kissinger                      (HAK00001303)            (HAK00001304)
    1823
    1824         6/26/2014                                  Email from Toby Cosgrove to Bill Frist, Subject: Theranos US-REPORTS-0014826
                 6/26/2014                                  Email from E. Holmes to S. Balwani forwarding T. Cosgrove THPFM0003623302             THPFM0003623321
    1825
                                                            email
                 6/27/2014                                  Email From Jared Hutchings To Elizabeth Holmes, Mark      TS-0001442
    1826
                                                            Campbell, Christian Holmes, Subject: Sutter | Theranos
                 6/27/2014                                  Email from S. Balwani to M. Ramamurthy, cc E. Holmes,     THPFM0002422876             THPFM0002422880
    1827
                                                            Subject: Surekha's LI profile
                 6/28/2014                                  Email From Sunny Balwani To Elizabeth Holmes, Subject: THPFM0000833021                THPFM0000833022
    1828
                                                            Patient results since 5/24 for potassium
                 6/28/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes, Season      THPFM0000823382             THPFM0000823387
    1829
                                                            Flores; Subject: Nightly Check-in
                  7/1/2014                                  Theranos call w/ Sunny - handwritten notes                SEC-USAO2-EPROD-000043885   SEC-USAO2-EPROD-000043885
    1830                                                                                                              (PFM-SEC-00002968)          (PFM-SEC-00002974)

    1831          7/1/2014                                  ADVIA Chemistry XPT System Operator's Guide                  SMS0009783                SMS0010016
                  7/1/2014                                  Pfizer - Theranos Angiogenesis Study Report                                            SEC-USAO2-EPROD-000234677
    1832                                                                                                                 SEC-USAO2-EPROD-000234593 (UHG0000318)
                                                                                                                         (UHG0000234)
    1833          7/1/2014                                  Audio recording of Sunny Balwani                             PFM-GJ-00004304
    1834          7/1/2014                                  Handwritten notes                                            PFM-GJ-00003037           PFM-GJ-00003039
                  7/2/2014                                  Notes - Theranos call 7.1.14.pdf                             SEC-USAO2-EPROD-000043845
    1835                                                                                                                 and SEC-USAO2-EPROD-
                                                                                                                         000043885
                  7/5/2014                                  Email, re: Re: REVISED: 7/3 Walgreens/Theranos               WAG-AZ-LITIG-001239       WAG-AZ-LITIG-001242
                                                            Diagnostic Testing Bi-Weekly Program Report - From           (WG025653)                (WG025656)
    1836
                                                            Nimesh Jhaveri To Patrick Carroll, Harry Leider, Stewart
                                                            Wasson & Deborah Woehike


                                                                                         Page ‐ 88 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 91 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                           Beg Bates                End Bates
  Number                                        Witness
                  7/8/2014                                  Email from George Hamilton to Bert Zimmerli RE: Board         SEC-USAO-EPROD-000071792 SEC-USAO-EPROD-000071793
    1837
                                                            meeting tomorrow                                              (IHC0001122)             (IHC0001123)
                  7/8/2014                                  Article - USA Today - Change Agents: Elizabeth Holmes         MEDIA-000027             MEDIA-000027
    1838
                                                            wants your blood - Marco della Cava
                  7/8/2014                                  Video - USA Today Change Agents: Elizabeth Holmes             MEDIA-000449             MEDIA-000449
    1839
                                                            wants your blood
    1840
                  7/8/2014                                  Letter To Kathi Wagner, MT(ASCP) From Adam                    THPFM0005251537
    1841
                                                            Rosendorff, Subject: PFI 8661, Theranos, Inc.- IgM
                  7/8/2014                                  Video - Change Agents Elizabeth Holmes Wants Your             US-REPORTS-0008725
    1842
                                                            Blood
                  7/8/2014                                  Change Agents Elizabeth Holmes wants your blood 7-18-         US-REPORTS-0009522       US-REPORTS-0009522
    1843
                                                            14 mp4
                  7/9/2014                                  Email, re: Brief Update - From Jared Hutchings To Elizabeth   TS-0001352
    1844
                                                            Holmes & Christian Holmes
                  7/9/2014                                  Email, re: Re: Cases Email 2 of 2 - From Nimesh Jhaveri To    WAG-AZ-LITIG-001243      WAG-AZ-LITIG-001245
    1845
                                                            Patrick Carroll & Harry Leider                                (WG024038)               (WG024040)
                 7/10/2014                                  Video - Fox Business Theranos CEO on company's blood          MEDIA-000438             MEDIA-000438
    1846
                                                            testing
                 7/10/2014                                  SkySong: Major Consumer Healthcare Innovator Coming to        THER-0221436             THER-0221439
                                                            Skysong - Theranos, Which Eyes Revolutionary Lab Testing
    1847
                                                            Industry, To Have Significant Presence in New SKySong 3
                                                            Building
                 7/10/2014                                  Email From Sunny Balwani To Daniel Young, Adam                TS-0231387               TS-0231388
    1848                                                    Rosendorff, Elizabeth Holmes, Subject: call tomorrow at
                                                            10am
    1849
                 7/11/2014                                  Letter to Elizabeth Holmes from Sherri Venticinque-Presti,    THPFM0004646138          THPFM0004646149
    1850
                                                            Billing Manager, Boies, Schiller & Flexner LLP
                 7/14/2014                                  Email, re: Product Committee - From Audra Zachman To          US-REPORTS-0011794
    1851
                                                            swcwcprovider@swcwc net                                       (LINNERSON-000427)
                 7/14/2014                                  Article - Mercury News - Quinn: Meet Elizabeth Holmes,        MEDIA-000859             MEDIA-000865
    1852
                                                            Silicon Valley's latest phenom - Michelle Quinn
    1853         7/14/2014                                  Theranos Projected Statement of Income                        RDV012671                RDV012672
                 7/14/2014                                  Email from        A.E.       to     A.E.      , re: Stock     THPFM0003885303          THPFM0003885305
    1854
                                                            dilution
                 7/14/2014                                  Email, re: cap table for board meeting - From Elizabeth       TS-0046250
    1855
                                                            Holmes To Danise Yam
                 7/15/2014                                  Article - Phoenix Business Journal- Theranos bringing 500     MEDIA-000882             MEDIA-000883
    1856
                                                            new jobs to Scottsdale SkySong - Angela Gonzales
                 7/15/2014                                  First-of-its-kind partnership between Theranos and            THER-0997543             THER-0997545
    1857                                                    AmeriHealth Caritas to improve health care for the
                                                            underserved


                                                                                         Page ‐ 89 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 92 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                   End Bates
  Number                                        Witness
                 7/15/2014                                  Theranos, Meeting of the Board of Directors, July 15th, 2014 TS-0023854                 TS-0024165
    1858
    1859
                 7/17/2014                                  Theranos Builds Pioneering Creative Organization, Appoints SEC-USAO-EPROD-000409997 SEC-USAO-EPROD-000409998
    1860                                                    Patrick O'Neill as Chief Creative Officer                  (THPFM0000027107)        (THPFM0000027108)

                 7/17/2014                                  Email from P. Haworth to Jhaveri et al re 7/10 Walgreens-   SEC-USAO-EPROD-001693265 SEC-USAO-EPROD-001693272
    1861                                                    Theranos Partnership Meeting Minutes & Action Items         (THPFM0001310380)        (THPFM0001310387)

    1862         7/18/2014                                  Multispot HIV-1/HIV-2 Rapid Test                          THER-0769132                  THER-0769156
                 7/22/2014                                  Exhibit 950: Email from Patty Haworth to Christian Holmes PFM-DEPO-00019234             PFM-DEPO-00019238
    1863                                                    and others, Subject: 7/18 Walgreens/Theranos Diagnostic
                                                            Testing Bi-Weekly Progress Report
                 7/24/2014                                  Email From Elizabeth Holmes to                            TS-0042945                    TS-0042946
    1864                                                                Redacted
                                                            Jim[J
    1865
                 7/28/2014                                  Email From Christian Holmes to Elizabeth Holmes, Subject;   THPFM0000554890
    1866
                                                            Transfer
                 7/28/2014                                  Email From Christian Holmes; To Elizabeth Holmes;           TS-0380360
    1867
                                                            Subject: Transfer
                 7/29/2014                                  Email From Christian Holmes; To: Christian Holmes;          TS-0759671                  TS-0759674
    1868
                                                            Subject: Novartis prep
                 7/30/2014                                  E-mail chain titled "Patient requesting physician call      THPFM0000969990             THPFM0000969992
    1869
                                                            regarding lab results."
                 7/31/2014                                  Email from Elizabeth Holmes to Jeffrey Blickman, subject:   THPFM0000890135             THPFM0000890138
    1870                                                    Conlin docs: NOT YET PROTECTED, attachment:
                                                            Theranos US 2014-2015
                  8/1/2014                                  Email from GlobalSummit@bdtcap.com (E. Keffer) to J.        SEC-USAO2-EPROD-000058172
    1871                                                    Tubergen re BDT & Company Global Summit 2014 -              (RDV004552)
                                                            Program Update_080114.pdf
    1872
                  8/1/2014                                  Email from Bob Gordon to Elizabeth Holmes re                TS-0046261
    1873
                                                            Safeway/Theranos
                  8/2/2014                                  Handwritten notes - Theranos, Elizabeth Holmes, W. Africa   US-REPORTS-0006172          US-REPORTS-0006181
    1874
                                                            deployment re: Ebola                                        (SECTFG 001774)             (SECTFG001783)
                  8/3/2014                                  Email From Adam Rosendorff To Daniel Young, Subject:        THPFM0000003751             THPFM0000003753
    1875
                                                            Centaur patient run
                  8/5/2014                                  Email from Nicholas Menchel to Elizabeth Holmes, Subject:   TS-0537705                  TS-0537706
    1876
                                                            FW: Riley Bechtel
                  8/5/2014                                  Email from Howard Burris to Dee Anna Smith, Subject: Re:    SCRI_001432                 SCRI_001433
    1877                                                    RSVP Confirmation - Dinner with Elizabeth Holmes, CEO
                                                            of Theranos Laboratory
                  8/5/2014                                  Theranos Appoints William H. Foege, M.D., M.P.H., to its    THER-1369092                THER-1369092
    1878
                                                            Board of Directors

                                                                                         Page ‐ 90 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 93 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                  End Bates
  Number                                        Witness
                  8/5/2014                                  Email From Tina Lin To Daniel Young, Nicholas Menchel,     THPFM0000046582            THPFM0000046589
    1879
                                                            Maximillion Fosque, Subject: Riley Bechtel
                  8/5/2014                                  Email From Elizabeth Holmes To Sunny Balwani, Subject:     TS-0537707                 TS-0537708
    1880
                                                            Riley Bechtel
                  8/6/2014                                  Email From Nicholas Menchel, Tina Lin, Max Fosque,         TS-0516297                 TS-0516323
    1881
                                                            Subject: Riley Bechtel
                  8/6/2014                                  Email From Elizabeth Holmes To Nicholas Menchel, Sunny     TS-0537799                 TS-0537808
    1882
                                                            Balwani, Subject: Riley Bechtel
                  8/7/2014                                  Email thread between Elizabeth Holmes and Howard Burris,   SCRI_003799
    1883
                                                            Subject: Nashville Visit
                 8/11/2014                                  Exhibit 953: Email from Patty Haworth to Mahesh Raju and   THPFM0001173385            THPFM0001173400
    1884                                                    others with attachments, Subject: REVISED 8/6 Walgreens-
                                                            Theranos Partnership Meeting Minutes & Slide Deck

                 8/12/2014                                  Email from Courtney Lias to Kellie Kelm, Subject: Q131664 SEC-FDA-E-0001163           SEC-FDA-E-0001164
    1886                                                    Theranos Chemistry Meeting Minutes.doc with attachment

                 8/12/2014                                  Email From Langly Gee To Adam Rosendorff, Subject:         TS-0265276                 TS-0265277
    1887
                                                            Theranos PFI 8661 T3 Uptake Corrective Action
                 8/12/2014                                  Clinical Informatics News article "Theranos' Elizabeth     SEC-USAO-EPROD-006343826 SEC-USAO-EPROD-006343830
    1888
                                                            Holmes Takes on Access" by Allison Proffitt                (UHG0000326)             (UHG0000330)
    1889
                 8/12/2014                                  Email thread between Nimesh Jhaveri to Dan Doyle, Subject; WAG-AZ-LITIG-001747        WAG-AZ-LITIG-001747
    1890
                                                            Re: Theranos                                               (WG003746)                 (WG003746)
                 8/13/2014                                  Exhibit 952: Email from Nimesh Jhaveri to Sunny Balwani, THPFM0001309558
    1891
                                                            Subject: Re: store build out
    1892
                 8/14/2014                                  Email From eahoffice To: Elizabeth Holmes, Subject:        THER-0292403               THER-0292411
    1893
                                                            Nightly Check-in
                 8/15/2014                                  Theranos Standard Operating Procedure CL SOP-09351         THER-1434521               THER-1434538
    1894
                                                            QuickVue H. pylori gII Test
    1895
                 8/15/2014                                  Email from Jhaveri to Balwani and Casey Kozlowski re       SEC-USAO-EPROD-001692374
    1896                                                    Thoughts and Goals                                         (THPFM0001309489)

                 8/16/2014                                  Email From eahoffice To Elizabeth Holmes, Subject: Nightly TS-0261748               TS-0261752
    1897
                                                            Check-in
                 8/18/2014                                  Investment Letter and Documents from Elizabeth Holmes To SEC-USAO2-EPROD-000036050 SEC-USAO2-EPROD-
    1898                                                    Gregory B. Penner                                          (MADRONE_00000997)       0000360505(MADRONE_000010
                                                                                                                                                02)
                 8/18/2014                                  Exhibit 4: Email from Peter Anderson to Jared Hutchings,   SEC-USAO-EPROD-000015239
    1899
                                                            Subject: Due Diligence list                                (SHTHER01462



                                                                                        Page ‐ 91 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 94 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                  End Bates
  Number                                        Witness
                 8/18/2014                                  Email From Chinmay Pangarkar, To Tina Lin, Daniel        THPFM0003755602               THPFM0003755605
    1900                                                    Young, Nishit Doshi, Subject: physician Inquiry-
                                                            Testosterone
                 8/18/2014                                  Email from D. Yam to M. Kuckarski re Theranos - 2013 Tax THPFM0002344693               THPFM0002344705
    1901
                                                            Return PBC
    1902
                 8/20/2014                                  Exhibit 5: Email from Peter Anderson to Jared Hutchings     SEC-USAO-EPROD-000015250 SEC-USAO-EPROD-000015255
    1903
                                                            with attachments, Subject: RE: Due Diligence list           (SHTHER01473             (SHTHER01478)
                 8/20/2014                                  Email From Elizabeth Holmes To Danise Yam, Subject:         THPFM0003012915          THPFM0003012916
    1904
                                                            Want to check with you first
                 8/20/2014                                  Email From Elizabeth To Danise Yam, Subject: want to        THPFM0003012917            THPFM0003012918
    1905
                                                            check with you first
                 8/21/2014                                  Exhibit 951: Appointment from Nimesh Jhaveri to Sunny       PFM-DEPO-00019239
    1906                                                    Balwani, Subject: Copy: Theranos / Wag Partnership
                                                            Meeting
                 8/21/2014                                  Email from Dee Anna Smith to Debra Haynes, Subject: RE:     SCRI_001441
    1907                                                    BBC News - The 30-year-old health sector billionaire
                                                            (Elizabeth Holmes)
    1908
                 8/21/2014                                  Email from Jhaveri to Balwani re Topics for Discussion      SEC-USAO-EPROD-001533326
    1909                                                                                                                (THPFM0001150441

                 8/22/2014                                  Email From Sunny Balwani; To: Max Fosque, Elizabeth         THER-0293804
    1910
                                                            Holms, Subject: Expired CTNs- 7 patients
                 8/23/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:      THPFM0000822463            THPFM0000822466
    1911
                                                            Daily Update
                 8/25/2014                                  Email From Lisa Durkin To Elizabeth Holmes, Subject:        THER-0294238               THER-0294241
    1912
                                                            going offsite
                 8/25/2014                                  Forbes Article, re: Two Key Executives Leave Walgreen       US-REPORTS-0012432         US-REPORTS-0012434
    1913
                                                            Due To a $1 Billion Forecasting Error
                 8/25/2014                                  Email, re: Uptick in Theranos Website Visits - From Patty   WG105918                   WG105919
                                                            Haworth To Katherine White, Mahesh Raju, Casey
    1914
                                                            Kozlowski, Ashley Samoila, Evie Makris, Beth Montague,
                                                            Mike Lewis, Linda Chini & Niam Patel
    1915
                 8/27/2014                                  Email from     A.E.       to     A.E.     , Subject :       US-REPORTS-0010867         US-REPORTS-0010872
    1916
                                                            Fwd.: FW (with 4 image attachments)
                 8/29/2014                                  Email From Lisa Durkin; To Elizabeth Holmes; Subject:       THPFM0000822340            THPFM0000822347
    1917
                                                            Daily Update
                 8/30/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:      THPFM0000822330            THPFM0000822335
    1918
                                                            Daily Update
                 8/30/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:      TS-0569398                 TS-0569403
    1919
                                                            Daily Update


                                                                                        Page ‐ 92 ‐
                                            Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 95 of 241
Trial Exhibit   Exhibit Date     Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                          Witness
                 9/30/2014 -                                  Email From Alex Taylor to Anne Marie McBrearity Subject: SEC-USAO2-EPROD-000002140
    1920        corrected date                                Re: Package from Elizabeth Theranos - corrected description (COX00001353)

                  9/1/2014                                    Email From Sunny Balwani To Elizabeth Holmes, Subject:      THER-0294855             THER-0294856
    1921                                                      WAG Walgreens CFO Wade Miquelon to be succeeded by
                                                              Timothy McLevish effective immediately
                  9/2/2014                                    Theranos Standard Operating Procedure CL SOP-06045          THPFM0002305537
    1922
                                                              Operation and Maintenance for the Bio-Rad TANGO
                  9/2/2014                                    Theranos Standard Operating Procedure CL SOP-06045          THPFM0002311771          THPFM0002311852
    1923
                                                              Operation and Maintenance for the Bio-Rad TANGO
                  9/4/2014                                    Email From Lisa Durkin; to: Elizabeth Holmes; Subject:      THPFM0000822303          THPFM0000822306
    1924
                                                              Daily Update
                  9/5/2014                                    Email, re: Theranos - Product Committee - From Megan        US-REPORTS-0010824
    1925
                                                              Delaney To Belinda Buitrago                                 (LINNERSON-000451)
                  9/5/2014                                    Email From Jon Keller To Peter Anderson, Subject:           SEC-USAO-EPROD-000013837 SEC-USAO-EPROD-000013838
    1926
                                                              Theranos                                                    (SHTHER00060)            (SHTHER00061)
                  9/5/2014                                    Theranos Standard Operating Procedure CL SOP-06046          THER-1435918             THER-1436687
    1927                                                      Operation and Maintenance of the Siemens ADVIA Centaur
                                                              XP
    1928          9/7/2014                                    Test Results, re: Channing Robertson,                       CMS-025181               CMS-025181
                  9/8/2014                                    Email from Kandice Marchat, M.D., Ph.D. to Curtlyn          CCF000000967             CCF000000970
    1929                                                      Jensen, Subject: FW: Thank You, Attachments:
                                                              image001.jpg
                  9/8/2014                                    Video - TechCrunch Getting Blood Work Done with             MEDIA-000447
    1930
                                                              Elizabeth Holmes of Theranos | Disrupt SF 2014
                  9/8/2014                                    Article - San Francisco Business Times - Elizabeth Holmes   MEDIA-000899             MEDIA-000900
    1931                                                      takes Theranos' blood test to tech movers, shakers - Ron
                                                              Leuty
    1932
    1933
                 9/11/2014                                    Email From Lisa Durkin; To: Dawn Schneider, Christian   THPFM0000822277              THPFM0000822279
                                                              Holmes, Elizabeth Holmes; Season Flores, Daniel Edlin;
    1934
                                                              Subject: hi there…… nice to see you yesterday at TEDMED

                 9/13/2014                                    Email From Tina Lin To Daniel Young, Maximillion            TS-0491615               TS-0491626
    1935
                                                              Fosque, Subject; Demo Collection- Max # of unique assays
                 9/13/2014                                    2013 Tax Returns                                            SEC-USAO-EPROD-000370325 SEC-USAO-EPROD-000370432
    1936                                                                                                                  (SEC-MOSSADAMS-E-0000999) (SEC-MOSSADAMS-E-0001106)

                 9/14/2014                                    Email thread between W.G.         and Divesh Makan,         US-REPORTS-0010143       US-REPORTS-0010144
    1937
                                                              Subject: Re: Theranos
                 9/15/2014                                    Agenda for conference at Global Summit for the Closely      SEC-USAO2-EPROD-000058205 SEC-USAO2-EPROD-000058205
    1938
                                                              Held (Chicago)                                              (RDV004686)               (RDV004693)


                                                                                          Page ‐ 93 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 96 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates                   End Bates
  Number                                        Witness
                 9/16/2014                                  Email from Mark Vawdrey to Eric Liston re FW: Ther for      SEC-USAO-EPROD-000072374 SEC-USAO-EPROD-000072377
    1939
                                                            George H Pricing 9-10-13V2 xlsx with attachments            (IHC0001704)             (IHC0001707)
                 9/16/2014                                  Email thread from 9/15/2014-9/16/2014 between Daniel        THPFM0000590151          THPFM0000590152
    1940                                                    Edlin, Elizabeth Holmes and Jeffrey Blickman regarding
                                                            Investment Materials Binder
                 9/17/2014                                  Email from Greg Penner To Rob Walton, Subject: Theranos     SEC-USAO2-EPROD-000035598 SEC-USAO2-EPROD-000035599
    1941                                                                                                                (MADRONE_00000545)        (MADRONE_00000546)

                 9/17/2014                                  Email from J. Tubergen to Dmosley@cravath.com re            SEC-USAO2-EPROD-000058484
    1942
                                                            Meeting with Elizabeth Holmes                               (RDV005873)
                 9/17/2014                                  Email from J. Tubergen to M. Tubergen re Theranos.pdf and   SEC-USAO2-EPROD-000059404
    1943
                                                            meeting with E. Holmes                                      (RDV009880)
                 9/18/2014                                  Email from J. Tubergen to DeVos family members re E.        SEC-USAO2-EPROD-000058224
    1944
                                                            Holmes/Fortune article                                      (RDV004726)
                 9/18/2014                                  Cleveland Clinic - Elizabeth Holmes, CEO Theranos           THPFM0001777436
    1945
                                                            Schedule
                 9/19/2014                                  Email from Sunny Balwani to Jared Hutchings and Elizabeth   TS-0001461
    1946
                                                            Holmes, Subject: RE: Banner/Theranos
                 9/19/2014                                  Email, re: RE: Ebola outbreak - From David Hassell To       TS-0319394                  TS-0319395
    1947
                                                            Daniel Edlin & Franca Jones
    1948
                 9/30/2014                                  Peer Ventures group IV, L.P., Capital Account Statement as SEC-USAO2-EPROD-000002210
    1949                                                    of September 30, 2014                                      (DH-SF1403-00000084)

                 9/20/2014                                  Email From Suraj Saksena To Sunny Balwani, Subject:         THPFM0001142442
    1950
                                                            Edison Counts
    1951         9/22/2014                                  Email from      A.E.      to Danise Yam, re: Stocks         THPFM0000139045          THPFM0000139048
                 9/22/2014                                  Letter from Elizabeth Holmes to David Wichmann, United      SEC-USAO-EPROD-006343502 SEC-USAO-EPROD-006343503
                                                            Health Group                                                (UHG00000002)            (UHG0000003)
    1952


    1953         9/22/2014                                  Email from K. Summe to S. Balwani                           THPFM0000861075             THPFM0000861077

    1954

                 9/23/2014                                  Email from E. Holmes to J. Tubergen re Thank You (follow- THPFM0000553539
    1955
                                                            up to meeting)
                 9/23/2014                                  Email from Holmes to Balwani RE: Innovation payment       THPFM0000696484               THPFM0000696489
    1956
                                                            letter ("Do we need to follow up here")
    1957
                 9/23/2014                                  Email From Elizabeth Holmes to                           TS-0043339
    1958                                                              Redacted
                                                            Jim
                 9/23/2014                                  Email From Elizabeth Holmes, To: eahoffice@theranos.com, TS-0254482                     TS-0254485
    1959
                                                            Subject: Nightly Check-in

                                                                                       Page ‐ 94 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 97 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates            End Bates
  Number                                        Witness
                 9/23/2014                                  Email, re: Re: Theranos question - From Franca Jones To      TS-0321965
    1960
                                                            Gerrit VanRoekel, Daniel Edlin & Scott Dowell
    1961
    1962
    1963
    1964
                 9/23/2014                                  Email from T. Lin to C. Pangarkar, cc D. Young, re Another   THER-4330414         THER-4330419
    1965
                                                            high VB12?
    1966         9/23/2014                                  Email from K. Summe to S. Balwani                            PFM-GJ-00000794      PFM-GJ-00000795
                 9/24/2014                                  Exhibit 768: Email from Sunny Balwani, Subject: RE: from     THPFM0000832728      THPFM0000832729
    1967                                                    the Director of Diabetes and Endocrinology, Intermountain
                                                            Healthcare
                 9/24/2014                                  Email, re: Theranos question - From Franca Jones To Daniel   TS-0319375           TS-0319378
    1968                                                    Edlin, Jeffrey Fortman, Robin Moudy & Brooke Pearson

                 9/24/2014                                  Conference Call, re: Gerrit VanRoekel, Franca Jones,         TS-0321006
    1969                                                    Kendra Palmer, Daniel Edlin, Christian Holmes & Brooke
                                                            Pearson
                 9/24/2014                                  Email from Toby Cosgrove to Elizabeth Holmes, regarding      TS-0390995
    1970
                                                            moving forward with Theranos
                 9/24/2014                                  Email From Maximillion Fosque To Daniel Young, Sunny         TS-0777091           TS-0777094
    1971                                                    Balwani, Nishit Doshi, Chinmay Pangarkar, Subject:
                                                            Theranos Follow Up
                 9/24/2014                                  Email From Sunny Balwani To Daniel Young, Nishit Doshi,      TS-0829617           TS-0829618
    1972                                                    Elizabeth Holmes, Subject: Customer Issue- 5 patients from
                                                            JoEllen Embry (EF, HB, HP, SP,MM)
    1973
    1974
    1975
                 9/26/2014                                  Exhibit 188: Project Test Diligence Meeting Notes            SEC-TX-000002987     SEC-TX-000002992
    1976
                                                                                                                         (BDTSEC_SD0001200)   (BDTSEC_SD0001205)
                 9/26/2014                                  Email from Daniel Edlin to Maximillion Fosque, Nicholas      THPFM0000018404      THPFM0000018412
    1977                                                    Menchel, Christian Holmes, Sani Hadziahmetovich &
                                                            Jeffrey Blickman, re: Potential Demos this week
                 9/26/2014                                  Email from J. Tubergen to E. Holmes re Confidential          THPFM0000886202      THPFM0000886202
    1978
                                                            Disclosure Agreement
                 9/26/2014                                  Email from Marco Antonio Slim Domit, To Elizabeth            TS-0001567
    1979
                                                            Holmes, Subject: Contact
    1980         9/26/2014                                  Movie file titled B002C002_140926_R26M mov                   US-REPORTS-0010781
                 9/27/2014                                  Email, re: Re: Ebola - From Andrew Weber To Elizabeth        TS-0322573           TS-0322574
    1981
                                                            Holmes
    1982



                                                                                        Page ‐ 95 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 98 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                     End Bates
  Number                                        Witness
                 9/29/2014                                  Article - Business Insider - This Woman's Revolutionary   MEDIA-000565                   MEDIA-000575
    1983                                                    Idea Made Her a Billionaire - And Could Change Medicine -
                                                            Kevin Loria
                 9/29/2014                                  Email, re: RE: Wednesday 10:30am Theranos Ebola meeting TS-0373928                       TS-0373931
                                                            - From Franca Jones To Gerrit VanRoekel, Jim Gallards,
    1984
                                                            Dan Hartman, Rob Taylor, Mike Poole, Jeffrey Fortman,
                                                            Inger Damon & Daniel Edlin
    1985
                 9/29/2014                                  Handwritten notes                                          SEC-USAO2-EPROD-000043886 SEC-USAO2-EPROD-000043886
    1986                                                                                                               (PFM-SEC-00002971)        (PFM-SEC-00002974)

    1987         9/29/2014                                  Handwritten notes
    1988         9/29/2014                                  Handwritten notes
                 9/30/2014                                  Capital Account Statement as of 9-30-2014 -- $13,906,132
    1989
                 9/30/2014                                  Email thread between Joel Ehrenkranz and George Hamilton, SEC-USAO2-EPROD-000012699      SEC-USAO2-EPROD-000012701
    1990
                                                            Subject: RE: Theranos                                      (IHC0003518)                  (IHC0003520)
                 9/30/2014                                      B.G.       - Patient report/complaint                  US-REPORTS-0010794            US-REPORTS-0010796
    1991
                                                                                                                       (LINNERSON-000379)            (LINNERSON-000381)
                 9/30/2014                                  Email from L. Peterson to R. Damstra re (possible) meeting SEC-USAO2-EPROD-000059219
    1992
                                                            with Elizabeth Holmes                                      (RDV008807)
                 9/30/2014                                  Exhibit 6: Email from Jared Hutchings to Peter Anderson    SEC-USAO-EPROD-000014588      SEC-USAO-EPROD-000014968
    1993
                                                            with attachments, Subject: Sutter/Theranos                 (SHTHER00811                  (SHTHER01191)
                 9/30/2014                                  Email from Daniel Edlin to Ameet Juriani, Subject: RE:     THPFM0000030115               THPFM0000030116
    1994
                                                            Demo on Wednesday - best devices
                 9/30/2014                                  Email from Ameet Juriani to Daniel Edlin, Subject: RE:     THPFM0001683591               THPFM0001683593
    1995
                                                            Demo on Wednesday - best devices
    1996
                 9/30/2014                                  Theranos, Inc. And Subsidiary Consolidated Balance Sheets US-REPORTS-0006873             US-REPORTS-0006878
    1997
                                                                                                                         (WS.00019)                  (WS.00024)
                 10/1/2014                                  Magazine Cover - Forbes - The Definitive Rank of the         MEDIA-001006                MEDIA-001006
    1998                                                    Richest People in America (Special Edition) - The 400 - The
                                                            Freshman Elizabeth Holmes Leads the Class of 2014
                 10/1/2014                                  Article - Slate - How one entreprenuer is transforming blood MEDIA-000927                MEDIA-000933
    1999
                                                            testing - Kevin Loria
                 10/1/2014                                  Email from L. Peterson to Ron & Jan Emaus                    SEC-USAO2-EPROD-000058819
    2000
                                                                                                                         (RDV007118)
                 10/1/2014                                  Exhibit 189: Email from Jim Berry to John Dills with         SEC-TX-000002993            SEC-TX-000003000
    2001
                                                            attachments, Subject: Test Materials Received                (BDTSEC_PST0004462)         (BDTSEC_PST0004468)
    2002
    2003
    2004         10/1/2014                                  Master Signature Page                                      TS-0001601
    2005         10/1/2014                                  Theranos Ebola meeting, re: Objectives and agenda          TS-0373930                    TS-0373931


                                                                                        Page ‐ 96 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 99 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                   End Bates
  Number                                        Witness
                 10/1/2014                                  Email from Sunny Balwani to Michael Craig, Subject: Re:    TS-1119332
    2006
                                                            Urgent
    2007
                 10/1/2014                                  Email from Scott Earthy to Alan Dachs, Subject: Theranos   US-REPORTS-0006163          US-REPORTS-0006171
    2008
                                                            Call                                                       (SECTFG 000959)             (SECTFG 000967)
                 10/1/2014                                  Rosendorff email to Gmail account re FW: Physician Call    SEC-USAO-EPROD-000674317    SEC-USAO-EPROD-000674319
    2009                                                    Needed Before 4pm                                          (THPFM0000291427)           (THPFM0000291429)

                 10/2/2014                                  Email from Dick DeVos to Rick DeVos re Theranos            SEC-USAO2-EPROD-000058132
    2010
                                                                                                                       (RDV004366)
                 10/2/2014                                  Handwritten notes regarding Theranos, FDA, CDC             US-REPORTS-0006187        US-REPORTS-0006197
    2011
                                                                                                                       (SECTFG 001788)           (SECTFG 001798)
    2012
                 10/2/2014                                  Email From Lisa Durkin; To: Danie Yam; Subject: Time       THPFM0000660706             THPFM0000660708
    2013
                                                            Clock Changes
                 10/3/2014                                  Email from N. Ami to E. Holmes re call today               SEC-USAO2-EPROD-000058      SEC-USAO2-EPROD-000059
    2014
                                                                                                                       (RDV004591)                 (RDV004592)
                 10/3/2014                                  Theranos conference call notes                             SEC-USAO2-EPROD-000059483   SEC-USAO2-EPROD-000059483
    2015
                                                                                                                       (RDV010082)                 (RDV010083)
                 10/3/2014                                  Email from Byron Trott to Elizabeth Holmes, re: FMV -      THPFM0000788902             THPFM0000788903
    2016
                                                            David Eckstein
                 10/3/2014                                  Email from Elizabeth Holmes to Byron Trott, re: FMV -      THPFM0000843183             THPFM0000843184
    2017
                                                            David Eckstein
                 10/3/2014                                  Email from Byron Trott to Elizabeth Holmes, re: FMV -      THPFM0000867902             THPFM0000867903
    2018
                                                            David Eckstein
                 10/3/2014                                  Email from Elizabeth Holmes to Byron Trott, re: FMV -      THPFM0000878059             THPFM0000878060
    2019
                                                            David Eckstein
                 10/3/2014                                  Email from Elizabeth Holmes to Byron Trott, re: FMV -      THPFM0000890548             THPFM0000890549
    2020
                                                            David Eckstein
                 10/3/2014                                  Email from Byron Trott to Elizabeth Holmes, re: FMV -      THPFM0005523841             THPFM0005523843
    2021
                                                            David Eckstein
    2022         10/3/2014                                  Theranos - Test Menu                                       TS-0298596                  TS-0298608
                 10/3/2014                                  Email thread between JW Luciano and Daniel Edlin et al.    TS-0298662                  TS-0298665
    2023                                                    Subject: RE: Theranos training (UNCLASSIFIED), attached
                                                            (Untitled).pdf
                 10/3/2014                                  Email from Elizabeth Holmes to Byron Trott, re: FMV -      TS-0388852                  TS-0388853
    2024
                                                            David Eckstein
                 10/3/2014                                  Email from Byron Trott to Elizabeth Holmes, re: FMV -      TS-0390919                  TS-0390920
    2025
                                                            David Eckstein
                 10/3/2014                                  Email from Elizabeth Holmes to Byron Trott, re: FMV -      TS-0394048                  TS-0394049
    2026
                                                            David Eckstein
                 10/3/2014                                  Email from Byron Trott to Elizabeth Holmes, re: FMV -      TS-0395027                  TS-0395028
    2027
                                                            David Eckstein


                                                                                        Page ‐ 97 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 100 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                              Description                     Beg Bates                  End Bates
  Number                                        Witness
                 10/3/2014                                  Email from Elizabeth Holmes to Byron Trott, re: FMV -      TS-0398127                 TS-0398128
    2028
                                                            David Eckstein
                 10/3/2014                                  Email from Byron Trott to Elizabeth Holmes, re: FMV -      TS-0471649                 TS-0471650
    2029
                                                            David Eckstein
    2030
                 10/6/2014                                      B.G.        - Patient history                          US-REPORTS-0010797         US-REPORTS-0010800
    2031
                                                                                                                       (LINNERSON-000369)         (LINNERSON-000372)
    2032
                 10/6/2014                                  Email from L. Peterson to K. Kungu re Theranos GP?         SEC-USAO2-EPROD-000058251
    2033
                                                                                                                       (RDV004785)
                 10/6/2014                                  Email From Christian Holmes To Sunny Balwani, Suraj        THPFM0000019799           THPFM0000019801
    2034                                                    Saksensa, Nishit Dosh, Maximillion Fosque, Subject:
                                                            REQUEST: Customer issue-no initials given
                 10/6/2014                                  Email From Christian Holmes; To: Christian Holmes;         TS-0380295                 TS-0380295
    2035
                                                            Subject: Koch meeting notes
                 10/6/2014                                  LabCorp Results, re:     M.G.      , Claim #               US-REPORTS-0009667
    2036
                                                            142886019200
                 10/6/2014                                  LabCorp Results, re      M.G.      , Claim #               US-REPORTS-0009678
    2037
                                                            142886019200
                 10/6/2014                                  Email From Danise Yam To Camellia Baker, Subject:        US-REPORTS-0006812           US-REPORTS-0006816
    2038
                                                            Theranos, Inc.- Insurance Program Renewal eff: 11/9/2014 (WS.00593)                   (WS.00597)
                 10/7/2014                                  Handwritten notes regarding Theranos call                US-REPORTS-0006182           US-REPORTS-0006186
    2039
                                                                                                                     (SECTFG 001783)              (SECTFG 001787)
                 10/7/2014                                  Email from Adam Rosendorff to Elena Scheer, Subject: RE: TS-0231407                   TS-0231409
    2040
                                                            "FW: Physician Call Needed Before 4pm
    2041
                 10/7/2014                                  Email From Aaron Richardson, To Chandan Shee, Subject:     US-REPORTS-0011934         US-REPORTS-0011936
    2042
                                                            update on Ebola TNAA Assays on 4S
                 10/7/2014                                  Rosendorff email to Scheer et al. re FW: Physician Call    SEC-USAO-EPROD-000995971 SEC-USAO-EPROD-000995975
    2043                                                    Needed Before 4pm                                          (THPFM000613086)         (THPFM000613090)

                 10/8/2014                                  Patient Lab Results, re:      B.G.                        US-REPORTS-0011798          US-REPORTS-0011799
    2044
                                                                                                                      (LINNERSON-001083)          (LINNERSON-001085)
    2045         10/8/2014                                  Video - Fortune MPW                                       MEDIA-000433                MEDIA-000433
                 10/8/2014                                  Email from L. Peterson to K. Kungu re Stmts Outstanding   SEC-USAO2-EPROD-000058229   SEC-USAO2-EPROD-000058229
    2046
                                                            10/6/2014                                                 (RDV004739)                 (RDV004740)
                 10/8/2014                                  Email from J. Tubergen to Rick DeVos re Theranos          SEC-USAO2-EPROD-000059109
    2047
                                                                                                                      (RDV008415)
                 10/8/2014                                  Exhibit 7: Email from Jared Hutchings to Peter Anderson   SEC-USAO-EPROD-000014470    SEC-USAO-EPROD-000014568
    2048
                                                            with attachments, Subject: Fwd.: Information for Peter    (SHTHER00693)               (SHTHER00791)
                 10/8/2014                                  Exhibit 192: Project Test, Video Conference Meeting Notes SEC-TX-000003027            SEC-TX-000003030
    2049
                                                                                                                      (BDTSEC_SD0001206)          (BDTSEC_SD0001209)
    2050         10/8/2014                                  Video - Elizabeth Holmes Mission Full Interview - Fortune US-REPORTS-0008733


                                                                                           Page ‐ 98 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 101 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                 10/8/2014                                  Elizabeth Holmes Mission Full Interview Fortune MPW -      US-REPORTS-0009530
    2051
                                                            YouTube 10-8-2014 mp4
                 10/8/2014                                  Young email to Fosque et al., cc Balwani, re FW: Physician SEC-USAO-EPROD-001525306 SEC-USAO-EPROD-001525309
    2052                                                    Call Needed Before 4pm                                     (THPFM0001142421)        (THPFM0001142424)

                 10/9/2014                                  Email From Sunny Balwani To Adam Rosendorff, Subject:       THPFM0003735955          THPFM0003735958
    2053
                                                            Please call Dr. Palmer
                 10/9/2014                                  Email from Sunny Balwani to      A.E.     , re: Negative    THER-0299162             THER-0299167
    2054
                                                            report on Theranos from UBS
                 10/9/2014                                  Email from       A.E.     to Sunny Balwani, re: Negative    THER-0299174             THER-0299179
    2055
                                                            report on Theranos from UBS
                 10/9/2014                                  Email from Sunny Balwani to     A.E.      , re: Negative    THER-0299180             THER-0299185
    2056
                                                            report on Theranos from UBS
                 10/9/2014                                  Email from       A.E.     to Sunny Balwani, re: Negative    THER-0299186             THER-0299191
    2057
                                                            report on Theranos from UBS
                 10/9/2014                                  Email From Sunny Balwani To Adam Rosendorff, Subject:       THPFM0000002613          THPFM0000002615
    2058
                                                            Please call Dr. Palmer
    2059
    2060
                 10/9/2014                                  Email from Daniel Edlin to Elizabeth Holmes with            TS-0298592               TS-0298661
    2061                                                    attachments, Subject: RE: Follow Up Programs: SOCOM /
                                                            NASA / ICHP Diabetes Study
                 10/9/2014                                  Email from Balwani to Holmes re FW: Physician Call          SEC-USAO-EPROD-000318088 SEC-USAO-EPROD-0003180890
    2062
                                                            Needed Before 4pm                                           (TS-0231413)-            (TS-0231415)
                10/10/2014                                  Email from Daniel Young to Samartha Anekal, Subject: RE:     THPFM0000197403          THPFM0000197406
    2063
                                                            Na/k
                10/10/2014                                  Email, re: Theranos follow-up - From Daniel Edlin To        TS-0322180
    2064
                                                            Franca Jones & Jeffrey Fortman
                10/10/2014                                  Email from Christian Holmes to Sunny Balwani, Elizabeth     TS-0830981               TS-0830982
    2065
                                                            Holmes RE: BDT visitors to wag Saturday
    2066
    2067
    2068
                10/10/2014                                  Email from Daniel Edlin to Jeff Luciano with attachment,    TS-0298673               TS-0298679
    2069
                                                            Subject: RE: Theranos training (UNCLASSIFIED)
                10/11/2014                                  Exhibit 192: Project Test Diligence                         SEC-TX-000003031         SEC-TX-000003035
    2070
                                                                                                                        (BDTSEC_SD0001213)       (BDTSEC_SD0001217)
                10/11/2014                                  Exhibit 194: Email from Sunny Balwani to Rob Verigan,       SEC-TX-000003036
    2071
                                                            Subject: Re: Results                                        (BDTSEC_PST0004153)
                10/12/2014                                  Email from Timothy Smith to Samartha Anekal, Chinmay        THPFM0001141413          THPFM0001141415
    2072                                                    Pangarkar, and Sunny Balwani, Subject: RE: 4s performance

                10/12/2014                                  Email from L. Peterson to J. Tubergen re Theranos Summary SEC-USAO2-EPROD-000058596 SEC-USAO2-EPROD-000058597
    2073
                                                            Oct 3 2014.doc                                            (RDV006297)               (RDV006300)

                                                                                        Page ‐ 99 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 102 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                  End Bates
  Number                                        Witness
    2074
    2075        10/13/2014                                  Elizabeth Holmes Interview notes - 10/13/14                  PARLOFF-0000001            PARLOFF-0000002
    2076
                10/13/2014                                  Exhibit 195: Email from Sunny Balwani to John Dills,         SEC-TX-000003037           SEC-TX-000003044
    2077
                                                            Genevieve Hovde, and Jim Berry, Subject: RE: Thanks          (BDTSEC_PST0004140)        (BDTSEC_PST0004141)
                10/13/2014                                  Email from Daniel Edlin to Elizabeth Holmes, cc Sunny        THPFM0001308054            THPFM0001308063
    2078                                                    Balwani, Christian Holmes RE: Testing in Arizona *FOR
                                                            ROB WALTON*
                10/13/2014                                  Letter to Elizabeth Holmes from Sherri Venticinque-Presti,   THPFM0004646167            THPFM0004646177
    2079
                                                            Billing Manager, Boies, Schiller & Flexner LLP
    2080        10/13/2014                                  Email from Elizabeth Holmes to Christian Holmes RE: VIP      TS-1031661                 TS-1031662
                10/13/2014                                  Email, re: VIP - From Daniel Edlin To Elizabeth Holmes,      TS-1093712                 TS-1093714
    2081
                                                            Daniel Young, Christian Holmes & Sunny Balwani
    2082
                10/14/2014                                  Email, re: Checking Back - From Leslie Neville To Audra     US-REPORTS-0010830
    2083
                                                            Zachman                                                     (LINNERSON-001214)
                10/14/2014                                  Email from D. Mosley to J. Tubergen re your meeting with    SEC-USAO2-EPROD-000058336
    2084
                                                            Elizabeth Holmes                                            (RDV005091)
                10/14/2014                                  Itinerary for visit to Theranos Site                        SEC-USAO2-EPROD-000058792
    2085
                                                                                                                        (RDV007051)
                10/15/2014                                  Email from Christian Holmes to Dustin Cook cc Eric Liston, SEC-USAO-EPROD-000072239
    2086                                                    Sterling Bennett, Steve Mikkelsen, Jeffrey Blickman RE:     (IHC0001569)
                                                            Intermountain follow up and proposal
                10/15/2014                                  Email from L. Peterson to jeff@classicrace.com re bringing SEC-USAO2-EPROD-000058113
    2087
                                                            HP to Theranos when she's older                             (RDV004325)
                10/15/2014                                  Email from Jerry Tubergen To Doug DeVos, Rick DeVos, SEC-USAO2-EPROD-000058797          SEC-USAO2-EPROD-000058797
    2088
                                                            Subject: Theranos Thoughts and ?s                           (RDV007056)                 (RDV007057)
                10/15/2014                                  Email from Rick DeVos to J. Tubergen re Theranos            SEC-USAO2-EPROD-000059325   SEC-USAO2-EPROD-000059325
    2089
                                                            Thoughts and ?s                                             (RDV009630)                 (RDV009631)
                10/15/2014                                  Email From Timothy Smith; TO: Sani Hadziahmetovic,          THER-2459220
    2090
                                                            Daniel Young; Subject: 510K Documentation
                10/15/2014                                  Email from Sunny Balwani to Elizabeth Holmes re Fwd.:       TS-1044293
    2091
                                                            5453
                10/16/2014                                  Article - CNN - She's America's youngest female billionaire MEDIA-000002                MEDIA-000002
    2092
                                                            and a dropout - Rachel Crane
    2093        10/16/2014                                  Video - CNN This billionaire is making bank on blood        MEDIA-000070                MEDIA-000070
                10/16/2014                                  Exhibit 196: Project Test, Model Call Notes                 SEC-TX-000003045            SEC-TX-000003047
    2094
                                                                                                                        (BDTSEC_SD0001210)          (BDTSEC_SD0001212)
                10/17/2014                                  Email from J. Tubergen to Rick DeVos re VC                  SEC-USAO2-EPROD-000058429
    2095
                                                                                                                        (RDV005536)
                10/19/2014                                  Email from J. Tubergen to DeVos family members re           SEC-USAO2-EPROD-000059471   SEC-USAO2-EPROD-000059471
    2096
                                                            Theranos Thoughts and ?s                                    (RDV010045)                 (RDV010046)
                10/20/2014                                  Email from Q. Mac to L. Peterson re touching base           SEC-USAO2-EPROD-000058129
    2097
                                                                                                                        (RDV004362)

                                                                                        Page ‐ 100 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 103 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                   End Bates
  Number                                        Witness
                10/20/2014                                  Email from L. Peterson to P. LaCombe re Thank You (recap      SEC-USAO2-EPROD-000058414 SEC-USAO2-EPROD-000058414
    2098
                                                            of Theranos meeting)                                          (RDV005495)               (RDV005499)
                10/20/2014                                  Email From Adam Rosendorff To Redacted @gmail.com,            THPFM0002162916           THPFM0002162917
    2099                                                    Subject: FW: Changes in primary methods and CMS
                                                            reporting
                10/20/2014                                  Email, re: RE: Theranos Intel re: Withdrawal from CAP         WAG-AZ-LITIG-001246         WAG-AZ-LITIG-001247
                                                            Accreditation Process - From Mahesh Raju To Casey             (WG012278)                  (WG012279)
    2100
                                                            Kozlowski, Nimesh Jhaveri, Patty Haworth & Ashley
                                                            Samoila
                10/21/2014                                  Theranos, Inc. an Aranca Report                               SEC-USAO-EPROD-000008101 SEC-USAO-EPROD-000008188
                                                                                                                          (KOVACEVICH_THERANOS_0 (KOVACEVICH_THERANOS_0
    2101
                                                                                                                          000333)                  000420)

                10/21/2014                                  Exhibit 770: Email from Christian Holmes to Max Fosque,       THPFM0001495864             THPFM0001495866
    2102
                                                            Subject: RE: Physician Complaint
                10/21/2014                                  Email From Lisa Peterson To Michael Lunt, Subject: Docs-      SEC-USAO2-EPROD-000058190   SEC-USAO2-EPROD-000058190
    2103
                                                            Theranos                                                      (RDV004593)                 (RDV004599)
                10/21/2014                                  Email from B. Schierbeek to J. Bowerman re Thank You          SEC-USAO2-EPROD-000058471   SEC-USAO2-EPROD-000058477
    2104
                                                            attaching several documents                                   (RDV005784)                 (RDV005825)
                10/21/2014                                  Email from S. Balwani to J. Tubergen re Thank You             THPFM0000883115             THPFM0000883195
    2105
                                                            attaching three documents
                10/21/2014                                  Email from D. DeVos to E. Holmes, cc to J. Tubergen and S.    THPFM0000887008             THPFM0000887010
    2106
                                                            Balwani re Thank You
                10/21/2014                                  Email from Sunny Balwani to Jerry Tubergen, Subject: RE:      TS-0001469                  TS-0001549
    2107
                                                            Thank You
    2108        10/21/2014                                  Aranca Report on Theranos                                     TS-0021420                  TS-0021507
                10/21/2014                                  PowerPoint, re: Theranos: Meeting of the Board of Directors   TS-0024166                  TS-0024523
    2109
                10/21/2014                                  Email From Daniel Mosley To Elizabeth Holmes, Subject:        TS-0409524
    2110
                                                            Meeting Last Friday
    2111
    2112
                10/21/2014                                  Email, re: FW: Theranos - From Nimesh Jhaveri To Greg         WAG-AZ-LITIG-001288         WAG-AZ-LITIG-001289
    2113
                                                            Wasson, Bradley Fluegel & Stewart Wasson                      (WG002334)                  (WG002335)
                10/22/2014                                  Email from Danise Yam to Andrew Silva, Canelia Baker, cc      THPFM0000677241             THPFM0000677246
                                                            Clark Morton, Colleen Morris, RE: Theranos November 9,
    2114
                                                            2014-2015 Property, Casualty and D&O Renewal
                                                            Presentation
    2115        10/22/2014                                  Email, From Dick Kovacevich To Elizabeth Holmes               TS-0043469
    2116
                10/22/2014                                  Email From Danise Yam To Andrew Silva, Camellia Baker, US-REPORTS-0006869                 US-REPORTS-0006872
                                                            Clark Morton, Colleen Morris ,Subject: Theranos November (WS.00010)                       (WS.00013)
    2117
                                                            9,2014-2015 Property, Casualty and D&O Renewal
                                                            Presentation

                                                                                        Page ‐ 101 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 104 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                   End Bates
  Number                                        Witness
                10/22/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:       THPFM0000821371             THPFM0000821372
    2118
                                                            Daily Update
                10/22/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:       THPFM0000821373
    2119
                                                            BOD Binders
                10/23/2014                                  Email from J. Tubergen to L. Peterson re Walgreens           SEC-USAO2-EPROD-000059205   SEC-USAO2-EPROD-000059205
    2120
                                                                                                                         (RDV008760)                 (RDV008761)
                10/23/2014                                  Email from Joel Ehrenkranz to David Grauer, George           SEC-USAO2-EPROD-000012697   SEC-USAO2-EPROD-000012698
    2121                                                    Hamilton, Pamela Turbeville, Morris Linton, Sarah Ilstrup,   (IHC0003516)                (IHC0003517)
                                                            Subject: RE: Theranos
                10/24/2014                                  Email from L. Peterson to M. Lunt re Theranos Write-up       SEC-USAO2-EPROD-000058801
    2122
                                                                                                                         (RDV007070)
    2123
                10/24/2014                                  Exhibit 197: Email from Elizabeth Holmes to Bryon Trott      SEC-TX-000003048            SEC-TX-000003055
    2124
                                                            with attachment, Subject: FW: BDT                            (BDTSEC_PST0006264)         (BDTSEC_PST0006270)
                10/24/2014                                  Email from Daniel Edlin to Jeffrey Blickman, re: Quotes      THPFM0002263986             THPFM0002263993
    2125
                                                            from Pharma Companies
                10/24/2014                                  Email from Sunny Balwani to Scott Earthy re Fundraising      TS-0046388                  TS-0046390
    2126
                                                            Follow up
                10/24/2014                                  Email from Sunny Balwani to Scott Earthy, Subject: RE:       US-REPORTS-0006152          US-REPORTS-0006159
    2127
                                                            Fundraising Follow up                                        (SECTFG 000885)             (SECTFG 000892)
                10/24/2014                                  Email from SMG Kyle Sims to Daniel Edlin and Jeff            THPFM0001678303             THPFM0001678313
    2128                                                    Luciano with attachment, Subject: RE: Theranos training
                                                            (UNCLASSIFIED)
                10/24/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:       THPFM0000821338             THPFM0000821341
    2129
                                                            Daily Update
    2130
                10/25/2014                                  Email from David Badham to Tim Sheehy, Subject: RE: Cap US-REPORTS-0006160               US-REPORTS-0006162
    2131
                                                            Table Questions                                         (SECTFG 000956)                  (SECTFG 000958)
    2132
                10/27/2014                                  Email from Jeffrey Blickman to Jeffrey Blickman, Subject:    THPFM0000904980             THPFM0000904980
    2133
                                                            EAH Notes Friday (10/24)
                10/27/2014                                  Email from David Badham to Scott Earthy, Subject: memo       US-REPORTS-0006107          US-REPORTS-0006151
    2134
                                                                                                                         (SECTFG 000633)             (SECTFG 000677)
                10/28/2014                                  Exhibit 8: Email from Jared Hutchings to Peter Anderson      SEC-USAO-EPROD-000014315    SEC-USAO-EPROD-000014323
    2135
                                                            with attachments, Subject: PEER/Sutter                       (SHTHER00538)               (SHTHER00546)
                10/28/2014                                  Exhibit 198: Project Test, Elizabeth Holmes Call to Byron    SEC-TX-000003056            SEC-TX-000003058
    2136
                                                            Notes                                                        (BDTSEC_SD0001229)          (BDTSEC_SD0001231)
                10/28/2014                                  Letter from Kylie Haskins, FDA, to Brad Arington,            THER-0360329                THER-0360342
    2137
                                                            Theranos, RE: K143099
                10/28/2014                                  Email From Adam Rosendorff To Christian Holmes,              THPFM0000003941             THPFM0000003946
    2138                                                                                                 Redacted
                                                            Subject: Customer issue: Dr. Phelan (patient          )
    2139        10/28/2014                                  Email from L. Peterson to S. Balwani re RDV Investment       THPFM0001169541             THPFM0001169542
    2140        10/28/2014                                  Email From Adam Rosendorff To Redacted @gmail.com            THPFM0002163880             THPFM0002163881


                                                                                        Page ‐ 102 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 105 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                 End Bates
  Number                                        Witness
                10/28/2014                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:       THPFM0000821268           THPFM0000821269
    2141
                                                            Daily Update
    2142
                10/29/2014                                  Email From Alex Taylor To David Helfet                       SEC-USAO2-EPROD-000002099
    2143
                                                                                                                         (COX00001312)
                10/29/2014                                  Email, re: Theranos Lab - From Pam Kaider To All Users       US-REPORTS-0010831
    2144
                                                            SWCWC Providers                                              (LINNERSON-001219)
                10/29/2014                                  Article - Cleveland - Cleveland clinic announces top ten     MEDIA-000215              MEDIA-000215
    2145
                                                            medical innovations for 2015
                10/29/2014                                  Email from J. Tubergen to L. Peterson re Theranos - status   SEC-USAO2-EPROD-000059061 SEC-USAO2-EPROD-000059061
    2146
                                                            on number of things…                                         (RDV008049)               (RDV008050)
    2147
    2148
                10/29/2014                                  Email From: Adam Rosendorff; To:                             THER-0301212              THER-0301214
    2149                                                    Redacted @gmail.com; Subject: finger stick vs venous
                10/29/2014                                  Email From Adam Rosendorff To Redacted @gmail.com, THPFM0000291329                     THPFM0000291331
    2150
                                                            Subject: FW: ISE Validation Plan Concerns
                10/29/2014                                  Email From Adam Rosendorff ToRedacted @gmail.com, THPFM0000313444                      THPFM0000313456
    2151
                                                            Subject: FW: proficiency testing for LDTs
                10/29/2014                                  Email From Adam Rosendorff To Redacted @gmail.com, THPFM0000313457                     THPFM0000313467
    2152                                                    Subject: FW: Compliance with Federal Law CFR 493, 1253

                10/29/2014                                  Email From Adam Rosendorff To Redacted @gmail.com            THPFM0001197574           THPFM0001197576
    2153
                                                            Subject: FW: CLIA SOPs
                10/29/2014                                  Email from Bob Schierbeek to Lisa Peterson, Subject: Re:     SEC-USAO2-EPROD-000058754 SEC-USAO2-EPROD-000058754
    2154
                                                            Theranos - status on number of things…                       (RDV006974)               (RDV006975)
                10/29/2014                                  Meeting Minutes Memorandum from Kylie Haskins to The         US-REPORTS-0006490        US-REPORTS-0006491
    2155
                                                            File, Re: k143099
    2156
                10/29/2014                                  Rosendorff email to Gmail account re Critical Low Sodium - SEC-USAO2-EPROD-000070971 SEC-USAO2-EPROD-000071073
    2157                                                    Doctor wants call back asap                                (SEC-ArendsenH-E-0000066) (SEC-ArendsenH-E-0000067)

    2158
    2159
                10/30/2014                                  Email From Xinwei Sam Gong To Daniel Young, Tina Lin,        THPFM0000616466           THPFM0000616470
    2160
                                                            Curtis Schneider, Subject: ADVIA 2 problems
    2161        10/30/2014                                  Handwritten notes                                            PFM-GJ-00003035          PFM-GJ-00003036
    2162        10/30/2014                                  Handwritten notes                                            PFM-GJ-00003158          PFM-GJ-00003159
                10/31/2014                                  MEMO From Alex Taylor To John Dyer Subject: Theranos         SEC-USAO-EPROD-000331323
    2163
                                                            Investment                                                   (COX00001378)
                10/31/2014                                  Investor Bank Documentation re Dynasty Financial (RDV        FBI-GJ-RECEIPTS-000498   FBI-GJ-RECEIPTS-000505
    2164
                                                            Corp) wire
    2165


                                                                                        Page ‐ 103 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 106 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                        Beg Bates                   End Bates
  Number                                        Witness
                10/31/2014                                  RDV Approval Document - New Equity Investment             SEC-USAO2-EPROD-000058222 SEC-USAO2-EPROD-000058222
    2166
                                                            (Theranos) memo/table                                     (RDV004718)               (RDV004723)
                10/31/2014                                  Email from D. Mosley to J. Tubergen re Executed Document SEC-USAO2-EPROD-000059493 SEC-USAO2-EPROD-000059493
    2167
                                                                                                                      (RDV010139)               (RDV010140)
                10/31/2014                                  Theranos Bank Documentation re Dynasty Financial (RDV SEC-USAO-EPROD-000081371
    2168
                                                            Corp) wire
                10/31/2014                                  Theranos Bank Documentation re Mosley Family Holdings SEC-USAO-EPROD-000081373
    2169
                                                            wire
                10/31/2014                                  Email from J. Tubergen to S. Balwani re Executed Document THPFM0000884684           THPFM0000884685
    2170
                10/31/2014                                  Email From Jerry Tubergen To Sunny Balwani, Elizabeth     TS-0001600                  TS-0001601
    2171
                                                            Holmes, Lisa Peterson, Subject: Executed Document
    2172        10/31/2014                                  Letter to Daniel Mosley From Elizabeth Holmes             TS-0409469
    2173
    2174         11/1/2014                                  Video - TEDMED Elizabeth Holmes San Francisco 2014        MEDIA-000448              MEDIA-000448
                 11/1/2014                                  CHUBB Group of Insurance Companies, Individual Special    US-REPORTS-0008422 (CTRL- US-REPORTS-0008425 (CTRL-
    2175                                                    Healthcare Professional Liability Application for Life    DHAWAN-0012505)           DHAWAN-0012505)
                                                            Science Organizations - Sunil Dhawan
    2176         11/3/2014                                  Master Signature Page                                     TS-0001569
    2177
    2178
                 11/3/2014                                  Rosendorff email to Gmail account re FW: Physician Call   ROSEN-0000486
    2179
                                                            Needed Before 4pm
    2180
    2181
                 11/3/2014                                  Rosendorff email to Gmail account re FW: Dr. Asin - Please SEC-USAO2-EPROD-000070971 SEC-USAO2-EPROD-000070971
    2182                                                    call ASAP                                                  (SEC-ArendsenH-E-0000059) (SEC-ArendsenH-E-0000062)

                 11/4/2014                                  Email from Elizabeth Holmes To Greg Penner, Subject:      SEC-USAO2-EPROD-000036063
    2183                                                    Madrone Confidential                                      (MADRONE_00000050)

                 11/4/2014                                  Email from A. Mason to L. Peterson re Theranos and        SEC-USAO2-EPROD-000058717
    2184
                                                            [redacted] write-ups                                      (RDV006873)
                 11/4/2014                                  Email From Adam Rosendorff To Redacted @gmail.com,        THPFM0002139714           THPFM0002139718
    2185
                                                            Subject: FW: Low HDLs
                 11/4/2014                                  Email From Charles Bowen To Elizabeth Holmes, Alex        TS-0001568                  TS-0001569
    2186
                                                            Taylor, Subject: Cox signature page
    2187
                 11/5/2014                                  Email From Sunny Balwani To Adam Rosendorff, Subject: THPFM0000002944                 THPFM0000002945
    2188
                                                            Theranos tests
                 11/5/2014                                  Email From Adam Rosendorff To Sunny Balwani, Subject: THPFM0002747643                 THPFM0002747646
    2189
                                                            RE: Theranos tests
                 11/5/2014                                  Email from Greg Penner To Elizabeth Holmes, Subject: RE: TS-0001420
    2190
                                                            Theranos Confidential

                                                                                       Page ‐ 104 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 107 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                           Beg Bates                   End Bates
  Number                                        Witness
                 11/6/2014                                  Exhibit 772: Email from Daniel Edlin, Subject: Fwd.:          THPFM0000588530             THPFM0000588589
    2191
                                                            Theranos/NASA development contract status
                 11/6/2014                                  Email from C. Brieden to L. Peterson re Theranos eFront       SEC-USAO2-EPROD-000058578 SEC-USAO2-EPROD-000058578
    2192                                                    Template attaching Theranos Write-up for IC Approval          (RDV006260)               (RDV006261)
                                                            (2).docx
                 11/6/2014                                  Email From eahoffice To Elizabeth Holmes, Lisa Durkin,        TS-0255236                  TS-0255237
    2193
                                                            Subject: Nightly Check-in
                 11/7/2014                                  Email thread from 11/6/2014-11/7/2014 between Jeffrey         THPFM0000915489             THPFM0000915491
    2194                                                    Blickman and Sunny Balwani and Casey Kozlowski
                                                            (Walgreens), subject: Venous Draws
    2195
    2196
    2197
                 11/9/2014                                  Memorandum- TO: "The Record" - Q131644 FROM: Kellie           US-REPORTS-0006681 (SEC-    US-REPORTS-0006681 (SEC-
    2198                                                    Kelm, lead reviewer, Re: FDA Minutes for Q131644,             FDA-E-0001159)              FDA-E-0001162)
                                                            February 24, 2014 meeting
                11/10/2014                                  Email From Adam Rosendorff To Redacted @gmail.com,            THPFM0000291305             THPFM0000291309
    2199
                                                            Subject: FW: Escalated Call
                11/11/2014                                  Theranos - Intermountain Meeting Agenda for November 11,      SEC-USAO-EPROD-000072339
    2200
                                                            2014                                                          (IHC0001669)
                11/11/2014                                  Theranos meeting - Notes from Dustin Cook                     SEC-USAO-EPROD-000073824
    2201
                                                                                                                          (IHC0003154)
                11/11/2014                                  Exhibit 9: Email from Peter Anderson to Jared Hutchings,      SEC-USAO-EPROD-000015095 SEC-USAO-EPROD-000015097
    2202
                                                            Subject: RE: Sutter Due Diligence                             (SHTHER01318)            (SHTHER01320)
                11/12/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re:            TS-0001457
    2203
                                                            Theranos
                11/13/2014                                  Exhibit 779: Master Anonymized Serum Sample Transfer          PFM-DEPO-00015643           PFM-DEPO-00015649
    2204
                                                            Agreement                                                     (INTERMOUNTAIN0001519)      (INTERMOUNTAIN 0001525)
                11/14/2014                                  Email From Adam Rosendorff To                                 THPFM0005008026             THPFM0005008029
    2205                                                    SMTP Redacted @gmail.com.com, Subject: FW: escalated
                                                            call-111240
                11/15/2014                                  Email From Adam Rosendorff to Christian Holmes, Subject:      THPFM0000003989             THPFM0000003991
    2206
                                                            Lab results inquiry
                11/15/2014                                  E-mail chain titled "Escalated call - 111240." Regarding      THPFM0003600601             THPFM0003600609
    2207
                                                            HDL and LDL.
                11/15/2014                                  E-mail chain titled "Escalated call - 111240." Regarding      THPFM0004204387             THPFM0004204390
    2208
                                                            HDL and LDL.
                11/15/2014                                  Email from Daniel Edlin to SGM Kyle Sims and Jeffrey          TS-0321999                  TS-0322019
    2209
                                                            Liciano, Subject: RE: Theranos training (UNCLASSIFIED)
                11/17/2014                                  Email From Greg Penner to Bill Frist and Rob Walton,          SEC-USAO2-EPROD-000036049
    2210                                                    Subject:Theranos                                              (MADRONE_00000996)

                11/17/2014                                  Elizabeth Holmes Interview partial transcription -11/17/14;   PARLOFF-0000109             PARLOFF-0000122
    2211
                                                            Notes from untaped telephone call on 12/08/14

                                                                                         Page ‐ 105 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 108 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                   End Bates
  Number                                        Witness
    2212        11/17/2014                                  Audio File (mp3) - Elizabeth Holmes - 11/17/14                PARLOFF-0000195
                11/18/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re:            TS-0001421
    2213
                                                            Theranos
                11/18/2014                                  Email from P. Haworth to Jhaveri et al re 11/18               SEC-TX-000002812            SEC-TX-000002848 (WAG-TH-
    2214                                                    Walgreens/Theranos Partnership Meeting Agenda &Slide          (WAG-TH-00056926)           00056960)
                                                            Deck
                11/19/2014                                  Email From Lisa Peterson to Jerry Tubergen, Subject: Health   SEC-USAO2-EPROD-000058755 SEC-USAO2-EPROD-000058755
    2215
                                                                                                                          (RDV006976)               (RDV006976)
                11/19/2014                                  Email from Sunny Balwani to        A.E.      , re: Negative   THER-0303151              THER-0303157
    2216
                                                            report on Theranos from UBS
                11/19/2014                                  Email from Balwani to      A.E. re Negative report on         THPFM0001155833             THPFM0001155841
    2217
                                                            Theranos from UBS
                11/19/2014                                  Email from Maximillion Fosque to Christian Holmes, Sani       THPFM0001829250             THPFM0001829252
    2218                                                    Hadziahmetovic, Jeffrey Blickman re Fwd.: device info in
                                                            LIS
                11/19/2014                                  Email from Sunny Balwani to Sunil Dhawan, Subject: RE:        US-REPORTS-0008349 (CTRL-   US-REPORTS-0008352 (CTRL-
    2219
                                                            Lab Director                                                  DHAWAN-00007480)            DHAWAN-00007480)
                11/19/2014                                  Theranos Amendment No. 1 To The Services Agreement            US-REPORTS-0008369 (CTRL-   US-REPORTS-0008370 (CTRL-
    2220                                                    Between Theranos, Inc. and Sunil Dhawan, Effective as of      DHAWAN-00008804)            DHAWAN-00008804)
                                                            November 19, 2014
                11/20/2014                                  Email from Elizabeth Holmes to Sunny Balwani, re:             THPFM0000841909             THPFM0000841914
    2221
                                                            Negative Report on Theranos UBS
                11/20/2014                                  Email from Elizabeth Holmes to Sunny Balwani, re:             THPFM0001146059             THPFM0001146067
    2222
                                                            Negative Report on Theranos UBS
                11/20/2014                                  Email from Elizabeth Holmes to Sunny Balwani, re:             THPFM0001214239             THPFM0001214244
    2223
                                                            Negative Report on Theranos UBS
                11/20/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re:            TS-0001422                  TS-0001423
    2224
                                                            Theranos
    2225        11/20/2014                                  Email from K. Summe to S. Balwani                             PFM-GJ-00000501             PFM-GJ-00000503
                11/21/2014                                  Exhibit 10: Email from Peter Anderson to Christian Holmes,    SEC-USAO-EPROD-000015090    SEC-USAO-EPROD-000015091
    2226
                                                            Subject: RE: reconnecting in the next few weeks?              (SHTHER01313)               (SHTHER01314)
                11/21/2014                                  Email from Daniel Edlin to Chinmay Pangarkar, Daniel          THER-2051180                THER-2051187
    2227                                                    Young, Christian Holmes, Subject; Assay Development
                                                            Timelines for 4s multiplex
    2228        11/21/2014                                  E-mail chain titled "Redraw request 11-21-14"                 TS-1078326                  TS-1078327
                11/24/2014                                  Email from Toby Cosgrove to David Rowan, Kandice              CCF000000208                CCF000000217
    2229                                                    Marchant, Subject: FW, Attachments: Theranos Cleveland
                                                            Clinic Strategic Partnership Agreement.docx
                11/24/2014                                  Email from Nishit Doshi to Sunny Balwani, Samartha            THER-0303315                THER-0303320
    2230                                                    Aneka, Tina Lin, Daniel Young, Elizabeth Holmes, Suraj
                                                            Saksena, Subject: RE: Normandy
                11/24/2014                                  Email from Sunny Balwani to Suraj Saksena, Subject: RE:       THER-1933359                THER-1933362
    2231
                                                            Normandy


                                                                                        Page ‐ 106 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 109 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                11/24/2014                                  Email From Samartha Anekal To Sunny Balwani, Daniel          THPFM0000097872          THPFM0000097877
    2232                                                    Young, Nishit Doshit, Elizabeth Holmes, Suraj Saksena,
                                                            Subject: Normandy
                11/24/2014                                  Email from Samantha Anekal to Daniel Young, Sunny            THPFM0000097880          THPFM0000097882
    2233                                                    Balwani, Nishit Dosh, Tina Lin, Elizabeth Holmes and Suraj
                                                            Saksena, Subject: RE: Normandy
    2234        11/24/2014                                  Email TO Sunny Balwani, Subject: Normandy                    THPFM0000294891          THPFM0000294894
                11/24/2014                                  Email From Nishit Doshi to Sunny Balwani, Samartha           THPFM0000829564          THPFM0000829569
    2235                                                    Aneka, Tina Lin, Daniel Young, Elizabeth Holmes, Suraj
                                                            Saksena
                11/24/2014                                  Email from Channing Robertson to Danise Yam, re:             THPFM0004642211          THPFM0004642215
    2236
                                                            Exponent Invoice 262605
    2237        11/24/2014                                  Federal Registrar / Vol 79, No. 226                          US-REPORTS-0007041       US-REPORTS-0007044
                11/24/2014                                  Federal Register / Vol. 79, No. 226 / Monday, November 24,   US-REPORTS-0007163       US-REPORTS-0007168
    2238
                                                            2014 / Notices
                11/24/2014                                  LabCorp Results, re:      M.G.        , Claim #              US-REPORTS-0009669       US-REPORTS-000966
    2239
                                                            150615585201
                11/24/2014                                  LabCorp Results, re:      M.G.        , Claim #              US-REPORTS-0009670       US-REPORTS-0009670
    2240
                                                            150615585200
    2241        11/24/2014                                  Theranos Payment Summary, re:          M.G.     , $124.88    US-REPORTS-0009671       US-REPORTS-0009671
    2242        11/24/2014                                  Patient Lab Results, re:     M.G.                            US-REPORTS-0009672       US-REPORTS-0009676
                11/24/2014                                  LabCorp Results, re:      M.G.        , Claim #              US-REPORTS-0009680       US-REPORTS-0009680
    2243
                                                            150615585201
                11/24/2014                                  LabCorp Results, re:      M.G.        , Claim #              US-REPORTS-0009681       US-REPORTS-0009681
    2244
                                                            150615585200
    2245        11/24/2014                                  Theranos Payment Summary, re:           M.G.      $124.88 US-REPORTS-0009682          US-REPORTS-0009682
    2246        11/24/2014                                  Patient Lab Results, re:     M.G.                         US-REPORTS-0009683          US-REPORTS-0009683
                11/25/2014                                  Exhibit 199: Project Test, Video Conference Notes         SEC-TX-000003059            SEC-TX-000003060
    2247
                                                                                                                      (BTDTSEC_SD0001218)         (BTDTSEC_SD0001219)
                11/25/2014                                  Email from Scott Marmer to Sunil Dhawan, Subject:         US-REPORTS-0008353 (CTRL-   US-REPORTS-0008359 (CTRL-
    2248                                                    Theranos - Dr. Dhawan Consulting Agreement and attached DHAWAN-00007663)              DHAWAN-00007664)
                                                            agreement
    2249        11/26/2014                                  Scottsdale Shea labs for   M.G.                           US-FDA-0040709              US-FDA-0040710
                11/26/2014                                  LabCorp Results, re      M.G.      , Claim #              US-REPORTS-0009668          US-REPORTS-0009668
    2250
                                                            142886019200
                11/26/2014                                  LabCorp Results, re:     M.G.      , Claim #              US-REPORTS-0009679          US-REPORTS-0009679
    2251
                                                            143384234400
                11/26/2014                                  Scottsdale Healthcare Laboratory Shea -    M.G.      test US-REPORTS-0009707          US-REPORTS-0009710
    2252
                                                            results
    2253        11/27/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re: Equity TS-0001360
                11/27/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re:        TS-0001419
    2254
                                                            Invitation to join company
    2255        11/28/2014                                  Email from K. Summe to S. Balwani                         PFM-GJ-00000504             PFM-GJ-00000509


                                                                                       Page ‐ 107 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 110 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                         Beg Bates                   End Bates
  Number                                        Witness
                 12/1/2014                                  Project Test Company Background: Highly Confidential      US-REPORTS-0009450          US-REPORTS-0009470
    2256
                                                            Working Draft                                             (BDTSEC_PST0005414)         (BDTSEC_PST0005434)
    2257         12/1/2014                                  Article - The New Yorker - Blood, simpler - Ken Auletta   MEDIA-000173                MEDIA-000190
                 12/2/2014                                  Theranos Standard Operating Procedure CL SOP-06051        THER-0816765                THER-0817285
    2258
                                                            Siemens 2120 Operation and Maintenance SOP
                 12/2/2014                                  Theranos Standard Operating Procedure CL SOP-09304 BD     THER-1443616                THER-1443624
    2259
                                                            Macro-Vue RPR Card Tests
                 12/2/2014                                  Theranos Standard Operating Procedure CL SOP-06052        THPFM0001883389             THPFM0001883674
    2260                                                    Siemens Advia Chemistry XPT System Operation and
                                                            Maintenance SOP
    2261         12/2/2014                                  Movie file titled 30_TW_NEEDLES_07 mov                    US-REPORTS-0010781
    2262         12/3/2014                                  Audio File (mp3) - Elizabeth Holmes at Next Gen           PARLOFF-0000183             PARLOFF-0000183
    2263         12/3/2014                                  Email from K. Summe to S. Balwani, cc B. Grossman         PFM-GJ-00000507             PFM-GJ-00000509
                 12/4/2014                                  Letter from Elizabeth Holmes to Rupert Murdoch re         SEC-USAO2-EPROD-000023396   SEC-USAO2-EPROD-000023422
    2264                                                    background letter                                         (KRM_SEC 00000872)          (KRM_SEC 00000875)

                 12/4/2014                                  Article - PR Newswire - Elizabeth Holmes, visionary silicon MEDIA-000008              MEDIA-000008
                                                            valley entrepreneur and passionate advocate for female
    2265
                                                            engagement of STEM curricula to receive 2015 Horatio
                                                            Alger Award
                 12/4/2014                                  Exhibit 436: Email from Sunny Balwani to Danise Yam,        THPFM0000675703           THPFM0000675708
    2266
                                                            Subject: RE: Follow up from PFM
    2267
                 12/5/2014                                  Theranos Standard Operating Procedure CL SOP-06026        THER-1340472                THER-1340492
    2268
                                                            Maintenance of the Siemens Advia 1800 Chemistry System
                 12/5/2014                                  Theranos Standard Operating Procedure CL SOP-06023        THPFM0002718783             THPFM0002718801
    2269                                                    Operation and Maintenance of the Siemens BCS XP
                                                            Coagulation System
                 12/6/2014                                  Email From Howard Burris To eahoffice@theranos.com        SCRI_001484                 SCRI_001485
    2270
                                                            Subject: SF Visit
                 12/7/2014                                  Exhibit 200: Project Test                                  SEC-TX-000003061           SEC-TX-000003065
    2271
                                                                                                                       (BDTSEC_SD0001220)         (BDTSEC_SD0001224)
                 12/8/2014                                  Email from Dustin Cook to George Hamilton RE: Interesting SEC-USAO-EPROD-000073350    SEC-USAO-EPROD-000073351
    2272
                                                            Article on Theranos                                        (IHC0002680) -             (IHC0002681)
                 12/8/2014                                  Video - Fortune Elizabeth Holmes w Fortune Sr. Editor at   MEDIA-000435               MEDIA-000435
    2273
                                                            Large
                 12/8/2014                                  Video - Fortune - A conversation with Elizabeth Holmes at MEDIA-000455                MEDIA-000455
    2274
                                                            MPW Next Gen (with Pattie Sellers)
                 12/8/2014                                  Email from Jhaveri to Balwani re Contract and Other Topics WAG-TH-DOJ-00018305        WAG-TH-DOJ-00018306
    2275
                 12/9/2014                                  Email from Ken Auletta to Susan Schendel, Jessee Leporin, SEC-USAO-EPROD-000068053 SEC-USAO-EPROD-000068060
                                                            Bill Foege, Jim Mattis & Channing Robertson, re: New      (FOEGE_THERANOS_000122) (FOEGE_THERANOS_0001230)
    2276
                                                            Yorker profile on Elizabeth Holmes


                                                                                      Page ‐ 108 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 111 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                              Beg Bates                End Bates
  Number                                        Witness
                 12/9/2014                                  Video - Computer History Museum Elizabeth Holmes in              MEDIA-000033             MEDIA-000033
    2277
                                                            conversation with KQED's Michael Kransy
                 12/9/2014                                  Twitter - Twitter Video - "When you walk in for a Theranos       MEDIA-000204             MEDIA-000204
    2278                                                    lab test, we treat you as we’d like to be treated. As a guest,
                                                            not a number."
    2279         12/9/2014                                  Video - 2nd Annual Scottsdale Cure Corridor Event                MEDIA-000445             MEDIA-000445
                 12/9/2014                                  Outlook appointment from Kathy Thies to Jhaveri et al            WAG-TH-00018349
    2280
                                                            setting up Walgreens/Theranos Meeting
                12/10/2014                                  Email from B. Trott to E. Holmes attaching Term Sheet &          THPFM0000787749          THPFM000078751
    2281
                                                            Approved Co-Investors (12.09.2014)
    2282        12/10/2014                                  Holmes HW notes                                                  TS-0480486               TS-0480489
                12/12/2014                                  Video - CNBC - Squawk Box: The Secrets of Theranos               MEDIA-000454
    2283
                                                            (Interview Ken Auletta)
                12/17/2014                                  Theranos Standard Operating Procedure CL SOP-06057               THER-1443627             THER-1443802
    2284
                                                            Siemens CellaVision User Manual SOP
    2285        12/17/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re: Equity        TS-0001397                TS-0001399
                12/19/2014                                  Email From Genevieve Hovde To Elizabeth Holmes, Byron             SEC-USAO-EPROD-001170471 SEC-USAO-EPROD-001170492
    2286                                                    Trott, William Bush, Subject: Project Test Company               (THPFM0000787586)         (THPFM0000787607)
                                                            Overview Memo v025
    2287
    2288        12/19/2014                                  Email To: Sunny Balwani, Subject: 4.1+                           THPFM0000147397          THPFM0000147398
    2289        12/19/2014                                  E-mail string tilted "redraws"                                   THPFM0000269370          THPFM0000269378
                12/19/2014                                  Email from Holmes to Balwani re Fwd.: Project Test               THPFM0003891168          THPFM0003891189
    2290
                                                            Company Memo v025.pdf with attachment
    2291        12/19/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re: Equity        TS-0001400               TS-0001403
                12/19/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re:               TS-0001562               TS-0001563
    2292
                                                            Confidentiality agreement - signed by Murdoch
                12/22/2014                                  Email From Mona Ramamurthy To Nancy Hersh, Subject:              TS-0042675               TS-0042690
    2293
                                                            Adam Rosendorff
    2294
    2295        12/22/2014                                  Email from M. Ramamurthy to N. Hersh re A. Rosendorff            THPFM0001041595          THPFM0001041610
                12/23/2014                                  Email From Byron Trott To Elizabeth Holmes, Subject:             THPFM0000787563          THPFM0000787565
    2296
                                                            Follow up to our call
    2297        12/23/2014                                  Handwritten notes                                                THPFM0005528637          THPFM0005528639
                12/23/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re:               TS-0001373               TS-0001373
    2298
                                                            Package has arrived
                12/24/2014                                  Exhibit A: Email from Elizabeth Holmes to Brad Arington,         TS-0019056               TS-0019057
    2299
                                                            Subject: FYI
    2300
                12/24/2014                                  Email from Maximillion Fosque to Vikram Nayak, Neeraja           THPFM0000217911          THPFM0000217913
    2301
                                                            Kandimalla and Michael Craig
    2302
    2303        12/24/2014                                  Email from Arington to Holmes, cc Balwani, RE: FYI               TS-0997054               TS-0997055
    2304

                                                                                         Page ‐ 109 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 112 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                        Beg Bates                   End Bates
  Number                                        Witness
                12/25/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re:        TS-0001358                  TS-0001358
    2305
                                                            Documents
                12/25/2014                                  Email from Rupert Murdoch to Elizabeth Holmes, re:        TS-0001385                  TS-0001385
    2306
                                                            Documents


    2307


                12/29/2014                                  Email from B. Trott to J. Tubergen re Theranos            SEC-USAO2-EPROD-000058253
    2308
                                                                                                                      (RDV004788)
    2309        12/30/2014                                  Email, From Christian Holmes To Elizabeth Holmes          THPFM0000572242           THPFM0000572243
                12/30/2014                                  Email From Mona Ramamurthy To Nancy Hersh, Subject:       TS-0042709                TS-0042712
    2310
                                                            Adam Rosendorff
    2311
                12/30/2014                                  Email from S. Balwani to B. Grossman re Roche Ebola       PFM-GJ-00002814
    2312
                                                            Approval
                12/31/2014                                  Equity Co-Investment Summary                              SEC-USAO2-EPROD-000059262   SEC-USAO2-EPROD-000059262
    2313
                                                                                                                      (RDV008938)                 (RDV008942)
                12/31/2014                                  Projected Statement of Income                             US-REPORTS-0008142          (US-REPORTS-0008143 (SEC-
    2314
                                                                                                                      (SEC-DYNFIN-000001)         DYNFIN-000000
                12/31/2014                                  Email, re: VIP Tomorrow - PT/PTT - From Tina Lin To       THPFM0000018685             THPFM0000018698
    2315                                                    Daniel Young, Maximillion Fosque, Kathryn Rommel &
                                                            Christian Holmes
                12/31/2014                                  Email From Christian Holmes, To Daniel Young,             THPFM0000088596             THPFM0000088609
    2316
                                                            Maximillion Fosque, Subject: VIP Tomorrow- PT/PTT
                12/31/2014                                  Email from Elizabeth Holmes to Daniel Young, cc Christian THPFM0000331112             THPFM0000331116
    2317                                                    Holmes, Sunny Balwani, Maximillion Fosque Re: VIP
                                                            Tomorrow - PT/PTT
                12/31/2014                                  Email From Mona Ramamurthy To Nancy Hersh, Subject: TS-0042716                        TS-0042720
    2318
                                                            Adam Rosendorff
    2319
    2320
                12/31/2014                                  Theranos, Inc. & Sub Schedule M-1                         SEC-USAO-EPROD-000371796 SEC-USAO-EPROD-000371854
    2321                                                                                                              (SEC-MOSSADAMS-E-0002470) (SEC-MOSSADAMS-E-0002528)

                  1/1/2015                                  Proficiency Testing for Theranos Lab-Developed            THPFM0002848481             THPFM0002848486
    2322
                                                            Hematology Tests
                  1/1/2015                                  Email from Rupert Murdoch to Elizabeth Holmes, re:        TS-0001388                  TS-0001390
    2323
                                                            Documents
    2324          1/6/2015                                  Patient Lab Results, re: Rupert Murdoch                   THPFM0000110430             THPFM0000110432
                  1/6/2015                                  Email from M. Ramamurthy to N. Hersh re Adam              THPFM0001041637             THPFM0001041638
    2325
                                                            Rosendorff
                  1/7/2015                                  E-mail from Daniel Young to Sunny Balwani, Subject: RE:   THPFM0000108243             THPFM0000108244
    2326
                                                            PT/INR

                                                                                        Page ‐ 110 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 113 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                          Beg Bates                  End Bates
  Number                                        Witness
                  1/7/2015                                  Email from Rupert Murdoch to Elizabeth Holmes, re: Blood TS-0001432
    2327
                                                            Results
                  1/8/2015                                  Email from Rupert Murdoch to Elizabeth Holmes, re: Blood TS-0001410                   TS-0001411
    2328
                                                            results and meeting
                  1/8/2015                                  Email From Lauren Diaz To Mona Ramamurthy, Subject:      TS-0042722                   TS-0042726
    2329
                                                            Rosendorff, Adam
    2330
                  1/9/2015                                  Email From Sunny Balwani To Elizabeth Holmes, Subject:     TS-0553604                 TS-0553607
    2331
                                                            RE:RE:RE
    2332          1/9/2015                                  E-mail chain titled "RE: RE: RE:"                          TS-1130802                 TS-1130805
    2333         1/10/2015                                  Email TO Sunny Balwani, Subject: XPT                       THPFM0001353650            THPFM0001353652
                 1/13/2015                                  Email From Nancy Hersh, To Mona Ramamurthy, Lauren         TS-0042731
    2334
                                                            Diaz, Subject: Rosendorff
                 1/13/2015                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:     THPFM0000820265
    2335
                                                            Board Meeting To do
                 1/14/2015                                  Theranos Executive Quality System Review, Device Design    TS-0014471                 TS-0014483
    2336
                                                            and Manufacturing
                 1/14/2015                                  Email From Daniel Young to Brad Arington, Subject:         THPFM0000535737            THPFM0000535739
    2337
                                                            proficiency testing for LDTs
                 1/14/2015                                  Email from Nancy Hersh, To Mona Ramamurthy, Subject        TS-0042732                 TS-0042735
    2338
                                                            Adam Rosendorff
                 1/14/2015                                  Email from P. Haworth to Jhaveri et al re 1/14/15          SEC-USAO-EPROD-001307261 SEC-USAO-EPROD-001307296
    2339                                                    Walgreens/Theranos Partnership Meeting Slide Deck &        (THPFM0000924376)        (THPFM0000924411)
                                                            Supporting Materials
                 1/15/2015                                  E-mail from Elizabeth Holmes to Daniel Young, Subject:     THPFM0002858495            THPFM0002858499
    2340
                                                            Re: CTN feedback
                 1/16/2015                                  Email from Sunny Balwani to Christian Holmes & Elizabeth   THPFM0000552883            THPFM0000552886
    2341
                                                            Holmes, re: Lab Revolution Dispatch Issue #3 Enclosed
                 1/16/2015                                  Email From Mona Ramamurthy To Nancy Hersh, Lauren          TS-0042738                 TS-0042739
    2342
                                                            Diaz, William Marsillo, Subject: Adam Rosendorff
    2343         1/19/2015                                  E-mail chain titled HCG-venous                             THPFM0000555315            THPFM0000555316
    2344         1/20/2015                                  Theranos, Meeting of the Board of Directors, 1.20.15        TS-0021510                TS-0021554
                 1/20/2015                                  Theranos, Strategic Update, Structuring Our Company for    SEC-USAO-EPROD-000027998   SEC-USAO-EPROD-000028021
    2345
                                                            the Long Term                                              (TRPB00000189)             (TRPB00000212)
    2346
    2347
    2348         1/20/2015                                  Letter from Dr. Nicole Sundene To Theranos                 US-REPORTS-0006802
                 1/21/2015                                  Email from Balwani to     A.E. re Google Alert -           THPFM0000153545            THPFM0000153546
    2349
                                                            Theranos
    2350
                 1/21/2015                                  Email from Sunny Balwani to Elizabeth Holmes, re: Google THPFM0000276984              THPFM0000276986
    2351
                                                            Alert - Theranos
    2352


                                                                                      Page ‐ 111 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 114 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                        Description                       Beg Bates                End Bates
  Number                                        Witness
                 1/21/2015                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:     THPFM0000819839      THPFM0000819840
    2353
                                                            Thank you emails-you can send back to me with full list
                 1/22/2015                                  Email From Daniel Mosley To Hank Slack, Subject            TS-0411207           TS-0411208
    2354
                                                            Theranos
                 1/25/2015                                  Email from K. Summe to D. Yam, cc B. Grossman & S.         PFM-GJ-00000542      PFM-GJ-00000546
    2355
                                                            Balwani re Follow up from PFM
                 1/26/2015                                  Theranos Standard Operating Procedure CL SOP-06022         THPFM0001871765      THPFM0001871773
    2356
                                                            Operation of the iRICELL 3000 WorkCell for Urinalysis
                 1/27/2015                                  Email from J. Blickman to S. Balwani et al re Dignity      THPFM0003624515      THPFM0003624516
    2357
                                                            Attendees for Tomorrow
                 1/27/2015                                  Email From Tapia Conyer Roberto To Elizabeth Holmes,       TS-0001570           TS-0001581
    2358
                                                            Sunny Balwani, Daniel Edlin, Subject: CSF Information
                 1/28/2015                                  Email from Tina Lin to Daniel Young and Don Luong,         THPFM0000088410      THPFM0000088413
    2359
                                                            Subject: RE: VB12 - what to report?
                 1/28/2015                                  Theranos Standard Operating Procedure CL SOP-06030         THPFM0001871725      THPFM0001871740
    2360                                                    Operation and Maintenance of the Siemens DCA Vantage
                                                            System
    2361         1/28/2015                                  Movie file titled 15_KID_NEEDLES_02r1_retail_ mov          US-REPORTS-0010781
                 1/28/2015                                  Movie file titled                                          US-REPORTS-0010781
    2362
                                                            15_TW_ADULT_NEEDLES_05r1_retail_.mov
                 1/28/2015                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject: DC THPFM0000931286       THPFM0000931296
    2363
                                                            Flight times + Itinerary | Sunday plans
                 1/29/2015                                  Email From Hank Slack To Sunny Balwani, Elizabeth          TS-0001692
    2364
                                                            Holmes, Daniel Mosley, Subject: Possible Call
                 1/31/2015                                  Email from Rupert Murdoch to Elizabeth Holmes, re: Next TS-0001372
    2365
                                                            Week meet-up
                  2/1/2015                                  Theranos Standard Operating Procedure CL SOP-06054         THPFM0003331809      THPFM0003331834
    2366
                                                            Abbott m2000SP & m2000RT
    2367          2/2/2015                                  Audio File (mp3) - Elizabeth Holmes - 02/02/15             PARLOFF-0000196
    2368          2/2/2015                                  Audio File (mp3) - Elizabeth Holmes - 02/02/15             PARLOFF-0000197
                  2/2/2015                                  Theranos Standard Operating Procedure CL SOP-06058         THPFM0001718948      THPFM0001718953
    2369
                                                            Evolis Operations SOP
                  2/2/2015                                  Correspondence, re: 'Framework for Regulatory Oversight of US-REPORTS-0007045   US-REPORTS-0007062
                                                            Laboratory Developed Tests; Draft Guidance for Industry,
                                                            Food and Drug Administration Staff, and Clinical
                                                            Laboratories; Availability (Docket No. FDA-2011-D-0360) -
                                                            Food and Drug Administration Notification and Medical
    2370                                                    Device Reporting for Laboratory Developed Tests; Draft
                                                            Guidance for Industry, Food and Drug Administration Staff,
                                                            and Clinical Laboratories; Availability (Docket No. FDA-
                                                            2011-D-0357)' - From Alan Mertz, American Clinical
                                                            Laboratory Association, To Commissioner Margaret
                                                            Hamburg, M.D., Food and Drug Administration
    2371

                                                                                      Page ‐ 112 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 115 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                 End Bates
  Number                                        Witness
    2372
                  2/3/2015                                  Article - Brand Channel - Breakthrough Branding: Theranos, MEDIA-000009                MEDIA-000009
    2373                                                    with Walgreens, Revolutionizes Healthcare - Sheila Shayon

                  2/3/2015                                  Email From Sunny Balwani To Hank Slack, Elizabeth            TS-0001467                TS-0001468
    2374
                                                            Holmes, Daniel Mosley, Subject: Possible Call
    2375          2/3/2015                                  Affidavit of Adam Rosendorff                                 TS-0042757
    2376
    2377
    2378          2/4/2015                                  Handwritten notes                                            PFM-GJ-00003063           PFM-GJ-00003064
                  2/6/2015                                  Exhibit 153: Email from Natalie Ravitz to Daniel Edlin,      SEC-USAO2-EPROD-000023611 SEC-USAO2-EPROD-000023617
    2379                                                    Subject: Re: Documents                                       (KRM_SEC00001064)         (KRM_SEC00001070)

    2380          2/6/2015                                  E-mail chain titled "CMP to venous - messaging?              THPFM0000147443           THPFM0000147444
                  2/6/2015                                  Email from J. Blickman to L. Schnierer, cc to C. Holmes re   THPFM0003939776           THPFM0003939779 - includes
    2381
                                                            Theranos-Dignity Partnership Follow-up                                                 attachments
                  2/7/2015                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:       THPFM0000819595           THPFM0000819620
    2382
                                                            Pending Questions
                  2/8/2015                                  Email from Michael Craig to Tina Lin, Sheka                  THPFM0000979564           THPFM0000979571
                                                            Chandrasekaran, Sandeep Paladugu, Maximillion Forsque,
    2383
                                                            Siva Decabakthini, Sandhya Kalppa, Subject: RE: Container
                                                            names in LIS
                  2/9/2015                                  Email From Daniel Young To Elizabeth Holmes, Brad            THPFM0000538489           THPFM0000538512
    2384
                                                            Arington, Subject CTN feedback
                 2/10/2015                                  Email from Maximillion Fosque To Lina Castro, Christian      THPFM0000552521           THPFM0000552525
    2385
                                                            Holmes, Subject: Customer Issue: AB
                 2/10/2015                                  Email From Daniel Young To Christian Holmes, Subject;        THPFM0000552526           THPFM0000552530
    2386
                                                            Customer Issue: AB
    2387         2/10/2015                                  Email from Christian Holmes to Anam Khan, re: Escalation     THPFM0000555168           THPFM0000555169
    2388         2/11/2015                                  Email from Christian Holmes to Anam Khan, re: Escalation     THPFM0000555170           THPFM0000555172
                 2/11/2015                                  Company Financials Assessment                                US-REPORTS-0002504 (TS-   US-REPORTS-0002504
    2389
                                                                                                                         0028178)
    2390         2/13/2015                                  E-mail chain titled "Escalated Call." Regarding scripts      THPFM0000958955           THPFM0000958956
                 2/13/2015                                  Email from Rupert Murdoch to Elizabeth Holmes, re: All       TS-0001350
    2391
                                                            done!
    2392         2/13/2015                                  Email From Daniel Mosley To Elizabeth Holmes                 TS-0410082
                 2/13/2015                                  Google Conference Reminder To: Christian Holmes, Jeffrey     THPFM0000550691           THPFM0000550693
    2393                                                    Blickman, Subject: FW: Walgreens/Pfizer Whiteboard
                                                            Session
                 2/17/2015                                  Email from P. Haworth to Jhaveri et al re 2/17/15            THPFM0000459667           THPFM0000459689
    2394
                                                            Walgreens/Theranos Partnership Meeting slide deck
                 2/18/2015                                  Email from Sani Hadziahmetovic to Michael Craig, Tim         THPFM0000055259           THPFM0000055286
    2395
                                                            Kemp and Daniel Young


                                                                                        Page ‐ 113 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 116 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                 2/18/2015                                  Email from Sani Hadziahmetovic to Shekar Chandrasekaren, THPFM0000055866              THPFM0000055881t
                                                            Michael Craig, Ken Quon and Sukhdev Balwani Subject:
    2396
                                                            Software Units and Hazard Analysis for 510K Submission

                 2/19/2015                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:    THPFM0001767764             THPFM0001767820
    2397
                                                            Pending Items/Question
                 2/20/2015                                  Email, re: Re: Week 2/16-2/20 Update From Christian       TS-0491655                  TS-0491662
    2398
                                                            Holmes to Sani Hadziahmetovic and others
                 2/21/2015                                  Email from Elizabeth Holmes to Christian Holmes, re: Week THPFM0000573557             THPFM0000573562
    2399
                                                            2/16-2/20 Update
    2400
                 2/21/2015                                  Email From Craig Lipset; To: Elizabeth Holmes; Subject:      THPFM0000786918          THPFM0000786919
    2401
                                                            touching base; opportunities
                 2/21/2015                                  Email, re: Edison 3.6 Design From Daniel Young to Clarissa   THPFM0000107626          THPFM0000107652
    2402
                                                            Lui
                 2/24/2015                                  Email from Sunny Balwani to Daniel Young, Samartha           THPFM0004232704          THPFM0004232710
    2403                                                    Anekal: Sharada Sivarman and Suraj Saksena, Subject:
                                                            Fwd.: Proficiency testing for LDTs
                 2/24/2015                                  E-mail from Kimberly Alfonso to Sunny Balwani Subject:       THPFM0000264724          THPFM0000264725
    2404
                                                            RE: sales
                 2/25/2015                                  Email from Balwani to Holmes with attachments (Theranos-     THER-0982058             THER-0982134
    2405                                                    Walgreens Restated 2015 0225.docx and Theranos-
                                                            Walgreens Restated 2015 0225.pdf)
                 2/26/2015                                  Exhibit 435: Email from Sunny Balwani to Danise Yam,         THPFM0000276887          THPFM0000276891
    2406
                                                            Subject: RE: Follow up from PFM
                 2/26/2015                                  Email from Christian Holmes to Christian Holmes, re: uhg     THPFM0000332182          THPFM0000332184
    2407
                                                            questions
                 2/27/2015                                  Email from Christian Holmes to Channing Robertson,           THPFM0000441220          THPFM0000441221
    2408
                                                            Jeffrey Blickman & Daniel Edlin, re: Consumer Report
                 2/28/2015                                  Email From Donald A. Lucas To: Christian Holmes, Subject:    THPFM0000552278
    2409
                                                            No response
                 2/28/2015                                  Email from Daniel Young to Denise Barbeau, Subject:          TS-0005501               TS-0005503
    2410
                                                            Theranos laboratory personnel report
                  3/2/2015                                  Theranos Laboratory Services Agreement                       SEC-USAO-EPROD-000070674 SEC-USAO-EPROD-000070682
    2411
                                                                                                                         (IHC0000004)             (IHC0000012)
                  3/2/2015                                  Arizona House of Representatives - Access to Lab Testing     THER-2181052             THER-2181053
    2412
                                                            Would Expand Under New Law
    2413          3/2/2015                                  Movie file titled _redefining_daignosis.mp4                  US-REPORTS-0010781
    2414          3/2/2015                                  Movie file titled a_great_step.mp4                           US-REPORTS-0010781
    2415          3/2/2015                                  Movie file titled access_to_information mp4                  US-REPORTS-0010781
    2416          3/2/2015                                  Movie file titled basic_human_right.mp4                      US-REPORTS-0010781
    2417          3/2/2015                                  Movie file titled empowering_the_individual mp4              US-REPORTS-0010781
    2418          3/2/2015                                  Movie file titled individual_engagement mp4                  US-REPORTS-0010781
    2419          3/2/2015                                  Movie file titled leading_cause_of_bankruptcy mp4            US-REPORTS-0010781

                                                                                        Page ‐ 114 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 117 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
    2420          3/2/2015                                  Movie file titled pancreatic_cancer.mp4                       US-REPORTS-0010781
    2421          3/2/2015                                  Movie file titled people_want_to_know mp4                     US-REPORTS-0010781
    2422          3/2/2015                                  Movie file titled reversing_diabetes mp4                      US-REPORTS-0010781
    2423          3/2/2015                                  Movie file titled role_models mp4                             US-REPORTS-0010781
    2424          3/3/2015                                  Movie file titled real_time_dectection mp4                    US-REPORTS-0010781
    2425          3/3/2015                                  Movie file titled affordable_testing mp4                      US-REPORTS-0010781
    2426          3/4/2015                                      M.G.         lab reports and records                      US-FDA-0035497           US-FDA-0035507
                  3/4/2015                                  LabCorp Results, re:       M.G.       , Claim #               US-REPORTS-0009666       US-REPORTS-0009666
    2427
                                                            150705570700
                  3/4/2015                                  LabCorp Results, re:       M.G.       , Claim #               US-REPORTS-0009677       US-REPORTS-0009677
    2428
                                                            150705570700
                  3/5/2015                                  Email From Sunny Balwani To Daniel Young, Elizabeth           THPFM0000616154          THPFM0000616157
    2429
                                                            Holmes, Subject: project updates
                  3/9/2015                                  Article - Business Wire - Theranos and Cleveland Clinic       MEDIA-000011             MEDIA-000011
    2430                                                    announce strategic alliance to improve patient care through
                                                            innovation in laboratory testing
                  3/9/2015                                  Video - Fox Business Theranos, Cleveland Clinic CEO's on      MEDIA-000437             MEDIA-000437
    2431
                                                            innovation partnership
                  3/9/2015                                  Theranos and Cleveland Clinic Announce Strategic Alliance     THER-0201355 -           THER-0201356
    2432                                                    to Improve Patient Care through Innovation in Laboratory
                                                            Testing
                 3/10/2015                                  Email from Kandice Marchant to Christian Holmes, Subject:     CCF000001002             CCF000001013
    2433
                                                            Conference call for collaborative committee
                 3/10/2015                                  Email from Daniel Edlin to Mark Shaver et al. Subject:        SEC-USAO2-EPROD-000013075 SEC-USAO2-EPROD-000013079
    2434                                                    Theranos comment to FDA, Attached: Theranos                   (JH_SEC_0000073)          (JH_SEC_0000077)
                                                            Comment_LDT Guidance.pdf
    2435
                 3/11/2015                                  Email From Daniel Young; To: Denise Barbeau, Marcie           TS-0005499               TS-0005500
    2436
                                                            Bentley, Subject: CLIA Initial Survey Announcement Letter
                 3/11/2015                                  Email, re: Re: Cleveland Clinic partners with Innovation      WAG-AZ-LITIG-001248      WAG-AZ-LITIG-001248
    2437                                                    winner Theranos for lab tests / Cleveland.com - From          (WG025830)               (WG025832)
                                                            Nimesh Jhaveri To Bradley Fluegel & Stewart Wasson
                 3/11/2015                                  Email From Hank Slack; To: Elizabeth Holmes, Subject:         TS-0001566
    2438
                                                            Confidential
                 3/12/2015                                  Exhibit 782: Email from Christian Holmes to George            PFM-DEPO-00015654        PFM-DEPO-00015655
    2439                                                    Hamilton, Subject: RE: Intermountain Healthcare media         (INTERMOUNTAIN0001451)   (INTERMOUNTAIN0001452)
                                                            inquiry
                 3/12/2015                                  Email from Christian Holmes to Jason Somrock, re: few         THPFM0000329826          THPFM0000329826
    2440
                                                            updates
                 3/13/2015                                  Article - Silicon Valley Business Journal - Theranos seeks    MEDIA-000934             MEDIA-000935
    2441
                                                            FDA approval for early-detection Ebola test-George Shultz
                 3/16/2015                                  Email From Daniel Young; To: Denise Barbeau, Subject:         TS-0005486               TS-0005487
    2442
                                                            CLIA Initial Survey Announcement Letter


                                                                                        Page ‐ 115 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 118 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                      Beg Bates                  End Bates
  Number                                        Witness
                 3/17/2015                                  E-mail chain titled "Please respond - FW: Ref #02827943 THPFM0004308195            THPFM0004308198
    2443
                                                            Executive Case Owner: Stephen McQueen"
                 3/17/2015                                  Email, re: Re: Ref #02827943 Executive Case Owner:      WAG-AZ-LITIG-001290        WAG-AZ-LITIG-001295
    2444                                                    Stephen McQueen - From Nimesh Jhaveri To Matthew Sesto (WG025839)                  (WG025844)

                 3/19/2015                                  Email from Gordon Savage to Jeffrey Blickman, Subject:       THPFM0000193778       THPFM0000193782
    2445
                                                            Theranos/Pfizer Follow-up
                 3/22/2015                                  Email from Channing Robertson to Jeffrey Blickman,           THPFM0000786798       THPFM0000786798
    2446                                                    Christian Holmes, Daniel Edlin & Elizabeth Holmes, re:
                                                            Steve Quake
                 3/25/2015                                  Video - George Shultz Interviews Elizabeth Holes at the 12th MEDIA-000446          MEDIA-000446
    2447
                                                            SIEPR Economy Policy
                 3/25/2015                                  Exhibit 433: Email from Danise Yam to Viral Doshi and        THPFM0000402196       THPFM0000402198
    2448
                                                            others, Subject: 409A revision
                 3/30/2015                                  Email, re: RE: Theranos - time sensitive - From Jonathan     WAG-AZ-LITIG-001314   WAG-AZ-LITIG-001317
                                                            Spiltzer To Nimesh Jhaveri, Matthew Reily, Christopher       (WG027145)            (WG027148)
    2449
                                                            Bradshaw, Bradley Fluegel, Stewart Wasson & Erich
                                                            Reutzel
    2450         3/31/2015                                  Dean Allan test results                                      US-REPORTS-0014782
                 4/1/2015                                   Article - Glamour - Meet the $9 billion woman - Elizabeth MEDIA-000029             MEDIA-000032
                                                            Holmes has invented a way to get lifesaving blood tests at
    2451
                                                            your drugstore-making her, at 31, the youngest self-made
                                                            female billionaire in the world - Cindi Leive
                  4/4/2015                                  Email from Matthew Black to Sunny Balwani, Elizabeth         THER-1766120          THER-1766123
    2452
                                                            Holmes, Chinmay Pangarkar, Daniel Young
                  4/6/2015                                  Governor Doug Ducey Signs Legislation Reducing Barriers THPFM0000457240
    2453
                                                            to Efficient, Cost-Effective Health Care
                  4/6/2015                                  Aranca report on the FMV of Theranos common stock as of TS-0021981                 TS-0022070
    2454
                                                            03/25/2015
    2455
    2456          4/7/2015                                  Theranos Finger Stick Demonstrations                    THPFM0001677213            THPFM0001677219
    2457          4/7/2015                                  Movie file titled Internal.Meeting.D.MOV                US-REPORTS-0010781
    2458
    2459
    2460          4/8/2015                                  E-mail chain titled "Follow up"                         TS-1131227                 TS-1131233
                  4/9/2015                                  Email from Elizabeth Holmes to Steve Ritland, Randal    THER-2574336               THER-2574339
    2461
                                                            Stevens, Subject: Follow up to our call
                  4/9/2015                                  Email From Ryan Karpel To Daniel Edlin, Subject: CL     THPFM0001677212
    2462
                                                            SOP_Theranos Demonstrations
    2463         4/10/2015                                  E-mail chain titled "Sonora Quest."                     THPFM0000417292            THPFM0000417293
                 4/10/2015                                  Theranos Standard Operating Procedure CL SOP-06032      THPFM0005650625            THPFM0005650647
    2464                                                    Operation and Maintenance of the DiaSorin Liasion
                                                            Analyzer
    2465         4/10/2015                                  Movie file titled DotComVid1 mov                        US-REPORTS-0010781

                                                                                       Page ‐ 116 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 119 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                         Beg Bates                  End Bates
  Number                                        Witness
    2466         4/13/2015                                  Email from Bill Frist to Elizabeth Holmes, re: Theranos     THPFM0000813696            THPFM0000813696
    2467
                 4/13/2015                                  Email thread between Sunny Balwani and         A.E.     ,   TS-0450630                 TS-0450633
    2468
                                                            Subject: PLEASE RESPOND!!!
                 4/14/2015                                  Email, re: Time 100 - Holmes - From Louise Kushner To       SEC-USAO-EPROD-000333774   SEC-USAO-EPROD-000333775
    2469
                                                            Daniel Edlin, Matt Vella & Jessee Leporin                   (HAK00002388)              (HAK00002389)
                 4/14/2015                                  Email from Elizabeth Holmes to Bill Frist, re: Theranos     SEC-USAO-EPROD-000013206   SEC-USAO-EPROD-000013207
    2470                                                                                                                (SEC-FRISTW-E-0000984)     (SEC-FRISTW-E-)0000985

                 4/14/2015                                  Exhibit 120: Email from Heather King to Robert Gordon       SEC-USAO-EPROD-000382556 SEC-USAO-EPROD-000382559
    2471                                                    with attachment, Subject: Theranos/Safeway                  (SWYSEC_000002554)       (SWYSEC_000002557)

    2472
    2473         4/15/2015                                  Article - Time - Elizabeth Holmes - Henry Kissinger         MEDIA-000942               MEDIA-000944
                 4/15/2015                                  Email From Daniel Young; To: Denise Barbeau, Subject:       TS-0005483                 TS-0005485
    2474
                                                            CLIA Initial Survey Announcement Letter
    2475         4/15/2015                                  Theranos, Meeting of the Board of Directors, 4.15.15        TS-0021837                 TS-0021864
    2476         4/16/2015                                  Video - CBS This Morning Blood, sweat & no fear             MEDIA-000418               MEDIA-000418
                 4/16/2015                                  Article - CBS - The world's youngest self-made female       MEDIA-000697               MEDIA-000701
    2477
                                                            billionaire -
                 4/16/2015                                  Email From Sunny Balwani To Jose Ignacio Jimenez Santos,    TS-0001465
    2478                                                    Elizabeth Holmes, Subject: INMOBILIARIA CARSO Wire
                                                            transfer 16 April
                 4/17/2015                                  Email From Dan Florey To Maximillion Fosque, Subject:       THPFM0001031491            THPFM0001031492
    2479
                                                            Escalated call-inaccurate tests results, accn 131524
                 4/17/2015                                  Email from Sunny Balwani to Jose Ignacio Jimenez Santos,    TS-0001466
    2480                                                    Subject: RE: INMOBILIARIA CARSO Wire Transfer 16
                                                            April
                 4/18/2015                                  E-mail chain titled "Weekly Updates 4/17/2015 - Joe         THPFM0000383857            THPFM0000383863
    2481
                                                            Ahdoot"
                 4/21/2015                                  Proforma/Projected Statement of Income, Statement of Cash   SEC-USAO-EPROD-000008190 SEC-USAO-EPROD-000008192
                                                            Flow, and Consolidated Balance Sheets                       (KOVACEVICH_THERANOS_0 (KOVACEVICH_THERANOS_0
    2482
                                                                                                                        000422)                  000424)

    2483
    2484         4/23/2015                                  Authorization Request between Theranos and Walgreens   WG141181                        WG141183
                 4/24/2015                                  Email, re: meeting - From Audra Zachman To Mike Phebus US-REPORTS-0010832              US-REPORTS-0010833
    2485
                                                                                                                   (LINNERSON-001268)              (LINNERSON-001269)
                 4/24/2015                                  Theranos Standard Operating Procedure CL SOP-15019     THPFM0002523607                 THPFM0002523618
    2486
                                                            General Chemistry Immunoassay Sample Processing
                 4/27/2015                                  Video - CNBC Mad Money Theranos CEO Female             MEDIA-000424                    MEDIA-000424
    2487
                                                            Billionaire Changing the World
                 4/27/2015                                  Video - CNBC - Theranos CEO Female Billionaire         US-REPORTS-0008729
    2488
                                                            Changing the World

                                                                                        Page ‐ 117 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 120 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                             Beg Bates                End Bates
  Number                                        Witness
                 4/27/2015                                  CNBC Mad Money 4-27-2015 Theranos CEO Female                    US-REPORTS-0009526       US-REPORTS-0009526
    2489
                                                            Billionaire Changing The World Mad Money mp4
    2490         4/28/2015                                  Email from S. Balwani to B. Grossman                            PFM-GJ-00002710          PFM-GJ-00002710
                 4/29/2015                                  Email from Dee Anna Smith to Elizabeth Holmes, Subject:         SCRI_001506
    2491
                                                            Re: (EXTERNAL) RE: Request
    2492
                 4/30/2015                                  Email from Heather King to Sunny Balwani, Elizabeth      THPFM0004672263                 THPFMC004672267
    2493
                                                            Holmes, Subject: RE: Theranos - Safeway
                  5/1/2015                                  Email thread between Sunny Balwani and Elizabeth Holmes, THPFM0002685478                 THPFM0002685479
    2494
                                                            Subject: RE: PLEASE RESPOND!!!
                  5/1/2015                                  Email from Sunny Balwani to Christian Holmes, re: UHG    THPFM0000556350                 THPFM0000556351
    2495
                                                            update, FYI
    2496
    2497          5/2/2015                                  Pepperdine University Commencement                              SCRI_001521              SCRI_001523
                  5/3/2015                                  Email from Sunny Balwani To Elizabeth Holmes, Subject:          THER-0315764
    2498
                                                            Fwd.:
                  5/4/2015                                  Email from Elizabeth Holmes to Toby Cosgrove, Subject:          CCF000000257             CCF000000258
    2499
                                                            Follow up to our call / Confidential
                  5/5/2015                                  Email from Sunny Balwani to Michael Craig, Subject: RE:         THPFM0001175570          THPFM0001175572
    2500
                                                            reviews
                  5/5/2015                                  E-mail from Roger Parloff to Heather King, Subject: Re:         THPFM0004804073          THPFM0004804074
    2501
                                                            query
    2502          5/5/2015                                  Email from S. Balwani to H. King re reviews                     THPFM0001175576          THPFM0001175578
                  5/6/2015                                  Twitter - Twitter Video - "Hear Elizabeth speak about the       MEDIA-001010
    2503                                                    inspiration behind Theranos. #ownyourhealth" (Elizabeth
                                                            Holmes: epiphany)
                  5/6/2015                                  Video - Harvard - Berkman Klein Center - Jonathan Cittrain      MEDIA-000456
    2504
                                                            in conversation with Elizabeth Holmes
                  5/6/2015                                  E-mail from Chinmay Pangarkar to Sunny Balwani,                 THPFM0000421444          THPFM0000421446
    2505
                                                            Elizabeth Holmes, subject: RE: official priority list
                  5/6/2015                                  E-mail from Sunny Balwani to Elizabeth Holmes, Subject:         THPFM0003065637          THPFM0003065665
    2506
                                                            FW: Alberto at Conf.
                  5/7/2015                                       E.T.       test order form and results, Theranos, report   US-REPORTS-0015052       US-REPORTS-0015057
    2507
                                                            date 5/9/2015
                  5/9/2015                                  Twitter - Twitter Video - "We believe you have a basic right    MEDIA-001011
    2508                                                    to your health information. #ownyourhealth" (Elizabeth
                                                            Holmes: basic human right)
                  5/9/2015                                  Opinion Paper, re: Theranos phenomenon: promises and            THPFM0000431161          THPFM0000431165
    2509
                                                            fallacies BY Eleftherios P. Diamandis
                 5/11/2015                                  RDV Corporation Investment Committee Notes                      SEC-USAO2-EPROD-000058891 SEC-USAO2-EPROD-000058891
    2510
                                                                                                                            (RDV007398)               (RDV007400)
                 5/12/2015                                  Twitter - Twitter Video - "Watch Amy tell her Theranos          MEDIA-000203              MEDIA-000203
    2511
                                                            story. #ownyourhealth"


                                                                                         Page ‐ 118 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 121 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                     Beg Bates                       End Bates
  Number                                        Witness
                 5/12/2015                                  Email from M. Brinks to L. Peterson re TNT audit confirms SEC-USAO2-EPROD-000058158
    2512
                                                                                                                          (RDV004497)
                 5/15/2015                                  Email from Daniel Edlin to Channing Robertson, re:            THPFM0002774195         THPFM0002774196
    2513
                                                            Theranos
    2514         5/15/2015                                  Email from Anam Khan to Daniel Edlin, re: Theranos            THPFM0003767095         THPFM0003767098
                 5/18/2015                                  Video - CNN On GPS: Testing health with just a few drops MEDIA-000428                 MEDIA-000428
    2515
                                                            of blood
                 5/18/2015                                  Email from Chinmay Pangarkar to Sunny Balwani, Elizabeth THPFM0000153372              THPFM0000153374
    2516
                                                            Holmes and Sharada Sivaraman, Subject: RE:
    2517         5/18/2015                                  E-mail chain regarding ELISA                                  THPFM0000421438         THPFM0000421440
                 5/18/2015                                  Email From Daniel Young; ToL                                  TS-0005488
    2518
                                                            16023640759@faxserver.theranos.local
                 5/19/2015                                  Letter to Elizabeth Holmes from Sherri Venticinque-Presti, THPFM0004645619            THPFM0004645830
    2519
                                                            Billing Manager, Boies, Schiller & Flexner LLP
                 5/20/2015                                  Twitter - Twitter Video - "Before Theranos, Renee wouldn’t MEDIA-001014
    2520                                                    have been able to afford a Vitamin D test. Watch her tell her
                                                            story. #ownyourhealth"
                 5/20/2015                                  Email from Katherine Hunkler To Lina Castro, Amelia           THPFM0000434153         THPFM0000434154
    2521
                                                            Aguirrea, Lab Reruns, Subject: Rerun Request
                 5/20/2015                                  Letter of Support for Suraj Saksena from Elizabeth Holmes US-REPORTS-0008411 (CTRL-   US-REPORTS-0008412 (CTRL-
    2522                                                    to the California Department of Public Health, Laboratory     DHAWAN-00010736)        DHAWAN-00010736)
                                                            Field Services
                 5/20/2015                                  Email from M. Ramamurthy to E. Holmes, cc S. Balwani, re THPFM0005279711              THPFM0005279753
    2523
                                                            Tyler Shultz
                 5/24/2015                                  Email From Maximillion Fosque To Daniel Young, Tina           THPFM0000354408         THPFM0000354414
    2524
                                                            Lin, Subject: Theranos lab results
                 5/25/2015                                  Email from Elizabeth Holmes to Dee Anna Smith, Subject: SCRI_001534
    2525
                                                            (EXTERNAL) RE: Forever grateful
                 5/25/2015                                  Email from Elizabeth Holmes to Dee Anna Smith, Subject: SCRI_001536
    2526
                                                            (EXTERNAL)
                 5/25/2015                                  Email from S. Balwani to B. Grossman re LabCorp               PFM-GJ-00002801
    2527
                                                            comments yesterday
                 5/26/2015                                  E-mail from Lauren Vroom to Matthew Traub, Daniel Edlin, THPFM0000580601              THPFM0000580604
    2528
                                                            Heather King Subject: Re: John Ionnides And Kaiser
                 5/26/2015                                  Email From Sunny Balwani To Nishit Doshi, Subject:            THPFM0001944032         THPFM0001944033
    2529
                                                            Separating R&D from CLIA
                 5/27/2015                                  Email From Christian Holmes; To: Jeffrey Blickman,            THPFM0000332029         THPFM0000332030
    2530
                                                            Subject: PLACEHOLDER: Pfizer( WebEx)
    2531
    2532         5/27/2015                                  Theranos' Ex Parte Application for TRO                PFM-DEPO-00000916               PFM-DEPO-00000917
    2533         5/27/2015                                  Email from copier to M. Ramamurthy                    THPFM0005579072                 THPFM0005579075
    2534         5/29/2015                                  Email from S. Balwani to M. Ramamurthy re work load   THPFM0005579089                 THPFM0005579091
    2535         5/30/2015                                  Email from S. Balwani to M. Ramamurthy re work load   THPFM0005579092                 THPFM0005579094


                                                                                      Page ‐ 119 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 122 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                   End Bates
  Number                                        Witness
                  6/1/2015                                  Exhibit 11: Email from Peter Anderson to Jared Hutchings,    SEC-USAO-EPROD-000015361
    2536
                                                            Subject: RE: Checking in                                     (SHTHER01584)
                  6/1/2015                                  Email from Sunil Dhawan to Sunny Balwani, Subject: Re:       US-REPORTS-0008361 (CTRL- US-REPORTS-0008368 (CTRL-
    2537
                                                            Lab Director                                                 DHAWAN-00008174)          DHAWAN-00008174)
                  6/1/2015                                  Declaration of Mona Ramamurthy in Support of Theranos'       THPFM0002406854           THPFM0002406861
    2538
                                                            Motion for Preliminary Injunction
                  6/2/2015                                  Article - EmpowHER - Theranos: The Lab Test Reinvented -     THER-0226386                THER-0226389
    2539
                                                            Jody Smith
                  6/2/2015                                  Email from Bill Frist to Elizabeth Holmes, re: Theranos      THPFM0000813677
    2540
                                                            follow-up
                  6/3/2015                                  Twitter - Twitter Video - "Hear Elizabeth discuss the        MEDIA-000202                MEDIA-000202
    2541                                                    importance of early detection. #ownyourhealth" (Elizabeth
                                                            Holmes: early detection)
    2542          6/3/2015                                  Video - PBS Charlie Rose Elizabeth Holmes                    MEDIA-000443             MEDIA-000444
                  6/3/2015                                  Exhibit 12: Email from Peter Anderson to Christian Holmes,   SEC-USAO-EPROD-000014252
    2543
                                                            Subject: Sutter strategic partnership                        (SHTHER00475)
    2544          6/3/2015                                  Video - Elizabeth Holmes, Charlie Rose interview             US-REPORTS-0008726
                  6/3/2015                                  Video - Elizabeth Holmes on her Billionaire Dollar Health    US-REPORTS-0008734
    2545
                                                            Care Idea
    2546          6/3/2015                                  Charlie Rose 6-3-15 Elizabeth Holmes mp4                     US-REPORTS-0009523
                  6/3/2015                                  excerpt Charlie Rose 6-3-2015 Elizabeth Holmes on Her        US-REPORTS-0009531
    2547
                                                            Billion-Dollar Health Care Idea (Jun mp4
                10/20/2015                                  Email from Balwani to Dhawan re: Conversation about          CTRL-DHAWAN-00010955        CTRL-DHAWAN-00010955
    2548
                                                            Financial Times Reporter
                  6/4/2015                                  Email From Jim Twitchell, To: Timothy Smith, Samartha        THPFM0000095465             THPFM0000095466
    2549
                                                            Anekal; Subject: Test Protocols and Test Reports
    2550          6/8/2015                                  Email from M. Ramamurthy to Glassdoor                        THPFM0005006123             THPFM0005006129
                 6/10/2015                                  E-mail from Micah Nies to Sunny Balwani, Subject: RE:        THPFM0000017786             THPFM0000017794
    2551
                                                            166986; IGE result
                 6/11/2015                                  Email From Daniel Young; To: Marcie Bentley, Denise          TS-0005495                  TS-0005496
    2552
                                                            Barbeau, Subject: RE: CLIA For Theranos, Inc.
    2553         6/12/2015                                  Letter From Theranos to CA Department of Public Health       THER-2179627                THER-2179640
                 6/15/2015                                  Sunil Dhawan, M.D. resume                                    US-REPORTS-0008333 (CTRL-   US-REPORTS-0008348 (CTRL-
    2554
                                                                                                                         DHAWAN-00008569)            DHAWAN-00008569)
                 6/16/2015                                  Email From Daniel Edlin To Elizabeth Holmes, Subject:        THER-2072816                THER-2072830 -
    2555
                                                            Follow Up Items- 6/15
                 6/16/2015                                  Email from Channing Robertson to Elizabeth Holmes, re:       THPFM0000431160             THPFM0000431165
    2556
                                                            Diamandis article
                 6/16/2015                                  Email from Elizabeth Holmes to Bill Frist, re: Theranos      THPFM0000837564             THPFM0000837566
    2557
                                                            follow-up
                 6/16/2015                                  Email from Sunny Balwani to Suraj Saksena, Subject: FW:      THPFM0004228129             THPFM0004228136
    2558
                                                            proficiency testing for LDTs
                 6/16/2015                                  Email from Sunny Balwani to Suraj Saksena, Subject: FW:      THPFM0004238418             THPFM0004238422
    2559
                                                            proficiency testing for LDTs

                                                                                       Page ‐ 120 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 123 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                        Beg Bates                          End Bates
  Number                                        Witness
                 6/18/2015                                  Email, re: RE: k143099 Theranos capillary nanotainer tube US-FDA-0018955                     US-FDA-0018956
    2560
                                                            submission Follow-up - From Yung Chan To Courtney Lias
                 6/19/2015                                  Twitter - Twitter Video - "We’re working toward a day when MEDIA-001013
    2561                                                    illnesses are detected before symptoms ever arise.
                                                            #ownyourhealth" (Elizabeth Holmes: redining diagnosis)
                 6/20/2015                                  E-mail from Daniel Young to Sunny Balwani, Subject: RE: THPFM0000497047                      THPFM0000497049
    2562
                                                            Escalated call - hba1c results, accn 197334
                 6/22/2015                                  Email from Brad Arington to Jeffrey Blickman, Subject: RE: THER-2040360                      THER-2040367
    2563
                                                            Penn CLIA status
                 6/23/2015                                  Email from Matthew Traub to Roger Parloff, Subject:             THER-2102812                 THER-2102813
    2564
                                                            Theranos announces international expansion
                 6/23/2015                                  Email from Daniel Edlin to SGM Kyle Sims and Jeffrey            TS-0321824                   TS-0321844
    2565
                                                            Liciano, Subject: RE: Theranos training (UNCLASSIFIED)
                 6/23/2015                                  Email From Christian Holmes; To: Elizabeth Holmes, Sunny THPFM0000814497
    2566
                                                            Balwani; Subject: touching base; opportunities
                 6/26/2015                                  Letter outlining notice of potential litigation to Erika Cheung PFM-DEPO-00005078 (Cheung-   PFM-DEPO-00005079 (Cheung-
    2567
                                                            from David Boies                                                002)                         003)
    2568         6/26/2015                                  Email From William Marsillo To nhersh@hershlaw.com              TS-0042758                   TS-0042759
    2569         6/27/2015                                  Article - Economist - Holmes is where the heart is              MEDIA-000024                 MEDIA-000025
                 6/27/2015                                  Theranos Standard Operating Procedure CL SOP-12001 Test THPFM0004304922                      THPFM0004304933
    2570
                                                            Result Reporting
                 6/28/2015                                  Exhibit 13: Email from Joan Etzell to Peter Anderson, Jon       SEC-USAO-EPROD-000013836
    2571                                                    Keller, and Carl Southerland, Subject: RE: Confidential:        (SHTHER00059)
                                                            Theranos options
    2572         6/28/2015                                  E-mail chain titled "Updates"                                   THPFM0000265637              THPFM0000265641
                 6/29/2015                                  Theranos Standard Operating Procedure CL SOP-15015              THER-0791532                 THER-0791543
    2573
                                                            ABO-Rh Assay
                 6/29/2015                                  Email From Chinmay Pangarkar, To Suraj Saksena,                 THPFM0000928076              THPFM0000928084
    2574                                                    Samartha Anekal, Michelle Johnson, Subject: Edison SHBG
                                                            Validation Report
                 6/29/2015                                  E-mail Christian Holmes to Sunny Balwani, Subject: RE:          THPFM0002697321              THPFM0002697329
    2575
                                                            case files
                 6/29/2015                                  E-mail from Sunny Balwani to Kimberly Alfonoso, Subject: TS-0848037                          TS-0848038
    2576
                                                            RE: case files
                 6/30/2015                                  Email from Jared Oleary to Daniel Edline, Subject: List of THPFM0000026113                   THPFM0000026114
    2577
                                                            things that can go wrong
    2578         6/30/2015                                  Theranos' FDA Announcement                                      THER-2074467                 THER-2074477
    2579          7/1/2015                                  Elizabeth Holmes Interview notes - 07/01/2015                   PARLOFF-0000007              PARLOFF-0000016
    2580          7/1/2015                                  Audio File (mp3) - Elizabeth Holmes - 07/01/15                  PARLOFF-0000198
                  7/1/2015                                  Theranos to launch online resource connecting patients to       THER-1424015                 THER-1424016
    2581                                                    doctors, emphasizing importance of making informed health
                                                            choices with a primary care physician
                  7/1/2015                                  Email From Daniel Young To Daniel Edlin, Samartha               THPFM0000026106              THPFM0000026111
    2582
                                                            Anekal, Subject: Assay validation reports

                                                                                       Page ‐ 121 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 124 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                              Beg Bates            End Bates
  Number                                        Witness
                  7/1/2015                                  E-mail from Heather King to Roger Parloff, Elizabeth             THPFM0000826628      THPFM0000826730
    2583
                                                            Holmes, Subject: Theranos background information
                  7/1/2015                                  Attachment to E-mail titled "Theranos background                 THPFM0000826720      THPFM0000826730
    2584
                                                            information"
                  7/1/2015                                  Email, re: Re: Theranos inquiry from Wall Street Journal -       WG030954             WG030957
    2585
                                                            From Gregory Kunstman & Elena Kraus
                  7/1/2015                                  Email From Daniel Edlin; To Meredith Dearborn; Subject:          THPFM0004515352      THPFM0004515359
    2586
                                                            Conference room Confirmation Wednesday 7/1
                  7/2/2015                                  Article - USA Today - Theranos' finger-stick blood testing       MEDIA-000026         MEDIA-000026
    2587
                                                            gets FDA approval - Marco della Cava
                  7/2/2015                                  Article - Business Insider - Controversial multibillion-dollar   MEDIA-000674         MEDIA-000685
    2588                                                    health startup Theranos just got a huge seal of approval from
                                                            the US Government - Lauren F Friedman
                  7/2/2015                                  Theranos receives first FDA clearance for finger stick and       THER-1423970         THER-1423971
                                                            venous blood test and independent FDA review and
    2589
                                                            validation of its underlying Theranos system for herpes
                                                            simplex virus-1 diagnosis
    2590          7/2/2015                                  Email From Elizabeth Holmes, To All Theranos Employees           THER-2422408
                  7/2/2015                                  Email from Jason Somrock to Christian Holmes, re:                THPFM0000018554      THPFM0000018555
    2591
                                                            Theranos & FDA
    2592          7/2/2015                                  Movie file titled AA009003 mov                                   US-REPORTS-0010781
    2593          7/2/2015                                  Movie file titled AA008902 mov                                   US-REPORTS-0010781
    2594          7/2/2015                                  Movie file titled AA008901 mxf_Extracted.mov                     US-REPORTS-0010781
    2595          7/2/2015                                  Movie file titled 246_1099 mov                                   US-REPORTS-0010781
                  7/2/2015                                  Email From Roger Parloff; To: Elizabeth Holmes, Heather          THPFM0003063075
    2596
                                                            King, Daniel Edlin; Subject: query
                  7/3/2015                                  Theranos Recognizes Milestone in New Era of                      THPFM0002087983      THPFM0002087985
    2597
                                                            Preventive Health
                  7/3/2015                                  Email from Heather king to John Carreyrou, Subject:              THER-2096463         THER-2096482
    2598
                                                            Theranos
                  7/5/2015                                  Article - AZ Central - My Turn: New lab tests law brings         MEDIA-000548         MEDIA-000549
    2599
                                                            better health care - Elizabeth Holmes
                  7/6/2015                                  Email from Howard Burris to Dee Anna Smith, Subject: Re:         SCRI_001549
    2600                                                    Scientist calls 'Theranos' blood-test claims 'exaggerated' -
                                                            Business Insider
                  7/7/2015                                  Email From Elizabeth Holmes To Rupert Murdoch, Subject:          THPFM0000153755
    2601
                                                            RE: Journal
    2602          7/7/2015                                  E-mail chain titled "Generations"                                THPFM0000497929      THPFM0000497931
                  7/7/2015                                  Email From Elizabeth Holmes To Heather King, Sunny               THPFM0001173910
    2603
                                                            Balwani, Subject: RE:
                  7/7/2015                                  DHHS Letter from Sally A. Hojvat, Center for Devices and         TS-0010082           TS-0010085
    2604
                                                            Radiological Health to Brad Arington
                  7/7/2015                                  Robert Reblin Patient Information- Sonora Quest                  US-REPORTS-0014811   US-REPORTS-0014813
    2605
                                                            Laboratories, LLC

                                                                                         Page ‐ 122 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 125 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                           Beg Bates                  End Bates
  Number                                        Witness
                  7/7/2015                                  Email, re: Fwd.: Carmen Washington - Theranos/WSJ -           WG027302                   WG027304
    2606
                                                            From Bradley Fluegel To Kathy Thies
                  7/8/2015                                  Theranos and Capital BlueCross Team Up to Provide             THER-1369088               THER-1369088
    2607                                                    Innovative, Low Cos, Accessible Lab Testing Services in
                                                            Central Pennsylvania
                 7/13/2015                                  Exhibit 14: Email from Peter Anderson to Jared Hutchings,     SEC-USAO-EPROD-000015387
    2608                                                    Subject: RE: Sutter Investment in Theranos through Peer       (SHTHER01610)
                                                            Venture Partners, LLC
    2609         7/14/2015                                  Projected Statement of Income for 2014, 2015 and 2016         THPFM0002120828          THPFM0002120829
                 7/14/2015                                  Theranos, Meeting of the Board of Directors, 7.14.15          SEC-USAO-EPROD-000027830 SEC-USAO-EPROD-000027841
                                                                                                                          (TRPB00000021)           (TRPB00000032)
    2610


    2611         7/14/2015                                  Theranos, Meeting of the Board of Directors, 7.14.15          TS-0022269                 TS-0022279
                 7/15/2015                                  DHHS Letter from Alberto Gutierrez, Office of In Vitro        TS-0010086                 TS-0010087
    2612                                                    Diagnostics and Radiological Health to Brad Arington,
                                                            Waiver Granted Notification
                 7/15/2015                                  Article - Forbes - Running a few tests on Theranos: can       MEDIA-000764               MEDIA-000772
    2613                                                    Elizabeth Holmes revolutionize diagnostics? - Matthew
                                                            Herper
                 7/15/2015                                  Exhibit 15: Email from Peter Anderson to Jared Hutchings,     SEC-USAO-EPROD-000015401 SEC-USAO-EPROD-000015401
    2614
                                                            Subject: RE: Sutter Health                                    (SHTHER01624)            (SHTHER01626)
                 7/15/2015                                  Email from Elizabeth Holmes to David Boies, Subject: FW:      THPFM0000153734
    2615
                                                            Re:
    2616         7/15/2015                                  Movie file titled CLIA waiver, part 1.mov                     US-REPORTS-0010781
    2617         7/15/2015                                  Movie file titled CLIA waiver, part 2.mov                     US-REPORTS-0010781
    2618         7/15/2015                                  Movie file titled CLIA waiver, part 3.mov                     US-REPORTS-0010781
    2619         7/15/2015                                  Movie file titled fuck you, part 1 mov                        US-REPORTS-0010781
    2620         7/15/2015                                  Movie file titled fuck you, part 2 mov                        US-REPORTS-0010781
                 7/16/2015                                  Email, re: SW Contemporary Study - From Courtney              US-REPORTS-0010834         US-REPORTS-0010841
    2621
                                                            Domingo To Pam Kaider                                         (LINNERSON-000534)         (LINNERSON-000541)
                 7/16/2015                                  Theranos Receives First CLIA Waiver, Paving the Way for       THPFM0000336030            THPFM0000336032
    2622                                                    Greater Accessibility of Health Information at the Time and
                                                            Place it Matters
                 7/16/2015                                  Email from D. Yam to E. Holmes and S. Balwani re 409A         THPFM0005204399            THPFM0005204403
    2623
                                                            (revised revenue numbers)
                 7/17/2015                                  Theranos / Sarah Cannon Collaboration Non-Binding Term        SCRI_000057                SCRI_000059
    2624
                                                            Sheet
                 7/17/2015                                  Email From Christian Holmes to Marcy Vallone, Subject:        SCRI_001183                SCRI_001189
    2625
                                                            Caroline Dive Follow Up
                 7/17/2015                                  Email from Heather King to John Carreyrou, Subject:           THER-2107093               THER-2107097
    2626
                                                            Theranos
                 7/20/2015                                  Email from David Schwartz to Chritian Holmes & Kathy          THPFM0000018115            THPFM0000018118
    2627
                                                            Bates, re: Follow-up meeting.

                                                                                        Page ‐ 123 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 126 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                               Beg Bates                End Bates
  Number                                        Witness
    2628         7/20/2015                                  Email from S. Balwani to B. Grossman re CLIA Waiver                PFM-GJ-00000866          PFM-GJ-00000887
                 7/21/2015                                  Email To Howard Burris From Anna Smith Dee, Subject:               SCRI_001658
    2629
                                                            Theranos partnership with pharma
                 7/21/2015                                  Email From Anam Khan To Hoda Alamdar, Daniel Young,                THPFM0000025995          THPFM0000025997
    2630                                                    Maximillion Fosque, Tina Lin, Daniel Edlin, Jeffrey
                                                            Blickman, Subject: RE: VIP result 07.20.15
                 7/22/2015                                  Email thread between Mike Phebus and Courtney Domingo,             US-REPORTS-0010846       US-REPORTS-0010858
    2631
                                                            Subject: RE: SW Contemporary Study                                 (LINNERSON-001493)       (LINNERSON-001505)
    2632         7/22/2015                                  Article - State Press - ASU offers lab tests in first university   MEDIA-000937             MEDIA-000939
                 7/22/2015                                  Email from Elizabeth Holmes to Channing Robertson,                 THPFM0001139473          THPFM0001139474
    2633
                                                            Heather King & Sunny Balwani, re: WSJ
                 7/23/2015                                  Exhibit 16: Email from Jared Hutchings to Peter Anderson,          SEC-USAO-EPROD-000015418 SEC-USAO-EPROD-000015421
    2634
                                                            Subject: Letter for Sutter Health                                  (SHTHER01641)            (SHTHER01644)
                 7/23/2015                                  Theranos Hosts Vice President Biden for Summit on a New            THER-1369084             THER-1369086
    2635
                                                            Era of Preventative Health Care
                 7/23/2015                                  Email from Channing Robertson to Elizabeth Holmes,                 THPFM0000018743          THPFM0000018744
    2636
                                                            Daniel Edlin & Christian Holmes, re: Theranos in Brazil?
                 7/23/2015                                  Email From Samartha Anekal To Daniel Edlin, Subject:               THPFM0000339712          THPFM0000339716
    2637
                                                            Normandy Ap
    2638         7/23/2015                                  Movie file titled Theranos_biden mp4                               US-REPORTS-0010781
                 7/23/2015                                  Email, re: RE: Theranos/WSJ - From James Cohn To Patrick           WG024576                 WG024577
    2639                                                    Carroll, Nimesh Jhaveri, Harry Leider & Susan Ferbet

                 7/24/2015                                  Article - USA Today - Biden visits Theranos lab as part of MEDIA-000945                     MEDIA-000946
    2640
                                                            healthcare innovation summit - Marco Della Cava
                 7/25/2015                                  Video - IIT Global Leadership Conference - Plenary Keynote MEDIA-000440                     MEDIA-000440
    2641
                 7/25/2015                                  Twitter - Twitter Video - "Physician @docphelan heard              MEDIA-001034
    2642
                                                            about Theranos. So he decided to try it—as a patient."
    2643         7/26/2015                                  CTN Documents                                                TS-0014590                     TS-0014602
                 7/27/2015                                  Exhibit 17: Handwritten notes: Jared H., Theranos            SEC-USAO-EPROD-000013825       SEC-USAO-EPROD-000013826
    2644
                                                                                                                         (SHTHER00048)                  (SHTHER00049)
                 7/28/2015                                  Article - Wall Street Journal - How to Usher in a new era of MEDIA-000986                   MEDIA-000988
    2645
                                                            Preventive Health Care - Elizabeth Holmes
                 7/28/2015                                  Exhibit 18: Email from Peter Anderson to Jared Hutchings SEC-USAO-EPROD-000015431           SEC-USAO-EPROD-000015434
    2646
                                                            with attachment, Subject: RE: Follow up - SPA                (SHTHER01654) #                (SHTHER01657)
                 7/28/2015                                  Exhibit 19: Memorandum from Peter Anderson, Chief            SEC-USAO-EPROD-000013886       SEC-USAO-EPROD-000013890
                                                            Strategy Officer to Sutter Health Finance & Planning         (SHTHER00109)                  (SHTHER00113)
    2647
                                                            Committee, Subject: Peer Venture Partners Fund IV, LP
                                                            investment
                 7/28/2015                                  Exhibit 21: Email from Joan to Peter Anderson, Subject: RE: SEC-USAO-EPROD-000013879
    2648
                                                            Confidential                                                 (SHTHER00102)
    2649


                                                                                          Page ‐ 124 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 127 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                  End Bates
  Number                                        Witness
                 7/28/2015                                  The Wall Street Journal - How to Usher in a new era of     THER-0320340               THER-0320340
    2650
                                                            preventative health care - Elizabeth Holmes
    2651         7/28/2015                                  Email From Mike Brille To Sam Sheldon, Subject: Adam       TS-0042795                 TS-0042796
    2652         7/28/2015                                  Dean Allan test results, Theranos, Page 1 of 3             US-REPORTS-0014784
    2653         7/28/2015                                  Dean Allan test results, Theranos, Page 2 of 3             US-REPORTS-0014791
                 7/29/2015                                  Email from Courtney Domingo to Southwest Contemporary      US-REPORTS-0011813
                                                            Women's Care (SWCWC) staff, Subject: Theranos study,       (LINNERSON-000559)
    2654
                                                            Attach: Theranos SW Contemporary Study Consident Form

                 7/29/2015                                  Exhibit 20: Email from Jon Keller to Peter Anderson with   SEC-USAO-EPROD-000013880 SEC-USAO-EPROD-000013881
    2655                                                    attachment, Subject: RE: CONFIDENTIAL                      (SHTHER00103)            (SHTHER00104)

                 7/30/2015                                  Article - Business Wire - Theranos' Holmes marks 50th     MEDIA-000691                MEDIA-000692
    2656                                                    anniversary of Medicare and Medicaid with vision for next
                                                            50 years
                 7/31/2015                                  Theranos, Inc. And Subsidiary Consolidated Balance Sheets US-REPORTS-0006882
    2657
                                                                                                                      (WS.00107)
                  8/3/2015                                  Exhibit 22: Email from Jared Hutchings to Peter Anderson, SEC-USAO-EPROD-000015369    SEC-USAO-EPROD-000015370
    2658
                                                            Subject: RE: Follow up                                    (SHTHER01592)               (SHTHER01593)
    2659          8/3/2015                                  Dean Allan test results, Theranos, Page 2 of 3            US-REPORTS-0014785
    2660          8/3/2015                                  Dean Allan test results, Theranos, Page 1 of 3            US-REPORTS-0014786
    2661          8/3/2015                                  Dean Allan test results, Theranos, Page 1 of 2            US-REPORTS-0014788
    2662          8/3/2015                                  Dean Allan test results, Theranos, Page 1 of 2            US-REPORTS-0014790
                  8/4/2015                                  Email from Langly Gee to Sunil Dhawan, Subject: Hello     US-REPORTS-0008360 (CTRL-
    2663
                                                                                                                      DHAWAN-00009513)
                  8/4/2015                                  Email from Maximillion Fosque to Nicholas Menchel,        THPFM0001685414             THPFM0001685420
    2664                                                    Daniel Edlin, Lauren Vroom & Christian Holmes, re: Larry
                                                            Chu
                  8/5/2015                                  Email from Heather King to Elizabeth Holmes, re: FW: VIP THPFM0004679960              THPFM0004679963
    2665
                                                            tour Newark
                  8/6/2015                                  Attachment 3: Email chain titled "RE: Q151162 Theranos    US-FDA-0020840              US-FDA-0020841
    2666
                                                            Method Comparison question."
                  8/7/2015                                  Email from Howard Burris to Dee Anna Smith, Subject: Re: SCRI_001701                  SCRI_001702
    2667
                                                            Prep for this afternoon's interview
                  8/7/2015                                  Exhibit 23: Email from Peter Anderson to Jared Hutchings, SEC-USAO-EPROD-000015442    SEC-USAO-EPROD-000015444
                                                            Subject: CONFIDENTIAL: Sutter Board Approved $50M         (SHTHER01665)               (SHTHER01667)
    2668
                                                            investment pending a little more diligence (NOT FOR
                                                            PUBLICATION)
    2669
                  8/7/2015                                  Dignity Health - Chandler Regional Medical Center -        US-REPORTS-0009692         US-REPORTS-0009703
    2670                                                                                          Y.K.
                                                            General Radiology Exam Results-




                                                                                        Page ‐ 125 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 128 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                              Beg Bates                End Bates
  Number                                        Witness
                  8/8/2015                                  Email from Jared Hutchings to Elizabeth Holmes, Subject:         TS-0001363                TS-0001366
                                                            Fwd.: CONFIDENTIAL: Sutter Board Approved $50M
    2671
                                                            investment pending a little more diligence (NOT FOR
                                                            PUBLICATION)
                  8/8/2015                                  Email From Heather King; To: Robertson Channing;                 THPFM0003191003          THPFM0003191007
    2672
                                                            Subject: Inc. Interview today or Monday Morning?
                  8/9/2015                                  Exhibit 24: Email from Peter Anderson to Jeff Gerard and         SEC-USAO-EPROD-000013808 SEC-USAO-EPROD-000013809
    2673                                                    others, Subject: CONFIDENTIAL Theranos Update - to be            (SHTHER00031)            (SHTHER00032)
                                                            shared on a need to know basis inside SH under NDA
                  8/9/2015                                  Theranos Bank Documentation re Horizon wire                      SEC-USAO-EPROD-000113757 SEC-USAO-EPROD-000113758
    2674
                 8/12/2015                                  Email From Daniel Young To Erez Gallil, Subject: pCTN            THPFM0000105692          THPFM0000105696
    2675
                                                            feedback
                 8/13/2015                                  Email, re: Follow up with background information and             SEC-FDA-E-0000757        SEC-FDA-E-0000758
    2676                                                    response for capillary tubes - From Yung Chan To Courtney
                                                            Lias
                 8/13/2015                                  Email From Daniel Young, To: Marcie Bentley, Subject:            TS-0005482
    2677
                                                            CLIA- Unsuccessful PT
                 8/13/2015                                  Attachment 11: Email titled "Follow up with background           US-FDA-0015063           US-FDA-0015072
    2678
                                                            information and response for capillary tubes."
                 8/14/2015                                  Email from        B.B.       to Robin Terranella (Medex          US-REPORTS-0015061
    2679
                                                            Health), subject: Hydroxyurea
                 8/15/2015                                  Email from Daniel Young to Sunil Dhawan, Subject:                US-REPORTS-0008407 (CTRL-
    2680
                                                            question                                                         DHAWAN-00009640)
                 8/16/2015                                  Email from Suraj Suksena to Maximillion Fosque and               THPFM0000018130           THPFM0000018132
    2681
                                                            Christian Holmes, Subject: Re: HbA1c Samples for ARUP
                 8/16/2015                                  Email From Suraj Saksena To Daniel Young, Subject:               THPFM0000018133          THPFM0000018134
    2682
                                                            HbA1c Samples for ARUP
                 8/16/2015                                  Video - CBS This Morning Youngest self-made female               US-REPORTS-0008724
    2683
                                                            billionaire takes high tech approach
                 8/16/2015                                  CBS This Morning Youngest self-made female billionaire           US-REPORTS-0009521
    2684
                                                            takes high-tech approach 8-16-2015.mp4
                 8/17/2015                                  Theranos Standard Operating Procedure CL SOP-15018               THPFM0002189782          THPFM0002189795
    2685
                                                            CBC: Tecan 1, Tecan 2, Drew, Fortessa, and Canto
                 8/17/2015                                  Email From Daniel Young; To: Marcie Bentley, Subject:            TS-0005444
    2686
                                                            CLIA-Unsuccessful PT
                 8/18/2015                                  Email, re: RE: Theranos performance data - additional            US-FDA-0018537           US-FDA-0018538
                                                            correlation graphs posted from their website, very Interesting
    2687
                                                            - From Alberto Gutierrez To Yung Chan, Courtney Lias,
                                                            Katherine Serrano & Ileana Elder
    2688




                                                                                         Page ‐ 126 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 129 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                         Beg Bates                  End Bates
  Number                                        Witness
                 8/18/2015                                  Email, re: RE: Questions regarding sample volume for          US-FDA-0020846           US-FDA-0020849
                                                            testing on Advia 1800 analyzer - From Yung Chan To
    2689
                                                            Courtney Lias, Alberto Gutierrez, Ian Pilcher, Stayce Back,
                                                            Juliane Lessard & Eveline Arnold
                 8/18/2015                                  Attachment 5: Email chain titled "RE: Theranos performance US-FDA-0019260              US-FDA-0019261
    2690                                                    data-additional correlation graphs posted from their website,
                                                            very interesting."
                 8/18/2015                                  Email, re: Theranos assays - From Scott McFarland To Steve US-FDA-0017466              US-FDA-0017469
    2691
                 8/21/2015                                  Email from Courtney Lias to Kellie Kelm, Subject: RE:       US-FDA-0020838             US-FDA-0020839
    2692
                                                            Q140057/S001 Preliminary feedback
                 8/21/2015                                  Email From Jared Hutchings, To Daniel Edlin, Elizabeth      TS-0001435                 TS-0001440
    2693                                                    Holmes ,Subject: Sutter | Theranos- Draft Partnership
                                                            Agreement
                 8/25/2015                                  Exhibit 25: Email from John Cullen to Jared Hutchings,      SEC-USAO-EPROD-000014204
    2694
                                                            Subject: Theranos meeting                                   (SHTHER001427)
                 8/25/2015                                  Email From Jared Hutchings To Elizabeth Holmes, Daniel      TS-0001446
    2695
                                                            Edlin, Subject: Sutter | Theranos
    2696         8/25/2015                                  Theranos marketing materials                                US-FDA-0037937             US-FDA-0038020
                 8/26/2015                                  Email From Jared Hutchings To Elizabeth Holmes, Christian   TS-0001412                 TS-0001413
    2697
                                                            Holmes, Sunny Balwani, Subject: Sutter| Theranos
    2698         8/26/2015                                  Theranos Letter                                             TS-0010235                 TS-0010322
    2699         8/26/2015                                  Theranos Letter                                             TS-0010519                 TS-0010556
    2700         8/26/2015                                  Theranos Letter                                             TS-0010560                 TS-0010575
    2701         8/26/2015                                  Theranos Letter                                             TS-0010591                 TS-0010607
    2702         8/26/2015                                  Theranos Letter                                             TS-0010608                 TS-0010622
    2703         8/26/2015                                  Theranos commercial information                             TS-0010833                 TS-0010837
    2704         8/26/2015                                  Theranos: Report for Modified Siemens Assay of Potassium    TS-0010838                 TS-0010851
                 8/26/2015                                  Letter from Theranos re Theranos Assays Performed in the    TS-0010479                 TS-0010482
    2705                                                    Moderate Complexity Lab in Arizona as of August 25, 2015

    2706
                 8/26/2015                                  Email, re: Bullet points for Theranos Inspection, From    US-FDA-0018381
                                                            Katherine M. Serrano To Stayce Beck, Yung Chen, Ian
                                                            Pilcher, Sara Beardley, Alberto Gutierrez, Courtney Lias,
                                                            James Woods, Ileana Elder, Eric Anderson, Matthew
    2707
                                                            Waqlburger, Seema Singh, Mary Hole, Lawton Lum, Sergio
                                                            Chavez, Kathleen Lewis, Darlene Almogela, Mark Saele,
                                                            Alonzo Cruse, Siyeon Lee, Kevin Gonzalez & Althea
                                                            Williams
    2708
                 8/26/2015                                  Email from       A.E.      to     A.E.     , Subject: FW: US-REPORTS-0010883           US-REPORTS-0010888
    2709
                                                            Please expect a call
    2710

                                                                                        Page ‐ 127 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 130 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                 8/27/2015                                  Email from Jared Hutchings to Elizabeth Holmes, Subject:  TS-0001367
    2711
                                                            Fwd.: Sutter / Theranos
                 8/27/2015                                  Email from Courtney Domingo to Southwest Contemporary US-REPORTS-0011814
    2712                                                    Women's Care staff, Subject: Theranos study, Attach:     (LINNERSON-000578)
                                                            Results spreadsheet and Heg Quant Comparison Study
    2713
                 8/27/2015                                  Theranos/SWCWC Results spreadsheet                           US-REPORTS-0010861
    2714
                                                                                                                         (LINNERSON-000631)
                 8/27/2015                                  Exhibit 26: Email from Peter Anderson to Gayle Movold,       SEC-USAO-EPROD-000013850 SEC-USAO-EPROD-000013854
    2715
                                                            Subject: FW: THERANOS Diligence tomorrow                     (SHTHER00073)            (SHTHER00077)
                 8/27/2015                                  Email, re: Theranos Assignment - From Mary Hole To Eric      US-REPORTS-0007111
    2716
                                                            Anderson, Matthew Walburger & Seema Singh
                 8/27/2015                                  Theranos letter from Heather King, General Counsel, to       US-REPORTS-0008506
                                                            FDA officials Dr. Beck, Ms. Hole and Ms. Chan Re: Formal
    2717
                                                            Objection to Specific FDA Inspection Request and Request
                                                            for Documents
                 8/27/2015                                  Email from       A.E.      to     A.E.      , Subject: FW:   US-REPORTS-0010877       US-REPORTS-0010878
    2718
                                                            June call
                 8/27/2015                                  Email from       A.E.      to     A.E.      , Subject: FW:   US-REPORTS-0010879       US-REPORTS-0010882
    2719
                                                            June quarterly update
                 8/27/2015                                  Email from       A.E.      to     A.E.      , Subject: FW:   US-REPORTS-0010894       US-REPORTS-0010898
    2720
                                                            Re[2]: Re:Meeting with Sunny
                 8/27/2015                                  Email from       A.E.      to     A.E.      , Subject: FW:   US-REPORTS-0010899       US-REPORTS-0010900
    2721
                                                            Stock Certificates
                 8/27/2015                                  Email from       A.E.      to     A.E.      , Subject        US-REPORTS-0010901       US-REPORTS-0010903
    2722
                                                            FW:Theranos Business Plan
                 8/27/2015                                  Email from       A.E.      to     A.E.      , Subject: FW:   US-REPORTS-0010949       US-REPORTS-0010952
    2723
                                                            Theranos
                 8/27/2015                                  Email from       A.E.      to     A.E.      , Subject: FW:   US-REPORTS-0010953       US-REPORTS-0010955
    2724
                                                            third try
                 8/28/2015                                  Exhibit 28: JE Theranos notes from meeting                   SEC-USAO-EPROD-000013877 SEC-USAO-EPROD-000013878
    2725
                                                                                                                         (SHTHER00100)            (SHTHER00101)
    2726
                 8/28/2015                                  Email from Bob Gordon to Christopher Boies re Theranos -     THPFM0004813956          THPFM0004813958
    2727
                                                            Safeway
                 8/28/2015                                  Email, re: Theranos Update - From Mary Hole To Seema         US-REPORTS-0007112       US-REPORTS-0007113
    2728
                                                            Singh, Eric Anderson & Matthew Walburger
    2729         8/28/2015                                      B.B.        Acess Medical Laboratories test results      US-REPORTS-0015060
    2730         8/28/2015                                      B.B.        test results - Theranos                      US-REPORTS-0015077       US-REPORTS-0015078
                 8/29/2015                                  Email From Seema Singh To Eric Anderson, Mary Hole, Ian      US-REPORTS-0007147       US-REPORTS-0007148
    2731
                                                            Pilcher, Subject: Theranos Update




                                                                                        Page ‐ 128 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 131 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                 8/30/2015                                  Correspondence, re: Follow-up to discussion during on-site   US-REPORTS-0007074       US-REPORTS-0007081
                                                            inspections at Theranos, Inc.'s Newark and Palo Alto
    2732                                                    facilities on August 25-28, 2015, From Heather King,
                                                            General Counsel Theranos, To Ian Pilcher, Consumer Safety
                                                            Officer
                 8/31/2015                                  Exhibit 27: Email from Ted Matson to Peter Anderson,         SEC-USAO-EPROD-000016073 SEC-USAO-EPROD-000016085
    2733                                                    Subject: (Confidential) Theranos Visit Experience -          (SHTHER02296)            (SHTHER02308)
                                                            UPDATED
                 8/31/2015                                  Exhibit 29: Handwritten notes, Theranos prep call            SEC-USAO-EPROD-000013795 SEC-USAO-EPROD-000013796
    2734
                                                                                                                         (SHTHER00018)            (SHTHER00019)
                 8/31/2015                                  Email, re: Theranos update, From Stayce Beck To Mary         US-REPORTS-0007064       US-REPORTS-0007067
    2735                                                    Hole, Seema Singh, Eric Anderson, Ian Pilcher, Matthew
                                                            Walburger, Yung Chen, Sergio Chavez & Lawton Lum
                 8/31/2015                                  Email, re: Theranos update, From Stayce Beck To Mary         US-REPORTS-0007068       US-REPORTS-0007072
                                                            Hole, Yung Chen, Matthew Walburger, Eric Anderson,
                                                            Seema Singh, Ian Pilcher, Lawton Lum, Sergio Chavez,
    2736
                                                            Alberto Gutierrez, James woods, Scott McFarland, Lea
                                                            Carrington, Ana Loloei Marsal, Steven Tjoe, Ileana Elder &
                                                            Courtney Lias
                 8/31/2015                                  Email thread between      B.B.       and Robin Terranella    US-REPORTS-0015079       US-REPORTS-0015080
    2737                                                    (Medex Health) from 8/31/2015-9/11/2015, subject:
                                                            Theranos lab
                  9/1/2015                                  Letter From Theranos Re: Theranos' CLIA-certified            TS-0015053               TS-0015063
    2738
                                                            laboratory's CAPA
                  9/1/2015                                  Email, From Elizabeth Holmes To Alberto Gutierrez,           SEC-USAO-EPROD-000123118 SEC-USAO-EPROD-000123119
    2739
                                                            Courtney Lias, Heather King & Sunny Balwani                  (TS-0036358)             (TS-0036359)
    2740
    2741
    2742          9/2/2015                                  E-mail chain titled "hba1 concern - 236987"                  THPFM0000266967          THPFM0000266970
                  9/2/2015                                  Email From Daniel Young To Evan North, Subject: 510k         THPFM0002322375          THPFM0002322376
    2743
                                                            talking points
    2744          9/2/2015                                  E-mail chain titled "Flagged Facebook post"                  THPFM0002371824          THPFM0002371824
                  9/2/2015                                  Email thread between Michael Rogers and Alberto              US-FDA-0020371           US-FDA-0020373
    2745
                                                            Gutierrez, Subject: RE: Theranos inspection
                  9/2/2015                                  Email, re: FYI - Theranos Objections to Inspections, From    US-REPORTS-0007073       US-REPORTS-0007104
                                                            Mary Hole To Matthew Walburger, Eric Anderson, Lawron
    2746
                                                            Lum, Sergio Chavez, Seema Singh & Darlene Almogela

                  9/2/2015                                  Email From Seema Singh To Sergio Chavez, Eric Anderson, US-REPORTS-0007128            US-REPORTS-0007132
    2747
                                                            Subject: Theranos Update
    2748




                                                                                        Page ‐ 129 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 132 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                   End Bates
  Number                                        Witness
                  9/2/2015                                  Email From Carisa Bianchi To Elizabeth Holmes, Sunny           THPFM0002697374
                                                            Balwani, Heather King, Amber Eyerman, Kimberly Alfonso,
    2749
                                                            Tracy Masson, Maximillion Fosque, Subject: Flagged
                                                            Facebook Post
                  9/3/2015                                  Email From Daniel Young; To: Marcie Bentley, Martha            TS-0005446
    2750
                                                            Espinoza, Subject: CLIA- Unsuccessful PT
                  9/4/2015                                  Twitter - Twitter Video - "Watch this short film by            MEDIA-001017
    2751                                                    @errolmorris about the fear of a typical blood draw. We’re
                                                            changing the whole experience."
    2752          9/7/2015                                  Meeting Request To Diana Lee, Subject: WSJ- Baker letter       THPFM0000682251             THPFM0000682257
    2753          9/8/2015                                  Collection of Quality Assurance/Quality Control SOPs           THER-1255080                THER-1255187
                  9/8/2015                                  Letter to Gerard Baker from David Boies regarding the          THPFM0002104729             THPFM0002104743
    2754
                                                            Carreyrou WSJ article
                  9/9/2015                                  Email from I. Pilcher to A. Gutierrez and C. Lias re no        SEC-USAO-EPROD-000096047 SEC-USAO-EPROD-000096049
                                                            510(k): "Theranos appears to be trying to tell the             (SEC-FDA-E-0004251)      (SEC-FDA-E-0004253)
    2755
                                                            investigators that the nanotainers were designed and
                                                            manufactured as LDTs."
                  9/9/2015                                  Email, re: no 510(k) - From Mary Hole To Ian Pilcher,          US-REPORTS-0007105          US-REPORTS-0007107
                                                            Seema Singh, Yung Chan, Stayce Beck, Matthew
    2756
                                                            Walburger, Eric Anderson, Sergio Chavez, Lawton Lum &
                                                            Darlene Almogela
                 9/10/2015                                  Video - The Commonwealth Club of California - Elizabeth        MEDIA-000430                MEDIA-000430
    2757
                                                            Holmes
    2758         9/10/2015                                  E-mail chain titled "project updates."                         THPFM0004228061             THPFM0004228063
    2759         9/10/2015                                  Letter From Theranos                                           TS-0013573                  TS-0013590
                 9/10/2015                                  Email from Sunil Dhawan to Sunny Balwani, Subject: Re:         US-REPORTS-0008371 (CTRL-   US-REPORTS-0008372 (CTRL-
    2760
                                                            update                                                         DHAWAN-00009764)            DHAWAN-00009764)
    2761         9/11/2015                                  Theranos Letter Re: Theranos Collection Drive (TSCD)           TS-0013632                  TS-0013640
    2762         9/11/2015                                  Theranos Letter                                                TS-0013672                  TS-0013685
                 9/11/2015                                  Email From Eric Anderson To Seema Singh, Mary Hole, Ian        US-REPORTS-0007138          US-REPORTS-0007141
    2763                                                    Pilcher, Matthew Walburger, Sergio Chavez, Yung Chan,
                                                            Subject: Draft 483, Theranos, Palo Alto
    2764         9/11/2015                                  2014 Tax Returns                                               TS-0273271                  TS-0273277
                 9/12/2015                                  Twitter - Twitter Video - “$800 for a series of blood tests?   MEDIA-001018
    2765                                                    It’s ridiculous.” <— We think so, too. Over 150 of our tests
                                                            are less than $10.
                 9/14/2015                                  Email, re: SFO-146387 Theranos Inc. Material Transfer          SEC-USAO-EPROD-000067763 SEC-USAO-EPROD-000067763
    2766                                                    Agreement - From Louis Schnierer To Diane Lee                  (DH-SF1403-00000103)     (DH-SF1403-00000104)

    2767
                 9/14/2015                                  Email thread between Alberto Gutierrez to Yung Chan et al, US-REPORTS-0006501              US-REPORTS-0006510
    2768                                                    Subject: RE: Draft 483, Theranos Palo Alto and Newark
                                                            sites


                                                                                        Page ‐ 130 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 133 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                          Beg Bates                End Bates
  Number                                        Witness
                 9/14/2015                                  Email, re: CFDB and Theranos - From Mary Hole To       US-REPORTS-0007108              US-REPORTS-0007108
    2769                                                    Matthew Walburger, Eric Anderson, Seema Singh, Sergio
                                                            Chavez, Lawton Lum and Darlene Almogela
                 9/14/2015                                  Email From Mary Hole To Darlene Almogela, Lawton Lum, US-REPORTS-0007142               US-REPORTS-0007146
    2770                                                    Sergio Chavez, Subject: Draft 483, Theranos, Palo Alto

                 9/14/2015                                  Fosque email to Balwani attaching Appendix B_MDF              SEC-USAO-EPROD-003083555 SEC-USAO-EPROD-003083567
    2771                                                    Comments.docs & Final log of Complaints and IRQs              (THPFM0002700670)

                 9/15/2015                                  E-mail chain titled "thanks for the time"                     US-REPORTS-0008373 (CTRL-
    2772
                                                                                                                          DHAWAN-00009861)
    2773         9/15/2015                                  E-mail from R.G.                                              RG-THERANOS-000027        RG-THERANOS-000028
                 9/15/2015                                  Letter From Theranos To: Marcie Bentley; RE: CLIA #           THER-2535416              THER-2535448
    2774
                                                            03D2077896
                 9/15/2015                                  Email from Sani Hadziahmetovic to Michael Craig, Sekhar       THPFM0000042169          THPFM0000042170
    2775                                                    Variam, Tim Kemp, Alphonso Nguyen, Daniel Young and
                                                            Richard Chou
                 9/15/2015                                  Email from Sani Hadziahmetovic to Michael Craig, Sekhar       THPFM0000081894          THPFM0000081894
    2776                                                    Variam, Tim Kemp, Alphonso Nguyen, Daniel Young,
                                                            Richard Chou; Subject: RE: Potassium Field Protocol
    2777         9/15/2015                                  Letter To Marcie Bentley From Theranos                        THPFM0000380952          THPFM0000380984
    2778
                 9/16/2015                                  E-mail chain titled "Reflection on my first experience with   THPFM0000973090          THPFM0000973090
    2779
                                                            Theranos"
                 9/16/2015                                  Email From Daniel Young; To: Marcie Bentley, Martha           TS-0005447               TS-0005448
    2780
                                                            Bentley, Subject: CLIA- Unsuccessful PT
                 9/16/2015                                  Email, re: K152647 Theranos Capillary Tubes/Nanotainer        US-REPORTS-0006718       US-REPORTS-0006719
    2781                                                    Tubes, CR150458 - From Yung Chan To Alberto Gutierrez

                 9/16/2015                                  Email, re: Update - Close of Newark Inspection - From Yung US-REPORTS-0007109          US-REPORTS-0007110
                                                            Chan To Mary Hole, Matthew Walburger, Eric Anderson,
    2782                                                    Seema Singh, Sergio Chavez, Lawton Lum, Darlene
                                                            Almogela, Ian Pilcher, Stayce Beck, Alberto Gutierrez,
                                                            Ileana Elder, Courtney Lias and James Woods
                 9/16/2015                                  Email, re: Resuming Work from Home - From Mary Hole To US-REPORTS-0007114              US-REPORTS-0007114
    2783
                                                            Matthew Walburger
    2784         9/17/2015                                  E-mail chain titled "Update-Close of Newark Inspection"     US-FDA-0022238             US-FDA-0022239
                 9/17/2015                                  Email From Seema Singh To Mary Hole, Matthew                US-REPORTS-0007133         US-REPORTS-0007137
                                                            Walburger, Eric Anderson, Sergio Chavez, Lawton Lum
    2785                                                    Darlene Almogela, Ian Pilcher, Yung Chan, Alberto
                                                            Gutierrez, Ileana Elderm, Subject: Update- Close of Newark
                                                            Inspection [and Palo Alto Inspection]
                 9/18/2015                                  Email thread between Alberto Gutierrez et al., Subject: RE: US-REPORTS-0002761
    2786
                                                            Update - Close of Newark Inspection

                                                                                         Page ‐ 131 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 134 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates                    End Bates
  Number                                        Witness
                 9/19/2015                                  Email from Suraj Saksena to Gurbir Sidhu and Christian      THPFM0000017911              THPFM0000017914
    2787
                                                            Holmes, Subject: Re: Complaint Procedures
                 9/20/2015                                  Email from Erika Cheung to Gary Vamamoto (CMS)              PFM-DEPO-00005081 (Cheung-   PFM-DEPO-00005084 (Cheung-
    2788
                                                            containing Erika Cheung's formal complaint                  005)                         008)
    2789         9/20/2015                                  Fosque email to Young re 3 Documents                        THPFM0002834386              THPFM0002834400
                 9/21/2015                                  Exhibit 30: Email from Jared Hutchings to Peter Anderson    SEC-USAO-EPROD-000014211     SEC-USAO-EPROD-000014212
    2790
                                                            with attachments, Subject: Re: Sutter/Theranos              (SHTHER00434)                (SHTHER00435)
                 9/21/2015                                  Email from Mona Ramamurthy to Sunil Dhawan, Subject:        US-REPORTS-0008374 (CTRL-    US-REPORTS-0008406
    2791                                                    Welcome to Theranos, Dr. Dhawan! Attached Offer Letter      DHAWAN-00009896)
                                                            and Agreement
                 9/21/2015                                  Balwani email to Fosque, Saksena, cc Young, re FW: 3        THPFM0004542942              THPFM0004542956
    2792
                                                            documents
                 9/23/2015                                  Video - CNBC Mad Money Recap of Theranos; World's           MEDIA-000044                 MEDIA-000044
    2793
                                                            youngest female billionaire-next Steve Jobs
    2794         9/23/2015                                  Video - CNBC Squawk Box Building Theranos                   MEDIA-000197                 MEDIA-000197
                 9/23/2015                                  Article - CNBC Mad Money - World's youngest female          MEDIA-000709                 MEDIA-000715
    2795
                                                            billionaire-next Steve Jobs? - Abigail Stevenson
                 9/23/2015                                  Email from Chinmay Pangarkar to Elizabeth Holmes, Sunny     THPFM0000266836              THPFM0000266840
                                                            Balwani, Nishit Doshil, Suraj Saksena, Ran Hu, Sharada
    2796
                                                            Sivaraman and Daniel Young, Subject: RE: Edison 3.5
                                                            validation data
                 9/23/2015                                  Email from Chinmay Pangarkar to Elizabeth Holmes, Sunny     THPFM0000390937              THPFM0000390942
                                                            Balwani, Nishit Doshil, Suraj Saksena, Ran Hu, Sharada
    2797
                                                            Sivaraman and Daniel Young, Subject: Re: Edison 3.5
                                                            validation data
                 9/24/2015                                  Twitter - Twitter Video - "Hear Serena share her personal   MEDIA-000200                 MEDIA-000200
    2798                                                    story about why she decided to become a Theranos
                                                            technician."
                 9/24/2015                                  Exhibit 31: Email from Peter Anderson to Christian Holmes   SEC-USAO-EPROD-000014288 SEC-USAO-EPROD-000014290
    2799
                                                            with attachments, Subject: Follow up from Sutter Health     (SHTHER00511)            (SHTHER00513)
                 9/24/2015                                  Email thread between James Woods and Kim Davis, Alberto     US-REPORTS-0002751       US-REPORTS-0002754
    2800                                                    Gutierrez, Michelle Rodriguez, Subject: DMD Quest
                                                            complaint and Theranos
    2801
                 9/25/2015                                  Email From Daniel Young, To Marcie Bentley, Subject: RE: TS-0005497                      TS-0005498
    2802
                                                            CLIA Response
                 9/25/2015                                  Video - Elizabeth Holmes, CEO of Theranos in Conversation US-REPORTS-0008730
    2803
                                                            - Common Wealth
                 9/25/2015                                  Common Wealth Club 9-25-15 Elizabeth Holmes, CEO of US-REPORTS-0009527                   US-REPORTS-0009527
    2804
                                                            Theranos, in Conversation with Sal mp4
                 9/28/2015                                  Twitter - Twitter Video "Meet our technicians. They’re    MEDIA-001021
    2805
                                                            helping us reinvent what it means to get a lab test."
                 9/29/2015                                  Article - CNBC - Fear of blood inspired youngest female   MEDIA-000195                   MEDIA-000195
    2806
                                                            billionaire (Squawk box) - Matthew J Belvedere

                                                                                       Page ‐ 132 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 135 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates              End Bates
  Number                                        Witness
    2807         9/29/2015                                  Video - Clinton Global Initiative                              MEDIA-000421           MEDIA-000421
                 9/29/2015                                  Video - CNBC -Squawk Box: Theranos CEO power of                MEDIA-000458
    2808
                                                            preventive care
    2809         9/30/2015                                  Video - Clinton Global Initiative                              US-REPORTS-0008727
                 9/30/2015                                  Clinton Global Initiative - President Clinton speaks with      US-REPORTS-0009524
    2810
                                                            Elizabeth Holmes 9-30-2015.mp4
    2811         10/1/2015                                  Article - Inc. - The longest Game - Kimberly Weisul            MEDIA-000052           MEDIA-000058
                 10/1/2015                                  Article - Industry Week - 11 Reasons why Elizabeth Holmes      MEDIA-000059           MEDIA-000063
    2812                                                    is the manufacturing technology - Matt LaWell leader of
                                                            2015
    2813         10/1/2015                                  Magazine Cover - New York Times - Style Magazine               MEDIA-000376           MEDIA-000376
                 10/1/2015                                  Magazine Cover - Inc. - The Next Steve Jobs - Elizabeth        MEDIA-000412           MEDIA-000412
    2814                                                    Holmes has taken Theranos t a $10 billion valuation in 12
                                                            years
                 10/1/2015                                  Magazine Cover - Industry Week - 11 Reasons why                MEDIA-000059           MEDIA-000063
    2815                                                    Elizabeth Holmes is the IQ Manufacturing Technology
                                                            Leader of 2015 - fixed spelling
                 10/1/2015                                  Email From Danise Yam To Andrew Silva ,Clark Morton,           US-REPORTS-0006879     US-REPORTS-0006881
    2816
                                                            Camellia Baker, Subject: D&O Renewal                           (WS.00094)             (WS.00096)
    2817         10/2/2015                                  Email from A. Gutierrez to J. Shuren re Theranos               US-FDA-0023966         US-FDA-0023968
                 10/2/2015                                  Twitter - Twitter Video - "Meet Elle. Our technicians aren’t   MEDIA-001009
    2818
                                                            your average phlebotomists. They’re extraordinary."
    2819
                 10/3/2015                                  Email from Ryan Karpel to Sunil Dhawan, Subject: Theranos US-REPORTS-0008408 (CTRL-
    2820
                                                            - Introduction                                             DHAWAN-00010447)
                 10/5/2015                                  Email From Daniel Edlin To Maximillion Fosque, Christian THPFM0000553166              THPFM0000553172
    2821
                                                            Holmes, Subject: Physician Issues
                 10/5/2015                                  Email From Jared Huthings, To Elizabeth Holmes, Subject: TS-0001450
    2822
                                                            Sutter
                 10/6/2015                                  Email from Suraj Saksena to Sunil Dhawan, Subject: Letter US-REPORTS-0008410 (CTRL-
    2823
                                                            of Support for Suraj Saksena - Theranos                    DHAWAN-00010734)
                 10/6/2015                                  Article - Vanity Fair - Self-made billionaire Elizabeth    MEDIA-001040               MEDIA-001042
    2824                                                    Holmes on re-inventing blood tests: "It's like cocaine " -
                                                            Emily Jane Fox
                 10/6/2015                                  Video - Bloomberg - How Theranos is disrupting the health- MEDIA-000453
    2825
                                                            care industry
                 10/6/2015                                  Letter from Sunil Dhawan to Ruby Garcia, Laboratory Field US-REPORTS-0008413 (CTRL-   US-REPORTS-0008415 (CTRL-
                                                            Sciences, CA Dept. of Public Health, Re: Clinical Chemist DHAWAN-00010693)            DHAWAN-00010693)
    2826
                                                            License Application of Dr. Suraj Saksena (Unique
                                                            Identification No. 1009092)
                 10/7/2015                                  Email from Tina Lin To Daniel Young, Gurbur Sidhu,         THPFM0000025570            THPFM0000025578
    2827                                                    Monette Rockymore, Daniel Edlin, Anam Khani, Subject:
                                                            VIP- high TSH


                                                                                         Page ‐ 133 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 136 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
                 10/7/2015                                  Email from Danise Yam to Mark Kucharsk, Dennis Ondyak, THPFM0000137675                 THPFM0000137678
    2828                                                    Jennifer Wasson, Subject: Theranos 2009-2011 Provisions

                 10/7/2015                                  Email From Daniel Young, To: Marcie Bentey; Martha        TS-0005442
    2829
                                                            Espinoza, Subject: CLIA Acceptable Plan of Correction
    2830         10/8/2015                                  Video - Forbes Under 30 Summit                            MEDIA-000432                 MEDIA-000432
                 10/8/2015                                  Video - Vanity Fair True Blood Diagnostics in the New Age MEDIA-000450                 MEDIA-000450
    2831
                 10/8/2015                                  IN RE: Wall Street Journal Meeting, Audio Transcription of    THER-2507775             THER-2507816
    2832
                                                            Wall Street Journal Meeting
                 10/8/2015                                  Email from Heather King to Elizabeth Holmes, Subject:         THPFM0002412642          THPFM0002412662
    2833
                                                            Board UWC/Minutes to send out
                 10/9/2015                                  Email from Sunil Dhawan to Ryan Karpel, Subject: Dialysis     US-REPORTS-0008409 (CTRL-
    2834
                                                            patients                                                      DHAWAN-00010808)
                10/11/2015                                  Email from Meredith Dearborn to Sunny Balwani, Subject:       THPFM0005266825           THPFM0005266827-A
                                                            Smaller Tests, Smaller Sample from dot com published
    2835
                                                            September 8, 2013

                10/12/2015                                  Article - Washington Post - This is what I was put on earth   MEDIA-000519             MEDIA-000523
    2836                                                    to do': Elizabeth Holmes and the importance of passion -
                                                            Matt McFarland
                10/12/2015                                  Article - New York Times - Style Magazine - Five Visionary    MEDIA-000750             MEDIA-000753
    2837                                                    Tech Entreprenuers Who Are Changing the World - Laura
                                                            Arillaga-Andreessen
                10/12/2015                                  Email from Gabrielle Hannafan to Dee Anna Smith, Subject:     US-REPORTS-0012032       US-REPORTS-0012034
                                                            NEED FEEDBACK BY TOMORROW: Theranos Release                   (SCRI_001272)            (SCRI_001274)
    2838
                                                            Plans (CONFIDENIAL), Attached: 2015 10 12
                                                            SarahCannon_Theranos final (002) GH Edits.docx
                10/12/2015                                  Email from Gabrielle Hannafan to Dee Anna Smith, Subject:     US-REPORTS-0012030       US-REPORTS-0012031
    2839                                                    Fwd.: (EXTERNAL) Elizabeth Holmes - Glamour's Woman           (SCRI_001757)            (SCRI_001758)
                                                            of the Year!
                10/13/2015                                  Email from Howard Burris to Gabrielle Hannafan, Subject:      SCRI_001275              SCRI_001276
    2840                                                    Re: NEED FEEDBACK BY TOMORROW: Theranos
                                                            Release Plans
                10/13/2015                                  Email from Howard Burris to Gabrielle Hannafan, Subject:      US-REPORTS-0012035       US-REPORTS-0012035
    2841                                                    Re: NEED FEEDBACK BY TOMORROW: Theranos                       (SCRI_001767)            (SCRI_001767)
                                                            Release Plans
    2842        10/13/2015                                  Email from Danise Yam To Elizabeth Holmes ,Subject: C2        THPFM0004647337          THPFM0004647340
                10/13/2015                                  Email From Danise Yam To Clark Morton, Andrew Silva,          US-REPORTS-0006893       US-REPORTS-0006898
    2843
                                                            Camellia Baker, Subject: D&O Renewal                          (WS.00414)               (WS.00419)
                10/14/2015                                  Email from Gabrielle Hannafan to Dee Anna Smith, Subject:     SCRI_001279              SCRI_001282
                                                            2015 10 12 SarahCannon_Theranos final (002) GH
    2844
                                                            Edits.docx, Attached: 2015 10 12 SarahCannon_Theranos
                                                            final (002) GH Edits.docx

                                                                                        Page ‐ 134 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 137 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                           Beg Bates                   End Bates
  Number                                        Witness
                10/14/2015                                  Email From Heather King To Anna Dee Smith, Subject:           SCRI_001794
    2845
                                                            Theranos-Sarah Cannon Partnership Announcement
                10/14/2015                                  Email from Sarada Sivaraman to Chinmay Panfarkar,             THPFM0000016551             THPFM0000016555
    2846
                                                            Subject: RE: A1C
                10/15/2015                                  Email from John Dyer to Alexander Taylor, re: Prized          SEC-USAO2-EPROD-000001003
    2847
                                                            Startup Theranos Struggles - The Wall Street Journal          (COX00000216)
                10/15/2015                                  Email from John Dyer to Taylor Glover, Alexander Taylor &     SEC-USAO2-EPROD-000001004
    2848                                                    Jim Kennedy, re: Prized Startup Theranos Struggles - The      (COX00000217)
                                                            Wall Street Journal
                10/15/2015                                  Email from Alexander Taylor to Taylor Glover , re: Prized     SEC-USAO2-EPROD-000001991
    2849
                                                            Startup Theranos Struggles - The Wall Street Journal          (COX00001204)
                10/15/2015                                  Email from Alexander Taylor to John Dyer, re: Prized          SEC-USAO2-EPROD-000001993
    2850
                                                            Startup Theranos Struggles - The Wall Street Journal          (COX00001206)
                10/15/2015                                  Video - CNBC Mad Money Could a Blood Battle Be                MEDIA-000423              MEDIA-000423
    2851                                                    Boiling? Cramer Sits Down With The CEO of Theranos to
                                                            Get The Answers
                10/15/2015                                  Email from : Howard Burris to Dee Anna Smith, Subject:        SCRI_001807
    2852
                                                            Prized Startup Theranos Struggles - The Wall Street Journal
    2853        10/15/2015                                  Email from Daniel Edlin to Channing Robertson, re: WSJ        THER-0562305                THER-0562310
    2854        10/15/2015                                  Statement from Theranos                                       THER-1425290                THER-1425291
                10/15/2015                                  Email from Daniel Edlin to Theranos Product Management        THPFM0000585621             THPFM0000585626
    2855                                                    Team, Subject: FW: WSJ Article - PUBLISHED and
                                                            attached article
                10/15/2015                                  Email from Suraj Saksena to Nihan Kara, Yang Zha, Jeffery     THPFM0001352520             THPFM0001352522
                                                            Holden, Wesley Jun, Hao Zhang, Richa Patha, Hui Wang,
    2856
                                                            Ling Wang, Pradeep Ramachandran, Naveen Bojjireddy,
                                                            Subject: Fwd.:
    2857
                10/15/2015                                  Email thread between Alberto Gutierrez et al., Subject: RE:   US-REPORTS-0002755          US-REPORTS-0002760
    2858
                                                            WSJ article, with attachment
                10/15/2015                                  Correspondence, re: Executive Summary - Theranos              WG032336                    WG032336
    2859                                                    Partnership - From Diagnostic Testing Team To Nimesh
                                                            Jhaveri -- Health Services Development --
    2860        10/15/2015                                  Email from B. Grossman to S. Balwani                          PFM-GJ-00000896          PFM-GJ-00000898
                10/16/2015                                  Email from Toby Cosgrove to David Boies regarding the         SEC-USAO-EPROD-000066204 SEC-USAO-EPROD-000066205
                                                            Wall Street Journal article                                   (BOIES_THERANOS_0000143) (BOIES_THERANOS_0000144)
    2861


                10/16/2015                                  E-mail from Elizabeth Holmes to Kovacevich, Bechtel, et al., SEC-USAO-EPROD-000334416     SEC-USAO-EPROD-000334420
    2862                                                    Subject: RE: Statement from Theranos, 10/16/15 - corrected (HAK00003030)                  (HAK00003034)
                                                            description
    2863        10/16/2015                                  Statement from Theranos                                      THER-1425292                 THER-1425293
                10/16/2015                                  The Wall Street Journal: Theranos Has Struggled With         THPFM0002117837              THPFM0002117840
    2864
                                                            Blood Tests

                                                                                         Page ‐ 135 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 138 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                  End Bates
  Number                                        Witness
    2865        10/16/2015                                  Theranos paperwork, re: news, statement from Theranos          TS-0293227                 TS-0293228
    2866        10/16/2015                                  Video - CNBC - Theranos CEO fires back at WSJ                  US-REPORTS-0008728
                10/16/2015                                  CNBC Mad Money 10-16-2015 Theranos CEO fires back at           US-REPORTS-0009525
    2867
                                                            WSJ I was shocked mp4
                10/16/2015                                  The Wall Street Journal, re: Hot Startup Theranos Has          US-REPORTS-0012237         US-REPORTS-0012245
    2868
                                                            Struggled With Its Blood-Test Technology, FILED 1/27/17
                10/16/2015                                  Wall Street Journal Article: Hot Startup Theranos Has          US-REPORTS-0014665         US-REPORTS-0014677
    2869
                                                            Struggled With Its Blood-Test Technology
    2870        10/16/2015                                  Notes re Update with Sunny                                     PFM-GJ-00002888            PFM-GJ-00002889
                10/17/2015                                  Email From Ana Quintana To Donald A Lucas ,Subject:            SEC-USAO-EPROD-000348709
    2871
                                                            Theranos Questions                                             (LVG00023314)
    2872        10/17/2015                                  Elizabeth Holmes Interview notes - 10/17/2015                  PARLOFF-0000003            PARLOFF-0000006
                10/17/2015                                  Email From Elizabeth Holmes Subject: Statement from            SEC-USAO-EPROD-000367891   SEC-USAO-EPROD-000367894
                                                            Theranos, 10/16/15                                             (ROUGHEAD_THERANOS_000     (ROUGHEAD_THERANOS_000
    2873
                                                                                                                           3650)                      3653)

                10/19/2015                                  Email from David Boies to Elizabeth Holmes, Subject:           THPFM0002430491
    2874
                                                            Laguna Conference
                10/19/2015                                  Email from Channing Robertson to Elizabeth Holmes &            THPFM0000264433            THPFM0000264434
    2875
                                                            Sunny Balwani, re: Phone call
                10/19/2015                                  Email from Charlene Wheeless to Riley Bechtel, Subject:        SEC-USAO-EPROD-000032041 SEC-USAO-EPROD-000032042
                                                            Theranos Media Requests                                        (TRPB00004232)           (TRPB00004233)
    2876


                10/19/2015                                  Email from Bill Dudley to Riley Bechtel, Subject: RE:       SEC-USAO-EPROD-000032043 SEC-USAO-EPROD-000032044
                                                            Private: Theranos, Elizabeth Holmes, WSJ, article on Oct 16 (TRPB00004234)           (TRPB00004235)
    2877


                10/19/2015                                  Email from Sunny Balwani to Suraj Saksena, Subject:            US-REPORTS-0011946         US-REPORTS-0011948
    2878
                                                            PT/AAP data
    2879        10/19/2015                                  Notes re Call /w Sunny                                         PFM-GJ-00002691            PFM-GJ-00002692
                10/20/2015                                  Email thread between Angela Kiska, Eileen Sheil and Toby       CCF000000950               CCF000000954
                                                            Cosgrove, Subject: RE: Theranos interview, article attached:
    2880                                                    "Theranos and Cleveland Clinic Announce Strategic
                                                            Alliance to Improve Patient Care through Innovation in
                                                            Laboratory Testing"
                10/20/2015                                  Email thread between Sunny Balwani, Evan North and Brad        THER-0393537               THER-0393572
    2881
                                                            Arington, Subject: # of LDTs
                10/20/2015                                  Email From Sharada Sivaraman To Elizabeth Holmes,              THPFM0000328314            THPFM0000328315
    2882
                                                            Chinmay Pangarkar, Subject: number of developed assays
                10/20/2015                                  E-mail from Brad Arington to Sunny Balwani, et al, Subject:    THPFM0002199818            THPFM0002199853
    2883
                                                            RE: # of LDTs (second response)
                10/20/2015                                  Email from Channing Robertson to Donna Robertson , re:         THPFM0003750473            THPFM0003750475
    2884
                                                            Wall Street Journal story on Theranos

                                                                                        Page ‐ 136 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 139 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
    2885
                10/21/2015                                  Email from Toby Cosgrove to Eileen Sheil, Subject: FW:        CCF000000750             CCF000000766
    2886                                                    Theranos: Statement and Video, Attachments: 2015-10-21
                                                            Theranos Statement for Website.pdf
                10/21/2015                                  Email From Ken Goldman to Donald A. Lucas, Subject:           SEC-USAO-EPROD-000358144 SEC-USAO-EPROD-000358145
    2887
                                                            Theranos strikes back…                                        (LVG00032749)            (LVG00032750)
                10/21/2015                                  Article - Reuters - Theranos CEO says company's               MEDIA-000001             MEDIA-000001
    2888
                                                            underlying technology is sound
                10/21/2015                                  Video - Wall Street Journal Elizabeth Holmes Discusses        MEDIA-000452             MEDIA-000452
    2889
                                                            Theranos at WSJDLive 2015
                10/21/2015                                  Email to Daniel Edlin, Michael Craig, Sani Hadziahmetovic,    THPFM0000025361          THPFM0000025376
    2890                                                    Samantha Anekal and Alan Yip, Subject: RE: 4-series
                                                            device for photo
                10/21/2015                                  Email thread between Stayce Beck, Evelyn Arnold, Yung         US-REPORTS-0002762
    2891
                                                            Chan et al, Subject: RE: Theranos - patient report in media
                10/21/2015                                  Video - Elizabeth Holmes - Company Uses its Own               US-REPORTS-0008746
    2892
                                                            Technology
                10/21/2015                                  WSJ Theranos CEO Holmes Company Uses Its Own                  US-REPORTS-0009543
    2893
                                                            Technology - YouTube 10-21-2015.mp4
    2894        10/21/2015                                  Notes re WSJ Interview                                        PFM-GJ-00004303          PFM-GJ-00004303
                10/22/2015                                  Article - New York Times - Blood lab that boasts              MEDIA-000064             MEDIA-000065
    2895                                                    breakthrough goes on defense against its doubters - Katie
                                                            Benner
                10/22/2015                                  Theranos Facts -                                              THER-0324874             THER-0324888
    2896
                                                            http://www.theranos.com/news/custom/theranos-facts
                10/22/2015                                  Email from Allen Hammond to Channing Robertson, re:           THPFM0003750682          THPFM0003750683
    2897
                                                            Theranos
    2898        10/22/2015                                  Theranos paperwork, re: Theranos facts                        TS-0293229               TS-0293243
                10/23/2015                                  Email From Langly Gee To Daniel Young, Suraj Saksena,         THPFM0000360789          THPFM0000360795
    2899
                                                            Dan Florey, Subject: PT investigations
                10/23/2015                                  Email from Sergio Chavez to Lawton Lum, Subject:              US-REPORTS-0007193
    2900
                                                            Theranos Palo Alto
                10/23/2015                                  Video - A Conversation With Theranos CEO Elizabeth            US-REPORTS-0008723
    2901
                                                            Holmes - Forbes
                10/23/2015                                  A conversation with Theranos CEO Elizabeth Holmes             US-REPORTS-0009520
    2902
                                                            Forbes - 10-23-2015 mp4
                10/23/2015                                  The Wall Street Journal article: Walgreens Scrutinize         US-REPORTS-0014678       US-REPORTS-0014682
    2903
                                                            Theranos Testing
                10/24/2015                                  Email From Anna Dee Smith to Christian Holmes, Subject:       SCRI_001864              SCRI_001868
    2904
                                                            Re: Theranos- Sarah Canon Partnership Announcement
                10/24/2015                                  Email from Channing Robertson to Daniel Edlin, re:            THPFM0000339028
    2905
                                                            Walgreens
    2906        10/25/2015                                  Email from Howard Burris to Marcy Vallone                     SCRI_001290


                                                                                        Page ‐ 137 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 140 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                  End Bates
  Number                                        Witness
                10/25/2015                                  Email from Heather King to Dee Anna Smith, Subject:          SCRI_001894                SCRI_001895
    2907                                                    (EXTERNAL) Theranos - Sarah Cannon Partnership
                                                            Announcement
                10/25/2015                                  Email from Heather King to Elizabeth Holmes, Subject:        THPFM0003058520            THPFM0003058521
    2908
                                                            Fwd.: Board Statement
                10/26/2015                                  Email thread between Langle Gee and Sunil Dhawan,            US-REPORTS-0008416 (CTRL-
    2909
                                                            Subject: RE: Q2 presentation                                 DHAWAN-00011030)
                10/26/2015                                  Email, re: RE: Draft Board Statement for Release (time       SEC-USAO-EPROD-000333785
    2910
                                                            sensitive) - From Jessee Leporin To Heather King             (HAK00002399)
                10/26/2015                                  Video - Cleveland Clinic Dinner & Fireside Chat: Elizabeth   MEDIA-000420              MEDIA-000420
    2911
                                                            Holmes, Founder & CEO, Theranos
                10/26/2015                                  Exhibit 32: Email from Peter Anderson to Christian Holmes,   SEC-USAO-EPROD-000014182 SEC-USAO-EPROD-000014183
    2912
                                                            Subject: RE: commenting on open questions                    (SHTHER00405)            (SHTHER00406)
                10/26/2015                                  Email from Chinmay Pangarkar to Rose Edmonds, Robyn          THPFM0000016769          THPFM0000016771
    2913
                                                            Beckwith and Paul Patel, Subject
                10/26/2015                                  Email From Daniel Young To Langle Gee, Subject:              THPFM0000398500            THPFM0000398527
    2914
                                                            Complaints, HIPAA and Corrected/Amended Reports
                10/26/2015                                  Transcript from Cleveland Clinic's 2015 Medical Innovation   THPFM0004816797            THPFM0004816807
    2915
                                                            Summit, October 26, 2015
    2916
                10/27/2015                                  Email, re: Message from Dr. Kissinger - From                 SEC-USAO-EPROD-000332002   SEC-USAO-EPROD-000332003
    2917
                                                            TheresaAmantea To Heather King                               (HAK00000616)              (HAK00000617)
                10/27/2015                                  Email from Dustin Cook to George Hamilton re Update on       SEC-USAO-EPROD-000073814   SEC-USAO-EPROD-000073815
    2918
                                                            Theranos with attachments                                    (IHC0003144)               (IHC0003145)
    2919
                10/27/2015                                  The New York Times article, Chief of Theranos Pledges to     TS-0055135                 TS-0055136
    2920
                                                            Prove Blood Test's Reliability by Andrew Pollack
                10/27/2015                                  Email from Theresa Amatea to Heather King with               SEC-USAO2-EPROD-000010021 SEC-USAO2-EPROD-000010022
    2921
                                                            attachment, Subject: Message from Dr. Kissinger              (HAK00000616)             (HAK00000617)
                10/27/2015                                  Statement concerning Theranos                                SEC-USAO2-EPROD-000010022
    2922
                                                                                                                         (HAK00000617)
                10/27/2015                                  Message between Reema Lamichlane and Diana Dupuy             US-REPORTS-0015653
    2923
                                                            regarding recruiting Diana to work at Theranos
                10/28/2015                                  Email from Elizabeth Holmes to William Perry, Subject: Re: SEC-USAO-EPROD-000368080 SEC-USAO-EPROD-000368085
                                                            Call re: Draft Board Statement for Release (time sensitive) (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    2924
                                                                                                                        3839)                   3844)

                10/28/2015                                  Email from Dee Anna Smith to Howard Burris, Subject: Re: SCRI_001928
    2925                                                    Theranos Vial 'Uncleared Medical Device' - The Wall Street
                                                            Journal
    2926        10/28/2015                                  Theranos paperwork, re: news, statement from Theranos      TS-0293244                   TS-0293246
                10/28/2015                                  Email from Sergio Chavez to Lawton Lum, Subject: FW:       US-REPORTS-0007194           US-REPORTS-0007196
    2927
                                                            Update? - Theranos - EIR status


                                                                                       Page ‐ 138 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 141 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                             Beg Bates                    End Bates
  Number                                        Witness
                10/28/2015                                  Notes re CLEVELAND CLINIC INTERVIEW-Elizabeth                    PFM-GJ-00002696              PFM-GJ-00002697
    2928
                                                            Holmes
                10/29/2015                                  Email from William Perry to Sunny Balwani, Subject: Re:          SEC-USAO-EPROD-000368114 SEC-USAO-EPROD-000368120
                                                            Ca;; re: Draft Board Statement for Release (time sensitive)      (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    2929
                                                                                                                             3873)                    3879)

                10/29/2015                                  Email from Heather King to Eileen Sheil, Subject: RE:            CCF000000801                 CCF000000803
    2930
                                                            Theranos/Cleveland Clinic Planning Call for Monday
                10/29/2015                                  Email thread between Gary Yamamoto (CMS) and Erika               PFM-DEPO-00005085 (Cheung-   PFM-DEPO-00005091 (Cheung-
    2931
                                                            Cheung                                                           009)                         015)
                10/29/2015                                  E-mail Bill Frist to Sunny Balwani, et al., Subject: Integrity   SEC-USAO-EPROD-000368015     SEC-USAO-EPROD-000368021
                                                            of lab data - corrected description                              (ROUGHEAD_THERANOS_000       (ROUGHEAD_THERANOS_000
    2932
                                                                                                                             3774)                        3780)

                10/29/2015                                  Email from Elizabeth Holmes to Christopher Boies &          THPFM0003600931
    2933
                                                            Heather King, re: selling shares
                10/29/2015                                  Email From Greg Penner to Elizabeth Holmes, Subject: Call TS-0007878                          TS-0007879
    2934
                                                            Topics
                10/29/2015                                  Email From Clark Morton To Camellia Baker, Andrew Silva, US-REPORTS-0006899
    2935
                                                            Subject: Theranos Call Notes                                (WS.00457)
                10/29/2015                                  Insurance Underwriter Call Agenda                           US-REPORTS-0006900                US-REPORTS-0006903
    2936
                                                                                                                        (WS.00701)                        (WS.00704)
                10/30/2015                                  Email from Sunny Balwani to William Perry, Subject: RE: SEC-USAO-EPROD-000368128              SEC-USAO-EPROD-000368135
                                                            Call re: Draft Board Statement for Release (time sensitive) (ROUGHEAD_THERANOS_000            (ROUGHEAD_THERANOS_000
    2937
                                                                                                                        3887)                             3894)

                10/30/2015                                  Email from Sunny Balwani to William Perry, Subject: RE:          SEC-USAO-EPROD-000066346 SEC-USAO-EPROD-000066355
                                                            Call re: Draft Board Statement for Release (time sensitive)      (BOIES_THERANOS_0000285) (BOIES_THERANOS_0000294)
    2938


                10/30/2015                                  Email from William Perry to Sunny Balwani, Subject: Re:          SEC-USAO-EPROD-000066358 SEC-USAO-EPROD-000066367
                                                            Ca;; re: Draft Board Statement for Release (time sensitive)      (BOIES_THERANOS_0000297) (BOIES_THERANOS_0000306)
    2939


                10/30/2015                                  Email from William Perry to Sunny Balwani, Subject: Re:          SEC-USAO-EPROD-000066368 SEC-USAO-EPROD-000066377
                                                            Ca;; re: Draft Board Statement for Release (time sensitive)      (BOIES_THERANOS_0000307) (BOIES_THERANOS_0000316)
    2940


    2941        10/30/2015                                  Email from Donald Lucas to Christian Holmes, re: media           THPFM0000336739          THPFM0000336741
                10/31/2015                                  Email From Jim Mattis, To: Heather King, DB;                     SEC-USAO-EPROD-005800653
    2942                                                    rileyb@bechtel.com; Sunny Balwani, Elizabeth Holmes,             (TS-0316486)
                                                            Subject: board and corporate governance
    2943


                                                                                          Page ‐ 139 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 142 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                  End Bates
  Number                                        Witness
                 11/1/2015                                  Email from Theranos to Undisclosed recipients, Subject: For   PFM-GJ-00000926            PFM-GJ-00000929
    2944
                                                            our shareholders
                 11/1/2015                                  Email from Theranos to shareholders, re: for our              TS-0293207                 TS-0293210
    2945
                                                            shareholders
                 11/2/2015                                  Email from William Perry to Elizabeth Holmes, Subject: RE:    SEC-USAO-EPROD-000066474 SEC-USAO-EPROD-000066478
                                                            For Our Shareholders                                          (BOIES_THERANOS_0000413) (BOIES_THERANOS_0000417)
    2946


                 11/2/2015                                  Email from Jeffrey Werbalowsky To Donald Lucas, Subject:      SEC-USAO2-EPROD-000029083 SEC-USAO2-EPROD-000029087
    2947
                                                            Statement From Theranos                                       (LVG00004545)             (LVG00004549)
                 11/2/2015                                  Twitter - Twitter Video - "Tiffany began her work as a        MEDIA-000201              MEDIA-000201
    2948                                                    phlebotomist at a traditional lab. Hear her share the
                                                            difference in working at Theranos."
                 11/2/2015                                  Video - Fortune Global Forum: Elizabeth Holmes defends        MEDIA-000434               MEDIA-000434
    2949
                                                            Theranos
                 11/2/2015                                  Email from Howard Burris to Marcy Vallone, Subject Fwd.:      SCRI_001291                SCRI_001292
    2950
                                                            (EXTERNAL) RE: Theranos / Sarah Cannon
                 11/2/2015                                  Email from William Perry to Elizabeth Holmes, Subject: RE:    SEC-USAO-EPROD-000012963 SEC-USAO-EPROD-000012969
    2951                                                    For Our Shareholders - corrected description                  (SEC-FRISTW-E-0000741)   (SEC-FRISTW-E-0000747)

    2952         11/2/2015                                  Napa Valley CEO Forum Schedule by J.P. Morgan                 THPFM0000416534            THPFM0000416536
                 11/2/2015                                  Email from Theranos to shareholders, re: For our              TS-0007274                 TS-0007277
    2953
                                                            shareholders
                 11/3/2015                                  Beckers Hospital Review article titled Dr. Toby Cosgrove:     SEC-USAO-EPROD-000020870
                                                            We'll test Theranos technology by Ayla Ellison                (TGPS00004008)
    2954


                 11/3/2015                                  GenomeWeb:Regulatory Expert Karen Becker comments on          THER-0902554               THER-0902560
    2955
                                                            Theranos/FDA Interactions
                 11/3/2015                                  Email from Christian Holmes to Christian Holmes, re: PT       THPFM0000021791            THPFM0000021791
    2956
                                                            INR Normal
                 11/3/2015                                  Video - Elizabeth Holmes Defends Blood Testing Company        US-REPORTS-0008741
    2957
                                                            Fortune Global forum
                 11/3/2015                                  Theranos CEO Elizabeth Holmes defends Blood Testing           US-REPORTS-0009538
    2958
                                                            Company Fortune Global forum 11/3/2015 mp4
                 11/4/2015                                  Email from William Perry to Elizabeth Holmes, Subject: RE:    SEC-USAO-EPROD-000066488 SEC-USAO-EPROD-000066492
                                                            For Our Shareholders                                          (BOIES_THERANOS_0000427) (BOIES_THERANOS_0000431)
    2959


                 11/4/2015                                  Email From William Perry to Elizabeth Holmes                  SEC-USAO-EPROD-000012357 SEC-USAO-EPROD-000012363
    2960                                                                                                                  (SEC-FRISTW-E-0000135)   (SEC-FRISTW-E-0000141)

                 11/4/2015                                  Email From Daniel Young To Sunny Balwani, Evan North,         THPFM0002687194            THPFM0002687195
    2961
                                                            Heather King, Subject: assay chart for WAG

                                                                                        Page ‐ 140 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 143 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                  End Bates
  Number                                        Witness
                 11/5/2015                                  First Addendum To Theranos Cleveland Clinic Collaborative CCF000000014                  CCF000000060
    2962
                                                            Agreement
    2963
                 11/5/2015                                  Email from Mary Rhyne to Ryan Toohey, Subject:               THPFM0000556983            THPFM0000556985
    2964
                                                            Theranos\question
                 11/6/2015                                  Business Information (CBI), FOIA Exempt, Email from          CCF000001235               CCF000001247
    2965                                                    David Bosler to Dr. Kandice Marchant and Linda McHugh,
                                                            Subject: FW: FDA 510(K) Submission Review (11/6)
                 11/6/2015                                  Exhibit 784: Email from Dustin Cook to Ryan Karpel,          THPFM0005147953            THPFM0005147968
    2966
                                                            Subject: Red-Lined Agreement
                 11/6/2015                                  Email from Theranos to Shareholders, re: Theranos            TS-0007996                 TS-0008000
    2967
                                                            Statement and FDA Q&A
    2968
    2969         11/6/2015                                  Notes re Visit to Newark with Valident                       PFM-GJ-00002891            PFM-GJ-00002892
    2970         11/6/2015                                  Email from S. Balwani to B. Grossman re question             PFM-GJ-00002711            PFM-GJ-00002713
                 11/8/2015                                  Email from Steve Burd to Elizabeth Holmes, Subject: Wall     TS-0009186
    2971
                                                            Street Journal Reporter
                 11/9/2015                                  Email from Daniel Young to Sunil Dhawan, Subject: Lab        US-REPORTS-0008417 (CTRL-
    2972
                                                            QC review                                                    DHAWAN-00011145)
                 11/9/2015                                  Video - 25th Anniversary of Glamour's Women of the Year      MEDIA-000439              MEDIA-000439
    2973
                                                            Awards: Elizabeth Holmes
                 11/9/2015                                  Exhibit 33: Email from Peter Anderson to Jared Hutchings,    SEC-USAO-EPROD-000015602
    2974
                                                            Subject: Sutter Health Partnership                           (SHTHER01825)
                 11/9/2015                                  Email From Jeffrey Blickman To Suraj Saksena, Subject:       THPFM0000083798
    2975
                                                            Clinical Consultant: Dr. Concepcion
    2976         11/9/2015                                  FBI Request to Open Case                                     US-REPORTS-0014663       US-REPORTS-0014664
                11/10/2015                                  Exhibit 866: Email from Robert Gordon to Heather King,       SEC-USAO-EPROD-000382579
    2977                                                    Subject: Joint Statement                                     (SWYSEC_000002577) -

                11/10/2015                                  Exhibit 867: Email from Robert Gordon to Heather King,       SEC-USAO-EPROD-000382577 SEC-USAO-EPROD-000382578
    2978                                                    Subject: Questions Re Safeway Partnership                    (SWYSEC_000002575) -     (SWYSEC_000002576)

                11/10/2015                                  Exhibit 34: Email from Peter Anderson to Christian Holmes, SEC-USAO-EPROD-000015600 SEC-USAO-EPROD-000015601
    2979
                                                            Subject: Sutter Health Strategic Partnership               (SHTHER01823)            (SHTHER01824)
    2980
                11/10/2015                                  Email from Sunny Balwani to Jeffrey Blickman, Subject:       THPFM0000437160            THPFM0000437162
    2981
                                                            RE: CLIA Audit: Day-of Responsibilities
                11/10/2015                                  Email from Mary Rhyne to Ryan Toohey, Subject:               THPFM0002239301            THPFM0002239303
    2982
                                                            Theranos\question
                11/10/2015                                  Dow Jones Institutional News Article: Safeway, Theranos      US-REPORTS-0000308         US-REPORTS-0000309
    2983
                                                            Split After $350 Million Deal Fizzles by John Carreyrou
                11/10/2015                                  Wall Street Journal article: Safeway, Theranos Split After   US-REPORTS-0000394         US-REPORTS-0000398
    2984
                                                            $350 Million Deal Fizzles by John Carreyrou


                                                                                         Page ‐ 141 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 144 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                 End Bates
  Number                                        Witness
                11/11/2015                                  Correspondence, From Henry Kissinger To Elizabeth            SEC-USAO-EPROD-000070592
    2985
                                                            Holmes                                                       (HAK00000417)
                11/11/2015                                  Twitter - Twitter Video - "Hear Serena share her personal    MEDIA-000200             MEDIA-000200
    2986                                                    story about why she decided to become a Theranos
                                                            technician."
                11/11/2015                                  Email from Ryan Toohey to Elizabeth Holmes, Christian        THPFM0002792127           THPFM0002792130
    2987                                                    Holmes, Heather King, Sunny Balwani, Meredith Dearborn,
                                                            Molly Levinson, Subject: GSK update
                11/11/2015                                  Email from Jeffrey Blickman to Ann Ho and Suraj Saksena,     THPFM0004245732           THPFM0004245734
    2988
                                                            Subject: RE: CLIA Audit: Day-of-Responsibilities
    2989
                11/12/2015                                  Theranos Board Meeting (call) Transcript                     SEC-USAO-EPROD-000070593 SEC-USAO-EPROD-000070614
                                                                                                                         (HAK00000418)            (HAK00000439)
    2990


                11/12/2015                                  Email From Christian Holmes To Elizabeth Holmes, Subject: THPFM0000814191              THPFM0000814192
    2991                                                    my Response to an LP given the latest WSJ Safeway
                                                            Story(FYI)
    2992
                11/12/2015                                  Email from Heather King to Harry Leider and Jan Reed,        SEC-USAO-EPROD-000327296 SEC-USAO-EPROD-000327297
    2993                                                    Subject: RE: Next Steps                                      (WAG-TH-00005745)        (WAG-TH-00005746)

                11/13/2015                                  Email From Nishit Doshi To Jeffrey Blickman, Suraj           THPFM0001954800           THPFM0001954802
    2994                                                    Saksena, Daniel young, Subject: questions to have answered
                                                            about the audit
                11/13/2015                                  Email thread between Sani Hadziahmetovic to Langly Gee,      US-REPORTS-0008418 (CTRL- US-REPORTS-0008421 (CTRL-
                                                            Sunil Dhawan et al. Subject: RE: Sept and Oct QC Review,     DHAWAN-00011325)          DHAWAN-00011325)
    2995
                                                            attached: TMP-00029 Template Meeting Minutes
                                                            RevB.docx
                11/14/2015                                  Email From Tina Lin To Jeffrey Blickman, Subject: RE:        THPFM0002186269           THPFM0002186271
    2996
                                                            TRAINING: Add'l Audit Q&A Prep (Normandy)
                11/16/2015                                  Correspondence, From Henry Kissinger To Elizabeth            SEC-USAO-EPROD-000070615 SEC-USAO-EPROD-000070616
    2997
                                                            Holmes                                                       (HAK00000440)            (HAK00000441)
                11/16/2015                                  Twitter - Twitter Video - "We spoke with people in Arizona   MEDIA-000199             MEDIA-000199
    2998                                                    about their Theranos experience. Here’s what they had to
                                                            say.'
                11/16/2015                                  Email thread between Christian Holmes, Kevin Chung,          TS-0364360                TS-0364363
    2999                                                    Daniel Edlin, Subject: RE: (Non-DoD Source) RE:
                                                            connecting (UNCLASSIFIED)
    3000
    3001
    3002
    3003        11/16/2015                                  Notes re call with Sunny Balwani                             PFM-GJ-00002693           PFM-GJ-00002693


                                                                                        Page ‐ 142 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 145 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                             Beg Bates                End Bates
  Number                                        Witness
                11/17/2015                                  Email from Jacque Millard to Bert Zimmerli cc George            SEC-USAO-EPROD-000073390 SEC-USAO-EPROD-000073391
    3004
                                                            Hamilton, Greg M Johnson RE: Peer Ventures                      (IHC0002720)             (IHC0002721)
    3005
                11/18/2015                                  Email from Channing Robertson to Daniel Young, re: Finger       THPFM0004566812          THPFM0004566813
    3006
                                                            stick and CV
                11/19/2015                                  Email from Langly Gee To Sunny, Suraj, Elizabeth Holmes         THPFM0000082746
    3007
                                                            and Daniel Young, Subject: AAP signed documents
                11/19/2015                                  Email from Jeffrey Blickman to Jeffrey Blickman &               THPFM0002237634          THPFM0002237636
    3008
                                                            Christian Holmes, re: Day 2 Debrief Notes (11/18)
                11/19/2015                                  Email From Brad Arington To Daniel Edlin, Maximillion           THPFM0002262529          THPFM0002262533
    3009
                                                            Fosque, Subject: Riley Bechtel VIP draw
                11/20/2015                                  Email, re: Letter from Dr. Kissinger, - From Katherine          SEC-USAO-EPROD-000070617
    3010
                                                            Matthews To Liza                                                (HAK00000442)
                11/20/2015                                  Email from Jeffrey Blickmen to Jeffrey Blickmen, Miles          THPFM0000020964          THPFM0000020967
    3011
                                                            Whitten & Christian Holmes, re: Day 3 Debrief Notes
                11/20/2015                                  Email from Maximillion Fosque to Christian Holmes,              THPFM0004992592          THPFM0004992596
    3012                                                    Nicholas Menchel, Daniel Young & Hoda Alamdar, re:
                                                            UCSF
    3013        11/22/2015                                  E-mail chain titled "PT/INR & ESR"                              THPFM0000276048          THPFM0000276049
                11/24/2015                                  Twitter - Twitter Video - "Our story as told by the Arizona     MEDIA-000198             MEDIA-000198
    3014
                                                            community who experiences it, every day."
    3015        11/24/2015                                  E-mail chain titled "estradiol value; Acc 288970"               THPFM0000389863          THPFM0000389866
    3016        11/25/2015                                  Test Results, re: Deborah Mellberg                              US-REPORTS-0009660
    3017        11/25/2015                                  Test Results, re: Deborah Mellberg                              US-REPORTS-0009663
                11/27/2015                                  Email from Elizabeth Holmes to Steve Hurd, Subject: Re:         TS-0009193               TS-0009195
    3018
                                                            Sonora Quest Lab
    3019
                11/28/2015                                  Email From Hoda Alamdar To Daniel Edlin, Tina Ling,             THPFM0000175712
    3020                                                    Anam Khan, Maximillion Fosque, Subject: Please send final
                                                            approved reports ASAP for SH (VIP)
    3021        11/28/2015                                  Follow-up Letter to Test Results, re: Deborah Mellberg          US-REPORTS-0009659
    3022        11/28/2015                                  Follow-up Letter to Test Results, re: Deborah Mellberg          US-REPORTS-0009662
                11/30/2015                                  Letter to Elizabeth Holmes From Harry Leider, MD ( Chief        THER-2105783             THER-2105786
    3023
                                                            Medical Officer & Group Vice President Walgreens, Co.)
                11/30/2015                                  Email, re: Follow-up to Clinical Review - From Harry Leider     WG024957                 WG024961
    3024                                                    To Elizabeth Holmes, Heather King, Bradley Fluegel,
                                                            Nimesh Jhaveri, Jan Reed & Alex Gourlay
                 12/1/2015                                  Article - Bloomberg Business Week - The founder blood test      MEDIA-000034             MEDIA-000040
    3025
                                                            Pioneer Theranos answers her critics
    3026         12/1/2015                                  Article - Glamour - Elizabeth Holmes - Donna Fenn               MEDIA-000050             MEDIA-000051
                 12/1/2015                                  Magazine Cover - Bloomberg Business Week - Theranos             MEDIA-000034             MEDIA-000040
    3027
                                                            CEO Elizabeth Holmes Fights back
                 12/1/2015                                  Article - AZ Central - Letter: Theranos tests were accurate -   MEDIA-000457
    3028
                                                            Elizabeth Holmes

                                                                                         Page ‐ 143 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 146 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                             Beg Bates            End Bates
  Number                                        Witness
                 12/1/2015                                  Theranos Summary Capitalization                          US-REPORTS-0009923          US-REPORTS-0009927
    3029
                                                                                                                     (SECTFG 000540)             (SECTFG 000544)
    3030         12/1/2015                                  E-mail titled "Letter to the Editor"                     THPFM0001148145             THPFM0001148146
    3031         12/1/2015                                  Audio recording of Elizabeth Holmes                      PFM-GJ-00004305
                 12/3/2015                                  Email from Jim Goetz to Michael Dixon, Subject: Theranos SEC-USAO-EPROD-000373438    SEC-USAO-EPROD-000373439
    3032                                                                                                             (SEQUOIA_0000487)           (SEQUOIA_0000488)

                 12/5/2015                                  Article - Fortune - How Theranos Misled Me - Roger              MEDIA-001043         MEDIA-001046
    3033
                                                            Parloff
    3034         12/5/2015                                  Dean Allan test results, Theranos, Page 2 of 3                  US-REPORTS-0014787
    3035         12/5/2015                                  Dean Allan test results, Theranos, Page 1 of 1                  US-REPORTS-0014789
    3036         12/5/2015                                  Dean Allan test results, Theranos, Page 1 of 3                  US-REPORTS-0014793
                 12/5/2015                                  Dean Allan test results, Interpretive Notes & Data, Theranos,   US-REPORTS-0014794
    3037
                                                            Page 3 of 3
                 12/6/2015                                  Email, re: Re: Follow-up on Clinical Review - From Harry        WG024980             WG024982
    3038
                                                            Leider To Nimesh Jhaveri
                 12/7/2015                                  Email from Howard Burris to Christian Holmes, Subject:          SCRI_001299
    3039
                                                            Sarah Cannon / Theranos
                 12/7/2015                                  Email From Howard Burris To Elizabeth Holmes, Subject:          SCRI_002036
    3040
                                                            Touching Base
                 12/7/2015                                  Theranos Standard Operating Procedure CL SOP-12005              THPFM0000082472      THPFM0000082485
    3041
                                                            Reporting of Critical Values
                 12/7/2015                                  Email from Danise Yam to Elizabeth Holmes, Subject:             THPFM00002350459
    3042
                                                            Centocor
                 12/8/2015                                  Correspondence, From Heather King, General Counsel to           THER-AZ-01842649     THER-AZ-01842652
    3043
                                                            Theranos To Harry L. Leider, MD
    3044         12/8/2015                                  E-mail chain titled "clarity on topics document"                THPFM0000276004      THPFM0000276005
                 12/9/2015                                  Email From Sukhdev Balwani To Ken Quon, Subject:                THER-0205156         THER-0205157
    3045                                                    Dependencies and Issues encountered during Novartis Demo

                 12/9/2015                                  Email, re: RE: Follow-up to Clinical Review - From Heather      THER-AZ-01842647     THER-AZ-01842648
    3046                                                    King To Harry Leider, Elizabeth Holmes, Sunny Balwani,
                                                            Bradley Fluegel Nimesh Jhaveri, Jan Reed & Alex Gourlay
                 12/9/2015                                  Email from Brooke Buchanan to Christian Holmes, Subject:        THPFM0000008902      THPFM0000008904
    3047
                                                            Commenting on our work together
                 12/9/2015                                  Email from Ryan Toohey to Heather King, Christian               THPFM0002239283      THPFM0002239288
    3048                                                    Holmes, Brooke Buchanan, Lauren Vroom, Subject: Clinical
                                                            Trials we've done and what we can say
                12/11/2015                                  Theranos Standard Operating Procedure CL SOP-06025              THER-1435899         THER-1435917
    3049
                                                            Operation of the Siemens Immulite 2000 XPi System
                12/11/2015                                  Email from Brooke Buchanan to Dean Mastrojohn, Subject:         THPFM0000008880      THPFM0000008882
    3050
                                                            Theranos Media Request
                12/12/2015                                  Email from Howard Burris to Gabrielle Hannafan, Subject:        SCRI_002053          SCRI_002054
    3051
                                                            Re: (EXTERNAL) Doing a story on Theranos

                                                                                         Page ‐ 144 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 147 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                             Beg Bates                End Bates
  Number                                        Witness
                12/12/2015                                  Email form Howard Burris to Elizabeth Holmes, Subject:    SCRI_002060                    SCRI_002061
    3052
                                                            Quick Call
                12/12/2015                                  Email from Howard Burris to Christopher Boshoff, Subject: SCRI_002063                    SCRI_002091
                                                            Fwd.: (EXTERNAL) FW: Follow up to our meeting,
    3053                                                    attached: Pfizer Theranos Angiogenesis System Validation
                                                            Final Study Report.pdf, ATT00001, TNONC
                                                            allDeliverables xls, ATT00002 htm
                12/12/2015                                  Email from Howard Burris to Dee Anna Smith, Subject:      SCRI_002122                    SCRI_002124
    3054                                                    Fwd.: (EXTERNAL) FW: article w/ Fortune - quick question

                12/12/2015                                  Email from Elizabeth Holmes to Howard Burris, Subject:          SCRI_003889              SCRI_003922
                                                            (EXTERNAL) FW: Follow up to our meeting, attached:
    3055
                                                            Pfizer Theranos Angiogenesis System Validation Final
                                                            Study Report.pdf, TNONC allDeliverables xls
                12/12/2015                                  Email from Elizabeth Holmes to Howard Burris, re: Article       SCRI_003923              SCRI_003925
    3056
                                                            w Fortune - Quick Question
                12/12/2015                                  Email from Elizabeth Holmes to Christian Holmes, Subject:       THPFM0000020898          THPFM0000020900
    3057
                                                            Follow up to our meeting
                12/13/2015                                  Theranos Standard Operating Procedure CL SOP-06056              THPFM0000082377          THPFM0000082388
    3058                                                    Streck ESR-Auto Plus Operating and Maintenance
                                                            Procedure
                12/14/2015                                  Theranos Board Meeting (call) Transcript                        SEC-USAO-EPROD-000070623 SEC-USAO-EPROD-000070642
    3059                                                                                                                    (HAK00000448)            (HAK00000467)

    3060
                12/15/2015                                  Email from Sergio Chavez to Russell Campbell, Lawton            US-REPORTS-0007155       US-REPORTS-0007157
                                                            Lum, Subject: Theranos draft Meeting Minutes and attached
    3061
                                                            Dept. of Health and Human Services, Food and Drug
                                                            Administration Meeting Minutes
                12/15/2015                                  Email from Sergio Chavez to Ileana Elder, Subject: TE:          US-REPORTS-0007197       US-REPORTS-0007217
                                                            Theranos GMP meeting with attached PowerPoint
    3062                                                    presentation titled "Theranos September 2015 FDA
                                                            Inspection Observations, Update on Status, Actions and
                                                            Plans" dated 12/15/2015
                12/15/2015                                  Email from Jim Twitchell to Sergio Chavez, Subject: Re:         US-REPORTS-0007218       US-REPORTS-0007220
    3063
                                                            SFDO Meeting Confirmation
                12/15/2015                                  Email thread from 4/7/2014-4/24/2014 between Christian          TS-0243384               TS-0243387
                                                            Holmes, Lisa Zuckerman (Dignity Health), Sunny Balwani,
    3064                                                    and Jared Hutchings forwarded from Christian Holmes to
                                                            Jeffrey Blickman on 12/15/2015, subject: Draft of slide - for
                                                            review




                                                                                         Page ‐ 145 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 148 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                12/15/2015                                  Emails form customersupport@theranos.com and                   US-REPORTS-0015062    US-REPORTS-0015076
                                                            noreply@theranos.com to         B.B.         regarding account
    3065
                                                            and test result information and visit summaries from March
                                                            2015-October 2016
    3066        12/16/2015                                  Email from Bill Frist to      A.E.       , re: Theranos        THPFM0000813256       THPFM0000813258
    3067        12/16/2015
                                                            Email, re: Re: Follow-up on Clinical Review - From Harry    WAG-AZ-LITIG-001273      WAG-AZ-LITIG-001273
    3068
                                                            Leider To Christian Holmes & Nimesh Jhaveri                 (WG048857)               (WG048857)
                12/22/2015                                  Article - Wall Street Journal - Anonymous sources used to   MEDIA-000533             MEDIA-000534
    3069
                                                            accuse Theranos - Brooke Buchanan
                12/27/2015                                  Email from Daniel Edlin to Brooke Buchanan, Subject:        THPFM0000344512          THPFM0000344514
    3070
                                                            Fwd.: Messaging for VIP guest - Ethan Weiss
                12/27/2015                                  E-mail chain titled "VIP Patient Results - demo study       THPFM0000389532          THPFM0000389539
    3071
                                                            *INPUT REQUESTED"
    3072
                12/28/2015                                  Email from Daniel Edlin to Christian Holmes, Elizabeth      THPFM0000496385          THPFM0000496387
    3073                                                    Holmes & Sunny Balwani, re: Messaging VIP guest - Ethan
                                                            Weiss
                12/28/2015                                  Email from Riley Bechtel to John Lewis, Subject: RE:        SEC-USAO-EPROD-000028267 SEC-USAO-EPROD-000028269
    3074
                                                            Theranos [*EXTERNAL*]                                       (TRPB00000458)           (TRPB00000460)
                12/28/2015                                  Email from Theranos to shareholders, re: For our            TS-0007258               TS-0007262
    3075
                                                            shareholders
    3076
    3077        12/31/2015                                  Theranos Project Statement of Income                        US-REPORTS-0004341       US-REPORTS-0004342
                 1/6/2016                                   Email from Jeffrey Blickman to Sunny Balwani, Subject:      THPFM0005205958          THPFM0005205961
    3078
                                                            RE: CBC follow up
                  1/7/2016                                  Email from Christian Holmes to Christian Holmes, re: wag    THPFM0000334521          THPFM0000334522
    3079
                                                            debrief each
                  1/8/2016                                  Email from Samartha Anekal to Jim Twitchell, Subject: RE:   THPFM0000200034          THPFM0000200037
    3080
                                                            Commitments
                  1/8/2016                                  Email from Claudia D'Arcangelo to                           THPFM0000556435          THPFM0000556437
    3081                                                    EAHoffice@theranos.com, Subject: RE: Toby Cosgrove -
                                                            meeting with Elizabeth Holmes
                 1/10/2016                                  Email from Dee Anna Smith to Elizabeth Holmes, Subject:     SCRI_002161              SCRI_002162
    3082
                                                            Re: (EXTERNAL) Re: Happy New Year!
    3083         1/12/2016                                  E-mail chain titled "VIP Demo on Saturday"                  THPFM0002183202          THPFM0002183213
    3084         1/20/2016                                  E-mail titled "VIP Sample follow up"                        TS-1106137               TS-1106137
                 1/28/2016                                  Theranos Facts                                              SEC-USAO-EPROD-000388393
    3085                                                                                                                (THPFM0000005503)

                 1/29/2016                                  Email from Bryan Tolbert to Don Braun, Craig Hall, Mike     US-REPORTS-0010195       US-REPORTS-0010196
    3086
                                                            Jayne, Subject: Fwd.: For our shareholders                  (SEC-HBD-E-0000134)      (SEC-HBD-E-0000135)



                                                                                        Page ‐ 146 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 149 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                   End Bates
  Number                                        Witness
                  2/2/2016                                  Email from Angela Hoague to Heather King, Subject: RE:       THPFM0004816765             THPFM0004816769
                                                            Fortune: Theranos Hast Yet To Begin A Promised
    3087                                                    Validation Study, Attached: interview transcripts from
                                                            Forbes Healthcare Summit, Fortune Global Forum, WSJD
                                                            Interview, Cleveland Clinic
                  2/2/2016                                  Agenda re Theranos & Trinity Health                          SEC-USAO2-EPROD-000057494 SEC-USAO2-EPROD-000057494
    3088                                                                                                                 (PVP069081)               (PVP069086)

                 2/18/2016                                  Draft Interactive EUA Review Template for Molecular          SEC-USAO-EPROD-000006842 SEC-USAO-EPROD-000006880
                                                            Assays (Zika Virus Specific)                                 (FOEGE_THERANOS_0000034) (FOEGE_THERANOS_0000072)
    3089


                 2/21/2016                                  Email from Dee Anna Smith to Elizabeth Holmes, Subject:      SCRI_002214
    3090
                                                            Hi!
                 2/24/2016                                  Email From Daniel Young; To: Daniel Young; Subject:          THER-2496991                THER-2496994
    3091
                                                            WAG updates
                 2/25/2016                                  Email from Uwe Scherf to Daniel Young, Subject: RE:           SEC-USAO-EPROD-000006832 SEC-USAO-EPROD-000006833
                                                            Theranos Zika Assay                                          (FOEGE_THERANOS_0000024) (FOEGE_THERANOS_0000025)
    3092


                 2/25/2016                                  Email from Samartha Anekal to Sharada Sivaraman and Ran THPFM0000015531                  THPFM0000015533
    3093
                                                            Hu, Subject: RE: new lots of TSH antibody conjugates
    3094
                 2/25/2016                                  Department of Health and Human Services, Food and Drug SEC-USAO-EPROD-000006835 SEC-USAO-EPROD-000006839
                                                            Administration, CDRH Premarket Review Submission Cover (FOEGE_THERANOS_0000027) (FOEGE_THERANOS_0000031)
    3095
                                                            Sheet

                 2/25/2016                                  Letter From Theranos To U.S. Food and Drug                   SEC-USAO-EPROD-000006841
                                                            Administration                                               (FOEGE_THERANOS_0000033)
    3096


                 2/28/2016                                  Email From Samartha Enekal To Jared Oleary, Mohit Goel,      THPFM0000200637             THPFM0000200647
    3097
                                                            Subject: demo recap
                 2/29/2016                                  Email, re: Theranos Scientific Meeting 2/28 - From Thomas    SEC-USAO2-EPROD-000013098
    3098
                                                            Kickler To David Helfet, Elizabeth Holmes & Daniel Edlin     (JH_SEC_0000096)
    3099         2/29/2016                                  Invoice No. 131792 - Boies, Schiller & Flexner LLP           THPFM0004654783
    3100
                  3/1/2016                                  Email from Lauren Vroom to Channing Robertson & Brooke       THPFM0000006784             THPFM0000006784
    3101
                                                            Buchanan, re: CBS Interview - Transcript
    3102          3/2/2016                                  Dean Allan test results, Theranos, Page 1 of 4               US-REPORTS-0014783
    3103          3/2/2016                                  Dean Allan test results, Theranos, Page 3 of 4               US-REPORTS-0014792
                  3/3/2016                                  Email from Alexander Taylor to Elizabeth Holmes, re: Audit   SEC-USAO2-EPROD-000001850
    3104
                                                                                                                         (COX00001063)

                                                                                       Page ‐ 147 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 150 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                        Description                     Beg Bates                         End Bates
  Number                                        Witness
                  3/3/2016                                  Email from Christian Holmes to Christian Holmes, re: WAG THPFM0000023116               THPFM0000023117
    3105
                                                            clinical meeting notes 3/2
                  3/7/2016                                  Email from Heather King to Peter Skinner, Andrew           THPFM0003154043
    3106                                                    Michaelson, Elizabeth Holmes, Sunny Balwani, Subject:
                                                            Centocor
                  3/8/2016                                  Email from John Dyer to Taylor Glover, re: Audit & Stocks SEC-USAO2-EPROD-000000911
    3107
                                                                                                                       (COX00000124)
                  3/8/2016                                  Email from Alexander Taylor to John Dyer, re: Audit        SEC-USAO2-EPROD-000001848
    3108
                                                                                                                       (COX00001061)
                  3/8/2016                                  Email from Alexander Taylor to Elizabeth Holmes, re: Audit SEC-USAO2-EPROD-000001849
    3109
                                                                                                                       (COX00001062)
    3110          3/8/2016                                  Email from Peter Skinner to Elizabeth Holmes, re: Stocks   THPFM0004756154             THPFM0004756156
                  3/9/2016                                  Email from Alexander Taylor to Elizabeth Holmes, re:       SEC-USAO2-EPROD-000001846
    3111
                                                            Stocks                                                     (COX00001059)
                  3/9/2016                                  Email from Alexander Taylor to Elizabeth Holmes, re: Stock THPFM0000421574             THPFM0000421575
    3112
                                                            Sales
                 3/10/2016                                  Email from John Dyer to Taylor Glover, re: Shares          SEC-USAO2-EPROD-000000905   SEC-USAO2-EPROD-000000907
    3113
                                                                                                                       (COX00000118)               (COX00000120)
                 3/10/2016                                  Email from John Dyer to Taylor Glover, re: Shares          SEC-USAO2-EPROD-000000908   SEC-USAO2-EPROD-000000909
    3114
                                                                                                                       (COX00000121)               (COX00000122)
                 3/10/2016                                  Email from Alexander Taylor to John Dyer, re: Shares       SEC-USAO2-EPROD-000001010   SEC-USAO2-EPROD-000001012
    3115
                                                                                                                       (COX00000223)               (COX00000225)
                 3/10/2016                                  Email from Jack Polish to Shelley Saucelo & Sean Johnson, SEC-USAO2-EPROD-000001090    SEC-USAO2-EPROD-000001092
    3116
                                                            re: Shares                                                 (COX00000303)               (COX00000305)
                 3/10/2016                                  Email from Dallas Clement to Lacey Lewis, re: Shares       SEC-USAO2-EPROD-000001293   SEC-USAO2-EPROD-000001295
    3117
                                                                                                                       (COX00000506)               (COX00000507)
                 3/10/2016                                  Email from Sean Johnson to Jack Polish & Shelley Saucelo, SEC-USAO2-EPROD-000001514    SEC-USAO2-EPROD-000001515
    3118
                                                            re: Shares                                                 (COX00000727)               (COX00000728)
                 3/10/2016                                  Email from Lacey Lewis to Dallas Clement & Jack Polish, SEC-USAO2-EPROD-000001520      SEC-USAO2-EPROD-000001521
    3119
                                                            re: Shares                                                 (COX00000733)               (COX00000734)
                 3/10/2016                                  Email from Dallas Clement to Lacey Lewis, re: Shares       SEC-USAO2-EPROD-000001524   SEC-USAO2-EPROD-000001528
    3120
                                                                                                                       (COX00000737)               (COX00000741)
                 3/10/2016                                  Email from Lacey Lewis to Dallas Clement & Jack Polish, SEC-USAO2-EPROD-000001529      SEC-USAO2-EPROD-000001531
    3121
                                                            re: Shares                                                 (COX00000742)               (COX00000744)
                 3/10/2016                                  Email from Jack Polish to Shelley Saucelo & Sean Johnson, SEC-USAO2-EPROD-000001606    SEC-USAO2-EPROD-000001608
    3122
                                                            re: Shares                                                 (COX00000819)               (COX00000821)
                 3/10/2016                                  Email from Alexander Taylor to Elizabeth Holmes & Denise SEC-USAO2-EPROD-000001840     SEC-USAO2-EPROD-000001841
    3123
                                                            Yam, re: Audit                                             (COX00001053)               (COX00001054)
                 3/10/2016                                  Email from Alexander Taylor to John Dyer, re: Shares       SEC-USAO2-EPROD-000001842   SEC-USAO2-EPROD-000001844
    3124
                                                                                                                       (COX00001055)               (COX00001057)
                 3/10/2016                                  Email from Alexander Taylor to Elizabeth Holmes, re:       SEC-USAO2-EPROD-000001845
    3125
                                                            Stocks                                                     (COX00001058)
                 3/10/2016                                  Email from Elizabeth Holmes to Alexander Taylor & Denise THPFM0000865949
    3126
                                                            Yam, re: Audit

                                                                                     Page ‐ 148 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 151 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                   End Bates
  Number                                        Witness
                 3/10/2016                                  Email from Peter Skinner to Elizabeth Holmes, re: Theranos     THPFM0004756151             THPFM0004756153
    3127
                                                            Letterhead
    3128         3/11/2016                                  "Theranos Messaging Bible"                                     THER-0479138                THER-0479159
                 3/11/2016                                  Email from Elizabeth Holmes to Alexander Taylor & Denise       THPFM0000876404             THPFM0000876405
    3129
                                                            Yam, re: Audit
    3130         3/11/2016                                  Email from Peter Skinner to Elizabeth Holmes, re: Audit        THPFM0005501871             THPFM0005501872
    3131         3/11/2016                                  Email from Elizabeth Holmes to Peter Skinner, re: Audit        THPFM0005519819             THPFM0005519821
                 3/11/2016                                  Email from Elizabeth Holmes to Alexander Taylor & Denise       TS-0346434                  TS-0346435
    3132
                                                            Yam, re: Audit
    3133         3/11/2016                                  Email from Peter Skinner to Elizabeth Holmes, re: Audit        TS-0346482                  TS-0346483
                 3/11/2016                                  Email from Elizabeth Holmes to Alexander Taylor & Denise       TS-0346568                  TS-0346569
    3134
                                                            Yam, re: Audit
    3135         3/11/2016                                  Email from Elizabeth Holmes to Peter Skinner, re: Audit        TS-0346570                  TS-0346572
                 3/17/2016                                  Email from John Dyer to Taylor Glover, re: Shares              SEC-USAO2-EPROD-000000893   SEC-USAO2-EPROD-000000895
    3136
                                                                                                                           (COX00000106)               (COX00000108)
                 3/17/2016                                  Email from John Dyer to Taylor Glover, re: Shares              SEC-USAO2-EPROD-000000899   SEC-USAO2-EPROD-000000901
    3137
                                                                                                                           (COX00000112)               (COX00000114)
                 3/21/2016                                  Email to Sunny Balwani, Chinmay Pangarkar, Sharada             THPFM0000294657             THPFM0000294659
    3138                                                    Sivaraman, Ran Hum Nishit Docshi, Daniel Young and
                                                            Elizabeth Holmes
                 3/29/2016                                  Theranos CLIA Laboratory CL VAL-06051 Method             THER-0534835             THER-0534860
    3139
                                                            Verification Plan
                 3/30/2016                                  Email From Jack Ladenson; To: Elizabeth Holmes; Subject: SEC-USAO-EPROD-000068689 SEC-USAO-EPROD-000068690
                                                            JCI Paper                                                (FOEGE_THERANOS_0001859) (FOEGE_THERANOS_0001860)
    3140


                 3/30/2016                                  Email From Daniel Young; To: David Helfet, Steven L,           SEC-USAO-EPROD-000068763 SEC-USAO-EPROD-000068768
                                                            Elizabeth Holmes, Subject: RE [EXTERNAL]Re:                    (FOEGE_THERANOS_0001933) (FOEGE_THERANOS_0001938)
    3141


    3142          4/1/2016                                  Exhibit 2: SEC Subpoena for Peter Anderson to testify          SEC-TX-000000311            SEC-TX-000000318
                  4/1/2016                                  Email from Susan Keller to Christian Holmes, re: Theranos      THPFM0000023068             THPFM0000023069
    3143
                                                            statement on upcoming story
                  4/1/2016                                  Letter from K. Das responding to 3/18/16 CMS letter re         THPFM0003765147             THPFM0003765239
    3144
                                                            Newark facility
                  4/5/2016                                  Email from David Harris to      A.E.         et al, Subject:   US-REPORTS-0011013
    3145
                                                            RE: Theranos
                  4/7/2016                                  Email from Eric Liston to Dustin Cook RE: Press Release        SEC-USAO-EPROD-000072922
    3146
                                                            from Theranos                                                  (IHC0002252)
                  4/7/2016                                  Email from Ana Quintana to Chris Lucas, Subject: Theranos      SEC-USAO2-EPROD-000028634   SEC-USAO2-EPROD-000028637
    3147
                                                            Shareholder Letter, Press Release + Articles                   (LVG00004096)               (LVG00004099)
                  4/7/2016                                  Theranos Announces Leading Medical and Laboratory              SEC-USAO-EPROD-000072844    SEC-USAO-EPROD-000072847
    3148
                                                            Experts Join Scientific and Medical Advisory Board             (IHC0002174)                (IHC0002177)


                                                                                         Page ‐ 149 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 152 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                  End Bates
  Number                                        Witness
                 4/13/2016                                  Email From Janet Kreizman to Elizabeth Holmes and           THPFM0004942871            THPFM0004942874
    3149
                                                            eahoffice and Daniel Edlin
                 4/14/2016                                  Email from Redacted to            A.E.     Subject: RE:     US-REPORTS-0011016
    3150
                                                            Theranos
    3151         4/15/2016                                  Notes re Call w/ Elizabeth Holmes                          PFM-GJ-00002686             PFM-GJ-00002687
    3152         4/18/2016                                  Video - NBC Today Show: Billionaire CEO Under Fire         MEDIA-000442                MEDIA-000442
    3153         4/18/2016                                  Video - Elizabeth Holmes Today Show                        US-REPORTS-0008732
    3154         4/18/2016                                  EH Today Show April 18 2016 mp4                            US-REPORTS-0009529
                 4/18/2016                                  Email re For our Shareholder                               SEC-USAO2-EPROD-000054065   SEC-USAO2-EPROD-000054065
    3155
                                                                                                                       (PVP052966)                 (PVP052968)
                 4/19/2016                                  Email from Tobian Barker to Christian Holmes, re: Theranos THPFM0000334116             THPFM0000334118
    3156
                                                            - following up
                 4/20/2016                                  Email from Dick DeVos to Rick DeVos re Theranos            SEC-USAO2-EPROD-000058059
    3157
                                                                                                                       (RDV004166)
    3158         4/20/2016                                  Invoice No. 133621- Boies, Schiller & Flexner LLP          THPFM0004654790
                 4/21/2016                                  Email from Jacque Millard to Bert Zimmerli cc Greg M       SEC-USAO-EPROD-000073103    SEC-USAO-EPROD-000073106
    3159
                                                            Johnson, George Hamilton re FW: PVG IV Q1 Statement        (IHC0002433)                (IHC0002436)
    3160
                 4/25/2016                                  Email from       A.E.       to     A.E.       et al, Subject: US-REPORTS-0011020
    3161
                                                            Theranos
    3162         4/27/2016                                  Theranos meeting w/ Elizabeth and Sunny                       PFM-SEC-00002794         PFM-SEC-00002797
    3163         4/27/2016                                  Transcript of testimony of Peter Anderson                     SEC-TX-000000214         SEC-TX-000000305
                 4/27/2016                                  Email from Miles Whitten to Christian Holmes & Nicholas THPFM0000023056                THPFM0000023058
                                                            Menchel, re: Response to Recent Articles for Gershman
    3164
                                                            Partners and Brokerage Firms to Use - Yep we know it's long

                 4/29/2016                                  Email From Lisa Peterson To Jerry Tubergen, Randy           SEC-USAO2-EPROD-000057677 SEC-USAO2-EPROD-000057678
    3165
                                                            Damstra, Subject: Theranos                                  (RDV000437)               (RDV000440)
    3166
    3167         4/29/2016                                  Notes re Meeting with EH                                    PFM-GJ-00002751            PFM-GJ-00002753
    3168         4/30/2016                                  Invoice No. 132852 - Boies, Schiller & Flexner LLP          THPFM0004654787
    3169         4/30/2016                                  Invoice No. 133052- Boies, Schiller & Flexner LLP           THPFM0004654788
    3170         4/30/2016                                  Invoice No. 134206- Boies, Schiller & Flexner LLP           THPFM0004654797
                  5/5/2016                                  Email from Omid Khakshoor to Elizabeth Holmes, Subject:     THPFM0000165883
    3171
                                                            Suraj's revealing resume
                  5/6/2016                                  Email thread between Joel Ehrenkranz and Suzie Draper,      SEC-USAO-EPROD-000072916 SEC-USAO-EPROD-000072917
    3172
                                                            Subject: FW: Code of Ethics matter                          (IHC0002246)             (IHC0002247)
                  5/6/2016                                  Exhibit 780: Email from Christian Holmes to Dustin Cook,    PFM-DEPO-00015650        PFM-DEPO-00015651
    3173
                                                            Subject: RE: Theranos - Intermountain Meeting Notes
    3174
                  5/8/2016                                  Exhibit 781: Email from Christian Holmes to Dustin Cook,    PFM-DEPO-00015652          PFM-DEPO-00015653
    3175
                                                            Subject: RE: Theranos - Intermountain Stand up meeting
    3176         5/11/2016                                  E-mail chain titled "Lab issue relayed through Walgreens"   THPFM0004007222            THPFM0004007223
    3177         5/12/2016                                  E-mail chain regarding HbA1c                                THPFM0000498355            THPFM0000498357

                                                                                        Page ‐ 150 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 153 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                   End Bates
  Number                                        Witness
                 5/12/2016                                  Message between Kwesi Mercurius and Diana Dupuy,             US-REPORTS-0015819
    3178
                                                            regarding returning to Theranos
                 5/19/2016                                  Email thread between Joel Ehrenkranz and Suzie Draper,       SEC-USAO2-EPROD-000012707 SEC-USAO2-EPROD-000012709
    3179                                                    Subject: Fwd.: from the Director of Diabetes and             (IHC0003526)              (IHC0003528)
                                                            Endocrinology, Intermountain Healthcare
                 5/19/2016                                  Email thread between Joel Ehrenkranz and Suzie Draper,       SEC-USAO2-EPROD-000012725 SEC-USAO2-EPROD-000012726
    3180
                                                            Subject: Fwd.: Theranos                                      (IHC0003544)              (IHC0003545)
    3181
    3182
                 5/20/2016                                  Email From Theranos Info Center: Subject: Theranos           THPFM0000544788             THPFM0000544840
    3183
                                                            Evening Coverage
                 5/20/2016                                  Email From Kayla Whaling; Subject: Re(Draft) Theranos        THPFM0000544841             THPFM0000544884
    3184
                                                            Evening Media Coverage
                 5/20/2016                                  Email From Kayla Whaling; Subject: Re(Draft) Theranos        THPFM0000544886             THPFM0000544929
    3185
                                                            Evening Media Coverage
                 5/20/2016                                  Email From Theranos Infor Center; Subject: Theranos          THPFM0000544935             THPFM0000545030
    3186
                                                            Edison Coverage Report
                 5/20/2016                                  Email, re: Fwd.: press update - From Nimesh Jhaveri To       WAG-AZ-LITIG-001276         WAG-AZ-LITIG-001278
    3187                                                    Bradley Fluegel, Richard Ashworth, Harry Leider, Charles     (WG035416)                  (WG035418)
                                                            Greener, Alex Gourlay, Marco Pagni & Elena Kraus
                 5/21/2016                                  Email from Theranos Info Center, Subject: Theranos           THPFM0000544744             THPFM0000544787
    3188
                                                            Evening Media Coverage
    3189         5/21/2016                                  Email Subject: Theranos Evening Media Coverage               THPFM0001137069             THPFM0001137102
                 5/21/2016                                  Email From: Brooke Buchanan To: Kayla Whaling and            THPFM0001625515             THPFM0001625567
    3190                                                    Theranos Info Center; Subject: Theranos Evening Media
                                                            Coverage
                 5/21/2016                                  Email from B. Carter to J. Hutchings & S. Nordlund re        SEC-USAO2-EPROD-000054125   SEC-USAO2-EPROD-000054125
    3191
                                                            Checking In                                                  (PVP053081)                 (PVP053083)
                 5/23/2016                                  Email thread between Joel Ehrenkranz and Suzie Draper,       SEC-USAO2-EPROD-000012704   SEC-USAO2-EPROD-000012707
    3192                                                    Subject: Fwd.: questions about your technology from an       (IHC0003523)                (IHC0003525)
                                                            academic physician
                 5/23/2016                                  Email from Joel Ehrenkranz to Suzie Draper, Subject:
    3193                                                    Questions about your technology from an academic
                                                            physician
                 5/23/2016                                  Email from       A.E.       to Redacted et al,               US-REPORTS-0010863
                                                            Subject: Catching Up-please read the second part tomorrow,
    3194
                                                            since we have to make a decision on Wednesday

                 5/25/2016                                  Exhibit 148: Wall Street Journal article by Christopher      SEC-TX-000002106            SEC-TX-000002115
    3195                                                    Weaver and John Carreyrou: Craving Growth, Walgreens
                                                            Dismissed Its Doubts About Theranos
                 5/25/2016                                  Email from Susan Keller to Christian Holmes, re: Press       THPFM0000023034             THPFM0000023040
    3196
                                                            update
    3197         5/31/2016                                  Invoice No. 133770- Boies, Schiller & Flexner LLP            THPFM0004654794

                                                                                        Page ‐ 151 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 154 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                 End Bates
  Number                                        Witness
    3198         5/31/2016                                  Invoice No. 133771- Boies, Schiller &Flexner LLP              THPFM0004654795
    3199         5/31/2016                                  Invoice No. 133834- Boies, Schiller &Flexner LLP              THPFM0004654796
    3200         5/31/2016                                  Invoice No. 134214- Boies, Schiller & Flexner LLP             THPFM0004654802
    3201         5/31/2016                                  Invoice No. 134505- Boies, Schiller & Flexner LLP             THPFM0004654805
                 6/7/2016                                   Email from Dee Anna Smith to Howard Burris, Subject: RE:      SCRI_002335
    3202
                                                            (EXTERNAL) Theranos
                 6/13/2016                                  Email from Theranos (shareholderinfo@theranos.com)            US-REPORTS-0010865
    3203                                                    (forwarded to      A.E.       ), Subject: For Our
                                                            Shareholders
                 6/14/2016                                  Exhibit 773: Email from Christian Holmes, Subject: Need       THPFM0002790614
    3204
                                                            from eah - group - corrected description
                 6/15/2016                                  SEC, Information Required in Proxy Statement Schedule         US-REPORTS-0000009        US-REPORTS-0000010
    3205
                                                            14A Information, Safeway Inc.
                 6/15/2016                                  SEC, Information Required in Proxy Statement Schedule         US-REPORTS-0000300        US-REPORTS-0000301
    3206
                                                            14A Information, Safeway Inc. (duplicate?)
    3207
                 6/17/2016                                  US Securities and Exchange Commission letter from Jessica     US-REPORTS-0000008
    3208                                                    W. Chan, Counsel, to Cameron Purves (FBI), Re: In the
                                                            Matter of Theranos, Inc. (SF-4030)
                 6/22/2016                                  Email from D. Helfet to E. Holmes re Theranos, the Battered   THPFM0000421986           THPFM0000421988
    3209
                                                            Diagnostic Startup, Has a Dallas Tie…
                 6/30/2016                                  Email from Jennifer Tomasello to J. Shuren re CLOSE           FDA-0014460               FDA-0014461
    3210                                                    HOLD - Due by COB on Wednesday - Edits/Comments on
                                                            Theranos Letter
                 6/30/2016                                  Letter To Elizabeth Holmes From Congress of the United        THER-2108519              THER-2108523
    3211
                                                            States House of Representatives
    3212         6/30/2016                                  Invoice No. 134215- Boies, Schiller &Flexner LLP              THFPM0004654803
    3213         6/30/2016                                  Invoice No. 134210- Boies, Schiller & Flexner LLP             THPFM0004654799
                 7/7/2016                                   Email From Curtis Schneider To Tina Lin, Ellen Tsang,         THPFM0000135489           THPFM0000135503
    3214
                                                            Daniel Young, Subject: demo this afternoon
    3215          7/8/2016                                  Theranos Statement on CMS Findings                            THER-1546508             THER-1546510
                  7/9/2016                                  Exhibit 124: Email from Robert Gordon to Heather King         SEC-USAO-EPROD-000382686 SEC-USAO-EPROD-000382695
    3216                                                    with attachment, Subject: Theranos - Termination              (SWYSEC_000002684)       (SWYSEC_000002693)
                                                            Agreement
                  7/9/2016                                  Email from Heather King to Sunil Dhawan, Subject: CMS         US-REPORTS-0008426 (CTRL- US-REPORTS-0008459 (CTRL-
    3217                                                    Notice of Imposition of Sanctions with attached notice from   DHAWAN-00013211)          DHAWAN-00013212)
                                                            Karen Fuller, Manager, State Oversight and CLIA Branch
    3218
    3219         7/29/2016                                  Email from David Boies to Elizabeth Holmes, Subject: Re: THPFM0003066028                THPFM0003066029
                 7/29/2016                                  Letter from John D. Buretta(Cravath, Swane & Moore LLP) US-REPORTS-0004026              US-REPORTS-0004029
    3220
                                                            To Karen Kreuzkamp
                  8/1/2016                                  Article - CNBC - Here's how Theranos CEO plans to lift the MEDIA-000028                 MEDIA-000028
    3221
                                                            lid on its testing - Christine Wang


                                                                                        Page ‐ 152 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 155 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                          Beg Bates              End Bates
  Number                                        Witness
                  8/1/2016                                  Video - Theranos Science & Technology: The                 MEDIA-000415           MEDIA-000415
    3222                                                    Miniaturization of Laboratory Testing at American
                                                            Association for Clinical Chemistry (AACC)
                  8/1/2016                                  Video - CNBC Theranos CEO to take the stage at AAC         MEDIA-000422           MEDIA-000422
    3223
                                                            Conference
                  8/1/2016                                  Video - CNN Dr Sanjay Gupta speaks to embattled Theranos   MEDIA-000427           MEDIA-000427
    3224
                                                            CEO Holmes
                  8/1/2016                                  Video - Elizabeth Holmes - Inside the Theranos Lab - CNN   US-REPORTS-0008737
    3225
                  8/1/2016                                  Inside the Theranos lab with Elizabeth Holmes - YouTube 8- US-REPORTS-0009534
    3226
                                                            1-2016 CNN Money.mp4
                  8/6/2016                                  Email from Lauren Vroom To Daniel Young, Mark Edgar, THPFM0002320112              THPFM0002320116
    3227
                                                            Subject: CNN
                  8/8/2016                                  Exhibit 868: Confidential Agreement Terminating Master       PFM-DEPO-00017880    PFM-DEPO-00017888
    3228
                                                            Purchase Agreement and Releasing Claims, Safeway
                 8/17/2016                                  Email, re: Daily Theranos Inspection Call - From Mary Hole US-REPORTS-0007115     US-REPORTS-0007117
                                                            To Ian Pilcher, Yung Chan, Katherine Serrano, Alberto
                                                            Gutierrez, Althea Williams, Aneel Sandhu, Courtney Lias,
    3229
                                                            Darlene Almogela, Ileana Elder, James Woods, Janette
                                                            Collins-Mitchell, Kevin Gonzalez, Silke Schlottmann, Stayce
                                                            Beck, Uwe Scherf & veronica Calvin
                 8/19/2016                                  Email, re: Daily Theranos Inspection Call - From Mary        US-REPORTS-0007118   US-REPORTS-0007120
    3230
                                                            Holmes To Yung Chan
                 8/31/2016                                  Email From Nicholas Haase To Rose Edmonds, Subject: GC THPFM0000000500            THPFM0000000501
    3231
                                                            Assay
                  9/6/2016                                  Email from Tali Mackay to Elizabeth Holmes, re: Business THPFM0000159242          THPFM0000159243
    3232
                                                            Planning
    3233         9/14/2016                                  2015 Tax Returns                                             SEC-TX-000002604     SEC-TX-000002719
                 9/18/2016                                  Email from Elizabeth Homes to David Taylor, Subject: Fwd.: THPFM0002405147        THPFM0002405149
    3234
                                                            Theranos
                 9/20/2016                                  Exhibit 438: Theranos Unaudited Consolidated Balance         THPFM0005654458      THPFM0005654459
    3235
                                                            Sheet
                 9/26/2016                                  Letter to Elizabeth Holmes from Sherri Venticinque- Presti ; THPFM0004655859      THPFM0004655862
    3236
                                                            Boies, Schiller & Flexner LLP
                 9/28/2016                                  Email from Yiching Siwinskto Michael Craig Subject: RE       THPFM0000023392      THPFM0000023395
    3237
                                                            IQ/QQ/PQ Procedure Discussion
                10/14/2016                                  Exhibit 65: Subpoena to George Hamilton to testify before SEC-TX-000001831
    3238
                                                            officers of the SEC
                10/20/2016                                  Email from Redacted to             A.E.       , Subject: RE: US-REPORTS-0011021
    3239
                                                            Theranos
    3240        10/21/2016                                  Email from       A.E.       to David Taylor, Subject: Fwd.: US-REPORTS-0011030
                10/24/2016                                  Email from Stanley Belkowski to Elizabeth Holmes, Daniel THER-2051161             THER-2051165
    3241                                                    Young, Christian Holmes, Subject: Theranos in a
                                                            presentation

                                                                                      Page ‐ 153 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 156 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates              End Bates
  Number                                        Witness
    3242
    3243         11/9/2016                                  SEC Transcript of testimony of George Hamilton              SEC-TX-000001769       SEC-TX-000001830
                11/18/2016                                  Theranos Whistleblower Shook the Company--and His           PFM-DEPO-00000918      PFM-DEPO-00000926
    3244
                                                            Family
                11/30/2016                                  Email from Katherine Serrano to Jeff Shuren et al re Lab    FDA-0021481            FDA-0021481
    3245
                                                            Developed Tests
    3246         12/1/2016                                  Investor Deck for      A.E.                                 US-REPORTS-0010962     US-REPORTS-0010994
                 12/7/2016                                  Email form Bryan Tolbert to Craig Hall, Don Braun, Subject: US-REPORTS-0010197     US-REPORTS-0010201
    3247                                                    Theranos Email List, Attachments: Theranos Leaked Emails (SEC-HBD-E-0000151)       (SEC-HBD-E-0000155)

                12/10/2016                                  Defendant Theranos, Inc.'s Responses & Objections to          TS-0958390           TS-0958526
    3248
                                                            Plaintiff's First Set of Interrogatories
                12/10/2016                                  Defendant Elizabeth Holmes's Objections & Responses to        PFM-ROGS-00000040    PFM-ROGS-00000068
    3249
                                                            Plaintiff's First Set of Interrogatories
                12/13/2016                                  Email from Tali Mackay to           A.E.  , Subject: Investor US-REPORTS-0010960
    3250                                                    Presentation (with Investor Deck for     A.E.       )

                12/23/2016                                  Email from Howard Burris to Jeff Prescott, Subject: WSJ     SCRI_002382
    3251
                                                            Proof (a bit longer than planned - please edit)
                12/23/2016                                  Email from Jeff Prescott to Howard Burris, Subject: Re:     SCRI_002394            SCRI_002396
    3252
                                                            (EXTERNAL) Re: Follow-up
                  1/6/2017                                  Exhibit 440: Email from Theranos Transition to Danise Yam   PFM-DEPO-00008554      PFM-DEPO-00008670
    3253
                                                            with attachments, Subject: Transition documents
    3254         1/12/2017                                  Exhibit 935: Walgreen Co. v. Theranos, INC. Complaint       PFM-DEPO-00018867      PFM-DEPO-00018910
                 1/30/2017                                  Defendant Theranos, Inc.'s Responses & Objections to        TS-0959090             TS-0959153
    3255
                                                            Plaintiff's Second Set of Interrogatories
                 1/30/2017                                  Defendant Elizabeth Holmes's Objections & Responses to      PFM-ROGS-00000240      PFM-ROGS-00000271
    3256
                                                            Plaintiff's Second Set of Interrogatories
                 1/31/2017                                  Defendant Theranos, Inc.'s First Supplemental Responses &   TS-0959027             TS-0959089
    3257
                                                            Objections to Plaintiff's First Set of Interrogatories
                 1/31/2017                                  Defendant Elizabeth Holmes's First Supplemental Responses   PFM-ROGS-00000347      PFM-ROGS-00000354
    3258                                                    & Objections to Plaintiff's First Set of Interrogatories

    3259          2/9/2017                                  Theranos Investor table (Detailed (2.9.17)                  TS-0558077             TS-0558077 (native)
                 2/16/2017                                  Exhibit 437: Wall Street Journal article: Theranos Had $200 PFM-DEPO-00008511      PFM-DEPO-00008514
    3260
                                                            Million in Cash Left at Year-End
                 2/17/2017                                  Notice of Service of Subpoena, The Court of Chancery of the PFM-DEPO-00005059      PFM-DEPO-00005076
    3261                                                    State of Delaware, Pertner Investments, L.P. v. Theranos

                 2/27/2017                                  Exhibit 114: Deposition Subpoena for Personal Appearance PFM-DEPO-00004883         PFM-DEPO-00004891
    3262
                                                            in Action Pending Outside California
                 2/28/2017                                  Exhibit 212: Notice of Service of Subpoena, The Court of     PFM-DEPO-00006116     PFM-DEPO-00006139
    3263                                                    Chancery of the State of Delaware, Pertner Investments, L.P.
                                                            v. Theranos

                                                                                       Page ‐ 154 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 157 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                             Beg Bates            End Bates
  Number                                        Witness
                 2/28/2017                                  Email from LTC David Shoemaker to Cameron Purves,               US-REPORTS-0004317   US-REPORTS-0004323
    3264
                                                            Subject: Fwd.: Follow up (UNCLASSIFIED)
                  3/1/2017                                  Exhibit 430: Partner Investments, L.P. v. Theranos, INC.        PFM-DEPO-00008455    PFM-DEPO-00008467
    3265
                                                            Subpoena to Danise Yam
    3266          3/6/2017                                  PFM Deposition Transcript of Tyler Shultz with Errata           PFM-DEPO-00004743    PFM-DEPO-00004882
                  3/7/2017                                  Videoconference Deposition of Erika Cheung, The Court of        PFM-DEPO-00004946    PFM-DEPO-00005058
    3267
                                                            Chancery of the State of Delaware
    3268          3/8/2017                                  PFM Deposition Transcript of Anthony Nugent                     PFM-DEPO-00005888    PFM-DEPO-00006115
                 3/16/2017                                  PFM Deposition Transcript of Danise Yam with Exhibits           PFM-DEPO-00008232    PFM-DEPO-00008454
    3269
                                                            430-440
                 3/16/2017                                  Exhibit 99: Subpoena to Robert Gordon to testify before         SEC-TX-000003136
    3270
                                                            officers of the SEC
                 3/21/2017                                  Exhibit 776: Partner Investments, L.P. v. Theranos, Inc.        PFM-DEPO-00015615    PFM-DEPO-00015622
    3271
                                                            Subpoena to Intermountain Health Care, Inc.
    3272         3/24/2017                                  Exhibit 933: Notice of Service of Subpoena                      PFM-DEPO-00018804    PFM-DEPO-00018814
    3273         3/31/2017                                  SEC Transcript and Exhibits from Robert Gordon                  SEC-TX-000003066     SEC-TX-000003135
    3274          4/1/2017                                  Handwritten Notes                                               SEC-0000268          SEC-0000476
                 4/4/2017                                   Exhibit 127: Subpoena to Jay Rosan to testify before officers   SEC-TX-000001991
    3275
                                                            of the SEC
                  4/5/2017                                  PFM Deposition Transcript of Christian Holmes                   PFM-DEPO-00014714    PFM-DEPO-00015016
                                                            PFM Deposition Transcript of Christian Holmes with Errata
    3276
                                                            and Signature Page (PFM-DEPO-00015909 - PFM-DEPO-
                                                            00016213)
    3277
    3278         4/11/2017                                  Elizabeth Holmes SEC Testimony                                  SEC-TX-000005256     SEC-TX-000005617
    3279         4/18/2017                                  Exhibit 149: SEC Subpoena to Natalie Ravitz                     SEC-TX-000002156     SEC-TX-000002161
                 4/20/2017                                  Email, re: 'Update on Criminal Complaint' - From Syed           US-REPORTS-0009021
    3280
                                                            Khader Hasan To Chief Howe
    3281         4/24/2017                                  SEC Transcript of Natalie Ravitz                                SEC-TX-000002116     SEC-TX-000002155
    3282         5/16/2017                                  Attachments from USPIS MOI of Daniel Edlin                      US-REPORTS-0007553   US-REPORTS-0007667
                 5/18/2017                                  Email from D. Yam to S. Balwani, cc to E. Holmes re             THPFM0001791947      THPFM0001791949 page 002
    3283
                                                            Theranos Projections 2013-2014 (sic)
                 5/25/2017                                  Exhibit 187: SEC subpoena for testimony issued to Robert        SEC-TX-000002980     SEC-TX-000002986
    3284
                                                            Verigan
                 6/12/2017                                  Redacated typed notes took during call with Elizabeth           US-REPORTS-0011001   US-REPORTS-0011006
    3285
                                                            Holmes
                 6/13/2017                                  Email from Redacated to            A.E.       et al, Subject:   US-REPORTS-0011000
    3286
                                                            Notes from Theranos Call (with word attachment)
    3287          7/6/2017                                  First Republic bank records                                     FRB-000001           FRB-001206
                 7/17/2017                                  Fidelity bank records - Theranos Corp Account & Individual      FIDELITY-000001      FIDELITY-002598
    3288
                                                            Accts for Holmes/Balwani
    3289         7/18/2017                                  Fidelity Workplace Services bank records                        FIDELITY-002599      FIDELITY-002961
    3290         9/22/2017                                  Citibank bank records                                           CITI-000001          CITI-001314


                                                                                         Page ‐ 155 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 158 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates             End Bates
  Number                                        Witness
                 10/7/2017                                  Exhibit 191: BDT Capital Partners, LLC - Project Test,       SEC-TX-000003003      SEC-TX-000003026
    3291
                                                            Highly Confidential, Preliminary Draft                       (BDTSEC_PST0005743)   (BDTSEC_PST0005766)
                 10/9/2017                                  Introducing Theranos' BioMonitoring Informatics System       THER-0330427
    3292
                                                            Slide deck
                10/25/2017                                  Sarah Cannon Research Institute Invoices for Theranos and    SCRI_001111           SCRI_001112
    3293
                                                            Payments and Credits for Theranos
                 11/2/2017                                  Medical records for patient    M.G.        , subpoenaed      US-FDA-0040555        US-FDA-0040577
    3294
                                                            from Fountain Hills Women's Health, Dr. Nicole Sundene
                 12/5/2017                                  Correspondence, re: Loan to Theranos, Inc. - From Kirkland   US-REPORTS-0011593    US-REPORTS-0011595
    3295
                                                            & Ellis LLP
                12/22/2017                                  Video - Elizabeth Holmes Inspirational Speech - Corporate    US-REPORTS-0008731
    3296
                                                            Valley
                12/22/2017                                  Corporate Valley 12-22-2017 Elizabeth Holmes inspirational   US-REPORTS-0009528
    3297
                                                            Speech - Founder & CEO of The.mp4
    3298        12/23/2017                                  Video - Corporate Valley Elizabeth Holmes                    MEDIA-000431          MEDIA-000431
                1/12/2018                                   Attachments From USPIS MOI Interview of Adam                 US-REPORTS-0007380    US-REPORTS-0007544
    3299
                                                            Rosendorff
    3300         2/15/2018                                  Elizabeth Holmes Interview - partial transcription           PARLOFF-0000017
    3301         4/20/2018                                  Email, re: Theranos Test Results - From Debbie Mellberg      US-REPORTS-0009658
                 4/25/2018                                  Lab Result Report, Patient:    B.G.                          US-REPORTS-0011764
    3302
                                                                                                                         (LINNERSON-000368)
                 4/25/2018                                  Lab Result Report, Patient:      B.G.                        US-REPORTS-0011772
    3303
                                                                                                                         (LINNERSON-000376)
                 4/25/2018                                  Email, re: FW: Theranos - From Molly Jo Riley To Steven US-REPORTS-0010825         US-REPORTS-0010826
    3304
                                                            Linnerson                                                    (LINNERSON-001077)    (LINNERSON-001078)
                 4/25/2018                                  Lab Result Report, re:     B.G.                              US-REPORTS-0010829
    3305
                                                                                                                         (LINNERSON-001094)
                 4/27/2018                                  Compilation of tweets from Theranos, Elizabeth Holmes and US-REPORTS-0008785
    3306
                                                            Sunny Balwani Twitter accounts
                 4/27/2018                                  Email thread between Kathleen Carlson and Adelaida           US-REPORTS-0010259    US-REPORTS-0010267
    3307                                                    Hernandez (SF-FBI), Subject: RE: GJS 2016R00024,
                                                            Attachments: Notarized Doc-Signed.pdf
                  5/2/2018                                  Medical records for     M.G.         subpoenaed from Honor US-FDA-0040685          US-FDA-0040708
    3308
                                                            Health, Scottsdale Shea Medical Center
                  5/7/2018                                  Email from         Y.K.         to agent, Subject: Dignity   US-REPORTS-0009691    US-REPORTS-0009697
    3309
                                                            Health - Chandler Regional Medical Center - Test Results
    3310          5/7/2018                                       E.T.       Theranos Tests Ordered                       US-REPORTS-0015084    US-REPORTS-0015084
                  5/8/2018                                  Email from       M.G.       to agent, Subject: Re; Theranos, US-REPORTS-0009704    US-REPORTS-0009706
    3311
                                                            attached: scottsdale_shea_labs.pdf
                 5/12/2018                                  Email, re: 'Immunotrex Biology' - From Syed Khader Hasan US-REPORTS-0009022        US-REPORTS-0009023
    3312
                                                            To Mr. Draper
                 5/14/2018                                  Correspondence, re: 'Criminal Complaint Against Theranos" - US-REPORTS-0009019     US-REPORTS-0009020
    3313                                                    From Dr. Syed K. Hasan, Immunotrex Biologics Inc., To
                                                            Federal Courthouse

                                                                                       Page ‐ 156 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 159 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates            End Bates
  Number                                        Witness
    3314          6/8/2018                                  Fedwire documentation re relevant wire transactions         FEDWIRE-000001       FEDWIRE-000002
                 6/10/2018                                  Video - Elizabeth Holmes - Plenary Keynote - Global         US-REPORTS-0008736
    3315
                                                            Leadership Conference
                 6/10/2018                                  Video - Elizabeth Holmes - TedMed Healthcare the leading    US-REPORTS-0008740
    3316
                                                            cause of bankruptcy
                 6/11/2018                                  Video - Elizabeth Holmes on Revolutionizing Blood Tests -   US-REPORTS-0008735
    3317
                                                            Glamour
    3318
    3319          8/6/2018                                  minilab Zika RNA Test device                                US-REPORTS-0010240
                  8/6/2018                                  Theranos FG, Card, Operator Training Cartridge, Par No: 60- US-REPORTS-0010241
    3320
                                                            00187
    3321          8/6/2018                                  Theranos minilab 4.1-Full (40-01016) photo                  US-REPORTS-0010242
    3322          8/6/2018                                  Theranos minilab 4.1-TC V2 (40-01024) photo                 US-REPORTS-0010243
    3323          8/6/2018                                  Theranos minilab 4.1-Lite (40-01019) photo                  US-REPORTS-0010244
    3324          8/6/2018                                  Theranos Edison 3.5 (40-01006) photo                        US-REPORTS-0010245
    3325          8/6/2018                                  Theranos minilab Tower (40-01000) photo                     US-REPORTS-0010246
                  8/6/2018                                  Theranos TSCD-2(LiHep) & (EDTA), minilab Zika RNA           US-REPORTS-0010247
    3326                                                    Test (60-00186), Operator Training Cartridge (60-00187)
                                                            photo
    3327          8/6/2018                                  Cartridge - Purple - PIN: 52-00120 photo                    US-REPORTS-0010248
    3328          8/6/2018                                  Cartridge - Green - PIN: 52-00120 photo                     US-REPORTS-0010249
                 10/3/2018                                  Email from S. DiGiamo to S. Fountain re                     THER-2604915         THER-2604916
    3329
                                                            Introductions/Opportunity to meet
                10/17/2018                                  Email From Therese Surprenant To Cameron Purves;            US-REPORTS-0010026   US-REPORTS-0010048
    3330
                                                            Subject: Pat and Sunny Emails
                 1/10/2019                                  AT&T Mobility Phone Log and Wireless Subscriber             US-REPORTS-0010325   US-REPORTS-0010491
    3331
                                                            Information - Elizabeth Holmes
                 2/20/2019                                  Online video of Elizabeth Holmes, George Shultz interview US-REPORTS-0010008
    3332
                                                            at the 12th Siepr
                  3/8/2019                                  Assignment for Benefit of Creditors of: assigned: Theranos, US-REPORTS-0014398   US-REPORTS-0014399
    3333                                                    creditor: Walgreens and Addendum to Proof of Claim of
                                                            Walgreen Co.
                 4/17/2019                                  Walgreen Co. - Theranos Dispute: Dan Doy 4/17/2019          US-REPORTS-0012451   US-REPORTS-0012495
    3334
                                                            Deposition Exhibits
                 4/23/2019                                  Walgreen Co. - Theranos Dispute - re: Nimech Jhaveri        US-REPORTS-0012232   US-REPORTS-0012232
    3335
                                                            4/23/19 Deposition Exhibits
                  5/6/2019                                  Emails forwarded from        A.E.       to Ben Byer and     US-REPORTS-0010862   US-REPORTS-0010868
    3336                                                    (FBI) related to A.E.        communications with Theranos
                                                            regarding stock buy outs
                  5/6/2019                                  Emails forwarded from        A.E.       to Ben Byer and     US-REPORTS-0010873   US-REPORTS-0010903
    3337                                                    (FBI) related to A.E.        communications with Theranos
                                                            regarding stock buy outs



                                                                                       Page ‐ 157 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 160 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                  5/6/2019                                  Emails forwarded from        A.E.      to Ben Byer and       US-REPORTS-0010944       US-REPORTS-0010960
    3338                                                    (FBI) related to A.E.        communications with Theranos
                                                            regarding stock buy outs
                  5/6/2019                                  Emails forwarded from        A.E.      to Ben Byer and       US-REPORTS-0010995       US-REPORTS-0011000
    3339                                                    (FBI) related to A.E.        communications with Theranos
                                                            regarding stock buy outs
                  5/6/2019                                  Emails between       A.E.      , Elizabeth Holmes, Sunny     US-REPORTS-0011007       US-REPORTS-0011034
                                                            Balwani, et al. forwarded from      A.E.      to Ben Byer
    3340                                                                           A.E.
                                                            and (FBI) related to             communications with
                                                            Theranos regarding stock buy outs
                  7/9/2019                                  Email from Lindsey Levine (Barna) to Theranos Support,       US-REPORTS-0015116
    3341
                                                            Subject: Problem with test
                12/30/2019                                  Screen captures, re: Cardboard box, Theranos branded items   US-REPORTS-0014658       US-REPORTS-0014659
    3342
                                                            650-868-9937
                07/02/2010                                  Theranos Amended and Restated Series C-1 Preferred Stock     THPFM0001057935          THPFM0001058072
    3343
                                                            Purchase Agreement
                07/17/2013                                  Email From Elizabeth Holmes; To: Robertson Channing;         THPFM0000154422          THPFM0000154434
    3344
                                                            Subject: RE:
    3345
                 10/7/2013                                  Email To: Robertson Channing; Subject: Theranos lab          THPFM0002774234          THPFM0002774237
    3346
                                                            results
                11/24/2014                                  Email From Channing Robertson; To: Christian Holmes;         THPFM0000557197          THPFM0000557200
    3347
                                                            Subject: concordance study with CC
                12/22/2013                                  Email From Redacted To David Harris, Subject:                US-REPORTS-0010029       US-REPORTS-0010031
    3348
                                                            Theranos
                  5/5/2014                                  Email, re: Re: PPT for Diagnostic Testing Executive          WAG-TH-DOJ-00015748      WAG-TH-DOJ-00015750
    3349
                                                            Steering Committee - From Nimesh Jhaveri To Sunny
                 6/27/2017                                  Article - The Economist - Theranos, an ambitious Silicon     THER-0320338             THER-0320339
    3350                                                    Valley firm, wants to shake up the market for medical
                                                            testing
                                                            George Schultz Interviews Elizabeth Holmes at the 12th       US-REPORTS-0010005
    3351
                                                            SIEPR
    3352                                                    Theranos- Statement of Work- Program ID: CELG-001            THER-2059444             THER-2059448
                12/21/2013                                  Email From: Curtis Feeny; To: Robertson Channing;            THPFM0003750453
    3353
                                                            Subject: re: Theranos
                  4/9/2014                                  Email From Daniel Edlin To Robertson Channing, Subject:      THPFM0000030860          THPFM0000030862
    3354
                                                            Fortune Senior Editor
    3355
    3356
    3357
                                                            Documents for Review                                         SEC-USAO2-EPROD-000057493 SEC-USAO2-EPROD-000057493
    3358
                                                                                                                         (PVP068958)               (PVP068960)
    3359                                                    Theranos Confidential Disclosure Agreement                   TS-0297845                TS-0297846
    3360                                                    Task- To Do Items- Lisa Durkin                               THPFM0000931493

                                                                                        Page ‐ 158 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 161 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                  End Bates
  Number                                        Witness
    3361                                                    Dr. Cosgrove Information                                    THPFM0000699445
    3362                                                    Theranos Presentation Slides                                PFM-DEPO-00005150          PFM-DEPO-00005416
                                                            Theranos Herpes Simplex Virus-1 (HSV-1) IgG Assay,          TS-0010088                 TS-0010107
    3363
                                                            510(k) Summary K143236
    3364                                                         J.P.        medical records                            US-FDA-0040533        US-FDA-0040554
                                                            Theranos Slide deck: The Theranos Pharmaceutical Solution                         SEC-USAO-EPROD-000329058
    3365                                                                                                            SEC-USAO-EPROD-000329002 (Balwani-0291)
                                                                                                                    (Balwani-0235)
    3366                                                    Excel Spreadsheet                                       SCRI_003915
                12/31/2009                                  Theranos, Inc. Contract Summary Year Ended December 31, SEC-USAO2-EPROD-000014103 SEC-USAO2-EPROD-000014106
    3367                                                    2009                                                    (KPMG eAudit 0000982)     (KPMG eAudit 0000985)

    3368                                                    Theranos paperwork, re: Due Diligence for investors         DFJ-0001414                DFJ-0001415
                                                            Internal Theranos document on WSJ article - Not for         DFJ-0001799                DFJ-0001817
    3369
                                                            Distribution - Confidential
    3370
    3371                                                    Theranos Device Photos                                      FBI-GJ-RECEIPTS-000150   FBI-GJ-RECEIPTS-000161
                                                            Peer Venture Partners - Prepared for Intermountain          SEC-USAO-EPROD-000072477
    3372                                                    Healthcare, Jacque Millard - Vice President & Chief         (IHC0001807)
                                                            Investment Officer
                                                            Theranos handout                                            SEC-USAO-EPROD-000072893   SEC-USAO-EPROD-000072905
    3373
                                                                                                                        (IHC0002223)               (IHC0002235)
                                                            Intermountain Health Care, Inc. Activity Log                SEC-USAO-EPROD-000073141   SEC-USAO-EPROD-000073145
    3374
                                                                                                                        (IHC0002471)               (IHC0002475)
                                                            Draft Clinical Study Agreement                              SEC-USAO-EPROD-000073171   SEC-USAO-EPROD-000073184
    3375
                                                                                                                        (IHC0002501) -             (IHC0002514)
                                                            Handwritten notes from Intermountain Health Care, Inc. re   SEC-USAO-EPROD-000073193   SEC-USAO-EPROD-000073221
    3376
                                                            Theranos Meeting                                            (IHC0002523)               (IHC0002551)
                                                            Peer Venture Partners - Impairment Determination            SEC-USAO-EPROD-000073909   SEC-USAO-EPROD-000073912
    3377
                                                                                                                        (IHC0003239)               (IHC0003242)
                                                            Theranos Facts                                              SEC-USAO-EPROD-000007876   SEC-USAO-EPROD-000007893
                                                                                                                        (KOVACEVICH_THERANOS_0     (KOVACEVICH_THERANOS_0
    3378
                                                                                                                        000108)                    000125)

                                                            Notes                                                       SEC-USAO-EPROD-000008042
                                                                                                                        (KOVACEVICH_THERANOS_0
    3379
                                                                                                                        000274)

                                                            Compiled documents                                          SEC-USAO-EPROD-000008043 SEC-USAO-EPROD-000008070
                                                                                                                        (KOVACEVICH_THERANOS_0 (KOVACEVICH_THERANOS_0
    3380
                                                                                                                        000275)                  000302)

    3381

                                                                                        Page ‐ 159 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 162 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                     Beg Bates                        End Bates
  Number                                        Witness
                                                            Theranos Information Summary                           SEC-USAO2-EPROD-000030836        SEC-USAO2-EPROD-000030848
    3382
                                                                                                                   (LVG00006298)                    (LVG00006310)
                                                            Handwritten Notes                                      SEC-USAO2-EPROD-000036058        SEC-USAO2-EPROD-000036060
    3383                                                                                                           (MADRONE_00001005)               (MADRONE_00001007)

                                                            Handwritten Notes                                      SEC-USAO2-EPROD-000036061 SEC-USAO2-EPROD-000036062
    3384                                                                                                           (MADRONE_00001008)        (MADRONE_00001009)

                                                            Handwritten Notes                                      SEC-USAO2-EPROD-000036063
    3385                                                                                                           (MADRONE_00001010) -

                                                            Certificate of Incorporation and articles for Realtime Cures SEC-USAO2-EPROD-00003606   SEC-USAO2-EPROD-000036338
    3386
                                                            Inc. and Theranos, Inc. - corrected description              (MFH00000001) -            (MFH00000250)
                                                            Binder prepared by Cravath entitled Mosley Family Holdings SEC-USAO2-EPROD-00003606     SEC-USAO2-EPROD-000036589
    3387
                                                            LLC Production Volume II of III                              (MFH00000001) -            (MFH00000492)
                                                            Memo: Implications of Theranos' Work for Global Health, SEC-USAO2-EPROD-000036340       SEC-USAO2-EPROD-000036341
                                                            public Policy, and Those in Need                             (MFH00000251)              (MFH00000252)
    3388


                                                            Theranos Angiogenesis Study Report                     SEC-USAO2-EPROD-000036484 SEC-USAO2-EPROD-000036517
                                                                                                                   (MFH00000391)             (MFH00000424)
    3389


                                                            Exemplary Report From Pharmaceutical Partner           SEC-USAO2-EPROD-000036516 SEC-USAO2-EPROD-000036517
                                                                                                                   (MFH00000423)             (MFH00000424)
    3390


                                                            Theranos Summary Capitalization                        SEC-USAO2-EPROD-000036575 SEC-USAO2-EPROD-000036589
                                                                                                                   (MFH00000479)             (MFH00000492)
    3391


                                                            Theranos Infectious Disease Work and Select Clinical   SEC-USAO2-EPROD-000036593 SEC-USAO2-EPROD-000037344
                                                            Correlations                                           (MFH00000507)             (MFH00001254)
    3392


                                                            Excerpts from GSK Metabolic Study Report               SEC-USAO-EPROD-000367464 SEC-USAO-EPROD-000367464
                                                                                                                   (MFH00001255)            (MFH00001260)
    3393


                                                            Edison 3.5 device                                      RESERVED FOR PHYSICAL            RESERVED FOR PHYSICAL
    3394
                                                                                                                   EXHIBIT                          EXHIBIT
                                                            minilab Tower device                                   RESERVED FOR PHYSICAL            RESERVED FOR PHYSICAL
    3395
                                                                                                                   EXHIBIT                          EXHIBIT


                                                                                        Page ‐ 160 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 163 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                             Description                       Beg Bates                   End Bates
  Number                                        Witness
                                                            minilab 4.1-Full device                                     RESERVED FOR PHYSICAL       RESERVED FOR PHYSICAL
    3396
                                                                                                                        EXHIBIT                     EXHIBIT
                                                            minilab 4.1-Lite (version used for UCSF study) device       RESERVED FOR PHYSICAL       RESERVED FOR PHYSICAL
    3397
                                                                                                                        EXHIBIT                     EXHIBIT
                                                            minilab 4.1-TC V2 (current version, used in R&D for Zika)   RESERVED FOR PHYSICAL       RESERVED FOR PHYSICAL
    3398
                                                            device                                                      EXHIBIT                     EXHIBIT
                                                            TSCD -2 (LiHep) collection device                           RESERVED FOR PHYSICAL       RESERVED FOR PHYSICAL
    3399
                                                                                                                        EXHIBIT                     EXHIBIT
                                                            TSCD -2 (EDTA) collection device                            RESERVED FOR PHYSICAL       RESERVED FOR PHYSICAL
    3400
                                                                                                                        EXHIBIT                     EXHIBIT
                                                            Training cartridges, fully assembled                        RESERVED FOR PHYSICAL       RESERVED FOR PHYSICAL
    3401
                                                                                                                        EXHIBIT                     EXHIBIT
                10/28/2014                                  Excel Spreadsheet, re: Staff                                SEC-USAO-EPROD-000074264    SEC-USAO-EPROD-000074346
                                                                                                                        (NUNN_THERANOS_0004746)     (NUNN_THERANOS_0004828)
    3402


                                                            Letter/Note from Parloff to Holmes after call from Holmes   PARLOFF-0000129
    3403
                                                            regarding WSJ article
    3404                                                    Theranos PowerPoint Presentation/Pitchdeck                  PARLOFF-0000130             PARLOFF-0000172
    3405                                                    Theranos Wall Quotes PowerPoint                             PARLOFF-0000174             PARLOFF-0000182
    3406                                                    Various Theranos documentation given to Roger Parloff       PARLOFF-0000200             PARLOFF-0000232
    3407                                                    Photographs taken by Roger Parloff                          PARLOFF-0000233             PARLOFF-0000235
    3408
                                                            Photo of envelope addressed to Erika Cheung, marked Via     PFM-DEPO-00005080
    3409
                                                            Hand Delivery
    3410                                                    Exhibit 216: Tony Nugent Resume                             PFM-DEPO-00006165           PFM-DEPO-00006166
    3411                                                    Exhibit 217: Tony Nugent LinkedIn profile                   PFM-DEPO-00006167           PFM-DEPO-00006170
    3412                                                    File Produced in Native Format                              PFM-DEPO-00008847           PFM-DEPO-00008853
    3413                                                    Exhibit 783: Laboratory Services Agreement                  PFM-DEPO-00015656           PFM-DEPO-00015664
                                                            Partner Fund Management - handwritten notes                 SEC-USAO2-EPROD-000043861   SEC-USAO2-EPROD-000043861
    3414                                                                                                                (PFM-SEC-00002825)          (PFM-SEC-00002827)

                                                            Partner Fund Management - handwritten notes                 SEC-USAO2-EPROD-000043888 SEC-USAO2-EPROD-000043888
    3415                                                                                                                (PFM-SEC-00002976)        (PFM-SEC-00002981)

                                                            Partner Fund Management - handwritten notes                 SEC-USAO2-EPROD-000043889 SEC-USAO2-EPROD-000043889
    3416                                                                                                                (PFM-SEC-00002982)        (PFM-SEC-00002984)

                                                            April 2011 notes                                            SEC-USAO2-EPROD-000054661 SEC-USAO2-EPROD-000054661
    3417
                                                                                                                        (PVP056747)               (PVP056749)
                                                            Theranos Confidential Overview ("goodbye, big bad           RDV012673                 RDV012859
    3418
                                                            needle")
                                                            Email From Sunny Balwani To Adam Rosendorff, Langly         ROSEN-0000125               ROSEN-0000131
    3419
                                                            Gee, Subject: RE; Proficiency testing for LDTs

                                                                                           Page ‐ 161 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 164 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                           Beg Bates                   End Bates
  Number                                        Witness
    3420                                                    Excerpts from Theranos Angiogenesis Study Report              SCRI_001089                 SCRI_001110
    3421                                                    Theranos Angiogenesis Study Report                            SCRI_002065                 SCRI_002088
    3422                                                    Excerpts from Theranos Angiogenesis Study Report              SCRI_003216                 SCRI_003237
    3423                                                    Excerpts from Theranos Angiogenesis Study Report              SCRI_003330                 SCRI_003351
    3424                                                    Theranos Angiogenesis Study Report                            SCRI_003891                 SCRI_003914
    3425
                10/11/2012                                  Affidavit of Raquel Rosendid                                  SEC-USAO-EPROD-000372940 SEC-USAO-EPROD-000372941
    3426                                                                                                                  (SEC-RosendinR-E-0000018) (SEC-RosendinR-E-0000019)

                                                            Theranos Confidential - Device cost + installation/config =   US-REPORTS-0009919          US-REPORTS-0009922
    3427
                                                            Training list                                                 (SECTFG 000173)             (SECTFG 000176)
                                                            Theranos Confidential Overview Presentation                   US-REPORTS-0009862          US-REPORTS-0009918
    3428
                                                                                                                          (SECTFG 000306)             (SECTFG 000362)
                                                            Exhibit 1: SEC, Supplemental Information for Persons          SEC-TX-000000306            SEC-TX-000000310
    3429                                                    Requested to Supply Information Voluntarily or Directed to
                                                            Supply Information Pursuant to a Commission Subpoena
                                                            Exhibit 36: Theranos Presentation, Theranos-Lab Testing    SEC-USAO-EPROD-000013810 SEC-USAO-EPROD-000013824
    3430
                                                            Reinvented                                                 (SHTHER00033)            (SHTHER00047)
                                                            Exhibit 37: Theranos notes and other documents             SEC-USAO-EPROD-000013939 SEC-USAO-EPROD-000013984
    3431                                                                                                               (SHTHER00162)            (SHTHER00207)

    3432
    3433
    3434
    3435                                                    Transcript and Exhibits from Jay Rosan                        SEC-TX-000001903          SEC-TX-000001990
                                                            Exhibit 151: Memo: Implications of Theranos' Work for         SEC-USAO2-EPROD-000022742 SEC-USAO2-EPROD-000022743
    3436                                                    Global Health, Public Policy, and Those in Need               (KRM_SEC 00000195)        (KRM_SEC 00000196)

                                                            Exhibit 152: Theranos Confidential, Summary Capitalization SEC-USAO2-EPROD-000022952 SEC-USAO2-EPROD-000022956
    3437                                                                                                               (KRM_SEC 00000405)        (KRM_SEC 00000409)

                                                            Exhibit 154: Email from Natalie Ravitz to Michael Bunder,     SEC-USAO2-EPROD-000092601
    3438                                                    Subject: some of my notes…                                    (SEC-MurdochKR-E-0000003)

    3439                                                    Exhibit 190: Theranos Key Contract Summary                    SEC-TX-000003001            SEC-TX-000003002
    3440                                                    Exemplary Reports From Pharmaceutical Partners                SEC-TX-000007992            SEC-TX-000008042
    3441
                12/31/2011                                  Theranos, Inc., Celgene Contract Summary                      SEC-USAO2-EPROD-000016372 SEC-USAO2-EPROD-000016379
                                                                                                                          (KPMG eAudit 0003251)     (KPMG eAudit 0003258)
    3442


                                                            Theranos-Celgene Collaboration ACE-011 Program                SEC-USAO-EPROD-000447651
    3443                                                                                                                  (THPFM0000064761)


                                                                                         Page ‐ 162 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 165 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
                                                            Theranos message thread (BLURRY) or Theranos                  SEC-USAO-EPROD-000373460 SEC-USAO-EPROD-000373462
    3444                                                    investment page                                               (SEQUOIA_0000509) -      (SEQUOIA_0000511)

                                                            Device cost + installation/config +Training (first page of    THER-2550987             THER-2550987
    3445
                                                            spreadsheet)
                                                            Email From Sunny Balwani To Elizabeth Holmes Subject;         THER-0231925
    3446
                                                            FW:
    3447                                                    Theranos Paperwork, re: Confidential Briefing: Theranos       THER-0345857             THER-0345859
                                                            Data request from Part- 1 of the study for Theranos interim   THER-0607990
    3448
                                                            analysis
    3449                                                    Excel Spreadsheet, re: Data Unknown                           THER-0714877             THER-0715372
    3450                                                    Excel Spreadsheet, re: Data Unknown                           THER-0715374             THER-0715869
                                                            Excel Spreadsheet, re: People tested, Doctors Name &          THER-0804712             THER-0804712
    3451
                                                            Provider
    3452                                                    Excel Spreadsheet                                             THER-0899900             THER-0899900
                                                            Schering Corporation, Schering Plough Research Institute,     THER-0935940             THER-0935956
    3453                                                    Assay Development Report, Theranos Systems Multiplexed
                                                            Human IL-6, Human TNF-a, Human CRP (hs)
                                                            Excel Spreadsheet, re: Retweet, Author, Followers, Content,   THER-0963196             THER-0963196
    3454
                                                            etc.
    3455                                                    .txt file of original files under "eholmes" directory         THER-1223818
                                                            Magazine Cover, WIRED: One Drop, Infinite Data, How           THER-1367110             THER-1367113
    3456
                                                            Elizabeth Holmes Built a Better Blood Test
    3457                                                    List of Individuals, Data Unknown                             THER-1367817             THER-1367817
    3458                                                    List of Individuals, Data Unknown                             THER-1367943             THER-1367943
                                                            Email to Jeffrey Blickman, Subject: To Do (weekend 6/19-      THER-1371680             THER-1371682
    3459
                                                            21)
    3460                                                    Excel Spreadsheet, re: Data                                   THER-1378832             THER-1379000
                                                            Excel Spreadsheet, re: People tested, Doctors Name &          THER-1425070             THER-1425070
    3461
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &          THER-1425075             THER-1425075
    3462
                                                            Provider
    3463                                                    Excel Spreadsheet, re: Patient data                           THER-1427378             THER-1427378
    3464                                                    Excel Spreadsheet, re: Provider Data, etc.                    THER-1490114             THER-1490114
                                                            Excel Spreadsheet, re: Lab Order Name, Provider Name, etc.    THER-1494990             THER-1494990
    3465
                                                            Excel Spreadsheet, re: People tested, Doctors Name &          THER-1500231             THER-1500231
    3466
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &          THER-1714574             THER-1714574
    3467
                                                            Provider
                                                            Excel Spreadsheet, re: Retweet, Author, Followers, Content,   THER-1753589             THER-1753589
    3468
                                                            etc.
    3469                                                    Theranos Website Capture                                      THER-1857161             THER-1857165


                                                                                        Page ‐ 163 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 166 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates      End Bates
  Number                                        Witness
                                                            Excel Spreadsheet, re: People tested, Doctors Name &        THER-1961468   THER-1961468
    3470
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &        THER-1961480   THER-1961480
    3471
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &        THER-1966196   THER-1966196
    3472
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &        THER-1966208   THER-1966208
    3473
                                                            Provider
                                                            Celgene- Evaluation of Theranos PK Assay Method from the    THER-2051178
    3474
                                                            Clinical PK Perspective -Nianhang Chen
                                                            Summary of Results for In-Flight Laboratory Analysis On-    THER-2051188   THER-2051193
    3475
                                                            Site Demonstration: Theranos
                                                            Article, re: Quantification of the Contribution of CO2,     THER-2267164   THER-2267170
                                                            HCO3, and External lCarbonic Anhydrase to Photosynthesis
    3476
                                                            at Low Dissolved Inorganic Carbon in Chlorella
                                                            Saccharophila.
                                                            Email from Mark Pandori to Sunny Balwani, Langly Gee,       THER-2319519   THER-2319520
                                                            Adam Rosendorff, Daniel Young, Hoda Alamdar, Suraj
    3477
                                                            Saksena, Sharada Sivaraman, Subject: RE: Week 2 Vitamin
                                                            D results
                                                            Theranos, INC> -SCHERING-PLOUGH Statement of Work           THER-2498151   THER-2498164
    3478
                                                            Theranos, Inc. Contract Summary Year Ended December 31,     THER-2550894
    3479
                                                            2009
    3480                                                    Financial statements                                        THER-2550987   THER-2550987
    3481                                                    SMS Messages Between Holmes and Balwani                     THER-2566547   THER-2567135
    3482                                                    Spreadsheet (No title)                                      THER-2567611
    3483                                                    Spreadsheet (No title)                                      THER-2567612
    3484                                                    Spreadsheet (No title)                                      THER-2567613
    3485                                                    Spreadsheet (No title)                                      THER-2567620
    3486                                                    Spreadsheet (No title)                                      THER-2567621
    3487
                                                            Change Order: Statement of Work (CELG: 0002) Annual         THER-2574340   THER-2574352
    3488                                                    Updates and Analyses License And Services; Study Reports,
                                                            Fracture-Healing Modeling & ACE-011 Studies
    3489                                                    Work Plan                                                   THER-2579326
                                                            Power Point, re: Predictive Analytical Systems for Rapid    THER-2580138   THER-2580163
    3490
                                                            Realization of Schering-Plough's Target Product Profiles
                                                            Theranos Paperwork, re: Background, Introduction to         THER-2580164   THER-2580167
    3491
                                                            Theranos, etc.
    3492                                                    Confidential Excerpts from Theranos Studies                 THER-2580168   THER-2580188
                                                            Theranos paperwork, re: Theranos Angiogenesis Study         THER-2605307   THER-2605330
    3493
                                                            Report


                                                                                       Page ‐ 164 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 167 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates             End Bates
  Number                                        Witness
                                                            Theranos Angiogenesis Study: Report Prepared for Dr.          THER-2608640          THER-2608648
    3494
                                                            Aidan Power, Pfizer, Inc.
                                                            Informed Consent and Authorization Form to Participate in a   THER-2608649          THER-2608653
    3495
                                                            Research Study
                                                            A Study to use Theranos System in Monitoring the              THER-2608654          THER-2608669
    3496                                                    Progression of Solid Tumor Caneers in Ambulatory Patients
                                                            Being Treated with Anti-Angiogenesis Therapies
                                                            PowerPoint, re: Theranos: An Introduction to Theranos         THER-2608670          THER-2608744
    3497
                                                            Systems
                                                            Email from Elizabeth Holmes To Bruce Innis, Sunny             THER-2636237          THER-2636239
    3498                                                    Balwani, Carolyn Balkenhol, Catherine Portoois, Paula
                                                            Chaltas, Subject: Follow up to our meeting
    3499                                                    Revlimid Efficacy and Tumor Flare Markers Screening           THER-2636591          THER-2636605
    3500                                                    Theranos, Inc.-GSK Statement of Work                          THER-2636718          THER-2636722
                                                            Partnership Meeting Minutes, meeting called by                WAG-AZ-LITIG-001305   WAG-AZ-LITIG-001312 (THER-
    3501
                                                            Theranos/WAG Leadership                                       (THER-AZ-03679594)    AZ-03679601)
                                                            Partnership Meeting Minutes, meeting called by                WAG-AZ-LITIG-001282   WAG-AZ-LITIG-001287 (THER-
    3502
                                                            Theranos/WAG Leadership                                       (THER-AZ-05741484)    AZ-05741489)
                                                            Theranos and Sarah Canon Partner to Improve Cancer            THPFM0000018503       THPFM0000018505
    3503
                                                            Patient Care
                                                            Theranos Receives First CLIA Waiver, Paving the Way for       THPFM0000018600       THPFM0000018602
    3504                                                    Greater Accessibility of Health Information at the Time and
                                                            Place it Matters
                                                            Letter Christian Holmes to Tom, re: CONFIDENTIAL              THPFM0000019946       THPFM0000019953
    3505                                                    CONVERSATION regarding Code of Federal Regulations
                                                            Title 21 Food and Drugs
    3506                                                    Theranos Results Report: Leonilla Perry                       THPFM0000025571       THPFM0000025578
                                                            Data request from Part- 1 of the study for Theranos interim   THPFM0000064762
    3507
                                                            analysis
    3508                                                    Theranos, Inc. Regulatory Summary                             THPFM0000064912
    3509                                                    Questions- Theranos Lab                                       THPFM0000065117
    3510
    3511
    3512                                                    Validation Report                                             THPFM0000144277       THPFM0000144345
    3513                                                    Theranos Test Report Technology Demonstration                 THPFM0000147237       THPFM0000147238
    3514                                                    Spreadsheet                                                   THPFM0000155220
    3515                                                    Suraj Suksena Resume                                          THPFM0000165884       THPFM0000165887
                                                            Excel Spreadsheet, re: People tested, Doctors Name &          THPFM0000167516       THPFM0000167518
    3516
                                                            Provider
    3517                                                    Theranos Results Report Status: Sheelah Kolhatkar             THPFM0000175713       THPFM0000175716
    3518                                                    Theranos Results Report Status: Sheelah Kolhatkar             THPFM0000175717       THPFM0000175720
    3519                                                    Timeline of Novartis Demo                                     THPFM0000281630       THPFM0000281634



                                                                                        Page ‐ 165 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 168 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates         End Bates
  Number                                        Witness
                                                            Draft: Dinner & Fireside Chat with Elizabeth Holmes and       THPFM0000350174   THPFM0000350181
    3520                                                    Dr. Delos Cosgrove at the Cleveland Clinic Medical
                                                            Innovation Summit - BRIEFING MEMO
    3521                                                    Theranos Initiative Spreadsheet                               THPFM0000447335
                                                            Excel Spreadsheet, re: Retweet, Author, Followers, Content,   THPFM0000492957   THPFM0000492957
    3522
                                                            etc.
    3523                                                    Excel Spreadsheet, re: Data Unknown                           THPFM0000618036   THPFM0000618531
                                                            Task, Subject: Customer- Merck RE- List of urinary Kidney     THPFM0000620222
    3524
                                                            Injury Biomarkers
    3525                                                    Excel Spreadsheet and data                                    THPFM0000633243   THPFM0000633738
                                                            Email From Suraj Saksensa to Sunny Balwani; Subject:          THPFM0000798373
    3526
                                                            Internal Vitamin D PT
                                                            Email from D. Yam to E. Holmes re 409A. "100M for 15          THPFM0000889870   THPFM0000889871
    3527
                                                            right"
    3528                                                    Excel spreadsheet list of individuals                         THPFM0000903770   THPFM0000903770
    3529                                                    Theranos - Theranos Infrastructure Slide deck                 THPFM0000928758   THPFM0000928801
                                                            Theranos, Inc. AMENDED AND RESTATED                           THPFM0001058386   THPFM0001058430
    3530                                                    SERIES C-1 PREFERRED STOCK PURCHASE
                                                            AGREEMENT Initial Closing Date: July 1, 2010
    3531
    3532
    3533                                                    Email from D. Yam to E. Holmes re 409a prep.                  THPFM0001462346   THPFM0001462347
                                                            Evaluation of Dose Modification Algorithms by Modeling        THPFM0001711606   THPFM0001711607
    3534
                                                            /Simulation
                                                            Excel Spreadsheet, re: Retweet, Author, Followers, Content,   THPFM0001765733   THPFM0001765733
    3535
                                                            etc.
                                                            Email from D. Yam to E. Holmes re 409a follow up. Six         THPFM0001792586   THPFM0001792591
    3536
                                                            questions.
                                                            Theranos Paperwork, re: Assay Development Report,             THPFM0002105921   THPFM0002105938
    3537                                                    Theranos Systems Multiplexed Human IL-6, Human TNF-a,
                                                            Human CRP (hs)
    3538                                                    Spreadsheet                                                   THPFM0002163882
                                                            Email to Elizabeth Holmes Subject:                            THPFM0002268890
    3539
                                                            screening/assays/diagnostic tools
    3540                                                    Theranos, Inc. Regulatory Summary                             THPFM0002269760
                                                            Theranos, INC. -Cardiome Pharma Corp. Statement of Work       THPFM0002336118   THPFM0002336123
    3541
    3542                                                    Theranos, Inc. Regulatory Summary                             THPFM0002360687
                                                            Excel Spreadsheet, re: Retweet, Author, Followers, Content,   THPFM0002373157   THPFM0002373157
    3543
                                                            etc.
    3544                                                    Excel Spreadsheet, re: Walgreens data                         THPFM0002490669   THPFM0002490669
    3545                                                    Excel Spreadsheet, re: Primary outlet, Patient Name, etc.     THPFM0002490941   THPFM0002490941
    3546                                                    Excel Spreadsheet, re: Primary outlet, Patient Name, etc.     THPFM0002492345   THPFM0002492345


                                                                                        Page ‐ 166 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 169 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                         Beg Bates          End Bates
  Number                                        Witness
                                                            Excel Spreadsheet, re: People tested, Doctors Name &       THPFM0002508765   THPFM0002508765
    3547
                                                            Provider
                                                            Excel Spreadsheet, re: Lab Order Name, Provider Name, etc. THPFM0002521721   THPFM0002521721
    3548
    3549                                                    Spreadsheet                                               THPFM0002687196
                                                            Excel Spreadsheet, re: People tested, Doctors Name &      THPFM0002834563    THPFM0002834563
    3550
                                                            Provider
    3551                                                    Excel Spreadsheet                                         THPFM0003036749    THPFM0003036749
    3552                                                    Talking Points and Q & A                                  THPFM0003191006    THPFM0003191007
    3553                                                    Excel spreadsheet list of individuals                     THPFM0003199476    THPFM0003199476
    3554                                                    Excel Spreadsheet, re: Walgreens data                     THPFM0003235401    THPFM0003235401
                                                            Memo: Implications of Theranos' Work for Global Health,   THPFM0003242195    THPFM0003242196
    3555
                                                            Public Policy, and Those in Need
                                                            Excel Spreadsheet, re: People tested, Doctors Name &      THPFM0003317073    THPFM0003317073
    3556
                                                            Provider
    3557                                                    Excel Spreadsheet, re: Provider Data, etc.                THPFM0003378465    THPFM0003378465
    3558                                                    Excel Spreadsheet, re: Walgreens data                     THPFM0003381160    THPFM0003381160
    3559                                                    Excel Spreadsheet, re: Doctor Provider data               THPFM0003398646    THPFM0003398646
    3560                                                    Excel Spreadsheet, re: Walgreens data                     THPFM0003482107    THPFM0003482107
                                                            Excel Spreadsheet, re: People tested, Doctors Name &      THPFM0003585971    THPFM0003585971
    3561
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &      THPFM0003729400    THPFM0003729400
    3562
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &      THPFM0003729404    THPFM0003729404
    3563
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &      THPFM0003733268    THPFM0003733268
    3564
                                                            Provider
                                                            Excel Spreadsheet, re: People tested, Doctors Name &      THPFM0003733606    THPFM0003733606
    3565
                                                            Provider
    3566                                                    Theranos Test Report: George Shultz                       THPFM0003735160    THPFM0003735161
    3567                                                    Spreadsheet                                               THPFM0003795600
    3568                                                    Spreadsheet                                               THPFM0003795703
    3569                                                    General Chemistry LDT validation Spreadsheet              THPFM0003799044
    3570                                                    Spreadsheet                                               THPFM0004404925    THPFM0004404925
    3571                                                    Excel Spreadsheet                                         THPFM0004404927    THPFM0004404927
    3572                                                    Spreadsheet with financial info                           THPFM0004652946    THPFM0004652946
    3573                                                    Theranos Angiogenesis Study Report                        THPFM0004782259    THPFM0004782284
                                                            Note to file shareholder telephone communications on      THPFM0004784001    THPFM0004784003
    3574
                                                            December 16, 2013
                                                            Excel Spreadsheet, re: People tested, Doctors Name &      THPFM0004921832    THPFM0004921832
    3575
                                                            Provider
    3576                                                    Excel Spreadsheet, re: Patient data                       THPFM0004989658    THPFM0004989658
    3577                                                    Excel Spreadsheet, re: Type of caller, etc.               THPFM0004989668    THPFM0004989668
    3578                                                    Excel Spreadsheet, re: Type of caller, etc.               THPFM0004989678    THPFM0004989678

                                                                                       Page ‐ 167 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 170 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates         End Bates
  Number                                        Witness
    3579                                                    Excel Spreadsheet, re: Type of caller, etc.                  THPFM0004989707   THPFM0004989707
    3580                                                    Excel Spreadsheet                                            THPFM0004989815   THPFM0004989815
    3581                                                    Excel Spreadsheet                                            THPFM0004989819   THPFM0004989819
    3582                                                    Excel Spreadsheet                                            THPFM0004989832   THPFM0004989832
    3583                                                    Excel Spreadsheet                                            THPFM0004989894   THPFM0004989894
    3584                                                    Excel Spreadsheet                                            THPFM0004989900   THPFM0004989900
    3585                                                    Excel Spreadsheet                                            THPFM0004989903   THPFM0004989903
    3586                                                    Excel Spreadsheet                                            THPFM0004989908   THPFM0004989908
    3587                                                    Excel Spreadsheet                                            THPFM0004989909   THPFM0004989909
    3588                                                    Excel Spreadsheet                                            THPFM0004989911   THPFM0004989911
    3589                                                    Excel Spreadsheet                                            THPFM0004989924   THPFM0004989924
    3590                                                    Excel Spreadsheet                                            THPFM0004989925   THPFM0004989925
    3591                                                    Excel Spreadsheet                                            THPFM0004989926   THPFM0004989926
    3592                                                    Excel Spreadsheet                                            THPFM0004989974   THPFM0004989974
    3593                                                    Excel Spreadsheet                                            THPFM0004989985   THPFM0004989985
    3594                                                    Excel Spreadsheet                                            THPFM0004989991   THPFM0004989991
    3595                                                    Excel Spreadsheet                                            THPFM0004990007   THPFM0004990007
    3596                                                    Excel Spreadsheet                                            THPFM0004990008   THPFM0004990008
    3597                                                    Excel Spreadsheet                                            THPFM0004990009   THPFM0004990009
    3598                                                    Excel Spreadsheet, re: Specialty, Provider Name, etc.        THPFM0004990068   THPFM0004990068
    3599                                                    Excel Spreadsheet                                            THPFM0004990294   THPFM0004990294
    3600                                                    Excel Spreadsheet, re: Patient data                          THPFM0004990340   THPFM0004990340
                                                            Excel Spreadsheet, re: Doctor Name, Provider Name, Patient   THPFM0004990523   THPFM0004990523
    3601
                                                            name, etc.
                                                            Excel Spreadsheet, re: Accession Number, Result Value,       THPFM0004991398   THPFM0004991398
    3602
                                                            Patient Name, etc.
    3603                                                    Excel Spreadsheet, re: Doctor Name, NPI, Phone #, etc.       THPFM0004991463   THPFM0004991463
    3604                                                    Excel Spreadsheet, re: Doctor Name, NPI, Phone #, etc.       THPFM0004991466   THPFM0004991466
    3605                                                    Excel Spreadsheet, re: Doctor Name, NPI, Phone #, etc.       THPFM0004991471   THPFM0004991471
    3606                                                    Excel Spreadsheet, re: Provider Data, etc.                   THPFM0004992379   THPFM0004992379
    3607                                                    Excel Spreadsheet, re: Patient data                          THPFM0004995999   THPFM0004995999
    3608                                                    Excel Spreadsheet, re: Specialty, Provider Name, etc.        THPFM0004996111   THPFM0004996111
                                                            Excel Spreadsheet, re: Accession Number, Result Value,       THPFM0004996129   THPFM0004996129
    3609
                                                            Patient Name, etc.
                                                            Excel Spreadsheet, re: People tested, Doctors Name &         THPFM0005333898   THPFM0005333898
    3610
                                                            Provider
    3611                                                    Invoice, re: ARUP Laboratories                               THPFM0005355426   THPFM0005355640
    3612                                                    Excel Spreadsheet, re: Invoice, re: ARUP Laboratories        THPFM0005355717   THPFM0005355717
                                                            Excel Spreadsheet, re: People tested, Doctors Name &         THPFM0005358621   THPFM0005358621
    3613
                                                            Provider
    3614                                                    Assays to propose for Part 2 Launch                          THPFM0005441217   THPFM0005441222
    3615                                                    Notification of Delivery                                     THPFM0005442781   THPFM0005442792
    3616                                                    Theranos REN-001-ACE-011 Part 1 Interim Analysis             THPFM0005466275   THPFM0005466288


                                                                                       Page ‐ 168 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 171 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates         End Bates
  Number                                        Witness
                                                            Celgene Evaluation of Theranos PK Assay Method from the      THPFM0005487627
    3617
                                                            Clinical PK Perspective-Nianhang Chen
    3618                                                    Excel Spreadsheet, re: Patient data                          THPFM0005558996   THPFM0005558996
                                                            Article, re: Quantification of the Contribution of CO2,      THPFM0005611680   THPFM0005611686
                                                            HCO3, and External lCarbonic Anhydrase to Photosynthesis
    3619
                                                            at Low Dissolved Inorganic Carbon in Chlorella
                                                            Saccharophila.
                                                            Logistics, re: Mr. Craig Harris & Testing/Validation, re:    THPFM0005673664   THPFM0005673664
    3620
                                                            Xiao-Yan Cai, Ph. D.
                                                            Schering Corporation, Theranos System Multiplexed Human      TS-0906393        TS-0906414
    3621
                                                            IL-6, Human TNF-a, Human CRP
    3622                                                    Excerpts from GSK Metabolic Study Report                     TS-0925169        TS-0925174
    3623                                                    Theranos Organizational Chart                                TS-000001
    3624                                                    Theranos Website Capture                                     TS-000003         TS-000241
    3625                                                    Exemplary Reports From Pharmaceutical Partners               TS-0000496        TS-0000546
    3626
                                                            Sutter Health and Theranos Collaboration Proposal - Draft    TS-0001436        TS-0001440
    3627
                                                            Term Sheet
    3628                                                    Signature, re: Rupert Murdoch                                TS-0001563        TS-0001563
    3629                                                    Theranos Angiogenesis Study Report                           TS-0003638        TS-0003663
    3630
    3631                                                    Fortune article, "This CEO is Out for Blood"                 TS-000613         TS-000622
                                                            Theranos: Test Protocol, Assay Compatibility, Passive        TS-0017374        TS-0017380
    3632
                                                            Capillary Tube and Nanotainer (CTN2,1.1), LiHep/LiHep
                                                            Theranos: Test Report, Assay Compatibility, Passive          TS-0017983        TS-0017988
    3633
                                                            Capillary Tube and Nanotainer (CTN2,1.1), LiHep/LiHep
                                                            Theranos: Test Report, Assay Compatibility, Passive          TS-0017991        TS-0017998
    3634
                                                            Capillary Tube and Nanotainer (CTN2,1.1), LiHep/LiHep
    3635                                                    Financial statements                                         TS-0021911        TS-0021913
                                                            Validation Report- Determination og ACE-011 in Human         TS-0025804        TS-0025875
    3636
                                                            Whole Blood using the Theranos Field System
    3637                                                    Theranos 250HVitD Total Report                               TS-0027880        TS-0027929
    3638                                                    Dengue Virus Type 1- TNAA LDT Validation Report              TS-0031395        TS-0031405
    3639                                                    Dengue Virus Type 2 - TNAA LDT Validation Report             TS-0031406        TS-0031432
    3640                                                    Dengue Virus Type 2 - TNAA LDT Validation Report             TS-0031459        TS-0031485
    3641                                                    Dengue Virus Type 2 - TNAA LDT Validation Report             TS-0031486        TS-0031512
    3642                                                    Dengue Virus Type 2 - TNAA LDT Validation Report             TS-0031513        TS-0031539
    3643                                                    Dengue Virus Type 2 - TNAA LDT Validation Report             TS-0031540        TS-0031556
    3644                                                    Dengue Virus Type 3 - TNAA Progress Report                   TS-0031566        TS-0031575
                                                            Theranos: Hepatitis C Antibody Validation Report on Edison   TS-0031640        TS-0031668
    3645
                                                            3. X Theranos System
    3646                                                    Human Coronavirus 229E                                       TS-0040991        TS-0041010
    3647                                                    Screenshots of Emails (Icons Only)                           TS-0042677        TS-0042679
    3648                                                    Affidavit of Adam Rosendorff                                 TS-0042680

                                                                                        Page ‐ 169 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 172 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                End Bates
  Number                                        Witness
    3649
    3650                                                    Letter to Mona Ramamurthy; Re: Rosendorff, Adam               TS-0042723               TS-0042726
    3651                                                    Mutual Release and Covenant Not To Sue                        TS-0042733               TS-0042735
    3652                                                    Affidavit of Adam Rosendorff                                  TS-0042759
    3653                                                    Theranos paperwork, re: Guest Stories                         TS-0293211               TS-0293224
                                                            Theranos, Inc. Confidential Information for US Navy,          TS-0299846               TS-0299849
    3654
                                                            Overview and Cost Savings
    3655
    3656                                                    PowerPoint, re: Theranos                                     TS-0315637                TS-0315903
    3657                                                    Theranos report re: US AFRICOM & Theranos, Inc.              TS-0324895                TS-0324896
                                                            DRAFT - Appendix A - Statement of Work, titled "Use of       TS-0371929                TS-0371930
    3658                                                    the Theranos Bedside Cytokine Analysis system for near real-
                                                            time analysis of inflammatory profile in critical illness
    3659                                                    Excel Spreadsheet, re: Device specs                          TS-0487891                TS-0487891
    3660
    3661                                                    Excel Spreadsheet, re: Device specs & Revenue                 TS-0487897               TS-0487897
    3662
                                                            Excel Spreadsheet, re: Retweet, Author, Followers, Content, TS-0866652                 TS-0866652
    3663
                                                            etc.
    3664                                                    Excerpts from GSK Metabolic Study Report                    TS-0906361                 TS-0906366
    3665                                                    Theranos Angiogenesis Study Report                          TS-0906367                 TS-0906392
    3666
    3667
    3668                                                    Theranos Angiogenesis Study Report                            TS-0925175               TS-0925200
    3669
    3670                                                    Balwani-Holmes texts                                          TS-1036239               TS-1036827
                                                            Schering Corporation, Schering Plough Research Institute,     TS-1084322               TS-1084338
    3671                                                    Assay Development Report, Theranos Systems Multiplexed
                                                            Human IL-6, Human TNF-a, Human CRP (hs)
    3672                                                    Excerpts from GSK Metabolic Study Report                      TS-1084354               TS-1084359
                                                            Excel Spreadsheet, re: Retweet, Author, Followers, Content,   TS-1097283               TS-1097283
    3673
                                                            etc.
                                                            Theranos Summary Capitalization                               SEC-USAO-EPROD-006343820 SEC-USAO-EPROD-006343824
    3674
                                                                                                                          (UHG00000320)            (UHG00000324)
    3675
    3676                                                    Theranos Infectious Disease Work                              UHG0000338               UHG0000345
    3677                                                    Theranos Select Clinical Correlations                         UHG0000346               UHG0000507
    3678                                                    Theranos Statistics and Sources                               UHG0000509
                                                            CDC - Antibiotic Resistance Threats in the United States,     UHG0000510               UHG0000623
    3679
                                                            2013
                                                            U.S. Molecular Diagnostic and Genomic Testing 2013-2015:      SEC-USAO2-EPROD-000234983 SEC-USAO2-EPROD-000235119
                                                            Laboratory Industry Analysis, Trends, and Forecasts           (UHG00000624)             (UHG0000760)
    3680



                                                                                        Page ‐ 170 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 173 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
    3681                                                    Internet Archive: Theranos                                  US-FBI-0000005           US-FBI-0001539
    3682
    3683
                                                            Theranos Confidential Overview                              SEC-USAO-EPROD-006343632 SEC-USAO-EPROD-006343691
                                                                                                                        (UHG00000133)            (UHG00000192)
    3684


                                                            Theranos Summary Capitalization, Projected Statement of     US-REPORTS-0002226       US-REPORTS-0002231
    3685                                                    Income, Pro Forma Statement of Cash Flow, Consolidated
                                                            Balance Sheet
    3686
    3687
    3688                                                    Spreadsheet, re: Theranos Accounts & Descriptions          US-REPORTS-0002496        US-REPORTS-0002499
                                                            Theranos, Inc. and Subsidiary, Consolidated Balance Sheets US-REPORTS-0002505        US-REPORTS-0002505
    3689
                                                            Theranos, Inc. and Subsidiary, Consolidated Statements of   US-REPORTS-0002506       US-REPORTS-0002507
    3690
                                                            Operations
    3691                                                    Spreadsheet, re: Theranos Accounts & Descriptions           US-REPORTS-0002508       US-REPORTS-0002511
    3692                                                    Spreadsheet, re: Theranos Accounts & Descriptions           US-REPORTS-0002518       US-REPORTS-0002521
    3693
    3694
                                                            Attachment 6: Document summary document of 510(k)           US-REPORTS-0002766
    3695
                                                            Nanotainer filings.
                                                            Theranos Confidential Overview Slide deck                   SEC-USAO2-EPROD-000036343 SEC-USAO2-EPROD-000036395
                                                                                                                        (MFH00000253)             (MFH00000305)
    3696


                                                            Theranos Document                                           SEC-USAO2-EPROD-000036519 SEC-USAO2-EPROD-000036573
                                                                                                                        (MFH00000425)             (MFH00000478)
    3697


    3698                                                    Theranos Confidential Overview Presentation                 US-REPORTS-0004361       US-REPORTS-0004547
    3699                                                    Overview: Theranos Systems                                  US-REPORTS-0004592
    3700
    3701
    3702                                                    Theranos Confidential - Market Data Summary                 US-REPORTS-0006041       US-REPORTS-0006044
    3703
    3704                                                    Theranos Confidential, Summary Capitalization               US-REPORTS-0006102       US-REPORTS-0006106
    3705
    3706
    3707
    3708                                                    Theranos Paperwork, re: Background Document                 US-REPORTS-0007035       US-REPORTS-0007038
    3709                                                    Statute 493                                                 US-REPORTS-0007039       US-REPORTS-0007040
    3710                                                    FDA vs. CMS Oversight                                       US-REPORTS-0007082       US-REPORTS-0007084

                                                                                         Page ‐ 171 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 174 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                           Beg Bates            End Bates
  Number                                        Witness
    3711                                                    FDA vs. CMS Oversight and Laboratory-Developed Tests        US-REPORTS-0007085   US-REPORTS-0007086
    3712                                                    Theranos documents titled "Background Document"             US-REPORTS-0007159   US-REPORTS-0007162
    3713
    3714                                                    Copies of Online Complaint Material                         US-REPORTS-0008534   US-REPORTS-0008568
    3715                                                    Physician Directed Testing                                  US-REPORTS-0008584   US-REPORTS-0008625
    3716                                                    Video - Elizabeth Holmes - Dinner & Fireside Chat           US-REPORTS-0008738
                                                            Video - Elizabeth Holmes - Theranos Science and             US-REPORTS-0008742
    3717
                                                            Technology - AACC.org
    3718                                                    Video - Elizabeth Holmes entrepreneurs need a mission       US-REPORTS-0008743
                                                            Video - Elizabeth Holmes - USA Today - Theranos             US-REPORTS-0008744
    3719
                                                            'Nanotainer' revolutionizes blood testing
                                                            Video - Elizabeth Holmes - Vanity Fair - Watch the New      US-REPORTS-0008745
    3720
                                                            Establishment
    3721                                                    Twitter excerpts - @eholmes2003                             US-REPORTS-0008786   US-REPORTS-0008789
    3722                                                    Twitter excerpts - @sunnybalwani                            US-REPORTS-0008790   US-REPORTS-0008792
    3723                                                    Twitter excerpts - @theranos                                US-REPORTS-0008793   US-REPORTS-0008801
                                                            Glamour Elizabeth Holmes on Revolutionizing Blood Tests -   US-REPORTS-0009532
    3724
                                                            YouTube-1 mp4
                                                            Global Leadership Conference July 25th - 03 - Plenary       US-REPORTS-0009533
    3725
                                                            Keynote Elizabeth Holmes - YouTube mp4
                                                            MIS2015 Dinner & Fireside Chat Elizabeth Holmes,            US-REPORTS-0009535
    3726
                                                            Founder & C mp4
                                                            TedMed Healthcare the leading cause of bankruptcy           US-REPORTS-0009537
    3727
                                                            Elizabeth Holmes 2014.mp4
    3728                                                    Theranos Science and Technology - AACC.org mp4              US-REPORTS-0009539
                                                            Theranos' Elizabeth Holmes Young entrepreneurs need a       US-REPORTS-0009540
    3729
                                                            missio mp4
                                                            use today Theranos 'Nanotainer' revolutionizes blood        US-REPORTS-0009541
    3730
                                                            testing mp4
                                                            Vanity Fair Watch The New Establishment Theranos' s         US-REPORTS-0009542
    3731
                                                            Elizabeth Holmes on t mp4
    3732                                                    Document Properties                                         US-REPORTS-0009664   US-REPORTS-0009664
    3733                                                    Channing Robertson Medical Records                          US-REPORTS-0009780
    3734                                                    Theranos Plan 06                                            US-REPORTS-0010208   US-REPORTS-0010236
    3735                                                    Documents provided by Walgreens                             US-REPORTS-0010505
    3736                                                    Photos- Theranos Devices and Cartridges                     US-REPORTS-0010508   US-REPORTS-0010519
    3737                                                    Physical 1A/1C for Hard Drive                               US-REPORTS-0010781
                                                            Theranos Revlimid Efficacy and Timor Flare Markers          US-REPORTS-0014029   US-REPORTS-0014043
    3738
                                                            Screening Slide deck
    3739                                                    Pictures, re: Cardboard box, Theranos branded items only    US-REPORTS-0014656   US-REPORTS-0014657
                                                            Email from Lindsey Levine (Barna) to Adelaida Hernandez     US-REPORTS-0015117   US-REPORTS-0015123
    3740                                                    (SF-FBI) with Subject: theranos_test_menu.pdf and
                                                            attachment Theranos Direct Testing Menu


                                                                                       Page ‐ 172 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 175 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                         Beg Bates                  End Bates
  Number                                        Witness
                                                            Theranos - Test Menu & Prices with Fortune article by      US-REPORTS-0015286          US-REPORTS-0015317
    3741
                                                            Roger Parloff and Inc. Magazine article by Kimberly Weisul
                                                            Email thread between Diane Dupuy and USPIS, Subject: Re: US-REPORTS-0015607            US-REPORTS-0015623
    3742                                                    (EXTERNAL) Theranos emails, attached: Declaration of
                                                            Diana Dupuy
                                                            Recruiting message from Reema Lamichhane to Diana          US-REPORTS-0015864
    3743
                                                            Dupuy
    3744
    3745
                                                            Excel Spreadsheet, re: Order Status                         SEC-USAO-EPROD-000327482
    3746                                                                                                                (WAG-TH-00005931)

                                                            Excerpts from GSK Metabolic Study Report                    SEC-USAO-EPROD-000328278 SEC-USAO-EPROD-000328283
    3747                                                                                                                (WAG-TH-00006727)        (WAG-TH-00006732)

    3748
                                                            Theranos Angiogenesis Study Report                          SEC-USAO-EPROD-000328284 SEC-USAO-EPROD-000328309
    3749                                                                                                                (WAG-TH-00006733)        (WAG-TH-00006758)

                                                            Schering Corporation, Schering Plough Research Institute,   SEC-USAO-EPROD-000328310 SEC-USAO-EPROD-000328331
    3750                                                    Assay Development Report, Theranos Systems Multiplexed      (WAG-TH-00006759)        (WAG-TH-00006780)
                                                            Human IL-6, Human TNF-a, Human CRP (hs)
    3751                                                    Theranos Test Name and CPT List                         WAG-TH-DOJ-00002832            WAG-TH-DOJ-00002846
                                                            Letter, re: John Carreyrou's May 28, 2015 email         WAG-AZ-LITIG-001258            WAG-AZ-LITIG-001258
    3752
                                                                                                                    (WG027305)                     (WG027305)
                                                            Handout, re: WALGREENS Theranos Partnership Update      WAG-AZ-LITIG-001318            WAG-AZ-LITIG-001332
    3753
                                                                                                                    (WG030117)                     (WG030131)
                                                            Proposed Theranos Audit Agenda                          WAG-AZ-LITIG-001274            WAG-AZ-LITIG-001275
    3754
                                                                                                                    (WG048858)                     (WG048859)
                                                            Walgreens Program Charter                               WAG-AZ-LITIG-002293            WAG-AZ-LITIG-002317
    3755
                                                                                                                    (WG095220)                     (WG095244)
                                                            ACE EXPRESS Private Company Management Indemnity US-REPORTS-0006883                    US-REPORTS-0006892
    3756
                                                            Package Renewal Application                             (WS.00097)                     (WS.00106)
                                                            Theranos Inc., 2014 Business Income Calculation         US-REPORTS-0006859             US-REPORTS-0006860
    3757
                                                                                                                    (WS.00600)                     (WS.00601)
                                                            CHUBB Group Insurance Companies Claim                   US-REPORTS-0006817             US-REPORTS-0006834
    3758
                                                                                                                    (WS.00602)                     (WS.00619)
                                                            CHUBB Application For Life Sciences Policy              US-REPORTS-0006835             US-REPORTS-0006858
    3759
                                                                                                                    (WS.00624)                     (WS.00647)
                                                            Email From Clark Morton To Andrew Silva, Camellia Baker US-REPORTS-0006861             US-REPORTS-0006868
    3760
                                                            Subject: Theranos Insurance Underwriting Call           (WS.00653)                     (WS.00660)
    3761
    3762
    3763

                                                                                        Page ‐ 173 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 176 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                  End Bates
  Number                                        Witness
    3764
    3765                                                    Hard Drive Containing Data From Theranos LIS                  HARDDRIVE-LIS-000001
    3766                                                    Voided Theranos Test Results                                  THER-1491275
    3767                                                    Theranos flyer California                                     THPFM0005547680
    3768                                                    Theranos Walgreens marketing materials                        WAG-TH-DOJ-00069577        WAG-TH-DOJ-00069578
    3769
    3770
    3771                                                    Notes                                                         PFM-GJ-00001928            PFM-GJ-00001928
    3772                                                    Notes                                                         PFM-GJ-00002894            PFM-GJ-00002896
    3773                                                    Notes                                                         PFM-GJ-00002913            PFM-GJ-00002920
    3774                                                    Notes                                                         PFM-GJ-00002996            PFM-GJ-00002996
    3775                                                    Notes                                                         PFM-GJ-00002997            PFM-GJ-00003000
    3776                                                    Notes                                                         PFM-GJ-00003045            PFM-GJ-00003050
    3777                                                    Notes                                                         PFM-GJ-00003051            PFM-GJ-00003053
    3778                                                    Notes                                                         PFM-GJ-00003054            PFM-GJ-00003059
    3779                                                    Notes                                                         PFM-GJ-00003060            PFM-GJ-00003062
    3780                                                    Notes                                                         PFM-GJ-00004300            PFM-GJ-00004301
    3781                                                    Notes                                                         PFM-GJ-00004302            PFM-GJ-00004302
    3782
    3783                                                    Spreadsheet                                                   THPFM0004995968
                                                            Spreadsheet                                                   SEC-USAO-EPROD-004033244
    3784                                                                                                                  (THPFM0003650359)

    3785                                                    Exhibit 460 to Max Fosque Deposition                          PFM-DEPO-00009496          PFM-DEPO-00009956
    3786                                                    Deposition Testimony of Elizabeth Holmes in SEC matter        SEC-TX-000005256           SEC-TX-000005378
    3787                                                    Deposition Testimony of Sunny Balwani in SEC matter           SEC-TX-000007122           SEC-TX-000008455
                 5/21/2004                                  State Operations Manual                                       CMS000001                  CMS000396
                                                            Appendix C - Survey Procedures and Interpretive Guidelines
    3788
                                                            for Laboratories and Laboratory Services (Rev. 1, 05-21-04)

                10/26/2004                                  White paper on Theranos prepared by E. Holmes                 USAO-SEC-0004473           USAO-SEC-0004512
    3789                                                                                                                     A.E. _000060)           ( A.E.     _000060)
    3790        10/27/2006                                  Email from B. Tolbert to C. Hall re Theranos notes            USAO-SEC-0001755           USAO-SEC-0001757
                10/30/2006                                  Handwritten Notes: "Theranos--Mtg w/ Brian Tolbert"           USAO-SEC-0001752           USAO-SEC-0001754
    3791
                                                                                                                          (SEC-HBD-E-0000305)        (SEC-HBD-E-0000307
    3792        11/6/2006                                   Handwritten Notes: "Ph. Call w/ Don Lucas"                    USAO-SEC-0001758           USAO-SEC-0001759
    3793        12/11/2006                                  Pfizer Memo re Theranos Agreement                             PFE0000036                 PFE0000036
    3794
    3795
    3796         9/13/2007                                  Contact Report                                                THER-2650186               THER-2650188
    3797
    3798
    3799


                                                                                        Page ‐ 174 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 177 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                        Beg Bates             End Bates
  Number                                        Witness
                 1/25/2009                                  Email from Lea Aukerman to Carolyn Balkenhol re:         US-REPORTS-0025665    US-REPORTS-0025666
    3800
                                                            Celgene/ Theranos collaboration
    3801
    3802
                 3/23/2009                                  Email from Carolyn Balkenhol to Lea Aukerman re: PDF of US-REPORTS-0025667     US-REPORTS-0025667
    3803
                                                            today's presentation
    3804
    3805
    3806
    3807
    3808
    3809
    3810
    3811
    3812
    3813
    3814
    3815
    3816
    3817
    3818          9/1/2009                                  Balwani Theranos Job Application                         THPFM0005579161       THPFM0005579163
    3819
                 9/26/2009                                  Email From Chelsea Burkett; To: Marc Thibpnnier, Subject: THER-0932685         THER-0932686
    3820
                                                            Centocor- Feedback Please
    3821
                 11/13/2009                                 Email from Surekha Gangakhedkar to Victoria Sung re:    US-REPORTS-0025753     US-REPORTS-0025756
    3822
                                                            Celgene Clinical Trial
                 11/20/2009                                 Email from Peter Bryan to Carolyn Balkenhol re: ACE-011 US-REPORTS-0025757     US-REPORTS-0025757
    3823
                                                            Method Development and Validation at Theranos
    3824
    3825
    3826          1/5/2010                                  Email from E. Holmes to T. Nugent with attachment        THER-4657110
                  1/5/2010                                  Email from Victoria Sung to Gary Frenzel re: PD marker   US-REPORTS-0025762    US-REPORTS-0025767
    3827
                                                            development priority list
    3828         1/25/2010                                  Appointment Reminder from Jay Rosan                      WAG-TH-DOJ-00025328   WAG-TH-DOJ-00025329
    3829
                 1/26/2010                                  Email from G. Frenzel to D. Yam re Validation Report with THER-4475303
    3830
                                                            attachment
    3831
    3832
    3833
    3834


                                                                                       Page ‐ 175 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 178 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                End Bates
  Number                                        Witness
                                                            Theranos WAG Executive Management Briefing, March          SEC-USAO-EPROD-000328337 SEC-USAO-EPROD-000328373
    3835          3/1/2010
                                                            2010                                                       (WAG-TH-00006786)        (WAG-TH-00006822)
    3836          3/2/2010                                  Theranos Minutes of Meeting of the Board of Directors      THER-0335871             THER-0335887
    3837
    3838         3/19/2010                                  Theranos Presentation to Safeway                           US-REPORTS-0025462       US-REPORTS-0025480
                 3/22/2010                                  Confidential Disclosure Agreement between Theranos and     US-REPORTS-0025431       US-REPORTS-0025431
    3839
                                                            Safeway
                 3/31/2010                                  Letter from Safeway to Elizabeth Holmes re: Meeting on     US-REPORTS-0019218       US-REPORTS-0019219
    3840
                                                            Theranos blood analyzer.
                 3/31/2010                                  Letter from Safeway to Elizabeth Holmes re: Meeting on     US-REPORTS-0025350       US-REPORTS-0025351
    3841
                                                            Theranos blood analyzer.
                 4/18/2010                                  Email f rom Ken Shachmut to Elizabeth Holmes re:           US-REPORTS-0025454       US-REPORTS-0025457
    3842
                                                            Discussion Agenda for Tomorrow
    3843
    3844         4/27/2010                                  Summary of Hopkins/Walgreens/Theranos Meeting              MFH00001261              MFH00001262
                 5/31/2010                                  Theranos Minutes of Meeting of the Board of Directors      THER-0335796             THER-0335801
    3845

                 6/21/2010                                  Email from Daniel Young to Kapil Gadkar and Brian          US-REPORTS-0025768       US-REPORTS-0025768
    3846
                                                            Lindberg re; Celgene Meeting Minutes 6-18-2010
                  7/2/2010                                  Email from Elizabeth Holmes to Steve Vurd re: Theranos     US-REPORTS-0025461       US-REPORTS-0025461
    3847
                                                            Stock
                 7/20/2010                                  Email from Victoria Sung to Elizabeth Holmes re: ACE-011   US-REPORTS-0025772       US-REPORTS-0025772
    3848
                                                            Program
                                                            Email, re: ACE-011 Program from Victoria Sung to
    3849         7/20/2010                                                                                             CEL-0005468              CEL-0005468
                                                            Elizabeth Holmes
                 7/30/2010                                  Email from Elizabeth Holmes to Steve Burd, Robert          SWYSEC_000000136         SWYSEC_000000137
    3850                                                    Edwards cc Sunny Balwani re Theranos Financial
                                                            Projections with attachment
    3851         7/30/2010                                  Theranos Master Purchase Agreement                         WAG-TH-DOJ-00000005      WAG-TH-DOJ-00000047
                 7/30/2010                                  Email from Elizabeth Holmes to Steve Burd and Robert       US-REPORTS-0019302       US-REPORTS-0019303
    3852
                                                            Edwards re: Theranos Financial Projections
    3853         7/30/2010                                  Option Agreement between Theranos and Safeway              US-REPORTS-0025425       US-REPORTS-0025430
    3854         9/20/2010                                  Theranos Master Purchase Agreement                         SWYSEC_000000001         SWYSEC_000000053
    3855         9/20/2010                                  Theranos Master Purchase Agreement with Safeway            US-REPORTS-0019220       US-REPORTS-0019301
                 9/20/2010                                  Theranos Master Purchase Agreement between Safeway         US-REPORTS-0025372       US-REPORTS-0025422
    3856
                 9/20/2010                                  Theranos Master Purchase Agreement between Safeway         US-REPORTS-0025423       US-REPORTS-0025424
    3857
                                                            E-mail chain untitled between Elizabeth Holmes and Mary
    3858        10/19/2010                                                                                          THPFM0004738590             THPFM0004738591
                                                            Louise Cohen
                                                            Email from Holmes to Balwani and WAG re United meeting
    3859        10/12/2010                                                                                          THPFM0002105916             THPFM0002105917
                                                            – FDA follow up
                                                                                       Page ‐ 176 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 179 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates             End Bates
  Number                                        Witness
                                                            E-mail chain untitled between Elizabeth Holmes and Mary
    3860        10/20/2010                                                                                                THPFM0001757628       THPFM0001757629
                                                            Louise Cohen
    3861         11/8/2010                                  Walgreens Meeting                                             WAG-TH-DOJ-00001747   WAG-TH-DOJ-00001760
    3862         11/8/2010                                  Theranos/WAG Meeting 11/8 Discussion                          WAG-TH-DOJ-00001761   WAG-TH-DOJ-00001762
    3863         11/8/2010                                  Theranos/Walgreens Chicago Meeting                            WAG-TH-DOJ-00001763
                                                            Email, re: RE: Meeting minutes and Validation protocol
                                                            From Peter Bryan To Kapil Gadkar, Gary Frenzel, Surekha
    3864         12/6/2010                                                                                                CEL-0003974           CEL-0003998
                                                            Gangakhedkar, Sharada Sivaraman, Daniel Young, and
                                                            others with attachment
                                                            Email, re: RE: ACE-011 From Kapil Gadkar to Victoria
    3865        11/22/2010                                                                                                CEL-0004192           CEL-0004192
                                                            Sung and Surekha Gangakhedkar
                12/30/2010                                  Email From Jim Cohn; ToL Michael Polzin; Subject: Fwd.:       WAG-TH-DOJ-00001745   WAG-TH-DOJ-00001746
    3866
                                                            Theranos Deck from November
    3867          2/7/2011                                  Theranos 6-year Projection P&L Recap                          US-REPORTS-0025459    US-REPORTS-0025459
    3868          3/1/2011                                  Theranos at Safeway Executive Briefing                        US-REPORTS-0025341    US-REPORTS-0025349
                  3/1/2011                                  Validation Report re: Determination of ACE-011 in Human       US-REPORTS-0025774    US-REPORTS-0025850
    3869
                                                            Whole Blood using the Theranos Field System
                 3/10/2011                                  Email From: Gail Javitt; To: Heather Zimmerman; Subject:      WAG-TH-DOJ-00025180   WAG-TH-DOJ-00025182
    3870
                                                            Fwd.: Responses to Questions
                 3/15/2011                                  Meeting minutes of board of directors of Safeway,             SWYSEC_000002874      SWYSEC_000002876
    3871
                                                            03/15/2011
                 3/15/2011                                  Minutes of a Meeting of the Board of Directors of Safeway     US-REPORTS-0019215    US-REPORTS-0019217
    3872
                                                            Inc.
                 4/27/2011                                  Email from Kapil Gadkar to Peter Bryan re: Final Report for   US-REPORTS-0025773    US-REPORTS-0025773
    3873
                                                            ACE_011 PK
                                                            Email, re: RE: PD Biomarker Assays for REN-001 From
    3874          5/9/2011                                                                                                CEL-0002382           CEL-0002383
                                                            Victoria Sung to Kapil Gadkar, Daniel Young, and others
    3875         5/11/2011                                  E-mail chain titled "FDA attorneys."                          THPFM0004667995       THPFM0004667996
    3876          6/1/2011                                  Theranos, Inc. Executive Safeway Briefing                     US-REPORTS-0019206    US-REPORTS-0019214
                 8/20/2011                                  Email from Elizabeth Holmes to Bob Gordon cc Laura            SWYSEC_000001626      SWYSEC_000001626
    3877
                                                            Donald RE: Theranos - Wire Confirmation
                 8/24/2011                                  Email from Kapil Gadkar to Alicia S. Butram, Margaret         US-REPORTS-0025851    US-REPORTS-0025852
    3878                                                    Drucker-Bosch, Amy Fortner, Jennifer Giese,
                                                            lmatthews@cairr.com and McHedlishvili, Nino
                 8/29/2011                                  ACE-011 REN-001, Part 1 PD Endpoints: FSH, LH and             US-REPORTS-0025881    US-REPORTS-0025889
    3879
                                                            estradiol
    3880        12/30/2011                                  Convertible Note                                              SWYSEC_000000061      SWYSEC_000000072
    3881        12/30/2011                                  Convertible Note                                              SWYSEC_000000073      SWYSEC_000000082
    3882        12/30/2011                                  Theranos, Inc. Convertible Promissory Note re: $10,000        US-REPORTS-0025432    US-REPORTS-0025443
    3883        12/30/2011                                  Theranos, Inc. Convertible Promissory Note re: $15,000        US-REPORTS-0025444    US-REPORTS-0025453
    3884
    3885



                                                                                        Page ‐ 177 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 180 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                 End Bates
  Number                                        Witness
                 1/18/2012                                  Email From: Jay Rosan; To: Wade D. Miquelon; Subject:          WAG-TH-DOJ-00000181
    3886                                                    Here is the slide show that was presented to us by Sunny and
                                                            Elizabeth
    3887         1/31/2012                                  Theranos Inc.- Walgreens Co: Discussion Document               WAG-TH-DOJ-00000213       WAG-TH-DOJ-00000215
    3888         2/16/2012                                  Dignity Health Investment Committee Charter                    DH-SF1403-00000013        DH-SF1403-00000016
    3889         2/17/2012                                  Email from Daniel Edlin to Victoria Sung re: Thank you         US-REPORTS-0025861        US-REPORTS-0025865
    3890         2/24/2012                                  Email from Victoria Sung to Daniel Edlin re: Thank you         US-REPORTS-0025853        US-REPORTS-0025857
                  3/5/2012                                  Email from Victoria Sung to Elizabeth Holmes, Daniel Edlin     US-REPORTS-0025866        US-REPORTS-0025866
    3891
                                                            and Daniel Young re: For our discussion this morning
    3892         3/13/2012                                  Email from Daniel Edlin to Victoria Sung re: Thank you         US-REPORTS-0025858        US-REPORTS-0025860
                  4/3/2012                                  Email from Daniel Edlin to Victoria Sung re: For our           US-REPORTS-0025890        US-REPORTS-0025894
    3893
                                                            discussion this morning
                  6/5/2012                                  Amended and Restated Theranos Master Services                  WAG-TH-DOJ-00000048       WAG-TH-DOJ-00000084
    3894
                                                            Agreement
                  6/5/2012                                  Amended and Restated Theranos Master Service Agreement         WAG-TH-000000050          WAG-TH-000000086
    3895
                 6/15/2012                                  Email from Alberto Gutierrez to Judith Yost re seeking
    3896
                                                            regulatory advice regarding Theranos
                 7/12/2012                                  Email from Yamamoto to P. Keller re Seeking regulatory         CMS057827                 CMS057831
    3897
                                                            advice regarding Theranos
    3898          8/1/2012                                  Safeway Theranos Update Presentation                           US-REPORTS-0019304        US-REPORTS-0019323
    3899          8/1/2012                                  Safeway Theranos Update Presentation                           US-REPORTS-0025352        US-REPORTS-0025371
                 8/22/2012                                  Email from N. Minnig to M. Findley re Follow up to your        USAO-SEC-0005108          USAO-SEC-0005114
    3900
                                                            request                                                        (SEC-LucasDL-E-0004690)   (SEC-LucasDL-E-0004696)
                 8/22/2012                                  Meeting minutes of board of directors of Safeway,              SWYSEC_000002877          SWYSEC_000002879
    3901
                                                            08/22/2012
                 8/24/2012                                  Email from     A.E. to M. Findley re Follow up to your         USAO-SEC-0004590          USAO-SEC-0004597)
    3902
                                                            request                                                        (SEC-LucasDL-E-0002490)   (SEC-LucasDL-E-0002497)
                 8/28/2012                                  Email from J. Yost to P. Keller re Theranos Written            CMS015311                 CMS015313
    3903
                                                            Document
                 9/10/2012                                  2011 Tax Returns                                               SEC-MOSSADAMS-E-0001208 SEC-MOSSADAMS-E-0001282
    3904
                 9/18/2012                                  Letter to D. Yam from D. Ondyak re 2011 tax returns            SEC-MOSSADAMS-E-0000018 SEC-MOSSADAMS-E-0000020
    3905
                 9/25/2012                                  Email from Elizabeth Holmes to Steve Burd re:   Theranos       US-REPORTS-0025338        US-REPORTS-0025339
    3906
                                                            Updates
    3907        10/23/2012                                  E-mail chain titled "Update for GEN Mattis."                   THPFM0000692754           THPFM0000692755
                10/25/2012                                  Email from Elizabeth Holmes to Steve Vurd re:   Six Store      US-REPORTS-0025460        US-REPORTS-0025460
    3908
                                                            Launch Schedule
                 11/9/2012                                  Email from Elizabeth Holmes to Steve Burd re:   Six Store      US-REPORTS-0025337        US-REPORTS-0025337
    3909
                                                            Launch
                 11/12/2012                                 Email from Elizabeth Holmes to Steve Burd re:   Becoming       US-REPORTS-0025458        US-REPORTS-0025458
    3910
                                                            Discouraged
    3911         12/7/2012                                  December 7th - Walgreens Contract Summary                      BDTSEC_S00001226          BDTSEC_S00001228

                                                                                        Page ‐ 178 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 181 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates             End Bates
  Number                                        Witness
                 12/17/2012                                 Theranos Corporate Communications Strategy & Company         THPFM0000571026       THPFM0000571067
    3912
                                                            Launch Plan
    3913         1/14/2013                                  Theranos Minutes of Meeting of the Board of Directors        THER-0335524          THER-0335795
                 1/22/2013                                  Email From Tami Anderson; To: Christian Holmes; Subject:     US-REPORTS-0023838    US-REPORTS-0023838
    3914
                                                            Docs for our 3:30 PM meeting today                           (THPFM0000571025)     (THPFM0000571025)
    3915         1/22/2013                                  Theranos/Grow Corp Comm Strategy Regroup Agenda              THPFM0000571068       THPFM0000571069
    3916          2/7/2013                                  Theranos MarComm Meeting Recap                               TS-0030181            TS-0030182
                 2/10/2013                                  Email From Sunny Balwani; To: Elizabeth Holmes;              TS-0030179            TS-0030180
    3917                                                    Subject:FW: Theranos Marcomm Conference Report
                                                            02.07.13
    3918
                  3/5/2013                                  Email From Kim Romanski; To: Michael Polzin; Subject:   WAG-TH-DOJ-00035752        WAG-TH-DOJ-00035757
    3919
                                                            PR/communication points for the first 3 stores
                  3/6/2013                                  Email From Kenneth Finnegan; To: Kim Romanski; Subject: WAG-TH-DOJ-00035894        WAG-TH-DOJ-00035897
    3920                                                    Re: Agenda for WAG/Theranos meeting- training materials

                  3/6/2013                                  Email From Sunny Balwani; To: Jay Rosan; Subject: FW:        WAG-TH-DOJ-00036023   WAG-TH-DOJ-00036026
    3921
                                                            Agenda for WAG/Theranos meeting
                  3/8/2013                                  Email From Laura Fogelman; To: Elizabeth Holmes, Sunny       TS-0028350            TS-0028351
    3922                                                    Balwani, Christian Holmes, Jeffrey Blickman, Daniel Edlin;
                                                            Subject: Corp Comm Weekly Recap/Next Steps
                 3/19/2013                                  Email from Elizabeth Holmes to Bob Gordon cc Steve Burd      SWYSEC_000002414      SWYSEC_000002415
    3923
                                                            RE: Theranos - Invoice for Inventory Pre-Purchase
                 4/19/2013                                  Email From Laura Fogelman; To: Elizabeth Holmes, Sunny       TS-0032490            TS-0032491
    3924                                                    Balwani, Christian Holmes, Jeffrey Blickman, Daniel Edlin;
                                                            Subject: Corp Comm Recap/Next Steps
    3925
    3926          6/1/2013                                  E-mail chain titled "Demo report coordination."              SEC-TX-000007949      SEC-TX-000007952
    3927
    3928          6/5/2013                                  Transcript of Videotaped Deposition of Elizabeth Holmes       THPFM0003051354      THPFM0003051405
                                                            Email from D. Young to S. Balwani, copy to E. Holmes, D.
    3929
                  6/5/2013                                  Edlin, C. Holmes re "Theranos Lab Report"                     THPFM0000267798      THPFM0000267806
    3930          6/5/2013                                  E-mail chain titled "Theranos Lab Report."                    THPFM0000267807      THPFM0000267815
    3931          6/7/2013                                  E-mail chain titled "Theranos Lab Report."                    THPFM0000152695      THPFM0000152701
                                                            E-mail chain titled "language on matrix calibration regarding
    3932         6/12/2013                                                                                                THPFM0001392094      THPFM0001392095
                                                            devices at MSK vs. Theranos."
                 6/26/2013                                  Email From Cassie Hughes; To: Sunny Balwani, Elizabeth TS-0033991                  TS-0033993
    3933                                                    Holmes, Christian Holmes; Subject: Re: New Theranos
                                                            Website
                 6/28/2013                                  Email from Bob Gordon to Elizabeth Holmes, Sunny              SWYSEC_000002398     SWYSEC_000002403
    3934                                                    Balwani bcc Robert Edwards re Safeway/Theranos - Meeting
                                                            6-26-13 with attachment
                  7/2/2013                                  Email from Bob Gordon to Elizabeth Holmes, Sunny              SWYSEC_000002404     SWYSEC_000002408
    3935
                                                            Balwani re Theranos - Safeway Contract with attachment

                                                                                        Page ‐ 179 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 182 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates            End Bates
  Number                                        Witness
                 7/10/2013                                  Email from Bob Gordon to Elizabeth Holmes, Sunny          SWYSEC_000002380         SWYSEC_000002384
                                                            Balwani bcc Robert Edwards, Diane Dietz, Darren Singer,
    3936
                                                            Laura Donald re Theranos - Safeway Contract Proposal with
                                                            attachment
                                                            Theranos Technology Demonstration Report for multiple
    3937         7/11/2013                                                                                            SEC-USAO-EPROD-004161074
                                                            WAG executives
    3938
                                                            E-mail chain from Dan Edlin to Elizabeth Holmes titled
    3939         7/12/2013                                                                                               THPFM0003778185      THPFM0003778188
                                                            "Demo Results for 7/11"
                 7/29/2013                                  Email from C. Lucas to B. Tolbert re Theranos New Board      US-REPORTS-0010169   US-REPORTS-0010169
    3940
                                                            Members
    3941
    3942          8/7/2013                                  Email to Kate Beardsley re Theranos Meeting Minutes
                                                            E-mail chain from Dan Edlin to Elizabeth Holmes, No
    3943          8/9/2013                                                                                               THPFM0001376048      THPFM0001376049
                                                            Subject
                 8/13/2013                                  Email From Laura Fogelman; To: Elizabeth Holmes, Sunny       TS-1117702
    3944                                                    Balwani, Christian Holmes, Daniel Edlin, Jeffrey Blickman;
                                                            Subject: Launch Strategy Recap/Next Steps
                 8/13/2013                                  Email from Sharada Sivaraman to Jeffrey Blickman re:         US-REPORTS-0025620   US-REPORTS-0025624
    3945
                                                            Demo Workflow
                                                            Theranos Technology Demonstration Report for Nimesh
    3946         8/13/2013                                                                                               TS-1087960           TS-1087961
                                                            Jhaveri
    3947
    3948
    3949         8/15/2013                                  Email from Hughes to Holmes et al re Rago interview          TS-1103479           TS-1103479
    3950
                 8/21/2013                                  Email From Tami Anderson; To: Elizabeth Holmes; Subject:     TS-0034717
    3951
                                                            Updated Theranos Story
    3952         8/21/2013                                  Theranos Invoice to U.S. Army Burn Center                    THPFM0005494386      THPFM0005494386
                 8/22/2013                                  Email From Tami Anderson; to: Sunny Balwani, Christian       THPFM0000511894
    3953
                                                            Holmes; Subject: Grow time tracking week of 8/12/13
                 8/24/2013                                  Email from Nicholas Haase to Sunny Balwani, Paul Patel,      US-REPORTS-0025625   US-REPORTS-0025627
    3954                                                    Xinwel Sam Gong and Sarah Cabayan re: GCLDT
                                                            validation timeline schedule
                                                            Email from Haase to Holmes and Balwani re GC LDT
    3955         8/24/2013                                                                                               THPFM0001426341      THPFM0001426343
                                                            validation timeline schedule
    3956         8/27/2013                                  Letter from Edlin Attaching AFRICOM Invoice                  THER-0540623         THER-0540645
                                                            E-mail chain from Curekha Gangakhedkar to Sharada
    3957         8/29/2013                                                                                               THPFM0004299203      THPFM0004299204
                                                            Sivaraman titled "status 3.5 reader"
                                                            E-mail chain from Surekha Gangakhedkar to Elizabeth
    3958         8/30/2013                                  Holmes no subject attaching document titled "TPSA Assay      THPFM0001766841      THPFM0001766842
                                                            Validation Summary xlsx."



                                                                                        Page ‐ 180 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 183 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                        Beg Bates         End Bates
  Number                                        Witness
                                                            E-mail chain from Surekha Gangakhedkar to Elizabeth
                                                            Holmes not subject attaching two documents: "Master
    3959         8/31/2013                                                                                            THPRM0005301735
                                                            Checklist.xlsx" and "Copy of TPSA Validation Assay
                                                            Summary.xlsx."
                                                            E-mail chain from Surekha Gangakhedkar to Andy Chen
    3960         8/31/2013                                                                                            THPFM0001546573
                                                            titled "Failed run on the TPSA"
                                                            E-mail chain from Surekha Gangakhedkar to Sharada
    3961          9/2/2013                                                                                            THPFM0004299073   THPFM0004299088
                                                            Sivaraman titled "Upgraded Devices"
                                                            E-mail chain from Surekha Gangakhedkar to Sunny Balwani
    3962          9/2/2013                                                                                            THPFM0001604976   THPFM0001604981
                                                            cc'ing Elizabeth Holmes titled "Upgraded Devices"
                                                            E-mail chain from Surekha Gangakhedkar to Surekha
    3963          9/2/2013                                                                                            THPFM0001547723   THPFM0001547725
                                                            Gangakhedkar titled "tPSA Validation Data"
                                                            E-mail chain from Surekha Gangakhedkar to ELISA titled
    3964          9/3/2013                                                                                            THPFM0004299056   THPFM0004299061
                                                            "Shifts and schedules"
    3965          9/4/2013                                  Email from Blickman to Holmes re .com pdf                 THPFM0003105986   THPFM0003106007
                                                            E-mail chain from Surekha Gangakhedkar cc'ing Elizabeth
    3966          9/4/2013                                                                                            THPFM0001604968   THPFM0001604969
                                                            Holmes titled "Immunoassay on Advia"
                                                            E-mail chain from Surekha Gangakhedkar to MFG titled
    3967          9/4/2013                                                                                            THPFM0001616123   THPFM0001616127
                                                            "assays for launch"
                                                            E-mail chain from Surekha Gangakhedkar to Sani
    3968          9/4/2013                                                                                            THPFM0001616121   THPFM0001616122
                                                            Hadziahmetovic titled "Edison 3.0s"
    3969          9/5/2013                                  Email to Holmes re website                                THPFM0001470246   THPFM0001470247
    3970          9/5/2013                                  Email from Holmes to Balwani re .com pdf                  THPFM0002658006   THPFM0002658007
                                                            Document titled "Theranos.COM WIP Copy Deck
    3971          9/5/2013                                                                                            THPFM0001456346   THPFM0001456351
                                                            Supplement."
    3972          9/5/2013                                  Theranos Attachment                                       THPFM0001456352   THPFM0001456353
    3973          9/5/2013                                  Theranos Attachment                                       THPFM0001456354   THPFM0001456374
    3974
    3975
                                                            E-mail chain from Surekha Gangakhedkar to Sharada
    3976          9/5/2013                                                                                            THPFM0001616113   THPFM0001616114
                                                            Sivaraman titled "BCD Validation"
    3977
                                                            E-mail chain from Surekha Gangakhedkar to Elizabeth
    3978          9/5/2013                                                                                            THPFM0001616115   THPFM0001616120
                                                            Holmes titled "BCD Validation"
    3979
    3980
                                                            Email from Christian Holmes to Blickman and Edlin re
    3981          9/6/2013                                                                                            THPFM0002795585   THPFM0002795589
                                                            Theranos website comments
    3982
    3983
    3984
                                                            Email from Blickman to counsel re Theranos - materials
    3985          9/7/2013                                                                                            THPFM0003052763   THPFM0003052764
                                                            follow up
    3986

                                                                                        Page ‐ 181 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 184 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                End Bates
  Number                                        Witness
    3987
                 9/10/2013                                  Email from A. Gutierrez to P. Keller re Theranos Written       CMS015581                CMS015583
    3988
                                                            Document
                 9/11/2013                                  Email from Yamamoto to P. Keller re Theranos Lab               CMS046213                CMS046213
    3989
                                                            discussion
                 9/11/2013                                  2012 Tax Returns                                               SEC-MOSSADAMS-E-0001820 SEC-MOSSADAMS-E-0001896
    3990
                                                            Email from Holmes to Beardsley re Theranos - materials
    3991         9/11/2013                                                                                                 THPFM0003600907          THPFM0003600910
                                                            follow up
    3992         9/11/2013                                  Regulatory Counsel Consolidated Feedback re Website            THPFM0004509289          THPFM0004509291
    3993
    3994
    3995         9/16/2013                                  Email from Young to Holmes and Balwani re GC updates           THPFM0000075201         THPFM0000075202
    3996         9/18/2013                                  Email from J. Yost to P. Keller re WSJ article on Theranos     CMS010729               CMS010730
                 9/18/2013                                  Letter to D. Yam from D. Ondyak re 2012 tax returns            SEC-MOSSADAMS-E-0000008 SEC-MOSSADAMS-E-0000010
    3997
    3998         9/24/2013                                  Email from P. Keller to Yamamoto re Theranos Meeting           CMS057030                CMS057033
    3999
                 9/24/2013                                  Email from S. Bennett to Thomas Hamilton and Jay            CMS045922                   CMS045924
    4000                                                    Tarantino re Talking Points for Clearance Meeting, 12/8 Re:
                                                            PT/INR
    4001
    4002         10/1/2013                                  Theranos Process Overview FDA Presentation                     THER-0345325             THER-0345325
    4003         10/2/2013                                  Email from Sloan to Balwani, Young et al re Study for ISE      THPFM0000266176          THPFM0000266179
    4004         10/3/2013                                  Email from Clarissa Lui to Daniel Young re ISE updates         THPFM0000195849          THPFM0000195854
    4005         10/8/2013                                  Theranos Minutes of Meeting of the Board of Directors          THPFM0002246553          THPFM0002246675
    4006         10/9/2013                                  Theranos Invoice to American Burn Association                  SEC-USAO-EPROD-001051932 SEC-USAO-EPROD-001051932
                10/16/2013                                  Email from E. Holmes to Peyton Hobson and Sally Hojvat re
    4007                                                                                                              THER-2500690                  THER-2500691
                                                            comprehensive and simple workflow diagrams
    4008
                10/18/2013                                  Email From Jay Rosan; To: Rick Hans; Subject: Re:              WAG-TH-DOJ-000001065     WAG-TH-DOJ-000001067
    4009
                                                            Theranos vs. Piccolo
    4010        10/18/2013                                  Email from Rosan to Hans et al. re Theranos vs. Piccolo        WAG-TH-00001068          WAG-TH-00001070
                10/19/2013                                  Email from K. Elenitoba-Johnson to S. Balwani & A.             THER-4022803
    4011
                                                            Rosendorff re CLIA SOPs
                 10/22/2013                                 Email from Max Fosque to Sarah Cabayan re: WAG Patient         US-REPORTS-0025612       US-REPORTS-0025619
    4012
                                                            this morning- Multiple Tests
                                                            Email from E. Holmes to D. Young et al, cc S. Balwani et al,
    4013
                10/22/2013                                  re "WAG Patient This Morning - Multiple Tests"                 TS-1042964               TS-1042969
    4014        10/22/2013                                  Email from Young to Holmes re CLIA updates                     TS-1105331               TS-1105333
                                                            Email from Cabayan to Fosque re WAG Patient this
    4015        10/22/2013                                                                                                 THPFM0001499757          THPFM0001499764
                                                            Morning - Multiple Tests

                                                                                        Page ‐ 182 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 185 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                         Beg Bates                End Bates
  Number                                        Witness

    4016

                10/23/2013                                  Email from Sally Hojvat to Uwe Scherf and Peyton Hobson FDA-0033136                FDA-0033141
    4017                                                    attaching assays run on Theranos TSPUs in Theranos' CLIA
                                                            lab
                10/23/2013                                  Email from S. Skerritt to C. Lipset, C. Holmes, and others re THPFM0002515677
    4018
                                                            Theranos Site Visit
    4019
                 10/24/2013                                 Email from Max Fosque to Daniel Young re: Report for      US-REPORTS-0025608       US-REPORTS-0025609
    4020
                                                            Review
    4021        10/25/2013                                  Email from Sivaraman re Vitamin B12                       THPFM0002326921          THPFM0002326925
    4022
                 11/4/2013                                  Email from Melissa Singer to P. Keller re Summary of      CMS046186                CMS046187
    4023
                                                            Meeting with Theranos and FDA (sic)
                 11/4/2013                                  Email from P. Keller to Melissa Singer re FDA meeting     CMS010652                CMS010653
    4024
                                                            follow-up
                 11/4/2013                                  Email from Sarah Cabayan to Sharada Silvarman re: Advia   US-REPORTS-0025611       US-REPORTS-0025611
    4025
                                                            in Normandy
    4026         11/4/2013                                  Draft Memo of FDA Meeting                                 THPFM0000537755          THPFM0000537762
    4027         11/4/2013                                  Email from Cabayan to Sivaraman re Advia in Normandy      THPFM0001546377          THPFM0001546377
    4028         11/5/2013                                  Email from Balwani to Holmes et al. re Advias             THPFM0001559673          THPFM0001559673
    4029
                 11/8/2013                                  Email from Y. Ibarra to A. Quintana re BDV Annual         USAO-SEC-0001760         USAO-SEC-0001770
    4030
                                                            Meeting Confidential Presentation Deck I Offering
    4031
                 11/10/2013                                 Email communications between Elizabeth Holmes and Adam THPFM0002163775             THPFM0002163776
    4032                                                    Rosendorff RE Compliance with Federal law CFR 496.1253

    4033
                 11/10/2013                                 Email communication between Adam Rosendorff and Sunny THPFM0001361577              THPFM0001361579
    4034                                                    Balwani RED Compliance with Federal Law CFR493.1253

    4035
    4036        11/13/2013                                  Press Release re Theranos / WAG Partnership in PHX        SEC-USAO-EPROD-000065812 SEC-USAO-EPROD-000065815
                 11/16/2013                                 Email from Daniel Edlin to Adam Rosendorff, Daniel      US-REPORTS-0025601         US-REPORTS-0025604
    4037                                                    Young, Sarah Cabayan, Linda Ly, Nicholas Haase and Erez
                                                            Galil re: Demo Patients today @ 3:30pm
    4038
                                                            Email from Balwani to Holmes re In-house PCR tubes - the
    4039        11/20/2013                                                                                           THPFM0005762972           THPFM0005762975
                                                            risks
                 11/23/2013                                 email from Adam Rosendorff to CLIA Lab re CLIA           THPFM0000869308           THPFM0000869309
    4040
                                                            inspection by the CA Dept of Public Health
    4041        11/25/2013                                  Handwritten notes                                        DH-SF1403-00000494        DH-SF1403-00000495

                                                                                       Page ‐ 183 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 186 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                      End Bates
  Number                                        Witness
                 11/26/2013                                 Email from Sunny Balwani to Sarah Cabayan and                US-REPORTS-0025606             US-REPORTS-0025606
    4042
                                                            Normandy911 re: WAG#47533
                 11/26/2013                                 Email from Sunny Balwani to Sarah Cabayan re: WAG            US-REPORTS-0025610             US-REPORTS-0025610
    4043
                                                            #47533
                 11/26/2013                                 Email communication between Adam Rosendorff and              TS-0906564                     TS-0906565
    4044
                                                            Elizabeth Holmes RE audit preparations
    4045        11/26/2013                                  Email from Balwani to lab re WAG #47533                      THPFM0001332265                THPFM0001332265
                11/27/2013                                  email from Elizabeth Holmes to Daniel Young re access path   THPFM0005761694
    4046
                                                            for the auditors
                 11/27/2013                                 follow up email from Elizabeth Holmes to Daniel Young re     THPFM0005761722
    4047
                                                            access path for auditors
    4048         12/2/2013                                  California Laboratory Testing Declaration                    CMS-DOJ-0108443                CMS-DOJ-0108444
                 12/3/2013                                  Dept of Health and Human Services - Statement of             TS-1079044                     TS-1079050
    4049
                                                            Deficiencies and Plan of Correction
    4050         12/3/2013                                  Email from Balwani Attaching Financials                      TS-0472317                     TS-0472321
                 12/4/2013                                  email communications btwn Sunny Balwani and Adam             THPFM0001361669                THPFM0001361670
    4051
                                                            Rosendorff re Inspection
                 12/9/2013                                  Email from Redacted to Brian Grossman re Theranos            USAO-SEC-0002487               USAO-SEC-0002487
    4052                                                                                                                 (PFM-SEC v. Balwani-0008283)   (PFM-SEC v. Balwani-0008283)

                 12/10/2013                                 Letter from CA Health and Human Services to Theranos RE THPFM0005753213                     THPFM0005753221
    4053
                                                            Standard-Level Deficiencies
    4054        12/16/2013                                  Handwritten notes: Peer Ventures/Theranos               DH-SF1403-00000484                  DH-SF1403-00000493

    4056
                12/19/2013                                  Email from Bob Gordon to Sunny Balwani cc Diane Dietz,       SWYSEC_000000331               SWYSEC_000000331
    4057
                                                            Peter Bocian re Safeway - Theranos
                 12/20/2013                                 email communications btwn Li Ding-Chiang and Daniel          THPFM0001191384                THPFM0001191385
    4058
                                                            Young re help with mock Audit on Monday 12/2
    4059        12/22/2013                                  Email from Redacted to Harris re Balwani call                 Redacted -000020               Redacted -000022
                                                            Email from Harris to A.E. re Balwani call with                 A.E. -000085                   A.E. -000087
    4060        12/22/2013                                  Redacted
                12/23/2013                                  Memo of notes from December 20, 2013 Phone Call with         USAO-SEC-0000358               USAO-SEC-0000359
    4061
                                                            Elizabeth Holmes and Chris Lucas (regarding Theranos)
                12/23/2013                                  Email from ChallAol (C. Hall) to B. Tolbert re HIGHLY        USAO-SEC-0000360               USAO-SEC-0000362
    4062                                                    CONFIDENTIAL Discussion with Elizabeth Holmes
                                                            Regarding Theranos
                12/25/2013                                  Email from Redacted to Aleksandr Rabodzey cc to              USAO-SEC-0002488               USAO-SEC-0002489
    4063                                                    Brian Grossman re Theranos                                   (PFM-SEC v. Balwani-0008248)   (PFM-SEC v. Balwani-0008249)

                12/31/2013                                  Email from Yung Chan to Denise Johnson-Lyles and Ruth FDA-PO-00044865                       FDA-PO-00044866
    4064                                                    Chesler re 0131644 Theranos nucleic acid - misroute, should
                                                            be in DMD


                                                                                       Page ‐ 184 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 187 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                       Beg Bates                        End Bates
  Number                                        Witness
                12/31/2013                                  Moss Adams LLP Tax Department Sign-off Sheet             SEC-MOSSADAMS-E-0000583 SEC-MOSSADAMS-E-0000702
    4065
                 12/31/2013                                 Ltr re: Amended and Restated Theranos Master Service     WAG-TH-000000099                 WAG-TH-000000104
    4066
                                                            Agreement
    4067
                  1/1/2014                                  Slide Deck entitled Theranos January 2014                USAO-SEC-0002338                 USAO-SEC-0002348
    4068                                                                                                             (PFM-SEC v. Balwani-0007628)     (PFM-SEC v. Balwani-0007638)

                  1/3/2014                                  Email from ChallAol (C. Hall) to gnordheimer@tsconf.com US-REPORTS-0010192                US-REPORTS-0010192
    4069
                                                            re Theranos                                                (SEC-HBD-E-0000401)            (SEC-HBD-E-0000401)
                  1/3/2014                                  Email from ChallAol (C. Hall) to B. Tolbert re Theranos    USAO-SEC-0001825               USAO-SEC-0001825
    4070
                                                                                                                       (SEC-HBD-E-0000416)            (SEC-HBD-E-0000416)
    4071          1/3/2014                                  2014 1 3 CH email to Marty and Lester                      SEC-0000265
                  1/9/2014                                  Email from Yamamoto to P. Keller re Theranos lab follow up CMS054749                      CMS054750
    4072
                  1/9/2014                                  Email from J. Yost to K. Dyer re Upcoming webinar on     CMS015635                        CMS015635
    4073
                                                            direct-to-consumer lab reporting
                                                                                                         Redacted
                                                            Theranos Technology Demonstration Report for
    4074         1/10/2014                                  Redacted                                                 THPFM0001483829
                                                            E-mail chain from Dan Edlin to Max Fosque titled "Theranos
    4075         1/15/2014                                                                                             THPFM0001483828
                                                            Lab Report"
                                                            Email from Jhaveri to Romanski re Labcorp’s comment on
    4076         1/15/2014                                                                                             WAG-TH-DOJ-00014264            WAG-TH-DOJ-00014265
                                                            Theranos today at JP Morgan
    4077         1/17/2014                                  Email from S. Balwani to B. Grossman, with attachment      PFM-DEPO-00013722              PFM-DEPO-00013990
                 1/21/2014                                  Email from B. Arington to Yung Chan re Theranos Pre-       TS-0232002
    4078
                                                            Submission for its Capillary Tubes and Nanotainers
                 1/24/2014                                  Typed notes from "call w/ sunny"                           USAO-SEC-0002478               USAO-SEC-0002479
    4079                                                                                                               (PFM-SEC v. Balwani-0004012)   (PFM-SEC v. Balwani-0004013)

                 1/24/2014                                  Email from Aleksandr Rabodzey to Brian Grossman and      USAO-SEC-0002490                 USAO-SEC-0002490
    4080                                                    Redacted re Theranos                                     (PFM-SEC v. Balwani-0035373)     (PFM-SEC v. Balwani-0035373)

    4081
                 1/26/2014                                  Email from Chris James to Brian Grossman: "I think you   USAO-SEC-0002480                 USAO-SEC-0002480
    4082                                                    have to look at the big data plays."                     (PFM-SEC v. Balwani-0042334)     (PFM-SEC v. Balwani-0042334)

                 1/26/2014                                  Channing Robertson call.pdf: handwritten notes from      USAO-SEC-0002481                 USAO-SEC-0002486
    4083                                                    1/25/13                                                  (PFM-SEC v. Balwani-0004030)     (PFM-SEC v. Balwani-0004035)

    4084         1/26/2014                                  Theranos Final Report for Aleksandr Rabodzey        CMS-DOJ-0207144
                 1/27/2014                                  Email from Aleksandr Rabodzey to Redacted and Brian USAO-SEC-0002459                      USAO-SEC-0002460
    4085                                                    Grossman re Theranos questions                      (PFM-SEC v. Balwani-0006547)          (PFM-SEC v. Balwani-0006548)



                                                                                       Page ‐ 185 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 188 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                        Beg Bates                      End Bates
  Number                                        Witness
                 1/27/2014                                  Email from Sriram Balasuryan to Brian Grossman re         USAO-SEC-0002461               USAO-SEC-0002461
    4086                                                    Theranos Model                                            (PFM-SEC v. Balwani-0000607)   (PFM-SEC v. Balwani-0000607)

                 1/28/2014                                  Typed notes from "call w/ sunny in San Francisco"         USAO-SEC-002466                USAO-SEC-0002466
    4087                                                                                                              (PFM-SEC v. Balwani-0004853)   (PFM-SEC v. Balwani-0004853)

                 1/28/2014                                  Email from Brian Grossman to Adam Clammer: "lot of        USAO-SEC-0002491               USAO-SEC-0002493
    4088                                                    debate internally on accuracy."                           (PFM-SEC v. Balwani-0050827)   (PFM-SEC v. Balwani-0050829)

                 1/28/2014                                  Email from Aleksandr Rabodzey to Brian Grossman and       USAO-SEC-0002494               USAO-SEC-0002496
    4089                                                    Redacted re Theranos Technical and Regulatory             (PFM-SEC v. Balwani-0035349)   (PFM-SEC v. Balwani-0035351)
                                                            Assessment
                 1/28/2014                                  Email from Aleksandr Rabodzey to Brian Grossman and       USAO-SEC-0002497               USAO-SEC-0002501
    4090                                                    Redacted re Open Items for PFM Investment                 (PFM-SEC v. Balwani-0035317)   (PFM-SEC v. Balwani-0035321)

                 1/28/2014                                  Email from Sally Hojvat to Peyton Hobson re Theranos   CMS005049                         CMS005049
    4091
                                                            meeting request
                 1/29/2014                                  Email from Brian Grossman to Adam Clammer re Theranos_ USAO-SEC-0002351                  USAO-SEC-0002351
    4092                                                    v12 xlsx                                               (PFM-SEC v. Balwani-0050786)      (PFM-SEC v. Balwani-0050786)

                 1/29/2014                                  Spreadsheet of Theranos Revenue Model etc. (native        USAO-SEC-0002352               USAO-SEC-0002458
    4093                                                    printout)                                                 (PFM-SEC v. Balwani-0050787)   (PFM-SEC v. Balwani-0050787)

                 1/29/2014                                  Email from   Redacted to Brian Grossman re latest         USAO-SEC-0002467               USAO-SEC-0002467
    4094                                                                                                              (PFM-SEC v. Balwani-0026086)   (PFM-SEC v. Balwani-0026086)

                 1/29/2014                                  Memo from Strategic Investment Group to L. Zuckerman      SEC-USAO-EPROD-000067758 SEC-USAO-EPROD-000067758
    4095                                                    and M. Blaszyk re Due Diligence review of Peer Ventures   (DH-SF1403-00000085)     (DH-SF1403-00000085)
                                                            Group IV, L.P.
                 1/30/2014                                  Email from Aleksandr Rabodzey to Kimberly Summe, cc to    USAO-SEC-0002350               USAO-SEC-0002350
    4096                                                    Brian Grossman re Final version of the Theranos           (PFM-SEC v. Balwani-0007627)   (PFM-SEC v. Balwani-0007627)
                                                            presentation attached
    4097
    4098
                 1/31/2014                                  Subscription Booklet for Peer Ventures Group IV, L.P.     DH-SF1403-00000006             DH-SF1403-00000070
    4099
                                                            Dignity Health invested $15m
    4100         1/31/2014                                  Email from Yamamoto to P. Keller re Theranos update       CMS046221                      CMS046222
                 2/3/2014                                   Email from Redacted Aleksandr Rabodzey re                 USAO-SEC-0002468               USAO-SEC-00002468
    4101                                                    Theranos 2012 and 2013                                    (PFM-SEC v. Balwani-0034844)   (PFM-SEC v. Balwani-0034844)

                  2/4/2014                                  Master Signature Page for PARTNER INVESTMENTS, LP, USAO-SEC-0002349                      USAO-SEC-0002349
    4102                                                    PFM HEALTHCARE MASTER FUND, LP and PFM             (PFM-SEC v. Balwani-0004194)          (PFM-SEC v. Balwani-0004194)
                                                            HEALTHCARE PRINCIPALS FUND, LP


                                                                                        Page ‐ 186 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 189 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                        Beg Bates                        End Bates
  Number                                        Witness
                  2/4/2014                                  Handwritten notes re "call w/ sunny on model"             USAO-SEC-0002462                 USAO-SEC-0002465
    4103                                                                                                              (PFM-SEC v. Balwani-0004007)     (PFM-SEC v. Balwani-0004010)

                  2/5/2014                                  notes: Final Due Diligence (sic) calls - Channing Robertson USAO-SEC-0002507               USAO-SEC-0002515
    4104                                                                                                                (PFM-SEC v. Balwani-0004198)   (PFM-SEC v. Balwani-0004207)

    4105
                 2/15/2014                                  Email from Sunny Balwani to Bob Gordon RE: Phone Call? SWYSEC_000002441                    SWYSEC_000002447
    4106
                                                            With attachments [redacted]
                 2/18/2014                                  Email from Sunny Balwani to Bob Gordon RE: Theranos - SWYSEC_000002436                     SWYSEC_000002437
    4107
                                                            Values of Notes
    4108         2/24/2014                                  Rosendorff email to Gmail account re Cholesterol            SEC-ArendsenH-E-0000046        SEC-ArendsenH-E-0000047
    4109         2/24/2014                                  Rosendorff email to Gmail account re FDA regulations        SEC-ArendsenH-E-0000063        SEC-ArendsenH-E-0000065
                 2/24/2014                                  email from Holmes to Daniel Edlin re Twitter update 2/21/14 TS-1160602                     TS-1160635
    4110
    4111
    4112         3/10/2014                                  Minutes from FDA meeting with Theranos                   THPFM0004700421                   THPFM0004700524
                 3/14/2014                                  Email from K. Dyer to Judy Yost re conversation with Dr. CMS016392                         CMS016392
    4113
                                                            Daly - FYI
                 3/26/2014                                  Email from Sunny Balwani to Bob Gordon cc Diane Dietz re SWYSEC_000002514                  SWYSEC_000002517
    4114
                                                            Recap of our conversation with attachment
    4115
                                                            Email from S. Balwani to D. Young et al., cc E. Holmes, re
    4116
                 3/31/2014                                  C)2 (Bicarbonate) issue"                                    TS-1077754                     TS-1077755
                 4/1/2014                                   Email from Bob Gordon to Sunny Balwani cc Diane Dietz SWYSEC_000002530                     SWYSEC_000002535
                                                            bcc Pete Bocian, Darren Singer, Barbara Walker, Laura
    4117
                                                            Donald, Tom Hanavan, Genevieve Dougherty re Theranos -
                                                            Rent Model Term Sheet with attachment
                                                            Email from S. Balwani to D. Young et al., cc E. Holmes, re
    4118
                  4/1/2014                                  fT4 results"                                                TS-1077756                     TS-1077757
                  4/4/2014                                  Email from B. Arington to Kellie Kelm re Supplement to Pre- TS-0232120
    4119                                                    Submission Q140057 related to the Capillary Tubes and
                                                            Nanotainers
                 4/14/2014                                  Email From Tracy Masson; To Sunny Balwani; Subject:         THPFM0001312680
    4120
                                                            weekly update 4/13
                 4/15/2014                                  Email from Sunny Balwani to Bob Gordon cc Diane Dietz SWYSEC_000002501                     SWYSEC_000002510
    4121
                                                            RE: Theranos - Rent Model Term Sheet with attachment
    4122
                 4/17/2014                                  Email From: William J. Perry; To: Elizabeth Holmes;       TS-0042083
    4123
                                                            Subject: intvw
    4124         4/17/2014                                  Email from Balwani to Holmes re Dr. Kwatra / Dr. Stamps   TS-1077814                       TS-1077816
    4125         4/18/2014                                  Rosendorff email to Gmail account re FW: Potassium        SEC-ArendsenH-E-0000043-45
                 4/18/2014                                  Email From: Elizabeth Holmes; To: William J. Perry;       TS-0042169
    4126
                                                            Subject: RE:intvw

                                                                                        Page ‐ 187 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 190 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                      Beg Bates                      End Bates
  Number                                        Witness
                                                            Email from E. Holmes to S. Balwani re "Dr. Kwatra/Dr.
    4127
                 4/25/2014                                  Stamps"                                                 TS-1077839                     TS-1077841
    4128         4/28/2014                                  Application for Clinical Laboratory License             CDPH0000062                    CDPH0000090
                                                            Email from S. Balwani to C. Holmes, cc D. Young, E.
    4129
                 4/29/2014                                  Holmes, re "per question on ISE draws"                  TS-1077863                     TS-1077865
    4130
    4131
                 5/10/2014                                  Email from Bob Gordon to Sunny Balwani bcc Diane Dietz, SWYSEC_000002546               SWYSEC_000002547
    4132                                                    Darren Singer, Jewel Hunt, Barbara Walker, Laura Donald,
                                                            Robert Edwards re Safeway/Theranos
                 5/10/2014                                  emails from Daniel Young to Samarth Anekal re ISE Output - TS-1137750                  TS-1137781
    4133
                                                            5/9/14 1:30:17pm
                                                            Email from S. Balwani to D. Young, copy to S. Anekal, E.
    4134                                                                                                               THPFM0002125497
                 5/10/2014                                  Holmes, C. Pangarkar, N. Doshi re "ISE Output"                                         THPFM0002125517
    4135         5/10/2014                                  Email from Holmes to Anekal re ISE Output                  THPFM0002307745             THPFM0002307772
    4136
                 5/13/2014                                  email from Sunny Balwani to Elizabeth Holmes RE AZ PSC TS-0812982                      TS-0812993
    4137
                                                            Reports 5/12
    4138         5/14/2014                                  Email from Holmes to Balwani re AZ PSC Reports 5/14    TS-0813437                      TS-0813446
    4139         5/15/2014                                  Email from K. Dyer to Judy Yost re reporter's inquiry  CMS046357                       CMS046358
    4140         5/15/2014
    4141         5/22/2014                                  E-mail chain titled "Recent issues detail."             TS-0814744                     TS-0814746
                 5/24/2014                                  Email From: Elizabeth Holmes; To: Jim (Jim Mattis);     TS-0042292                     TS-0042293
    4142
                                                            Subject: Re: RE
                 5/29/2014                                  Email from Elizabeth Holmes to Bob Gordon cc Robert     SWYSEC_000002523               SWYSEC_000002524
    4143
                                                            Edwards, Sunny Balwani RE: Safeway/Theranos
                 5/29/2014                                  Email From Alan Dachs; To: Riley Bechtel                SEC-USAO-EPROD-000029312       SEC-USAO-EPROD-000029313
    4144
                                                                                                                    (TRPB00001503)                 (TRPB00001504)
    4145         5/30/2014                                  Email from Holmes to Balwani re OORL results?           THPFM0003866605                THPFM0003866607
    4146         5/30/2014                                  E-mail chain titled "Redraw."                           THPFM0001402159                THPFM0001402161
    4147         5/31/2014                                  Email from Balwani to Holmes re hcg testing             THPFM0001558414                THPFM0001558414
    4148          6/5/2014                                  E-mail chain titled "releasing results."                THPFM0000277957                THPFM0000277958
                  6/9/2014                                  Email from A. Gutierrez to E. Holmes re Theranos Updated
    4149                                                                                                             TS-0232146                    TS-0232148
                                                            Month by Month Submission Plan
    4150
                 6/12/2014                                  Email from Mark Campbell to Peter Anderson re Fortune   SHTHER01515                    SHTHER01515
    4151
                                                            Article
    4152         6/13/2014                                  Letter from FDA to Arington at Theranos                 TS-0992588                     TS-0992591
    4153
    4154
    4155
                 6/24/2014                                  Notes: nimesh - pharmacy innovation                     USAO-SEC-0002502               USAO-SEC-0002503
    4156                                                                                                            (PFM-SEC v. Balwani-0004846)   (PFM-SEC v. Balwani-0004847)


                                                                                       Page ‐ 188 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 191 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                      End Bates
  Number                                        Witness
                 6/24/2014                                  Email from A. Gutierrez to M. Hamburg, J. Shuren et al re   FDA-0021431                    FDA-0021448
    4157
                                                            Elizabeth Holmes, Theragenics
                                                            Email from S. Balwani to D. Young, cc E. Holmes, re
    4158
                 6/25/2014                                  "Result Discrepancy Issue"                                  TS-1073801                     TS-1073804
                                                            Email from S. Balwani to E. Holmes re "Result Discrepancy
    4159
                 6/25/2014                                  Issue"                                                      TS-1078066                     TS-1078069
                                                            Email from Young to Holmes and Balwani re Result
    4160         6/25/2014                                                                                              THER-0285091                   THER-0285094
                                                            Discrepancy Issue
    4161
                 7/14/2014                                  Email from L. Kushner to E. Holmes re Note from Dr.         SEC-USAO-EPROD-000070395 SEC-USAO-EPROD-000070399
    4162
                                                            Kissinger                                                   (HAK00000221             (HAK00000225)
                 7/22/2014                                  Email from D. Mosley to E. Holmes re Private Placement      THPFM0000888198          THPFM0000888198
    4163
                                                            Memo
                 7/23/2014                                  Email From: Elizabeth Holmes; To: Jim; Subject: RE:         SEC-USAO-EPROD-000009206 SEC-USAO-EPROD-000009208
                                                            inquiry from Perot Investments on Theranos                  (MATTIS_THERANOS-        (MATTIS_THERANOS-
    4164
                                                                                                                        0000011)                 0000013)

    4165         7/29/2014                                  Theranos Phoenix marketing plan                             THPFM0000314831                THPFM0000314832
                                                            Email from S. Balwani to C. Holmes, cc E. Holmes, re "Dr.
    4166
                 7/29/2014                                  West Issue"                                                 TS-1078078                     TS-1078079
    4167         7/30/2014                                  E-mail chain titled "Jurassic park equipment list."         THPFM0000272582                THPFM0000272583
                 8/1/2014                                   Email from Bob Gordon to Elizabeth Holmes bcc Robert        SWYSEC_000002549               SWYSEC_000002549
    4168
                                                            Edwards, Laura Donald, Jim Lynch re Safeway/Theranos
                                                            Email from Patty Haworth re WAG-TH Partnership Revised
    4169         8/11/2014                                                                                              FBI-0003358                    FBI-0003366
                                                            Slide Deck
                 8/12/2014                                  Notes: call w/ Wade at WAG                                  USAO-SEC-0002504               USAO-SEC-0002506
    4170                                                                                                                (PFM-SEC v. Balwani-0004016)   (PFM-SEC v. Balwani-0004018)

    4171         8/16/2014                                  Email from Pangarkar to Holmes re ELISA update              THPFM0000153439                THPFM0000153440
                                                            Email from Fosque to Holmes and Balwani re Withholding
    4172         8/16/2014                                                                                              TS-1076616                     TS-1076616
                                                            CO2 Values - Messaging to Docs
                 8/18/2014                                  Letter from E. Holmes to D. Mosley re enclosed package      TS-0004160                     TS-0004162
    4173
                                                            about Theranos
                 8/18/2014                                  Email from Peter Anderson to Jared Jutchings re Due         SHTHER01462                    SHTHER01462
    4174
                                                            Diligence list
    4175
    4176         8/18/2014                                  Excel file titled TB 123113 xlsx                             THPFM0002344704
                 8/20/2014                                  Email from Peter Anderson to Jared Hutchings re Due          SHTHER01473                   SHTHER01478
    4177                                                    Diligence list, attaching DD Request List - Investments _08-
                                                            19-14 Theranos FINAL.pdf
    4178
                 8/24/2014                                  Email: From: Ryan Karpel; To: Tracy Masson; Subject: EOS SEC-USAO-EPROD-003004453 SEC-USAO-EPROD-
    4179                                                    Report- 3177                                             (THPFM0002621568)        0030044537(THPFM0002621572)


                                                                                       Page ‐ 189 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 192 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                 End Bates
  Number                                        Witness
                 8/25/2014                                  Email From Lisa Durkin; To Elizabeth Holmes; Subject:     THPFM000082251               THPFM000082254
    4180
                                                            going offsite
                 8/25/2014                                  Email: From Sunny Balwani; To: Elizabeth Holmes; Subject: TS-1150122                   TS-1150128
    4181
                                                            bot experience
                 8/25/2014                                  Email: From Daniel young; To: Sunny Balwani; Subject: bot THPFM0000057384              THPFM0000057388
    4182
                                                            experience
    4183         8/25/2014                                  Email from S. Balwani to E. Holmes re "bot experience"    THPFM0000277608              THPFM0000277616
    4184         8/25/2014                                  Email from Balwani to Fosque re bot experience            THPFM0000044034              THPFM0000044036
    4185         8/25/2014                                  Email from Young to Balwani re bot experience             THPFM0000109035              THPFM0000109039
                                                            Email from A. Rosendorff to S. Balwani re "Lab Safety in
    4186
                 8/26/2014                                  Normandy"                                                 SEC-USAO-EPROD-003130728     SEC-USAO-EPROD-003130729
                                                            Email from C. Holmes to M. Fosque re "Reports missing
    4187
                 8/26/2014                                  CO2 results"                                              TS-1076614                   TS-1076615
    4188         8/26/2014                                  Email from S. Balwani to D. Young & E. Holmes             TS-1078093                   TS-1078094
                                                            Email from S. Balwani to E. Holmes re "Voided CO2
    4189
                 8/27/2014                                  Results"                                                  TS-1078095                   TS-1078095
    4190
                                                            Email from Balwani to Holmes re test frequency since
    4191         8/29/2014                                                                                               SEC-USAO-EPROD-000660488 SEC-USAO-EPROD-000660489
                                                            1.1.2014 report
    4192
    4193
                 8/31/2014                                  Email From:      E.G.        ; To: Tracy Masson; Subject:    SEC-USAO-EPROD-004699552 SEC-USAO-EPROD-004699555
    4194                                                    Follow-Up                                                    (THPFMO0004316667)       (THPFMO0004316670)

    4195
                  9/1/2014                                  Email From Elizabeth Holmes; To: General James Mattis;       SEC-USAO-EPROD-000130080
    4196
                                                                                                                         (TS-0043320)
    4197          9/2/2014                                  Letter from D. Mosley to H. Kissinger re Theranos analysis   Dynasty004983            Dynasty004991
    4198
    4199
    4200          9/6/2014                                  E-mail chain titled "STI."                                   THPFM0000019816           THPFM0000019819
    4201
                 9/12/2014                                  Email from E. Holmes to D. Mosley re "good meeting with      MOS00000731               MOS00000732
    4202
                                                            Greg this week"
                 9/13/2014                                  IRS Forms 8879-C and partial Form 1120 for Theranos for      SEC-MOSSADAMS-E-0000999 SEC-MOSSADAMS-E-0001024
    4203
                                                            YE 2013, signed by Moss Adams
                 9/15/2014                                  IRS Form 8879-C for Theranos for YE 2013                     SEC-MOSSADAMS-E-0000703 SEC-MOSSADAMS-E-0000704
    4204
    4205         9/16/2014                                  Theranos Briefing Book                                       BDTSEC _PST0005314        BDTSEC _PST0005359
    4206         9/17/2014                                  Email from E. Holmes to B. Trott                             BDTSEC _PST0006476        BDTSEC _PST0006477
    4207
    4208         9/18/2014                                  Email From Jerry Tubergen; Subject; THERANOS.pdf             RDV0047226                RDV0047226
    4209         9/23/2014                                  Email from E. Holmes to J. Tubergen re Thank You             THPFM0000891751           THPFM0000891751
    4210         9/23/2014                                  Email from B. Trott to E. Holmes re BDT Proposal             BDTSEC _PST0006402        BDTSEC _PST0006403

                                                                                           Page ‐ 190 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 193 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                              Beg Bates                  End Bates
  Number                                        Witness
    4211
                                                            Email from S. Balwani to D. Young, N. Doshi, cc E.
    4212
                 9/23/2014                                  Holmes, re Customer Issue - RO                                   TS-1078144                 TS-1078144
    4213
                                                            Email from D. Young to S. Balwani et al., cc E. Holmes, re
    4214
                 9/24/2014                                  "Customer Issue - BH"                                            TS-1078166                 TS-1078166
                 9/25/2014                                  Email from J. Berry to B. Trott attaching industry and           BDTSEC _PST0004582         BDTSEC _PST0004658
                                                            company background presentation, a copy of the Fortune
    4215
                                                            article profiling Elizabeth Holmes, and a diagnostics industry
                                                            report by Morgan Stanley
    4216         9/26/2014                                  Project Test: Diligence Meeting Notes                            BDTSEC _HC0002004          BDTSEC _HC0002034
                 9/26/2014                                  Meeting invitation re Walgreens (Theranos Wellness Center)       BDTSEC _PST0004661         BDTSEC _PST0004661
    4217
    4218         9/26/2014                                  Diligence Meeting Notes                                          US-REPORTS-0009440         US-REPORTS-0009475
    4219         9/26/2014                                  Theranos Final Report for Byron Trott                            CMS-DOJ-0217045
    4220         9/27/2014                                  Email from B. Trott to J. Dills re Theranos                      BDTSEC _PST0004571         BDTSEC _PST0004572
    4221         9/28/2014                                  Email from E. Holmes to D. Mosley re meeting in California       MOS00000736                MOS00000737
                 9/29/2014                                  Email From Elizabeth Holmes; To Sunny Balwani RE:                THPFM0000288920            THPFM0000288923
    4222
                                                            Customer Issue- GM
    4223
    4224         9/30/2014                                  Email from J. Dills to B. Trott re Thanks You!                   BDTSEC _PST0005243         BDTSEC _PST0005244
                 9/30/2014                                  Email from I. Pilcher to C. Lias re Theranos Inspection
    4225                                                                                                                     US-FDA-0019231             US-FDA-0019232
                                                            Assignment
                 9/30/2014                                  Email from Jared Hutchings to Peter Anderson re Sutter |         SHTHER00811                SHTHER01191
    4226
                                                            Theranos, attaching numerous documents
                 9/30/2014                                  Email From Sunny Balwani; To: Elizabeth Holmes; Subject:         THPFM0000832674            THPFM0000832678
    4227
                                                            Customer Issue- GM
                                                            Email from S. Balwani to E. Holmes re "Customer Issue -
    4228                                                                                                                     SEC-USAO-EPROD-001215559
                 9/30/2014                                  GM"                                                                                         SEC-USAO-EPROD-001215563
    4229
                 8/19/2015                                  Email from C. Lias to Alberto Gutierrez re Theranos
    4230                                                                                                                     GUTIERREZ-EMAIL-001649     GUTIERREZ-EMAIL-001649
                                                            inspection assignment
                 10/1/2014                                  Email from Jim Berry to John Dills, cc to Verigan re Test        BDTSEC_PST0004462          BDTSEC_PST0004468
    4231
                                                            Materials Received
    4232
    4233
    4234
                 10/2/2014                                  Theranos- Patient   Redacted                                     SEC-USAO-EPROD-000402269
    4235                                                                                                                     (THPFM0000019379)

    4236
                 10/3/2014                                  Email From Chinmay Pangarkar To; Maximillian Fosque;             SEC-USAO-EPROD-004138573 SEC-USAO-EPROD-004138577
    4237                                                    Subject: Physician and Patient Call Needed- HCG Results          (THPFM0003755688)        (THPFM0003755692)


                                                                                         Page ‐ 191 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 194 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                  End Bates
  Number                                        Witness
                 10/3/2014                                  Email From: Christian Holmes; To Chinmay Pangarkar;        SEC-USAO-EPROD-004142263 SEC-USAO-EPROD-
    4238                                                    Subject: Physician and Patient call Needed- HCG Results    (THPFM0003759378)        004142266(THPFM0003759381)

    4239
    4240
    4241         10/4/2014                                  Theranos- Patient   Redacted                               TS-1078205               TS-1078205
    4242         10/4/2014                                  Theranos- Patient     B.G.                                 TS-1078206               TS-1078206
                 10/4/2014                                  Theranos- Patient   Redacted                               SEC-USAO-EPROD-000402267
    4243                                                                                                               (THPFM0000019377)

                 10/4/2014                                  Theranos- Patient     B.G.                                 SEC-USAO-EPROD-000402268
    4244                                                                                                               (THPFM0000019378)

                                                            Email from D. Young to S. Balwani re "Customer issue - JG
    4245
                 10/4/2014                                  & IMS provider/account"                                   SEC-USAO-EPROD-001560002 SEC-USAO-EPROD-001560005
                 10/7/2014                                  BDT Capital Partners / Theranos Project Test Preliminary  BDTSEC_PST0005743        BDTSEC_PST000576
    4246
                                                            Draft
    4247
                 10/7/2014                                  Email From: Dan Florey; To: Kimberly Alfonso; RE:          THPFM0000204032            THPFM0000204034
    4248
                                                            Customer Issue: DJ
                 10/8/2014                                  Email from Jared Hutchings to Peter Anderson re            SHTHER00693                SHTHER00791
    4249                                                    Information for Peter, attaching US20110093249.pdf;
                                                            THERANOS OVERVIEW.pdf
    4250         10/8/2014                                  Video Conference Meeting Notes                             BDTSEC_SD0001206           BDTSEC_SD0001209
    4251
                 10/8/2014                                  Email From: Monette Rockymore To: Lina Castro; Subject: SEC-USAO-EPROD-000388965 SEC-USAO-EPROD-000388969
    4252                                                    Partials list tonight                                   (THPFM0000006075)        (THPFM0000006079)

    4253
                 10/9/2014                                  Email from J. Shuren to Lindsay Lloyd re Slides Attached   FDA-0021270                FDA-0021275
    4254
                                                            for Briefing with Dr. Hamburg at 3:00 Today
                 10/9/2014                                  Email from Balwani to Holmes re FW: Physician Call         SEC-USAO-EPROD-000318088 SEC-USAO-EPROD-000318090
    4255
                                                            Needed Before 4pm
                 10/9/2014                                  Email From Elizabeth Holmes; To: Sunny Balwani; Subject:   TS-1041961                 TS-1041961
    4256
                                                            Customer Issue- HCG, 2 patient results attached
                 10/9/2014                                  Email From Sunny Balwani To Elizabeth Holmes; Subject:     TS-1078204                 TS-1078207
    4257
                                                            Customer Issue
                 10/9/2014                                  Email from Christian Holmes, To: Sunny Balwani; Subject:   SEC-USAO-EPROD-000402263 SEC-USAO-EPROD-000402264
    4258                                                    Customer Issue                                             (THPFM0000019373)        (THPFM0000019374)

                 10/9/2014                                  Email From Maximillian Fosque; To: Sunny Balwani;          SEC-USAO-EPROD-000402265 SEC-USAO-EPROD-000402266
    4259                                                    Subject: Customer Issue                                    (THPFM0000019375)        (THPFM0000019376)



                                                                                         Page ‐ 192 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 195 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                         Beg Bates           End Bates
  Number                                        Witness
                                                            Email from E. Holmes to S. Balwani re "Fwd. Physician Call
    4260
                 10/9/2014                                  Needed Before 4 pm                                           TS-1078201          TS-1078203
                                                            Email from Balwani to Holmes re Customer Issue - HCG, 2
    4261         10/9/2014                                                                                               THPFM0000863064     THPFM0000863064
                                                            patient results attached
    4262        10/10/2014                                  Email from E. Holmes to D. Mosley re Meeting Tomorrow        MOS00000741         MOS00000741
    4263        10/11/2014                                  Project Test Diligence                                       BDTSEC_SD0001213    BDTSEC_SD0001217
    4264        10/11/2014                                  Email from Balwani to Verigan re Results                     BDTSEC_PST0004153   BDTSEC_PST0004153
    4265
                10/13/2014                                  Email from Sunny Balwani to John Dills et al re Thanks,      BDTSEC_PST0004140   BDTSEC_PST0004147
    4266
                                                            attaching Theranos US 2014-2015 0ct14 xlsx
    4267        10/13/2014                                  Email from B. Trott to E. Holmes                             BDTSEC_PST0006306   BDTSEC_PST0006306
    4268
                10/13/2014                                  Email from Balwani to John Dills et al re Theranos US 2014- BDTSEC_PST0004140    BDTSEC_PST0004141
    4269
                                                            2015 - Oct14 xlsx
    4270        10/13/2014                                  Email from Balwani Attaching Financials                     TS-0471532           TS-0471534
                                                            Email from Rosendorff to Holmes and Balwani re change of
    4271        10/13/2014                                                                                              THPFM0000520205      THPFM0000520205
                                                            laboratory address
                                                            Email from Pangarkar to Balwani and Young re change of
    4272        10/13/2014                                                                                              THPFM0000615093      THPFM0000615094
                                                            laboratory address
                10/15/2014                                  Email From Christian Holmes; To: Elizabeth Holmes;          TS-1041959           TS-1041960
    4273
                                                            Subject: Customer Issue- HCG, 2 patient results attached
    4274        10/16/2014                                  Email from J. Berry to G. Hovde attaching revised model     BDTSEC _PST0004048   BDTSEC _PST0004063
    4275        10/16/2014                                  Model Call Notes                                            BDTSEC_SD0001210     BDTSEC_SD0001212
                                                            Email from S. Balwani to D. Young, cc E. Holmes, re
    4276
                10/16/2014                                  "PT/INR (reporting issue)"                                  TS-1078229           TS-1078229
    4277        10/16/2014                                  Email from Balwani to Holmes Forwarding Financials          TS-0473508           TS-0473510
                10/18/2014                                  Email from B. Trott to E. Holmes and Balwani attaching      BDTSEC _PST0003754   BDTSEC _PST0003765
    4278
                                                            Revised BDT Deck--Comparison of alternatives
                 10/19/2014                                 Email from Jerry Tubergen; To: Rick DeVos; Subject: Re; RDV010045                RDV010046
    4279
                                                            Theranos Thoughts and ?s
    4280
    4281
    4282        10/22/2014                                  E-mail chain titled "calling docs."                          THPFM0002789456     THPFM0002789458
    4283
    4284        10/23/2014                                  Email from E. Holmes to D. Mosley re Meeting last Friday MOS00000743             MOS00000744
                10/23/2014                                  Email From Jerry Tubergen; To: Lisa Peterson; Subject: Re: RDV008760             RDV008761
    4285
                                                            Walgreens
    4286        10/24/2014                                  Email from Balwani to D. Mosley re investment docs         MOS00000787           MOS00001019
                10/24/2014                                  Email from R. Verigan to E. Holmes attaching Theranos      BDTSEC _PST0006248    BDTSEC _PST0006254
    4287
                                                            Engagement Letter
                10/24/2014                                  Email from E. Holmes to Byron Trott re BDT&Company.pdf BDTSEC_PST0006264         BDTSEC_PST0006270
    4288
    4289
    4290        10/24/2014                                  Email from Balwani Attaching Financials                      TS-0471490          TS-0471492

                                                                                          Page ‐ 193 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 196 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                         Beg Bates                 End Bates
  Number                                        Witness
    4291
                                                            Email from N. Doshi to S. Balwani, D. Young, et al, cc E.
    4292
                10/27/2014                                  Holmes, re "Critical ISEs"                                  TS-1076741                TS-1076742
                10/28/2014                                  Email from Jared Hutchings to Peter Anderson re PEER |      SHTHER00538               SHTHER00546
    4293                                                    Sutter, attaching PEER Overview.pdf; PEER Venture
                                                            Partners Internal Controls and Valuation Memo.pdf
    4294        10/28/2014                                  Project Test: Elizabeth Holmes Call to Byron Notes          BDTSEC_SD0001229          BDTSEC_SD0001231
    4295
    4296        10/28/2014                                  Rosendorff email to Gmail account re FW: IQP data          SEC-ArendsenH-E-0000027    SEC-ArendsenH-E-0000031
                10/28/2014                                  email communications re Customer Issue: Dr. Phelan         THPFM0000500866            THPFM0000500871
    4297                                                             Redacted
                                                            (patient          )
    4298        10/28/2014                                  Email from Balwani to Holmes re Critical ISEs              THPFM0000277330            THPFM0000277334
                10/29/2014                                  Rosendorff email to Gmail account re Critical Low Sodium - SEC-ArendsenH-E-0000066    SEC-ArendsenH-E-0000067
    4299
                                                            Doctor wants call back asap
                10/29/2014                                  Rosendorff email to Gmail account re FW: Morning HDL       SEC-ArendsenH-E-0000047    SEC-ArendsenH-E-0000047
    4300
                                                            Study Tecan Dilution Results
                10/29/2014                                  Rosendorff email to Gmail account re FW: C02               SSEC-ArendsenH-E-0000038   SEC-ArendsenH-E-0000039
    4301
                                                            (Bicarbonate) issue
                 10/29/2014                                 email communications between Sunny Balwani and Adam THPFM0000313444                   THPFM0000313456
    4302
                                                            Rosendorff RE proficiency testing for LDTs
                10/30/2014                                  Email from D. Mosley to E. Holmes and Balwani re Master MOS00000746                   MOS00000748
    4303
                                                            Signature Page
                 10/31/2014                                 Email From Daniel Mosley; To: Jerry Tubergen; Subject:     RDV010139                  RDV010140
    4304
                                                            Re:Fwd: Excused Document
    4305         10/31/2014                                 RDV Approval Document- New Equity Income                   RDV004718                  RDV0047235
    4306         11/3/2014                                  Rosendorff email to Gmail account re FW: Notice re: Lipid SEC-ArendsenH-E-0000087
    4307         11/3/2014                                  Rosendorff email to Gmail account re XPT                   SEC-ArendsenH-E-0000068    SEC-ArendsenH-E-0000069
                 11/3/2014                                  Rosendorff email to Gmail account re FW: Physician Call    ROSEN-0000486
    4308
                                                            Needed Before 4pm
                 11/3/2014                                  Rosendorff email to Gmail account re FW: Patient Cal-FT3 SEC-ArendsenH-E-0000035      SEC-ArendsenH-E-0000036
    4309
                                                            results
    4310         11/3/2014                                  Rosendorff email to Gmail account re FW: HIV validation SEC-ArendsenH-E-0000040       SEC-ArendsenH-E-0000042
                 11/3/2014                                  Rosendorff email to Gmail account re FW: Dr. Asin - Please SEC-ArendsenH-E-0000059    SEC-ArendsenH-E-0000062
    4311
                                                            call ASAP
    4312         11/3/2014                                  Email from Holmes to Cosgrove                              TS-0393749                 TS-0393749
    4313         11/4/2014                                  Rosendorff email to Gmail account re FW: Redraw Request SEC-ArendsenH-E-0000019       SEC-ArendsenH-E-0000020
                 11/5/2014                                  Email From: Christian Holmes; To: Elizabeth Holmes;        TS-1124314                 TS-1124318
    4314
                                                            Subject: Escalated Call
                 11/7/2014                                  Rosendorff email to Gmail account re "today's audit,"      SEC-ArendsenH-E-0000013    SEC-ArendsenH-E-0000014
    4315
                                                            forwarding Young email
                 11/7/2014                                  Email from Rosendorff to Gmail account re "Normandy Lab" SEC-ArendsenH-E-0000015      SEC-ArendsenH-E-0000016
    4316



                                                                                        Page ‐ 194 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 197 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                        Beg Bates              End Bates
  Number                                        Witness
                 11/7/2014                                  Rosendorff email to Gmail account re "Advia in Normandy" SEC-ArendsenH-E-0000017   SEC-ArendsenH-E-0000018
    4317



    4318

                11/11/2014                                  Email from Peter Anderson to Jared Hutchings re Sutter Due SHTHER01318             SHTHER01320
    4319                                                    Diligence



    4320        11/12/2014                                  E-mail chain titled "Redraw request 11.12.14."              THPFM0005008035        THPFM0005008037



    4321        11/12/2014                                  E-mail chain titled "Redraws."                              THPFM0005008039        THPFM0005008042

                                                            E-mail chain titled "Physician inquiry - discrepancy
    4322        11/13/2014                                                                                              THPFM0005008031        THPFM0005008034
                                                            w/results."
                11/14/2014                                  Email: From: Christian Holmes; To: Maximillian Fosque;      THPFM0003759624        THPFM0003759627
    4323
                                                            Subject: Escalated Call

                                                            Email from Christian Holmes to Elizabeth Holmes re
    4324        11/15/2014                                                                                              TS-1078271             TS-1078274
                                                            Escalated call - 111240


    4325        11/15/2014                                  E-mail chain titled "Lab results inquiry."                  THPFM0005008023        THPFM0005008025

                11/17/2014                                  CMS Form 2567 (Summary Statement of Deficiencies) of        CMS001303              CMS001310
    4326                                                    Theranos' Palo Alto site

                11/19/2014                                  Email from A. Gutierrez to P. Keller re Theranos Machines   CMS005050              CMS005051
    4327

                 11/19/2014                                 Email From Lisa Peterson; To Jerry Tubergen; Subject:       RDV006976
    4328
                                                            Re:rHEALTH

    4329        11/19/2014                                  2014 - 2015 CDPH Laboratory Declaration                     CDPH0000315            CDPH0000343

                 11/20/2014                                 Email Between Elizabeth Holmes and Adam Rosendorff re       TS-0903725             TS-0903727
    4330
                                                            Ebola
                                                            Email from S. Balwani to D. Young, N. Doshi, cc E.
    4331
                11/20/2014                                  Holmes, re "high CA, Alb, TP"                               TS-1078304             TS-1078308
    4332        11/21/2014                                  Email from E. Holmes to B. Trott re Sat/Sun                 BDTSEC _PST0006215     BDTSEC _PST0006215
                                                                                          Page ‐ 195 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 198 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                  End Bates
  Number                                        Witness
                11/21/2014                                  Email from Peter Anderson to Christian Holmes re             SHTHER01313                SHTHER01314
    4333
                                                            reconnecting in the next few weeks?
    4334
                11/25/2014                                  Project Test: Video Conference Notes                         BDTSEC_SD0001218           BDTSEC_SD0001219
    4335


                11/25/2014                                  Email From Maximillian Fosque; To: Swapna Joshi; Subject: SEC-USAO-EPROD-001298981
                                                            Ca. tp, albumin                                           (THPFM0000916096)
    4336


                 12/1/2014                                  Email from B. Trott to E. Holmes re Scheduling BDT           BDTSEC _PST0006202         BDTSEC _PST0006202
    4337

                 12/2/2014
                                                            Email from Holmes to O’Neill et al. re Tweet suggestion for
    4338                                                                                                                THPFM0004106015             THPFM0004106016
                                                            World AIDS Day

                 12/4/2014                                  Email from Denise Driscoll to Judith Yost re inquiries from a CMS046298                 CMS046298
    4339
                                                            NY Times reporter about Theranos
                 12/4/2014                                  Letter to Rupert Murdoch                                      SEC-USAO2-EPROD-000023419 SEC-USAO2-EPROD-000023422
    4340                                                                                                                  (KRM_SEC 00000872)        (KRM_ SEC 00000875)


    4341         12/5/2014                                  Email from Joshi to Young et al re Machines in Lab           SEC-USAO-EPROD-000429766 SEC-USAO-EPROD-000429768
                 12/7/2014                                  Project Test: December 7th Meeting Notes                     BDTSEC_SD0001220           BDTSEC_SD0001224
    4342

                 12/14/2014                                 email from Holmes to Jeffrey Blickman re Internal Press      TS-1103640                 TS-1103642
    4343                                                    communication

                                                            Email from C. Pangarkar to E. Holmes, S. Balwani et al. re
    4344                                                                                                                 SEC-USAO-EPROD-001521892
                 12/16/2014                                 "ELISA update"                                                                          SEC-USAO-EPROD-001521894


    4345        12/17/2014                                  E-mail chain titled "redraws."                               THPFM0000500856            THPFM0000500860


                12/18/2014                                  Email from B. Trott to E. Holmes attaching Test Term         BDTSEC _PST0005501         BDTSEC _PST0005503
    4346                                                    Sheet_Revised (12.18.2014)_UPDATED REDLINE




                                                                                         Page ‐ 196 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 199 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                    Beg Bates                End Bates
  Number                                        Witness
                12/18/2014                                  Email from B. Trott to E. Holmes attaching preliminary draft BDTSEC_PST0005455   BDTSEC_PST0005476
                                                            of Company overview
    4347



    4348        12/18/2014                                  Email from Gong to Holmes and Balwani re redraws        TS-1134569               TS-1134577



    4349

                12/20/2014                                  Email from Rupert Murdoch to Elizabeth Holmes re: Equity SEC-USAO2-EPROD-00001225 SEC-USAO2-EPROD-00001228
    4350


    4351        12/23/2014                                  Email from Holmes to Yam re Financials                  SEC-TX-000002444         SEC-TX-000002445

    4352
    4353
    4354        12/30/2014                                  Theranos Final Report for Byron Trott                   CMS-DOJ-0146691
                12/31/2014                                  Theranos, Inc. & Sub Schedule M-1                       SEC-MOSSADAMS-E-0002470 SEC-MOSSADAMS-E-0002528
    4355
                12/31/2014                                  Theranos, Inc. Aranca Report                            SEC-USAO-EPROD-000009893 SEC-USAO-EPROD-000009988
    4356
    4357



    4358




    4359


                                                            E-mail chain from Anam Khan to Dan Edlin titled "Demo
    4360          1/6/2015                                                                                            THPFM0003768087
                                                            patient sample"
                  1/7/2015                                  Email from S. Hojvat to Peyton Hobson re FDA's opinion of FDA-0056618            FDA-0056619
    4361
                                                            Theranos
                                                            Email from T. Lin to D. Edlin et al. re "Test list is
    4362
                  1/7/2015                                  confirmed"                                              THPFM004296081           THPFM004296083


    4363          1/7/2015                                  E-mail chain titled "engineering team."                 THPFM0000500845          THPFM0000500847



                                                                                           Page ‐ 197 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 200 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                  End Bates
  Number                                        Witness
                                                            E-mail chain from Katja Van Herle to Rupert Murdoch titled
    4364          1/7/2015                                                                                                 SEC-USAO2-EPROD-000023515 SEC-USAO2-EPROD-000023516
                                                            "Theranos Lab Results"
                                                            E-mail chain from Daniel Young to Dan Edlin titled "Test
    4365          1/7/2015                                                                                                 THPFM0000031575            THPFM0000031577
                                                            list is confirmed"
                                                            E-mail chain from Tina Lin to Dan Edlin titled "Test list is
    4366          1/7/2015                                                                                                 THPFM0000110428            THPFM0000110429
                                                            confirmed"
                                                            E-mail chain from Maximillian Fosque to Dan Edlin titled
    4367          1/7/2015                                                                                                 THPFM0000217884            THPFM0000217887
                                                            "Test list is confirmed"
    4368          1/7/2015                                  E-mail chain from Dan Edlin to Tina, No Subject                TS-0900838                 TS-0900839
                                                            E-mail chain from Dan Edlin to Daniel Young titled "Test
    4369          1/9/2015                                                                                                 THPFM0000029631            THPFM0000029634
                                                            list is confirmed"
    4370
                                                            Email from Arington to CDPH attaching 4/28/14 license
    4371         1/13/2015                                                                                            CDPH0000001                     CDPH0000061
                                                            application
                                                            Email from Young to E. Holmes & Balwani re "CTN
    4372
                 1/15/2015                                  Feedback"                                                 TS-1075509                      TS-1075510
                 1/21/2015                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:    THPFM0000819839                 THPFM0000819840
    4373
                                                            Thank you emails-you can send back to me with full list
                 1/28/2015                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject: DC THPFM0000931286                 THPFM0000931296
    4374
                                                            Flight times + Itinerary | Sunday plans
    4375         1/29/2015                                  Email from Balwani to Holmes re call center summary       THPFM0000862891                 THPFM0000862894
    4376          2/2/2015                                  Email from Joshi to Young re assay data push                   SEC-USAO-EPROD-000426897 SEC-USAO-EPROD-000426899
                  2/3/2015                                  Email from Balwani to H. Slack, cc D. Mosley & E. Holmes,      SEC-USAO-EPROD-000000425
    4377
                                                            re Possible Call
    4378          2/3/2015                                  Email from Balwani to Holmes re updated PSA LDT report         TS-1138945                 TS-1138945
                  2/4/2015                                  Email from Jennifer Tomasello to J. Shuren et al re Intel      FDA-PO-00106088            FDA-PO-00106090
    4379
                                                            from Hill Briefing on LDTs
                  2/5/2015                                  Email from D. Mosley to Henry Slack re Theranos - call on      MOS00002542                MOS00002543
    4380                                                    Wed 11 Feb

                  2/5/2015                                  Email from Theranos "customer service" to D. Mosley re         MOS00001250                MOS00001250
                                                            please activate your Theranos account
    4381


                  2/6/2015                                  Email from E. Holmes to D. Mosley re Update                    SEC3-USAO-EPROD-000016183 SEC3-USAO-EPROD-000016183
    4382
                                                                                                                           (DMOS00000451)            (DMOS00000451)


    4383


                                                            E-mail chain from Natalie Ravitz to Dan Edlin titled
    4384          2/6/2015                                                                                                 SEC-USAO2-EPROD-000023611 SEC-USAO2-EPROD-000023617
                                                            "Documents"

                                                                                         Page ‐ 198 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 201 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                         Beg Bates                End Bates
  Number                                        Witness
                  2/7/2015                                  Email From Lisa Durkin; To: Elizabeth Holmes; Subject:      THPFM000081595           THPFM000081596
    4385
                                                            Pending Questions
                 2/12/2015                                  Compensation Committee Meeting                              SEC-USAO-EPROD-000017769 SEC-USAO-EPROD-000017967
    4386                                                                                                                (TGPS00000907)           (TGPS00001105)


                 2/13/2015                                  Google Conference Reminder To: Christian Holmes, Jeffrey THPFM0000550691             THPFM0000550693
    4387                                                    Blickman, Subject: FW: Walgreens/Pfizer Whiteboard
                                                            Session
    4388         2/17/2015                                  Email from D. Mosley to Hank Slack re possible call      MOS00002490                 MOS00002493
    4389
                                                            Email from S. Balwani to E. Holmes re "Desired throughput
    4390
                 2/19/2015                                  for Normandy ELISA assays"                                  SEC-USAO-EPROD-000530373 SEC-USAO-EPROD-000530377
                                                            Balwani and S. Anekal re "Desired throughput for Normandy
    4391
                 2/20/2015                                  ELISA assays"                                               SEC-USAO-EPROD-000530220 SEC-USAO-EPROD-000530225
                                                            Email from C. Pangarkar to E. Holmes, S. Balwani, et al. re
    4392
                 2/20/2015                                  "Desired throughput for Normandy ELISA assays"              SEC-USAO-EPROD-000778396 SEC-USAO-EPROD-000778402

    4393

    4394         2/26/2015                                  Email from Joshi to Young re assay list                     SEC-USAO-EPROD-000737795 SEC-USAO-EPROD-000737796
    4395          3/2/2015                                  Email from Gee to Henry re Misc. topics                     THPFM0002184745          THPFM0002184746
                  3/4/2015                                  Email from Yamamoto to D. Barbeau re Theranos               CMS005154                CMS005155
    4396


    4397          3/7/2015                                  Email from Balwani to Holmes re ELISA update                THPFM0000288213          THPFM0000288222

    4398



    4399         3/17/2015                                  Email from Sivaraman to Pangarkar re ELISA update           THPFM0002153370          THPFM0002153381


                                                            Email from Sivaraman to Balwani and Holmes re ELISA
    4400         3/17/2015                                                                                              THPFM0002289496          THPFM0002289507
                                                            update
    4401         3/17/2015                                  Email from Balwani to Holmes re ELISA update                THPFM0002371914          THPFM0002371934
                                                            Email from Sivaraman to Holmes and Balwani re ELISA
    4402         3/17/2015                                                                                              TS-1127165               TS-1127174
                                                            update
    4403         3/26/2015                                  E-mail chain titled "Escalation - T3 results."              THPFM0003611437          THPFM0003611440
                                                            Email from Mooney to O'Neill et al re The most up-to-date
    4404         4/10/2015                                                                                              THPFM0000316042          THPFM0000316068
                                                            Website
                 4/13/2015                                  Email from D. Mosley to E. Holmes: "Georgia was so          MOS00001116              MOS00001116
    4405
                                                            excited to get your package"

                                                                                        Page ‐ 199 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 202 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                             Beg Bates                End Bates
  Number                                        Witness
                 4/14/2015                                  Email from Heather King to Bob Gordon re                        SWYSEC_000002554         SWYSEC_000002557
    4406
                                                            Theranos/Safeway with attachments
                 4/20/2015                                  Email from Katie Tygard to B. Frist re CALL NOW!! FW:           USAO-SEC-0004638         USAO-SEC-0004639
    4407
                                                            CALL AT 12:30 pm CT: FW: Theranos                               (SEC-FRISTW-E--0000223   (SEC-FRISTW-E--0000225)
                 4/20/2015                                  Email from Luciana Borio to Alberto Gutierrez and Sally         FDA-PO-00165952          FDA-PO-00165956
    4408                                                    Hojvat re letter that Theranos recently sent supporting FDA's
                                                            proposed approach
    4409         4/23/2015                                  E-mail chain titled "GC runs today."                            THPFM0000276686
                                                            Email from S. Balwani to N. Doshi, cc Young & E. Holmes,
    4410                                                    re "can I get an update on how things went in Normandy on
                 4/24/2015                                  GC18"                                                           TS-1078653               TS-1078654
                 4/27/2015                                  Email from T. Hamilton to K. Dyer re Input requested:           CMS034115                CMS034117
    4411
                                                            Secretary meeting with Theranos on Wednesday
                  5/5/2015                                  K143236-Theranos HSV-1 lgG Assay prepared by Haja               FDA-PO-00099127          FDA-PO-00099153
    4412
                                                            Sittana El Mubarak
                  5/7/2015                                  Email from Yamamoto to S. Bennett re Theranos attaching         CMS054729                CMS054735
    4413
                                                            SA's most recent certification surveys
                  5/7/2015                                  Email from P. Keller to A. Gutierrez and K. Dyer re             CMS015996                CMS015996
    4414
                                                            Theranos
    4415         5/19/2015                                  Email re Lab rerun / M.E. results                               THPFM0005221060          THPFM0005221068
                 5/27/2015                                  Email from K. Fuller to Yamamoto re FOIA Request, CLIA          CMS028847                CMS028850
    4416                                                    Inquiry on CLIA Numbers 03D2077896 and 05D2025714
    4417
    4418         5/28/2015                                  Email from K. Fuller to Yamamoto re Theranos                    CMS017739                CMS017739
                 5/28/2015                                  Email from Penny Keller to Karen Dyer attaching 2015 05         CMS055771                CMS055776
    4419                                                    19 Letter from Theranos to SonoraQuest FINAL.pdf;
                                                            Theranos Comment_LDT Guidance.pdf
    4420         5/29/2015                                  email from Dan Florey to Daniel Young RE issue log              THPFM0001703374          THPFM0001703374
                 6/1/2015                                   Email from Peter Anderson to Jared Hutchings re Checking        SHTHER01584              SHTHER01584
    4421
                                                            in
                  6/3/2015                                  Email from Peter Anderson to Christian Holmes re Sutter         SHTHER00475              SHTHER00475
    4422
                                                            strategic partnership
                                                            Email from Pangarkar to Holmes and Balwani re HSV 1
    4423          6/3/2015                                                                                                  TS-0758974               TS-0758975
                                                            onsite
    4424
                  6/5/2015                                  Email from Carol Zeller to Penny Keller and Karen Dyer re CMS015546                      CMS015560
    4425
                                                            WSJ re laboratory testing


    4426          6/5/2015                                  Email from Joshi to Balwani, Young et al re Newark lab          SEC-USAO-EPROD-000428934 SEC-USAO-EPROD-000428936


    4427          6/5/2015                                  Email from Joshi to Balwani, Young et al re Newark lab          SEC-USAO-EPROD-000428937 SEC-USAO-EPROD-000428939


                                                                                         Page ‐ 200 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 203 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates         End Bates
  Number                                        Witness
                 6/11/2015                                  Email from K. Dyer to Penny Kelly and Penny Meyers re
    4428
                                                            Proficiency Testing Complaint
                 6/11/2015                                  Email from Karen Dyer to Penny Keller re Proficiency         CMS047996         CMS047998
    4429                                                    Testing Complaint, attaching Theranos article from
                                                            HealthCare Payer-FYI
                 6/12/2015                                  Outlook Meeting Reminder: Background call with Wall          CMS-DOJ-0013116   CMS-DOJ-0013116
    4430
                                                            Street Journal on Theranos inquiry
                 6/15/2015                                  Email from Yamamoto to D. McCallum re Can you look up        CMS017500         CMS017500
    4431
                                                            when next survey for
                 6/15/2015                                  Email from K. Dyer to Jay Tarantino re Theranos complaint-   CMS047975         CMS047975
    4432
                                                            call with Karen Fuller
    4433         6/15/2015                                  E-mail chain titled "Rerun and Call Back Request."           THPFM0000086640   THPFM0000086644
    4434         6/15/2015                                  E-mail chain titled "Rerun and Call Back Request."           THPFM0001353376   THPFM0001353382
    4435
    4436         6/18/2015                                  Email from Claire Kelly to D. Mosley re more dates           MOS00002518       MOS00002518
                 6/18/2015                                  Email from K. Fuller to Yamamoto re California Theranos      CMS028854         CMS028854
    4437
                                                            lab recert
    4438         6/19/2015                                  Email from Cindy Flacks to K. Dyer re Quick Thought          CMS015775         CMS015776
    4439
                 6/26/2015                                  Email from K. Fuller to Yamamoto re recertification survey CMS017752           CMS017752
    4440
                                                            visit
    4441         6/26/2015                                  Email from S. Bennett to K. Dyer re Theranos               CMS010534           CMS010534
    4442         6/26/2015                                  Email from K. Dyer to P. Keller re Time for a quick chat?  CMS056195           CMS056199
                 6/27/2015                                  Email from Theranos "lab support" to D. Mosley re Theranos MOS00001170         MOS00001177
    4443
                                                            Lab Report
                 6/28/2015                                  Email from Joan Etzell to Peter Anderson et al re          SHTHER00059         SHTHER00059
    4444
                                                            CONFIDNETIAL: Theranos options
                 6/29/2015                                  Email from S. Bennett to Yamamoto re Theranos complaint CMS014221              CMS014223
    4445
                                                            back in April 2014
    4446         6/29/2015                                  Theranos and WSJ Meeting Transcript                        THPFM0004461084     THPFM0004461176
                 6/30/2015                                  Email from C. Lias to S. Hojvat re Theranos : External
    4447
                                                            Controls for CLIA waiver designation
    4448
                  7/1/2015                                  Email From Daniel Edlin; To Meredith Dearborn; Subject:      THPFM0004515352   THPFM0004515359
    4449
                                                            Conference room Confirmation Wednesday 7/1
    4450
                  7/2/2015                                  Email From Roger Parloff; To: Elizabeth Holmes, Heather      THPFM0003063075
    4451
                                                            King, Daniel Edlin; Subject: query
                  7/3/2015                                  Email from L. Schnierer to L. Zuckerman re FDA               DIGNITY 001871    DIGNITY 001871
    4452
                                                            Announcement
                  7/6/2015                                  Email from Lauren Shaham to P. Keller et al re Theranos:     CMS-DOJ-0013117   CMS-DOJ-0013117
    4453
                                                            "Please see below from John at the Wall Street Journal."



                                                                                       Page ‐ 201 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 204 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                         Beg Bates               End Bates
  Number                                        Witness
                  7/7/2015                                  Email from K. Dyer to Jay Tarantino re Theranos: "I agree to CMS048035            CMS048038
    4454                                                    answering in writing and I can pull this into one document."

    4455          7/8/2015                                  Email from K. Dyer to P. Keller re 2567                   CMS048010               CMS048010
                 7/10/2015                                  Email from K. Dyer to Jay Tarantino re Reply to Theranos CMS047898                CMS047899
    4456
                                                            questions
                 7/13/2015                                  Email from Peter Anderson to Jared Hutchings re Sutter    SHTHER01610             SHTHER01610
    4457                                                    Investment in Theranos through Peer Venture Partners, LLC

                 7/15/2015                                  Email from S. Balwani to D. Young re CW150009 CLIA           THERDOJ-0001068
    4458
                                                            Waiver Granted Notification
                 7/15/2015                                  Email from Peter Anderson to Jared Hutchings re Sutter       SHTHER01624          SHTHER01626
    4459
                                                            Health
                 7/15/2015                                  Email From Meredith Dearborn; To: Heather King; Subject: THPFM0000883407          THPFM0000883408
    4460
                                                            Theranos
                                                            E-mail chain from Nishit Doshi to Daniel Young titled
    4461         7/17/2015                                                                                               THPFM0000094823      THPFM0000094824
                                                            "Normandy workflow"
    4462         7/17/2015                                  Attachment "Normandy_workflow_CTN2.vsdx"                     THPFM0000094825      THPFM0000094828
                 7/23/2015                                  Email from Jared Hutchings to Peter Anderson re Letter for SHTHER01641            SHTHER01644
    4463
                                                            Sutter Health
                 7/27/2015                                  Email from K. Dyer to P. Keller re Theranos: "Me thinks the CMS056133             CMS056133
    4464                                                    reporter is hitting close to home although the reporter has
                                                            misrepresented the info we gave him (surprise surprise)"
                 7/27/2015                                  Handwritten notes by Jared H with attached email from Jared SHTHER00048           SHTHER00049
    4465
                                                            Hutchings to Peter Anderson
                 7/28/2015                                  Email from Penny Keller to Susan Lyons re formal complaint CMS055875              CMS055876
    4466
                                                            from Theranos employee
                 7/28/2015                                  Wall Street Journal article by E. Holmes: "How to Usher In a
    4467                                                                                                                 TRANSCRIPTS-010794   TRANSCRIPTS-010797
                                                            New Era of Preventative Health Care"
                 7/28/2015                                  Email from Peter Anderson to Jared Hutchings re Follow up - SHTHER01654           SHTHER01657
    4468                                                    SPA, attaching DD Request List - Theranos Investment -
                                                            Short Form (12-03-14).docx
                 7/28/2015                                  Memo from Peter S. Anderson to Sutter Health Finance &       SHTHER00109          SHTHER00113
    4469                                                    Planning Committee re Peer Venture Partners Fund IV, LP
                                                            investment
    4470         7/28/2015                                  Note/email from Joan to Peter re potential investment        SHTHER00102          SHTHER00102
                 7/28/2015                                  Memo from Peter S. Anderson to Sutter Health Finance &       SHTHER02818          SHTHER02821
    4471                                                    Planning Committee re Peer Venture Partners Fund IV, LP
                                                            investment
                 7/29/2015                                  Email from Jay Tarantino to K. Dyer and P. Keller re         CMS056045            CMS056045
    4472
                                                            Theranos and CMS
                 7/29/2015                                  Email from Jon Keller to Peter Anderson (not) attaching FP SHTHER00103            SHTHER00104
    4473
                                                            Cover memo Theranos.docx


                                                                                       Page ‐ 202 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 205 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                            Beg Bates                End Bates
  Number                                        Witness
                 7/30/2015                                  Email from Stacey Hughes to J. Shuren re Theranos and           FDA-0021531              FDA-0021532
    4474
                                                            LDTs
    4475          8/1/2015                                  Transaction Report- 08/01/2015`10/31/2016                       ABRAMS-000008            ABRAMS-000162
    4476          8/3/2015                                  Email from Jared Hutchings to Peter Anderson re Follow up       SHTHER01592              SHTHER01593
                  8/4/2015                                  Email from K. Dyer to Yamamoto re Theranos - Possible           CMS011014                CMS011015
    4477
                                                            legal issues?
    4478          8/6/2015                                  Email from S. Bennett to Yamamoto re Theranos                   CMS013583                CMS013583
                  8/7/2015                                  Email from Peter Anderson to Jared Hutchings, cc to             SHTHER01665              SHTHER01667
                                                            Elizabeth Holmes re CONFIDENTIAL: Sutter Board
    4479
                                                            Approved $SOM investment pending a little more diligence
                                                            (NOT FOR PUBLICATION)
                  8/9/2015                                  Email from Peter Anderson to Jeff Gerard et al re               SHTHER00031              SHTHER00032
    4480                                                    CONFIDENTIAL Theranos Update - to be shared on a need
                                                            to know basis inside SH under NDA
    4481
                 8/11/2015                                  Email from A. Gutierrez to J. Shuren re Theranos: "They         FDA-PO-00164325          FDA-PO-00164326
                                                            may be able to hide some of the things WJS had leads to,
    4482
                                                            hard to clean up what they have sent us and the development
                                                            record without leaving traces though."
                 8/12/2015                                  Email from Alberto Gutierrez to Yung Chan et al re              GUTIERREZ-EMAIL-001876
    4483
                                                            Instruments/reagents Theranos has modified to run as LDTs
                 8/13/2015                                  Email from Yung Chan to C. Lias re Follow up with
    4484                                                                                                                    SEC-FDA-E-0004444        SEC-FDA-E-0004445
                                                            background information and response for capillary tubes
                 8/14/2015                                  Email from I. Pilcher to Ileana Elder and C. Lias re Theranos   SEC-FDA-E-0004417
    4485
                                                            Inspection assignment
    4486
    4487         8/19/2015                                  E-mail titled "prep for audit."                                 TS-1127532               TS-1127533
    4488
    4489
                 8/25/2015                                  Mary Hole's handwritten notes from inspection of Theranos'
    4490                                                                                                                    USAO-005453              USAO-005494
                                                            Newark facility
                 8/25/2015                                  Email from S. Beck to C. Lias et al re Tehran's (sic) Newark
    4491                                                                                                                    Gutierrez-Email-001396   Gutierrez-Email-001397
                                                            site
                 8/25/2015                                  S. Beck's handwritten notes from inspection of Theranos'
    4492                                                                                                                    BECK-000001              BECK-000089
                                                            Newark facility
    4493         8/25/2015                                  Email from P. Keller to K. Dyer re Phoenix lab                  CMS056050                CMS056051
                 8/25/2015                                  Email from John Cullen to Jared Hutchings, cc to Peter          SHTHER00427              SHTHER00427
    4494
                                                            Anderson and Megan Watkins re Theranos meetings
    4495         8/25/2015                                  Establishment Inspection Report                                 US-FDA-0024046           US-FDA-0024093
    4496         8/25/2015                                  FDA observation report of facility inspection                   THPFM0002376499          THPFM0002376505
                 8/27/2015                                  Email from     A.E. to Geno Zawrotny re SharesPost -            USAO-SEC-0004973         USAO-SEC-0004975
    4497
                                                            Response to selling your shares of Theranos                     (SPST_SF_4030_0036030)   (SPST_SF_4030_0036032)



                                                                                          Page ‐ 203 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 206 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                  End Bates
  Number                                        Witness
                 8/27/2015                                  Email from Gayle Movold to Peter Anderson re                SHTHER00073                SHTHER00077
    4498                                                    THERANOS Diligence tomorrow (not) attaching 8-27-15 D
                                                            Diligence.docx
    4499         8/28/2015                                  JE Theranos notes from meeting 08/28/2015                   SHTHER00100                SHTHER00101
                 8/28/2015                                  Email From Redacted To: Theranos; Subject:                  THPFM0005249329
    4500
                                                            Inaccurate Results
                 8/31/2015                                  Email from A. Gutierrez to Yung Chan et al re Theranos
    4501                                                                                                                Gutierrez-Email-001143     Gutierrez-Email-001144
                                                            inspection summary from Newark on 8/28/15 (Friday)
                 8/31/2015                                  Email from Ted Matson to Peter Anderson re Theranos Visit   SHTHER02296                SHTHER02308
    4502                                                    Experience - UPDATED, attaching Theranos Visit
                                                            Experience 082815 v2 UPDATED.docx
    4503         8/31/2015                                  Handwritten notes re Theranos prep call                     SHTHER00018                SHTHER00019
                  9/1/2015                                  Email from Peter Anderson of Sutter health to Elizabeth     THPFM0000268641            THPFM0000268642
    4504
                                                            Holmes re Site visit
    4505
                  9/2/2015                                  Email from M. Hole to M. Walburger et al re FYI - Theranos
    4506                                                                                                               SEC-FDA-E-0015474       SEC-FDA-E-0015505
                                                            Objections to Inspections
                  9/2/2015                                  Email From Tina Lin; To: Carisa Bianchi; Subject: Flagged SEC-USAO-EPROD-000879453 SEC-USAO-EPROD-0008794534
    4507                                                    Facebook Post                                              (THPFM0000496563)       (THPFM0000496564)

                  9/3/2015                                  email from Heather King to John Carreyrous of DowJones re   THPFM0000875055            THPFM0000875060
    4508
                                                            Theranos CLSI
    4509          9/5/2015                                  E-mail chain titled "Physician's concern over PT result."   THPFM0000283597            THPFM0000283599
                  9/9/2015                                  Email from M. Hole to I. Pilcherand Seema Singh re no
    4510                                                                                                                SEC-FDA-E-0004251          SEC-FDA-E0004253
                                                            510(k)
                 9/10/2015                                  Email from A.E. n to Geno Zawrotny re Theranos              USAO-SEC-0004976           USAO-SEC-0004978
    4511
                                                                                                                        (SPST_SF_4030_0036277)     (SPST_SF_4030_0036279)
    4512
                 9/11/2015                                  IRS Forms 8879-C and Form 1120 for Theranos for YE          SEC-MOSSADAMS-E-0000705 SEC-MOSSADAMS-E-0000811
    4513
                                                            2014, signed by Moss Adams
    4514
                 9/13/2015                                  Email from J. Shuren to Lauren Silvis re Theranos: "I'm        FDA-PO-00148292         FDA-PO-00148292
    4515                                                    happy to take a look at it when you think it's in good shape."

    4516
    4517
    4518
                 9/14/2015                                  IRS Form 8879-C for Theranos for YE 2014                    SEC-MOSSADAMS-E-0003297 SEC-MOSSADAMS-E-0003297
    4519
                 9/14/2015                                  Fosque email to Balwani attaching Appendix B_MDF            SEC-USAO-EPROD-003083555
    4520
                                                            Comments.docs & Final log of Complaints and IRQs
                 9/15/2015                                  Email from D. Yam to Manish Goyal and Arun Mantena          SEC-USAO2-EPROD-000062449 SEC-USAO2-EPROD-000062453
    4521                                                    (Aranca) re Theranos 409A_May_01 2015 Valuation Note        (SEC-ARANCA-E-0000943)    (SEC-ARANCA-E-0000948)


                                                                                       Page ‐ 204 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 207 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                              Beg Bates                  End Bates
  Number                                        Witness
    4522         9/15/2015                                  Email from S. Balwani to E. Holmes                                TS-1076003                 TS-1076003
    4523         9/16/2015                                  FDA Form 483 re Theranos inspection 8/25/15 - 9/16/15             US-FDA-0002508             US-FDA-0002513
                 9/16/2015                                  Email From Maximillian Fosque; To Daniel Young; Subject:          SEC-USAO-EPROD-001355975   SEC-USAO-EPROD-001355975
    4524                                                    reflection on my first experience with Theranos                   (THPFM0000973090)          (THPFM0000973092)

                 9/20/2015                                  Fosque email to Young re 3 Documents                              SEC-USAO-EPROD-003217271
    4525
                 9/21/2015                                  Email from Jared Hutchings to Peter Anderson re Sutter I          SHTHER00434                SHTHER00434
    4526
                                                            Theranos re Elizabeth Holmes on cover of Inc. magazine
                 9/21/2015                                  Balwani email to Fosque, Saksena, cc Young, re FW: 3              SEC-USAO-EPROD-004925827
    4527
                                                            documents
    4528         9/22/2015                                  PowerPoint titled "CLIA Laboratory Overview."                     SEC-USAO-EPROD-000407209
    4529         9/23/2015                                  Email from Yamamoto to V. Estes re New Waived Test                CMS009987                  CMS009988
    4530
    4531
                 9/23/2015                                  Email from K. Dyer to A. Gutierrez re Cleveland Clinic and        CMS048744                  CMS048745
    4532
                                                            Theranos
    4533         9/23/2015                                  Letter Given to CMS by Sunny Balwani                              US-REPORTS-0023789         US-REPORTS-0023789
                 9/23/2015                                  Theranos - Commercial Information Exempt from                     TS-0484523                 TS-0484523
    4534
                                                            Disclosure Under the Freedom of Information Act
    4535         9/23/2015                                  email communications regarding Edison 3.5 validation data         TS-1148890                 TS-1148895
                 9/23/2015                                  email communications between Curtis Schneider and Paul            THPFM0001762618            THPFM0001762618
    4536
                                                            Patel RE Validation Report Review
    4537         9/23/2015                                  E-mail chain titled "list of elisa assays."                       THPFM0002422853            THPFM0002422855
    4538         9/23/2015                                  Document attached to Beg Bates THPFM0002422853                    THPFM0002422856
                 9/24/2015                                  Email from Peter Anderson to Christian Holmes re Follow           SHTHER00511                SHTHER00513
                                                            up from Sutter Health, attaching Theranos partnership
    4539
                                                            _09.25.15_ Questions.pdf; Morning Draw Acute Care TAT
                                                            test xlsx
                                                            E-mail chain titled "sorry I am running late. Lets meet at 6 if
    4540         9/27/2015                                                                                                    THPFM0000268609            THPFM0000268619
                                                            we can."
    4541         9/28/2015                                  E-mail chain titled "uploading video to twitter."                 HM-029830                  HM-029831
    4542         9/28/2015                                  Screenshot of     E.G.                                            HM-029832
                                                            Food and Drug Administration Establishment Inspection
    4543         9/29/2015                                                                                                    US-FDA-0035508             US-FDA-0037188
                                                            Report
                 10/5/2015                                  Email from S. Bennett to Yamamoto re Requested Survey             CMS009932                  CMS009933
    4544
                                                            Documents
    4545         10/7/2015                                  Theranos Response to FDA Form 483 (Newark, CA)                    US-FDA-0025540             US-FDA-0026567
    4546         10/7/2015                                  Email from K. Dyer to Jay Tarantino re FYI                        CMS048498                  CMS048498
    4547         10/7/2015                                  Theranos Response to FDA 483 (Palo Alto, CA)                      TS-1068300                 TS-1068317
    4548         10/7/2015                                  Theranos Response to FDA 483 (Newark, CA)                         TS-1068274                 TS-1068299
                 10/9/2015                                  email from Peter Anderson to Jared Hutchings RE Sutter            SEC-TX-000000925           SEC-TX-000000925
    4549
                                                            Health Partnership

                                                                                          Page ‐ 205 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 208 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                        Description                       Beg Bates                 End Bates
  Number                                        Witness
                10/12/2015                                  Email from C. Grimes to D. Mosley re SharesPost Follow Up MOS00002417            MOS00002417
    4550
                                                            - Theranos
                10/16/2015                                  Email from S. Bennett to K. Fuller and G. Yamamoto re       CMS013971            CMS013972
    4551
                                                            Theranos article follow up
                10/16/2015                                  Washington Post article: "A comprehensive guide to
    4552                                                                                                                TRANSCRIPTS-006663   TRANSCRIPTS-006674
                                                            Theranos' troubles and what ii means for you"
                10/17/2015                                  Email From: Elizabeth Holmes; Subject: Statement from       PFM-DEPO-00011002    PFM-DEPO-00011005
    4553
                                                            Theranos, 10/16/15
                10/19/2015                                  Email from I. Pilcher to M. Musser re Another Theranos
    4554                                                                                                                SEC-FDA-E-0004350    SEC-FDA-E0004358
                                                            article in WSJ this morning
                10/19/2015                                  Email from Jay Tarantino to K. Dyer re link to Washington CMS015640              CMS015640
    4555
                                                            Post article on Theranos
                10/20/2015                                  Email from I. Pilcher to M. Musser re Theranos Palo Alto    SEC-FDA-E-0004219
    4556
                                                            Inspection
    4557        10/20/2015                                  Email from Jay Tarantino to K. Dyer re Request for you      CMS016306            CMS016307
                10/20/2015                                  Email from A. Gutierrez to K. Dyer re "Do you have time for CMS008888            CMS008888
    4558
                                                            a call today?"
                10/22/2015                                  Email from K. Fuller to S. Bennett re Can I get a CMS       CMS008694            CMS008695
    4559
                                                            comment
                10/22/2015                                  Email from Jay Tarantino to Lauren Shaham re WSJ article : CMS016289             CMS016290
    4560
                                                            Theranos CEO: Company Is in a 'Pause Period'
                10/22/2015                                  Email from K. Dyer to Redacted @comcast net re Can I get a CMS048463             CMS048463
    4561
                                                            CMS comment
                10/23/2015                                  Financial Times article: Theranos blood labs under fresh    CMS009159            CMS009165
    4562
                                                            scrutiny on staffing and quality
                10/23/2015                                  Email from K. Dyer to Judy Yost re The Wall Street Journal: CMS048658            CMS048658
    4563
                                                            Theranos CEO: Company Is in a 'Pause Period'
                                                            E-mail chain titled "Your Company Nees to Get its Act
    4564        10/24/2015                                                                                              THPFM0001344056      THPFM0001344057
                                                            Together."
                10/26/2015                                  Email from S. Chickering to Yamamoto re Media inquiry       CMS029583            CMS029585
    4565
                                                            (The Verge)
                10/26/2015                                  Email from S. Chickering to Yamamoto re Media inquiry       CMS029587            CMS029590
    4566
                                                            (The Verge)
                10/26/2015                                  Email from Peter Anderson to Christian Holmes re            SHTHER00405          SHTHER00406
    4567
                                                            connecting on open questions
                10/26/2015                                  Email From Gary Roughead; Subject: Draft board Statement PFM-DEPO-00011015       PFM-DEPO-00011016
    4568
                                                            for Release
                10/26/2015                                  Email From Redacted @wellsfargo.com; Subject: Draft         PFM-DEPO-00011017
    4569
                                                            Board Statement for Release
                10/27/2015                                  Email from K. Fuller to Yamamoto re Theranos - Reporter CMS009202                CMS009204
    4570
                                                            Inquiry - question
    4571        10/28/2015                                  Email from I. Pilcher to Karen Dyer re Theranos 483s        SEC-FDA-E-0004509
                10/28/2015                                  Email From: Maximillian Fosque; To: Christian Holmes;       THPFM0000018472
    4572
                                                            Subject: PT/INR messaging

                                                                                      Page ‐ 206 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 209 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                   End Bates
  Number                                        Witness
                10/28/2015                                  Email From Jim Mattis; To: Elizabeth Holmes; Subject:       THER-0325204                THER-0325206
    4573
                                                            Theranos
                10/29/2015                                  Email From Sam Nunn; To William J. Perry; Subject: Re:      SEC-USAO-EPROD-000066325 SEC-USAO-EPROD-000066333
    4574
                                                            Call re: Draft Board Statement for Release
                10/30/2015                                  Email From Sunny Balwani;l To: William j. Perry; Subject:   PFM-DEPO-00011080           PFM-DEPO-00011087
    4575
                                                            RE: Call re: Draft Board Statement for Release
                 11/1/2015                                  Email from Theranos to Shareholder RE recent Wall Street    SEC-USAO-EPROD-000008219 SEC-USAO-EPROD-000008258
                                                            Journal                                                     (KOVACEVICH_THERANOS_0 (KOVACEVICH_THERANOS_0
    4576
                                                                                                                        000451)                  000490)

                 11/2/2015                                  Email From: William J. Perry; To: Jim Mattis; Subject: Re: PFM-DEPO-00011088            PFM-DEPO-000110892
    4577
                                                            For our shareholders
                 11/2/2015                                  Email from William J. Perry to Elizabeth Holmes re: For our US-REPORTS-0020601          US-REPORTS-0020605
    4578
                                                            shareholders
                 11/3/2015                                  Email from Yamamoto to K. Fuller re CMS Complaint:          CMS013897                   CMS013901
    4579
                                                            Theranos Inc.
                 11/4/2015                                  Email from Jay Tarantino to K. Dyer re possibility for      CMS016092                   CMS016093
    4580
                                                            tonight
                 11/5/2015                                  Email From Elizabeth Holmes; To: William j. Perry,          PFM-DEPO-00011098           PFM-DEPO-00011005
    4581
                                                            Subject:RE: For our shareholders
    4582         11/5/2015                                  Email from Lin to Young re assay timeline                   SEC-USAO-EPROD-002681367 SEC-USAO-EPROD-002681380
                 11/9/2015                                  Email from Peter Anderson to Jared Hutchings re Sutter      SHTHER01825                 SHTHER01825
    4583
                                                            Health Partnership
    4584         11/9/2015                                  WAG Binder "Theranos Documents"                             WAG-TH-DOJ-00028056         WAG-TH-DOJ-00028493
                11/10/2015                                  Email from Peter Anderson to Christian Holmes re Sutter     SHTHER01823                 SHTHER01824
    4585
                                                            Health Strategic Partnership
                11/10/2015                                  Email from Bob Gordon to Heather king RE: questions re      SWYSEC_000002575            SWYSEC_000002576
    4586
                                                            Safeway partnership [redacted]
    4587        11/12/2015                                  Email from Yamamoto to S. Balwani re update                 CMS009904                   CMS009904
                11/16/2015                                  Letter from Henry Kissinger; To: Elizabeth Holmes           SEC-USAO2-EPROD-000009903   SEC-USAO2-EPROD-000009943
    4588
                                                                                                                        (HAK00000498)               (HAK00000499)
                11/19/2015                                  Email from K. Fuller to V. Uttchin re Additional Theranos   CMS009211                   CMS009215
    4589
                                                            Documentation
    4590
                11/23/2015                                  Email From Elena Scheer To: Lauren Tsugawa; Subject:        SEC-USAO-EPROD-000877524 SEC-USAO-EPROD-0008775247
    4591                                                    estradiol value                                             (THPFM0000494634)        (THPFM0000494637)

                11/24/2015                                  Email From: Customer Support To: Micah Nies; Subject: Re: SEC-USAO-EPROD-001283843 SEC-USAO-EPROD-001283844
    4592                                                      S.A. , Account 288970                                   (THPFM0000900958)        (THPFM0000900959)

                11/24/2015                                  Email From Tina Lin; To: Sunny Balwani; Subject:Re:         SEC-USAO-EPROD-000877519 SEC-USAO-EPROD-0008775121
    4593                                                    estradiol value                                             (THPFM0000494629)        (THPFM0000494631)


                                                                                        Page ‐ 207 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 210 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                  End Bates
  Number                                        Witness
                11/24/2015                                  Email From: Lauren Tsugawa; To: Sunny Balwani; Subject: SEC-USAO-EPROD-000772753 SEC-USAO-EPROD-0007727536
    4594                                                    RE: estradiol value                                     (THPFM0000389863)        (THPFM0000389866)

                                                            Email from Lin to Holmes and Balwani re Summary for
    4595        11/24/2015                                                                                               THPFM0002364826            THPFM0002364834
                                                            Vitamin B12
    4596        11/24/2015                                  Attachment to Email re Vitamin B12                           SEC-USAO-EPROD-002747720
    4597
    4598
                 12/4/2015                                  Email from K. Dyer to Jay Tarantino re Media Heads Up:       CMS048730                  CMS048731
    4599
                                                            Theranos Complaint Survey and Wall Street Journal
                 12/8/2015                                  Email from S. Bennett to T. Hamilton, cc to Yamamoto re      CMS017413                  CMS017413
    4600
                                                            Nice job!
                                                            Email from Heather King to Holmes re compliance
    4601        12/30/2015                                                                                               THPFM0004679732            THPFM0004679736
                                                            documents
                12/31/2015                                  Aranca report on the FMV of Theranos common stock as of      SEC-ARANCA-E-0000435       SEC-ARANCA-E-0000530
    4602
                                                            12/15/14
                                                            E-mail chain from Claudia D'Arcangelo to eahoffice titled
    4603          1/8/2016                                                                                               THPFM0000556435            THPFM0000556437
                                                            "Dr. Toby Cosgrove - meeting with Elizabeth Holmes"
                                                            Theranos Technology Demonstration Report for Delos
    4604          1/9/2016                                                                                               THPFM0003773071            THPFM0003773075
                                                            Cosgrove
                                                            E-mail chain from Tina Line to Daniel Young titled "VIP
    4605         1/10/2016                                                                                               THPFM0000349551            THPFM0000349560
                                                            Demo on Saturday"

                                                            E-mail chain from Anam Khan to Tina Lin titled "VIP Demo
    4606         1/10/2016                                                                                           THPFM0003773063                THPFM0003773070
                                                            on Saturday"
                                                            E-mail sent from Dan Edlin to Elizabeth Holmes titled
    4607         1/10/2016                                  "email body to Toby - please let me know if you'd make any   TS-0806941
                                                            edits"
                                                            E-mail chain from Tina Line to Sunny Balwani titled "VIP
    4608         1/10/2016                                                                                               THPFM0000515147            THPFM0000515154
                                                            Demo on Saturday"
                                                            E-mail chain from Anam Khan to Maximillian Fosque titled
    4609         1/11/2016                                                                                               THPFM0000470256            THPFM0000470264
                                                            "VIP Demo on Saturday"
    4610         1/12/2016                                  FDA Inspection Report                                        THER-0401456               THER-0401491
                 1/14/2016                                  Email from K. Dyer to Redacted @comcast net re Theranos      CMS048502                  CMS048502
    4611
                                                            2567
    4612         1/14/2016                                  Theranos Form 2567 for Newark inspection                     CMS048503                CMS048623
                 1/20/2016                                  Notes from call with Henry Kissinger and Elizabeth Holmes    SEC-USAO-EPROD-000070646 SEC-USAO-EPROD-000070646
    4613
                                                                                                                         (HAK00000471)            (HAK00000481)
    4614
                 1/22/2016                                  Email from K. Fuller to S. Chickering re Theranos FAQ        CMS020641                  CMS020643
    4615
                                                            Final Draft Iss
    4616         1/22/2016                                  Email from S. Bennett to Yamamoto re Theranos Info           CMS014295                  CMS014296
    4617         1/22/2016                                  WAG Binder "Theranos Documents"                              WAG-TH-DOJ-00030929        WAG-TH-DOJ-00030968

                                                                                        Page ‐ 208 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 211 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                      End Bates
  Number                                        Witness
                 1/25/2016                                  Email from Yamamoto to K. Dyer attaching Theranos Inc         CMS010806                      CMS010931
    4618
                                                            Survey Report and Cover Letter 01-25-2016.pdf
                 1/25/2016                                  Email from K. Dyer to Jay Tarantino and S. Bennett re         CMS042473                      CMS042480
                                                            [MARKETING EMAIL]Morning Consult Health: Water
    4619
                                                            Crisis in Flint, Mich. Upends Trust in Government; Report
                                                            Citing Problems at Theranos Labs Expected Soon
                 1/25/2016                                  Letter from Dept of Health and Human Services RE              THER-0534383                   THER-0534507
    4620
                                                            Condition Level Deficiencies-Immediate Jeopardy
                                                            CMS letter titled "Condition Level Deficiencies - Immediate
    4621         1/25/2016                                                                                                TS-0917883                     TS-0918007
                                                            Jeopardy."
                 1/26/2016                                  Email from K. Dyer to Jay Tarantino re Updated Theranos       CMS042507                      CMS042507
    4622
                                                            FAQs and Briefing document
                 1/26/2016                                  Email from Jay Tarantino to K. Fuller re Comment on poc       CMS038835                      CMS038838
    4623
                                                            vs. aoc
                 2/12/2016                                  Theranos response letter to CMS Statement of Deficiencies     CMS002811                      CMS001466
    4624
                                                            received 1/26/16
                 2/12/2016                                  Email from J. Yost to K. Dyer re The Wall Street Journal:     CMS046402                      CMS046402
    4625
                                                            Walgreens Threatens to End Theranos Agreement
                 2/25/2016                                  Engagement letter #2 from Double-Helix to Jessica Richman     US-REPORTS-0025232             US-REPORTS-0025233
    4626
                 3/15/2016                                  Email from Laura Koontz re Gray Sheet: Shuren Q&A re:         FDA-PO-00104432                FDA-PO-00104434
    4627
                                                            LDTs, PMI
                 3/15/2016                                  Letter from Jennifer Hanson (Market Access Manager for        THPFM0005548324                THPFM0005548325
    4628
                                                            Theranos)
    4629         3/18/2016                                  CMS letter re Proposed Sanctions                              CMS011787                      CMS011831
                 3/18/2016                                  Email from Jay Tarantino to K. Dyer re Theranos draft QA      CMS039587                      CMS039588
    4630
                                                            03-18-16
    4631         3/28/2016                                      A.M.        Theranos test Results                         CMS-DOJ-0208226                CMS-DOJ-0208227
    4632
    4633          4/1/2016                                  Testimony Subpoena issued to Peter Anderson                   SEC-SUBPOENAS-000359           SEC-SUBPOENAS-000366
                  4/1/2016                                  Theranos letter to: Ms. Karen Fuller; Re: Update Response     THER-0534700                   THER-0534792
    4634
                                                            of Theranos, Inc. to the March 18, 2016 Letter…
    4635          4/1/2016                                  CDPH Bill etc. to Das                                         THPFM0004011502                THPFM0004011511
    4636         4/18/2016                                  Ana Quitana (BDV) email to Chris Lucas 2016 10 10             SEC-USAO-EPROD-000097807 SEC-USAO-EPROD-000097809
                 4/19/2016                                  email from Heather King to Christian Holmes re 4.18.16        SWYSEC_000002613               SWYSEC_000002614
    4637
                                                            Customer Email to Shareholders
                 4/27/2016                                  Theranos notes.pdf (handwritten notes)                        USAO-SEC-0002469               USAO-SEC-0002473
    4638                                                                                                                  (PFM-SEC v. Balwani-0005619)   (PFM-SEC v. Balwani-0005623)

                 4/27/2016                                  Typed notes from "Theranos meeting W/ Elizabeth and           USAO-SEC-0002474               USAO-SEC-0002477
    4639                                                    Sunny"                                                        (PFM-SEC v. Balwani-0005601)   (PFM-SEC v. Balwani-0005604)



                                                                                        Page ‐ 209 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 212 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                                                            Email from Ramamurthy to Masson re Newark CLIA team -
    4640          5/6/2016                                                                                          THPFM0005579464          THPFM0005579470
                                                            personnel decisions
                 5/11/2016                                  Email From Daniel Edlin; To: Christian Holmes; Subject: SEC-USAO-EPROD-000716959 SEC-USAO-EPROD-000716959
    4641                                                    RE: Reflection on my first experience with Theranos.    (THPFM0000334069)        (THPFM00003340671)

                 5/25/2016                                  Wall Street Journal article: "Craving growth, Walgreens     SEC-USAO-EPROD-002595853 SEC-USAO-EPROD-002595859
    4642                                                    dismissed its doubts about Theranos" By Christopher         (THPFM0002212972)        (THPFM0002212978)
                                                            Weaver and John Carreyrou
    4643         5/27/2016                                  Comprehensive Panel (STD Panel/Sexual Health)               KR-000008                KR-000057
                  7/1/2016                                  Email from Ken Stineman to Jessica Richmnan and             US-REPORTS-0025235       US-REPORTS-0025237
    4644
                                                            Alexandra Carmichael
    4645          7/8/2016                                  Testimony Subpoena issued to Wade Miquelon                  SEC-SUBPOENAS-001001     SEC-SUBPOENAS-001008
                  7/8/2016                                  Agreement Terminating Master Purchase Agreement and         THPFM0003022508          THPFM0003022516
    4646
                                                            Releasing Claims between Safeway and Theranos
                  7/9/2016                                  Email from Bob Gordon to Heather king re Theranos -         SWYSEC_000002684         SWYSEC_000002693
    4647
                                                            Termination Agreement with attachment
                 7/14/2016                                  Email from K. Dyer to Yamamoto re Theranos Arizona          CMS016807                CMS016809
    4648
                                                            Complaint
    4649
    4650          8/1/2016                                  Validation, Verification, and Testing Results re: uBiome    US-REPORTS-0025239       US-REPORTS-0025243
    4651
    4652         8/12/2016                                  Email from J. Carreyrou to Yamamoto re book project         CMS028989                CMS028989
    4653         8/13/2016                                  Email from to Yamamoto re Theranos Boxes                    CMS044911                CMS044911
                 8/13/2016                                  Email from to Yamamoto re I'm working in a different part   CMS029560                CMS029560
    4654                                                    of CO for my Theranos review. If you need me, call me on
                                                            my cell at 443.995.5577 or send me an email
                 8/14/2016                                  Email from _______ to Yamamoto re Faxed Complaint           CMS020624                CMS020624
    4655
                                                            (Theranos-AZ)
    4656         8/14/2016                                  Software validation- CLIA Report Generation Verification    US-REPORTS-0025245       US-REPORTS-0025290
    4657         8/25/2016                                  Validation, Verification, and Testing Plan re: uBiome       US-REPORTS-0025292       US-REPORTS-0025305
                  9/6/2016                                  Subpoena Letter from SEC to Christopher Davies and
    4658                                                                                                                FBI-0001299              FBI-0001319
                                                            Thomas Strickland
    4659         9/14/2016                                  IRS Form 8879-C for Theranos for YE 2015                    MA - 00000655            MA - 00000655
                 9/14/2016                                  IRS Forms 8879-C and Form 1120 for Theranos for YE          MA - 00000079.0001       MA - 00000079.0116
    4660
                                                            2015, signed by Moss Adams
                 9/15/2016                                  email from Jeffrey Blickman to Maximillian Fosque re        THPFM0002519603          THPFM0002519605
    4661
                                                            Theranos Anonymous Complaint
                 10/5/2016                                  Email from Jessica Richman to Donna Hongo and Molly         US-REPORTS-0025312       US-REPORTS-0025313
    4662
                                                            Ryan re: Checking In re: Lab Director Schedule
    4663         10/5/2016                                  Email from Holmes to CMS attaching letter                   THPFM0002405143          THPFM0002405145
    4664         10/5/2016                                  E-mail from Elizabeth Holmes to CMS                         THPFM0002377349          THPFM0002377350
                                                            Letter Holmes to CMS discontinuing clinical laboratory
    4665         10/5/2016                                                                                              THPFM0002377349          THPFM0002377350
                                                            operation


                                                                                        Page ‐ 210 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 213 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                            Description                               Beg Bates                End Bates
  Number                                        Witness
                 10/10/2016                                 Stipulation and Proposed Order of Dismissal [C.A. No.       TS-0959233                      TS-0959237
    4666                                                    12816-VCL]; Filed in the Court of Chancery of the State of
                                                            Delaware
                 10/10/2016                                 Stipulation and Proposed Order of Dismissal [C.A. No. 2017- TS-0959239                      TS-0959241
    4667                                                    0262 JTL]; Filed in the Court of Chancery of the State of
                                                            Delaware
                                                            Letter from CMS to Holmes re Request for Clarification to
    4668        10/12/2016                                                                                              CMS-DOJ-0240251                 CMS-DOJ-0240253
                                                            October 5, 2016 Letter
                10/14/2016                                  Email from Yamamoto to D. Barbeau attaching Request for CMS029057                           CMS029101
    4669
                                                            AoC Letter and SoD 10-14-2017.pdf
    4670
    4671
                10/21/2016                                  Email from D. Wright to Regina Van Brakle re Call on  CMS027467                             CMS027467
    4672
                                                            Theranos ...
                 10/24/2016                                 Letter from Kingshuk Das to Donna McCallum of CA Dept THPFM0005754133                       THPFM0005754143
    4673
                                                            of Public Health re relinguishes CLIA Certificate
    4674
                 10/27/2016                                 Email from Adam Rosendorff to Molly Ryan and Jessica re: US-REPORTS-0025309                 US-REPORTS-0025310
    4675
                                                            Ubiome_Resignation
    4676
                11/23/2016                                  Email From Katherine Matthews; To: Sheila Enright;                 SEC-USAO-EPROD-000070661 SEC-USAO-EPROD-000070670
    4677
                                                            Subject: FW: For our shareholders                                  (HAK00000486)            (HAK00000495)
    4678        11/29/2016                                  CMS letter to Theranos re PROPOSED SANCTIONS                       CMS002467                CMS002474
    4679
                12/12/2016                                  Theranos responses and objections to Plaintiffs' First Set of      SEC-PRM-E-0003430        SEC-PRM-E-0003566
    4680
                                                            Interrogatories (PFM lawsuit, C.A. No. 12816-VCL)
    4681
    4682
    4683        12/12/2016                                  Balwani' s Interrogatory Responses from PFM Litigation             PFM-ROGS-00000001        PFM-ROGS-00000039
                12/23/2016                                  Email from L. Peterson to E. Holmes re getting the C2 group        USAO-SEC-0001419         USAO-SEC-0001419
    4684
                                                            together                                                           (MOS00001407)            (MOS00001407)
    4685         12/29/2016                                 Theranos, Inc. Settlement Agreement                                TS-0475901               TS-0475906
                 1/21/2017                                  Email from M. Tubergen to           Redacted          .com re      USAO-SEC-0001420         USAO-SEC-00014123
    4686
                                                            Cravath letter                                                     (Dynasty004978)          (Dynasty004981)
                 1/26/2017                                  Protective Order re: In re Arizona Theranos, Inc., Litigation;     US-REPORTS-0019673       US-REPORTS-0019682
    4687
                                                            No. 2:16-cv-2138
                 1/30/2017                                  Defendant Theranos, Inc.'s Responses and Objections to             SEC-PRM-E-0003334        SEC-PRM-E-0003397
    4688
                                                            Plaintiffs' Second Set of Interrogatories
                 1/31/2017                                  Theranos supplemental responses and objections to                  SEC-PRM-E-0005120;       SEC-PRM-E-0005182;
    4689                                                    Plaintiffs' First Set of Interrogatories, with attached Exhibits   SEC-PRM-E-0000694;       SEC-PRM-E-0000939
                                                            A-K (PFM lawsuit, C.A. No. 12816-VCL)
    4690
    4691         3/17/2017                                  FDA notes from interview with Ian Pilcher                          Agent_Notes-000409       Agent_Notes-000413
    4692         3/24/2017                                  Videotaped Deposition: Admiral Gary Roughead                       PFM-DEPO-00010593        PFM-DEPO-00010785

                                                                                          Page ‐ 211 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 214 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates               End Bates
  Number                                        Witness
    4693          4/1/2017                                  IncRev Corp Invoice#400; billed to Theranos                  TheranosABC00040289     TheranosABC00040289
                  4/4/2017                                  Videotaped Deposition : Partner Investments vs. Theranos -   PFM-DEPO-00014157       PFM-DEPO-00014227
    4694
                                                            The Honorable George P. Shultz
    4695          4/4/2017                                  signed Statement of Work btwn Increv Corp and Theranos       TheranosABC00041580     TheranosABC00041581
    4696         4/17/2017                                  Arizona v. Theranos Consent Decree                           TS-0936133              TS-0936139
                 4/25/2017                                  uBiome Internal memorandum from SusanZneimer, PhD to         US-REPORTS-0025307      US-REPORTS-0025307
    4697
                                                            Clinical Laboratory and Quality
    4698         4/26/2017                                  Videotaped Deposition of Nimesh Jhaveri                      PFM-DEPO-00018573       PFM-DEPO-00018803
    4699         4/29/2017                                  Settlement Agreement                                         TS-0959196              TS-0959231
                 4/29/2017                                  WSGR letter in connection with that certain settlement       TS-0959257              TS-0959258
    4700
                                                            agreement
    4701         4/29/2017                                  Notice of Conversion of Preferred Stock                      TS-0959260              TS-0959262
                 4/29/2017                                  Theranos, Inc. Assignment Separate from Certificate and      TS-0959264              TS-0959264
    4702
                                                            Stock Power
    4703         4/29/2017                                  Joinder to Settlement Agreement                              TS-0959266              TS-0959268
    4704          5/1/2017                                  Promissory Note ($7500000.00)                                TS-0959243              TS-0959244
    4705          5/1/2017                                  Theranos, Inc. Investment Representation Statement           TS-0959246              TS-0959249
    4706
    4707         6/19/2017                                  FBI 302- Henry Kissinger                                     US-REPORTS-0005021      US-REPORTS-0005027
    4708         6/22/2017                                  SEC Memorandum of Interview - Sunil Dhawan                   US-REPORTS-0008327      US-REPORTS-0008387
    4709         6/30/2017                                  Spreadsheet of DeVos investments                             Dynasty003572
                 6/30/2017                                  Letter from Christopher Davies to Robert responding to       Theranos-DOJ TL000054   Theranos-DOJ TL000055
    4710
                                                            Grand Jury Subpoena issued on November 30, 2016
                  7/6/2017                                  FDA notes from interview with Various FDA Officials
    4711                                                                                                                 Agent_Notes-000391      Agent_Notes-000401
                                                            within CDRH and CBER
                  7/7/2017                                  Letter from Christopher Davies to Jessica Chan (SEC) in      Theranos-SEC TL000169   Theranos-SEC TL000171
    4712
                                                            response to SEC's various subpoenas and requests
    4713         7/11/2017                                  SEC hearing transcript                                       SEC-TX-000005256        SEC-TX-000005316
    4714         7/13/2017                                  SEC hearing transcript                                       SEC-TX-000005379        SEC-TX-000005426
    4715         7/13/2017                                  SEC Transcript of Elizabeth Holmes                           SEC-TX-000003436        SEC-TX-000003544
    4716         7/25/2017                                  Audio Evidence Lab Doc #2 copy of a check 2017 7 25          US-REPORTS-0007013      US-REPORTS-0007016
    4717         8/23/2017                                  SEC hearing transcript                                       SEC-TX-000005499        SEC-TX-000005569
    4718
    4719         9/13/2017                                  FDA notes from interview with Courtney Lias                  Agent_Notes-000439      Agent_Notes-000448
    4720         9/14/2017                                  FDA notes from interview with Peyton Hobson                  Agent_Notes-000506      Agent_Notes-000511
    4721         9/14/2017                                  FDA notes from interview with Ian Pilcher                    Agent_Notes-000482      Agent_Notes-000487
    4722         10/1/2017                                  Theranos Memorandum                                          FIG00001063             FIG00001115
                 10/3/2017                                  Letter from Christopher Davies to Jeff Schenk RE Grand       Theranos-DOJ TL000089   Theranos-DOJ TL000122
    4723
                                                            Jury Subpoena
    4724
                10/13/2017                                  Email from Courtney Lias to George Scavdis and Steven
    4725                                                                                                                 USAO-005169             USAO-005170
                                                            Tjoe re Theranos and Alberto's hard drive
                 11/7/2017                                  Letter from Christopher Davies to FBI SA Mario Scussel       Theranos-DOJ TL000131   Theranos-DOJ TL000133
    4726
                                                            regarding Grand Jury Subpoena dated 9/6/2017

                                                                                        Page ‐ 212 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 215 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates             End Bates
  Number                                        Witness
    4727        11/13/2017                                  Decl. of Custodian of Records- Rhoda Rizkalla- Covraras       US-FDA-0040578        US-FDA-0040592
                12/2/2017                                   Fortress memo re Theranos, Inc. $100.0 million Delayed        FIG00003294           FIG00003342
    4728
                                                            Draw Senior Secured Term Loan
    4729
                 12/8/2017                                  Borrowing Request by Theranos to Fortress for                 FIG00005080           FIG00005082
    4730
                                                            $61,070,125.29
    4731        12/11/2017                                  Letter from D. Taylor to Fortress re disclosures              FIG00005812           FIG00005814
    4732        12/11/2017                                  Credit Agreement between Theranos and Fortress                FIG00003819           FIG00003926
    4733
                 3/31/2018                                  Ottawa Avenue Private Capital 2017 Investment Report          USAO-SEC-0001424      USAO-SEC-0001451
    4734
                                                                                                                          (Dynasty005555)       (Dynasty005582)
                  4/6/2018                                  Email from David Satchell to Shekar Chandrasekaran re:        US-REPORTS-0020422    US-REPORTS-0020427
    4735
                                                            IncRev Contract for Non-Compete
                                                            Email from Balwani to Buchanan and Holmes re Parloff
    4736         4/27/2018                                                                                                TS-1163975            TS-1163977
                                                            questions
    4737          6/6/2018                                  Email from Matthew Beneditto to David Taylor re: LIS          US-REPORTS-0025540    US-REPORTS-0025540
                  6/7/2018                                  Email from David Taylor to Matthew Benedetto re:              US-REPORTS-0025543    US-REPORTS-0025544
    4738
                                                            Decryption Testing Samples
                 6/15/2018                                  Email from C. Sin to E. Levy re IP Presentation, attaching    FIG00002942           FIG00003007
    4739                                                    Fortress Intellectual Property Opportunities Fund Marketing
                                                            Book (Jan 2018)
    4740
    4741
    4742
                 6/27/2018                                  Email from Matthew Benedetto to David Taylors re: LIS     US-REPORTS-0025533        US-REPORTS-0025533
    4743
                                                            (a/c priv)
                 6/27/2018                                  redacted email from WilmerHale re copy LIS to thumb drive TheranosABC00042290       TheranosABC00042290
    4744
                 7/16/2018                                  email from Xan White to Mike Romeo re: Encryt_SQL             US-REPORTS-0025572    US-REPORTS-0025572
    4745
                                                            Database Staging
                 7/16/2018                                  redacted email to Xan White RE LIS data base discussion -     TheranosABC00039903   TheranosABC00039903
    4746
                                                            response to request
                 7/27/2018                                  Email from Xan White to John McChesney re: Software           US-REPORTS-0025551    US-REPORTS-0025551
    4747
                                                            licenses
                 7/30/2018                                  Email from Mike Romeo to John Bostic re: Theranos GJ          US-REPORTS-0025549    US-REPORTS-0025550
    4748
                                                            Subpoena response
                  8/1/2018                                  Email from John McChesney to Michael Chung re: FW:            US-REPORTS-0025573    US-REPORTS-0025575
    4749
                                                            LIS data base base discussion- response to requ4est
                  8/1/2018                                  email from John McChesney to Xan white RE LIS data base       TheranosABC00042200   TheranosABC00042202
    4750
                                                            discussion - response to request
                  8/6/2018                                  Email from John McChesney to Michael Chung re: FW:            US-REPORTS-0020395    US-REPORTS-0020396
    4751
                                                            LIS Copies- need Eric or Antti
                  8/6/2018                                  Email from John McChesney to Michael Chung re: FW:            US-REPORTS-0025534    US-REPORTS-0025535
    4752
                                                            LIS Copies- need Eric or Antti

                                                                                        Page ‐ 213 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 216 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                        Description                       Beg Bates                         End Bates
  Number                                        Witness
                  8/8/2018                                  Email from Eric Caddenhead to Michael Chung re:              US-REPORTS-0019665          US-REPORTS-0019670
    4753
                                                            Decrypted version
                  8/8/2018                                  Email from Eric Caddenhead to Eric Caddenhead re: LIS        US-REPORTS-0019685          US-REPORTS-0019686
    4754
                                                            data base discussion- response to request.
                  8/8/2018                                  Email from Michael Chung to John McChesney re: LIS           US-REPORTS-0020400          US-REPORTS-0020403
    4755
                                                            Copies- need Eric or Antti
                  8/8/2018                                  Email from Michael Chung to Eric Caddenhead re: LIS data US-REPORTS-0020404              US-REPORTS-0020405
    4756
                                                            base discussion- response to request
                  8/8/2018                                  Email from Michael Chung to Eric Caddenhead re: LIS data US-REPORTS-0020428              US-REPORTS-0020429
    4757
                                                            base discussion- response to request
                  8/8/2018                                  Email from Michael Chung to John McChesney re: LIS           US-REPORTS-0020430          US-REPORTS-0020433
    4758
                                                            Copies- need Eric or Antti
                  8/8/2018                                  Email from Eric Caddenhead t Michael Chung re:               US-REPORTS-0020439          US-REPORTS-0020440
    4759
                                                            Decrypted version
                  8/8/2018                                  Email from Shekar Chandraskaran to David Taylor re:          US-REPORTS-0025556          US-REPORTS-0025556
    4760
                                                            Question
                  8/8/2018                                  email from Eric Caddenhead to Michael Cheung RE              TheranosABC00037891         TheranosABC00037892
    4761
                                                            Decrypted version; password for restoring the private key
    4762          8/8/2018                                  Email From: Xan White                                        TheranosABC00042260         TheranosABC00042264
                  8/9/2018                                  Email from John McChesney to Michael Chung re: FW:           US-REPORTS-0020397          US-REPORTS-0020399
    4763
                                                            LIS Copies- need Eric or Antti
                 8/10/2018                                  Email from Michael Chung to John McChesney re: FW:           US-REPORTS-0020406          US-REPORTS-0020406
    4764
                                                            Decrypted version
                 8/10/2018                                  Email from Craig Josephson to Xan White re: Theranos-        US-REPORTS-0020434          US-REPORTS-0020438
    4765
                                                            LIS Database Coy Update 2
                 8/10/2018                                  Email from Michael Chung to John McChesney re:               US-REPORTS-0025562          US-REPORTS-0025562
    4766
                                                            Encrypt_SQL_Database_ staging
                 8/10/2018                                  Email From: Michael Chung; To: John McChesney; Subject: Neetek_000746                    Neetek_000746
    4767
                                                            FW: Decrypted version
                 8/11/2018                                  Email from Craig Josephson to Xan White re: Theranos- LiS US-REPORTS-0025567             US-REPORTS-0025571
    4768
                                                            Database Update 2
                 8/13/2018                                  Email from Xan White to Katie Moran re: LIS data base        US-REPORTS-0025527          US-REPORTS-0025532
    4769
                                                            discussion- response to request
                 8/13/2018                                  Email from Craig Josephson to Xan White re: Theranos-        US-REPORTS-0025565          US-REPORTS-0025566
    4770
                                                            LIS Database Coy
                 8/14/2018                                  Review of Valuation Methodologies Applied and                SEC-USAO3-EPROD-000009988   SEC-USAO3-EPROD-000010226
                                                            Conclusions of Fair Value Reached by:                        (FIG00003576)               (FIG00003814)
    4771                                                    Fortress Credit Advisors LLC for:
                                                            Certain Investments of its Funds as of June 30, 2018 (select
                                                            pages)
                 8/27/2018                                  Email from Katie Moran to John Bostic and Jeff Schnek re: US-REPORTS-0025552             US-REPORTS-0025552
    4772
                                                            Grand Jury Subpoena Investigation
                 8/28/2018                                  Email from David Taylor to Michael Chung re: Call re LIS US-REPORTS-0025563              US-REPORTS-0025563
    4773
                                                            (priv/conf) time sensitive

                                                                                      Page ‐ 214 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 217 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                       Beg Bates                      End Bates
  Number                                        Witness
    4774         8/28/2018                                  Email To: Michael Chung                                    TheranosABC0037746          TheranosABC0037747
                 8/29/2018                                  Email from David Taylor to John McChesney; Michael         US-REPORTS-0020441          US-REPORTS-0020444
    4775                                                    Chung; ADR Katie Moran re: Fwd.: Call re LIS (priv/conf)-
                                                            time sensitive
                 8/30/2018                                  Email from Vanam Sekhar to David Taylor re: LIS data base US-REPORTS-0025547           US-REPORTS-0025548
    4776
                                                            discussion- response to request.
    4777         8/30/2018                                  Email from Eric Caddenhead to Michael Chung re: LIS        US-REPORTS-0025576          US-REPORTS-0025577
                 8/30/2018                                  Email From: Eric Caddenhead; To: Michael Chung, John       Neetek_000587               Neetek_000588
    4778
                                                            McChesney; Subject: Re: LIS
                  9/2/2018                                  Email from David Taylor to Michael Chung and Eric          US-REPORTS-0019663          US-REPORTS-0019664
    4779
                                                            Caddenhead re: Encrypt_SQL_Databases_Staging
                  9/2/2018                                  Email from Shekar Chandrasekaran to David Taylor re: Info US-REPORTS-0025545           US-REPORTS-0025546
    4780
                                                            for Shekar
                  9/2/2018                                  Email From: Shekar Chandrasekaran; To: Michael Chung, TheranosAB00039982               TheranosAB00039983
    4781
                                                            Eric Caddenhead
                  9/2/2018                                  Email to: Michael Chung, Eric Caddenhead; Subject: FW:     TheranosABC0040096          TheranosABC0040097
    4782
                                                            LIS data base discussion-response to request
                 9/11/2018                                  Email from Shekar Chandrasekaran to David Taylor re: Info US-REPORTS-0025557           US-REPORTS-0025560
    4783
                                                            for Shekar
                 9/11/2018                                  Email from Shekar Chandrasekaran to David Taylor re:       US-REPORTS-0025561          US-REPORTS-0025561
    4784
                                                            Interest- Lis Code
    4785         9/12/2018                                  Proof of Claim (Creditor: Walgreens)                       US-REPORTS-0014398          US-REPORTS-0014401
                 9/14/2018                                  Declaration of Katie Moran Certifying Records of Regularly SEC4-USAO-EPROD-000000110
    4786
                                                            Conducted Business Activity
                 9/19/2018                                  Email from Eric Caddenhead to Katie Moran re: Call re LIS US-REPORTS-0019657           US-REPORTS-0019662
    4787
                                                            (priv/conf)
                 9/19/2018                                  Email from Katie Moran to Eric Caddenhead re: LIS          US-REPORTS-0019687          US-REPORTS-0019692
    4788
                                                            (priv/conf)- time sensitive
                 9/26/2018                                  Email from Jarod Wada to David Taylor re: FW: Next Steps US-REPORTS-0025182            US-REPORTS-0025188
    4789
                 10/8/2018                                  Email from Philippe Poux to David Taylor re: Theranos,  US-REPORTS-0025189             US-REPORTS-0025194
    4790
                                                            Inc. 25363467- lease 48
                 10/19/2018                                 redacted email to Thomas Hwang re Theranos ABC; Follow TheranosABC00000371             TheranosABC00000371
    4791
                                                            up re AZ Lit Subpoena
                 10/22/2018                                 Email from Jarod Wada to David Taylor re: Theranos ABC; US-REPORTS-0025536             US-REPORTS-0025539
    4792
                                                            Follow up re AZ Lit subpoena
    4793
    4794
    4795
                 10/24/2018                                 Email from Katie Moran to Jarod Wada re: Theranos: AZ   US-REPORTS-0025581             US-REPORTS-0025588
    4796
                                                            plaintiffs Subpoena




                                                                                      Page ‐ 215 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 218 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                         Beg Bates                 End Bates
  Number                                        Witness
                 10/24/2018                                 Email from Deborah Sloan to Kathryn Rommel, Samantha US-REPORTS-0025597             US-REPORTS-0025600
                                                            Aneka, Sunny Balwani, Daniel Young, Xinwei, Elizabeth
    4797                                                    Holmes, Nicholas Haase, Rose Edmonds and Sarah Cabayan
                                                            re: Study for ISE (and Calcium and others needed)

                11/12/2018                                  Email from M. Moreland to A. Cole re Theranos Portfolio   FIG00008168               FIG00008226
    4798
                                                            Materials
    4799
    4800         1/9/2019                                   Testimony subpoena issued to    A.E.                      USAO-SEC-0004462          USAO-SEC-0004464
                 1/11/2019                                  D. Mosley Privilege log
    4801                                                                                                              SEC3-USAO-EPROD-000074730 SEC3-USAO-EPROD-000074730
                 1/11/2019                                  Mosley Family Holdings LLC Privilege log
    4802                                                                                                              SEC3-USAO-EPROD-000074729 SEC3-USAO-EPROD-000074729
    4803
    4804
                  5/6/2019                                  Email from      A.E. to Byer and Hernandez re You have USAO-SEC-0004472             USAO-SEC-0004472
    4805                                                                                                                A.E.                      A.E.
                                                            a chat waiting in Evernote!                                        000072)                    000072)
                  5/6/2019                                  Email from      A.E.     to B. Byer and A. Hernandez re  USAO-SEC-0004604           USAO-SEC-0004606
    4806                                                                                                                A.E. _000079)             A.E. _000079)
                                                            Perspective
                  5/6/2019                                  Email from      A.E.     to Byer and Hernandez re Please   A.E.   000041              A.E. 000041
    4807
                                                            expect a call
                 6/12/2019                                  Food and Drug Administration Interview-     A.M.         US-REPORTS-0010783         US-REPORTS-0010785
    4808                                                    A.M.
    4809
                  9/4/2019                                  Ramesh Balwani' s Amended Supplemental Objections and
    4810                                                                                                              BALWANI-SEC-DOCS-000081   BALWANI-SEC-DOCS-000087
                                                            Responses to SEC's First Set of Interrogatories
    4811         3/30/2020                                  FBI 302- Gerald S. Asin                                   US-REPORTS-0015043        US-REPORTS-0015045
    4812          4/1/2020                                  FBI 302- Interview Jessica Bramstedt                      US-REPORTS-0015111        US-REPORTS-0015113
                 7/15/2020                                  Food and Drug Administration Interview-         M.P.      US-REPORTS-0017494        US-REPORTS-0017497
    4813
                 7/16/2020                                  Food and Drug Administration Interview-    E.G.           US-REPORTS-0017505        US-REPORTS-0017508
    4814                                                       E.G.
                  8/3/2020                                  FDA Memorandum of Interview - Jerry Hurst, Laboratory
    4815                                                                                                             US-REPORTS-0017529         US-REPORTS-0017539
                                                            Consulting Services
                 8/28/2020                                  Email from David Taylor to Michael Chung re: Call re LIS US-REPORTS-0025541         US-REPORTS-0025542
    4816
                                                            (priv/conf)- time sensitive.
    4817
                 10/27/2020                                 Email from Vanessa Baehr- Jones to Stephen Braga re:     US-REPORTS-0019172         US-REPORTS-0019173
    4818
                                                            Alexander White
                 11/5/2020                                  Email from Sunny Balwani to Paul Pate, Sarah Cabayan and US-REPORTS-0025607         US-REPORTS-0025607
    4819
                                                            Xinwel Sam Gong re: Advias
                 12/11/2020                                 FDA Memorandum of Interview - Sarah Bennett, Technical
    4820                                                    Lead, Division of Clinical Laboratory Improvement and    US-REPORTS-0023790         US-REPORTS-0023797
                                                            Quality, Centers for Medicare and Medicaid Services

                                                                                       Page ‐ 216 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 219 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates               End Bates
  Number                                        Witness
    4821         1/16/2021                                  Walgreens Project Normandy Briefing                           WAG-TH-DOJ-00000182     WAG-TH-DOJ-00000210
                  2/2/2021                                  Email from Das Kingshuk; To: Christopher McCollow;            US-REPORTS-0024248      US-REPORTS-0024253
    4822
                                                            Subject: [EXTERNAL] Re: Interview of Dr. Das
                 2/11/2021                                  Email from Phyllis Gardner to Robert Leach re: AR             US-REPORTS-0025642      US-REPORTS-0025642
    4823
                                                            telephone number
                 2/11/2021                                  Email from Phyllis Gardner to Robert Leach re: contact info   US-REPORTS-0025643      US-REPORTS-0025650
    4824
                                                            for Adam rosendorrf
                 2/11/2021                                  Email from Phllis Gardner to Robert Leach re: from Jessiee    US-REPORTS-0025651      US-REPORTS-0025652
    4825                                                    Deeter, producer of the HBO documentary with Alex Gibney

                 2/11/2021                                  Email from Phyllis Gardner to Robert Leach re: An             US-REPORTS-0025653      US-REPORTS-0025653
    4826
                                                            introduction
                 2/11/2021                                  Email from Phyllis Gardner to Robert Leach re: How much       US-REPORTS-0025654      US-REPORTS-0025654
    4827                                                    does Theranos power-packed board help it navigate D.C.?
                                                            San Francisco Business Times.
                 2/11/2021                                  Email from Phyllis Gardner to Robert Leach re: Petr Cohan,    US-REPORTS-0025655      US-REPORTS-0025655
    4828
                                                            Forbes
                 2/11/2021                                  Email from Phyllis Gardber to Robert Leach re: Pathology      US-REPORTS-0025656      US-REPORTS-0025658
    4829
                                                            Blawg sending me to Carreyrou
    4830         2/17/2021                                  Email from Linnerson attaching patient records                USAO-010852
    4831          6/1/2021                                  Theranos, Inc. Executive Briefing                             US-REPORTS-0025328      US-REPORTS-0025336
                  8/8/2021                                  Email from Eric Caddenheard to Michael Chung re:              US-REPORTS-0025579      US-REPORTS-0025580
    4832
                                                            Decrypted version.
                    N/A                                     Theranos PowerPoint about company                             SEC-USAO-EPROD-000010897 SEC-USAO-EPROD-000010957
                                                                                                                          (ROUGHEAD_THERANOS_000 (ROUGHEAD_THERANOS_000
    4833
                                                                                                                          0371)                    0431)

    4834
                10/29/2015                                  Email From Gary Yamamoto; To: Erika Cheung, Subject:          PFM-DEPO-00005085       PFM-DEPO-00005091
    4835
                                                            RE: CMS Complaint: Theranos Inc.
                10/31/2013                                  Email From: Samartha Anekal; To: Sunny Balwani; Daniel        THPFM0001463733         THPFM0001463739
    4836
                                                            Young; Elizabeth Holmes; Subject: RE: hCG precision
    4837
    4838
    4839
                 6/13/2014                                  Email From Christian Holmes; To: Elizabeth Holmes,;           THPFM00000273265        THPFM00000273267
    4840
                                                            Subject: RE: Patient results
    4841          6/18/201                                  Celgene Meeting Minutes re: Basking Ridge, 6/18/10            US-REPORTS-0025769      US-REPORTS-0025771
    4842
                  6/61/18                                   Email from Matthew Benedetto to Christopher Davies re:        US-REPORTS-0025525      US-REPORTS-0025526
    4843
                                                            TheranosincSub
                 7/11/2017                                  Transcript: US Securities and Exchange Commission In the      SEC-TX-000003320        SEC-TX-000003359
    4844
                                                            Matter of Elizabeth Holmes


                                                                                        Page ‐ 217 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 220 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                           Beg Bates                  End Bates
  Number                                        Witness
                                                            Records produced by Fedwire / Federal Reserve Bank of
    4845         6/22/2020                                                                                                FBI-GJ-RECEIPTS-000483     FBI-GJ-RECEIPTS-000505
                                                            New York
    4846
                 8/15/2014                                  Email From Sunny Balwani; To: Christian Holmes, Elizabeth THPFM0003603101                THPFM0003603102
    4847
                                                            Holmes, Subject: RE: Customer issue
    4848
    4849            N/A                                     Patient Impact Assessment for Assay Bicarbonate               SEC2-USAO-EPROD-000790620 SEC2-USAO-EPROD-000790624
    4850
    4851
    4852            N/A                                     Spreadsheet                                                   THPFM0004992928
                    N/A                                     Spreadsheet                                                   SEC-USAO-EPROD-001298982
    4853                                                                                                                  (THPFM0000916097)

    4854            N/A                                     Spreadsheet                                                   THPFM0002714743
    4855            N/A                                     The Theranos Story                                            TS-0034651                 TS-0034654
    4856            N/A                                     The Theranos Story (Updated)                                  TS-0034713                 TS-0034716
    4857            N/A                                     New Blood by Roger Parloff                                    US-REPORTS-0023928         US-REPORTS-0023936
    4858            N/A                                     Theranos Slide deck                                           RDV012673                  RDV012859
    4859            N/A                                     Project Statement of Income                                   RDV012671                  RDV012671
    4860            N/A                                     Project Statement of Income                                   RDV012672                  RDV012672
    4861            N/A                                     Exemplary Reports from Pharmaceutical Partners                RDV012775                  RDV012803
    4862            N/A                                     Disclosures under the Freedom of Information Act              CMS2-164332                CMS2-164368
    4863            N/A                                     Slide from Theranos Slide deck                                TS-0315655                 TS-0315655
    4864            N/A                                     Theranos Product outline                                      TS-0315700                 TS-0315703
                    N/A                                     Theranos, Inc. Certificate of Designation of Series D-2A      TS-0959251                 TS-0959255
    4865
                                                            Preferred Stock
    4866
    4867
    4868
                    N/A                                     Theranos Overview ("goodbye, big bad needle")                 SEC-USAO2-EPROD-000022744 SEC-USAO2-EPROD-000022802
    4869                                                                                                                  (KRM_SEC 00000197)        (KRM_SEC 00000255)

                    N/A                                     Theranos Summary Capitalization table and related financial   FBI-0002832                FBI-0002836 (KRM_SEC
    4870
                                                            info                                                          (KRM_SEC 00000405)         00000409)
                    N/A                                     Management Biographies and financial information for          USAO-SEC-0001741           USAO-SEC-0001742
    4871
                                                            Theranos                                                      (SEC-HBD-E-0000289)        (SEC-HBD-E-0000299)
                    N/A                                     Memo of notes from December 20, 2013 Update ("Bryan's         USAO-SEC-0001776           USAO-SEC-0001778
    4872
                                                            Notes")
                    N/A                                     27-page Chronology entitled "Conversations with Chris         USAO-SEC-0001826           USAO-SEC-0001852
    4873
                                                            Lucas" ending on 8/22/18
    4874
    4875            N/A                                     BDT -- Project Test flow chart                                BDTSEC_HC0000819           BDTSEC_HC0000819
    4876            N/A                                     Summary Capitalization chart                                  BDTSEC_HC0000351           BDTSEC_HC0000353

                                                                                        Page ‐ 218 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 221 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                   End Bates
  Number                                        Witness
    4877            N/A                                     Handwritten notes                                            BDTSEC_HC0002880            BDTSEC_HC0002885
    4878            N/A                                     Handwritten notes                                            BDTSEC _HC0002886           BDTSEC _HC0002905
                    N/A                                     Projected Statement of Income, Statement of Cash Flow and    BDTSEC _PST0004199          BDTSEC _PST0004201
    4879
                                                            other financial tables
    4880            N/A                                     Project Test: 2014-2016 Projections                          BDTSEC _PST0004198          BDTSEC _PST0004198
    4881            N/A                                     Redline of Project Test                                      BDTSEC _PST0003235          BDTSEC _PST0003286
    4882            N/A                                     Theranos Key Contract Summary                                BDTSEC _SD0000777           BDTSEC _SD0000778
    4883            N/A                                     December 7th - United Healthcare Contract Summary            BDTSEC_S00001225            BDTSEC_S00001225
                    N/A                                     PROJECT TEST: REVISED PROJECTIONS                            BDTSEC _PST0001220          BDTSEC _PST0001220
    4884
                                                            COMPARISON
                    N/A                                     Dignity Health and Theranos Deployment Overview              SEC-USAO-EPROD-000067779 SEC-USAO-EPROD-000067779
    4885                                                                                                                 (DH-SF1403-00000186)     (DH-SF1403-00000186)

                    N/A                                     Theranos Notes: Information requested by LZ on 12/9/13       SEC-USAO-EPROD-000095489 SEC-USAO-EPROD-000095491
    4886                                                                                                                 (DH-SF1403-00000178)     (DH-SF1403-00000185)

    4887
    4888
                    N/A                                     Office Organizer with handwritten pages related to Theranos CMS-DOJ-0013078              CMS-DOJ-0013086
    4889
    4890            N/A                                     Handwritten notes from 9/22/15 to 11/20/15                   CMS017105                   CMS017160
    4891            N/A                                     check depo for description
                    N/A                                     PowerPoint Slides for presentation entitled Theranos - Lab   SHTHER00033                 SHTHER00047
    4892
                                                            Testing Reinvented
                    N/A                                     White paper outlining possible Theranos/Peer Venture         SHTHER00162                 SHTHER00207
    4893                                                    strategic partnership with multiple attached SEC and court
                                                            filings
    4894
                    N/A                                     Theranos Summary Capitalization                              SEC-USAO2-EPROD-000022952 (KRM SEC 00000409)
    4895                                                                                                                 (KRM_SEC 00000405)        SEC-USAO2-EPROD-000022956

                    N/A                                     Undated Email from Natalie Ravitz to Michael Bunder re       SEC-USAO2-EPORD-000092601 SEC-USAO2-EPORD-000092601
    4896                                                    some of my notes…                                            (SEC-MurdochKR-E-0000003) (SEC-MurdochKR-E-0000003)

    4897            N/A                                     Theranos Key Contract Summary                                BDTSEC_SD0000775            BDTSEC_SD0000776
                    N/A                                     Defendant Ramesh Balwani' s Responses and Objections to      SEC-PRM-E-0006971           SEC-PRM-E-0007009
    4898
                                                            Plaintiffs' First Set of Interrogatories
                    N/A                                     Email From Victoria Collom; To: Season Flores; Subject:      SEC-USAO2-EPROD-000192920
    4899
                                                            Charter Estimates
                    N/A                                     Email From Season Flores; To: Elizabeth Holmes, Subject:     SEC-USAO-EPROD-001175811 SEC-USAO-EPROD-001175813
    4900
                                                            Nightly Check-in
                    N/A                                     Email From: Riley Bechtel; To Elizabeth Holmes, Subject:     SEC-USAO-EPROD-001196503
    4901
                                                            RE


                                                                                        Page ‐ 219 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 222 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                  End Bates
  Number                                        Witness
                    N/A                                     Email From: Susie Bechtel; To: Elizabeth Holmes; Subject:    SEC-USAO-EPROD-001213408
    4902
                                                            Re: Thinking of you
                    N/A                                     Email From: Sunny Balwani; To: Heather King; Subject:        SEC-USAO-EPROD-001213799
    4903
                                                            Fortune article by Roger Parloff
    4904            N/A                                        S.A. Results                                               S.A. -000003
    4905            N/A                                     Theranos list of locations flyer                             US-FDA-0037983             US-FDA-0037984
    4906            N/A                                     Theranos flyer re: Maricopa County flyer                     US-FDA-0037996
    4907            N/A                                     Theranos flyer re: Ordering                                  US-FDA-0038001
    4908            N/A                                     Theranos Advertisement                                       US-FDA-0038006
    4909            N/A                                     Theranos (Photos of 3 Technicians)                           THPFM0005547542
    4910            N/A                                     Theranos Direct testing order form                           US-FDA-0038011
                    N/A                                     Article: Theranos Receives First FDA Clearance for Finger    THPFM0000021148            THPFM0000021150
                                                            Stick and Venous Blood Test and Independent FDA Review
    4911
                                                            and Validation of its Underlying Theranos System for
                                                            Herpes Simplex Virus-1 Diagnosis
                    N/A                                     Article: Theranos Receives First CLIA Waiver, Paving the     THPFM0005548113            THPFM0005548114
    4912                                                    Way for Greater Accessibility of Health Information at the
                                                            Time and Place it Matters
                    N/A                                     A Guide To Direct Testing                                    SEC-USAO-EPROD-000699159 SEC-USAO-EPROD-000699161
    4913
                    N/A                                     A Guide To Direct Testing                                    SEC-USAO-EPROD-000037181 SEC-USAO-EPROD-000037182
    4914
                                                                                                                         (TS-0010223)             (TS-0010224)
    4915            N/A                                     Briefing Materials for Dr. William J. Perry                  PFM-DEPO-00010787        PFM-DEPO-00010935
    4916            N/A                                     Native Placeholder: Power Point                              THER-00337130
                    N/A                                     Theranos Media Flyers                                        SEC-USAO-EPROD-000009919
    4917
    4918            N/A                                     Undated Notes                                                SEC-USAO-EPROD-00009214    SEC-USAO-EPROD-00009215
    4919            N/A                                     Corporate Venture Update                                     WAG-TH-DOJ-00002089        WAG-TH-DOJ-00002094
    4920            N/A                                     Patient Sample Collection Area- Setup                        WAG-TH-DOJ-00035811        WAG-TH-DOJ-00035819
    4921            N/A                                     Dr. Govind Acharya Curriculum Vitae                          US-REPORTS-0019151         US-REPORTS-0019153
    4922            N/A                                     Dr. Gerald S. Asin Curriculum Vitae                          US-REPORTS-0019159         US-REPORTS-0019159
    4923            N/A                                     References to Encrypted LIS database password                US-REPORTS-0019693         US-REPORTS-0019702
    4924            N/A                                     Theranos Briefing Materials for Dr. William J. Perry         US-REPORTS-0020452         US-REPORTS-0020600
    4925            N/A                                     Spreadsheet Generated by Embry                               US-REPORTS-0023802         US-REPORTS-0023813
    4926
                    N/A                                     Email From Sunny Balwani; To: Elizabeth Holmes; Subject:     TS-1135922                 TS-1135924
    4927
                                                            RE: Joe's Email and other
                    N/A                                     Theranos System: The Analytical Backbone for Rapid           US-REPORTS-0025668         US-REPORTS-0025752
    4928
                                                            Realization of Target Product Profiles.
    4929            N/A                                     Validation report re: Assay Development and Optimization     US-REPORTS-0025758         US-REPORTS-0025758
    4930            N/A                                     Validation report re: Method Validation                      US-REPORTS-0025759         US-REPORTS-0025761
                    N/A                                     Celgene Evaluation of Theranos PK Assay Method from the      US-REPORTS-0025867         US-REPORTS-0025880
    4931
                                                            Clinical PK Perspective Nianhang Chen
    4932            N/A                                     Theranos Overview                                            RDV012673                  RDV012731

                                                                                         Page ‐ 220 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 223 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                         Beg Bates                 End Bates
  Number                                        Witness
    4933
    4934
    4935
    4936            N/A                                     Theranos Wire Transfer Instruction                          PFM-GJ-00000402           PFM-GJ-00000402
                    N/A
                                                                                                                        SEC-USAO-EPROD-000065542 SEC-USAO-EPROD-000065556
    4937                                                    Theranos Test Menu
                                                                                                                        (WAG-TH-00002500)        (WAG-TH-00002514)
    4938            N/A                                      M.E. patient file including Theranos results               US-FDA-0040593            US-FDA-0040600
    4939            N/A                                     ASU Clinic Patient Records                                  ASU-000001                ASU-003791
    4940            N/A                                     Medical records for     A.M.                                HUFF-000004               HUFF-000040
    4941            N/A                                     Medical records for John Scanlon                            US-FDA-0040268            US-FDA-0040302
                    N/A                                            Redacted             online post re ectopic
    4942                                                                                                                THPFM0002371825           THPFM0002371825
                                                            pregnancy
    4943            N/A                                     CMS Patient Impact Assessment - Theranos                    CMS2-164332               CMS2-164368
                    N/A
    4944                                                    Internal Theranos Call Log                                  SEC-USAO-EPROD000638580
    4945            N/A                                     Patient Record for Redacted                                 USAO-010853               USAO-010981
    4946            N/A                                     Patient Record for Redacted                                 USAO-010982               USAO-011104
    4947            N/A                                     Patient Record for Redacted                                 USAO-011105               USAO-011150
    4948            N/A                                     Audio file recorded by Craig Hall                           SEC-0000477
    4949            N/A                                     QC Data for Assay Bicarbonate                               CMS2-161878               CMS2-161920
                    N/A
    4950                                                    Patient Impact Assessment for Assay Calcium ADVIA XPT SEC2-USAO-EPROD-000790757 SEC2-USAO-EPROD-000790759
                    N/A
    4951                                                    Patient Impact Assessment for Assay Calcium ADVIA 1800 SEC2-USAO-EPROD-000790784 SEC2-USAO-EPROD-000790797
    4952            N/A                                     QC Data for Assay Calcium                                   CMS-008902                CMS-009032
                    N/A
    4953                                                    QC Data for Assay Chloride                                  SEC2-USAO-EPROD-001453061 SEC2-USAO-EPROD-001453085
                    N/A
    4954                                                    Patient Impact Assessment for Assay Chloride                SEC2-USAO-EPROD-000790522 SEC2-USAO-EPROD-000790523
    4955            N/A                                     Patient Impact Assessment for Assay Cholesterol             THPFM0004926861           THPFM0004926863
    4956            N/A                                     QC Data for Assay Cholesterol                               CMS-002219                CMS-002247
                    N/A
    4957                                                    Patient Impact Assessment for Assay Sodium                  SEC2-USAO-EPROD-000790776 SEC2-USAO-EPROD-000790783
    4958            N/A                                     QC Data for Assay Sodium                                    CMS-009171                CMS-009274
                    N/A                                     Patient Impact Assessment for Theranos Proprietary System
    4959                                                                                                                SEC2-USAO-EPROD-000790659 SEC2-USAO-EPROD-000790750
                                                            Assays
    4960            N/A                                     QC Data for Estradiol                                       THPFM0005604302           THPFM0005604465
    4961            N/A                                     QC Data for hCG                                             THPFM0005602015           THPFM0005602166
                    N/A
    4962                                                    QC Data for Prolactin                                       SEC2-USAO-EPROD-001471818 SEC2-USAO-EPROD-001471949
                    N/A
    4963                                                    QC Data for SHBG                                            SEC2-USAO-EPROD-001469715 SEC2-USAO-EPROD-001469886



                                                                                         Page ‐ 221 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 224 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                       Beg Bates                End Bates
  Number                                        Witness
                    N/A
    4964                                                    QC Data for tPSA                                          SEC2-USAO-EPROD-001471580 SEC2-USAO-EPROD-001471814
                    N/A
    4965                                                    QC Data for TSH                                           SEC2-USAO-EPROD-001470928 SEC2-USAO-EPROD-001471576
                    N/A
    4966                                                    QC Data for TST                                           SEC2-USAO-EPROD-001470679 SEC2-USAO-EPROD-001470924
                    N/A
    4967                                                    QC Data for TT3                                           SEC2-USAO-EPROD-001469563 SEC2-USAO-EPROD-001469714
                    N/A
    4968                                                    QC Data for TT4                                           SEC2-USAO-EPROD-001470531 SEC2-USAO-EPROD-001470678
                    N/A
    4969                                                    QC Data for Vitamin B12                                   SEC2-USAO-EPROD-001455408 SEC2-USAO-EPROD-001455728
    4970            N/A                                     QC Data for Vitamin D                                     THPFM0005602170          THPFM0005602655
                    N/A
    4971                                                    QC Data for fT4 (Thyroxine, free)                         SEC2-USAO-EPROD-001471950 SEC2-USAO-EPROD-001472170
    4972            N/A                                     Patient Impact Assessment for Assay Glucose (Advia XPT) CMS-00941                  CMS-00968
    4973            N/A                                     Patient Impact Assessment for Assay Triglycerides       CMS-001461                 CMS-001485
                    N/A
    4974                                                    Patient Impact Assessment for Assay Carbon Dioxide (CO2) SEC2-USAO-EPROD-000790520 SEC2-USAO-EPROD-000790521
                    N/A
    4975                                                    Patient Impact Assessment for Assay Glucose               SEC2-USAO-EPROD-000790524 SEC2-USAO-EPROD-000790525
                    N/A                                     Patient Impact Assessment for Assay Luteinizing hormone
    4976                                                                                                              SEC2-USAO-EPROD-000790528 SEC2-USAO-EPROD-000790529
                                                            (LH)
                    N/A
    4977                                                    Patient Impact Assessment for Assay HGB                   SEC2-USAO-EPROD-000790531 SEC2-USAO-EPROD-000790538
                    N/A
    4978                                                    Patient Impact Assessment for Assay MCV                   SEC2-USAO-EPROD-000790539 SEC2-USAO-EPROD-000790544
                    N/A
    4979                                                    Patient Impact Assessment for Assay MCV (Drew 3)          SEC2-USAO-EPROD-000790545 SEC2-USAO-EPROD-000790552
                    N/A
    4980                                                    Patient Impact Assessment for Assay ALT                   SEC2-USAO-EPROD-000790553 SEC2-USAO-EPROD-000790555
                    N/A
    4981                                                    Patient Impact Assessment for Assay Total Protein         SEC2-USAO-EPROD-000790556 SEC2-USAO-EPROD-000790573
                    N/A
    4982                                                    Patient Impact Assessment for Assay PT/INR                SEC2-USAO-EPROD-000790574 SEC2-USAO-EPROD-000790577
                    N/A
    4983                                                    Patient Impact Assessment for Assay CT/NG                 SEC2-USAO-EPROD-000790578 SEC2-USAO-EPROD-000790579
                    N/A
    4984                                                    Patient Impact Assessment for Assay Triglycerides         SEC2-USAO-EPROD-000790581 SEC2-USAO-EPROD-000790582
                    N/A
    4985                                                    Patient Impact Assessment for Assay TBIL                  SEC2-USAO-EPROD-000790583 SEC2-USAO-EPROD-000790584
                    N/A
    4986                                                    Patient Impact Assessment for Assay ALP                   SEC2-USAO-EPROD-000790585 SEC2-USAO-EPROD-000790586



                                                                                        Page ‐ 222 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 225 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                       Beg Bates                   End Bates
  Number                                        Witness
                    N/A                                     Patient Impact Assessment for Assay Creatinine
    4987                                                                                                             SEC2-USAO-EPROD-000790587 SEC2-USAO-EPROD-000790592
                                                            (Serum/Plasma)
                    N/A
    4988                                                    Patient Impact Assessment for Assay HDL                  SEC2-USAO-EPROD-000790593 SEC2-USAO-EPROD-000790603
                    N/A
    4989                                                    Patient Impact Assessment for Assay Anti-HBs             SEC2-USAO-EPROD-000790604 SEC2-USAO-EPROD-000790605
                    N/A
    4990                                                    Patient Impact Assessment for Assay WBC                  SEC2-USAO-EPROD-000790606 SEC2-USAO-EPROD-000790608
                    N/A
    4991                                                    Patient Impact Assessment for Assay Platelet             SEC2-USAO-EPROD-000790609 SEC2-USAO-EPROD-000790610
                    N/A
    4992                                                    Patient Impact Assessment for Assay WBC (Advia 2120)     SEC2-USAO-EPROD-000790611 SEC2-USAO-EPROD-000790612
                    N/A
    4993                                                    Patient Impact Assessment for Assay CA-125               SEC2-USAO-EPROD-000790613 SEC2-USAO-EPROD-000790615
                    N/A
    4994                                                    Patient Impact Assessment for Assay HGB                  SEC2-USAO-EPROD-000790616 SEC2-USAO-EPROD-000790618
                    N/A
    4995                                                    Patient Impact Assessment for Assay TP                   SEC2-USAO-EPROD-000790629 SEC2-USAO-EPROD-000790631
                    N/A
    4996                                                    Patient Impact Assessment for Assay LDL                  SEC2-USAO-EPROD-000790632 SEC2-USAO-EPROD-000790633
                    N/A
    4997                                                    Patient Impact Assessment for Assay UN                   SEC2-USAO-EPROD-000790634 SEC2-USAO-EPROD-000790635
                    N/A
    4998                                                    Patient Impact Assessment for Assay ALT (Advia XPT)      SEC2-USAO-EPROD-000790636 SEC2-USAO-EPROD-000790638
                    N/A
    4999                                                    Patient Impact Assessment for Assay RBC                  SEC2-USAO-EPROD-000790646 SEC2-USAO-EPROD-000790648
                    N/A
    5000                                                    Patient Impact Assessment for Assay RBC (Siemens 2120)   SEC2-USAO-EPROD-000790649 SEC2-USAO-EPROD-000790650
                    N/A
    5001                                                    Patient Impact Assessment for Assay HCT                  SEC2-USAO-EPROD-000790651 SEC2-USAO-EPROD-000790653
                    N/A
    5002                                                    Patient Impact Assessment for Assay Glucose              SEC2-USAO-EPROD-000790654 SEC2-USAO-EPROD-000790655
                    N/A
    5003                                                    Patient Impact Assessment for Assay BUN                  SEC2-USAO-EPROD-000790656 SEC2-USAO-EPROD-000790658
                    N/A
    5004                                                    Patient Impact Assessment for Assay APO A1               SEC2-USAO-EPROD-000790753 SEC2-USAO-EPROD-000790754
                    N/A
    5005                                                    Patient Impact Assessment for Assay HCG                  SEC2-USAO-EPROD-000790755 SEC2-USAO-EPROD-000790756
                    N/A
    5006                                                    Patient Impact Assessment for Assay Troponin I (CM)      SEC2-USAO-EPROD-000790763
                    N/A
    5007                                                    Patient Impact Assessment for Assay HCT                  SEC2-USAO-EPROD-000790767 SEC2-USAO-EPROD-000790769
                    N/A
    5008                                                    Patient Impact Assessment for Assay PLT                  SEC2-USAO-EPROD-000790771 SEC2-USAO-EPROD-000790772

                                                                                        Page ‐ 223 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 226 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                         Beg Bates                   End Bates
  Number                                        Witness
                    N/A                                     Patient Impact Assessment for Assay Differential with WBC
    5009                                                                                                              SEC2-USAO-EPROD-000790510
                                                            and RBC Morphology
                    N/A
    5010                                                    Patient Impact Assessment for Assay Differential           SEC2-USAO-EPROD-000790517
                    N/A
    5011                                                    Patient Impact Assessment for Assay CBC and Differential   SEC2-USAO-EPROD-000790530
    5012            N/A                                     Comerica Bank Statements                                   SEC-COMERICA-E-0000820
    5013            N/A                                     Theranos Website Pulls                                     FACEBOOK-000001
    5014            N/A                                     Comerica Bank Statement with $4,875,000 wire               SEC-USAO-EPROD-000080700 SEC-USAO-EPROD-000080994
                 10/24/2005                                 HMFR LLC Company Report re: 227 Park Lane, Atherton US-REPORTS-0026269              US-REPORTS-0026271
    5015
                                                            CA
                                                            Email from Nicole Harper to Chris Lucas "Theranos Series B
    5016                                                                                                               SEC-USAO-EPROD-000098843
                 1/30/2006                                  Financing"
                 11/5/2008                                  Email From Matthew Loza; To: Carrie Brodmerkel; Subject: US-REPORTS-0026334         US-REPORTS-0026334
    5017
                                                            Theranos slide
    5018
                12/31/2008                                  Tax documents, trial balance, and financial statements     SEC-USAO-EPROD-000369415
                 1/20/2009                                  Email from Lea Aukerman; To" Carolyn Balkenhol;            US-REPORTS-0025665          US-REPORTS-0025666
    5019
                                                            Subject: RE: Celgene/ Theranos collaboration
                 3/23/2009                                  Email from Carolyn Balkenhol; To: Lea Aukerman; Subject: US-REPORTS-0025667            US-REPORTS-0025667
    5020
                                                            RE: PDF of today's presentation
                 3/23/2009                                  Theranos System: The Analytical Backbone for Rapid         US-REPORTS-0025668          US-REPORTS-0025752
    5021                                                    Realization of Target Product Profiles- Enabling Rapid
                                                            Growth for Bio-pharmaceutical Leaders presentation
                 4/27/2009                                  Email From Elizabeth Holmes; To: Carrie Brodmerkel;        US-REPORTS-0026337          US-REPORTS-0026337
    5022
                                                            Subject: follow up
                  5/7/2009                                  Email From Matthew Loza; To: Gary Frenzel, Elizabeth       US-REPORTS-0026342          US-REPORTS-0026342
    5023
                                                            Holmes, Subject: PK assay
                  5/9/2009                                  Email From Roopa Unnikrishnan; To: Carrie Brodmerkel;      US-REPORTS-0026338          US-REPORTS-0026341
    5024
                                                            Subject: RE: Instructions
                 5/11/2009                                  Email from Matthew Loza; To: Carrie Brodmerkel; Subject: US-REPORTS-0026343            US-REPORTS-0026344
    5025
                                                            FW: Answers to PK questions
                 5/14/2009                                  Email From Matthew Loza; To: Gary Frenzel; Subject: RE: US-REPORTS-0026345             US-REPORTS-0026345
    5026
                                                            Answers to PK questions
                 5/15/2009                                  Email From Matthew Loza; To: Carrie Brodmerkel; Subject: US-REPORTS-0026350            US-REPORTS-0026350
    5027
                                                            Theranos
                  6/9/2009                                  Email From Elizabeth Holmes; To: Carrier Brodmerkel;       US-REPORTS-0026354          US-REPORTS-0026355
    5028
                                                            Subject: FW: the plan
                 6/12/2009                                  Email From: Carrie Brodmerkel; To: Stefan Hristu; Subject: US-REPORTS-0026356          US-REPORTS-0026358
    5029                                                    Elizabeth Holmes, Carolyn Balkenhol; Subject: Re: Follow
                                                            ups (excuse the long email…)
                 6/15/2009                                  Email From Matthew Loza; To: Surekha Gangakhedkar;         US-REPORTS-0026359          US-REPORTS-0026360
    5030
                                                            Subject: PK Validation data

                                                                                        Page ‐ 224 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 227 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                          Beg Bates               End Bates
  Number                                        Witness
                 6/24/2009                                  Email From Mark Curran; To: Carrie Brodmerkely; Subject:   US-REPORTS-0026361      US-REPORTS-0026362
    5031
                                                            FW: Opportunity for Collaboration ( Theranos)
                 10/14/2009                                 Email From Mark Curran; To: Carrie Brodmerkel; Subject:    US-REPORTS-0026363      US-REPORTS-0026363
    5032
                                                            Re: Theranos
                 11/13/2009                                 Email from Surekha Gangakhedkar; To: Vicoria Sung;         US-REPORTS-0025753      US-REPORTS-0025756
    5033
                                                            Subject: RE: Celgene Clinical Trial
                 11/20/2009                                 Email from Peterr Bryan; To Carolyn Balkenhol; Subject:    US-REPORTS-0025757      US-REPORTS-0025757
    5034                                                    ACE-011 Method Development and Validation at Theranos

                 11/20/2009                                 ACE-011 Method Development and Validation at Theranos; US-REPORTS-0025758             US-REPORTS-0025758
    5035
                                                            Assay Development and Optimization
                 11/20/2009                                 ACE-011 Method Development and Validation at Theranos; US-REPORTS-0025759             US-REPORTS-0025761
    5036
                                                            Method Validation
                 11/20/2009                                 Email From Lieven Stuyver; To: Carrie Brodmerkel; Subject: US-REPORTS-0026364         US-REPORTS-0026364
    5037
                                                            RE: Theranos
    5038         12/31/2009                                 Theranos- Sales Contract Summary                           US-REPORTS-0027714         US-REPORTS-0027716
                  1/5/2010                                  Email from Victoria Sung; To: Gary Frenzel; Subject: RE: US-REPORTS-0025762           US-REPORTS-0025767
    5039
                                                            PD marker development priority list
                 1/22/2010                                  Email from Danise Yam; To: Elizabeth Holmes; Subject: For US-REPORTS-0028142          US-REPORTS-0028145
    5040
                                                            Tina
                                                            Meeting Calendar Invite Sent on 1/25/2010 by Rosan setting
                                                                                                                       WAG-SEC-001325 o           WAG-SEC-001325
    5041         1/25/2010                                  up initial call with Elizabeth Holmes with email from
                                                                                                                       (WAG-TH-00010171)          (WAG-TH-00010172)
                                                            Tammy McCauley attached
    5042         6/18/2010                                  Celgene Meeting Minutes; Basking Ridge                     US-REPORTS-0025769         US-REPORTS-0025771
                 6/21/2010                                  Email from Daniel Young; To Kapil Gadkar; Subject:         US-REPORTS-0025768         US-REPORTS-0025768
    5043
                                                            Celgene Meeting Minutes 6-18-2010.doc
                 7/20/2010                                  Email from Victoria Sung; To: Elizabeth Holmes; Subject: US-REPORTS-0025772           US-REPORTS-0025772
    5044
                                                            ACE-011 Program
                 9/28/2010                                  Email From Mark Curran; To: Matthew Loza, Fred             US-REPORTS-0026366         US-REPORTS-0026367
    5045                                                    Baribaud, Carrie Brodmerkel; Subject: RE: Theranos panels
                                                            for CNT05825 FIH poster
                                                                                                                       THPFM0004644520 (SEC-USAO-
    5046         1/13/2011                                  Arranca Report                                                                        THPFM0004644590
                                                                                                                       EPROD-005027405)
                  3/1/2011                                  Determination of ACE-011 in Human Whole Blood using        US-REPORTS-0025774         US-REPORTS-0025774
    5047
                                                            the Theranos Field System; VALIDATION REPORT
    5048         3/9/2011                                   Spreadsheet regarding contract summary                     THER-2636638
                 4/27/2011                                  Email from Kapil Gadkar; To: Peter Bryan; Subject:         US-REPORTS-0025773         US-REPORTS-0025773
    5049
                                                            FINAL REPORT for ACE_011 PK
                 8/24/2011                                  Email from Kapil Gadkar; To: Alicia Butram, Margaret       US-REPORTS-0025851         US-REPORTS-0025852
                                                            Drucker-Bosch, Amy Fortner, Jennifer Giese, Lmatthews
    5050
                                                            and Nino McHedlishvili; Subject: Theranos readers ;
                                                            Attachment spreadsheet of Celgene Readers
                 8/29/2011                                  ACE-011 REN-001, Part 1 PD Endpoints: FSH, LH and          US-REPORTS-0025881         US-REPORTS-0025889
    5051
                                                            estradiol

                                                                                       Page ‐ 225 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 228 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates              End Bates
  Number                                        Witness
                 9/12/2011                                  Evaluation of Theranos PK Assay Method from the Clinical      US-REPORTS-0025867     US-REPORTS-0025880
    5052
                                                            PK Perspective- Nianhang Chen PowerPoint
                 9/30/2011                                  Email From: Elizabeth Holmes; To: Rein Edgar; Subject:        US-REPORTS-0028160     US-REPORTS-0028163
    5053
                                                            Overview and Attachment
                 2/17/2012                                  Email from Daniel Edlin; To: Victoria Sung; Subject: RE       US-REPORTS-0025861     US-REPORTS-0025865
    5054
                                                            Thank You
                 2/24/2012                                  Email from Victoria Sung; To: Daniel Edlin; Subject: RE:      US-REPORTS-0025853     US-REPORTS-0025857
    5055
                                                            Thank You
    5056          3/2/2012                                  Centocor Briefing                                             US-REPORTS-0026370     US-REPORTS-0026433
    5057          3/2/2012                                  Theranos- Centocor TC Minutes                                 US-REPORTS-0026434     US-REPORTS-0026435
                  3/5/2012                                  Email from Victoria Sung; To Elizabeth Holmes, Daniel         US-REPORTS-0025866     US-REPORTS-0025866
    5058                                                    Edlin and Daniel Young; Subject: For our discussion this
                                                            morning
                 3/13/2012                                  Email from Daniel Edlin; To: Victoria Sung; Subject: RE       US-REPORTS-0025858     US-REPORTS-0025860
    5059
                                                            Thank You
                  4/3/2012                                  Email from Daniel Edlin; To: Victoria Sung; Subject: RE:      US-REPORTS-0025890     US-REPORTS-0025894
    5060
                                                            For our discussion this morning
                  4/5/2012                                  Email From Danise Yam; To: Mdletshe Bongumusa;                US-REPORTS-0028146     US-REPORTS-0028146
    5061
                                                            Subject: RE: 2010 Updated Post-close entries schedule
                                                            Quantitative Method Validation Report for the Abbott Real
    5062         5/16/2012                                                                                                THPFM0004795971        THPFM0004795979
                                                            Time HIV-1 Assay on the Abbott
                 9/18/2012                                  Letter to Denise Yam; From: Mohler, Nixon & Williams-         US-REPORTS-0027718     US-REPORTS-0027720
    5063
                                                            2011 Federal Corporation Income Tax Return
                                                            Email from Stan Fiorito to Carisa Bianchi, Subject: Re:
    5064         10/9/2012
                                                            Theranos                                                      TBWAChiatDay_0010110   TBWAChiatDay_0010111
                 10/16/2012                                 Email from Elizabeth Holmes; To: Sunny Balwani; Subject:      US-REPORTS-0025961     US-REPORTS-0025978
    5065
                                                            FW: input for our 1:30pm call
                 10/16/2012                                 Email From Sunny Balwani; To: Elizabeth Holmes; Subject:      US-REPORTS-0027464     US-REPORTS-0027481
    5066
                                                            FW: input for our 1.30pm call
                                                            Email from Sunny Balwani to Elizabeth Holmes, Subject:
    5067                                                                                                                  TS-0925996
                10/26/2012                                  FW: Theranos/Chiat Kick-Off Meeting                                                  TS-0925997
                                                            Email from Stan Fiorito to various, including Sunny Balwani
    5068         11/2/2012                                  and Elizabeth Holmes, Subject: Meeting Notes and Next         TS-0980371
                                                            Steps (with attachments)                                                             TS-0980388
                                                            Email from Lorraine Ketch to various, including Elizabeth
    5069        11/16/2012                                  Holmes and Sunny Balwani, Subject: Re: Theranos Strategy TS-0987021
                                                            Discussion - contact report & deck (with attachments)
                                                                                                                                                 TS-0987023
                                                            TBWA\CHIAT\DAY\CONFERENCE REPORT Tuesday,
    5070        11/20/2012                                                                                                TS-0483575
                                                            November 20, 2012, 12:30-2:30 pm                                                     TS-0483576
                                                            Email from Mike Peditto to various, including Elizabeth
    5071                                                    Holmes and cc'ing Sunny Balwani, Subject: Conference          TS-0987889
                 12/7/2012                                  Report: Theranos Marcomm 12.5. (with attachments)                                    TS-0987944


                                                                                        Page ‐ 226 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 229 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                End Bates
  Number                                        Witness
                  2/3/2013                                  Email from Mike Yagi; To Patrick O'Neill; Subject: Re:       US-REPORTS-0025979       US-REPORTS-0025983
    5072
                                                            Portraits
                  2/3/2013                                  Email From Mike Yagi; To: Patrick O'Neill; Subject: Re:      US-REPORTS-0027482       US-REPORTS-0027486
    5073
                                                            Portraits
                                                            Email from Sunny Balwani to Elizabeth Holmes, Subject:
    5074         2/10/2013                                  FW: Theranos Marcomm Conference Report: 02.07.13 (with       THER-0005876
                                                            attachments)                                                                          THER-0005917
                                                            Email from Tami Anderson to various, including Elizabeth
    5075         2/15/2013                                  Holmes and Sunny Balwani, Subject: Corp Comm Weekly          THER-0003744             THER-0003745
                                                            Recap/Next Steps
                                                            Email from Annie Reyes to various, including Elizabeth
    5076         2/25/2013                                  Holmes and Sunny Balwani, Subject: Theranos Marcomm          THER-0003919
                                                            Conference Report 02.20.13 (with attachments)                                         THER-0003969
                  3/6/2013                                  Email From Tina Noyes; To: Surekha Gangakhedkar;
    5077
                                                            Subject: RE: New Project                                     PFM-DEPO-00008825        PFM-DEPO-00008826
                                                            Email from Mike Peditto to Sunny Balwani, cc'ing various
    5078          3/9/2013                                  including Elizabeth Holmes, Subject: Re: Interactive Sales   TS-1104977               TS-1104994
                                                            Tool Edits (with attachment)
                  3/9/2013                                  Email from Sunny Mike Peditto; To: Sunny Balwani ;           US-REPORTS-0025984       US-REPORTS-0026001
    5079
                                                            Subject: Re: Interactive Sales Tools Edits
                  3/9/2013                                  Email From Mike Peditto; To: Sunny Balwani; Subject: Re:     US-REPORTS-0027487       US-REPORTS-0027504
    5080
                                                            interactive Sales Tool Edits
                                                            SCOPE OF WORK THERANOS PHASE II- Corporate
    5081         3/13/2013                                                                                               THER-0007233             THER-0007235
                                                            Communications and PR Company and Retail Launch
                 4/20/2013                                  Email from Tony Nugent; To: Sunny Balwani, Tim Kemp,         US-REPORTS-0026321       US-REPORTS-0026325
    5082
                                                            Ken Quon; Subject: RE: 3.0s
                  5/1/2013                                  Email From Surekha Gangakhedkar; To: Chinmay
    5083                                                    Pangarkar; Subject: RE: System build 4/30/CBC results and
                                                            report                                                       THPFM0000068864
                  5/6/2013                                  Email From Surekha Gangakhedkar; To: Tina Noyes;
    5084
                                                            Subject: FW: ELISA data for today                            SEC-USAO-EPROD-000636346 SEC-USAO-EPROD-0006363468
    5085         5/25/2013                                  Email from D. Yam to E. Holmes re 409a                       THPFM0003871813
    5086         6/11/2013                                  Email Holmes to Balwani re demo next Tuesday                 TS-0902539               TS-0902540
                                                            Email from Mike Peditto to Christian Holmes, Subject: Re:
    5087         6/14/2013                                                                                               TBWAChiatDay_0006966
                                                            Revised Retail & Physician Brochure                                                   TBWAChiatDay_0006986
                                                            Email from Cassie Hughes to Sunny Balwani, Elizabeth
    5088         6/26/2013                                  Holmes, and Christian Holmes, Subject: Re: New Theranos      THER-0008188
                                                            website                                                                               THER-0008190
                  7/8/2013                                  Email From Esther Chan; To: Ling Wang; Subject: RE: TSH      THPFM0001545415          THPFM0001545417
    5089
                                                            and PSA calibrators
    5090         7/11/2013                                  Email Young to Holmes et all re ready for demo               TS-1097896               TS-1097896
                 7/20/2013                                  Email From Elizabeth Holmes; To: Surekha Gangakhedkar;       THPFM0001389628
    5091
                                                            Subject: RE:
    5092         7/22/2013                                  Business Entity Detail re: HMFR LLC                          US-REPORTS-0026250       US-REPORTS-0026251

                                                                                       Page ‐ 227 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 230 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                       Beg Bates               End Bates
  Number                                        Witness
                                                            Email from Christian Holmes to Elizabeth Holmes and
    5093         7/24/2013                                                                                          THER-0008432            THER-0008433
                                                            Sunny Balwani, Subject: FW: Website 2.0 Copy
    5094         7/29/2013                                  Email from Cassie Hughes to Elizabeth Holmes, Subject: Re: THER-0210847         THER-0210850
                                                            Email from Theranos to shareholderinfo@theranos.com
    5095         7/30/2013                                                                                                 THER-2601298               THER-2601298
                                                            Subject Theranos
                  8/6/2013                                  Email From Sharada Sivaraman; To: Karen Shaw; Subject:
    5096
                                                            Protocols with low sample volume                               THPFM0000254600
                                                            Email Edlin to Holmes, Balwani et al re devices in the demo
    5097         8/13/2013                                                                                                 THPFM0000610227            THPFM0000610227
                                                            room for tomorrow's meeting
    5098         8/13/2013                                  Email Holmes to Edlin et al re devices in the demo room        THPFM0001139681
                                                            Email from Mike Peditto to various, including Elizabeth
    5099                                                    Holmes, Subject: .COM designs, graphics, and copy              THER-0244325               THER-0244342
                 8/15/2013                                  revisions (with attachments)
                 8/15/2013                                  Email From Sharada Sivaraman; To: Surekha Gangakhedkar;                                   TS-1135785
    5100                                                    Subject: 3.5 data from last night's runs: new laser cut parts,  TS-1135782
                                                            revised protocol and no label cartridges
                                                            Email from Laura Fogleman to various, including Elizabeth
    5101                                                    Holmes and Sunny Balwani, Subject: Theranos Story and          THER-0008851               THER-0008855
                 8/19/2013                                  Next Steps for 8/22 Interview (with attachments)
    5102         8/22/2013                                  Theranos PowerPoint re: Theranos mission                       US-REPORTS-0025952         US-REPORTS-0025960
                 8/22/2013                                  Email from Elizabeth Holmes; To: Christian Holmes;             US-REPORTS-0026002         US-REPORTS-0026002
    5103
                                                            Subject: FW: WSJ PowerPoint
                 8/22/2013                                  Email From Elizabeth Holmes; To: Christian Holmes, Daniel US-REPORTS-0027505              US-REPORTS-0027505
    5104
                                                            Edlin; Subject: FW: WSJ POWERPOINT
    5105         8/22/2013                                  Theranos Slide Deck                                            US-REPORTS-0027549         US-REPORTS-0027557
                 8/23/2013                                  Email From Sharada Sivaraman; To: Daniel Young,
    5106                                                    Elizabeth Holmes; Subject: 3.0 cartridge failure report for
                                                            ACE-011                                                        THER-4718700               THER-4718701
                 8/28/2013                                  TBWA\CHIAT\DAY: Fee Estimate ; Theranos Q3-Q4                  US-REPORTS-0026003         US-REPORTS-0026005
    5107                                                    Staffing and Fee Proposal; Theranos Scope Assumptions for
                                                            Q3 and Q4
    5108         8/28/2013                                  TBWA\CHIAT\DAY: Fee Estimate                                   US-REPORTS-0027506         US-REPORTS-0027508
                                                            Email From Samartha Anekal; To : Daniel Young; Subject:
    5109
                  9/2/2013                                  FW: GC LFT assay validation                                    THPFM0000068089            THPFM0000068090
                  9/4/2013                                  Email From Daniel Young; To: Elizabeth Holmes; Subject: SEC-USAO-EPROD-001847074 SEC-USAO-EPROD-001847075
    5110
                                                            updates on immunoassays
                                                            Email from D. Young to E. Holmes & S. Balwani re               THPFM0001464189 (SEC-USAO-
    5111
                  9/4/2013                                  "updates on immunoassays"                                      EPROD-001847074)           THPFM0001464190
                                                            Email from S. Balwani to D. Young & E. Holmes re "update THPFM0001426099 (SEC-USAO-
    5112
                  9/8/2013                                  of assays for 9/9"                                             EPROD-001808984)           THPFM0001426100
                                                            The Wall Street Journal Article re: Elizabeth Holmes: The
    5113          9/8/2013                                                                                                 US-REPORTS-0028595         US-REPORTS-0028598
                                                            Breakthrough of Instant Diagnosis


                                                                                       Page ‐ 228 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 231 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                            Beg Bates                 End Bates
  Number                                        Witness
                                                                                                                          THER-0211577
                                                            Email from Elizabeth Holmes to Cassie Hughes, cc'ing
    5114          9/9/2013                                  various, including Sunny Balwani, Subject: RE: RESPONSE
                                                            to Ron's story and desire to talk to someone at Theranos
                                                                                                                                                    THER-0211578
    5115         9/24/2013                                  Validation Report for Modified Siemens Calcium Assay          THPFM0000024068           THPFM0000024082
                                                            Validation Report for Modified Siemens Assay of
    5116         9/24/2013                                                                                                THPFM0001714852           THPFM0001714866
                                                            Bicarbonate in Lithium Heparin Plasma
    5117         9/25/2013                                  Validation of Modified Siemens Total Cholesterol Assay        THPFM0000024095           THPFM0000024107
    5118         9/26/2013                                  Validation of Modified Siemens Sodium Assay                   TS-0010561                TS-0010575
    5119         9/26/2013                                  Validation of Modified Siemens Chloride Assay                 TS-0010576                TS-0010590
    5120         9/26/2013                                  Validation of Modified Siemens Potassium Assay                TS-0010608                TS-0010622
                 10/1/2013                                  Email from Sunny Balwani; To: Elizabeth Holmes; Subject:      US-REPORTS-0026083        US-REPORTS-0026084
    5121
                                                            FW: Walgreens screen re-test?
                                                                                                                          THPFM0004724309(SEC-USAO- THPFM0004724313 (SEC-USAO-
    5122         10/7/2013                                  Email from D. Yam to E. Holmes re 409a
                                                                                                                          EPROD-005107190)          EPROD-005107194)
                                                            Email from Cassie Hughes to Elizabeth Holmes, cc'ing
    5123         10/8/2013                                  various, including Sunny Balwani, Subject: Re: Theranos       THER-0248050              THER-0248057
                                                            Intel Report + SOCIAL THOUGHTS
                                                            Email From Elizabeth Holmes; To: Daniel Young, Sunny
    5124
                10/22/2013                                  Balwani; Subject: RE: CLIA updates                            SEC-USAO-EPROD-000650354 SEC-USAO-EPROD-000650356
                                                            Email From Elizabeth Holmes; To: Daniel Young; Subject:
    5125
                10/22/2013                                  RE: Tests in CLIA Lab                                         SEC-USAO-EPROD-002793146 SEC-USAO-EPROD-002793149
                                                            Email from D. Young to E. Holmes & S. Balwani re CLIA         THPFM0001463775 (SEC-USAO-
    5126
                10/22/2013                                  Updates                                                       EPROD-001846660)           THPFM0001463777
                                                            Email from D. Young to E. Holmes re "Tests in CLIA lab"       THPFM0002410261 (SEC-USAO- THPFM0002410264 (SEC-USAO-
    5127
                10/22/2013                                  with attachment                                               EPROD-002793146)           EPROD-002793149)
                10/23/2013                                  Email from Sunny Balwani; To Kerry Elenitoba-Johnson;         US-REPORTS-0026082         US-REPORTS-0026082
    5128
                                                            Subject: RE: SOPs
                                                            Email from Christian Homes to Elizabeth Holmes, Subject:                                THER-0249916
    5129         11/2/2013                                                                                                THER-0249916
                                                            FW: Caitlin
                                                            Email From Sunny Balwani; To: Elizabeth Holmes; Subject:
    5130
                 11/5/2013                                  FW: chem18 on stores/shipped samples                          SEC-USAO-EPROD-001846600 SEC-USAO-EPROD-001846602
                 11/5/2013                                  Email from Sharada Sivaraman; To Adam Rosendorff;             US-REPORTS-0026085       US-REPORTS-0026087
    5131
                                                            Subject: RE Edison QC procedure
                                                            Email Chain with Chris Lucas, Stephanie Hagen, Elizabeth
    5132         11/6/2013                                  Holmes in which Lucas sends paragraph Newt Gingrich sent      THPFM0004041451           THPFM0004041456
                                                            to his constituents
                 11/8/2013                                  Email from Stan Florito; To: Mike Peditto; Subject: Twitter   US-REPORTS-0026006        US-REPORTS-0026016
    5133                                                    Responses and Actions for Feedback/ Approval 2:45pm 11/6

                 11/8/2013                                  Email from Jeffrey Blickman; To: Patrick O'Neill, Elizabeth US-REPORTS-0026017          US-REPORTS-0026021
    5134                                                    Holmes, Christian Holmes, Daniel Edlin; Subject: Re: Social
                                                            Response Document 11/8


                                                                                        Page ‐ 229 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 232 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                            Beg Bates                 End Bates
  Number                                        Witness
                 11/8/2013                                  Email From Stan Florito; to Mike Peditto; Subject: Re:         US-REPORTS-0027509        US-REPORTS-0027519
    5135                                                    Twitter Responses and Actions for Feedback/Approval
                                                            2:45pm 11/6
                 11/8/2013                                  Email From Mike Peditto; To: Jeffrey Blickman, Daniel          US-REPORTS-0027520        US-REPORTS-0027524
    5136                                                    Edlin, ,Christian Holmes, Elizabeth Holmes, Patrick O'Neill;
                                                            Subject: Social response Document 11/8
                 11/17/2013                                 Email from Max Fosque; To: Sarah Cabayan; Subject: RE:         US-REPORTS-0026088        US-REPORTS-0026091
    5137
                                                            Daily QC
                 11/27/2013                                 Email from Elizabeth Holmes; To: Daniel Young, Adam            US-REPORTS-0026092        US-REPORTS-0026092
    5138
                                                            Rosendorff and Kerry Elentoba- Johnson; Subject: Normal
                 11/27/2013                                 Email from Elizabeth Holmes; To: Daniel Young, Adam            US-REPORTS-0026093        US-REPORTS-0026127
    5139
                                                            Rosendorff; Subject: RE:
    5140         12/2/2013                                  Lab Testing Declaration                                        CMS-DOJ-0108443            CMS-DOJ-0108444
                                                            Email from D. Yam to V. Hintz, cc E. Holmes, re 409            THPFM0003104510 (SEC-USAO-
    5141         12/8/2013                                                                                                                            THPFM0003104579
                                                            Valuation Report                                               EPROD-003487395)
                                                            Email from Dan Edlin to Elizabeth Holmes, Subject: FW:
    5142        12/17/2013                                                                                                 THER-0258969              THER-0258971
                                                            The Silicon Valley Story: Inaccurate Theranos Blog Post
                                                            Email from Quintana to Lucas "RE: Theranos Stockholder
    5143        12/17/2013                                                                                                 THPFM0000849634           THPFM0000849636
                                                            Consents for your Signature by this Wednesday 12/18/13"
                                                            Leona Garriott sending BDV signature pages to Holmes.
    5144                                                    Email chain includes questions from Lucas to Holmes            THPFM0000801682           THPFM0000801685
                12/19/2013                                  reflecting call between Lucas and Holmes
                                                            Email from Chris Lucas to Holmes thanking her for joining
    5145        12/20/2013                                                                                                 TS-1136428
                                                            call. Holmes fwd. email to Balwani and Balwani responds
                                                            Email from Sunny Balwani; To:        A.E.      ; Subject
    5146        12/29/2013                                  RE: Theranos Stockholder consents for your Signature by        US-REPORTS-0028587        US-REPORTS-0028594
                                                            this Wednesday 12/18/13
                                                            Total Triiodothyronine ELISA Assay Validation Report on
    5147         1/10/2014                                                                                                 CMS2-001347               CMS2-001519
                                                            Edison 3 x Theranos System
                                                            Total T4 ELISA Assay Validation Report on Edison 3.5
    5148         1/10/2014                                                                                                 THPFM0001704109           THPFM0001704153
                                                            Theranos System
                                                            Free T4 ELISA Assay Validation Report on Edison 3.5
    5149         1/15/2014                                                                                                 THPFM0001709134           THPFM0001709181
                                                            Theranos System
                                                            Email from Barbara Overlie to Elizabeth Holmes, Subject:
    5150                                                                                                                   TS-0330437                TS-0330438
                 2/13/2014                                  RE: TBWA December Fee and 2014 Scope and Fee
                                                            hCG ELISA Assay Validation Report on Edison 3.5
    5151          3/9/2014                                                                                                 THPFM0005774496           THPFM0005774550
                                                            Theranos System
                 3/25/2014                                  Santat Clara County Office of the Clerk Recorder re:           US-REPORTS-0026246        US-REPORTS-0026246
    5152
                                                            Ramees
    5153         3/28/2014                                  USPS re: 555 El Camino Ste 13 A, Palo Alto CA 94301            US-REPORTS-0026244        US-REPORTS-0026245
    5154         4/18/2014                                  Email Rosendorff to Pandori re Potassium                       THPFM0001197910           THPFM0001197911
    5155         4/18/2014                                  Email Rosendorff to Gmail re Potassium                         THPFM0001197912           THPFM0001197913
    5156         5/14/2014                                  Email re Arizona CLIA application                              THPFM0001552623           THPFM0001552633


                                                                                        Page ‐ 230 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 233 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                      Beg Bates                   End Bates
  Number                                        Witness
                                                            Email from Laura Fogelman to Christian Holmes, Subject:
    5157         5/20/2014                                                                                              THPFM0003235356
                                                            Theranos/Grow Recap & Warp Up                                                      THPFM0003235357
                                                            Email from Barbara Overlie to Christian Holmes, Subject:
    5158         6/16/2014                                                                                              TS-1150933             TS-1150937
                                                            INVR000919-TBWA/Chiat/Day-Renewal
    5159         6/17/2014                                  Email Christian Holmes to Alfonso et al. re Dr. Szmuc issue THPFM0000923992        THPFM0000923994
                 6/21/2014                                  Email from Jeffrey Blickman; To: Patrick O'Neill; Elizabeth US-REPORTS-0026022     US-REPORTS-0026022
    5160                                                    Homes; Subject: RE: who made this video and how did it
                                                            get online? Is this another chiat problem?
                 6/21/2014                                  Email from Jeffrey Blickman; To: Patrick O'Neill, Elizabeth US-REPORTS-0027525     US-REPORTS-0027525
                                                            Holmes, Christian Holmes, Daniel Edlin; Subject: Re: who
    5161
                                                            made this video and how did it get online? Is this another
                                                            chiat problem?
                 6/27/2014                                  Email from Alison Hsieh; To: Patrick O'Neill and Elizabeth US-REPORTS-0026023      US-REPORTS-0026026
    5162
                                                            Holmes; Subject: RE: WAG Phoenix Newspaper Ad
                 6/27/2014                                  Email From Alison Hsieh; To: Patrick O'Neill, Elizabeth     US-REPORTS-0027526     US-REPORTS-0027529
    5163
                                                            Holmes; Subject: RE: WAG Phoenix Newspaper Ad
    5164         6/30/2014                                  Email from Value Information                                US-REPORTS-0026247     US-REPORTS-0026247
    5165         7/14/2014                                  Theranos lab report for Dawn Brock                          THER-2619735           THER-2619736
                 7/16/2014                                  Email from Patrick O'Neill; To: Elizabeth Holmes; Subject: US-REPORTS-0026027      US-REPORTS-0026029
    5166
                                                            Fertility Anthem Script
                 7/16/2014                                  Email From Patrick O'Neill; To: Elizabeth Holmes; Subject: US-REPORTS-0027530      US-REPORTS-0027532
    5167
                                                            FERTILITY ANTHEM SCRIPT
                 7/17/2014                                  Email from Elizabeth Holmes; To: Patrick O'Neil; Subject: US-REPORTS-0026030       US-REPORTS-0026031
    5168
                                                            Re: HERE IT IS!
                 7/17/2014                                  Email from Elizabeth Holmes; To: Patrick O'Neill; Subject: US-REPORTS-0027533      US-REPORTS-0027534
    5169
                                                            Re: HERE IT IS
    5170         7/17/2014                                  Email from Elizabeth Holmes; To Patrick O'Neil; Subject: RUS-REPORTS-0028619       US-REPORTS-0028620
                                                            Vitamin B12 ELISA Assay Validation Report on Edison 3.5
    5171          8/5/2014                                                                                              CMS2-001520            CMS2-001605
                                                            Theranos System
    5172
                 8/15/2014                                  Spreadsheet with trial balances and financial statements    SEC-USAO2-EPROD-000204407 SEC-USAO2-EPROD-000204407
    5173         8/15/2014                                  Email Holmes to Fosque re customer issue re Szmuc           THPFM0000019426            THPFM0000019429
                 8/28/2014                                  Email from Patrick O'Neill; To: Elizabeth Holmes; Subject: US-REPORTS-0026032          US-REPORTS-0026034
    5174
                                                            BRAND FILMS- ACTIVATION
                 8/28/2014                                  Email From Patrick O'Neill; To: Elizabeth Holmes; Subject: US-REPORTS-0027535          US-REPORTS-0027537
    5175
                                                            BRAND FILMS- ACTIVATION
    5176         8/28/2014                                  Email from Patrick O'Neil; To Elizabeth Holmes; Subject: BUS-REPORTS-0028616           US-REPORTS-0028618
                                                            Email from S. Balwani to E. Holmes re "test frequency since THPFM0000277598 (SEC-USAO- THPFM0000277599 (SEC-USAO-
    5177
                 8/29/2014                                  1.1.2014 report xls"                                        EPROD-000660488)           EPROD-000660489)
                                                            Estradiol ELISA Assay Validation Report on Edison 3.5
    5178         8/29/2014                                                                                              THPFM0001619067            THPFM0001619105
                                                            Theranos System
                  9/1/2014                                  Email from Elizabeth Homes; To: Patrick O'Neill and Dawn US-REPORTS-0026035            US-REPORTS-0026036
    5179                                                    Schneider; Subject: FW: feedback on Elizabeth's talk


                                                                                      Page ‐ 231 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 234 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                          Beg Bates                End Bates
  Number                                        Witness
                                                            Email from Elizabeth Holmes; To: Patrick O'Neil; Subject:
    5180          9/1/2014                                                                                              US-REPORTS-0028610       US-REPORTS-0028611
                                                            Re: feedback on Elizabeth's talk
    5181          9/2/2014                                  Mosley letter to Dr. Kissinger                              THPFM0004511845          THPFM0004511853
    5182          9/2/2014                                  Daniel Mosley letter to Dr. Kissinger                       THPFM0004511845          THPFM0004511853
                 9/16/2014                                  Email From Sunny Balwani; To Elizabeth Holmes; Subject:
    5183
                                                            FW: next 7                                                  SEC-USAO-EPROD-002750183 SEC-USAO-EPROD-002750185
    5184         10/8/2014                                  Email between Theranos staff re B.G. result and dilution    THPFM0000006075          THPFM0000006079
                                                            Email Fosque to Balwani et al re Customer Issue - HCG; 2
    5185         10/9/2014                                                                                              THPFM0000019375          THPFM0000019379
                                                            patient results attached
                                                            Email Young to Balwani et al re Customer Issue - HCG; 2
    5186         10/9/2014                                                                                              TS-0906606               TS-0906608
                                                            patient results attached
                 10/31/2014                                 RDV- Approval Document- New Equity Investment Direct        US-REPORTS-0027637       US-REPORTS-0027642
    5187
                                                            Investment: Theranos, Inc.
                                                            Email from        A.E.      ; To Sunny Balwani; Subject:
    5188                                                                                                                US-REPORTS-0028582       US-REPORTS-0028583
                11/19/2014                                  RE: negative report on Theranos from UBS
                                                                                                                        THPFM0000045876 (SEC-USAO- THPFM0000045877 (SEC-USAO-
    5189
                 12/5/2014                                  Email from S. Joshi to D. Young etc. re "Machines in Lab" EPROD-000428766)             EPROD-000428768)
                                                            Email from D. Yam to E. Holmes & S. Balwani re 409A         THPFM0002104422 (SEC-USAO-
    5190        12/31/2014                                                                                                                         THPFM0002104518
                                                            report                                                      EPROD-002487307)
    5191         1/13/2015                                  Email from S> Hadziahmetovic to D. Young re "HCG            THPFM0000623112            THPFM0000623112
    5192         1/16/2015                                  Fax to AZ Office of Lab Svcs re change in lab director      THPFM0002322414            THPFM0002322428
                                                            Email from      A.E.       ; To Sunny Balwani; Subject:
    5193         1/21/2015                                                                                              US-REPORTS-0028584         US-REPORTS-0028586
                                                            RE: FW: Google Alert- Theranos
                                                            Email from S. Joshi to D. Young & M. Fosque re "assay data THPFM0000044007 (SEC-USAO- THPFM0000044009 (SEC-USAO-
    5194
                  2/2/2015                                  push"                                                       EPROD-000426897)           EPROD-000426899)
                  2/3/2015                                  Email from Patrick O'Neill; To: Elizabeth Holmes and        US-REPORTS-0026037         US-REPORTS-0026040
    5195                                                    Carisa Bianchi; Subject: Re: Brand Channel piece on
                                                            Theranos
                  2/3/2015                                  Email from Patrick O'Neil; To: Elizabeth Holmes, Carisa     US-REPORTS-0027540         US-REPORTS-0027543
    5196
                                                            Bianchi; Subject: Re: brand Channel piece on Theranos
    5197          2/3/2015                                  Email from Patrick O'Neil; To Elizabeth Holmes and Carisa BUS-REPORTS-0028612          US-REPORTS-0028615
    5198          2/4/2015                                  Email Young to Trick et al. re Analyzer Tests               THPFM0001708943            THPFM0001708945
                                                            Email Jennifer Trick to Daniel Young re Analyzer Tests plus
    5199          2/6/2015                                                                                              THPFM0001700020            THPFM0001700028
                                                            attachments
                                                                                                                        THPFM0000354905 (SEC-USAO- THPFM0000354906 (SEC-USAO-
    5200
                 2/26/2015                                  Email from S. Joshi to D. Young re "assay list"             EPROD-000737795)           EPROD-000737796)
    5201          3/7/2015                                  Email from S. Balwani to E. Holmes re “ELISA update         THER-4762856               THER-47628562
                                                                                                                        THPFM0000288213 (SEC-USAO-
    5202
                 3/7/2015                                   Email from S. Balwani to E. Holmes re "ELISA Update"        EPROD-000671103)           THPFM0000288222
    5203         3/10/2015                                  Email from S. Joshi to D. Young etc. re "Vit D and TST"     THPFM0000365883            THPFM0000365887
    5204         3/17/2015                                  Email from S. Balwani to E. Holmes re "ELISA Update"        THPFM0002371914            THPFM0002371935
    5205          4/2/2015                                  CLIA Application for Certification                          THPFM0000057205            THPFM0000057213



                                                                                       Page ‐ 232 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 235 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                     Beg Bates                    End Bates
  Number                                        Witness
                                                            Email from D. Yam to E. Holmes & S. Balwani re "Theranos
    5206                                                    409A valuation analysis - March 25, 2015 valuation date"  TS-1078549               TS-1078647
                 4/7/2015                                   with attachments
                 4/10/2015                                  Email from Patrick O'Neil; To: Sunny Balwani and Carisa US-REPORTS-0026041         US-REPORTS-0026042
    5207
                                                            Bianchi; Subject: Re: Sonora Quest
                 4/10/2015                                  Email From Patrick O'Neil; To: Sunny Balwani, Carisa      US-REPORTS-0027544       US-REPORTS-0027545
    5208
                                                            Bianchi, Elizabeth Holmes; Subject: Sonora Quest
                                                            Email from D. Yam to E. Holmes & S. Balwani re "409A
    5209         4/13/2015                                                                                            TS-1162085               TS-1162176
                                                            report as of 3/25/15" with attachments
    5210         4/21/2015                                  Validation of Modified Theranos Total Cholesterol Assay   THPFM0005457277          THPFM0005457305
                                                            Email From Sunny Balwani; To: Paul Patel; Subject: RE:Re:
    5211
                 4/27/2015                                  GC Project_update_4-24-15                                 THPFM0000512557          THPFM0000512559
                 5/19/2015                                  Email from Sunny Balwani; To: Patrick O'Neill and         US-REPORTS-0026043       US-REPORTS-0026044
    5212                                                    Elizabeth Holmes; Subject: RE: QUOTES FOR DOT COM-
                                                            HOME PAGE
                 5/19/2015                                  Email From Sunny Balwani; To: Patrick O'Neil, Elizabeth   US-REPORTS-0027546       US-REPORTS-0027547
    5213                                                    Holmes, Daniel Edlin; Subject: RE: QUOTES FOR DOT
                                                            COM- HOME PAGE
    5214         5/27/2015                                  Email from N. Doshi to D. Young re "ELISA reruns"         THPFM0001955070          THPFM0001955071
    5215         6/12/2015                                       M.E.         Theranos Report Status: Final           US-REPORTS-0028149       US-REPORTS-0028156
                                                            Email from S. Saksena to S. Balwani etc., cc E. Holmes re
    5216
                 6/15/2015                                  "resources"                                               TS-1143907               TS-1143908
    5217
                 8/28/2015                                  Spreadsheet regarding contract summary                SEC-USAO-EPROD-000785247
    5218
                 8/28/2015                                  Spreadsheet regarding contract summary                      SEC-USAO-EPROD-000785248
                                                                                                                        THPFM0000402344 (SEC-USAO-
    5219
                 8/29/2015                                  Email from D. Yam to KPMG                                   EPROD-000785234)           THPFM0000402354
                 8/29/2015                                  Email From; Danise Yam; To: Lyubochkina Ksenia; Subject: US-REPORTS-0027721            US-REPORTS-0027731
    5220
                                                            RE: Question Log 8/28/2015
    5221         9/23/2015                                  Validation of Modified Theranos Calcium Assay               THPFM0001762862            THPFM0001762875
    5222         9/23/2015                                  Validation of Modified Theranos Sodium Assay                THPFM0001762876            THPFM0001762890
    5223         9/25/2015                                  Validation of Modified Theranos Chloride Assay              THPFM0004860485            THPFM0004860599
    5224         9/25/2015                                  Validation of Modified Theranos Potassium Assay             THPFM0004860515            THPFM0004860530
                                                            Validation Report for Modified Theranos Assay of
    5225                                                                                                                THPFM0003934623            THPFM0003934638
                 9/26/2015                                  Bicarbonate in Lithium Heparin Plasma
                 10/16/2015                                 Article: Hot Startup Theranos Has Struggled with its blood- US-REPORTS-0026162         US-REPORTS-0026169
    5226
                                                            test technology
                                                                                                                        THPFM0002298482 (SEC-USAO- THPFM0002298495 (SEC-USAO-
    5227
                 11/5/2015                                  Email from T. Lin to D. Young et al. re "assay timeline"    EPROD-002681367)           EPROD-002681380)
                                                            hCG ELISA Assay Validation Report on Edison 3.5
    5228         11/6/2015                                                                                              THPFM0002705918            THPFM0002705986
                                                            Theranos System
    5229         11/9/2015                                  Validation of Modified Theranos Potassium Assay             THPFM0002706424            THPFM0002706438
    5230         11/9/2015                                  Validation of Modified Theranos Total Cholesterol Assay     THPFM0003692008            THPFM0003692024

                                                                                       Page ‐ 233 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 236 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                          Beg Bates             End Bates
  Number                                        Witness
    5231         11/9/2015                                  Binder titled "Theranos Documents"                         WAG-TH-DOJ-00028056   WAG-TH-DOJ-00028056
    5232         11/9/2015                                  Letter from H. King to J. Reed                             WAG-TH-DOJ-00028057   WAG-TH-DOJ-00028057
    5233         11/9/2015                                  Table of Contents with Tabs 1-4                            WAG-TH-DOJ-00028058   WAG-TH-DOJ-00028058
    5234         11/9/2015                                  Tab 2 / Assay Tables                                       WAG-TH-DOJ-00028234   WAG-TH-DOJ-00028240
    5235         11/15/2015                                 CL SOP-14213: Theranos SW Qualification                    THPFM0000091880       THPFM0000091887
                                                            TSH-ELISA Assay Validation Report on Edison 3.5
    5236                                                                                                               THPFM0000343159       THPFM0000343232
                11/16/2015                                  Theranos System
                                                            Prolactin ELISA Assay Validation Report on Edison 3.5
    5237        11/16/2015                                                                                             THPFM0002473893       THPFM0002473959
                                                            Theranos System
                                                            Total T4 ELISA Assay Validation Report on Edison 3.5
    5238        11/16/2015                                                                                             THPFM0002705987       THPFM0002706056
                                                            Theranos System
                                                            Total Testosterone ELISA Assay Validation Report on
    5239        11/16/2015                                                                                             THPFM0002706057       THPFM0002706143
                                                            Edison 3.5 Theranos System
                                                            Total Triiodothyronine ELISA Assay Validation Report on
    5240        11/16/2015                                                                                             THPFM0002706144       THPFM0002706208
                                                            Edison 3.5 Theranos System
                                                            tPSA ELISA Assay Validation Report on Edison 3.5
    5241                                                                                                               THPFM0002706794       THPFM0002706857
                11/16/2015                                  Theranos System
                                                            Free T4 ELISA Assay Validation Report on Edison 3.5
    5242        11/16/2015                                                                                             THPFM0002706858       THPFM0002706933
                                                            Theranos System
                                                            Vitamin B12 ELISA Assay Validation Report on Edison 3.5
    5243        11/16/2015                                                                                             THPFM0002813396       THPFM0002813483
                                                            Theranos System
                                                            Estradiol ELISA Assay Validation Report on Edison 3.5
    5244                                                                                                               THPFM0003691928       THPFM0003691992
                11/16/2015                                  Theranos System
                                                            SHBG ELISA Assay Validation Report on Edison 3.5
    5245        11/16/2015                                                                                             THPFM0003692025       THPFM0003692105
                                                            Theranos System
                                                            25OH VitD Total ELISA Assay Validation Report on Edison
    5246        11/16/2015                                                                                             THPFM0005615046       THPFM0005615112
                                                            3.5 Theranos System
                                                            Email from Brooke Buchanan to Christian Holmes, Subject:
    5247         12/9/2015                                                                                             THPFM0000008902       THPFM0000008904
                                                            RE: commenting on our work together
                                                            Email from Brooke Buchanan to Elizabeth Holmes and                                    THPFM0004750566
    5248         1/13/2016                                                                                             THPFM0004750563
                                                            Sunny Balwani, Subject: FW: reporter's inquiry
    5249         1/22/2016                                  Binder titled "Theranos Documents"                         WAG-TH-DOJ-00030929   WAG-TH-DOJ-00030929
    5250         1/22/2016                                  Letter from H. King to J. Reed                             WAG-TH-DOJ-00030930   WAG-TH-DOJ-00030930
    5251         1/22/2016                                  Table of Contents re "Theranos CLIA Lab Records"           WAG-TH-DOJ-00030931   WAG-TH-DOJ-00030931
    5252         1/22/2016                                  Tab 3 / Form CMS-2567 with cover memo                      WAG-TH-DOJ-00030938   WAG-TH-DOJ-00030946
    5253         1/25/2016                                  CMS 2567 (Cover Letter)                                    THPFM0004755067       THPFM0004755070
                                                            Email from Brooke Buchanan to Elizabeth Holmes, Subject: SEC-USAO-EPROD-000701381 SEC-USAO-EPROD-000701381
    5254         1/28/2016
                                                            RE:                                                      (THPFM0000318491)        (THPFM0000318491)
                                                            Email from Brooke Buchanan to various, including Elizabeth
    5255          2/5/2016                                  Holmes and Sunny Balwani, Subject: Fwd.: Politico:         TS-1042091            TS-1042095
                                                            Wunderkind Theranos' s Future Is On The Line
                                                            Vitamin B12 ELISA Assay Validation Report on Edison 3.5
    5256         2/11/2016                                                                                             THPFM0001627724       THPFM0001627802
                                                            Theranos System

                                                                                      Page ‐ 234 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 237 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                          Description                           Beg Bates                 End Bates
  Number                                        Witness
    5257         2/12/2016                                  Theranos Plan of Correction in Response to CMS 2567          THPFM0004755071           THPFM0004755219
    5258         2/19/2016                                  US Postal Inspection Service- Investigation Report           US-REPORTS-0026312        US-REPORTS-0026316
    5259         3/18/2016                                  CMS Letter re Propose Sanctions                              THPFM0004755220           THPFM0004755264
    5260         3/28/2016                                  Theranos Response to Proposed Sanctions March 28, 2016       CMS2-164369               CMS2-164417
    5261         3/28/2016                                  Fax of Dawn Miller final lab report - voided                 CMS-DOJ-0194747           CMS-DOJ-0194748
    5262         3/30/2016                                       B.G.       Theranos lab report - voided                 CMS-DOJ-0209327
    5263         3/30/2016                                       B.G.       Theranos lab report #2 - voided              CMS-DOJ-0220248
                                                            Theranos Response to Proposed Sanctions (updated version
    5264          4/1/2016                                                                                               THPFM0004755265           THPFM0004755357
                                                            of letter sent March 28, 2016
    5265          4/7/2016                                  Cover Letter for Additional Corrected Reports April 7, 2016 THPFM0004755358
    5266         4/17/2016                                  Theranos Letter re Supplemental Information                  THPFM0004755360           THPFM0004755367
                                                            Cover Letter for Additional Corrected Reports April 18,
    5267         4/18/2016                                                                                               THPFM0004755391
                                                            2016
                                                            Cover Letter for Additional Corrected Reports April 26,
    5268         4/26/2016                                                                                               THPFM0004755392
                                                            2016
                                                            Theranos letter to AZ AG re Civil Investigative Demand /
    5269         4/29/2016                                                                                               FDA-CORR-000763           FDA-CORR-000776
                                                            Consent Decree
                 4/29/2016                                  Email From Lisa Peterson; To: Jerry Tubergen and Randy       US-REPORTS-0027704        US-REPORTS-0027706
    5270
                                                            Damstra; Subject: Theranos
    5271         5/20/2016                                  Theranos Letter to CMS re Advia 2120                         THPFM0004755393
                 6/21/2016                                  Article: Forbes' From $4.5 Billion to Nothing: Estimated     US-REPORTS-0026170        US-REPORTS-0026171
    5272
                                                            Net Worth of Theranos Founder Elizabeth Holmes.
                  8/2/2016                                  Email From Lisa Peterson; To: Jerry Tubergen, Randy          US-REPORTS-0027702        US-REPORTS-0027703
    5273
                                                            Damstra; Subject: Theranos-AACC
                                                            Email from L. Helfend to K. Das re "D5403.KD" with
    5274
                  9/2/2016                                  attachment                                                   THPFM0004005198            THPFM0004005199
                                                            Email from M. Fosque to K. Das re "Date comparison,          THPFM0004005496 (SEC-USAO- THPFM0004005499 (SEC-USAO-
    5275
                  9/7/2016                                  Edison" with attachment                                      EPROD-004388381)           EPROD-004388383)
                                                            Email from M. Fosque to K. Das re "dates for Edison" with    THPFM0004926544 (SEC-USAO- THPFM0004926550 (SEC-USAO-
    5276
                 9/14/2016                                  attachment                                                   EPROD-005309425)           EPROD-005309431)
                 9/21/2016                                  Email from Patrick O'Neill; To : Elizabeth Homes; Subject:   US-REPORTS-0026045         US-REPORTS-0026045
    5277
                                                            FOLLOW UP
    5278         9/21/2016                                  USPS tracking re: 227 Park Lane, Atherton, CA                US-REPORTS-0026277        US-REPORTS-0026278
                 9/21/2016                                  Email From Patrick O'Neil; To: Elizabeth Holmes; Subject:    US-REPORTS-0027548        US-REPORTS-0027548
    5279
                                                            FOLLOW UP
    5280         10/3/2016                                  CLIA Application for Certification                           THPFM0004404780           THPFM0004404783
    5281         10/14/2016                                 USPS tracking re: 227 Park Lane, Atherton, CA                US-REPORTS-0026280        US-REPORTS-0026281
    5282         10/31/2016                                 227 Park Lane search results re: Ramesh Balwani              US-REPORTS-0026255        US-REPORTS-0026258
    5283          11/1/2016                                 Clear search results for Elizabeth Holmes                    US-REPORTS-0026172        US-REPORTS-0026172
                  11/1/2016                                 Table of Contents; Search results of Elizabeth Holmes and    US-REPORTS-0026173        US-REPORTS-0026198
    5284
                                                            Sunnyvale
    5285         11/1/2016                                  California Secretary of State re: Business Entity detail;    US-REPORTS-0026199        US-REPORTS-0026200

                                                                                        Page ‐ 235 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 238 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                         Description                          Beg Bates              End Bates
  Number                                        Witness
    5286         11/1/2016                                  County of San Mateo re: Search Results                     US-REPORTS-0026253     US-REPORTS-0026254
    5287         11/1/2016                                  Individual Report- Balwani, Ramesh                         US-REPORTS-0026285     US-REPORTS-0026298
    5288         11/1/2016                                  Individual Report- Manghnani, Sapna                        US-REPORTS-0026299     US-REPORTS-0026304
                 11/7/2016                                  Email from Chris McCollow; To: Cesar Castaneda; Subject:   US-REPORTS-0026275     US-REPORTS-0026275
    5289
                                                            2247 Park, Atherton
    5290         11/10/2016                                 Zillow re: 227 Park Lane, Atherton, CA                     US-REPORTS-0026259     US-REPORTS-0026268
    5291         11/10/2016                                 San Mateo County Web Access- Grantee Grantor               US-REPORTS-0026272     US-REPORTS-0026272
    5292         11/10/2016                                 Commerce One -Wikipedia                                    US-REPORTS-0026305     US-REPORTS-0026308
    5293         11/10/2016                                 Case Forfeiture Evaluation                                 US-REPORTS-0026310     US-REPORTS-0026310
    5294         11/14/2016                                 Company Report: Fittestmind, Inc                           US-REPORTS-0026282     US-REPORTS-0026282
    5295         11/14/2016                                 Company Report: Jhamandas Balwani Foundation               US-REPORTS-0026283     US-REPORTS-0026284
                 11/15/2016                                 Email from Christopher McCollow; To: Cesar Castaneda;      US-REPORTS-0026311     US-REPORTS-0026311
    5296                                                    Subject: AFS- Case Inspector Approved Evaluation Request

    5297         5/11/2017                                  Chain of Custody Form- Project House                     US-REPORTS-0027581       US-REPORTS-0027582
    5298         5/11/2017                                  Chain of Custody Form- Project House                     US-REPORTS-0027583       US-REPORTS-0027584
    5299         5/11/2017                                  Chain of Custody Form- Project House                     US-REPORTS-0027585       US-REPORTS-0027586
    5300         5/11/2017                                  Chain of Custody Form- Project House                     US-REPORTS-0027587       US-REPORTS-0027588
    5301         5/11/2017                                  Chain of Custody Form- Project House                     US-REPORTS-0027596       US-REPORTS-0027597
    5302         5/11/2017                                  Chain of Custody Form- Project House                     US-REPORTS-0027598       US-REPORTS-0027599
    5303         7/11/2017                                  Elizabeth Holmes SEC Video                               SEC-DEPO-VIDEOS-000001   SEC-DEPO-VIDEOS-000001
                  5/6/2019                                  Email From Heather Zimmerman; To: Bryan Schneider;       WAG-TH-DOJ-00027154      WAG-TH-DOJ-00027163
    5304
                                                            Subject: Fwd.: Mini Lab- WE NEED YOUR FEEDBACK
                  6/4/2019                                  Email: From Danise Yam; To: Elizabeth Holmes; Subject: US-REPORTS-0027713         US-REPORTS-0027713
    5305
                                                            RE:
                 2/11/2021                                  Email from Phylis Gardner; To: Robert Leach; Subject: AR US-REPORTS-0025642       US-REPORTS-0025642
    5306
                                                            telephone number
                 2/11/2021                                  Email from Phylis Gardner; To: Robert Leach; Subject:    US-REPORTS-0025643       US-REPORTS-0025650
    5307
                                                            Contact info for Adam rosendorff
                 2/11/2021                                  Email from Phyllis Gardner; To: Robert Leach; Subject:   US-REPORTS-0025651       US-REPORTS-0025652
    5308                                                    from Jessie Deeter, producer of the HBO documentary with
                                                            Alex Gibney
                 2/11/2021                                  Email from Phyllis Gardner; To: Robert Leach; Subject:   US-REPORTS-0025653       US-REPORTS-0025653
    5309
                                                            Fwd.: an introduction
                 2/11/2021                                  Email from Phyllis Gardner; To Robert Leach; Subject:    US-REPORTS-0025654       US-REPORTS-0025654
    5310                                                    Fwd.: How much does Theranos' power-packed board help it
                                                            navigate D.C.?- San Francisco Business Times
                 2/11/2021                                  Email from Phyllis Gardner; To Robert Leach; Subject:    US-REPORTS-0025655       US-REPORTS-0025655
    5311
                                                            Fwd.: Peter Cohan. Forbes
                 2/11/2021                                  Email from Phyllis Gardner; To Robert Leach; Subject:    US-REPORTS-0025656       US-REPORTS-0025658
    5312
                                                            Pathology Blawg sending me to Carreyrou
                 6/23/2021                                  Email from Megan Cornejo; To: George Scavdis, Kelly      US-REPORTS-0027431       US-REPORTS-0027436
    5313                                                    Volka; Subject: [EXTERNAL] Laboratory Field Services
                                                            Meeting with FDA

                                                                                      Page ‐ 236 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 239 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                           Description                          Beg Bates                  End Bates
  Number                                        Witness
                 10/12/2015                                 Fortune: Theranos' Elizabeth Holmes calls on women to        THER-1256349               THER-1256351
    5314
                                                            help each other
                 10/12/2015                                 Fortune: Theranos' Elizabeth Holmes calls on women to        THER-1256349               THER-1256351
    5315
                                                            help each other
                 10/12/2015                                 The New York Times: Five Visionary Tech Entrepreneurs        THER-1256352               THER-1256360
    5316
                                                            Who Are Changing the World
                 10/14/2015                                 The Huffington Post: Introducing the Iron Sisters            THER-1256364               THER-1256365
    5317                                                    Campaign: Women Empowering Women In STEM and
                                                            Business
                 10/15/2015                                 Email From Heather King; To: Elizabeth Holmes, Sunny         SEC-USAO-EPROD-003522234 SEC-USAO-EPROD-003522236
    5318
                                                            Balwani; Subject: Revised all employee email
                 10/15/2015                                 Fortune: Are the Wall Street Journal's allegations about     THER-1256339               THER-1256347
    5319
                                                            Theranos true?
                 10/16/2015                                 The Wall Street Journal: Hot Startup Theranos Has            THER-1256324               THER-1256331
    5320                                                    Struggled With Its Blood-Test Technology - By John
                                                            Carreyrou
                 10/16/2015                                 The Wall Street Journal: Hot Startup Theranos Dials Back     THER-1256332               THER-1256335
    5321
                                                            Lab Tests at FDA's Behest
                 10/16/2015                                 Bloomberg Business: Theranos Limits Blood Technology to      THER-1256336               THER-1256338
    5322
                                                            a Single Test Out of 200
                 10/17/2015                                 Email From: nimesh Jhaveri; To: Bradley Flugel; Subject:
                                                                                                                         SEC-USAO-EPROD-000325239 SEC-USAO-EPROD-000325241
    5323                                                    Fwd.: Signage/Marketing
                                                                                                                         (WAG-TH-00003683)        (WAG-TH-00003685)
                 10/18/2015                                 Email From Heather King; To: Elizabeth Holmes; Subject:      THER-1256321               THER-1256323
    5324
                                                            Board: Recent Theranos Media Coverage
                 10/25/2015                                 Inc.: Theranos Founder Refutes Reports of Trouble at         THER-1256348               THER-1256348
    5325
                                                            Company
                 11/3/2015                                  Email From Bradley Fluegel; To: Charles Greener; Subject:
                                                                                                                         SEC-USAO-EPROD-000325426 SEC-USAO-EPROD-000325432
    5326                                                    Re: Elizabeth Holmes Discusses Walgreens/Theranos
                                                                                                                         (WAG-TH-00003870)        (WAG-TH-00003876)
                                                            Relationship @ Fortune Global Forum
                 12/31/2013                                 Letter to Elizabeth Holmes; Re: Amended and Restated         WAG-TH-DOJ-00002199        WAG-TH-DOJ-00002205
    5327
                                                            Theranos Master Services Agreement
                  3/4/2013                                  Email From Kim Romanski; To: Kenneth Finnegan, Jay           WAG-TH-DOJ-00035709        WAG-TH-DOJ-00035711
    5328
                                                            Rosan; subject: RE: 2 weeks and counting
                 4/13/2015                                  Email from       A.E.      ; To Elizabeth Holmes; Subject:   US-REPORTS-0028539         US-REPORTS-0028541
    5329
                                                            RE: PLEASE RESPOND!!!
                 9//1/2014                                  Email From Elizabeth Holmes; To: Patrick O'Neill, Dawn       US-REPORTS-0027538         US-REPORTS-0027539
    5330
                                                            Schneider; Subject: feedback on Elizabeth's talk
    5331            N/A                                     Embry Patient Files                                          EMBRY-001528               EMBRY-004381
    5332            N/A                                     Theranos Website Capture                                     FACEBOOK-000001            FACEBOOK-000001
    5333                                                                                                                 SEC-USAO-EPROD-002086260
                    N/A                                     Theranos internal complaint log
                    N/A                                     The Washington Post: 'This is what I was put on earth to     THER-1256361               THER-1256362
    5334
                                                            do': Elizabeth Holmes and the importance of passion

                                                                                        Page ‐ 237 ‐
                                          Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 240 of 241
Trial Exhibit   Exhibit Date   Date Admitted   Sponsoring                        Description                          Beg Bates            End Bates
  Number                                        Witness
                    N/A                                     TechWomen: Theranos' Elizabeth Holmes Mobilizes           THER-1256363         THER-1256363
    5335
                                                            Techwomen T o Drive Change At Action Plan Workshop
                                                            Table w Total Numbers of Voided or Corrected Laboratory
    5336            N/A                                                                                               Theranos-AZ-026641
                                                            Results - Theranos
                                                            Total Testosterone ELISA Assay Validation Report on
    5337            N/A                                                                                               THPFM0000206870      THPFM0000206917
                                                            Edison 3.5 Theranos System
    5338            N/A                                     Email re “Plan for ELISA LDT validation                   THPFM00002353352     THPFM00002353356
                                                            Prolactin ELISA Assay Validation Report on Edison 3.5
    5339            N/A                                                                                               THPFM0001618751      THPFM0001618794
                                                            Theranos System
                                                            25OH VitD Total ELISA Assay Validation Report on Edison
    5340            N/A                                                                                               THPFM0001699906      THPFM0001699953
                                                            3.X Theranos System
                                                            TSH-ELISA Assay Validation Report on Edison 3.X
    5341            N/A                                                                                               THPFM0001699954      THPFM0001700008
                                                            Theranos System
                                                            SHBG ELISA Assay Validation Report on Edison 3.5
    5342            N/A                                                                                               THPFM0001706974      THPFM0001707044
                                                            Theranos System
                                                            tPSA ELISA Assay Validation Report on Edison 3.X
    5343            N/A                                                                                               THPFM0001707628      THPFM0001707684
                                                            Theranos System
    5344            N/A                                     Theranos internal complaint log                           TS2-0000019
    5345            N/A                                     Theranos internal complaint log                           TS2-0000057
    5346            N/A                                     Spreadsheet of Balwani Lawyers and Theranos Lawyers       US-REPORTS-0025934   US-REPORTS-0025936
    5347            N/A                                     Redfin re: 5409 El Camino, CA                             US-REPORTS-0026201   US-REPORTS-0026204
    5348            N/A                                     Email from Search Results re: Balwani Sunny               US-REPORTS-0026205   US-REPORTS-0026243
    5349            N/A                                     Email from Department of Toxic Substances Control         US-REPORTS-0026248   US-REPORTS-0026249
    5350            N/A                                     Assessor's Map County of San Mateo.                       US-REPORTS-0026252   US-REPORTS-0026252
    5351            N/A                                     Zillow Secure Property Tax re: 227 Park Lane              US-REPORTS-0026273   US-REPORTS-0026274
                    N/A                                     USPS Label to Sunny Balwani at 227 Park Lane, Atherton    US-REPORTS-0026276   US-REPORTS-0026276
    5352
                                                            CA
    5353            N/A                                     Shipping Label- Sunny Balwani                             US-REPORTS-0026279   US-REPORTS-0026279
    5354            N/A                                     Individual Report- Balwani, Ramesh                        US-REPORTS-0026309   US-REPORTS-0026309
    5355            N/A                                     Theranos System- Matthew Loza Assay Development           US-REPORTS-0026335   US-REPORTS-0026336
    5356            N/A                                     Letter to Theranos                                        US-REPORTS-0026346   US-REPORTS-0026348
    5357            N/A                                     Acceptance Criteria for the CNT05825 PK Assay             US-REPORTS-0026349   US-REPORTS-0026349
                    N/A                                     Email To: Fred Baribaud, Jennifer Yohrling; Subject:      US-REPORTS-0026351   US-REPORTS-0026353
    5358
                                                            Theranos
    5359            N/A                                     Letter to Fred/Carrie; From Mark                          US-REPORTS-0026365   US-REPORTS-0026365
    5360            N/A                                     Theranos PK Measurements                                  US-REPORTS-0026368   US-REPORTS-0026368
    5361            N/A                                     PD Markers: Change in Serum                               US-REPORTS-0026369   US-REPORTS-0026369
    5362            N/A                                     Theranos Chart                                            US-REPORTS-0026436   US-REPORTS-0026542
    5363            N/A                                     Formula Summary                                           US-REPORTS-0026543   US-REPORTS-0026575
    5364            N/A                                     Theranos Chart                                            US-REPORTS-0026576   US-REPORTS-0026718
    5365            N/A                                     Patient Impact Assessment                                 US-REPORTS-0026725   US-REPORTS-0027406
    5366            N/A                                     Balwani Lawyers                                           US-REPORTS-0027446   US-REPORTS-0027448
    5367            N/A                                     Electronics Spreadsheet                                   US-REPORTS-0027589   US-REPORTS-0027595
    5368            N/A                                     Theranos Projected Statement of Income                    US-REPORTS-0027607   US-REPORTS-0027608

                                                                                      Page ‐ 238 ‐
Case 5:18-cr-00258-EJD Document 1001 Filed 09/06/21 Page 241 of 241
